Exhibit 10.3

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 19, 2017,

 

among

 

PENN NATIONAL GAMING, INC.,
as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

THE L/C LENDERS PARTY HERETO

 

and

 

Bank of America, N.A.,

as Administrative Agent,

 

and

 

Bank of America, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Bank of America, N.A., JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens
Bank, N.A., U.S. Bank National Association, Wells Fargo Securities LLC,
Manufacturers & Traders Trust Company, SunTrust Robinson Humphrey, Inc., Goldman
Sachs Bank USA, TD Securities (USA) LLC and UBS Securities LLC,
as Joint Lead Arrangers and Joint Physical Bookrunners,

 

and

 

JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank
National Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust
Company, SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities
(USA) LLC and UBS Securities LLC,

as Syndication Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Accounting Terms and Determinations

59

SECTION 1.03.

Classes and Types of Loans

59

SECTION 1.04.

Rules of Construction

59

SECTION 1.05.

Exchange Rates; Currency Equivalents

60

SECTION 1.06.

Pro Forma Calculations

61

SECTION 1.07.

Letter of Credit Amounts

62

 

 

 

ARTICLE II.

 

CREDITS

 

 

 

SECTION 2.01.

Loans

62

SECTION 2.02.

Borrowings

66

SECTION 2.03.

Letters of Credit

66

SECTION 2.04.

Termination and Reductions of Commitment

73

SECTION 2.05.

Fees

74

SECTION 2.06.

Lending Offices

75

SECTION 2.07.

Several Obligations of Lenders

75

SECTION 2.08.

Notes; Register

75

SECTION 2.09.

Optional Prepayments and Conversions or Continuations of Loans

76

SECTION 2.10.

Mandatory Prepayments

77

SECTION 2.11.

Replacement of Lenders

82

SECTION 2.12.

Incremental Loan Commitments

83

SECTION 2.13.

Extensions of Loans and Commitments

88

SECTION 2.14.

Defaulting Lender Provisions

90

SECTION 2.15.

Refinancing Amendments

92

SECTION 2.16.

Cash Collateral

94

 

 

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

 

 

SECTION 3.01.

Repayment of Loans

95

SECTION 3.02.

Interest

96

 

 

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

 

 

SECTION 4.01.

Payments

97

SECTION 4.02.

Pro Rata Treatment

97

SECTION 4.03.

Computations

98

SECTION 4.04.

Minimum Amounts

98

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.05.

Certain Notices

98

SECTION 4.06.

Non-Receipt of Funds by Administrative Agent

99

SECTION 4.07.

Right of Setoff, Sharing of Payments; Etc.

100

 

 

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

 

 

SECTION 5.01.

Additional Costs

101

SECTION 5.02.

Inability To Determine Interest Rate

102

SECTION 5.03.

Illegality

102

SECTION 5.04.

Treatment of Affected Loans

103

SECTION 5.05.

Compensation

103

SECTION 5.06.

Taxes

104

 

 

 

ARTICLE VI.

 

GUARANTEES

 

 

 

SECTION 6.01.

The Guarantees

106

SECTION 6.02.

Obligations Unconditional

107

SECTION 6.03.

Reinstatement

109

SECTION 6.04.

Subrogation; Subordination

109

SECTION 6.05.

Remedies

109

SECTION 6.06.

Continuing Guarantee

109

SECTION 6.07.

General Limitation on Guarantee Obligations

109

SECTION 6.08.

Release of Guarantors

110

SECTION 6.09.

Keepwell

110

SECTION 6.10.

Right of Contribution

110

 

 

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

 

 

SECTION 7.01.

Conditions to Initial Extensions of Credit

111

SECTION 7.02.

Conditions to All Extensions of Credit

114

 

 

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 8.01.

Corporate Existence; Compliance with Law

115

SECTION 8.02.

Financial Condition; Etc.

115

SECTION 8.03.

Litigation

115

SECTION 8.04.

No Breach; No Default

116

SECTION 8.05.

Action

116

SECTION 8.06.

Approvals

116

SECTION 8.07.

ERISA and Foreign Employee Benefit Matters

117

SECTION 8.08.

Taxes

117

SECTION 8.09.

Investment Company Act; Other Restrictions

118

SECTION 8.10.

Environmental Matters

118

SECTION 8.11.

Use of Proceeds

119

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.12.

Subsidiaries

119

SECTION 8.13.

Ownership of Property; Liens

119

SECTION 8.14.

Security Interest; Absence of Financing Statements; Etc.

120

SECTION 8.15.

Licenses and Permits

120

SECTION 8.16.

Disclosure

120

SECTION 8.17.

Solvency

121

SECTION 8.18.

EEA Financial Institutions

121

SECTION 8.19.

Intellectual Property

121

SECTION 8.20.

[Reserved]

121

SECTION 8.21.

Regulation H

121

SECTION 8.22.

Insurance

121

SECTION 8.23.

Real Estate

122

SECTION 8.24.

Leases

122

SECTION 8.25.

Mortgaged Real Property

122

SECTION 8.26.

Material Adverse Effect

123

SECTION 8.27.

Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions

123

 

 

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 9.01.

Existence; Business Properties

124

SECTION 9.02.

Insurance

124

SECTION 9.03.

Taxes

125

SECTION 9.04.

Financial Statements, Etc.

125

SECTION 9.05.

Maintaining Records; Access to Properties and Inspections

128

SECTION 9.06.

Use of Proceeds

129

SECTION 9.07.

Compliance with Environmental Law

129

SECTION 9.08.

Pledge or Mortgage of Real Property and Vessels

129

SECTION 9.09.

Security Interests; Further Assurances

133

SECTION 9.10.

Master Lease

133

SECTION 9.11.

Additional Credit Parties

134

SECTION 9.12.

Limitation on Designations of Unrestricted Subsidiaries

135

SECTION 9.13.

Limitation on Designation of Immaterial Subsidiaries

136

SECTION 9.14.

Post-Closing Matters

136

 

 

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

 

 

SECTION 10.01.

Indebtedness

137

SECTION 10.02.

Liens

140

SECTION 10.03.

Master Lease

143

SECTION 10.04.

Investments, Loans and Advances

144

SECTION 10.05.

Mergers, Consolidations and Sales of Assets

146

SECTION 10.06.

Restricted Payments

148

SECTION 10.07.

Transactions with Affiliates

149

SECTION 10.08.

Financial Covenants

150

SECTION 10.09.

Certain Payments of Indebtedness

150

SECTION 10.10.

Limitation on Certain Restrictions Affecting Subsidiaries

151

SECTION 10.11.

Limitation on Lines of Business

152

SECTION 10.12.

Limitation on Changes to Fiscal Year

152

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.13.

Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws

152

 

 

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

 

 

SECTION 11.01.

Events of Default

152

SECTION 11.02.

Application of Proceeds

155

 

 

 

ARTICLE XII.

 

AGENTS

 

 

 

SECTION 12.01.

Appointment

156

SECTION 12.02.

Rights

156

SECTION 12.03.

Exculpatory Provisions

157

SECTION 12.04.

Reliance by Agents

158

SECTION 12.05.

Delegation of Duties

158

SECTION 12.06.

Resignation of Administrative Agent

158

SECTION 12.07.

Nonreliance on Agents and Other Lenders

159

SECTION 12.08.

Indemnification

160

SECTION 12.09.

No Other Duties

160

SECTION 12.10.

Holders

160

SECTION 12.11.

Administrative Agent May File Proofs of Claim

160

SECTION 12.12.

Collateral Matters

161

SECTION 12.13.

Secured Cash Management Agreements and Swap Contracts

161

 

 

 

ARTICLE XIII.

 

MISCELLANEOUS

 

 

 

SECTION 13.01.

Waiver

162

SECTION 13.02.

Notices

162

SECTION 13.03.

Expenses, Indemnification, Etc.

163

SECTION 13.04.

Amendments and Waiver

166

SECTION 13.05.

Benefit of Agreement; Assignments; Participations

171

SECTION 13.06.

Survival

175

SECTION 13.07.

Captions

176

SECTION 13.08.

Counterparts; Interpretation; Effectiveness

176

SECTION 13.09.

Governing Law; Submission to Jurisdiction; Waivers; Etc.

176

SECTION 13.10.

Confidentiality

177

SECTION 13.11.

Independence of Representations, Warranties and Covenants

178

SECTION 13.12.

Severability

178

SECTION 13.13.

Gaming Laws

178

SECTION 13.14.

USA Patriot Act

179

SECTION 13.15.

Judgment Currency

179

SECTION 13.16.

Waiver of Claims

180

SECTION 13.17.

No Advisory or Fiduciary Responsibility

180

SECTION 13.18.

Lender Action

180

SECTION 13.19.

Interest Rate Limitation

181

SECTION 13.20.

Payments Set Aside

181

SECTION 13.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

181

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 13.22.

Effect of this Agreement

182

 

v

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

ANNEX A-1

-

Revolving Commitments

ANNEX A-2

-

Term A Facility Loans

ANNEX A-3

-

Term B Facility Commitments

ANNEX B

-

Applicable Margin for Revolving Loans, Swingline Loans and Term A Facility Loans
and Applicable Fee Percentage

ANNEX C

-

Amortization Payments - Term A Facility Loans

 

 

 

SCHEDULES:

 

 

 

 

 

SCHEDULE 1.01(A)

-

Excluded Subsidiary Agreements

SCHEDULE 1.01(B)

-

Existing Investment Returns

SCHEDULE 1.01(C)

-

Guarantors

SCHEDULE 1.01(D)

-

Initial Mortgaged Real Property

SCHEDULE 2.03(n)

-

Existing Letters of Credit

SCHEDULE 7.01(c)(ii)

-

Jurisdictions of Local Counsel Opinions

SCHEDULE 7.01(j)

-

Closing Date Environmental Assessment Reports

SCHEDULE 8.03

-

Litigation

SCHEDULE 8.07

-

ERISA

SCHEDULE 8.08

-

Taxes

SCHEDULE 8.10

-

Environmental Matters

SCHEDULE 8.12(a)

-

Subsidiaries

SCHEDULE 8.12(b)

-

Immaterial Subsidiaries

SCHEDULE 8.12(c)

-

Unrestricted Subsidiaries

SCHEDULE 8.13(a)

-

Ownership

SCHEDULE 8.13(b)

-

Vessels

SCHEDULE 8.15

-

Licenses and Permits

SCHEDULE 8.19

-

Intellectual Property

SCHEDULE 8.21

-

Regulation H

SCHEDULE 8.23(a)

-

Real Property

SCHEDULE 8.23(b)

-

Real Property Takings, Etc.

SCHEDULE 8.25(a)

-

No Certificates of Occupancy; Violations, Etc.

SCHEDULE 8.25(b)

-

Encroachment, Boundary, Location, Possession Disputes

SCHEDULE 9.12

-

Designated Unrestricted Subsidiaries

SCHEDULE 9.14

-

Post-Closing Matters

SCHEDULE 10.01

-

Existing Indebtedness

SCHEDULE 10.02

-

Certain Existing Liens

SCHEDULE 10.04

-

Investments

 

 

 

EXHIBITS:

 

 

 

 

 

EXHIBIT A-1

-

Form of Revolving Note

EXHIBIT A-2

-

Form of Term A Facility Note

EXHIBIT A-3

-

Form of Term B Facility Note

EXHIBIT A-4

-

Form of Swingline Note

EXHIBIT B

-

Form of Notice of Borrowing

EXHIBIT C

-

Form of Notice of Continuation/Conversion

EXHIBIT D

-

Forms of U.S. Tax Compliance Certificate

EXHIBIT E

-

[Reserved]

EXHIBIT F

-

[Reserved]

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT G

-

Form of Solvency Certificate

EXHIBIT H

-

Form of Security Agreement

EXHIBIT I

-

Form of Mortgage

EXHIBIT J

-

Form of Ship Mortgage

EXHIBIT K

-

Form of Assignment and Assumption Agreement

EXHIBIT L

-

Form of Letter of Credit Request

EXHIBIT M

-

Form of Joinder Agreement

EXHIBIT N

-

Form of Perfection Certificate

EXHIBIT O

-

Form of Auction Procedures

EXHIBIT P

-

Form of Open Market Assignment and Assumption Agreement

EXHIBIT Q

-

Form of Term Loan Extension Amendment

EXHIBIT R

-

Form of Revolving Extension Amendment

EXHIBIT S

-

Form of Pari Passu Intercreditor Agreement

EXHIBIT T

-

Form of Second Lien Intercreditor Agreement

EXHIBIT U

-

Form of Master Lease Landlord Acknowledgement

EXHIBIT V

-

Form of Compliance Certificate

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 19, 2017 (this
“Agreement”), among PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”); the GUARANTORS party hereto from time to time; the LENDERS from
time to time party hereto; the L/C LENDERS party hereto; BANK OF AMERICA, N.A.,
as swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); BANK OF AMERICA, N.A., as administrative agent
(in such capacity, together with its successors in such capacity,
“Administrative Agent”); and BANK OF AMERICA, N.A., as collateral agent (in such
capacity, together with its successors in such capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree to amend and restate the Existing
Credit Agreement (as amended by the Second Amendment) as follows:

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.                      Certain Defined Terms.  As used herein, the
following terms shall have the following meanings:

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Acquisition Incremental Revolving Commitments” shall mean Incremental Revolving
Commitments with respect to which the proceeds of any Revolving Loans at the
time such commitments are initially provided are reasonably expected to be used
solely or primarily for the purposes of funding a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition).

 

“Act” has the meaning set forth in Section 13.14.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

“Additional Lease” shall mean any lease entered into for the purpose of Borrower
or any of its Restricted Subsidiaries to acquire the right to occupy and use
real property, vessels or similar assets for, or in connection with, the
construction, development or operation of Gaming Facilities.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person.  As used in this definition, “control” (including,
with

 

--------------------------------------------------------------------------------


 

its correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided
that none of GLPI or any of its Subsidiaries shall be deemed to be an Affiliate
of Borrower or any of its Subsidiaries.

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Joint Physical Bookrunners, Joint Lead Arrangers and/or Syndication
Agents, as applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates and their and their Affiliates’ respective
directors, trustees, officers, employees, representatives, advisors, partners
and agents.

 

“Aggregate Existing Investment Returns” shall mean, as of any date of
determination, the sum of all Existing Investment Returns received on or prior
to such date to the extent that, on the date any such Existing Investment Return
was received, such Existing Investment Return was larger than the Outstanding
Investment Amount as of such date (which Outstanding Investment Amount shall be
determined before giving effect to the receipt of such Existing Investment
Return).

 

“Aggregate Payments” has the meaning set forth in Section 6.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor or Alternate Base Rate floor or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees not paid generally to all lenders of
such Indebtedness.

 

“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (ii) the Federal Funds Rate plus 0.50% per annum
and (iii) the LIBO Rate for an Interest Period of one (1) month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that, with respect to the Term B
Facility Loans only, the Alternate Base Rate shall not be less than 1.75%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Alternate Currency” shall mean Canadian dollars.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” has the meaning set forth in Section 8.27(a).

 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2018, (a) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is equal to or greater
than 2.25 to 1.00, (b) 25% if the Consolidated Total Net Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.00 and equal to or
greater than 2.00 to 1.00 and (c) 0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than 2.00 to 1.00.

 

“Applicable Fee Percentage” shall mean:  with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, (i) prior to the
Initial Financial Statement Delivery Date, 0.35% (or the percentage per annum
set forth in the applicable Incremental Joinder Agreement); and (ii) on and
after the Initial Financial Statement Delivery Date, the applicable percentage
per annum set forth on Annex B (or the applicable Incremental Joinder Agreement)
set forth opposite the relevant Consolidated Total Net Leverage Ratio in Annex B
(or the applicable Incremental Joinder Agreement) determined as of the most
recent Calculation Date.  After the Initial Financial Statement Delivery Date,
any change in the Consolidated Total Net Leverage Ratio shall be effective to
adjust the Applicable Fee Percentage on and as of the date of receipt by
Administrative Agent of the Section 9.04 Financials resulting in such change
until the date immediately preceding the next date of delivery of Section 9.04
Financials resulting in another such change.  If Borrower fails to deliver the
Section 9.04 Financials within the times specified in Section 9.04(a) or
9.04(b), as applicable, such ratio shall be deemed to be with respect to any
Unutilized R/C Commitments in respect of any Tranche of Revolving Commitments,
at Level I as set forth in Annex B (or the applicable Incremental Joinder
Agreement), in each case, from the date of any such failure to deliver until
Borrower delivers such Section 9.04 Financials.  In the event that any financial
statement or certification delivered pursuant to Section 9.04 is shown to be
inaccurate (an “Inaccuracy Determination”), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Fee Percentage for any
period (an “Inaccurate Applicable Fee Percentage Period”) than the Applicable
Fee Percentage applied for such Inaccurate Applicable Fee Percentage Period,
then Borrower shall promptly (i) deliver to the Administrative Agent corrected
Section 9.04 Financials for such Inaccurate Applicable Fee Percentage Period,
(ii) determine the Applicable Fee Percentage for such Inaccurate Applicable Fee
Percentage Period based upon the corrected Section 9.04 Financials and (iii) pay
to the Administrative Agent the accrued additional commitment fee owing as a
result of such increased Applicable Fee Percentage for such Inaccurate
Applicable Fee Percentage Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 4.01.  It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 through A-3 hereof, (b) set forth on such Lender’s signature page to
an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (c) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (d) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.

 

“Applicable Margin” shall mean:

 

(a)         for each Type and Class of Loan, other than any Term B Facility
Loan, (i) prior to the Initial Financial Statement Delivery Date, the respective
percentage per annum set forth at Level III as set forth on

 

3

--------------------------------------------------------------------------------


 

Annex B (or the applicable Incremental Joinder Agreement) for such Type and
Class of Loan; and (ii) on and after the Initial Financial Statement Delivery
Date, the applicable percentage per annum as set forth on Annex B (or the
applicable Incremental Joinder Agreement) for such Type and Class of Loan, set
forth opposite the relevant Consolidated Total Net Leverage Ratio in Annex B (or
the applicable Incremental Joinder Agreement) determined as of the most recent
Calculation Date.  After the Initial Financial Statement Delivery Date, any
change in the Consolidated Total Net Leverage Ratio shall be effective to adjust
the Applicable Margin on and as of the date of receipt by Administrative Agent
of the Section 9.04 Financials resulting in such change until the date
immediately preceding the next date of delivery of Section 9.04 Financials
resulting in another such change.  If Borrower fails to deliver the Section 9.04
Financials within the times specified in Section 9.04(a) or 9.04(b), as
applicable, such ratio shall be deemed to be at Level I as set forth in Annex B
(or the applicable Incremental Joinder Agreement) from the date of any such
failure to deliver until Borrower delivers such Section 9.04 Financials.  In the
event of an Inaccuracy Determination, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Inaccurate Applicable Margin Period”) than the Applicable Margin applied for
such Inaccurate Applicable Margin Period, then Borrower shall promptly
(i) deliver to the Administrative Agent corrected Section 9.04 Financials for
such Inaccurate Applicable Margin Period, (ii) determine the Applicable Margin
for such Inaccurate Applicable Margin Period based upon the corrected
Section 9.04 Financials and (iii) pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Inaccurate Applicable Margin Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.01.  It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Section 3.02 and Article XI and their other respective rights
under this Agreement; and

 

(b)         for each Term B Facility Loan, (i) 2.50% per annum, with respect to
LIBOR Loans and (ii) 1.50% per annum, with respect to ABR Loans.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease (other than an operating
lease in the ordinary course of business), transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any Property (including accounts receivable and Equity
Interests of any Person owned by Borrower or any of its Restricted Subsidiaries
but not any Equity Issuance) (whether owned on the Closing Date or thereafter
acquired) by Borrower or any of its Restricted Subsidiaries to any Person (other
than (i) with respect to any Credit Party, to any Credit Party, and (ii) with
respect to any other Company, to any Company) to the extent that the aggregate
value of such Property sold in any single transaction or related series of
transactions is greater than or equal to $20.0 million and (b) any issuance or
sale by any Restricted Subsidiary of its Equity Interests to any Person (other
than to any Company); provided that the following shall not constitute an “Asset
Sale”: (x) any conveyance, sale, lease, transfer or other disposition of
obsolete or worn out assets or assets no longer useful in the business of the
Credit Parties, (y) licenses of Intellectual Property entered into in the
ordinary course of business and (z) any conveyance, sale, transfer or other
disposition of cash and/or Cash Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto or any other form
(including electronic documentation generated by use of an electronic platform)
as is reasonably acceptable to Administrative Agent.

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 

“Auction Manager” shall mean Bank of America, or another financial institution
as shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form (including electronic
documentation generated by use of an electronic platform) as is reasonably
acceptable to Auction Manager, Administrative Agent and Borrower so long as the
same are consistent with the provisions hereof;

 

4

--------------------------------------------------------------------------------


 

provided, however, Auction Manager, with the prior written consent of Borrower,
may amend or modify the procedures, notices, bids and Borrower Assignment
Agreement in connection with any Borrower Loan Purchase (but excluding economic
terms of a particular auction after any Lender has validly tendered Term Loans
requested in an offer relating to such auction, other than to increase the
Auction Amount or raise the Discount Range applicable to such auction);
provided, further, that no such amendments or modifications may be implemented
after 24 hours prior to the date and time return bids are due in such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

 

(a)         50.0% of the aggregate amount of Consolidated Net Income for the
period (taken as one accounting period) from the beginning of the fiscal quarter
ending March 31, 2018 to the end of the most recent fiscal quarter of Borrower
prior to such date with respect to which internal financial statements are
available (or, if such Consolidated Net Income for such period is a deficit,
less 100% of such deficit); plus

 

(b)         in the event of (i) the Revocation of a Subsidiary that was
designated as an Unrestricted Subsidiary, (ii) the merger, consolidation or
amalgamation of an Unrestricted Subsidiary with or into Borrower or a Restricted
Subsidiary (where the surviving entity is Borrower or a Restricted Subsidiary)
or (iii) the transfer or other conveyance of assets of an Unrestricted
Subsidiary to, or liquidation of an Unrestricted Subsidiary into, Borrower or a
Restricted Subsidiary, an amount equal to the sum of (x) the fair market value
of the Investments deemed made by Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance, liquidation or transfer (or of the assets transferred
or conveyed, as applicable), other than, in the case of this clause (y), to the
extent such Investments funded Investments by such Unrestricted Subsidiary into
a Person that, after giving effect to the transaction described in clauses (i),
(ii) or (iii) above, will be an Unrestricted Subsidiary; provided, that clauses
(x) and (y) shall not be duplicative of any reductions in the amount of such
Investments pursuant to the proviso to the definition of “Investments”; plus

 

(c)          the aggregate amount of any returns received since the Closing Date
and on or prior to such date (including with respect to contracts related to
such Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(l) to the
extent not included in Consolidated Net Income; plus

 

(d)         the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from or in
exchange for the issuance of Equity Interests (other than Disqualified Capital
Stock) after the Closing Date and on or prior to such date; minus

 

(e)          the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to
Section 10.06(i)(ii), (iii) Junior Prepayments pursuant to
Section 10.09(a)(ii) (in each case, in reliance on the then-outstanding
Available Amount) made since the Closing Date and on or prior to such date and
(iv) the aggregate amounts designated by Borrower as New Investment Returns,
Specified General Investment Returns, Specified Additional General Investment
Returns and Specified Unrestricted Subsidiaries Investment Returns to the extent
included in Consolidated Net Income.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5

--------------------------------------------------------------------------------


 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.

 

“Bona Fide Investment Entities” shall mean (i) commercial or corporate banks and
(ii) any funds which principally hold passive investments in portfolios of
commercial loans or debt securities for investment purposes in the ordinary
course of business.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower 2021 Notes” shall mean the outstanding 5.875% Senior Notes due 2021 of
Borrower in the original aggregate principal amount of $300.0 million.

 

“Borrower 2021 Notes Redemption” shall mean the purchase, redemption or other
acquisition of, or retirement, defeasance or Discharge of, Borrower 2021 Notes
or the related indenture, or the acceptance for purchase, or purchase, of any
Borrower 2021 Notes pursuant to a tender offer, including the payment of any
premium and any accrued and unpaid interest with respect thereto; provided,
however, that in the case of a Discharge, the Borrower 2021 Notes Redemption
shall be deemed to have occurred at the time of such Discharge, even if some or
all of such Discharged Borrower 2021 Notes are to be purchased or redeemed at a
later date.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Calculation Date” shall mean the last day of the most recent Test Period.

 

“Canadian dollars” shall mean the lawful money of Canada.

 

6

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any period, any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced;
(b) the purchase price of assets purchased simultaneously with the trade-in of
existing assets solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets for the
asset being traded in at such time; (c) the purchase of property or equipment to
the extent financed with the proceeds of asset sales or other dispositions
outside the ordinary course of business that are not required to be applied to
prepay the Term Loans pursuant to Section 2.10(a)(iii); (d) expenditures that
constitute Permitted Acquisitions or other Acquisitions not prohibited
hereunder; (e) any capitalized interest expense reflected as additions to
property in the consolidated balance sheet of Borrower and its Restricted
Subsidiaries (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of Borrower
and its Restricted Subsidiaries; and (g) capital expenditures relating to the
construction or acquisition of any property or equipment which has been
transferred to a Person other than Borrower or any of its Restricted
Subsidiaries pursuant to a sale-leaseback transaction not prohibited hereunder
and capital expenditures arising pursuant to sale-leaseback transactions.

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease; and provided, further, that, for the avoidance of doubt, the
Master Lease and any Additional Lease will be accounted for as an operating
lease and not as a Capital Lease.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease; and provided,
further, that, for the avoidance of doubt, the Master Lease and any Additional
Lease will be accounted for as an operating lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral”, “Cash Collateralized” and “Cash
Collateralization” have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person:  (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition);

 

7

--------------------------------------------------------------------------------


 

(c) commercial paper maturing not more than one year from the date of
acquisition thereof by such Person and (i) issued by any Lender or bank holding
company owning any Lender or (ii) rated at least “A-2” or the equivalent thereof
by S&P or at least “P-2” or the equivalent thereof by Moody’s, respectively, (in
each case, at the time of acquisition); (d) repurchase obligations with a term
of not more than thirty (30) days for underlying securities of the types
described in clause (a) above or (e) below entered into with a bank meeting the
qualifications described in clause (b) above (in each case, at the time of
acquisition); (e) securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof or by any foreign government, and rated at least “A” by S&P or
“A” by Moody’s (in each case, at the time of acquisition); (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) above (in each case, at the time of acquisition);
(g) money market mutual funds that invest primarily in the foregoing items
(determined at the time such investment in such fund is made); or (h) solely
with respect to any Foreign Subsidiary, (i) marketable direct obligations issued
by, or unconditionally guaranteed by, the country in which such Foreign
Subsidiary maintains its chief executive office or principal place of business,
or issued by any agency of such country and backed by the full faith and credit
of such country which is rated at least “A” or the equivalent thereof by S&P or
“A2” or the equivalent thereof by Moody’s (in each case, at the time of
acquisition), (ii) time deposits, certificates of deposit or bankers’
acceptances issued by any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, or payable to a Company
promptly following demand and maturing within one year of the date of
acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $20.0 million.  “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority

 

8

--------------------------------------------------------------------------------


 

or (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” shall be deemed to have occurred if:  (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of Borrower, (b) at any time a change of control occurs under and as
defined in any documentation relating to any Material Indebtedness of Borrower
or any of its Restricted Subsidiaries that is then outstanding (excluding any
change of control under any Material Indebtedness of an Acquisition target that
occurs as a result of the consummation of such Acquisition) or (c) Tenant shall
cease to be a Wholly Owned Restricted Subsidiary of Borrower.

 

“Charges” has the meaning set forth in Section 13.19.

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is January 19, 2017.

 

“Closing Date Refinancing” shall mean the entering into of the Second Amendment
and the consummation of the transactions contemplated thereby on the Closing
Date and the Borrower 2021 Notes Redemption.

 

“Closing Date Revolving Commitment” shall mean a Revolving Commitment
established on the Closing Date, including the Refinancing Revolving Commitments
provided pursuant to the Second Amendment.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels, all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.14, and all other Property of a Credit Party, whether
now owned or hereafter acquired, upon which a Lien securing the Obligations is
granted or purported to be granted under any Security Document.  “Collateral”
shall not include any assets or Property that has been released (in accordance
with the Credit Documents) from the Lien granted to the Collateral Agent
pursuant to the Security Documents, unless and until such time as such assets or
Property are required by the Credit Documents to again become subject to a Lien
in favor of the Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments, any New Revolving Commitments
and any New Term Loan Commitments.

 

9

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a casino or
“racino” or controls, has entered into any agreement to control or is under
common control with, in each case directly or indirectly, any entity that
operates, manages or controls the operation of a casino or “racino”; provided
that the foregoing shall not include Bona Fide Investment Entities.

 

“Compliance Certificate” has the meaning set forth in Section 9.04(c).

 

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a)  payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder, and (e) fees and expenses associated
with the consummation of the Transactions.  Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Net Indebtedness by reason of clause (ii), (iii) or (iv) of
the proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $600.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.

 

“Consolidated Current Assets” shall mean, with respect to any Person at any
date, the total consolidated current assets of such Person and its Subsidiaries
(other than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 

“Consolidated Current Liabilities” shall mean, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

 

10

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)         in each case to the extent deducted in calculating such Consolidated
Net Income:

 

(i)                           provisions for taxes based on income or profits or
capital gains, plus franchise or similar taxes, of Borrower and its Restricted
Subsidiaries for such Test Period;

 

(ii)                        Consolidated Interest Expense (net of interest
income (other than interest income in respect of notes receivable and similar
items)) of Borrower and its Restricted Subsidiaries for such Test Period,
whether paid or accrued and whether or not capitalized;

 

(iii)                     any cost, charge, fee or expense (including discounts
and commissions, premiums and penalties, original issue discount, debt issuance
costs and deferred financing costs and fees and charges incurred in respect of
letters of credit or bankers acceptance financings) (or any amortization or
write-off of any of the foregoing) associated with any issuance (or proposed
issuance) of debt, or equity or any refinancing transaction (or proposed
refinancing transaction) or any amendment or other modification of any debt
instrument;

 

(iv)                    depreciation, amortization (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior Test Period) and any other non-cash charges
or expenses, including any write off or write downs, reducing Consolidated Net
Income (excluding (x) any amortization of a prepaid cash expense that was paid
in a prior Test Period and (y) any non-cash charges and expenses that result in
an accrual of a reserve for cash charges in any future Test Period that Borrower
elects not to add back in the current Test Period (it being understood that
reserves may be charged in the current Test Period or when paid, as reasonably
determined by Borrower)) of Borrower and its Restricted Subsidiaries for such
Test Period; provided that if any such non-cash charges or expenses represent an
accrual of a reserve for potential cash items in any future Test Period, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to the extent Borrower elected to previously add back
such amounts to Consolidated EBITDA;

 

(v)                       any Pre-Opening Expenses;

 

(vi)                    the amount of any restructuring charges or reserve
(including those relating to severance, relocation costs and one-time
compensation charges), costs incurred in connection with any non-recurring
strategic initiatives, other business optimization expenses (including incentive
costs and expenses relating to business optimization programs and signing,
retention and completion bonuses) and any unusual or non-recurring charges or
items of loss or expense (including, without limitation, losses on asset sales
(other than asset sales in the ordinary course of business));

 

(vii)                 any charges, fees and expenses (or any amortization
thereof) (including, without limitation, all legal, accounting, advisory or
other transaction-related fees, charges, costs and expenses and any bonuses or
success fee payments related to the Transactions) related to the Transactions,
any Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful; and

 

(viii)              any losses resulting from mark to market accounting of Swap
Contracts or other derivative instruments; minus

 

(b)         in each case to the extent included in calculating such Consolidated
Net Income:

 

11

--------------------------------------------------------------------------------


 

(i)             non-cash items increasing such Consolidated Net Income for such
Test Period, other than the accrual of revenue in the ordinary course of
business, and other than any items which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges for any prior Test Period
subsequent to the issue date which was not added back to Consolidated EBITDA
when accrued;

 

(ii)          the amount of any gains resulting from mark to market accounting
of Swap Contracts or other derivative instruments;

 

(iii)       any unusual or non-recurring items of income or gain (including,
without limitation, gains on asset sales (other than asset sales in the ordinary
course of business)) to the extent increasing Consolidated Net Income for such
Test Period; plus

 

(c)          the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated (in
the good faith determination of Borrower) during such Test Period (or with
respect to (x) the Transactions, are reasonably expected to be initiated within
twelve (12) months of the Closing Date, or (y) Specified Transactions, are
reasonably expected to be initiated within twelve (12) months of the closing
date of the Specified Transaction), including in connection with the
Transactions or any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within twelve
(12) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within (A) in the case of any such cost savings, operating expense
reductions and synergies in connection with the Transactions, twelve (12) months
after the Closing Date and (B) in all other cases, within twelve (12) months
after the consummation of such Specified Transaction, restructuring or
implementation of an initiative that is expected to result in such cost savings,
expense reductions or synergies, (iii) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (c) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such Test
Period, and (iv) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (c) to the extent
more than twelve (12) months have elapsed after the specified action taken in
order to realize such projected cost savings, operating expense reductions and
synergies; provided, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and Section 1.06(c) shall
not (i) exceed 15.0% of Consolidated EBITDA for such Test Period (after giving
effect to this clause (c) and Section 1.06(c)) or (ii) be duplicative of one
another; plus

 

(d)         to the extent not included in Consolidated Net Income or, if
otherwise excluded from Consolidated EBITDA due to the operation of clause
(b)(iii) above, the amount of insurance proceeds received during such Test
Period or after such Test Period and on or prior to the date the calculation is
made with respect to such Test Period, attributable to any property which has
been closed or had operations curtailed for such Test Period; provided that such
amount of insurance proceeds shall only be included pursuant to this clause
(d) to the extent of the amount of insurance proceeds plus Consolidated EBITDA
attributable to such property for such Test Period (without giving effect to
this clause (d)) does not exceed Consolidated EBITDA attributable to such
property during the most recently completed four fiscal quarters for which
financial results are available that such property was fully operational (or if
such property has not been fully operational for four consecutive fiscal
quarters for which financial results are available prior to such closure or
curtailment, the Consolidated EBITDA attributable to such property during the
Test Period prior to such closure or curtailment (for which financial results
are available) annualized over four fiscal quarters); plus

 

12

--------------------------------------------------------------------------------


 

(e)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

 

Consolidated EBITDA shall be further adjusted:

 

(A)       to include the Consolidated EBITDA of (i) any Person, property,
business or asset (including a management agreement or similar agreement) (other
than an Unrestricted Subsidiary) acquired by Borrower or any Restricted
Subsidiary during such Test Period and (ii) any Unrestricted Subsidiary that is
revoked and converted into a Restricted Subsidiary during such Test Period, in
each case, based on the Consolidated EBITDA of such Person (or attributable to
such property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

(B)       to exclude the Consolidated EBITDA of (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by
Borrower or any Restricted Subsidiary during such Test Period and (ii) any
Restricted Subsidiary that is designated as an Unrestricted Subsidiary during
such Test Period, in each case based on the actual Consolidated EBITDA of such
Person for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closing, classification or conversion), determined
as if references to Borrower and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;

 

(C)       in the event of any Expansion Capital Expenditures that were opened
for business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures during the quarter in which the business
representing such Expansion Capital Expenditure opened (unless such business
opened on the first day of a fiscal quarter);

 

(D)       in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter);

 

(E)        in any fiscal quarter during which a purchase of property that prior
to such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two
(2) (in the case of the second quarter following such purchase) and (d) one
(1) (in the case of the third quarter following such purchase), all as
determined on a consolidated basis for Borrower and its Restricted Subsidiaries;
and

 

(F)         to exclude the Consolidated EBITDA attributable to Restricted
Subsidiaries that are not Guarantors, to the extent the Consolidated EBITDA
attributable to such Persons exceeds 20.0% of Consolidated

 

13

--------------------------------------------------------------------------------


 

EBITDA for Borrower and its Restricted Subsidiaries for such Test Period
(calculated after giving effect to such limitation); provided that, with respect
to any Restricted Subsidiary that is not required to become a Guarantor pursuant
to this Agreement solely as a result of any applicable Gaming Laws or Gaming
Approvals, such limitation shall not apply until the date that is ninety (90)
days after the date such Restricted Subsidiary would have otherwise been
required to become a Guarantor.

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) payments made under Swap Contracts relating to interest rates
with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions, (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

(a)         any gain or loss (together with any related provision for taxes
thereon) realized in connection with (i) any asset sale (other than asset sales
in the ordinary course of business) or (ii) any disposition of any securities
(other than dispositions in the ordinary course of business) by such Person or
any of its Restricted Subsidiaries shall be excluded;

 

(b)         any extraordinary gain or loss (together with any related provision
for taxes thereon) shall be excluded;

 

(c)          the net income of any Person that (i) is not a Restricted
Subsidiary, (ii) is accounted for by the equity method of accounting, (iii) is
an Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former
Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event shall
be excluded; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary thereof in
respect of such period by such Persons (or to the extent converted into cash);

 

(d)         the undistributed earnings of any Subsidiary of Borrower that is not
a Guarantor to the extent that, on the date of determination the payment of cash
dividends or similar cash distributions by such Subsidiary (or loans or advances
by such subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary shall be excluded, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been waived; provided that Consolidated Net Income of
Borrower and its Restricted Subsidiaries shall be increased by the amount of
dividends or distributions or other payments (including management fees) that
are actually paid or are payable in cash to Borrower or a Restricted Subsidiary
(not subject to such restriction) thereof in respect of such period by such
Subsidiaries (or to the extent converted into cash);

 

14

--------------------------------------------------------------------------------


 

(e)          any goodwill or other asset impairment charges or other asset
write-offs or write downs, including any resulting from the application of
Accounting Standards Codification Nos. 350 and No. 360, and any expenses or
charges relating to the amortization of intangibles as a result of the
application of Accounting Standards Codification No. 805, shall be excluded;

 

(f)           any non-cash charges or expenses related to the repurchase of
stock options to the extent not prohibited by this Agreement, and any non-cash
charges or expenses related to the grant, issuance or repricing of, or any
amendment or substitution with respect to, stock appreciation or similar rights,
stock options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;

 

(g)          the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)         any expenses or reserves for liabilities shall be excluded to the
extent that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

 

(i)             losses, to the extent covered by insurance and actually
reimbursed, or, so long as Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (i) not denied by the applicable
carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence (with a deduction for any amount so added back to
the extent not so reimbursed within 365 days), and expenses with respect to
liability or casualty events or business interruption, shall be excluded;

 

(j)            gains and losses resulting solely from fluctuations in currency
values and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded; and

 

(k)         the net income (or loss) of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary shall be included in an amount proportional to
Borrower’s economic ownership interest therein.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under the Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under the Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of the Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to the Master Lease or any Additional Lease shall be accounted for in
the fiscal quarter to which such payment relates as if such payment were
originally made in such fiscal quarter.

 

“Consolidated Net Indebtedness” shall mean, as at any date of determination,
(a) the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on such
date, in an amount that would be reflected on a balance sheet on such date
prepared on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations in respect of Capital Leases,
purchase money Indebtedness, Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness”, Indebtedness evidenced by promissory notes and
similar instruments and Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in clause (iii) below)
minus (b) Unrestricted Cash minus (c) Development Expenses (excluding
Development Expenses that consist of Unrestricted

 

15

--------------------------------------------------------------------------------


 

Cash that was deducted from Consolidated Net Indebtedness pursuant to clause
(b) above, if any); provided that (i) Consolidated Net Indebtedness shall not
include (A) Indebtedness in respect of letters of credit (including Letters of
Credit), except to the extent of unreimbursed amounts thereunder or
(B) Indebtedness of the type described in clause (i) of the definition thereof,
(ii) the amount of Consolidated Net Indebtedness, in the case of Indebtedness of
a Restricted Subsidiary that is not a Wholly Owned Subsidiary, shall be reduced
by an amount directly proportional to the amount (if any) by which Consolidated
EBITDA was reduced (including through the calculation of Consolidated Net
Income) (A) in respect of such non-controlling interest in such Restricted
Subsidiary owned by a Person other than Borrower or any of its Restricted
Subsidiaries or (B) pursuant to clause (F) of the definition of Consolidated
EBITDA (provided that in the case of this clause (ii)(B), such Indebtedness is
not guaranteed by any Credit Party in an amount in excess of the proportion of
such Indebtedness that would not be so excluded), (iii) Consolidated Net
Indebtedness shall not include Contingent Obligations, provided, however, that
if and when any such Contingent Obligation is demanded for payment from Borrower
or any of its Restricted Subsidiaries, then the amounts of such Contingent
Obligation shall be included in such calculations, and (iv) the amount of
Consolidated Net Indebtedness, in the case of Indebtedness of a Restricted
Subsidiary of Borrower that is not a Guarantor and which Indebtedness is not
guaranteed by any Credit Party in an amount in excess of the proportion of such
Indebtedness that would not be so excluded, shall be reduced by an amount
directly proportional to the amount by which Consolidated EBITDA was reduced due
to the undistributed earnings of such Subsidiary being excluded from
Consolidated Net Income pursuant to clause (d) thereof.

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a)  Consolidated Net Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement) to (b) Consolidated EBITDA
for the Test Period most recently ended prior to such date; provided, however
that for purposes of Sections 2.09(b)(ii), 10.06(i), 10.06(k) and 10.09(a),
Consolidated Net Indebtedness as used in clause (a) above shall be calculated
without giving effect to clause (c) of the definition of Consolidated Net
Indebtedness.

 

“Consolidated Total Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Net Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, however that for purposes of determining whether Borrower is in
compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 2.09(b)(ii), 10.06(i), 10.06(k) and 10.09(a), the amount
described in clause (a) above shall be calculated without giving effect to
clause (c) of the definition of Consolidated Net Indebtedness.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

16

--------------------------------------------------------------------------------


 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a). Other Taxes.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans and Other Revolving Loans), in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, then-existing Term Loans, Revolving Loans (and/or unused
Revolving Commitments) and/or Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness has the same or a later
maturity (provided that if such Indebtedness is subordinated to the Obligations
or secured by a junior lien on the Collateral or is unsecured, then its maturity
shall be no earlier than the 91st day after the Final Maturity Date) and, except
in the case of any Indebtedness consisting of a revolving credit facility, a
Weighted Average Life to Maturity equal to or greater than, the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt, plus, accrued interest, fees and
premiums (if any) thereon, plus, other fees and expenses associated with the
refinancing (including any upfront fees and original issue discount), (iii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any upfront fees and
original issue discount), (v) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by Borrower in good faith), taken as a whole,
not materially more restrictive than the terms set forth in this Agreement,
(vi) Borrower shall be the sole borrower thereunder and no Subsidiary of
Borrower shall guaranty such Indebtedness unless such Subsidiary is also a
Guarantor hereunder, and (vii) such Indebtedness shall not be secured by any
Liens, except Liens on the Collateral.

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment and (i) each other agreement
entered into by any Credit Party with Administrative Agent, Collateral Agent
and/or any Lender, in connection herewith or therewith evidencing or governing
the Obligations, all as amended from time to time, but shall not include a Swap
Contract or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01).  The issuance or sale of any debt instrument

 

17

--------------------------------------------------------------------------------


 

convertible into or exchangeable or exercisable for any Equity Interests shall
be deemed a Debt Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender has notified Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, make a payment to Swingline Lender in respect of a Swingline Loan,
and/or make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent, a L/C Lender or the Swingline
Lender in writing, or has stated publicly, that it will not comply with any such
funding obligation hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company or (iv) any
Lender that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation).  Any determination of a Defaulting Lender under
clauses (i) through (iv) above will be conclusive and binding absent manifest
error.

 

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country, region or territory is the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

18

--------------------------------------------------------------------------------


 

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $600.0 million at any time, of (a) outstanding
Indebtedness incurred after the Closing Date, the proceeds of which, at the time
of determination, as certified by a Responsible Officer of Borrower, are pending
application and are required or intended to be used to fund and (b) amounts
spent after the Closing Date (whether funded with the proceeds of Indebtedness,
cash flow or otherwise) to fund, in each case, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or other
Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations),
(B) no such Indebtedness or funded costs shall constitute Development Expenses
with respect to an Expansion Capital Expenditure or a Development Project from
and after the end of the first full fiscal quarter after the completion of
construction of the applicable Expansion Capital Expenditure or Development
Project or, in the case of a Development Project or Expansion Capital
Expenditure that was not open for business when construction commenced, from and
after the end of the first full fiscal quarter after the date of opening of such
Development Project or Expansion Capital Expenditure, if earlier, and (C) in
order to avoid duplication, it is acknowledged that to the extent that the
proceeds of any Indebtedness referred to in clause (a) above have been applied
(whether for the purposes described in clauses (i), (ii) or (iii) above or any
other purpose), such Indebtedness shall no longer constitute Development
Expenses (it being understood, however, that any such application in accordance
with clauses (i), (ii) or (iii) above shall, subject to the other requirements
and limitations of this definition, constitute Development Expenses under clause
(b) above).

 

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures or Unrestricted Subsidiaries in which Borrower or any of its
Restricted Subsidiaries, directly or indirectly, has control or with whom it has
a management, development or similar contract and, in the case of a Joint
Venture, in which Borrower or any of its Restricted Subsidiaries owns (directly
or indirectly) at least 25% of the Equity Interest of such Joint Venture, or
(b) in, or expenditures with respect to, casinos and “racinos” or Persons that
own casinos or “racinos” (including casinos and “racinos” in development or
under construction that are not presently open or operating with respect to
which Borrower or any of its Restricted Subsidiaries has (directly or indirectly
through Subsidiaries) entered into a management, development or similar contract
and such contract remains in full force and effect at the time of such
Investment), in each case, used to finance, or made for the purpose of allowing
such Joint Venture, Unrestricted Subsidiary, casino or “racino”, as the case may
be, to finance, the purchase or other acquisition of any fixed or capital assets
or the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, Unrestricted
Subsidiary, casino or “racino” and assets ancillary or related thereto
(including, without limitation, hotels, restaurants and other similar projects),
or the construction and development of a casino, “racino” or assets ancillary or
related thereto (including, without limitation, hotels, restaurants and other
similar projects) and including Pre-Opening Expenses with respect to such Joint
Venture, Unrestricted Subsidiary, casino or “racino”.

 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness at maturity or as it
becomes due or irrevocably called (or conditionally called, subject to the
proviso below or if all conditions have been satisfied or waived) for redemption
or purchase, or otherwise for which the deposit of an amount sufficient to
satisfy any obligation to purchase such Indebtedness has been made (and
regardless of whether such Indebtedness constitutes a liability on the balance
sheet of the obligors thereof); provided, however, that the Indebtedness shall
be deemed Discharged if the payment or deposit of all amounts required for
defeasance or discharge or redemption or purchase or other satisfaction thereof
have been made even if certain conditions thereto have not been satisfied, so
long as such conditions are reasonably expected to be satisfied within 95 days
after such prepayment or deposit (and “Discharge” has a corresponding meaning).

 

19

--------------------------------------------------------------------------------


 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof, pursuant to a sinking fund obligation or
otherwise (other than solely (w) for Qualified Capital Stock or upon a sale of
assets, casualty event or a change of control, in each case, subject to the
prior payment in full of the Obligations, (x) as a result of a redemption
required by Gaming Law, (y) as a result of a redemption that by the terms of
such Equity Interest is contingent upon such redemption not being prohibited by
this Agreement or (z) with respect to Equity Interests issued to any plan for
the benefit of, or to, present or former directors, officers, consultants or
employees that is required to be repurchased by the issuer thereof in order to
satisfy applicable statutory or regulatory obligations as a result of such
director’s, officer’s, consultant’s, or employee’s termination, resignation,
retirement, death or disability), or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof.

 

“Disqualified Lenders” shall mean (a) such Persons that have been specified in
writing to the Joint Lead Arrangers pursuant to the Engagement Letter, (b) such
Persons that have been specified in writing to the Administrative Agent prior to
the Closing Date as being “Disqualified Lenders”, (c) Competitors that have been
identified in writing to the Administrative Agent, (d) any Affiliate of any
Person referred to in clause (a), (b) or (c) of this definition that has been
specified in writing to the Administrative Agent (other than, in the case of
Affiliates of Persons referred to in clause (c), any Bona Fide Investment
Entity) and (e) any Person that is readily identifiable on the basis of its name
as an Affiliate of any Person referred to in clause (a), (b) or (c) of this
definition (other than, in the case of Affiliates of Persons referred to in
clause (c), any Bona Fide Investment Entity).

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the applicable L/C Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternate Currency.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“DQ List” shall have the meaning provided in Section 13.05(f)(iv).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

20

--------------------------------------------------------------------------------


 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D) and
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries; provided, however, that (x) other than as set forth in clause
(ii) of this definition, neither Borrower nor any of Borrower’s Affiliates or
Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Disqualified Lender as of the applicable Trade Date
unless consented to in writing by Borrower and (z) Eligible Assignee shall not
include any Person who is a Defaulting Lender.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Employee Matters Agreement” shall mean the employee matters agreement between
Borrower and GLPI, dated as of November 1, 2013.

 

“Engagement Letter” shall mean the Engagement Letter, dated January 17, 2017,
among the Engagement Parties and Borrower.

 

“Engagement Parties” shall mean Bank of America, N.A., JPMorgan Chase Bank,
N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank National Association,
Wells Fargo Securities LLC, Manufacturers & Traders Trust Company, SunTrust
Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA) LLC, UBS
Securities LLC and United Bank, Inc., each in its individual capacity.

 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity Interests or Swap
Contracts entered into as a part of, or in connection with, an issuance of such
debt instrument shall not be deemed an Equity Interest.

 

21

--------------------------------------------------------------------------------


 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution). 
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash and Cash Equivalents and the fair market value of
assets or consideration other than cash and Cash Equivalents received in respect
thereof by the Person consummating such Equity Issuance net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses actually incurred in connection therewith; provided that, with respect
to any Equity Interests issued upon exercise of any Equity Rights, the Equity
Issuance Proceeds with respect thereto shall be determined without duplication
of any Equity Issuance Proceeds received in respect of such Equity Rights.

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security; (j) the withdrawal of any ERISA Entity from a Pension Plan subject to
Section 4063 if ERISA during a plan year in which such ERISA Entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

 

22

--------------------------------------------------------------------------------


 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):

 

(a)   Consolidated Net Income; plus

 

(b)   an amount equal to the amount of all non-cash charges or losses (including
write-offs or write-downs, depreciation expense and amortization expense
including amortization of goodwill and other intangibles) to the extent deducted
in arriving at such Consolidated Net Income (excluding any such non-cash expense
to the extent that it represents an accrual or reserve for potential cash charge
in any future period or amortization of a prepaid cash charge that was paid in a
prior period and that did not reduce Excess Cash Flow at the time paid); plus

 

(c)   the decrease, if any, in Working Capital from the beginning of such period
to the end of such period (for the avoidance of doubt, an increase in negative
Working Capital is a decrease in Working Capital); minus

 

(d)   all payments with respect to restricted stock units upon the Person to
whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

(e)   any amounts received from the early extinguishment of Swap Contracts that
are not included in Consolidated Net Income; minus

 

(f)    the increase, if any, of Working Capital from the beginning of such
period to the end of such period; minus

 

(g)   any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(h)   the amount of Capital Expenditures made in cash during such period, except
to the extent financed with the proceeds of Indebtedness, Asset Sales or
Casualty Events (to the extent such proceeds did not increase Consolidated Net
Income) of Borrower or its Restricted Subsidiaries; minus

 

(i)    the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vi)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i) or
Section 2.10(a)(iii), except to the extent the Net Available Proceeds from such
Casualty Event or Asset Sale, as applicable, used to make such mandatory
prepayments were included in the calculation of

 

23

--------------------------------------------------------------------------------


 

Consolidated Net Income), in each case, except to the extent financed with the
proceeds of Indebtedness, Asset Sales or Casualty Events (to the extent such
proceeds did not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

 

(j)    without duplication of amounts deducted pursuant to clause (l) below in
prior periods, the amount of Investments made during such period pursuant to
Section 10.04 (other than Sections 10.04(a), (b), (c), (d) (except clause
(iv) thereof), (e), (f) (except to the extent such amount increased Consolidated
Net Income), (g) (except to the extent that the receipt of consideration
described therein increased Consolidated Net Income), (h) (to the extent taken
into account in arriving at Consolidated Net Income), (j) (to the extent taken
into account in arriving at Consolidated Net Income), (l), (o), and (r)), except
to the extent financed with the proceeds of Indebtedness (other than Revolving
Loans), Asset Sales or Casualty Events (to the extent such proceeds did not
increase Consolidated Net Income) of Borrower or its Restricted Subsidiaries;
minus

 

(k)   the amount of all non-cash gains to the extent included in arriving at
such Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)    the amount of all Restricted Payments made during such period pursuant to
Section 10.06(i)(i) and 10.06(j); minus

 

(m)  the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i) and 10.09(b); minus

 

(n)   any expenses or reserves for liabilities to the extent that Borrower or
any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Designation” has the meaning set forth in Section 9.13(a).

 

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests in one or more Subsidiaries described in clause (a) of this definition
or (c) any Subsidiary the Equity Interests of which are directly or indirectly
owned by any Subsidiary described in clause (a) of this definition.

 

“Excluded Immaterial Subsidiary” has the meaning set forth in Section 9.13(a).

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or, with respect to a Subsidiary acquired after the
Closing Date, as of the date of such acquisition) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of such acquisition, (e) any Subsidiary with respect to
which guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority), unless such consent, approval, license or authorization
has been received and is in effect and (f) any

 

24

--------------------------------------------------------------------------------


 

other Subsidiary with respect to which, in the reasonable judgment of
Administrative Agent (which shall be confirmed in writing by notice to
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  Notwithstanding the
foregoing, in no event shall Tenant be an Excluded Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent, any Lender, or any other recipient, or required to be
withheld or deducted from a payment to or with respect to any Agent, any Lender,
or any other recipient (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
any Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest hereunder or
under any Note or any Guarantee pursuant to a law in effect on the date on which
(i) such Lender acquires such interest (other than pursuant to an assignment
request by Borrower under Section 2.11(a) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 5.06(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c),
(d) Taxes attributable to such Person’s failure to comply with
Section 5.06(b) or 5.06(c) and (e) any United States federal withholding tax
imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 8.27(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
October 30, 2013 (as amended by the First Amendment, and as further amended,
amended and restated, supplemented and otherwise modified prior to the
effectiveness of the Second Amendment), among Borrower, the subsidiary
guarantors party thereto, Bank of America, N.A., as administrative agent and
collateral agent, the lenders party thereto and the other agents party thereto.

 

“Existing Investment Returns” shall mean all amounts received by Borrower and
its Restricted Subsidiaries in respect of Investments listed on Schedule
1.01(B) to the extent such amounts constitute a return of invested capital
thereby reducing the amount of such Investment on the balance sheet of Borrower
or Restricted Subsidiary, as applicable (and, for the avoidance of doubt, not
amounts constituting income or returns on invested capital).

 

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

 

25

--------------------------------------------------------------------------------


 

“Existing Revolving Lender” shall have the meaning provided in
Section 2.01(a)(ii).

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” shall mean any capital expenditure by Borrower
or any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

26

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections of the Code that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretation
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent.  If the Federal Funds Rate as determined in
accordance with this definition would be less than 0.00%, then the Federal Funds
Rate shall be deemed to be 0.00%.

 

“Final Maturity Date” shall mean, as of any date of determination, the latest of
the latest R/C Maturity Date, the Term A Facility Maturity Date, the Term B
Facility Maturity Date, the latest New Term Loan Maturity Date, the latest final
maturity date applicable to any Extended Term Loans, the latest final maturity
date applicable to any Extended Revolving Commitments, the latest final maturity
date applicable to any Other Term Loans and the latest final maturity date
applicable to any Other Revolving Loans, in each case, as in effect at such
date.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Amendment” shall mean that certain First Amendment and Incremental
Joinder Agreement, dated as of April 28, 2015, by and among Borrower,
Guarantors, the Lenders party thereto, Administrative Agent and Collateral
Agent, as amended by that certain First Amendment to First Amendment and
Incremental Joinder Agreement, effective as of August 3, 2015, by and between
Borrower and Administrative Agent.

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

 

27

--------------------------------------------------------------------------------


 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date, (b) required by any Gaming Law or
(c) necessary as is contemplated on the Closing Date, to accomplish the
financing and other transactions contemplated hereby.

 

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date:  the
Alcohol and Gaming Commission of Ontario, the Florida Division of Pari-Mutuel
Wagering, the Illinois Gaming Board, Indiana Gaming Commission, Kansas Lottery,
Kansas Racing and Gaming Commission, the Maine State Harness Racing Commission,
the Maine Gambling Control Board, the Maryland State Lottery Commission, the
Maryland Racing Commission, the Maryland Video Lottery Facility Location
Commission, the Massachusetts Gaming Commission, the Mississippi Gaming
Commission, the Mississippi Department of Revenue, the Missouri Gaming
Commission, the Nevada State Gaming Control Board, the Nevada Gaming Commission,
the New Jersey Racing Commission, the New Jersey Casino Control Commission, the
New Jersey Division of Gaming Enforcement, the New Mexico Gaming Control Board,
the New Mexico Racing Commission, the Ohio Casino Control Commission, the Ohio
Lottery Commission, the Ohio State Racing Commission, the Ontario Lottery and
Gaming Corporation, the Pennsylvania Gaming Control Board, the Pennsylvania
State Horse Racing Commission, Texas Racing Commission, the West Virginia Racing
Commission and the West Virginia Lottery Commission), or with regulatory,
licensing or permitting authority or jurisdiction over any gaming or racing
operation (or proposed gaming or racing operation) owned, managed, leased or
operated by Borrower or any of its Restricted Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
video lottery, video gaming, theaters, parking facilities, recreational vehicle
parks, timeshare operations, retail shops, restaurants, other buildings, land,
golf courses and other recreation and entertainment facilities, marinas,
vessels, barges, ships and related equipment and including any internet,
interactive, online, virtual or social gaming-related assets, operations,
technology or platforms.

 

“Gaming Laws” shall mean all applicable provisions of all:  (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

28

--------------------------------------------------------------------------------


 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“GLP Capital” shall mean, for so long as it is the landlord under the Master
Lease, GLP Capital, L.P., a Pennsylvania limited partnership, in its capacity as
landlord under the Master Lease, and, thereafter the successor landlord under
the Master Lease in such capacity.

 

“GLPI” shall mean Gaming and Leisure Properties, Inc., a Pennsylvania
corporation.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(C) attached
hereto and each Wholly Owned Restricted Subsidiary that may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Guarantor” shall mean any one of them; provided,
however, that notwithstanding the foregoing, (a) Guarantors shall not include
any Excluded Subsidiary or any Person that has been released as a Guarantor in
accordance with the terms of the Credit Documents and (b) at all times, Tenant
shall be a Guarantor.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having assets with an aggregate fair market value of less than $25.0
million as of the most recent Calculation Date; provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiaries exceed the Immaterial Subsidiary Threshold Amount as of the most
recent Calculation Date.

 

“Immaterial Subsidiary Threshold Amount” shall mean $50.0 million.

 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Fee Percentage.”

 

“Inaccurate Applicable Fee Percentage Period” has the meaning set forth in the
definition of “Applicable Fee Percentage.”

 

29

--------------------------------------------------------------------------------


 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

 

“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 

“Incremental Loan Amount” shall mean (a) $400.0 million, plus (b) the aggregate
of: (i) the principal amount of any permanent reduction in the Revolving
Commitment pursuant to Section 2.04(b), (ii) the principal amount of any
optional prepayment of any Term Loans pursuant to Section 2.09(a), (iii) the
cash amount paid in respect of any Term Loans in connection with assignments to
Borrower or any of its Subsidiaries pursuant to Section 13.05(d) and (iv) the
principal amount of Revolving Commitments of Defaulting Lenders terminated by
Borrower in accordance with Section 13.04(h) (in each case for this clause (b),
excluding any prepayments funded with the proceeds of long-term Indebtedness)
plus, (c) any additional or other amount, so long as, solely in this case of
this clause (c), the Consolidated Senior Secured Net Leverage Ratio does not
exceed 1.75 to 1.00, determined on a Pro Forma Basis as of the most recent
Calculation Date (it being understood that Borrower may elect whether any
Incremental Loan Amount is made in reliance on clause (a), (b) or (c)); provided
that, for such purpose, (w) if clauses (a) and/or (b), on the one hand, and
clause (c), on the other hand, are utilized on the same date, Consolidated Net
Indebtedness will not include any Indebtedness incurred under clauses (a) and/or
(b) on such date, (x) Consolidated Net Indebtedness shall not take into account
any cash or cash equivalents constituting proceeds of any Loans made under any
Incremental Commitments to be provided on such date and any Incremental
Equivalent Debt to be incurred or issued on such date that may otherwise reduce
the amount of Consolidated Net Indebtedness, (y) the Consolidated Senior Secured
Net Leverage Ratio for such purpose shall treat any Incremental Equivalent Debt
as senior secured indebtedness, even if such Incremental Equivalent Debt was
issued or incurred on an unsecured basis or on a junior basis to the
Obligations, and (z) in the case of any Incremental Revolving Commitments and
Incremental Equivalent Debt consisting of revolving credit facilities, pro forma
effect shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn; provided, further, that
if the proceeds of the Loans made under the Incremental Commitments then being
incurred are to be used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder substantially concurrently upon the receipt
thereof (including repayment of Indebtedness of the Person acquired, or that is
secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), at the election of Borrower, the Consolidated Senior Secured Net
Leverage Ratio may be tested for purposes of determining the Incremental Loan
Amount as of the time the acquisition agreement with respect to such Permitted
Acquisition or other Acquisition is entered into and not at the time such
Incremental Commitments are obtained.

 

“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.

 

“Incremental Revolving Loans” shall mean any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term A Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

30

--------------------------------------------------------------------------------


 

“Incremental Term A Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments and the New Term Loan
Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans and any New Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation); (e) all Indebtedness (excluding
prepaid interest thereon) of others secured by any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided, however, that if such obligations have not been assumed,
the amount of such Indebtedness included for the purposes of this definition
will be the amount equal to the lesser of the fair market value of such property
and the amount of the Indebtedness secured; (f) with respect to any Capital
Lease Obligations of such Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (it being understood that any obligations of such Person under the
Master Lease or any Additional Lease shall not constitute Indebtedness); (g) all
net obligations of such Person in respect of Swap Contracts; (h) all obligations
of such Person as an account party in respect of letters of credit and bankers’
acceptances, except obligations in respect of letters of credit issued in
support of obligations not otherwise constituting Indebtedness shall not
constitute Indebtedness except to the extent such letter of credit is drawn and
not reimbursed within three (3) Business Days of such drawing; (i) all
obligations of such Person in respect of Disqualified Capital Stock; and (j) all
Contingent Obligations of such Person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor).  The amount of Indebtedness of the type described in clause
(d) shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person.  For the avoidance of doubt, it is understood and agreed that
(x) casino “chips” and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

 

31

--------------------------------------------------------------------------------


 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period;

 

(iii)                               no Interest Period for a Class shall extend
beyond the maturity date for such Class; and

 

(iv)                              the initial Interest Period with respect to
any Loans advanced, maintained or continued on the Closing Date may be for a
period commencing on the Closing Date and ending on the last Business Day of the
month in which the Closing Date occurs.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below),
(c) any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person or (f) the purchase or
other acquisition (in one transaction or a series of transaction) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of the definition of “Unrestricted Subsidiary” and
Section 10.04, “Investment” shall include the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of Borrower at the time of Designation of such
Subsidiary as an Unrestricted Subsidiary pursuant to Section 9.12 (excluding any
Subsidiaries designated as Unrestricted Subsidiaries on the Closing Date and set
forth on Schedule 9.12); provided, however, that upon the Revocation of a
Subsidiary that was designated as an Unrestricted Subsidiary after the Closing
Date, the amount of outstanding Investments in Unrestricted Subsidiaries shall
be deemed to be reduced by the lesser of (x) the fair market value of such
Subsidiary at the time of such Revocation and (y) the amount of Investments in
such Subsidiary deemed to have been made (directly or indirectly) at the time
of, and made (directly or indirectly) since, the Designation of such Subsidiary
as an Unrestricted Subsidiary, to the extent that such amount constitutes an
outstanding Investment under clauses (d), (i), (k), (l), (m),

 

32

--------------------------------------------------------------------------------


 

(q), (s) or (t) of Section 10.04 at the time of such Revocation.  It is
understood and agreed that the receipt of interest paid in kind with respect to
any outstanding Investment shall not constitute an additional Investment with
respect thereto.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 

“Joint Lead Arrangers” shall mean, collectively, Bank of America, N.A., JPMorgan
Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank National
Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust Company,
SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA)
LLC and UBS Securities LLC, in their capacities as joint lead arrangers
hereunder.

 

“Joint Physical Bookrunners” shall mean, collectively, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank
National Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust
Company, SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities
(USA) LLC and UBS Securities LLC, in their capacities as joint physical
bookrunners hereunder.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

 

“Judgment Currency Conversion Date” has the meaning set forth in
Section 13.15(a).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control (and, in the case of convertible or exchangeable debt instruments,
delisting) provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, not materially more
restrictive than the terms set forth in this Agreement (other than, in the case
of any bridge facility, covenants, defaults and remedy provisions customary for
bridge financings).

 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

“L/C Commitments” shall mean the commitments of the L/C Lender to issue Letters
of Credit pursuant to Section 2.03.  The L/C Commitments are part of, and not in
addition to, the Revolving Commitments.

 

33

--------------------------------------------------------------------------------


 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require:  (a) with respect to
(i) each Existing Letter of Credit issued by Bank of America, N.A., Bank of
America, N.A., in its capacity as issuer of such Existing Letters of Credit,
together with its successors and assigns in such capacity and (ii) each Existing
Letter of Credit issued by Wells Fargo Bank, National Association, Wells Fargo
Bank, National Association, in its capacity as issuer of such Existing Letters
of Credit, together with its successors and assigns in such capacity and
(b) with respect to all other Letters of Credit, (i) Bank of America or any of
its Affiliates, in its capacity as issuer of Letters of Credit issued by it
hereunder, together with its successors and assigns in such capacity; (ii) Wells
Fargo Bank, National Association or any of its Affiliates, in its capacity as
issuer of Letters of Credit issued by it hereunder, together with its successors
and assigns in such capacity; and/or (iii) any other Revolving Lender or
Revolving Lenders selected by Borrower and reasonably acceptable to
Administrative Agent (such approval not to be unreasonably withheld or delayed)
that agrees to become an L/C Lender, in each case under this clause (ii) in its
capacity as issuer of Letters of Credit issued by such Lender hereunder,
together with its successors and assigns in such capacity.

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in the
Alternate Currency) in respect of all Letters of Credit.  The L/C Liability of
any Revolving Lender at any time shall mean such Revolving Lender’s
participations and obligations in respect of outstanding Letters of Credit and
unreimbursed L/C Disbursements at such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $150.0 million
and (b) the Total Revolving Commitments then in effect.  The L/C Sublimit is
part of, and not in addition to, the Total Revolving Commitments.

 

“Landlord” shall mean each of GLP Capital and any other landlord under an
Additional Lease.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Leased Property” shall mean all “Leased Property” (as defined in the Master
Lease from time to time).

 

“Lender Insolvency Event” shall mean that (i) such Lender or its Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they

 

34

--------------------------------------------------------------------------------


 

become due, or makes a general assignment for the benefit of its creditors,
(ii) such Lender or its Parent Company is the subject of a proceeding under any
Debtor Relief Law, or a receiver, trustee, conservator, intervenor,
administrator, sequestrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or assets
(including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority) has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action authorizing
or indicating its consent to or acquiescence in any such proceeding or
appointment or (iii) such Lender becomes the subject of a Bail-In Action;
provided, however, that a Lender Insolvency Event shall not be deemed to exist
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or its Parent Company by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1 and A-3, (b) each
Term A Facility Refinancing Lender and each Term B Facility Refinancing Lender,
(c) any Lender providing an Incremental Commitment pursuant to Section 2.12 and
any Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (d) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment
Agreement.  Unless the context requires otherwise, the term “Lenders” shall
include the Swingline Lender and the L/C Lender.

 

“Letter of Credit Request” has the meaning set forth in Section 2.03(b).

 

“Letters of Credit” shall have the meaning set forth in Section 2.03(a) and
shall include each Existing Letter of Credit.

 

“LIBO Rate” shall mean:

 

(a)                                 for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to LIBOR, at approximately
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; and

 

(d) the LIBO Rate for Term B Facility Loans shall not be less than 0.75%;

 

provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.

 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

35

--------------------------------------------------------------------------------


 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquor Authority” has the meaning set forth in Section 13.13(a).

 

“Liquor Laws” has the meaning set forth in Section 13.13(a).

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Master Lease” shall mean the Master Lease, dated as of November 1, 2013, as
amended by (a) the First Amendment to Master Lease, dated March 5, 2014, (b) the
Second Amendment to Master Lease and First Amendment to Access Agreement, dated
April 18, 2014 and (c) the Third Amendment to Master Lease, dated September 20,
2015, by and among GLP Capital and Tenant.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
(taken as a whole) to satisfy their material payment Obligations under the
Credit Documents or (c) a material adverse effect on the legality, binding
effect or enforceability against any material Credit Party of the Credit
Documents to which it is a party or any of the material rights and remedies of
any Secured Party thereunder or the legality, priority or enforceability of the
Liens on a material portion of the Collateral.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $100.0 million.

 

36

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning set forth in Section 13.19.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01, an amount equal to
103% of the aggregate L/C Liability, and (iii) otherwise, an amount determined
by the Administrative Agent and the L/C Lenders in their reasonable discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.

 

“Mortgage Amendments” has the meaning set forth in Section 9.14(a)(i).

 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(D) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08 or 9.11 (in each
case, unless and until such Real Property is no longer subject to a Mortgage).

 

“Mortgaged Vessel” shall mean (a) each Vessel, if any, listed on Schedule
8.13(b) as a “Mortgaged Vessel,” and (b) each Vessel or Replacement Vessel, if
any, which shall be subject to a Ship Mortgage after the Closing Date pursuant
to Section 9.08 or 9.11 (in each case, unless and until such Vessel or
Replacement Vessel is no longer subject to a Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)                                     in the case of any Asset Sale pursuant
to Section 10.05(c) or pursuant to Section 10.05(p), the aggregate amount of all
cash payments (including any cash payments received by way of deferred payment
of principal pursuant to a note or otherwise, but only as and when received)
received by Borrower or any Restricted Subsidiary directly or indirectly in
connection with such Asset Sale, net (without duplication) of (A) the amount of
all reasonable fees and expenses and transaction costs paid by or on behalf of
Borrower or any Restricted Subsidiary in connection with such Asset Sale
(including, without limitation, any underwriting, brokerage or other customary
selling commissions and legal, advisory and other fees and expenses, including
survey, title and recording expenses, transfer taxes and expenses incurred for
preparing such assets for sale, associated therewith); (B) any Taxes paid or
estimated in good faith to be payable by or on behalf of any Company as a result
of such Asset Sale (after application of all credits and other offsets that
arise from such Asset Sale); (C) any repayments by or on behalf of any

 

37

--------------------------------------------------------------------------------


 

Company of Indebtedness (other than Indebtedness hereunder) to the extent such
Indebtedness is secured by a Lien on such Property that is permitted by the
Credit Documents and that is not junior to the Lien thereon securing the
Obligations and such Indebtedness is required to be repaid as a condition to the
purchase or sale of such Property; (D) amounts required to be paid to any Person
(other than any Company) owning a beneficial interest in the subject Property;
(E) amounts reserved, in accordance with GAAP, against any liabilities
associated with such Asset Sale and retained by Borrower or any of its
Subsidiaries after such Asset Sale and related thereto, including pension and
other post-employment benefit liabilities, purchase price adjustments,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale; and (F) in the
event that a Restricted Subsidiary consummates such an Asset Sale and makes a
pro rata payment of dividends to its stockholders or members or other equity
holders, as applicable, from any cash proceeds of such Asset Sale, the amount of
dividends paid to any such stockholder or member or other equity holder, as
applicable, other than Borrower or any Restricted Subsidiary, all as reflected
in an Officer’s Certificate delivered to Administrative Agent; provided, that
Net Available Proceeds shall include any cash payments received upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

 

(ii)                                  in the case of any Casualty Event, the
aggregate amount of cash proceeds of insurance, condemnation awards and other
compensation (excluding proceeds constituting business interruption insurance or
other similar compensation for loss of revenue, but including the proceeds of
any disposition of Property pursuant to Section 10.05(l)) received by the Person
whose Property was subject to such Casualty Event in respect of such Casualty
Event net of (A) fees and expenses incurred by or on behalf of Borrower or any
Restricted Subsidiary in connection with recovery thereof, (B) repayments of
Indebtedness (other than Indebtedness hereunder) to the extent secured by a Lien
on such Property that is permitted by the Credit Documents and that is not
junior to the Lien thereon securing the Obligations and such Indebtedness is
required to be prepaid in connection with such Casualty Event, and (C) any Taxes
paid or payable by or on behalf of Borrower or any Restricted Subsidiary in
respect of the amount so recovered (after application of all credits and other
offsets arising from such Casualty Event) and amounts required to be paid to any
Person (other than any Company) owning a beneficial interest in the subject
Property; provided that, in the case of a Casualty Event with respect to
property that is subject to the Master Lease, any Additional Lease or a similar
lease entered into for the purpose of, or with respect to, operating or managing
gaming facilities and related assets, such cash proceeds shall not constitute
Net Available Proceeds to the extent, and for so long as, such cash proceeds are
required, by the terms of such lease, (x) to be paid to the holder of any
mortgage, deed of trust or other security agreement securing indebtedness of the
lessor, (y) to be paid to, or for the account of, the lessor or deposited in an
escrow account to fund rent and other amounts due with respect to such property
and costs to preserve, stabilize, repair, replace or restore such property (in
accordance with the provisions of the applicable lease) or (z) to be applied to
rent and other amounts due under such lease or to fund costs and expenses of
repair, replacement or restoration of such Property, or the preservation or
stabilization of such Property (in accordance with the provisions of the
applicable lease); and

 

(iii)                               in the case of any Debt Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Debt Issuance in respect thereof net of all investment banking
fees, discounts and commissions, legal fees, consulting fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses, actually
incurred in connection therewith.

 

“New Investment Returns” shall mean the aggregate of all amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(k) on or after the Closing Date (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts) that are

 

38

--------------------------------------------------------------------------------


 

designated by Borrower as “New Investment Returns” in the Compliance Certificate
delivered to the Administrative Agent in respect of the fiscal quarter in which
such amounts were received.

 

“New Revolving Commitments” shall have the meaning set forth in Section 2.12(a).

 

“New Revolving Lender” shall have the meaning provided in Section 2.01(a)(ii).

 

“New Revolving Loans” shall have the meaning set forth in Section 2.12(a).

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent including any form on an electronic platform or electronic transmission
system as shall be approved by Administrative Agent.

 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent including any form on
an electronic platform or electronic transmission system as shall be approved by
Administrative Agent.

 

“Obligation Currency” has the meaning set forth in Section 13.15(a).

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or, with
the prior written approval of Borrower, any Secured Cash Management Agreement
(including in each case interest accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.

 

“OFAC” has the meaning set forth in Section 8.27(b)(v).

 

39

--------------------------------------------------------------------------------


 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form (including electronic documentation
generated by use of an electronic platform) as is reasonably acceptable to
Administrative Agent.

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u), (v) and (w).

 

“Other Commitments” shall mean the Other Term Loan Commitments and Other
Revolving Commitments.

 

“Other Connection Taxes” means, with respect to any Agent, any Lender, or any
other recipient, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced hereunder or under any other Credit Document, or sold or assigned
an interest in any Note, hereunder, or with respect to any other Credit
Document).

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

“Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, Indebtedness incurred pursuant to
Section 10.01(p), Indebtedness incurred pursuant to Section 10.01(q) or
Incremental Equivalent Debt that is secured by a Lien on Collateral junior to
the Liens securing the Obligations or that is unsecured.

 

“Other Revolving Commitments” shall mean one or more Tranches of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 5.06(e).

 

“Other Term Loan Commitments” shall mean one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

40

--------------------------------------------------------------------------------


 

“Other Term Loans” shall mean one or more Tranches of Term Loans that result
from a Refinancing Amendment.

 

“Outstanding Investment Amount” shall mean, as of any date of determination, the
aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) on or after the Closing Date, in each case, valued at fair
market value at the time each such Investment was made, minus (x) New Investment
Returns received on or prior to such date of determination, minus (y) all
Existing Investment Returns received on or prior to such date (but only to the
extent that on the date any such Existing Investment Return was received, such
Existing Investment Return was not larger than the Outstanding Investment Amount
as of such date (which Outstanding Investment Amount shall be determined without
giving effect to such Existing Investment Return)), minus (z) reductions in the
amount of such Investments as provided in the definition of “Investment”.

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party in a bankruptcy case under applicable law)
and premium (if any), and the discharge or Cash Collateralization of all Letters
of Credit outstanding in an amount equal to 103% of the greatest amount for
which such Letters of Credit may be drawn (or receipt of backstop letters of
credit reasonably satisfactory to the applicable L/C Lender and the
Administrative Agent).  For purposes of this definition, “Unasserted
Obligations” shall mean, at any time, contingent indemnity obligations in
respect of which no claim or demand for payment has been made at such time.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Patriot Act” has the meaning set forth in Section 8.27(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

41

--------------------------------------------------------------------------------


 

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date (giving effect to such acquisition and any
related anticipated incurrences and repayments of Indebtedness as if consummated
on the first day of relevant Test Period), (b) immediately after giving effect
thereto, Borrower shall be in compliance with Section 10.11, and (c) with
respect to a Permitted Acquisition in excess of $50.0 million, Borrower has
delivered to Administrative Agent an Officer’s Certificate to the effect set
forth in clauses (a) and (b) above, together with all relevant financial
information for the Person or assets to be acquired.

 

“Permitted Business” shall mean any business of the type in which Borrower and
its Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business or activities reasonably related, incidental or
ancillary thereto (including assets, activities or businesses complementary
thereto), or a reasonable extension, development or expansion thereof.

 

“Permitted Business Assets” shall mean (a) one or more Permitted Businesses,
(b) a controlling equity interest in any Person whose assets consist primarily
of one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment.

 

“Permitted First Lien Indebtedness” shall mean any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) the holders of such Indebtedness (or
their representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement, (c) is not scheduled to mature prior to the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least such Final
Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, not
materially more restrictive than the terms set forth in this Agreement (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings) and (f) other than in the case of a
revolving credit facility, does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms at least to such Final
Maturity Date).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) does
not have a scheduled maturity date prior to the date that is 91 days after the
Final Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity

 

42

--------------------------------------------------------------------------------


 

Date) (provided that, in the case of any Permitted Refinancing of Permitted
Second Priority Indebtedness or Permitted Refinancing of Permitted Unsecured
Indebtedness, the scheduled maturity date shall not be prior to the earlier of
(x) the scheduled maturity of the Refinanced Debt and (y) the date that is 91
days after the Final Maturity Date then in effect at the time of issuance
(excluding bridge facilities allowing extensions on customary terms to at least
such earlier date)), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one (91)
days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in good faith), taken as a whole, not
materially more restrictive than the terms set forth in this Agreement (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings).  For the avoidance of doubt, the
usual and customary terms of convertible or exchangeable debt instruments issued
in a registered offering or under Rule 144A of the Securities Act shall be
deemed to be not materially more restrictive than the terms set forth in this
Agreement.

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that:  (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder (provided that, the
principal amount of such Indebtedness may exceed the amount set forth in this
clause (iii) so long as such additional principal amount is otherwise permitted
to be incurred pursuant to Section 10.01; provided, however, that such excess
amount shall be deemed to be utilization of such other provision(s) under
Section 10.01 in the amount of such excess); and (c) the obligors on such
refinancing Indebtedness shall be the obligors on such Indebtedness being
refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

 

“Permitted Second Lien Indebtedness” shall mean any Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that (a) is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and any Permitted First Lien
Indebtedness and is not secured by any property or assets of Borrower or any
Restricted Subsidiary other than the Collateral, (b) meets the Permitted Junior
Debt Conditions and (c) the holders of such Indebtedness (or their
representative) shall be party to the Second Lien Intercreditor Agreement (as
“Second Priority Debt Parties”) with the Administrative Agent.

 

43

--------------------------------------------------------------------------------


 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of second lien (or other junior lien)
secured notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) meets the Permitted Junior Debt Conditions.

 

“Permitted Unsecured Indebtedness” shall mean any unsecured Indebtedness of
Borrower (and Contingent Obligations of the Guarantors in respect thereof) that
meets the Permitted Junior Debt Conditions or is Junior Financing.  For the
avoidance of doubt, Disqualified Capital Stock shall not constitute Permitted
Unsecured Indebtedness.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower or its Restricted Subsidiaries in the form of one or more
series of senior unsecured notes or loans; provided that (a) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (b) meets the
Permitted Junior Debt Conditions.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledged Collateral” has the meaning set forth in the Security Agreement.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Post-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Pre-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

 

“Principal Asset” shall mean the Companies’ gaming properties commonly known as:
(i) Hollywood Casino at Charles Town Races, (ii) Hollywood Casino Toledo,
(iii) Hollywood Casino Columbus, (iv) Hollywood Casino Lawrenceburg,
(v) Hollywood Casino at Penn National Race Course and (vi) Hollywood Casino St.
Louis.

 

44

--------------------------------------------------------------------------------


 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 900 W. Trade Street, Charlotte, North Carolina
28255, or such other office as may be designated in writing by Administrative
Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.06.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 180 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto) with respect
to which Borrower or any of its Restricted Subsidiaries has (directly or
indirectly through Subsidiaries) entered into a management or similar contract
and such contract remains in full force and effect at the time such Contingent
Obligations are incurred.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

45

--------------------------------------------------------------------------------


 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date and (b) with respect to any other Tranche of
Revolving Commitments and Revolving Loans, the maturity date set forth therefor
in the applicable Incremental Joinder Agreement, Extension Amendment or
Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“Redesignation” has the meaning set forth in Section 9.13(a).

 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, and (c) each additional
Lender and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

“Refinancing Revolving Commitments” shall mean the “Refinancing Revolving
Commitments” provided pursuant to the Second Amendment on the Closing Date. The
aggregate amount of the Refinancing Revolving Commitments provided on the
Closing Date pursuant to the Second Amendment is $633,151,413.07.

 

“Refinancing Revolving Loans” shall mean the “Refinancing Revolving Loans” made
or deemed made under the Refinancing Revolving Commitments provided pursuant to
the Second Amendment on the Closing Date.

 

“Register” has the meaning set forth in Section 2.08(c).

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

46

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans into any such new tranche of replacement
term loans) (x) having an effective interest rate margin for the respective Type
of such replacement term loan that is less than the Applicable Margin for Term B
Facility Loans of the respective Type (with the comparative determinations of
such margins to be made by Administrative Agent (consistent with generally
acceptable financial practices) and to be made after taking into account all
upfront or similar fees or original issue discount (amortized assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness) of such tranche of replacement term
loans or Term B Facility Loans, as the case may be) payable to all Lenders
holding such replacement term loans or Term B Facility Loans, as the case may
be, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Lenders (in their capacity as
such) holding such tranche of replacement term loans or Term B Facility Loans,
as the case may be, after giving effect to the syndication thereof) (excluding
any such loans incurred in connection with a Change of Control or an Acquisition
and any such loan that is not made for the primary purposes of reducing overall
yield) and (y) the proceeds of which are used to repay, in whole or in part,
principal of outstanding Term B Facility Loans (it being understood that a
conversion of Term B Facility Loans into any such new tranche of replacement
term loans shall constitute a repayment of principal of outstanding Term B
Facility Loans), (ii) any amendment, waiver or other modification to this
Agreement which would have the effect of reducing the Applicable Margin for Term
B Facility Loans (with the determination of such effective reduction to be made
in accordance with the applicable provisions set forth in the parenthetical
appearing in preceding clause (i)(x)), excluding any such amendment, waiver or
modification entered into in connection with a Change of Control or an
Acquisition and/or (iii) the incurrence by Borrower or any of its Subsidiaries
of (x) any Incremental Term Loans, (y) any other term loans (which, for the
avoidance of doubt, does not include bonds) other than under this Agreement or
(z) any other bank debt other than under this Agreement (such other term loans
referred to in clause (y) above in this clause (iii) and such other bank debt
referred to in clause (z) above in this clause (iii) are individually referred
to as “Other

 

47

--------------------------------------------------------------------------------


 

Debt”), the proceeds of which are used in whole or in part to prepay outstanding
Term B Facility Loans (except to the extent any such Incremental Term Loans or
Other Debt is incurred in connection with a Change of Control or an Acquisition)
if such Incremental Term Loans or Other Debt has an effective interest rate
margin for the respective Type of such replacement term loan that is less than
the Applicable Margin for Term B Facility Loans at the time of the prepayment
thereof (with the comparative determination of such margins to be made by
Administrative Agent (consistent with generally acceptable financial practices)
taking into account all upfront or similar fees or original issue discount
(amortized assuming a 4-year life to maturity (or, if less, the stated life to
maturity at the time of incurrence of the applicable Indebtedness) of such
Incremental Term Loans or Other Debt) payable to all lenders holding such
Incremental Term Loans or Other Debt, as the case may be, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Lenders (in their capacity as such) holding such Incremental
Term Loans or Other Debt, as the case may be, after giving effect to the
syndication thereof).  Any such determination by Administrative Agent as
contemplated by preceding clauses (i)(x), (ii) and (iii) shall be conclusive and
binding on all Lenders holding Term B Facility Loans.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, in respect of such Tranche and then outstanding;
(b) with respect to Lenders having Term A Facility Loans or Incremental Term A
Loan Commitments, Lenders having more than 50% of the aggregate sum of the Term
A Facility Loans and unutilized Incremental Term A Loan Commitments then
outstanding; (c) with respect to Lenders having Term B Facility Loans, Term B
Facility Commitments or Incremental Term B Loan Commitments, Lenders having more
than 50% of the aggregate sum of the Term B Facility Loans, unutilized Term B
Facility Commitments and unutilized Incremental Term B Loan Commitments then
outstanding; (d) for each New Term Loan Facility, if applicable, with respect to
Lenders having New Term Loans or New Term Loan Commitments, in each case, in
respect of such New Term Loan Facility, Lenders having more than 50% of the
aggregate sum of such New Term Loans and unutilized New Term Loan Commitments
then outstanding; (e) for each Extension Tranche, if applicable, with respect to
Lenders having Extended Revolving Loans or Extended Revolving Commitments or
Extended Term Loans or commitments in respect of Extended Term Loans, in each
case, in respect of such Extension Tranche, Lenders having more than 50% of the
aggregate sum of such Extended Revolving Loans and Extended Revolving
Commitments or Extended Term Loans and commitments in respect thereof, as
applicable, then outstanding; and (f) for each Tranche of Other Term Loans,
Lenders having more than 50% of the aggregate sum of such Other Term Loans and
unutilized Other Term Loan Commitments then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

48

--------------------------------------------------------------------------------


 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” shall mean the chief executive officer of Borrower or
other applicable Credit Party, the president of Borrower or other applicable
Credit Party (if not the chief executive officer), any vice president, senior
vice president or executive vice president of Borrower or other applicable
Credit Party, the chief financial officer, the chief accounting officer or
treasurer of Borrower or other applicable Credit Party or, with respect to
financial matters, the chief financial officer, the chief accounting officer,
senior financial officer or treasurer of Borrower or other applicable Credit
Party.

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in Borrower or any of its Restricted
Subsidiaries, but excluding dividends, payments or distributions paid through
the issuance of additional shares of Qualified Capital Stock and any redemption,
retirement or exchange of any Qualified Capital Stock in Borrower or such
Restricted Subsidiary through, or with the proceeds of, the issuance of
Qualified Capital Stock in Borrower or any of its Restricted Subsidiaries.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternate Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by an L/C Lender under any Letter of Credit denominated in an Alternate
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Lender shall reasonably determine or the Required Lenders shall
require.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments.  Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

49

--------------------------------------------------------------------------------


 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set opposite the name of
such Lender on Annex A-1 under the caption “Revolving Commitment” or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment or in any Incremental Joinder Agreement or Refinancing Amendment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b),
(b) reduced or terminated from time to time pursuant to Sections 2.04, 11.01
and/or 13.04(h), as applicable, or (c) increased or otherwise adjusted from time
to time in accordance with this Agreement, including pursuant to Section 2.12
and Section 2.15; it being understood that a Revolving Lender’s Revolving
Commitment shall include any Incremental Revolving Commitments, Extended
Revolving Commitments and Other Revolving Commitments of such Revolving Lender. 
The aggregate amount of the Revolving Commitments as of the Closing Date
(including the Refinancing Revolving Commitments provided pursuant to the Second
Amendment) is $700.0 million (and for the avoidance of doubt, the Revolving
Commitments set forth opposite the name of each Lender on Annex A-1 on the
Closing Date include such Lender’s Refinancing Revolving Commitments provided
pursuant to the Second Amendment).

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.

 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” shall mean any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Amendment” shall mean that certain Second Amendment and Refinancing
Agreement, dated as of the Closing Date, by and among Borrower, Guarantors, the
Lenders party thereto, Administrative Agent and Collateral Agent.

 

50

--------------------------------------------------------------------------------


 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral (or perfect any Lien
thereon) for the Obligations any Property of whatever kind or nature.

 

“Senior Unsecured Notes” shall mean the outstanding 5.625% senior unsecured
notes due 2027 of Borrower in the original aggregate principal amount of $400.0
million.

 

“Separation and Distribution Agreement” shall mean the separation and
distribution agreement between Borrower and GLPI, dated as of November 1, 2013.

 

“Ship Mortgage” shall mean a Ship Mortgage substantially in the form of
Exhibit J or such other form as is reasonably acceptable to Administrative Agent
made by the applicable Credit Parties in favor of Collateral Agent for the
benefit of the Secured Parties, as the same may be amended in accordance with
the terms thereof and hereof, or such other agreements reasonably acceptable to
Collateral Agent as shall be necessary to comply with applicable Requirements of
Law and effective to grant in favor of Collateral Agent for the benefit of the
Secured Parties a first preferred mortgage on the Mortgaged Vessel covered
thereby, subject only to Permitted Liens.

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

51

--------------------------------------------------------------------------------


 

“Specified Additional General Investment Returns” shall mean the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(t) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified Additional General
Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“Specified General Investment Returns” shall mean the amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(s) (including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified General Investment
Returns” in the Compliance Certificate delivered to the Administrative Agent in
respect of the fiscal quarter in which such amounts were received.

 

“Specified Sale Leaseback Transaction” shall mean, with respect to Borrower or
any of its Restricted Subsidiaries, an arrangement whereby, directly or
indirectly, (a) Borrower or such Restricted Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred and (b) (i) such property is sold to,
and leased from, a Landlord or its Affiliate or (ii) the acquisition of such
property was not funded with Indebtedness (other than Revolving Loans or other
revolving credit loans) or with the proceeds of Equity Issuances by Borrower.

 

“Specified Transaction” shall mean (a) any incurrence or repayment of
Indebtedness (other than for working capital purposes or under a Revolving
Facility), (b) any Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, (c) any Permitted Acquisition or other
Acquisition, (d) any Asset Sale, designation or redesignation of a Restricted
Subsidiary that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary of Borrower, (e) any Acquisition or Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person and (f) any amendment, modification or waiver to any provision
of the Master Lease.

 

“Specified Unrestricted Subsidiaries Investment Returns” shall mean the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(q) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified Unrestricted Subsidiaries
Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“Spin-Off” shall mean, collectively, (a) the distribution of the assets and
liabilities associated with, or operations of, the internet, interactive,
online, virtual or social gaming business and/or the video lottery or video
gaming terminal business of Borrower and its Subsidiaries, which distribution
may consist of the distribution of all of the outstanding Equity Interests of
one or more Subsidiaries of Borrower that operate any such business and (b) any
corporate restructurings and other transactions entered into in connection with
the foregoing in order to effect such distribution.

 

“Spot Rate” for a currency shall mean the rate determined by Administrative
Agent or the applicable L/C Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
Administrative Agent or such L/C Lender may obtain such spot rate from another
financial institution designated by Administrative Agent or such L/C Lender if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further

 

52

--------------------------------------------------------------------------------


 

that such L/C Lender may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternate Currency.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement).  For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e).  The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

53

--------------------------------------------------------------------------------


 

“Swingline Sublimit” shall mean the lesser of (a) $50.0 million and (b) the
Total Revolving Commitments then in effect.  The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Syndication Agents” shall mean, collectively, JPMorgan Chase Bank, N.A., Fifth
Third Bank, Citizens Bank, N.A., U.S. Bank National Association, Wells Fargo
Securities LLC, Manufacturers & Traders Trust Company, SunTrust Robinson
Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA) LLC and UBS
Securities LLC, in their capacities as syndication agents hereunder.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tax Benefit” has the meaning set forth in Section 5.06(g).

 

“Tax Matters Agreement” shall mean the tax matters agreement between Borrower
and GLPI, dated as of November 1, 2013.

 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

“Tenant” shall mean, for so long as it is the tenant under the Master Lease,
Penn Tenant, LLC, a Pennsylvania limited liability company, in its capacity as
tenant under the Master Lease, and, thereafter, the successor tenant under the
Master Lease in such capacity.

 

“Term A Facility” shall mean the credit facility comprising any Incremental Term
A Loan Commitments and the Term A Facility Loans.

 

“Term A Facility Existing Loans” shall mean the “Term A Facility Loans”
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement and the issuance of the Term A Facility Loans
pursuant to this Agreement on the Closing Date.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, each Term A
Facility Refinancing Lender listed on Annex A-2 hereof and (b) thereafter, the
Lenders from time to time holding any Incremental Term A Loan Commitments and/or
Term A Facility Loans, as the case may be, after giving effect to any
assignments thereof permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean (a) the Term A Facility Refinancing Loans
provided pursuant to the Second Amendment and (b) term loans made pursuant to
any Incremental Term A Loan Commitments.

 

“Term A Facility Maturity Date” shall mean the date that is the fifth
anniversary of the Closing Date.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

54

--------------------------------------------------------------------------------


 

“Term A Facility Refinancing Lender” shall mean each Person making a Term A
Facility Refinancing Loan pursuant to the Second Amendment.

 

“Term A Facility Refinancing Loans” shall mean the “Term A Facility Refinancing
Loans” made pursuant to the Second Amendment on the Closing Date in the amount
set forth under each Term A Facility Refinancing Lender’s name on Annex A-2
hereof. The aggregate principal amount of the Term A Facility Refinancing Loans
of all Term A Facility Loans on the Closing Date is $300.0 million.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01.  The aggregate principal amount of
the Term B Facility Commitments of all Term B Facility Lenders on the Closing
Date is $257,059,458.33.

 

“Term B Facility Existing Loans” shall mean the “Term B Facility Loans”
outstanding under the Existing Credit Agreement immediately prior to the
issuance of the Term B Facility Refinancing Loans pursuant to the Second
Amendment on the Closing Date.

 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and each Term B Facility
Refinancing Lender listed on Annex A-3 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c)(ii) and the Term B Facility Refinancing Loans provided pursuant
to the Second Amendment and (b) term loans made pursuant to any Incremental Term
B Loan Commitments.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term B Facility Refinancing Lender” shall mean each Person making a Term B
Facility Refinancing Loan pursuant to the Second Amendment.

 

“Term B Facility Refinancing Loans” shall mean the “Term B Facility Refinancing
Loans” made pursuant to the Second Amendment on the Closing Date in the amount
set forth under each Term B Facility Refinancing Lender’s name on Annex A-3
hereof. The aggregate principal amount of the Term B Facility Refinancing Loans
of all Term B Facility Lenders on the Closing Date is $242,940,541.67.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, any New Term Loan Facilities, the credit
facilities comprising the Extended Term Loans, if any, and the credit facilities
comprising Other Term Loans, if any.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term B Facility
Commitments, (b) any Incremental Term Loan Commitments and (c) any Other Term
Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

 

55

--------------------------------------------------------------------------------


 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes and any New Term Loan Notes.

 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, any Extended Term Loans, any Other Term Loans and any New Term
Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $700.0 million.

 

“Trade Date” shall have the meaning provided in Section 13.05(f)(i).

 

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders:  (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment, (c) Lenders having Term A Facility
Loans and Incremental Term A Loan Commitments, (d) Lenders having Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments and (e) Lenders having such other Tranche of Term Loans or Term Loan
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments: 
(a) Revolving Loans incurred pursuant to the Closing Date Revolving Commitment
or any Incremental Existing Tranche Revolving Commitments of the same Tranche or
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche, (b) such other Tranche of Revolving
Loans or Revolving Commitments created pursuant to an Extension
Amendment, Incremental Joinder Agreement or Refinancing Amendment, (c) Term A
Facility Loans and Incremental Term A Loan Commitments, (d) Term B Facility
Loans or Term B Facility Commitments and Incremental Term B Loan Commitments and
(e) such other Tranche of Term Loans or Term Loan Commitments created pursuant
to an Extension Amendment, Incremental Joinder Agreement or Refinancing
Amendment.

 

“Transaction Agreements” shall mean the Separation and Distribution Agreement,
the Master Lease, the Transition Services Agreement, the Tax Matters Agreement
and the Employee Matters Agreement.

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing,
(b) the issuance of the Senior Unsecured Notes and the entering into of the
documents related thereto, (c) the entering into of this Agreement and the other
Credit Documents and the borrowings hereunder on the Closing Date and (d) the
payment of fees and expenses in connection with the foregoing.

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Transition Services Agreement” shall mean the transition services agreement
between Borrower and GLPI, dated as of November 1, 2013.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

 

56

--------------------------------------------------------------------------------


 

“TRS Properties” shall mean GLP Holdings, Inc., Louisiana Casino Cruises, Inc.,
and Penn Cecil Maryland, Inc., which, directly or indirectly, operate Hollywood
Casino Baton Rouge and Hollywood Casino Perryville.

 

“Type” has the meaning set forth in Section 1.03.

 

“U.S. Borrower” means any Borrower that is a United States Person.

 

“U.S. Tax Compliance Certificate” has the meaning assigned in
Section 5.06(c)(ii)(B)(iii).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its
Subsidiaries)).  No Subsidiary of Borrower shall be an Unaffiliated Joint
Venture.

 

“United States” shall mean the United States of America.

 

“United States Person” shall have the meaning assigned to that term in
Section 7701 of the Code.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
cash equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and cash equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed the greater of
(x) $300.0 million and (y) the product of $15.0 million and the number of
casinos, “racinos” and similar facilities operated by Borrower and its
Restricted Subsidiaries on such date of determination and which are owned by
Borrower or its Restricted Subsidiaries or with respect to which Borrower or its
Restricted Subsidiaries are required to provide working capital for the
operation thereof.

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender, (ii) such Revolving Lender’s L/C Liability at
such time and (iii) such Revolving Lender’s Swingline Exposure at such time.

 

57

--------------------------------------------------------------------------------


 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon (it being understood that for purposes of Schedule
8.13(b), Borrower shall not be required to describe such fixtures and equipment
in such Schedule 8.13(b)).

 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

 

“Wholly Owned Restricted Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person that is a Restricted Subsidiary.  Unless
the context clearly requires otherwise, all references to any Wholly Owned
Restricted Subsidiary shall mean a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities.  For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs (other than with respect to any Unrestricted Subsidiary) or any
Unrestricted Subsidiary is revoked and converted into a Restricted Subsidiary,
the “consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired or Unrestricted Subsidiary so
revoked, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded and (ii) for any period in which any Person, property, business or
asset (other than an Unrestricted Subsidiary) is sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the “consolidated current assets” and “consolidated
current liabilities” of any Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations or Restricted Subsidiary so designated, as the case may be
(determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) shall be excluded.

 

58

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.                      Accounting Terms and Determinations.  Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters (including financial covenants) shall be made
in accordance with GAAP as in effect on the Closing Date consistently applied
for all applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld). 
Notwithstanding the foregoing, for all purposes of this Agreement, (a) the
Master Lease and any Additional Lease shall not constitute Indebtedness or a
Capital Lease or a Capital Lease Obligation regardless of how such Master Lease
or Additional Lease may be treated under GAAP, (b) any interest portion of
payments in connection with such Master Lease or Additional Lease shall not
constitute Consolidated Interest Expense and (c) Consolidated Net Income shall
be calculated by deducting, without duplication of amounts otherwise deducted,
rent, insurance, property taxes and other amounts and expenses actually paid in
cash under the Master Lease or any Additional Lease in the applicable Test
Period and no deductions in calculating Consolidated Net Income shall occur as a
result of imputed interest, amounts under the Master Lease or any Additional
Lease not paid in cash during the relevant Test Period or other non-cash amounts
incurred in respect of the Master Lease or any Additional Lease; provided that
any “true-up” of rent paid in cash pursuant to the Master Lease or any
Additional Lease shall be accounted for in the fiscal quarter to which such
payment relates as if such payment were originally made in such fiscal quarter.

 

SECTION 1.03.                      Classes and Types of Loans.  Loans hereunder
are distinguished by “Class” and by “Type.”  The “Class” of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Loan of
any particular Tranche, a Term A Facility Loan, a Term B Facility Loan, a New
Term Loan of any particular Tranche, or a Term Loan of any particular Tranche of
Term Loans created pursuant to an Extension Amendment or a Refinancing Amendment
or a Swingline Loan, each of which constitutes a Class.  The “Type” of a Loan
refers to whether such Loan is an ABR Loan or a LIBOR Loan, each of which
constitutes a Type.  Loans may be identified by both Class and Type.

 

SECTION 1.04.                      Rules of Construction.

 

(a)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), references to (i) the plural include the singular, the singular
include the plural and the part include the whole; (ii) Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons;
(iii) statutes and regulations include any amendments, supplements or
modifications of the same from time to time and any successor statutes and
regulations; (iv) unless otherwise expressly provided, any reference to any
action of any Secured Party by way of consent, approval or waiver shall be
deemed modified by the phrase “in its/their reasonable discretion”; (v) time
shall be a reference to time of day New York, New York; (vi) Obligations (other
than L/C Liabilities) shall not be deemed “outstanding” if such Obligations have
been Paid in Full; and (vii) except as expressly provided in any

 

59

--------------------------------------------------------------------------------


 

Credit Document any item required to be delivered or performed on a day that is
not a Business Day shall not be required until the next succeeding Business Day.

 

(b)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), (i) “amend” shall mean “amend, restate, amend and restate,
supplement or modify”; and “amended,” “amending” and “amendment” shall have
meanings correlative to the foregoing; (ii) in the computation of periods of
time from a specified date to a later specified date, “from” shall mean “from
and including”; “to” and “until” shall mean “to but excluding”; and “through”
shall mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and
similar terms) in any Credit Document refer to such Credit Document as a whole
and not to any particular provision of such Credit Document; (iv) “including”
(and similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all tangible and intangible assets and property, whether real,
personal or mixed and of every type and description; and (viii) a “fiscal year”
or a “fiscal quarter” is a reference to a fiscal year or fiscal quarter of
Borrower.

 

(c)                                  In this Agreement unless the context
clearly requires otherwise, any reference to (i) an Annex, Exhibit or Schedule
is to an Annex, Exhibit or Schedule, as the case may be, attached to this
Agreement and constituting a part hereof, and (ii) a Section or other
subdivision is to a Section or such other subdivision of this Agreement.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to Organizational Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements, reaffirmations and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications are permitted by
the Credit Documents; and (ii) references to any Requirement of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law.

 

(e)                                  This Agreement and the other Credit
Documents are the result of negotiations among and have been reviewed by counsel
to Agents, Borrower and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or Agents merely
because of Agents’ or the Lenders’ involvement in their preparation.

 

SECTION 1.05.                      Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the applicable
L/C Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of extensions of
credit hereunder and Obligations denominated in Alternate Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants or
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of
calculating the Dollar Equivalent of the amount of extensions of credit
hereunder and of Obligations denominated in the Alternate Currency under the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Lender, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, LIBOR Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable L/C Lender,

 

60

--------------------------------------------------------------------------------


 

as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 1.06.                      Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.06; provided that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.06, when
calculating the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio, as applicable, for
purposes of determining actual compliance (and not compliance on a Pro Forma
Basis) with any covenant pursuant to Section 10.08, the events described in this
Section 1.06 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

 

(b)                                 For purposes of calculating the Consolidated
Total Net Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and
the Interest Coverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If, since the beginning of any applicable Test Period, any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Borrower or any of its Restricted Subsidiaries since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.06, then the
Consolidated Total Net Leverage Ratio, the Consolidated Senior Secured Net
Leverage Ratio and the Interest Coverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.06.

 

(c)                                  Whenever pro forma effect is to be given to
the Transactions or a Specified Transaction, the pro forma calculations shall be
made in good faith by a Responsible Officer of Borrower and include, for the
avoidance of doubt, the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated, or
are reasonably expected to be initiated, within twelve (12) months of the
Closing Date, in the case of the Transactions, and in the case of any other
Specified Transaction, within twelve (12) months of the closing date of such
Specified Transaction (in the good faith determination of Borrower) (calculated
on a pro forma basis as though such cost savings, operating expense reductions
and synergies had been realized during the entirety of the applicable period),
net of the amount of actual benefits realized during such period from such
actions; provided that, with respect to any such cost savings, operating expense
reductions and synergies, the limitations and requirements set forth in clause
(c) of the definitions of Consolidated EBITDA (other than the requirement set
forth in clause (c) of Consolidated EBITDA that steps have been initiated or
taken) shall apply; provided, further, that the aggregate amount of additions
made to Consolidated EBITDA for any Test Period pursuant to this clause (c) and
clause (c) of the definition of “Consolidated EBITDA” shall not (i) exceed 15.0%
of Consolidated EBITDA for such Test Period (after giving effect to this clause
(c) and clause (c) of the definition of “Consolidated EBITDA”) or (ii) be
duplicative of one another.

 

(d)                                 In the event that Borrower or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, prepayment, retirement, exchange or extinguishment)
any Indebtedness included in the calculations of the Consolidated Total Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and the
Interest Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the

 

61

--------------------------------------------------------------------------------


 

calculation of any such ratio is made, then the Consolidated Total Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the
Consolidated Total Net Leverage Ratio or the Consolidated Senior Secured Net
Leverage Ratio and (B) the first day of the applicable Test Period in the case
of the Interest Coverage Ratio. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Interest Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capital Lease
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of Borrower to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as Borrower may designate.

 

SECTION 1.07.                      Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.

 

CREDITS

 

SECTION 2.01.                      Loans.

 

(a)                                 Revolving Loans.

 

(i)                  Immediately and automatically upon the effectiveness of
this Agreement, each Refinancing Revolving Commitment and each Refinancing
Revolving Loan made pursuant thereto shall be, and hereby is, a Revolving
Commitment or a Revolving Loan, respectively under this Agreement and shall be
subject to the terms and conditions of this Agreement and, thereafter, (x) any
reference to a “Revolving Commitment” or a “Closing Date Revolving Commitment”
hereunder shall include such Refinancing Revolving Commitment (and such
Refinancing Revolving Commitments shall be part of the same Tranche as the other
Closing Date Revolving Commitments hereunder), (y) any reference to a “Revolving
Loan” hereunder shall include such Refinancing Revolving Loans (and such
Refinancing Revolving Loans shall be part of the same Tranche as the other
Revolving Loans hereunder made pursuant to the other Closing Date Revolving
Commitments), and (y) the holders of any such Refinancing Revolving Commitments
(and related Refinancing Revolving Loans) shall be included as Revolving Lenders
on substantially the same basis as the holders of any other Closing Date
Revolving Commitments (and related Revolving Loans) (and shall constitute
Lenders of the same Tranche as the holders of the other Closing Date Revolving
Commitments).  Upon the effectiveness of this Agreement, Administrative Agent
shall record such Refinancing Revolving Commitments (and related Refinancing
Revolving Loans) in the Register as Closing Date Revolving Commitments (and
related Revolving Loans thereunder).  On the Closing Date, Administrative Agent,
the Refinancing Revolving Lenders and all other the Lenders having Closing Date
Revolving Commitments shall effectuate such transfers, assignments and
adjustments of Revolving Loans and participation interests in Letters of Credit
and any drawing thereunder such that each Revolving Lender

 

62

--------------------------------------------------------------------------------


 

holds Revolving Loans and such participation interests in accordance with its
Pro Rata Share (with respect to all Closing Date Revolving Commitments).

 

(ii)               Each Revolving Lender agrees, severally and not jointly, on
the terms and conditions of this Agreement, to make revolving loans (the
“Revolving Loans”) to Borrower in Dollars from time to time, on any Business Day
during, with respect to any Revolving Commitment of such Revolving Lender, the
Revolving Availability Period applicable to such Revolving Commitment, in an
aggregate principal amount at any one time outstanding not exceeding the amount
of the Revolving Commitment of such Revolving Lender as in effect from time to
time; provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (i) the sum of the aggregate principal amount of (without duplication)
all Revolving Loans and Swingline Loans then outstanding plus the aggregate
amount of all L/C Liabilities shall not exceed the Total Revolving Commitments
as in effect at such time, (ii) the Revolving Exposure of such Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitments in effect at such
time, (iii) the Revolving Tranche Exposure of such Revolving Lender in respect
of any Tranche of Revolving Commitments shall not exceed such Revolving Lender’s
Revolving Commitment of such Tranche in effect at such time and (iv) the
Revolving Tranche Exposure of all Revolving Lenders in respect of any Tranche of
Revolving Commitments shall not exceed the aggregate Revolving Commitments of
such Tranche in effect at such time.  Subject to the terms and conditions of
this Agreement, during the applicable Revolving Availability Period, Borrower
may borrow, repay and re-borrow the amount of the Revolving Commitments by means
of ABR Loans and LIBOR Loans.

 

(b)                                 Term A Facility Loans.

 

(i)                  Immediately and automatically upon the effectiveness of
this Agreement, each Term A Facility Refinancing Loan shall be, and hereby is, a
Term A Facility Loan under this Agreement and shall be subject to the terms and
conditions of this Agreement and, thereafter, (x) any reference to a “Term A
Facility Loan” hereunder shall include such Term A Facility Refinancing Loans
(and such Term A Facility Refinancing Loans shall be part of the same Tranche as
the other Term A Facility Loans hereunder), and (y) the holders of any such Term
A Facility Refinancing Loans shall be included as Term A Facility Lenders on
substantially the same basis as the holders of any other Term A Facility Loans
(and shall constitute Lenders of the same Tranche).  Upon the effectiveness of
this Agreement, Administrative Agent shall record such Term A Facility
Refinancing Loans in the Register as Term A Facility Loans.

 

(ii)               Term A Facility Loans that are repaid or prepaid may not be
reborrowed.

 

(c)                                  Term B Facility Loans.

 

(i)                  Immediately and automatically upon the effectiveness of
this Agreement, each Term B Facility Refinancing Loan shall be, and hereby is, a
Term B Facility Loan under this Agreement and shall be subject to the terms and
conditions of this Agreement and, thereafter, (x) any reference to a “Term B
Facility Loan” hereunder shall include such Term B Facility Refinancing Loans
(and such Term B Facility Refinancing Loans shall be part of the same Tranche as
the other Term B Facility Loans hereunder), and (y) the holders of any such Term
B Facility Refinancing Loans shall be included as Term B Facility Lenders on
substantially the same basis as the holders of any other Term B Facility Loans
(and shall constitute Lenders of the same Tranche).  Upon the effectiveness of
this Agreement, Administrative Agent shall record such Term B Facility
Refinancing Loans in the Register as Term B Facility Loans.

 

(ii)               Each Lender with a Term B Facility Commitment agrees,
severally and not jointly, on the terms and conditions of this Agreement, to
make a Term B Facility Loan to Borrower in Dollars on the Closing Date in an
aggregate principal amount equal to the Term B Facility Commitment of such
Lender.

 

(iii)            Term B Facility Loans that are repaid or prepaid may not be
reborrowed.

 

63

--------------------------------------------------------------------------------


 

(d)                                 Limit on LIBOR Loans.  No more than twelve
(12) separate Interest Periods in respect of LIBOR Loans may be outstanding at
any one time in the aggregate under all of the facilities.

 

(e)                                  Swingline Loans.

 

(i)                  Swingline Commitment.  Subject to the terms and conditions
set forth herein and in reliance upon the agreements of the other Lenders set
forth in this Section 2.01(e), the Swingline Lender at the request of Borrower
may, in the Swingline Lender’s sole discretion, make Swingline Loans to Borrower
in Dollars from time to time during any Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (y) (1) the sum of the total Revolving Exposures exceeding
the Total Revolving Commitments or (2) the Revolving Exposure of any Revolving
Lender exceeding the Revolving Commitments of such Lender then in effect;
provided, however, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and re-borrow Swingline Loans.  Notwithstanding anything to the
contrary contained in this Section 2.01(e) or elsewhere in this Agreement, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Revolving Lender is a Defaulting Lender if such Defaulting Lender’s
participation in Swingline Loans cannot be reallocated to Non-Defaulting Lenders
pursuant to Section 2.14(a) unless arrangements reasonably satisfactory to the
Swingline Lender and Borrower have been made to eliminate the Swingline Lender’s
risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by providing Cash Collateral in
an amount equal to the Minimum Collateral Amount, or obtaining a backstop letter
of credit from an issuer reasonably satisfactory to the Swingline Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Commitment percentage
of outstanding Swingline Loans.

 

(ii)               Swingline Loans.  To request a Swingline Loan, Borrower shall
notify Administrative Agent of such request by telephone (promptly confirmed in
writing in the form of a Notice of Borrowing), not later than 1:00 p.m., New
York time, on the day of a proposed Swingline Loan (which day shall be a
Business Day).  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  Administrative Agent will promptly advise the Swingline Lender
of any such notice received from Borrower.  Unless the Swingline Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Loan (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first sentence of
Section 2.01(e)(i) or (B) that one or more of the applicable conditions
specified in Article VII is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender shall make each Swingline Loan available
to Borrower by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with the
Swingline Lender, by crediting the same to) the account of Borrower as directed
by Borrower in the applicable Notice of Borrowing for such Swingline Loan by
4:00 p.m., New York time, on the requested date of such Swingline Loan. 
Swingline Loans shall only be incurred and maintained as ABR Loans.  Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default or an Event of Default has occurred and is
continuing.  Swingline Loans shall be made in minimum amounts of $500,000 and
integral multiples of $250,000 above such amount.  Immediately upon the making
of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s R/C Percentage of such Swingline Loan.

 

(iii)            Prepayment.  Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, and without any
penalty or premium, upon giving written or telecopy notice (or telephone notice
promptly confirmed by written, or telecopy notice) to the Swingline

 

64

--------------------------------------------------------------------------------


 

Lender and to Administrative Agent before 12:00 p.m. (Noon), New York time, on
the date of repayment at the Swingline Lender’s office as the Swingline Lender
may from time to time specify to Borrower and Administrative Agent.

 

(iv)                              Refinancing; Participations.

 

(A)                               The Swingline Lender at any time in its sole
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make a ABR Loan in an amount equal to such Lender’s R/C
Percentage of the amount of Swingline Loans then outstanding.  Such request
shall be made in writing and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified in this
Agreement for the principal amount of ABR Loans, but subject to the unutilized
portion of the Revolving Commitments and the conditions set forth in
Section 7.02.  The Swingline Lender shall furnish Borrower with a copy of the
applicable notice promptly after delivering such notice to the Administrative
Agent.  Each Revolving Lender shall make an amount equal to its R/C Percentage
of the amount specified in such notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such notice, whereupon, subject to Section 2.01(e)(iv)(B), each Revolving Lender
that so makes funds available shall be deemed to have made a ABR Loan to
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

(B)                               If for any reason any Swingline Loan cannot be
refinanced by such a Borrowing in accordance with Section 2.01(e)(iv)(A), the
request for ABR Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swingline Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.01(e)(iv)(A) shall be deemed payment
in respect of such participation.

 

(C)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Lender pursuant to
Section 2.01(e)(iv)(A) by the time specified in such Section, the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender, at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid (other
than any such interest or fees) shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (C) shall be conclusive absent
manifest error.

 

(D)                               Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.01(e)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swingline Lender, Borrower or any other Person for any reason
whatsoever, (B) the

 

65

--------------------------------------------------------------------------------


 

occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.01(e)(iv) is subject to the conditions set forth in Section 7.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of Borrower to repay Swingline Loans, together with interest as
provided herein.

 

(E)                                The Swingline Lender shall be responsible for
invoicing Borrower for interest on the Swingline Loans.  Until each Revolving
Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.01(e) to refinance such Revolving Lender’s R/C Percentage of any
Swingline Loan, interest in respect of such R/C Percentage shall be solely for
the account of the Swingline Lender.

 

(f)                                   Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement (including, without limitation, in connection with
the Transactions to occur on the Closing Date), pursuant to a cashless
settlement mechanism approved by Borrower, Administrative Agent and such Lender.

 

SECTION 2.02.                      Borrowings.  Borrower shall give
Administrative Agent notice of each borrowing hereunder as provided in
Section 4.05, which may be given by (a) telephone or (b) a Notice of Borrowing;
provided that any telephone notice must be confirmed promptly by delivery to
Administrative Agent of a Notice of Borrowing.  Unless otherwise agreed to by
Administrative Agent in its sole discretion, not later than 12:00 p.m. (Noon),
New York time, on the date specified for each borrowing in Section 4.05, each
Lender shall make available the amount of the Loan or Loans to be made by it on
such date to Administrative Agent, at an account specified by Administrative
Agent maintained at the Principal Office, in immediately available funds, for
the account of Borrower.  Each borrowing of Revolving Loans shall be made by
each Revolving Lender pro rata based on its R/C Percentage.  The amounts so
received by Administrative Agent shall, subject to the terms and conditions of
this Agreement, be made available to Borrower not later than 4:00 p.m., New York
time, on the actual applicable Funding Date, by depositing the same by wire
transfer of immediately available funds in (or, in the case of an account of
Borrower maintained with Administrative Agent at the Principal Office, by
crediting the same to) the account or accounts of Borrower or any other account
or accounts in each case as directed by Borrower in the applicable Notice of
Borrowing.

 

SECTION 2.03.                      Letters of Credit.

 

(a)                                 Subject to the terms and conditions hereof,
the Revolving Commitments may be utilized, upon the request of Borrower, in
addition to the Revolving Loans provided for by Section 2.01(a), for standby and
commercial documentary letters of credit (herein collectively called “Letters of
Credit”) issued by the applicable L/C Lender (which L/C Lenders agree to the
terms and provisions of this Section 2.03 in reliance upon the agreements of the
other Lenders set forth herein) for the account of Borrower or its Subsidiaries;
provided, however, that in no event shall

 

(i)                  the aggregate amount of all L/C Liabilities, plus the
aggregate principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time,

 

(ii)               the sum of the aggregate principal amount of all Revolving
Loans of any Revolving Lender then outstanding, plus such Revolving Lender’s L/C
Liability plus such Revolving Lender’s Swingline Exposure exceed at any time
such Revolving Lender’s Revolving Commitment as in effect at such time,

 

(iii)            the outstanding aggregate amount of all L/C Liabilities exceed
the L/C Sublimit,

 

66

--------------------------------------------------------------------------------


 

(iv)           the Dollar Equivalent of the Stated Amount of any Letter of
Credit be less than $100,000 or such lesser amount as is acceptable to the L/C
Lender,

 

(v)              the expiration date of any Letter of Credit extend beyond the
earlier of (x) the third Business Day preceding the latest R/C Maturity Date
then in effect and (y) the date twelve (12) months following the date of such
issuance, unless in the case of this clause (y) the Required Revolving Lenders
have approved such expiry date in writing (but never beyond the third Business
Day prior to the latest R/C Maturity Date then in effect), except for any Letter
of Credit that Borrower has agreed to Cash Collateralize in an amount equal to
the Minimum Collateral Amount or otherwise backstop (with a letter of credit on
customary terms) to the applicable L/C Lender’s and the Administrative Agent’s
reasonable satisfaction, on or prior to the third Business Day preceding the
latest R/C Maturity Date then in effect, subject to the ability of Borrower to
request Auto-Extension Letters of Credit in accordance with Section 2.03(b),

 

(vi)           any L/C Lender issue any Letter of Credit after it has received
notice from Borrower or the Required Revolving Lenders stating that a Default
exists until such time as such L/C Lender shall have received written notice of
(x) rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist,

 

(vii)        any Letter of Credit be issued in a currency other than Dollars or
the Alternate Currency nor at a tenor other than sight; or

 

(viii)     the L/C Lender be obligated to issue any Letter of Credit, amend or
modify any outstanding Letter of Credit or extend the expiry date of any
outstanding Letter of Credit at any time when a Revolving Lender is a Defaulting
Lender if such Defaulting Lender’s L/C Liability cannot be reallocated to
Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the L/C Lender and Borrower have been made to
eliminate the L/C Lender’s risk with respect to the participation in Letters of
Credit by all such Defaulting Lenders, including by providing Cash Collateral in
an amount equal to the Minimum Collateral Amount, or obtaining a backstop letter
of credit from an issuer reasonably satisfactory to the L/C Lender to support,
each such Defaulting Lender’s L/C Liability.

 

(b)                                 Whenever Borrower requires the issuance of a
Letter of Credit it shall give the applicable L/C Lender and Administrative
Agent at least three (3) Business Days written notice (or such shorter period of
notice acceptable to the L/C Lender).  Such Letter of Credit application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system agreed to by the applicable L/C Lender, by
personal delivery or by any other means acceptable to the applicable L/C
Lender.  Each notice shall be in the form of Exhibit L or such other form as is
reasonably acceptable to the applicable L/C Lender appropriately completed (each
a “Letter of Credit Request”) and shall specify a date of issuance not beyond
the fifth Business Day prior to the latest R/C Maturity Date then in effect. 
Each Letter of Credit Request must be accompanied by documentation describing in
reasonable detail the proposed terms, conditions and format of the Letter of
Credit to be issued, and if so requested by any L/C Lender each Letter of Credit
Request shall be accompanied by such L/C Lender’s form of application but which
application shall not contain any operating or financial covenants or any
provisions inconsistent with this Agreement.  If Borrower so requests in any
applicable Letter of Credit Request, the applicable L/C Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Lender to decline any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Lender at the time of the original
issuance or automatic extension of a Letter of Credit, Borrower shall not be
required to make a specific request to the L/C Lender for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later

 

67

--------------------------------------------------------------------------------


 

than the third Business Day preceding the latest R/C Maturity Date then in
effect (provided, that such three (3) Business Day limitation shall not apply to
any Letter of Credit that Borrower has agreed to Cash Collateralize in an amount
equal to the Minimum Collateral Amount or otherwise backstop (with a letter of
credit on customary terms) to the applicable L/C Lender’s and the Administrative
Agent’s reasonable satisfaction); provided, however, that the L/C Lender shall
not permit any such extension if (A) the L/C Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or Borrower that one or more of
the applicable conditions specified in Section 7.02 is not then satisfied, and
in each such case directing the L/C Lender not to permit such extension. If
there is any conflict between the terms and conditions of this Agreement and the
terms and condition of any application, the terms and conditions of this
Agreement shall govern.  Each Lender hereby authorizes each L/C Lender to issue
and perform its obligations with respect to Letters of Credit and each Letter of
Credit shall be issued in accordance with the customary procedures of such L/C
Lender.  Borrower acknowledges and agrees that the failure of any L/C Lender to
require an application at any time and from time to time shall not restrict or
impair such L/C Lender’s right to require such an application or agreement as a
condition to the issuance of any subsequent Letter of Credit.

 

(c)                                  On each day during the period commencing
with the issuance by the applicable L/C Lender of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes hereof in an amount equal to such Lender’s R/C Percentage of the Dollar
Equivalent of the then Stated Amount of such Letter of Credit plus the amount of
any unreimbursed drawings thereunder (the amount of such unreimbursed drawings
shall be expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in the Alternate Currency).  Each
Revolving Lender (other than the applicable L/C Lender) severally agrees that,
upon the issuance of any Letter of Credit hereunder, it shall automatically
acquire from the L/C Lender that issued such Letter of Credit, without recourse,
a participation in such L/C Lender’s obligation to fund drawings and rights
under such Letter of Credit in an amount equal to such Lender’s R/C Percentage
of such obligation (such obligation to fund drawings shall be expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in the Alternate Currency) and rights, and each Revolving
Lender (other than such L/C Lender) thereby shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such L/C Lender to pay and discharge when due, its
R/C Percentage of such L/C Lender’s obligation to fund drawings (such obligation
to fund drawings shall be expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) under such Letter of Credit.  Such L/C Lender shall be
deemed to hold an L/C Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to such acquisition by the
Revolving Lenders other than such L/C Lender of their participation interests.

 

(d)                                 In the event that any L/C Lender has
determined to honor a drawing under a Letter of Credit, such L/C Lender shall
promptly notify (the “L/C Payment Notice”) Administrative Agent and Borrower of
the amount paid by such L/C Lender and the date on which payment is to be made
to such beneficiary.  In the case of a Letter of Credit denominated in the
Alternate Currency, Borrower shall reimburse the L/C Lender that issued such
Letter of Credit in Dollars.  In the case of any such reimbursement in Dollars
of a drawing under a Letter of Credit denominated in the Alternate Currency, the
applicable L/C Lender shall notify Administrative Agent and Borrower of the
Dollar Equivalent of the amount of the drawing following the determination
thereof in accordance with Section 1.05.  Borrower hereby unconditionally agrees
to pay and reimburse such L/C Lender, through the Administrative Agent, for the
amount of payment under such Letter of Credit in Dollars, together with interest
thereon at a rate per annum equal to the Alternate Base Rate in effect from time
to time plus the Applicable Margin applicable to Revolving Loans that are
maintained as ABR Loans as are in effect from time to time (determined based on
a weighted average if multiple Tranches of Revolving Commitments are then
outstanding) from the date payment was made to such beneficiary to the date on
which payment is due, such payment to be made not later than the second Business
Day after the date on which Borrower receives the applicable L/C Payment Notice
(or the third

 

68

--------------------------------------------------------------------------------


 

Business Day thereafter if such L/C Payment Notice is received on a date that is
not a Business Day or after 1:00 p.m., New York time, on a Business Day).  Any
such payment due from Borrower and not paid on the required date shall
thereafter bear interest at rates specified in Section 3.02(b) until paid. 
Promptly upon receipt of the amount paid by Borrower pursuant to the immediately
prior sentence, the applicable L/C Lender shall notify Administrative Agent of
such payment and whether or not such payment constitutes payment in full of the
Reimbursement Obligation under the applicable Letter of Credit.

 

(e)                                  Promptly upon its receipt of a L/C Payment
Notice referred to in Section 2.03(d), Borrower shall advise the applicable L/C
Lender and Administrative Agent whether or not Borrower intends to borrow
hereunder to finance its obligation to reimburse such L/C Lender for the amount
of the related demand for payment under the applicable Letter of Credit and, if
it does so intend, submit a Notice of Borrowing for such borrowing to
Administrative Agent as provided in Section 4.05.  In the event that Borrower
fails to reimburse any L/C Lender, through the Administrative Agent, for a
demand for payment under a Letter of Credit by the second Business Day after the
date of the applicable L/C Payment Notice (or the third Business Day thereafter
if such L/C Payment Notice is received on a date that is not a Business Day or
after 1:00 p.m., New York time on a Business Day), such L/C Lender shall
promptly notify Administrative Agent of such failure by Borrower to so reimburse
and of the amount of the demand for payment (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in the Alternate Currency).  In the event that Borrower fails to either submit a
Notice of Borrowing to Administrative Agent as provided above or reimburse such
L/C Lender, through the Administrative Agent, for a demand for payment under a
Letter of Credit by the second Business Day after the date of the applicable L/C
Payment Notice (or the third Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time, on a Business Day), Administrative Agent shall give each Revolving Lender
prompt notice of the amount of the demand for payment (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in the Alternate Currency) including the interest therein owed by
Borrower (the “Unreimbursed Amount”), specifying such Lender’s R/C Percentage
thereof and requesting payment of such amount.

 

(f)                                   Each Revolving Lender (other than the
applicable L/C Lender) shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an amount equal to such Revolving Lender’s R/C Percentage of
the Unreimbursed Amount upon not less than one Business Day’s actual notice by
Administrative Agent as described in Section 2.03(e) to such Revolving Lender
requesting such payment and specifying such amount.  Administrative Agent will
promptly remit the funds so received to the applicable L/C Lender in Dollars. 
Each such Revolving Lender’s obligation to make such payments to Administrative
Agent for the account of the applicable L/C Lender under this Section 2.03(f),
and the applicable L/C Lender’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) the failure of any other Revolving Lender to make its payment
under this Section 2.03(f), (ii) the financial condition of Borrower or the
existence of any Default or (iii) the termination of the Commitments.  Each such
payment to any L/C Lender shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(g)                                  Upon the making of each payment by a
Revolving Lender, through the Administrative Agent, to an L/C Lender pursuant to
Section 2.03(f) in respect of any Letter of Credit, such Revolving Lender shall,
automatically and without any further action on the part of Administrative
Agent, such L/C Lender or such Revolving Lender, acquire (i) a participation in
an amount equal to such payment in the Reimbursement Obligation owing to such
L/C Lender by Borrower hereunder and under the L/C Documents relating to such
Letter of Credit and (ii) a participation equal to such Revolving Lender’s R/C
Percentage in any interest or other amounts (such interest and other amounts
expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) (other than cost
reimbursements) payable by Borrower hereunder and under such L/C Documents in
respect of such Reimbursement Obligation.  If any L/C Lender receives directly
from or for the account of Borrower any payment in respect of any Reimbursement
Obligation or any such interest or other amounts (including by way of setoff or
application of proceeds of any collateral security), such L/C Lender shall
promptly pay to Administrative Agent for the account of each Revolving Lender
which has satisfied its

 

69

--------------------------------------------------------------------------------


 

obligations under Section 2.03(f), such Revolving Lender’s R/C Percentage of the
Dollar Equivalent of such payment, each such payment by such L/C Lender to be
made in Dollars.  In the event any payment received by such L/C Lender and so
paid to the Revolving Lenders hereunder is rescinded or must otherwise be
returned by such L/C Lender, each Revolving Lender shall, upon the request of
such L/C Lender (through Administrative Agent), repay to such L/C Lender
(through Administrative Agent) the amount of such payment paid to such Revolving
Lender, with interest at the rate specified in Section 2.03(j).

 

(h)                                 Borrower shall pay to Administrative Agent,
for the account of each Revolving Lender, and with respect to each Tranche of
Revolving Commitments, in respect of each Letter of Credit and each Tranche of
Revolving Commitments for which such Revolving Lender has a L/C Liability, a
letter of credit commission equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans of such Tranche made by such Revolving
Lender that are LIBOR Loans in effect from time to time, multiplied by (y) the
daily Dollar Equivalent of the Stated Amount of such Letter of Credit allocable
to such Revolving Lender’s Revolving Commitments of such Tranche (such Dollar
Equivalent to be determined in accordance with Section 1.05) for the period from
and including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit which expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit which is drawn
in full or is otherwise terminated other than on the stated expiration date of
such Letter of Credit, to and excluding the date such Letter of Credit is drawn
in full or is terminated.  Such commission will be non-refundable and is to be
paid (1) quarterly in arrears on each Quarterly Date and (2) on each R/C
Maturity Date.  In addition, Borrower shall pay to each L/C Lender, for such L/C
Lender’s account, a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate separately agreed to with such L/C Lender, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and such L/C Lender, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  In addition Borrower agrees to
pay to each L/C Lender all charges, costs and expenses in the amounts
customarily charged by such L/C Lender, from time to time in like circumstances,
with respect to the issuance, amendment, transfer, payment of drawings, and
other transactions relating thereto.

 

(i)                                     Upon the issuance of or amendment or
modification to a Letter of Credit, the applicable L/C Lender shall promptly
deliver to Administrative Agent and Borrower a written notice of such issuance,
amendment or modification and such notice shall be accompanied by a copy of such
Letter of Credit or the respective amendment or modification thereto, as the
case may be.  Promptly upon receipt of such notice, Administrative Agent shall
deliver to each Revolving Lender a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender, Administrative Agent shall deliver to such Revolving Lender a
copy of such Letter of Credit or amendment or modification, as the case may be.

 

(j)                                    If and to the extent that any Revolving
Lender fails to pay an amount required to be paid pursuant to Section 2.03(f) or
2.03(g) on the due date therefor, such Revolving Lender shall pay to the
applicable L/C Lender (through Administrative Agent) interest on such amount
with respect to each Tranche of Revolving Commitments held by such Revolving
Lender for each day from and including such due date to but excluding the date
such payment is made at a rate per annum equal to the Federal Funds Rate (as in
effect from time to time) for the first three days and at the interest rate (in
effect from time to time) applicable to Revolving Loans under such Tranche made
by such Revolving Lender that are maintained as ABR Loans for each date
thereafter.  If any Revolving Lender holds Revolving Commitments of more than
one Tranche and such Revolving Lender makes a partial

 

70

--------------------------------------------------------------------------------


 

payment of amounts due by it under Section 2.03(f) or 2.03(g), such partial
payment shall be allocated pro rata to each Tranche based on the amount of
Revolving Commitments of each Tranche held by such Revolving Lender.

 

(k)                                 The issuance by any L/C Lender of any
amendment or modification to any Letter of Credit hereunder that would extend
the expiry date or increase the Stated Amount thereof shall be subject to the
same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such amendment or modification shall be issued
hereunder (i) unless either (x) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such amended or modified form or (y) the Required Revolving Lenders (or other
specified Revolving Lenders to the extent required by Section 13.04) shall have
consented thereto or (ii) if the beneficiary of the Letter of Credit does not
accept the proposed terms of the Letter of Credit.

 

(l)                                     Notwithstanding the foregoing, no L/C
Lender shall be under any obligation to issue any Letter of Credit if at the
time of such issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Lender from issuing the Letter of Credit, or any Law applicable to such L/C
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Lender shall
prohibit, or request that such L/C Lender refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Lender in good faith deems material to it or
(ii) the issuance of the Letter of Credit would violate one or more policies of
such L/C Lender applicable to letters of credit generally.

 

(m)                             The obligations of Borrower under this Agreement
and any L/C Document to reimburse any L/C Lender for a drawing under a Letter of
Credit, and to repay any drawing under a Letter of Credit converted into
Revolving Loans or Swingline Loans, shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and each
such other L/C Document under all circumstances, including the following:

 

(i)                  any lack of validity or enforceability of this Agreement,
any Credit Document or any L/C Document;

 

(ii)               the existence of any claim, setoff, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any L/C Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Documents or any unrelated transaction;

 

(iii)            any draft, demand, certificate or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit; or any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing;

 

(iv)           waiver by a L/C Lender of any requirement that exists for the L/C
Lender’s protection and not the protection of Borrower or any waiver by the L/C
Lender which does not in fact materially prejudice Borrower;

 

(v)              honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

71

--------------------------------------------------------------------------------


 

(vi)           any payment made by a L/C Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)        any payment by a L/C Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by a L/C Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)                                 Borrower, Administrative Agent and Revolving
Lenders hereby agree that, as of the Closing Date, each letter of credit
identified on Schedule 2.03(n) (each, an “Existing Letter of Credit”) shall be a
Letter of Credit as if originally issued under this Agreement, and that the fees
and other provisions set forth in this Section 2.03 shall be applicable to each
Existing Letter of Credit as of the Closing Date.

 

(o)                                 On the last Business Day of each month,
Borrower and each L/C Lender shall provide to Administrative Agent such
information regarding the outstanding Letters of Credit as Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to
Administrative Agent (and in such standard electronic format as Administrative
Agent shall reasonably specify), for purposes of Administrative Agent’s ongoing
tracking and reporting of outstanding Letters of Credit.  Administrative Agent
shall maintain a record of all outstanding Letters of Credit based upon
information provided by Borrower and the L/C Lenders pursuant to this
Section 2.03(o), and such record of Administrative Agent shall, absent manifest
error, be deemed a correct and conclusive record of all Letters of Credit
outstanding from time to time hereunder.  Notwithstanding the foregoing, if and
to the extent Administrative Agent determines that there are one or more
discrepancies between information provided by Borrower and any L/C Lender
hereunder, Administrative Agent will notify Borrower and such L/C Lender thereof
and Borrower and such L/C Lender shall endeavor to reconcile any such
discrepancy.  In addition to and without limiting the foregoing, with respect to
commercial documentary Letters of Credit, on the first Business Day of each week
the applicable L/C Lender shall deliver to Administrative Agent, by facsimile or
electronic mail, a report detailing the daily outstanding commercial documentary
Letters of Credit for the previous week for such Letters of Credit issued in
Dollars and for such Letters of Credit issued in the Alternate Currency.

 

(p)                                 Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Lenders,
the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of any L/C Lender shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, bad faith or willful misconduct or
material breach of any Credit Document; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have

 

72

--------------------------------------------------------------------------------


 

against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Lenders, the Administrative Agent, any of their respective
Affiliates, directors, officers, employees, agents and advisors nor any
correspondent, participant or assignee of the L/C Lenders shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(m); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against a L/C Lender, and a
L/C Lender may be liable to Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower that were caused by such L/C Lender’s willful misconduct, bad faith or
gross negligence or material breach of any Credit Document or such L/C Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit, in each case under this proviso,
as determined by a court of competent jurisdiction by final and non-appealable
judgment.  In furtherance and not in limitation of the foregoing, the L/C
Lenders may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Lenders shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Lenders may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(q)                                 Unless otherwise expressly agreed by the
applicable L/C Lender and Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit.  Notwithstanding the
foregoing, the L/C Lenders shall not be responsible to Borrower for, and the L/C
Lenders’ rights and remedies against Borrower shall not be impaired by, any
action or inaction of the L/C Lenders required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such L/C Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(r)                                    Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Lender hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(s)                                   A Revolving Lender may become an
additional L/C Lender hereunder with the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed), Borrower and such
Revolving Lender, pursuant to an agreement with, and in form and substance
reasonably satisfactory to, the Administrative Agent, Borrower and such
Revolving Lender.  The Administrative Agent shall notify the Revolving Lenders
of any such additional L/C Lender.

 

SECTION 2.04.                      Termination and Reductions of Commitment.

 

(a)                                 (i)  In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term B Facility Commitments shall be automatically and permanently reduced to
zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term B Facility Loans on such date).

 

73

--------------------------------------------------------------------------------


 

(ii)               In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of any Incremental Term Loan
Commitments shall be automatically and permanently reduced by the amount of
Incremental Term Loans made in respect hereof from time to time.

 

(iii)            The aggregate amount of the Revolving Commitments of any
Tranche shall be automatically and permanently reduced to zero on the R/C
Maturity Date applicable to such Tranche, and the L/C Commitments and the
Swingline Commitment shall be automatically and permanently reduced to zero on
the last R/C Maturity Date.

 

(b)                                 Borrower shall have the right at any time or
from time to time (without premium or penalty except breakage costs (if any)
pursuant to Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or
L/C Liabilities will be outstanding as of the date specified for termination
(after giving effect to all transactions occurring on such date), to terminate
the Revolving Commitments in their entirety, (ii) to reduce the aggregate amount
of the Unutilized R/C Commitments (which shall be pro rata among the Revolving
Lenders, except that Borrower shall be permitted to permanently terminate
commitments of any Class with an earlier maturity date on a better than a pro
rata basis as compared to any other Class with a later maturity date than such
Class) and (iii) so long as the remaining Total Revolving Commitments will equal
or exceed the aggregate amount of outstanding Revolving Loans, Swingline
Exposure and L/C Liabilities, to reduce the aggregate amount of the Revolving
Commitments (which shall be pro rata among the Revolving Lenders, except that
Borrower shall be permitted to permanently terminate commitments of any
Class with an earlier maturity date on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class);
provided, however, that (x) Borrower shall give notice of each such termination
or reduction as provided in Section 4.05, and (y) each partial reduction shall
be in an aggregate amount at least equal to $5.0 million (or any whole multiple
of $1.0 million in excess thereof) or, if less, the remaining Unutilized R/C
Commitments.

 

(c)                                  Any Commitment once terminated or reduced
may not be reinstated.

 

(d)                                 Each reduction or termination of any of the
Commitments applicable to any Tranche pursuant to this Section 2.04 shall be
applied ratably among the Lenders with such a Commitment, as the case may be, in
accordance with their respective Commitment, as applicable.

 

SECTION 2.05.                      Fees.

 

(a)                                 Borrower shall pay to Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender), with
respect to such Revolving Lender’s Revolving Commitments of each Tranche, a
commitment fee for the period from and including the Closing Date (or, following
the conversion of such Revolving Commitment into another Tranche, the applicable
Extension Date) to but not including the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment,
in each case, computed at a rate per annum equal to the Applicable Fee
Percentage in respect of such Tranche in effect from time to time during such
period on the actual daily amount of such Revolving Lender’s Unutilized R/C
Commitment in respect of such Tranche.  Notwithstanding anything to the contrary
in the definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized R/C Commitments in connection with computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Revolving Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
L/C Liability of such Revolving Lender (and the Swingline Exposure of such
Revolving Lender shall be disregarded for such purpose).  Any accrued commitment
fee under this Section 2.05(a) in respect of any Revolving Commitment shall be
payable in arrears on each Quarterly Date and on the earlier of (i) the date
such Revolving Commitment is terminated or expires (or is modified to constitute
another Tranche) and (ii) the R/C Maturity Date applicable to such Revolving
Commitment.

 

(b)                                 Borrower shall pay to Administrative Agent
for its own account the administrative fee separately agreed to.

 

74

--------------------------------------------------------------------------------


 

(c)                                  At the time of the effectiveness of a
Repricing Transaction prior to the date that is six (6) months after the Closing
Date, Borrower agrees to pay to Administrative Agent, for the ratable account of
each Lender with outstanding Term B Facility Loans (including each Lender that
withholds its consent to such Repricing Transaction and is replaced or is
removed as a Lender or is repaid under Section 2.11 or 13.04(b), as the case may
be), a fee in an amount equal to 1.0% of the aggregate principal amount of Term
B Facility Loans that are refinanced, converted, replaced, amended, modified or
otherwise repriced in such Repricing Transaction.  Such fee shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.

 

(d)                                 Borrower shall pay to Auction Manager for
its own account, in connection with any Borrower Loan Purchase, such fees as may
be agreed between Borrower and Auction Manager.

 

(e)                                  Borrower shall pay to each Term B Facility
Lender, on the Closing Date, upfront fees equal to 0.50% of such Term B Facility
Lender’s Term B Facility Loan funded on the Closing Date.

 

SECTION 2.06.                      Lending Offices.  The Loans of each Type made
by each Lender shall be made and maintained at such Lender’s Applicable Lending
Office for Loans of such Type.

 

SECTION 2.07.                      Several Obligations of Lenders.  The failure
of any Lender to make any Loan to be made by it on the date specified therefor
shall not relieve any other Lender of its obligation to make its Loan on such
date, but neither any Lender nor Administrative Agent shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender,
and no Lender shall have any obligation to Administrative Agent or any other
Lender for the failure by such Lender to make any Loan required to be made by
such Lender.  No Revolving Lender will be responsible for failure of any other
Lender to fund its participation in Letters of Credit.

 

SECTION 2.08.                      Notes; Register.

 

(a)                                 At the request of any Lender, its Loans of a
particular Class shall be evidenced by a promissory note, payable to such Lender
and otherwise duly completed, substantially in the form of Exhibits A-1, A-2,
A-3 and A-4 of such Lender’s Revolving Loans, Term A Facility Loans, Term B
Facility Loans and Swingline Loans, respectively; and in the case of any New
Term Loans, such form of promissory note provided pursuant to the applicable
Incremental Joinder Agreement; provided that any promissory notes issued in
respect of New Term Loans, Other Term Loans, Extended Term Loans or New
Revolving Loans, Other Revolving Loans or Extended Revolving Loans shall be in
such form as mutually agreed by Borrower and Administrative Agent.

 

(b)                                 The date, amount, Type, interest rate and
duration of the Interest Period (if applicable) of each Loan of each Class made
by each Lender to Borrower and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and, prior to any
transfer of any Note evidencing the Loans of such Class held by it, endorsed by
such Lender on the schedule attached to such Note or any continuation thereof;
provided, however, that the failure of such Lender to make any such recordation
or endorsement or any error in such recordation or endorsement shall not affect
the obligations of Borrower to make a payment when due of any amount owing
hereunder or under such Note.

 

(c)                                  Borrower hereby designates Administrative
Agent to serve as its agent, solely for purposes of this Section 2.08, to hold a
copy of each Letter of Credit and each Assignment Agreement to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
amount (and stated interest) of the Loans made by each of the Lenders and each
repayment in respect of the principal amount (and stated interest) of the Loans
of each Lender.  The entries in the Register shall be prima facie evidence of
the information noted therein (absent manifest error), and the parties hereto
shall treat each Person whose name is recorded in the Register as the owner of a
Loan or other obligation hereunder as the owner thereof for all purposes of the
Credit Documents, notwithstanding any notice to the contrary.  The Register
shall be available for inspection by Borrower or any Lender at any reasonable
time and from time to time upon reasonable prior notice.  No assignment shall be
effective unless recorded in the Register; provided that

 

75

--------------------------------------------------------------------------------


 

Administrative Agent agrees to record in the Register any assignment entered
into pursuant to the term hereof promptly after the effectiveness of such
assignment.

 

SECTION 2.09.                      Optional Prepayments and Conversions or
Continuations of Loans.

 

(a)                                 Subject to Section 4.04, Borrower shall have
the right to prepay Loans (without premium or penalty, except as provided in
Section 2.09(c)), or to convert Loans of one Type into Loans of another Type or
to continue Loans of one Type as Loans of the same Type, at any time or from
time to time.  Borrower shall give Administrative Agent notice of each such
prepayment, conversion or continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder; provided that Borrower may make any such
notice conditional upon the occurrence of a Person’s acquisition or sale or any
incurrence of indebtedness or issuance of Equity Interests).  Each Notice of
Continuation/Conversion shall be substantially in the form of Exhibit C or such
other form as is reasonably acceptable to Administrative Agent.  If LIBOR Loans
are prepaid or converted other than on the last day of an Interest Period
therefor, Borrower shall at such time pay all expenses and costs required by
Section 5.05.  Notwithstanding the foregoing, and without limiting the rights
and remedies of the Lenders under Article XI, in the event that any Event of
Default shall have occurred and be continuing, Administrative Agent may (and, at
the request of the Required Lenders, shall), upon written notice to Borrower,
have the right to suspend the right of Borrower to convert any Loan into a LIBOR
Loan, or to continue any Loan as a LIBOR Loan, in which event all Loans shall be
converted (on the last day(s) of the respective Interest Periods therefor) or
continued, as the case may be, as ABR Loans.  Swingline Loans may not be
converted or continued.

 

(b)                                 Application.

 

(i)                  The amount of any optional prepayments described in
Section 2.09(a) shall be applied to prepay Loans outstanding in order of
amortization, in amounts and to Tranches, all as determined by Borrower.

 

(ii)               In addition to the foregoing, and provided that immediately
before and after giving effect thereto no Event of Default has occurred and is
continuing and after giving effect thereto Borrower will be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date, Borrower shall have the right to elect to offer to prepay the
Term Loans pro rata to the Term A Facility Loans, the Term B Facility Loans, the
New Term Loans, the Extended Term Loans and the Other Term Loans then
outstanding and apply any amounts rejected for such prepayment to repurchase,
prepay, redeem, retire, acquire, defease or cancel Indebtedness or make
Restricted Payments notwithstanding any then applicable limitations set forth in
Section 10.09 or 10.06, respectively.  If Borrower makes such an election, it
shall provide notice thereof to Administrative Agent, who shall promptly, and in
any event within one Business Day of receipt, provide such notice to the holders
of the Term Loans.  Any such notice shall specify the aggregate amount offered
to prepay the Term Loans.  Each holder of a Term A Facility Loan, a Term B
Facility Loan, a New Term Loan, an Other Term Loan or an Extended Term Loan may
elect, in its sole discretion, to reject such prepayment offer with respect to
an amount equal to or less than (v) with respect to holders of Term A Facility
Loans, an amount equal to the aggregate amount so offered to prepay Term A
Facility Loans times a fraction, the numerator of which is the principal amount
of Term A Facility Loans owed to such holder and the denominator of which is the
principal amount of Term A Facility Loans outstanding, (w) with respect to
holders of Term B Facility Loans, an amount equal to the aggregate amount so
offered to prepay Term B Facility Loans times a fraction, the numerator of which
is the principal amount of Term B Facility Loans owed to such holder and the
denominator of which is the principal amount of Term B Facility Loans
outstanding, (x) with respect to holders of New Term Loans, an amount equal to
the aggregate amount so offered to prepay New Term Loans times a fraction, the
numerator of which is the principal amount of New Term Loans owed to such holder
and the denominator of which is the principal amount of New Term Loans
outstanding, (y) with respect to holders of Other Term Loans, an amount equal to
the aggregate amount so offered to prepay

 

76

--------------------------------------------------------------------------------


 

Other Term Loans times a fraction, the numerator of which is the principal
amount of Other Term Loans owed to such holder and the denominator of which is
the principal amount of Other Term Loans outstanding and (z) with respect to
holders of Extended Term Loans, an amount equal to the aggregate amount so
offered to prepay Extended Term Loans times a fraction, the numerator of which
is the principal amount of Extended Term Loans owed to such holder and the
denominator of which is the principal amount of Extended Term Loans
outstanding.  Any rejection of such offer must be evidenced by written notice
delivered to Administrative Agent within five Business Days of receipt of the
offer for prepayment, specifying an amount of such prepayment offer rejected by
such holder, if any.  Failure to give such notice will constitute an election to
accept such offer.  Any portion of such prepayment offer so accepted will be
used to prepay the Term Loans held by the applicable holders within ten Business
Days of the date of receipt of the offer to prepay.  Any portion of such
prepayment rejected may be used by Borrower and its Restricted Subsidiaries to
repurchase, prepay, redeem, retire, acquire, defease or cancel Indebtedness or
make Restricted Payments notwithstanding any then applicable limitations set
forth in Section 10.09 or 10.06, respectively.

 

(c)                                  Any prepayment of Term B Facility Loans
pursuant to this Section 2.09 or Section 13.04(b) made prior to the date that is
six months after the Closing Date in connection with any Repricing Transaction
shall be subject to the fee described in Section 2.05(c).

 

SECTION 2.10.                      Mandatory Prepayments.

 

(a)                                 Borrower shall prepay the Loans as follows
(each such prepayment to be effected in each case in the manner, order and to
the extent specified in Section 2.10(b) below):

 

(i)                  Casualty Events.  Within five (5) Business Days after
Borrower or any Restricted Subsidiary receives any Net Available Proceeds from
any Casualty Event or any disposition pursuant to Section 10.05(l) (or notice of
collection by Administrative Agent of the same), in an aggregate principal
amount equal to 100% of such Net Available Proceeds (it being understood that
applications pursuant to this Section 2.10(a)(i) shall not be duplicative of
Section 2.10(a)(iii) below); provided, however, that:

 

(x)                                 if no Event of Default then exists or would
arise therefrom, the Net Available Proceeds thereof shall not be required to be
so applied on such date to the extent that Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such
proceeds is intended to be used to fund the acquisition of Property used or
usable in the business of any Credit Party or repair, replace or restore the
Property or other Property used or usable in the business of any Credit Party
(in accordance with the provisions of the applicable Security Document in
respect of which such Casualty Event has occurred, to the extent applicable, and
if the Property is subject to the Master Lease or an Additional Lease, in
accordance with the Master Lease or such Additional Lease (it being understood
that such Property so repaired, replaced, restored or otherwise acquired may be
owned by GLPI or a Subsidiary of GLPI and leased to Borrower or a Wholly Owned
Subsidiary of Borrower under the Master Lease (or, in the case of any Additional
Lease, owned by the Landlord thereunder and leased to Borrower or a Wholly Owned
Subsidiary of Borrower)), in each case within (A) twelve (12) months following
receipt of such Net Available Proceeds or (B) if Borrower or the relevant
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Available Proceeds within twelve (12) months following receipt thereof,
within the later of (1) one hundred and eighty (180) days following the date of
such legally binding commitment and (2) twelve (12) months following receipt of
such Net Available Proceeds, and

 

(y)                                 if all or any portion of such Net Available
Proceeds not required to be applied to the prepayment of Loans pursuant to this
Section 2.10(a)(i) is not so used within the period

 

77

--------------------------------------------------------------------------------


 

specified by clause (x) above, such remaining portion shall be applied on the
last day of such period as specified in Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(i) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i) in such fiscal year shall exceed $20.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i)).

 

(ii)               Debt Issuance.  Within five (5) Business Days after any Debt
Issuance on or after the Closing Date, in an aggregate principal amount equal to
100% of the Net Available Proceeds of such Debt Issuance.

 

(iii)            Asset Sales.  Within five (5) Business Days after receipt by
Borrower or any of its Restricted Subsidiaries of any Net Available Proceeds
from any Asset Sale pursuant to Section 10.05(c) or pursuant to
Section 10.05(p) (other than any such Asset Sale or disposition constituting a
Specified Sale Leaseback Transaction), in an aggregate principal amount equal to
100% of the Net Available Proceeds from such Asset Sale or other disposition (it
being understood that applications pursuant to this Section 2.10(a)(iii) shall
not be duplicative of Section 2.10(a)(i) above or Section 2.10(c)(ii) below);
provided, however, that:

 

(x)                                 an amount equal to the Net Available
Proceeds from any Asset Sale pursuant to Section 10.05(c) or pursuant to
10.05(p) (other than any Asset Sale constituting a Specified Sale Leaseback
Transaction) shall not be required to be applied as provided above on such date
if (1) no Event of Default then exists or would arise therefrom and (2) Borrower
delivers an Officer’s Certificate to Administrative Agent stating that an amount
equal to such Net Available Proceeds is intended to be reinvested, directly or
indirectly, in assets (which may be pursuant to an acquisition of Equity
Interests of a Person that directly or indirectly owns such assets) otherwise
permitted under this Agreement of (A) if such Asset Sale was effected by any
Credit Party, any Credit Party, and (B) if such Asset Sale was effected by any
other Company, any Company, in each case within (x) twelve (12) months following
receipt of such Net Available Proceeds or (y) if Borrower or the relevant
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Available Proceeds within twelve (12) months following receipt thereof,
within the later of (A) one hundred and eighty (180) days following the date of
such legally binding commitment and (B) twelve (12) months following receipt of
such Net Available Proceeds (which certificate shall set forth the estimates of
the proceeds to be so expended); and

 

(y)                                 if all or any portion of such Net Available
Proceeds is not reinvested in assets in accordance with the Officer’s
Certificate referred to in clause (x) above (and, in the case of any Net
Available Proceeds from an Asset Sale of Collateral, in compliance with clause
(y) above) within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in
Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(iii) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii) in such fiscal year shall exceed $20.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii)).

 

78

--------------------------------------------------------------------------------


 

(iv)           Excess Cash Flow.  For each fiscal year (commencing with the
fiscal year ending December 31, 2018), not later than five (5) Business Days
after the date on which the financial statements of Borrower referred to in
Section 9.04(b) for such fiscal year are required to be delivered to
Administrative Agent, Borrower shall prepay, in accordance with subsection
(b) below, the principal amount of the Loans in an amount equal to
(x) Applicable ECF Percentage of Excess Cash Flow for such fiscal year, minus
(y) the principal amount of (i) Term Loans voluntarily prepaid pursuant to
Section 2.09 during such fiscal year plus (ii) Revolving Loans voluntarily
prepaid pursuant to Section 2.09 to the extent accompanied by an equivalent
permanent reduction of the Total Revolving Commitments during such fiscal year,
plus (iii) Other First Lien Indebtedness voluntarily prepaid (and, to the extent
consisting of revolving loans, so long as accompanied by a permanent reduction
of the underlying commitments) during such fiscal year to the extent the amount
of such Other First Lien Indebtedness so prepaid is not proportionally larger
than the amount of Term Loans so prepaid according to the respective principal
amounts of Other First Lien Indebtedness and Term Loans as of the beginning of
the applicable fiscal year plus the principal amount of any additional Other
First Lien Indebtedness or Term Loans incurred during the applicable fiscal
year, in each case, except to the extent financed with the proceeds of
Indebtedness of Borrower or its Restricted Subsidiaries.

 

(v)              Prepayments Not Required.  Notwithstanding any other provisions
of this Section 2.10(a), to the extent that any of or all the Net Available
Proceeds of any Asset Sale or Casualty Event with respect to any property or
assets of Foreign Subsidiaries or any Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Available Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.10(a) but may be retained by the
applicable Foreign Subsidiary so long as applicable local law does not permit
repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Available Proceeds or Excess
Cash Flow is permitted under the applicable local law, (x) any such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii),
as applicable, or applied pursuant to Section 2.10(b) within five (5) Business
Days of such repatriation, and (y) any such Excess Cash Flow shall be applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation. 
To the extent Borrower determines in good faith that repatriation of any of or
all the Net Available Proceeds of any Asset Sale or Casualty Event with respect
to any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries would have a material adverse tax cost
consequence on Borrower or any of its Subsidiaries, such Net Available Proceeds
or Excess Cash Flow so affected may be retained by the applicable Foreign
Subsidiary; provided that, on or before the date on which the Net Available
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.10(a)(i) or (iii), as
applicable (or, in the case of Excess Cash Flow, a date on or before the date
that is twelve (12) months after the date such Excess Cash Flow would have so
required to be applied to prepayments pursuant to Section 2.10(a)(iv)), unless
previously repatriated (in which case, (x) any such Net Available Proceeds shall
be reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation,
and (y) any such Excess Cash Flow shall be applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation),
(A) Borrower shall apply an amount equal to such Net Available Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Available
Proceeds or Excess Cash Flow had been received by Borrower rather than such
Foreign Subsidiary, minus, the amount of additional taxes that would have been
payable or reserved against if such Net Available Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Available Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary) pursuant
to Section 2.10(b) or (B) such Net Available Proceeds or Excess Cash Flow shall
be applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(vi)           Prepayments of Other First Lien Indebtedness.  Notwithstanding
the foregoing provisions of Section 2.10(a)(i), (ii), (iii), (iv) or otherwise,
any Net Available Proceeds from any such

 

79

--------------------------------------------------------------------------------


 

Casualty Event, Debt Issuance or Asset Sale and any such Excess Cash Flow
otherwise required to be applied to prepay the Loans may, at Borrower’s option,
be applied to prepay the principal amount of Other First Lien Indebtedness only
to (and not in excess of) the extent to which a mandatory prepayment in respect
of such Casualty Event, Debt Issuance, Asset Sale or Excess Cash Flow is
required under the terms of such Other First Lien Indebtedness (with any
remaining Net Available Proceeds or Excess Cash Flow, as applicable, applied to
prepay outstanding Loans in accordance with the terms hereof), unless such
application would result in the holders of Other First Lien Indebtedness
receiving in excess of their pro rata share (determined on the basis of the
aggregate outstanding principal amount of Term Loans and Other First Lien
Indebtedness at such time) of such Net Available Proceeds or Excess Cash Flow,
as applicable, relative to Lenders, in which case such Net Available Proceeds or
Excess Cash Flow, as applicable, may only be applied to prepay the principal
amount of Other First Lien Indebtedness on a pro rata basis with outstanding
Term Loans.  To the extent the holders of Other First Lien Indebtedness decline
to have such indebtedness repurchased, repaid or prepaid with any such Net
Available Proceeds or Excess Cash Flow, as applicable, the declined amount of
such Net Available Proceeds or Excess Cash Flow, as applicable, shall promptly
(and, in any event, within ten (10) Business Days after the date of such
rejection) be applied to prepay Loans in accordance with the terms hereof (to
the extent such Net Available Proceeds or Excess Cash Flow, as applicable, would
otherwise have been required to be applied if such Other First Lien Indebtedness
was not then outstanding).  Any such application to Other First Lien
Indebtedness shall reduce any prepayments otherwise required hereunder by an
equivalent amount.

 

(b)                                 Application.  The amount of any required
prepayments described in Section 2.10(a) shall be applied to prepay Loans as
follows:

 

(i)                  First, to the reduction of Amortization Payments on the
Term Loans required by Sections 3.01(b), 3.01(c) and 3.01(d) (on a pro rata
basis among each Tranche of Term Loans, subject to any Declined Amounts) and, in
the case of the Term Facilities, to the remaining principal installments with
respect thereto in direct order of maturity over the next succeeding four
(4) quarterly installments and, thereafter, on a pro rata basis; provided that,
each such prepayment shall, subject to the last paragraph of this
Section 2.10(b), be applied to such Term Loans that are ABR Loans to the fullest
extent thereof before application to Loans that are LIBOR Loans, and such
prepayments of LIBOR Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 5.05;

 

(ii)               Second, after such time as no Term Loans remain outstanding,
(x) to repay all outstanding Swingline Loans, and (y) after such time as no
Swingline Loans are outstanding, to prepay all outstanding Revolving Loans (in
each case, without any reduction in Revolving Commitments); and

 

(iii)            Third, after application of prepayments in accordance with
clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess.

 

Notwithstanding the foregoing, any Term Loan Lender may elect, by written notice
to Administrative Agent at least one (1) Business Day prior to the prepayment
date, to decline all or any portion of any prepayment of its Term Loans,
pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Term Loan Lender that initially
accepted such prepayment.  Any such re-offered amounts rejected by such Lenders
shall be retained by Borrower (any such retained amounts, “Declined Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR

 

80

--------------------------------------------------------------------------------


 

Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05.  Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 

(c)                                  Revolving Credit Extension Reductions.

 

(i)                                     Until the final R/C Maturity Date,
Borrower shall from time to time immediately prepay the Revolving Loans (and/or
provide Cash Collateral in an amount equal to the Minimum Collateral Amount for,
or otherwise backstop (with a letter of credit on customary terms reasonably
acceptable to the applicable L/C Lender and the Administrative Agent),
outstanding L/C Liabilities) in such amounts as shall be necessary so that at
all times (a) the aggregate outstanding amount of the Revolving Loans and the
Swingline Loans, plus, the aggregate outstanding L/C Liabilities shall not
exceed the Total Revolving Commitments as in effect at such time and (b) the
aggregate outstanding amount of the Revolving Loans of any Tranche and Swingline
Loans allocable to such Tranche, plus the aggregate outstanding L/C Liabilities
under such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

 

(ii)                                  Specified Sale Leaseback Transactions.
Within five (5) Business Days after receipt by Borrower or any of its Restricted
Subsidiaries of any Net Available Proceeds from any Asset Sale permitted by
Section 10.05(c) or Section 10.05(p) that constitutes a Specified Sale Leaseback
Transaction, Borrower shall prepay the Revolving Loans and the Swingline Loans
in an aggregate principal amount equal to 100% of the Net Available Proceeds
from such Asset Sale (it being understood that applications pursuant to this
Section 2.10(c)(ii) shall not be duplicative of Section 2.10(a)(i) or
Section 2.10(a)(iii) above); provided, however, that (x) there shall be no
reduction in the Total Revolving Commitments unless otherwise elected by
Borrower; (y) if the aggregate amount of Net Available Proceeds from any
Specified Sale Leaseback Transaction exceeds the aggregate amount of Revolving
Loans and Swingline Loans then outstanding, Borrower shall be entitled to retain
such excess.  For the avoidance of doubt, Borrower shall not be required to
prepay the Term Loans with the Net Available Proceeds of any Specified Sale
Leaseback Transaction.

 

(d)                                 Prepayment of Term B Facility Loans.  Any
prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is six months after the Closing Date in connection with any
Repricing Transaction shall be subject to the fee described in Section 2.05(c).

 

(e)                                  Outstanding Letters of Credit.  If any
Letter of Credit is outstanding on the 30th day prior to the next succeeding R/C
Maturity Date which has an expiry date later than the third Business Day
preceding such R/C Maturity Date (or which, pursuant to its terms, may be
extended to a date later than the third Business Day preceding such R/C Maturity
Date), then (i) if one or more Tranches of Revolving Commitments with a R/C
Maturity Date after such R/C Maturity Date are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders with Revolving Commitments to purchase
participations therein and to make Revolving Loans and payments in respect
thereof and the commissions applicable thereto), effective as of such R/C
Maturity Date, solely under (and ratably participated by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
Tranches of Revolving Commitments, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time, and (ii) to the extent not capable of being reallocated
pursuant to clause (i) above, Borrower shall, on such 30th day (or on such later
day as such Letters of Credit become incapable of being reallocated pursuant to
clause (i) above due to the termination, reduction or utilization of any
relevant Revolving Commitments), either (x) Cash Collateralize all such Letters
of Credit in an amount not less than the Minimum Collateral Amount with respect
to such Letters of Credit (it being understood that such Cash Collateral shall
be released to the extent that the aggregate Stated Amount of such Letters of
Credit is reduced upon the expiration or termination of such Letters of Credit,
so that the Cash Collateral shall not exceed the Minimum Collateral Amount with
respect to such Letters of Credit outstanding at any particular time) or
(y) deliver to the

 

81

--------------------------------------------------------------------------------


 

applicable L/C Lender a standby letter of credit (other than a Letter of Credit)
in favor of such L/C Lender in a stated amount not less than the Minimum
Collateral Amount with respect to such Letters of Credit, which standby letter
of credit shall be in form and substance, and issued by a financially sound
financial institution, reasonably acceptable to such L/C Lender and the
Administrative Agent.  Except to the extent of reallocations of participations
pursuant to clause (i) above, the occurrence of a R/C Maturity Date shall have
no effect upon (and shall not diminish) the percentage participations of the
Revolving Lenders of the relevant Tranche in any Letter of Credit issued before
such R/C Maturity Date.  For the avoidance of doubt, the parties hereto agree
that upon the occurrence of any reallocations of participations pursuant to
clause (i) above and, if necessary, the taking of the actions in described
clause (ii) above, all participations in Letters of Credit under the terminated
Revolving Commitments shall terminate.

 

SECTION 2.11.                      Replacement of Lenders.

 

(a)                                 Borrower shall have the right to replace any
Lender (the “Replaced Lender”) with one or more other Eligible Assignees
(collectively, the “Replacement Lender”), if (x) such Lender is charging
Borrower increased costs pursuant to Section 5.01 or 5.06 or such Lender becomes
incapable of making LIBOR Loans as provided in Section 5.03 when other Lenders
are generally able to do so, (y) such Lender is a Defaulting Lender or
(z) Borrower receives a notice from any applicable Gaming Authority that any
lender is not qualified to make or hold Loans to, or owed by, Borrower under
applicable Gaming Laws (and such Lender is notified by Borrower and
Administrative Agent in writing of such disqualification); provided, however,
that (i) at the time of any such replacement, the Replacement Lender shall enter
into one or more Assignment Agreements (and with all fees payable pursuant to
Section 13.05(b) to be paid by the Replacement Lender or Borrower) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of, and in each case L/C Interests of, the Replaced Lender (or
if the Replaced Lender is being replaced as a result of being a Defaulting
Lender, then the Replacement Lender shall acquire all Revolving Commitments,
Revolving Loans and L/C Interests of such Replaced Lender under one or more
Tranches of Revolving Commitments or, at the option of Borrower and such
Replacement Lender, all other Loans and Commitments held by such Defaulting
Lender), (ii) at the time of any such replacement, the Replaced Lender shall
receive an amount equal to the sum of (A) the principal of, and all accrued
interest on, all outstanding Loans of such Lender (other than any Loans not
being acquired by a Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being repaid and terminated or acquired, as the case may be, and (C) all
accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being assigned, as the case may be and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (i) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by a Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement, as the case may be.  Upon the execution of
the respective Assignment Agreement, the payment of amounts referred to in
clauses (i), (ii) and (iii) above, as applicable, the receipt of any consents
that would be required for an assignment of the subject Loans and Commitments to
such Replacement Lender in accordance with Section 13.05, the Replacement
Lender, if any, shall become a Lender hereunder and the Replaced Lender, as
applicable, shall cease to constitute a Lender hereunder and be released of all
its obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within one (1) Business Day after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment.

 

(b)                                 If Borrower receives a notice from any
applicable Gaming Authority that any Lender is not qualified to make or hold
Loans to, or owed by, Borrower under applicable Gaming Laws (and such Lender is

 

82

--------------------------------------------------------------------------------


 

notified by Borrower and Administrative Agent in writing of such
disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary). 
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender (and in
any event shall not be deemed to be a Repricing Transaction).  Notice to such
Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws.  Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law).  Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority serves the
disqualification notice upon Borrower, to the extent prohibited by law: 
(i) such Lender shall no longer receive any interest on the Loans; (ii) such
Lender shall no longer exercise, directly or through any trustee or nominee, any
right conferred by the Loans; and (iii) such Lender shall not receive any
remuneration in any form from Borrower for services or otherwise in respect of
the Loans.

 

SECTION 2.12.                      Incremental Loan Commitments.

 

(a)                                 Borrower Request.  Borrower may, at any
time, by written notice to Administrative Agent, request (i) the establishment
of one or more new Tranches of Revolving Commitments (“New Revolving
Commitments” and the related Revolving Loans, “New Revolving Loans”), (ii) an
increase to any existing Tranche of Revolving Commitments (“Incremental Existing
Tranche Revolving Commitments”), (iii) the establishment of additional Term A
Facility Loans with terms and conditions identical to the terms and conditions
of existing Term A Facility Loans hereunder (“Incremental Term A Loans” and the
related commitments, “Incremental Term A Loan Commitments”), provided, however,
that, upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term A Loan Commitments, (iv) the establishment of additional
Term B Facility Loans with terms and conditions identical to the terms and
conditions of existing Term B Facility Loans hereunder (“Incremental Term B
Loans” and the related commitments, “Incremental Term B Loan Commitments”);
provided, however, that, upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term B Loan Commitments, and/or (v) the
establishment of one or more new Tranches of term loans (“New Term Loans” and
the related commitments, “New Term Loan Commitments”); provided, however, that
(x) the aggregate amount of all Incremental Revolving Commitments, New Term
Loans, Incremental Term A Loans, Incremental Term B Loans and Incremental
Equivalent Debt issued or incurred (but excluding any such Incremental Term Loan
Commitments that have been terminated prior to such date of determination
without being funded) on or prior to such date shall not exceed the Incremental
Loan Amount and (y) any such request for Incremental Commitments shall be in a
minimum amount of $25.0 million and integral multiples of $1.0 million above
such amount.  Borrower may request Incremental Commitments from existing Lenders
and from Eligible Assignees; provided, however, that (A) any existing Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide all or any portion of such
Incremental Commitments offered to it and (B) any potential Lender that is not
an existing Lender and agrees to make available an Incremental Commitment shall
be required to be an Eligible Assignee and shall require approval by
Administrative Agent (such approval not to be unreasonably withheld or delayed).

 

(b)                                 Incremental Effective Date.  The Incremental
Commitments shall be effected by a joinder agreement to this Agreement (the
“Incremental Joinder Agreement”) executed by Borrower, Administrative Agent and
each Lender making or providing such Incremental Commitment, in form and
substance reasonably satisfactory to each of them, subject, however, to the
satisfaction of the conditions precedent set forth in this Section 2.12.  The
Incremental Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion

 

83

--------------------------------------------------------------------------------


 

of Administrative Agent, to effect the provisions of this Section 2.12. 
Administrative Agent and Borrower shall determine the effective date (each, an
“Incremental Effective Date”) of any Incremental Commitments and the final
allocation of such Incremental Commitments.  The effectiveness of any such
Incremental Commitments shall be subject solely to the satisfaction of the
following conditions to the reasonable satisfaction of Administrative Agent:

 

(i)                                     Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such Incremental Commitments;

 

(ii)                                  an Incremental Joinder Agreement shall
have been duly executed and delivered by Borrower, Administrative Agent and each
Lender making or providing such Incremental Commitment;

 

(iii)                               no Event of Default shall have occurred and
be continuing or would exist immediately after giving effect to such Incremental
Commitments; provided that, with respect to any Incremental Term Loans (and any
related Incremental Term Loan Commitments) the proceeds of which are used
primarily to fund a Permitted Acquisition or other Acquisition not prohibited
hereunder (including repayment of Indebtedness of the Person acquired, or that
is secured by the assets acquired, in such Permitted Acquisition or other
Acquisition) substantially concurrently upon the receipt thereof, the absence of
an Event of Default (other than an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the effectiveness of such Incremental Term Loans (and any related
Incremental Term Loan Commitments), or the funding of such Incremental Term
Loans, unless otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Commitments;

 

(iv)                              the representations and warranties set forth
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of such Incremental Effective Date as if made on and
as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such dates; and provided, further, that, with respect
to any Incremental Term Loans and related Incremental Term Loan Commitments the
proceeds of which are used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition) substantially concurrently upon the receipt
thereof, the only representations and warranties the making of which shall be a
condition to the effectiveness of such Incremental Term Loans and related
Incremental Term Loan Commitments and the funding of such Incremental Term Loans
shall be (except as otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Commitments) (x) the representations and
warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties), 8.04(a)(i), 8.05 (but only as it relates to the Credit Documents),
8.09, 8.11(b), 8.14 (but only as it relates to security interests that may be
perfected solely through the filing of UCC financing statements, filing of
intellectual property security agreements with the United States Patent and
Trademark Office and United States Copyright Office and delivery of certificated
securities collateral representing Equity Interests in United States Persons),
8.17, 8.21 and 8.27 and (y) the representations and warranties contained in the
acquisition agreement relating to such Permitted Acquisition or other
Acquisition as are material to the interests of the Lenders, but only to the
extent that Borrower or any of its Affiliates have the right to terminate its or
their obligations under such acquisition agreement as a result of a breach of
such representations and warranties in such acquisition agreement;

 

(v)                                 in the case of any Incremental Revolving
Commitments, New Term Loans, Incremental Term A Loans and Incremental Term B
Loans, Borrower shall be in compliance with the Financial Maintenance Covenants
on a Pro Forma Basis as of the most recent Calculation Date (provided that, for

 

84

--------------------------------------------------------------------------------


 

such purpose, (w) to the extent such Incremental Revolving Commitments
constitute Acquisition Incremental Revolving Commitments or that the proceeds of
any such Incremental Term Loans (and related Incremental Term Loan Commitments)
are or are to be used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance shall be determined on a Pro
Forma Basis as of the Calculation Date immediately preceding the date on which a
binding contract with respect to such Permitted Acquisition or other Acquisition
is entered into between Borrower or a Restricted Subsidiary and the seller with
respect thereto, giving effect to such Acquisition Incremental Revolving
Commitments (in accordance with clause (z) below) and Incremental Term Loans
(and related Incremental Term Loan Commitments) and such Permitted Acquisition
or other Acquisition as if incurred and consummated on the first day of the
applicable period, (x) Consolidated Net Indebtedness shall not take into account
any cash or cash equivalents constituting proceeds of any Loans made under any
Incremental Commitments to be provided on such date and any Incremental
Equivalent Debt to be incurred or issued on such date that may otherwise reduce
the amount of Consolidated Net Indebtedness, (y) Consolidated Net Indebtedness
shall treat any Incremental Equivalent Debt as senior indebtedness, even if such
Incremental Equivalent Debt was issued or incurred on a junior basis to the
Obligations, and (z) in the case of any Incremental Revolving Commitments and
Incremental Equivalent Debt consisting of revolving credit facilities, pro forma
effect shall be given to any New Revolving Loans, Incremental Revolving Loans
and any loans under any Incremental Equivalent Debt consisting of a revolving
credit facility, in each case, to the extent actually made on such date (or in
the case of any Acquisition Incremental Revolving Commitments or Incremental
Equivalent Debt consisting of a revolving credit facility, with respect to which
the proceeds of any amounts drawn thereunder on the closing date of such
Permitted Acquisition or other Acquisition are reasonably expected to be used
solely or primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), to the extent reasonably expected to be drawn
on the closing date of such Permitted Acquisition or other Acquisition), but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt
consisting of a revolving credit facility shall not otherwise be treated as
drawn);

 

(vi)                              in order to receive an initial extension of
credit under any Incremental Revolving Commitment (other than Acquisition
Incremental Revolving Commitments), Borrower shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date;

 

(vii)                           without the written consent of the Required
Tranche Lenders with respect to any Tranches of then-existing Revolving
Commitments that have a maturity date after the proposed maturity date of any
New Revolving Commitments, the final stated maturity of any New Revolving
Commitments shall not be earlier than the then-existing Final Maturity Date with
respect to the then-existing Tranches of Revolving Commitments;

 

(viii)                        without the written consent of (x) the Required
Tranche Lenders with respect to any Tranches of then-existing Term Loans that
have a maturity date after the proposed maturity date of any New Term Loans, the
final stated maturity of any New Term Loans shall not be earlier than the
then-existing Final Maturity Date with respect to any then-existing Tranche of
Term Loans, and (y) the Required Tranche Lenders with respect to any Tranches of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of any New Term
Loans, the Weighted Average Life to Maturity of any New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of any then-existing Tranche
of Term Loans (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization); provided that (A) Borrower may
establish one or more Tranches of New Term Loans such that the Weighted Average
Life to Maturity of such Tranche of New Term Loans may be shorter than the
Weighted Average Life to

 

85

--------------------------------------------------------------------------------


 

Maturity of the then-existing Term B Facility Loans (but, for the avoidance of
doubt, not any other Term Loans) (without giving effect to the effect of
prepayments made under any existing Tranche of Term Loans on amortization) and
(B) the maturity date of such Tranche of New Term Loans may be earlier than the
maturity date of the then-existing Term B Facility Loans (but, for the avoidance
of doubt, not any other Term Loans); it being understood that, subject to the
foregoing, the amortization schedule applicable to such New Term Loans shall be
determined by Borrower and the lenders of such New Term Loans with appropriate
adjustments to the amortization schedules set forth on Annex C to address any
such New Term Loans (and if New Term Loans are Incremental Term A Loans, with
appropriate adjustments to the amortization schedule applicable to Term A Loans,
and if such New Term Loans are Incremental Term B Loans, with applicable
adjustments to the amortization schedule applicable to Term B Loans, in each
case, including such adjustments as are necessary to provide for the
“fungibility” of such Incremental Term A Loans with the existing Term A Loans or
such Incremental Term B Loans with the existing Term B Loans, as the case may
be);

 

(ix)                              the yields and interest rate margins and,
except as set forth in clauses (vii) and (viii) of this Section 2.12(b),
amortization schedule, applicable to any New Revolving Commitments and New Term
Loans shall be as determined by Borrower and the holders of such Indebtedness;

 

(x)                                 except as set forth in Section 2.12(a) and
in clauses (i) — (ix) of this Section 2.12(b), the terms applicable to any New
Revolving Commitments and New Term Loans shall be consistent with those
applicable to any then-existing Revolving Commitments or Term Loans, as
applicable; provided that, any applicable Incremental Joinder Agreement may
provide for (x) any additional or more or less restrictive covenants that are
applicable only after the then-existing Final Maturity Date with respect to any
then-existing Term Loans or (y) any other terms that are reasonably satisfactory
to Administrative Agent;

 

(xi)                              any Incremental Term A Loans and Incremental
Term B Loans (and the corresponding Incremental Term Loan Commitments) shall
have terms identical to the terms of the existing Term Loans (and the existing
Term Loan Commitments) of the relevant Tranche hereunder; provided, however,
that upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term A Loans or Incremental Term B Loans as agreed by such
Lenders and Borrower, and the conditions applicable to the incurrence of such
Incremental Term A Loans and Incremental Term B Loans (and the corresponding
Incremental Term Loan Commitments) shall be as provided in this Section 2.12;
and

 

(xii)                           any Incremental Existing Tranche Revolving
Commitments shall have terms identical to the terms of the existing Revolving
Commitments of the relevant Tranche hereunder; provided, however, that upfront
fees may be paid to Lenders providing such Incremental Existing Tranche
Revolving Commitments as agreed by such Lenders and Borrower, and the conditions
applicable to the incurrence of such Incremental Existing Tranche Revolving
Commitments shall be as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender
hereunder.  Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Incremental Commitments, and (i) in the case of Incremental
Revolving Commitments, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Incremental Revolving Commitments, (ii) any New Revolving Loans shall be deemed
to be additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term A
Loans (to the extent funded) shall be deemed to be Term A Facility Loans
hereunder, (v) any Incremental Term B Loans (to the extent funded) shall be
deemed to be Term B Facility Loans hereunder and (vi) any New Term Loans shall
be deemed to be additional Term Loans hereunder.  Notwithstanding anything to
the contrary contained herein, Borrower, Collateral Agent and Administrative
Agent may (and each of Collateral Agent and Administrative Agent are authorized
by each other Secured Party to) execute such amendments and/or amendments and
restatements of any

 

86

--------------------------------------------------------------------------------


 

Credit Documents as may be necessary or advisable to effectuate the provisions
of this Section 2.12.  Such amendments may include provisions allowing any
Incremental Term B Loans or New Term Loans to be treated on the same basis as
Term B Facility Loans in connection with declining prepayments.  In connection
with the incurrence of any Incremental Term A Loans, Borrower shall be permitted
to terminate any Interest Period applicable to Term A Loans on the date such
Incremental Term A Loans are incurred.  In connection with the incurrence of any
Incremental Term B Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Term B Loans on the date such Incremental Term B Loans are
incurred.  In connection with the incurrence of any Incremental Existing Tranche
Revolving Commitments and related Revolving Loans, Borrower shall be permitted
to terminate any Interest Period applicable to Revolving Loans under the
applicable existing Tranche of Revolving Commitments on the date such Revolving
Loans are first incurred under such Incremental Existing Tranche Revolving
Commitments.

 

(c)                                  Terms of Incremental Commitments and
Loans.  The yield applicable to the Incremental Revolving Commitments and
Incremental Term Loans shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Incremental Joinder Agreement;
provided, however, that in the case of any Incremental Term B Loans or New Term
Loans issued within twelve (12) months after the Closing Date, if the All-In
Yield applicable to such Incremental Term B Loans or New Term Loans having a
final maturity date no earlier than the Term B Facility Maturity Date and a
Weighted Average Life to Maturity no shorter than the Term B Facility Loans is
greater than the All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Term B Facility
Loans, plus 50 basis points per annum, then the interest rate with respect to
the Term B Facility Loans shall be increased (pursuant to the applicable
Incremental Joinder Agreement) so as to cause the then applicable All-In Yield
under this Agreement on the Term B Facility Loans to equal the All-In Yield then
applicable to the Incremental Term B Loans or New Term Loans having a final
maturity date no earlier than the Term B Facility Maturity Date and Weighted
Average Life to Maturity no shorter than the Term B Facility Loans, minus 50
basis points.

 

(d)                                 Adjustment of Revolving Loans.  To the
extent the Revolving Commitments are being increased on the relevant Incremental
Effective Date (whether through New Revolving Commitments or through Incremental
Existing Tranche Revolving Commitments), then each of the Revolving Lenders
having a Revolving Commitment prior to such Incremental Effective Date (such
Revolving Lenders the “Pre-Increase Revolving Lenders”) shall assign or transfer
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment on the Incremental Effective Date (the “Post-Increase Revolving
Lenders”), and such Post-Increase Revolving Lenders shall purchase from each
such Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on such Incremental Effective Date as shall be
necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such Incremental Revolving Commitments (and
after giving effect to any Revolving Loans made on the relevant Incremental
Effective Date).  Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by Administrative Agent and
shall not be required to be effectuated in accordance with Section 13.05.  For
the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased (or
re-allocated) pursuant to this Section 2.12(d) shall, upon receipt thereof by
the relevant Post-Increase Revolving Lenders, be deemed to be Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans in respect of
the relevant new or additional Revolving Commitments acquired by such
Post-Increase Revolving Lenders on the relevant Incremental Effective Date and
the terms of such Revolving Loans and participation interests (including,
without limitation, the interest rate and maturity applicable thereto) shall be
adjusted accordingly.  In addition, the L/C Sublimit may be increased by an
amount not to exceed the amount of any increase in Revolving Commitments with
the consent of the applicable L/C Lenders that agreed to provide Letters of
Credit under such increase in the L/C Sublimit and the holders of New Revolving
Commitments or Incremental Existing Tranche Revolving Commitments providing such
increase in Revolving Commitments.

 

87

--------------------------------------------------------------------------------


 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.12 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder, including, without limitation,
the procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent.

 

(f)                                   Incremental Joinder Agreements.  An
Incremental Joinder Agreement may, subject to Section 2.12(b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.12 (including, without limitation, (A) amendments to
Section 2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches of
Revolving Commitments (and prepayments of the related Revolving Loans) with an
R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of New
Revolving Commitments without a concurrent reduction of such Tranche of New
Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Incremental
Commitments (and any Loans made in respect thereof)).

 

(g)                                  Supersede.  This Section 2.12 shall
supersede any provisions in Section 13.04 to the contrary.

 

SECTION 2.13.                      Extensions of Loans and Commitments.

 

(a)                                 Borrower may, at any time request that all
or a portion of the Term Loans of any Tranche (an “Existing Term Loan Tranche”)
be modified to constitute another Tranche of Term Loans in order to extend the
scheduled final maturity date thereof (any such Term Loans which have been so
modified, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.13.  In order to establish any Extended Term Loans, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or
(B) additional fees (including prepayment or termination premiums) may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased Applicable Margins contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(iii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any optional or
mandatory prepayments or prepayment of Term Loans hereunder in each case as
specified in the respective Term Loan Extension Request, (iv) the final maturity
date and the scheduled amortization applicable to the Extended Term Loans shall
be set forth in the applicable Extension Amendment and the scheduled
amortization of such Existing Term Loan Tranche shall be adjusted to reflect the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of the Term Loans under such Existing Term Loan Tranche that have
been extended as Extended Term Loans as set forth in the applicable Extension
Amendment; provided, however, that the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans of such Existing Term Loan Tranche and (v) the
covenants set forth in Section 10.08 may be modified in a manner acceptable to
Borrower, Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment
(it being understood that each Lender providing Extended Term Loans, by
executing an Extension

 

88

--------------------------------------------------------------------------------


 

Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 4.02, 4.07(b) or 13.04).  Except as provided
above, each Lender holding Extended Term Loans shall be entitled to all the
benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.09(b) and 2.10(b) applicable to Term Loans)
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents.  The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans, including, without limitation, the
procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche modified
to constitute Extended Term Loans pursuant to any Term Loan Extension Request. 
Any Extended Term Loans of any Extension Tranche shall constitute a separate
Tranche and Class of Term Loans from the Existing Term Loan Tranche from which
they were modified.

 

(b)                                 Borrower may, at any time request that all
or a portion of the Revolving Commitments of any Tranche (an “Existing Revolving
Tranche” and any related Revolving Loans thereunder, “Existing Revolving Loans”)
be modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof (any such Revolving Commitments which have
been so modified, “Extended Revolving Commitments” and any related Revolving
Loans, “Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.13.  In order to establish any Extended Revolving
Commitments, Borrower shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a “Revolving Extension Request”) setting forth the proposed
terms of the Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the Applicable
Margins with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Margins for the Revolving Loans of such Existing Revolving
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) the Applicable
Fee Percentage with respect to the Extended Revolving Commitments may be higher
or lower than the Applicable Fee Percentage for the Revolving Commitments of
such Existing Revolving Tranche and (iv) the covenants set forth in
Section 10.08 may be modified in a manner acceptable to Borrower, Administrative
Agent and the Lenders party to the applicable Extension Amendment, such
modifications to become effective only after the Final Maturity Date in effect
immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or
13.04).  Except as provided above, each Lender holding Extended Revolving
Commitments shall be entitled to all the benefits afforded by this Agreement
(including, without limitation, the provisions set forth in Sections 2.09(b) and
2.10(b) applicable to existing Revolving Loans) and the other Credit Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents.  The Credit
Parties shall take any actions reasonably required by Administrative Agent to
ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the extension of any
Revolving Commitments, including, without limitation, the procurement of title
insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent.  No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving Tranche modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request.  Any Extended Revolving Commitments of any Extension Tranche shall
constitute a separate Tranche and Class of Revolving Commitments from the
Existing Revolving Tranche from which they were modified.  If, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Tranche, such Revolving Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Loans (and
related participations) and

 

89

--------------------------------------------------------------------------------


 

Existing Revolving Loans (and related participations) in the same proportion as
such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Tranche.

 

(c)                                  Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Tranche are requested to respond (or such shorter
period as is agreed to by Administrative Agent in its sole discretion).  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans or Revolving Commitments of the Existing Tranche subject to such Extension
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Tranche that
it has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the Existing Tranche subject to Extension
Elections exceeds the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested pursuant to the Extension Request, Term
Loans or Revolving Commitments subject to such Extension Elections shall be
modified to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans or Revolving
Commitments included in such Extension Elections.  Borrower shall have the right
to withdraw any Extension Request upon written notice to Administrative Agent in
the event that the aggregate amount of Term Loans or Revolving Commitments of
the Existing Tranche subject to such Extension Request is less than the amount
of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to such Election Request.

 

(d)                                 Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each
case, such other form as is reasonably acceptable to Administrative Agent). 
Each Extension Amendment shall be executed by Borrower, Administrative Agent and
the Extending Lenders (it being understood that such Extension Amendment shall
not require the consent of any Lender other than (A) the Extending Lenders with
respect to the Extended Term Loans or Extended Revolving Commitments, as
applicable, established thereby, (B) with respect to any extension of the
Revolving Commitments that results in an extension of an L/C Lender’s
obligations with respect to Letters of Credit, the consent of such L/C Lender
and (C) with respect to any extension of the Revolving Commitments that results
in an extension of the Swingline Lender’s obligations with respect to Swingline
Loans, the Swingline Lender).  An Extension Amendment may, subject to
Sections 2.13(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.13 (including, without limitation,
(A) amendments to Section 2.04(b)(iii) and Section 2.09(b)(i) to permit
reductions of Tranches of Revolving Commitments (and prepayments of the related
Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity Date
applicable to a Tranche of Extended Revolving Commitments without a concurrent
reduction of such Tranche of Extended Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Extended Term Loans or Extended Revolving Commitments, as applicable).

 

SECTION 2.14.                      Defaulting Lender Provisions.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply:

 

(i)                                     the L/C Liabilities and the
participations in outstanding Swingline Loan of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments; provided that (i) the sum of each Non-Defaulting Lender’s
total Revolving Exposure may not in any event exceed the Revolving Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation,
(ii) subject to Section 13.21,

 

90

--------------------------------------------------------------------------------


 

neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim Borrower,
Administrative Agent, any L/C Lender, the Swingline Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender and (iii) the conditions set forth in Section 7.02(a) are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified the Administrative Agent at such time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time);

 

(ii)                                  to the extent that any portion (the
“un-reallocated portion”) of the Defaulting Lender’s L/C Liabilities and
participations in outstanding Swingline Loan cannot be so reallocated, whether
by reason of the first proviso in clause (a) above or otherwise, Borrower will,
not later than three (3) Business Days after demand by Administrative Agent (at
the direction of any L/C Lender and/or the Swingline Lender, as the case may
be), (i) Cash Collateralize the obligations of Borrower to the L/C Lender and
the Swingline Lender in respect of such L/C Liabilities or participations in
outstanding Swingline Loans, as the case may be, in an amount at least equal to
the aggregate amount of the un-reallocated portion of such L/C Liabilities or
participations in any outstanding Swingline Loans, or (ii) in the case of such
participations in any outstanding Swingline Loans, prepay (subject to clause
(c) below) and/or Cash Collateralize in full the un-reallocated portion thereof,
or (iii) make other arrangements satisfactory to Administrative Agent, and to
the applicable L/C Lender and the Swingline Lender, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

(iii)                               Borrower shall not be required to pay any
fees to such Defaulting Lender under Section 2.05(a); and

 

(iv)                              any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 11 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 4.07 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Lender or Swingline Lender hereunder; third, if so
determined by Administrative Agent or requested by the applicable L/C Lender or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Letter of Credit or any
Swingline Loan, as applicable; fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a non-interest
bearing deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Lenders or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Liabilities in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Liabilities owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Liabilities owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender

 

91

--------------------------------------------------------------------------------


 

that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)                                 Cure.  If Borrower, Administrative Agent,
each L/C Lender and the Swingline Lender agree in writing in their discretion
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.14(a)), (x) such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as Administrative Agent may determine to be
necessary to cause the Revolving Exposure, L/C Liabilities and participations in
any outstanding Swingline Loans of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while such
Lender was a Defaulting Lender; and provided, further, that no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender, and (y) all Cash Collateral provided pursuant to
Section 2.14(a)(ii) shall thereafter be promptly returned to Borrower.

 

(c)                                  Certain Fees.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees); provided that
(i) to the extent that all or a portion of the L/C Liability or the
participations in outstanding Swingline Loans of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.14, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (ii) to the extent
that all or any portion of such L/C Liability or participations in any
outstanding Swingline Loans cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the applicable L/C Lender and the
Swingline Lender, as applicable, except to the extent of any un-reallocated
portion that is Cash Collateralized or otherwise backstopped (with a letter of
credit on customary terms) to the Administrative Agent’s and applicable L/C
Lender’s reasonable satisfaction (and the pro rata payment provisions of
Section 4.02 will automatically be deemed adjusted to reflect the provisions of
this Section 2.14(c)).

 

SECTION 2.15.                      Refinancing Amendments.

 

(a)                                 At any time after the Closing Date, Borrower
may obtain Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term
Loans, Incremental Term Loans, Other Revolving Commitments (and related Other
Revolving Loans) or Incremental Revolving Commitments (and related Incremental
Revolving Loans)), in the form of Other Term Loans, Other Term Loan Commitments,
Other Revolving Loans or Other Revolving Commitments pursuant to a Refinancing
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments or any other Tranche of
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments (subject to clauses (3) and (4) below), (2) to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exists one or more Classes of Revolving Commitments
with a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in

 

92

--------------------------------------------------------------------------------


 

accordance with their percentage of the Revolving Commitments, (3) the permanent
repayment of Revolving Loans with respect to, and termination of, Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that Borrower shall be permitted to permanently repay and
terminate commitments of any Class with an earlier maturity date on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class and (4) assignments and participations of Other Revolving
Commitments and Other Revolving Loans shall be governed by the same assignment
and participation provisions applicable to other Revolving Commitments and
Revolving Loans.  Each issuance of Credit Agreement Refinancing Indebtedness
under this Section 2.15(a) shall be in an aggregate principal amount that is
(x) not less than $5.0 million and (y) an integral multiple of $1.0 million in
excess thereof.

 

(b)                                 The effectiveness of any such Credit
Agreement Refinancing Indebtedness shall be subject solely to the satisfaction
of the following conditions to the reasonable satisfaction of Administrative
Agent: (i) any Credit Agreement Refinancing Indebtedness in respect of Revolving
Commitments will have a maturity date that is not prior to the maturity date of
the Revolving Loans (or unused Revolving Commitments) being refinanced; (ii) any
Credit Agreement Refinancing Indebtedness in respect of Term Loans will have a
maturity date that is not prior to the maturity date of, and a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loans being refinanced (determined without giving effect to the
impact of prepayments on amortization of Term Loans being refinanced); (iii) the
aggregate principal amount of any Credit Agreement Refinancing Indebtedness
shall not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent and the Lenders of customary legal opinions and other documents; (v) to
the extent reasonably requested by the Administrative Agent, execution of
amendments to the Mortgages by the applicable Credit Parties and Collateral
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent; (vi) to the extent reasonably requested by the
Administrative Agent, delivery to the Administrative Agent of title insurance
endorsements reasonably satisfactory to the Administrative Agent; and
(vii) execution of a Refinancing Amendment by the Credit Parties, Administrative
Agent and Lenders providing such Credit Agreement Refinancing Indebtedness.

 

(c)                                  The Loans and Commitments established
pursuant to this Section 2.15 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the applicable Refinancing Amendment.

 

(d)                                 Upon the effectiveness of any Refinancing
Amendment pursuant to this Section 2.15, any Person providing the corresponding
Credit Agreement Refinancing Indebtedness that was not a Lender hereunder
immediately prior to such time shall become a Lender hereunder.  Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Refinancing Amendment, and (i) in the case any Other Revolving Commitments
resulting from such Refinancing Amendment, the Total Revolving Commitments
under, and for all purpose of this Agreement, shall be increased by the
aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Commitments and Other Revolving Loans resulting from such
Refinancing Amendment shall be deemed to be additional Revolving Commitments and
Revolving Loans hereunder, (iii) any Other Term Loans resulting from such
Refinancing Amendment shall be deemed to be Term Loans hereunder (to the extent
funded) and (iv) any Other Term Loan Commitments resulting from such Refinancing
Amendment shall be deemed to be Term Loan Commitments hereunder. 
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may

 

93

--------------------------------------------------------------------------------


 

be necessary or advisable to effectuate the provisions of this Section 2.15. 
Such amendments may include provisions allowing any Other Term Loans to be
treated on the same basis as Term B Facility Loans in connection with declining
prepayments.

 

(e)                                  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Refinancing Amendment, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans and/or Other Revolving Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and Borrower,
to effect the provisions of this Section 2.15.  This Section 2.15 shall
supersede any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

(f)                                   To the extent the Revolving Commitments
are being refinanced on the effective date of any Refinancing Amendment, then
each of the Revolving Lenders having a Revolving Commitment prior to the
effective date of such Refinancing Amendment (such Revolving Lenders the
“Pre-Refinancing Revolving Lenders”) shall assign or transfer to any Revolving
Lender which is acquiring an Other Revolving Commitment on the effective date of
such amendment (the “Post-Refinancing Revolving Lenders”), and such
Post-Refinancing Revolving Lenders shall purchase from each such Pre-Refinancing
Revolving Lender, at the principal amount thereof, such interests in Revolving
Loans and participation interests in L/C Liabilities and Swingline Loans (but
not, for the avoidance of doubt, the related Revolving Commitments) outstanding
on the effective date of such Refinancing Amendment as shall be necessary in
order that, after giving effect to all such assignments or transfers and
purchases, such Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment).  Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by Administrative Agent and shall not be required to be effectuated
in accordance with Section 13.05.  For the avoidance of doubt, Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans assigned or
transferred and purchased pursuant to this Section 2.15(f) shall, upon receipt
thereof by the relevant Post-Refinancing Revolving Lenders, be deemed to be
Other Revolving Loans and participation interests in L/C Liabilities and
Swingline Loans in respect of the relevant Other Revolving Commitments acquired
by such Post-Refinancing Revolving Lenders on the relevant amendment effective
date and the terms of such Revolving Loans and participation interests
(including, without limitation, the interest rate and maturity applicable
thereto) shall be adjusted accordingly.

 

SECTION 2.16.                      Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Without
limiting any other requirements herein to provide Cash Collateral, if (i) any
L/C Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit hereunder which
has not been refinanced as a Revolving Loan or reimbursed, in each case, in
accordance with Section 2.03(d) or (ii) Borrower shall be required to provide
Cash Collateral pursuant to Section 11.01, Borrower shall, within one
(1) Business Day (in the case of clause (i) above) or immediately (in the case
of clause (ii) above) following any request by the Administrative Agent or the
applicable L/C Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Lenders and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral

 

94

--------------------------------------------------------------------------------


 

(including Cash Collateral provided in accordance with Sections 2.01(e), 2.03,
2.10(c), 2.10(e), 2.14, 2.16 or 11.01) may be applied pursuant to
Section 2.16(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person prior to the right or
claim of the Administrative Agent or the L/C Lenders and the Lenders as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by any Defaulting Lenders). All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent or as otherwise agreed to by the Administrative Agent. 
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral in accordance with the
account agreement governing such deposit account.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce un-reallocated portions or to
secure other obligations shall, so long as no Event of Default then exists, be
released promptly following (i) the elimination of the applicable un-reallocated
portion or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, the
assignment of such Defaulting Lender’s Loans and Commitments to a Replacement
Lender)) or (ii) the determination by the Administrative Agent and the L/C
Lenders that there exists excess Cash Collateral (which, in any event, shall
exist at any time that the aggregate amount of Cash Collateral exceeds the
Minimum Collateral Amount); provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Credit
Documents and the other applicable provisions of the Credit Documents, and
(y) Borrower and the L/C Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated un-reallocated portions
or other obligations.

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.                      Repayment of Loans.

 

(a)                                 Revolving Loans and Swingline Loans. 
Borrower hereby promises to pay (i) to Administrative Agent for the account of
each applicable Revolving Lender on each R/C Maturity Date, the entire
outstanding principal amount of such Revolving Lender’s Revolving Loans of the
applicable Tranche, and each such Revolving Loan shall mature on the R/C
Maturity Date applicable to such Tranche and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of first R/C
Maturity Date after such Swingline Loan is made and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided, however,
that on each date that a Revolving Borrowing is made, Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

 

(b)                                 Term A Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
A Facility Loans in repayment of the principal of the Term A Facility Loans, on
each date set forth on Annex C, that principal amount of the Term A Facility
Loans, to the extent then outstanding,

 

95

--------------------------------------------------------------------------------


 

as is set forth opposite such date (subject to adjustment for any prepayments
made under Section 2.09 or Section 2.10 or Section 2.11(b) or
Section 13.04(b)(B) or as provided in Section 2.12, in Section 2.13 or in
Section 2.15), and the remaining principal amount of such Term A Facility Loans
on the Term A Facility Maturity Date.

 

(c)                                  Term B Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
B Facility Loans in repayment of the principal of the Term B Facility Loans,
(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter following the Closing Date), an aggregate amount equal to
0.25% of the aggregate principal amount of all Term B Facility Loans outstanding
on the Closing Date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the
remaining principal amount of Term B Facility Loans on the Term B Facility
Maturity Date.

 

(d)                                 New Term Loans; Extended Term Loans; Other
Term Loans.  New Term Loans shall mature in installments as specified in the
related Incremental Joinder Agreement pursuant to which such New Term Loans were
made, subject, however, to Section 2.12(b).  Extended Term Loans shall mature in
installments as specified in the applicable Extension Amendment pursuant to
which such Extended Term Loans were established, subject, however, to
Section 2.13(a).  Other Term Loans shall mature in installments as specified in
the applicable Refinancing Amendment pursuant to which such Other Term Loans
were established, subject, however, to Section 2.15(a).

 

SECTION 3.02.                      Interest.

 

(a)                                 Borrower hereby promises to pay to
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made or maintained by such Lender to Borrower for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full at the following rates per annum:

 

(i)                                     during such periods as such Loan
(including each Swingline Loan) is an ABR Loan, the Alternate Base Rate (as in
effect from time to time), plus the Applicable Margin applicable to such Loan,
and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, for each Interest Period relating thereto, the LIBO Rate for such
Loan for such Interest Period, plus the Applicable Margin applicable to such
Loan.

 

(b)                                 To the extent permitted by Law, (i) upon the
occurrence and during the continuance of an Event of Default (other than Events
of Default under Sections 11.01(g) or 11.01(h)), overdue principal and overdue
interest in respect of each Loan and all other Obligations not paid when due and
(ii) upon the occurrence and during the continuance of an Event of Default under
Section 11.01(g) or Section 11.01(h), all Obligations shall, in each case,
automatically and without any action by any Person, bear interest at the Default
Rate. Interest which accrues under this paragraph shall be payable on demand.

 

(c)                                  Accrued interest on each Loan shall be
payable (i) in the case of each ABR Loan (including Swingline Loans),
(x) quarterly in arrears on each Quarterly Date, (y) on the date of any
repayment or prepayment in full of all outstanding ABR Loans of any Tranche of
Loans (or of any Swingline Loan) (but only on the principal amount so repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in the case of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and, if such Interest Period
is longer than three months, on each date occurring at three-month intervals
after the first day of such Interest Period, (y) on the date of any repayment or
prepayment thereof or the conversion of such Loan to a Loan of another Type (but
only on the principal amount so paid, prepaid or converted) and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand. 
Promptly after the determination of any interest

 

96

--------------------------------------------------------------------------------


 

rate provided for herein or any change therein, Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to Borrower.

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.                      Payments.

 

(a)                                 All payments of principal, interest,
Reimbursement Obligations and other amounts to be made by Borrower under this
Agreement and the Notes, and, except to the extent otherwise provided herein and
therein, all payments to be made by the Credit Parties under any other Credit
Document, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Administrative Agent at its account at
the Principal Office, not later than 2:00 p.m., New York time, on the date on
which such payment shall become due (each such payment made after such time on
such due date may, at the discretion of Administrative Agent, be deemed to have
been made on the next succeeding Business Day).  Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.

 

(b)                                 Borrower shall, at the time of making each
payment under this Agreement or any Note for the account of any Lender, specify
(in accordance with Sections 2.09 and 2.10, if applicable) to Administrative
Agent (which shall so notify the intended recipient(s) thereof) or, in the case
of Swingline Loans, to the Swingline Lender, the Class and Type of Loans,
Reimbursement Obligations or other amounts payable by Borrower hereunder to
which such payment is to be applied.

 

(c)                                  Except to the extent otherwise provided in
the third sentence of Section 2.03(h), each payment received by Administrative
Agent or by any L/C Lender (directly or through Administrative Agent) under this
Agreement or any Note for the account of any Lender shall be paid by
Administrative Agent or by such L/C Lender (through Administrative Agent), as
the case may be, to such Lender, in immediately available funds, (x) if the
payment was actually received by Administrative Agent or by such L/C Lender
(directly or through Administrative Agent), as the case may be, prior to 12:00
p.m. (Noon), New York time on any day, on such day and (y) if the payment was
actually received by Administrative Agent or by such L/C Lender (directly or
through Administrative Agent), as the case may be, after 12:00 p.m. (Noon), New
York time, on any day, by 1:00 p.m., New York time, on the following Business
Day (it being understood that to the extent that any such payment is not made in
full by Administrative Agent or by such L/C Lender (through Administrative
Agent), as the case may be, Administrative Agent or such Lender (through
Administrative Agent), as applicable, shall pay to such Lender, upon demand,
interest at the Federal Funds Rate from the date such amount was required to be
paid to such Lender pursuant to the foregoing clauses until the date
Administrative Agent or such L/C Lender (through Administrative Agent), as
applicable, pays such Lender the full amount).

 

(d)                                 If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension
at the rate then borne by such principal.

 

SECTION 4.02.                      Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (a) each borrowing of Loans of a particular
Class from the Lenders under Section 2.01 shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.05 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.04 shall be applied to the respective
Commitments of such Class of the relevant Lenders pro rata according to the
amounts of their respective Commitments of such Class; (b) except as otherwise
provided in Section 5.04, LIBOR Loans of any Class having the same Interest
Period shall be allocated pro rata among the relevant Lenders according to the
amounts of their respective Revolving Commitments and Term Loan

 

97

--------------------------------------------------------------------------------


 

Commitments (in the case of the making of Loans) or their respective Revolving
Loans and Term Loans (in the case of conversions and continuations of Loans);
(c) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment or prepayment of principal of any Class of
Revolving Loans or of any particular Class of Term Loans shall be made for the
account of the relevant Lenders pro rata in accordance with the respective
unpaid outstanding principal amounts of the Loans of such Class held by them;
and (d) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment of interest on Revolving Loans and Term Loans
shall be made for account of the relevant Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.

 

SECTION 4.03.                      Computations.  Interest on LIBOR Loans,
commitment fees and Letter of Credit fees shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day) occurring in the period for which such amounts are payable and
interest on ABR Loans and Reimbursement Obligations shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such amounts are payable.

 

SECTION 4.04.                      Minimum Amounts.  Except for mandatory
prepayments made pursuant to Section 2.10 and conversions or prepayments made
pursuant to Section 5.04, and Borrowings made to pay Reimbursement Obligations,
each Borrowing, conversion and partial prepayment of principal of Loans shall be
in an amount at least equal to (a) in the case of Term Loans, $5.0 million with
respect to ABR Loans and $5.0 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof or, if less, the remaining Term Loans
and (b) in the case of Revolving Loans and Swingline Loans, $2.5 million with
respect to ABR Loans and $2.5 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof (borrowings, conversions or prepayments
of or into Loans of different Types or, in the case of LIBOR Loans, having
different Interest Periods at the same time hereunder to be deemed separate
borrowings, conversions and prepayments for purposes of the foregoing, one for
each Type or Interest Period) or, if less, the remaining Revolving Loans. 
Anything in this Agreement to the contrary notwithstanding, the aggregate
principal amount of LIBOR Loans having the same Interest Period shall be in an
amount at least equal to $1.0 million and in multiples of $100,000 in excess
thereof and, if any LIBOR Loans or portions thereof would otherwise be in a
lesser principal amount for any period, such Loans or portions, as the case may
be, shall be ABR Loans during such period.

 

SECTION 4.05.                      Certain Notices.  Notices by Borrower to
Administrative Agent (or, in the case of repayment of the Swingline Loans, to
the Swingline Lender) of terminations or reductions of the Commitments, of
Borrowings, conversions, continuations and optional prepayments of Loans and of
Classes of Loans, of Types of Loans and of the duration of Interest Periods
shall be irrevocable and shall be effective only if received by Administrative
Agent (or, in the case of Swingline Loans, the Swingline Lender) by telephone
not later than 1:00 p.m., New York time (promptly followed by written notice
(which in the case of a Borrowing, conversion or continuation shall be via a
Notice of Borrowing or Notice of Continuation/Conversion, as applicable)), on at
least the number of Business Days prior to the date of the relevant termination,
reduction, Borrowing, conversion, continuation or prepayment or the first day of
such Interest Period specified in the table below (unless otherwise agreed to by
Administrative Agent in its sole discretion), provided that Borrower may make
any such notice conditional upon the occurrence of another transaction,
including, without limitation, a Person’s acquisition or sale or any incurrence
of indebtedness or issuance of Equity Interests (in which case, such notice may
be revoked by Borrower (by notice to Administrative Agent on or prior to the
date specified in such notice)).

 

98

--------------------------------------------------------------------------------


 

NOTICE PERIODS

 

Notice

 

Number of
Business Days Prior

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

Borrowing or optional prepayment of, or conversions into, ABR Loans

 

1

 

 

 

Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans

 

3

 

 

 

Borrowing or repayment of Swingline Loans

 

same day

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced.  Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day).  Each such notice of the duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate. 
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice.  In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan.  In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 

SECTION 4.06.                      Non-Receipt of Funds by Administrative Agent.

 

(a)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Loans (or, in the case of any Borrowing of ABR Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of ABR Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to ABR Loans.  If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Lenders
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders

 

99

--------------------------------------------------------------------------------


 

or the L/C Lenders, as the case may be, the amount due.  In such event, if
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Rate. A notice
of the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

SECTION 4.07.                      Right of Setoff, Sharing of Payments; Etc.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, each Credit Party agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), subject to obtaining the prior written consent of the
Administrative Agent to set off and apply any deposit (general or special, time
or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Credit Party at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

(b)                                 Each of the Lenders agrees that, if it
should receive (other than pursuant to Section 2.09(b), Section 2.10(b),
Section 2.11, Section 2.12, Section 2.13, Section 2.15, Article V, Section 13.04
or Section 13.05(d) or as otherwise specifically provided herein) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount; provided, however, that if all or any portion
of such excess amount is thereafter recovered from such Lender, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.  Borrower consents to the foregoing
arrangements.

 

(c)                                  Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other Indebtedness or obligation of any Credit Party.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 4.07 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.07 to share in the benefits of any recovery on such secured
claim.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 4.07, in the event that any Defaulting Lender
exercises any right of setoff, (i) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.14 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, each L/C Lender, the Swingline Lender and the
Lenders and (ii) the Defaulting Lender will provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

100

--------------------------------------------------------------------------------


 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.       Additional Costs.

 

(a)           If any Change in Law shall:

 

(i)         subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note, any Letter of Credit or any Lender’s participation
therein, any L/C Document or any Loan made by it or change the basis of taxation
of payments to such Lender in respect thereof by any Governmental Authority
(except for any reserve requirement reflected in Covered Taxes or Excluded
Taxes);

 

(ii)        impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender, in each case, that is not otherwise included in the determination
of the LIBO Rate hereunder; or

 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost.  If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

 

(b)           A certificate as to any additional amounts setting forth the
calculation of such additional amounts pursuant to this Section 5.01 submitted
by such Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error.  Without limiting the
survival of any other covenant hereunder, this Section 5.01 shall survive the
termination of this Agreement and the payment of the Notes and all other
Obligations payable hereunder.

 

(c)           In the event that any Lender shall have determined that any Change
in Law affecting such Lender or any Lending Office of such Lender or the
Lender’s holding company with regard to capital or liquidity requirements, does
or shall have the effect of reducing the rate of return on such Lender’s or such
holding company’s capital as a consequence of its obligations hereunder, the
Commitments of such Lender, the Loans made by, or participations in Letters of
Credit and Swingline Loans held by such Lender, or the Letters of Credit issued
by such L/C Lender, to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, after
submission by such Lender or Borrower (with a copy to Administrative Agent) of a
written request therefor (setting forth in reasonable detail the amount payable
to the affected Lender and the basis for such request), Borrower shall promptly
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

 

(d)           Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as

 

101

--------------------------------------------------------------------------------


 

“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each LIBOR Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  Subject to Section 5.01(e), if a Lender
fails to give notice 10 days prior to the relevant interest payment date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

(e)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions or reserves incurred more than ninety (90) days prior to the
date that such Lender notifies Borrower of the change in law giving rise to such
increased costs incurred or reductions suffered or reserves required and of such
Lender’s intention to claim compensation therefor; provided, further, that if
the Change in Law giving rise to such increased costs or reductions or reserves
is retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 5.02.       Inability To Determine Interest Rate.  If prior to the first
day of any Interest Period:  (a) Administrative Agent shall have determined
(which determination shall be conclusive and binding upon Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBO Rate for such Interest Period or
(b) Administrative Agent shall have received notice from the Required Lenders
that Dollar deposits are not available in the relevant amount and for the
relevant Interest Period available to the Required Lenders in the London
interbank market or (c) the Required Lenders determine that the LIBO Rate for
any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof.  If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and
(z) any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans.  Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.

 

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans,  in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

 

SECTION 5.03.       Illegality.  Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans or issue Letters of Credit hereunder (and, in the sole
opinion of such Lender, the designation of a different

 

102

--------------------------------------------------------------------------------


 

Applicable Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and such Lender’s obligation to
make or continue, or to convert Loans of any other Type into, LIBOR Loans or
issue Letters of Credit shall be suspended until such time as such Lender or L/C
Lender may again make and maintain LIBOR Loans or issue Letters of Credit (in
which case the provisions of Section 5.04 shall be applicable).

 

SECTION 5.04.       Treatment of Affected Loans.  If the obligation of any
Lender to make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans
shall be automatically converted into ABR Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or on such earlier date as such
Lender may specify to Borrower with a copy to Administrative Agent as is
required by law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.03 which gave rise to such
conversion no longer exist:

 

(i)         to the extent that such Lender’s LIBOR Loans have been so converted,
all payments and prepayments of principal which would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and

 

(ii)        all Loans which would otherwise be made or continued by such Lender
as LIBOR Loans shall be made or continued instead as ABR Loans and all ABR Loans
of such Lender which would otherwise be converted into LIBOR Loans shall remain
as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

SECTION 5.05.       Compensation.

 

(a)           Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense (excluding any loss of profits or margin)
which such Lender may sustain or incur as a consequence of (1) default by
Borrower in payment when due of the principal amount of or interest on any LIBOR
Loan, (2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment or a prepayment
(including any repayments or prepayments made pursuant to Sections 2.09 or 2.10
or as a result of an acceleration of Loans pursuant to Section 11.01 or as a
result of the replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of
LIBOR Loans on a day which is not the last day of an Interest Period with
respect thereto, including in each case, any such loss (excluding any loss of
profits or margin) or expense arising from the reemployment of funds obtained by
it or from fees payable to terminate the deposits from which such funds were
obtained; provided that no such amounts under this Section 5.05(a) shall be
payable by Borrower in connection with any termination in accordance with
Section 2.12(b) of any Interest Period of one month or shorter.

 

(b)           For the purpose of calculation of all amounts payable to a Lender
under this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection.  Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest

 

103

--------------------------------------------------------------------------------


 

error, shall be conclusive.  Without limiting the survival of any other covenant
hereunder, this covenant shall survive the termination of this Agreement and the
payment of the Obligations and all other amounts payable hereunder.

 

SECTION 5.06.       Taxes.

 

(a)           Except as required by law, all such payments will be made free and
clear of, and without deduction or withholding for, any present or future Taxes
with respect to such payments (including Taxes imposed or asserted on amounts
payable under this Section).  If any Covered Taxes are so deducted or withheld,
then the applicable Credit Party agrees to increase the sum payable by such
Credit Party so that, after such deduction or withholding (including such
deduction or withholding on account of Covered Taxes applicable to additional
sums payable under this Section) the sum payable shall be equal to the sum that
would have been received had no such deduction or withholding been made.  The
applicable withholding agent shall timely pay the amount of any such Taxes
deducted or withheld from a payment made by a Credit Party hereunder or under
any Note or any Guarantee to the relevant Governmental Authority in accordance
with applicable law.  Borrower shall furnish to Administrative Agent within 45
days after the date the payment of any Taxes is due pursuant to applicable law
documentation reasonably satisfactory to such Lender evidencing such payment by
the applicable Credit Party.  The Credit Parties agree to jointly and severally
indemnify and hold harmless the Administrative Agent and each Lender, and
reimburse the Administrative Agent and such Lender upon its written request, for
the amount of any Covered Taxes so levied or imposed and paid by the
Administrative Agent and such Lender (including Taxes (other than Excluded
Taxes) imposed or asserted on amounts payable under this Section) and for any
other reasonable expenses arising therefrom in each case, whether or not such
Covered Taxes were correctly or legally imposed.  Such written request shall
include a certificate of such Lender setting forth in reasonable detail the
basis of such request and such certificate, absent manifest error, shall be
conclusive.

 

(b)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Covered Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Covered Taxes and without limiting
the obligation of the Credit Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.05(a) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (b).

 

(c)           (i)            Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to Borrower and the Administrative Agent, at the time or
times required by applicable law or reasonably requested by Borrower or the
Administrative Agent, such properly completed and executed documentation
required by applicable law or reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.06(c) and
(d) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

104

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Borrower,

 

(A)          any Lender that is a United States Person shall deliver to Borrower
and Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed original
signed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed original signed copies of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)           executed original signed copies of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed original signed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed original signed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner;

 

(d)           If a payment made to a Lender under any Credit Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time

 

105

--------------------------------------------------------------------------------


 

or times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 5.06(d), FATCA shall include any amendments made to
FATCA after the date of this Agreement.

 

(e)           In addition, Borrower agrees to (and shall timely) pay any present
or future stamp, court or documentary, intangible, recording, filing or similar
taxes or any other charges or similar levies which arise from any payment made
hereunder or under the Notes or from the execution, delivery, filing,
recordation or registration of, or otherwise with respect to, this Agreement or
the Notes, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.11) (hereinafter referred to as “Other Taxes”).

 

(f)            Any Lender claiming any additional amounts payable pursuant to
this Section 5.06 agrees to use reasonable efforts (at the Credit Parties’
expense) (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid the need for, or in the opinion of such
Lender, materially reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

(g)           If (i) Administrative Agent or any Lender receives a cash refund
in respect of an overpayment of Taxes from a Governmental Authority with respect
to, and actually resulting from, an amount of Taxes actually paid to or on
behalf of Administrative Agent or such Lender by Borrower (a “Tax Benefit”) and
(ii) Administrative Agent or such Lender determines in its good faith sole
discretion that such Tax Benefit has been correctly paid by such Governmental
Authority, and will not be required to be repaid to such Governmental Authority,
then Administrative Agent or such Lender shall notify Borrower of such Tax
Benefit and forward the proceeds of such Tax Benefit (or relevant portion
thereof) to Borrower as reduced by any reasonable expense or liability incurred
by Administrative Agent or such Lender in connection with obtaining such Tax
Benefit; provided, however, that Borrower, upon the request of Administrative
Agent or such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  This Section 5.06(g) shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.  Notwithstanding anything to the contrary, in no event will
any Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Taxes had never been paid.

 

(h)           For purposes of this Section 5.06, the term “applicable law”
includes FATCA.

 

(i)            For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of the Second Amendment, Borrower and
Administrative Agent shall treat (and the Lenders hereby authorize
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.       The Guarantees.  Each (a) Guarantor, jointly and severally
with each other Guarantor, hereby guarantees as primary obligor and not as
surety to each Secured Party and its successors and assigns the

 

106

--------------------------------------------------------------------------------


 

prompt payment and performance in full when due (whether at stated maturity, by
acceleration, demand or otherwise) of the principal of and interest (including
any interest, fees, costs or charges that would accrue but for the provisions of
the Bankruptcy Code after any bankruptcy or insolvency petition under the
Bankruptcy Code) on the Loans made by the Lenders to, and the Notes held by each
Lender of, Borrower, and (b) Credit Party, jointly and severally with each other
Credit Party, hereby guarantees as primary obligor and not as surety to each
Secured Party and its successors and assigns the prompt payment and performance
in full when due (whether at stated maturity, by acceleration or otherwise) of
the principal of and interest (including any interest, fees, costs or charges
that would accrue but for the provisions of the Bankruptcy Code after any
bankruptcy or insolvency petition under the Bankruptcy Code) of all other
Obligations from time to time owing to the Secured Parties by any other Credit
Party under any Credit Document, any Swap Contract entered into with a Swap
Provider or any Cash Management Agreement entered into with a Cash Management
Bank, in each case now or hereinafter created, incurred or made, whether
absolute or contingent, liquidated or unliquidated and strictly in accordance
with the terms thereof; provided, that (i) the obligations guaranteed shall
exclude obligations under any Swap Contract or Cash Management Agreements with
respect to which the applicable Swap Provider or Cash Management Bank, as
applicable, provides notice to Borrower that it does not want such Swap Contract
or Cash Management Agreement, as applicable, to be secured, and (ii) as to each
Guarantor the obligations guaranteed by such Guarantor hereunder shall not
include any Excluded Swap Obligations in respect of such Guarantor (such
obligations being guaranteed pursuant to clauses (a) and (b) above being herein
collectively called the “Guaranteed Obligations” (it being understood that the
Guaranteed Obligations of Borrower shall be limited to those referred to in
clause (b) above)).  Each Credit Party, jointly and severally with each other
Credit Party, hereby agrees that if any other Credit Party shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, such Credit Party will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

SECTION 6.02.       Obligations Unconditional.  The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full).  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

(i)         at any time or from time to time, without notice to the Credit
Parties, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)        the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)       the release of any other Credit Party pursuant to Section 6.08;

 

107

--------------------------------------------------------------------------------


 

(iv)       any renewal, extension or acceleration of, or any increase in the
amount of the Guaranteed Obligations, or any amendment, supplement, modification
or waiver of, or any consent to departure from, the Credit Documents;

 

(v)        any failure or omission to assert or enforce or agreement or election
not to assert or enforce, delay in enforcement, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under any
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

 

(vi)       any settlement, compromise, release, or discharge of, or acceptance
or refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vii)      the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;

 

(viii)     any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have and without limiting the generality
of the foregoing or any other provisions hereof, each Credit Party hereby
expressly waives any and all benefits which might otherwise be available to such
Credit Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; or

 

(ix)       any other circumstance whatsoever which may or might in any manner or
to any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article 6 or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee.  This guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the  Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person

 

108

--------------------------------------------------------------------------------


 

which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Credit Parties and the successors and assigns thereof, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.       Reinstatement.  The obligations of the Credit Parties under
this Article VI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.  The Credit Parties jointly and
severally agree that they will indemnify each Secured Party on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Secured Party in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the gross negligence, bad faith or willful misconduct
of, or material breach by, such Secured Party.

 

SECTION 6.04.       Subrogation; Subordination.  Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations. 
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior payment in full in cash of the Guaranteed Obligations.  Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been paid in full in cash.  If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.

 

SECTION 6.05.       Remedies.  The Credit Parties jointly and severally agree
that, as between the Credit Parties and the Lenders, the obligations of any
Credit Party under this Agreement and the Notes may be declared to be forthwith
due and payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.

 

SECTION 6.06.       Continuing Guarantee.  The guarantee in this Article VI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 

SECTION 6.07.       General Limitation on Guarantee Obligations.  In any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other

 

109

--------------------------------------------------------------------------------


 

law affecting the rights of creditors generally, if the obligations of any
Credit Party under Section 6.01 would otherwise be held or determined to be
void, voidable, invalid or unenforceable, or subordinated to the claims of any
other creditors, on account of the amount of its liability under Section 6.01,
then, notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Credit Party, any Secured
Party or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

SECTION 6.08.       Release of Guarantors.  If, in compliance with the terms and
provisions of the Credit Documents, (i) the Equity Interests of any Guarantor
are directly or indirectly sold or otherwise transferred such that such
Guarantor no longer constitutes a Restricted Subsidiary (a “Transferred
Guarantor”) to a Person or Persons, none of which is Borrower or a Restricted
Subsidiary, or (ii) any Restricted Subsidiary is designated as or becomes an
Excluded Subsidiary (in accordance with the definition thereof), such
Transferred Guarantor or Excluded Subsidiary, as applicable, upon the
consummation of such sale, transfer or designation or such Person becoming an
Excluded Subsidiary, as applicable, shall be automatically released from its
obligations under this Agreement (including under Section 13.03 hereof) and the
other Credit Documents, and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the pledge of Equity
Interests in any Transferred Guarantor or any Unrestricted Subsidiary to
Collateral Agent pursuant to the Security Documents shall be automatically
released, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, Collateral
Agent shall take such actions as are necessary to effect and evidence each
release described in this Section 6.08 in accordance with the relevant
provisions of the Security Documents and this Agreement.

 

SECTION 6.09.       Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
payment in full of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 6.09 constitute, and this Section 6.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 6.10.       Right of Contribution.  Each Credit Party hereby agrees that
to the extent that a Credit Party (a “Funding Credit Party”) shall have paid
more than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment.  Each Credit Party’s right of contribution shall be subject to the
terms and conditions of Section 6.04.  The provisions of this Section 6.10 shall
in no respect limit the obligations and liabilities of any Credit Party to the
Secured Parties, and each Credit Party shall remain liable to the Secured
Parties for the full amount guaranteed by such Credit Party hereunder.  “Fair
Share” means, with respect to a Credit Party as of any date of determination, an
amount equal to (i) the ratio of (A) the Adjusted Maximum Amount (as defined
below) with respect to such Credit Party to (B) the aggregate of the Adjusted
Maximum Amounts with respect to all Credit Parties multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Credit Parties under this Article VI in respect of the Guaranteed Obligations. 
“Adjusted Maximum Amount” means, with respect to a Credit Party as of any date
of determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party.  “Aggregate Payments” means, with
respect to a Credit Party as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or

 

110

--------------------------------------------------------------------------------


 

before such date by such Credit party in respect of this Article VI (including
in respect of this Section 6.10) minus (ii) the aggregate amount of all payments
received on or before such date by such Credit Party from the other Credit
Parties as contributions under this Section 6.10.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Credit Party.

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

SECTION 7.01.       Conditions to Initial Extensions of Credit.

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)           Corporate Documents.  Administrative Agent shall have received
copies of the Organizational Documents of each Credit Party and evidence of all
corporate or other applicable authority for each Credit Party (including
resolutions or written consents and incumbency certificates) with respect to the
execution, delivery and performance of such of the Credit Documents to which
each such Credit Party is intended to be a party as of the Closing Date,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary, an Assistant Secretary or another Responsible Officer of each such
Credit Party (or the member or manager or general partner of such Credit Party,
as applicable).

 

(b)           Officer’s Certificate.  Administrative Agent shall have received
an Officer’s Certificate of Borrower, dated the Closing Date, certifying that
the conditions set forth in Sections 7.02(a)(i) and 7.02(a)(ii) (giving effect
to the provisions contained therein) have been satisfied.

 

(c)           Opinions of Counsel.  Administrative Agent shall have received the
following opinions, each of which shall be addressed to the Administrative
Agent, the Collateral Agent and the Lenders, dated the Closing Date and covering
such matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type:

 

(i)         an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Credit Parties; and

 

(ii)        opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule 7.01(c)(ii).

 

(d)           Notes.  Administrative Agent shall have received copies of the
Notes, duly completed and executed, for each Lender that requested a Note at
least three (3) Business Days prior to the Closing Date.

 

(e)           Second Amendment.  Administrative Agent shall have received the
Second Amendment executed and delivered by (a) a duly authorized officer of each
Credit Party and (b) a duly authorized signatory of each Term A Facility
Refinancing Lender, Term B Facility Refinancing Lender and each Lender holding a
Refinancing Revolving Commitment on the Closing Date.

 

(f)            Filings and Lien Searches.  Administrative Agent shall have
received (i) UCC financing statements in form appropriate for filing in the
jurisdiction of organization of each Credit Party, (ii) results of lien searches
conducted in the jurisdiction of organization or formation, as applicable, of
Borrower and each other Credit Party, (iii) security agreements or other
agreements in appropriate form for filing in the United States Patent and
Trademark Office and United States Copyright Office with respect to intellectual
property of each Credit Party to

 

111

--------------------------------------------------------------------------------


 

the extent required pursuant to the Security Agreement, and (iv) certificates of
ownership with respect to each Mortgaged Vessel identified as owned by Borrower
or a Restricted Subsidiary on Schedule 8.13(b), if any.

 

(g)           Security Agreement.  (i) Administrative Agent shall have received
the Security Agreement and the Initial Perfection Certificate, in each case duly
authorized, executed and delivered by the applicable Credit Parties, and
(ii) Collateral Agent shall have received, to the extent required pursuant to
the Security Agreement and not prohibited by applicable Requirements of Law
(including, without limitation, any Gaming Laws): (1) original certificates
representing the certificated Pledged Securities (as defined in the Security
Agreement) required to be delivered to Collateral Agent pursuant to the Security
Agreement, accompanied by original undated stock powers executed in blank
(except as set forth on Schedule 9.14) and (2) the promissory notes,
intercompany notes, instruments, and chattel paper identified under the name of
such Credit Parties in Schedule 7 to the Initial Perfection Certificate (other
than such certificates, promissory notes, intercompany notes, instruments and
chattel paper that constitute “Excluded Property” (as such term is defined in
the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance.

 

(h)           Existing Credit Agreement.  The Term A Facility Refinancing Loans
and the Term B Facility Refinancing Loans shall have been made pursuant to the
Second Amendment, and all accrued and unpaid interest and other amounts owing,
if any, with respect to the Term B Facility Existing Loans shall have been
paid.  The Refinancing Revolving Commitments shall have been provided pursuant
to the Second Amendment and any Existing Revolving Loans shall be repaid or
otherwise satisfied on the Closing Date (including pursuant to any assignments
or transfers and purchases in accordance with the Second Amendment that result
in such Existing Revolving Loans being deemed to be Refinancing Revolving
Loans).  Any Term A Facility Existing Loans outstanding on the Closing Date
after giving effect to the Second Amendment and the making of the loans
thereunder, and all accrued and unpaid interest and other amounts owing thereon,
if any, shall be repaid or otherwise satisfied on the Closing Date.

 

(i)            Financial Statements.  Administrative Agent shall have received
(i) the audited consolidated balance sheets of Borrower and its Subsidiaries
(before giving effect to the Transactions) as of December 31, 2013, 2014 and
2015, and the related statements of earnings, changes in stockholders’ equity
and cash flows for the fiscal years ended on those dates, together with reports
thereon by Ernst & Young LLP, certified public accountants; provided, that the
Administrative Agent acknowledges that it has received such balance sheets and
related statements of earnings, changes in stockholders’ equity and cash flows
and reports thereon, (ii) the unaudited interim consolidated balance sheet of
Borrower and its Subsidiaries (before giving effect to the Transactions) and the
related statements of earnings, changes in stockholders’ equity and cash flows
for each fiscal quarter (other than the fourth fiscal quarter of a fiscal year)
ending after December 31, 2015, and at least 45 days prior to the Closing Date
and (iii) the unaudited pro forma consolidated balance sheet of Borrower and its
Subsidiaries (giving effect to the Transactions) and the related statements of
earnings, changes in stockholders’ equity and cash flows for the fiscal year
ended December 31, 2015 and for each fiscal quarter (other than the fourth
fiscal quarter of a fiscal year) ended after December 31, 2015 and at least 45
days prior to the Closing Date, in each case which financial statements have
been prepared in accordance with GAAP.

 

(j)            Environmental Assessments.  Administrative Agent shall have
received the results of environmental database searches with respect to each of
the Mortgaged Real Properties identified on Schedule 7.01(j), and such
environmental database searches shall not indicate environmental conditions that
would reasonably be expected to result in a material liability to Borrower or
the Secured Parties.

 

(k)           Insurance; Flood Area.  Administrative Agent shall have received
evidence of insurance complying with the requirements of Section 9.02 and
certificates naming Collateral Agent as an additional insured and/or loss payee
to the extent required pursuant to such Section 9.02.  Administrative Agent
shall have received a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination with respect to each Mortgaged Real
Property that is an owned Real Property as of the Closing Date (together with,
if

 

112

--------------------------------------------------------------------------------


 

applicable, a notice about special flood hazard area status and flood disaster
assistance duly executed by Borrower and the applicable Credit Party relating
thereto and evidence of all insurance required with respect to such Real
Properties by Flood Insurance Laws (if any)).

 

(l)            Credit Documents in Full Force and Effect; Engagement Letter. 
The Credit Documents required to be executed and delivered on or prior to the
Closing Date shall have been executed and delivered by each Person party
thereto.  Borrower shall have complied, or shall comply substantially
concurrently with the funding of the Loans hereunder, in all respects with its
payment obligations under the Engagement Letter required to be performed on the
Closing Date.

 

(m)          Borrower 2021 Notes Redemption.  Administrative Agent shall have
received evidence that the Borrower 2021 Notes Redemption shall have been
consummated or, concurrently with the Closing Date, will be consummated, in
either case, with respect to all of the Borrower 2021 Notes.

 

(n)           Consummation of Transactions.

 

(i)         The Transactions and the consummation thereof shall be in compliance
in all material respects with all applicable Laws (including Gaming Laws and
Regulation T, Regulation U and Regulation X) and all applicable Gaming Approvals
and other applicable regulatory approvals.  After giving effect to the
Transactions, there shall be no conflict with, or default under, any material
Contractual Obligation of Borrower and its Restricted Subsidiaries (including
any such material Contractual Obligations (i) entered into pursuant to the
Transactions and (ii) in respect of Senior Unsecured Notes) (except as
Administrative Agent shall otherwise agree)).

 

(ii)        Administrative Agent shall have received evidence that Senior
Unsecured Notes have been, or on the Closing Date will be, issued by Borrower
having an aggregate principal amount of (x) $900.0 million minus (y) the sum of
(i) the amount of Term B Facility Refinancing Loans made pursuant to the Second
Amendment and (ii) the amount of Term B Facility Loans to be made hereunder on
the Closing Date.

 

(o)           Approvals.  Other than as set forth in Section 8.06, Section 8.15
and on Schedule 9.14, all necessary Gaming Approvals and Governmental Authority
and third party approvals and/or consents in connection with the Transactions,
including without limitation, the transactions contemplated by the Credit
Documents  (excluding consents from third parties pertaining to collateral and
security for the Loans which are addressed elsewhere in this Article VII) shall
have been obtained and shall remain in full force and effect, and all applicable
waiting periods shall have expired without any action being taken by any
competent authority which restrains, enjoins, prevents or imposes materially
adverse conditions upon the consummation of the Transactions.  In addition,
there shall not exist any judgment, order, injunction or other restraint, and
there shall be no pending litigation or proceeding by any Governmental
Authority, prohibiting, enjoining or imposing materially adverse conditions upon
the Transactions, or on the consummation thereof.

 

(p)           Solvency.  Administrative Agent shall have received a certificate
in the form of Exhibit G from a Responsible Officer of Borrower with respect to
the Solvency of Borrower (on a consolidated basis with its Restricted
Subsidiaries), immediately after giving effect to the consummation of the
Transactions.

 

(q)           Payment of Fees and Expenses.  To the extent invoiced at least
three (3) Business Days prior to the Closing Date, all costs, fees, expenses
(including, without limitation, reasonable legal fees and expenses of Latham &
Watkins LLP, and of local counsel in any applicable jurisdiction, if any) of
Administrative Agent, Joint Lead Arrangers and (in the case of fees only) the
Lenders required to be paid by this Agreement or by the Engagement Letter, in
each case, payable to Administrative Agent, Joint Lead Arrangers and/or Lenders
in respect of the Transactions, shall have been paid to the extent due.

 

113

--------------------------------------------------------------------------------


 

(r)            Patriot Act.  On or prior to the Closing Date, Administrative
Agent shall have received at least five (5) days prior to the Closing Date (or
such later date as agreed to by Administrative Agent) all documentation and
other information reasonably requested in writing at least ten (10) days prior
to the Closing Date by Administrative Agent that Administrative Agent reasonably
determines is required by regulatory authorities from the Credit Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act.

 

(s)            Material Adverse Changes. Since December 31, 2015, there has been
no event or circumstance that has had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

SECTION 7.02.       Conditions to All Extensions of Credit.  Subject to the
limitations set forth in Section 2.12 and the applicable Incremental Joinder
Agreement, the obligations of the Lenders to make any Loan or otherwise extend
any credit to Borrower upon the occasion of each Borrowing or other extension of
credit (whether by making a Loan or issuing a Letter of Credit) hereunder
(including the initial borrowing) is subject to the further conditions precedent
that:

 

(a)           No Default or Event of Default; Representations and Warranties
True.  Both immediately prior to the making of such Loan or other extension of
credit and also after giving effect thereto and to the intended use thereof:

 

(i)         no Default or Event of Default shall have occurred and be continuing
(provided that this clause (i) shall not apply to any extensions of credit
pursuant to an Incremental Term Loan to the extent provided in Section 2.12 and
the applicable Incremental Joinder Agreement);

 

(ii)        each of the representations and warranties made by the Credit
Parties in Article VIII and by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date) (provided that this clause (ii) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in
Section 2.12 and the applicable Incremental Joinder Agreement); and

 

(iii)       the sum of the aggregate amount of the outstanding Revolving Loans,
plus the aggregate amount of the outstanding Swingline Loans plus the aggregate
outstanding L/C Liabilities shall not exceed the Total Revolving Commitments
then in effect.

 

(b)           Notice of Borrowing.  Administrative Agent shall have received a
Notice of Borrowing and/or Letter of Credit Request, as applicable, duly
completed and complying with Section 4.05.  Each Notice of Borrowing or Letter
of Credit Request delivered by Borrower hereunder shall constitute a
representation and warranty by Borrower that on and as of the date of such
notice and on and as of the relevant borrowing date or date of issuance of a
Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
applicable conditions in Sections 7.01 or 7.02, as the case may be, have been
satisfied.

 

114

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

 

SECTION 8.01.       Corporate Existence; Compliance with Law.

 

(a)           Borrower and each Restricted Subsidiary (a) is a corporation,
partnership, limited liability company or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b)(i) has all requisite corporate or other power and authority,
and (ii) has all governmental licenses, authorizations, consents and approvals
necessary to own its Property and carry on its business as now being conducted;
and (c) is qualified to do business and is in good standing in all jurisdictions
in which the nature of the business conducted by it makes such qualification
necessary; except, in the case of clauses (b)(ii) and (c) where the failure
thereof individually or in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

 

(b)           Neither Borrower nor any Restricted Subsidiary nor any of its
Property is in violation of, nor will the continued operation of Borrower’s or
such Restricted Subsidiary’s Property as currently conducted violate, any
Requirement of Law (including, without limitation, any zoning or building
ordinance, code or approval or permits or any restrictions of record or
agreements affecting the Real Property) or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violations or defaults would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.02.       Financial Condition; Etc.  Borrower has delivered to the
Administrative Agent or made publically available (a) the audited consolidated
balance sheets of Borrower and its Subsidiaries (before giving effect to the
Transactions) as of December 31, 2013, December 31, 2014 and December 31, 2015,
and the related statements of earnings, changes in stockholders’ equity and cash
flows for the fiscal years ended on those dates, together with reports thereon
by Ernst & Young LLP, certified public accountants, (b) the unaudited interim
consolidated balance sheet of Borrower and its Subsidiaries (before giving
effect to the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the most recent fiscal quarter ending
after December 31, 2015 (other than the fourth fiscal quarter of any fiscal
year) and at least 45 days prior to the Closing Date and (c) the unaudited pro
forma consolidated balance sheet of Borrower and its Subsidiaries (giving effect
to the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal year ended December 31, 2015
and for the most recent fiscal quarter ending after December 31, 2015 (other
than the fourth fiscal quarter of any fiscal year) and at least 45 days prior to
the Closing Date.  All of said financial statements, including in each case the
related schedules and notes, are true, complete and correct in all material
respects and have been prepared in accordance with GAAP consistently applied and
present fairly in all material respects the financial position of Borrower and
its Subsidiaries as of the respective dates of said balance sheets and the
results of their operations for the respective periods covered thereby, subject
(in the case of interim statements) to normal period-end audit adjustments and
the absence of footnotes.

 

SECTION 8.03.       Litigation.  Except as set forth on Schedule 8.03, there is
no Proceeding (other than any (a) qui tam Proceeding, to which this Section 8.03
is limited to knowledge of any Responsible Officer of Borrower, and (b) normal
overseeing reviews of the Gaming Authorities) pending against, or to the
knowledge of  any Responsible Officer of Borrower, threatened in writing
against, Borrower or any of its Restricted Subsidiaries or any of their
respective Properties before any Governmental Authority or private arbitrator
that (i) either individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or (ii) as of the Closing Date only,
challenges the validity or enforceability of any of the Credit Documents.

 

115

--------------------------------------------------------------------------------


 

SECTION 8.04.       No Breach; No Default.

 

(a)           None of the execution, delivery and performance by any Credit
Party of any Credit Document or Transaction Agreement to which it is a party nor
the consummation of the transactions herein and therein contemplated (including
the Transactions) do or will (i) conflict with or result in a breach of, or
require any consent (which has not been obtained and is in full force and
effect) under (x) any Organizational Document of any Credit Party or (y) any
applicable Requirement of Law (including, without limitation, any Gaming Law) or
(z) any order, writ, injunction or decree of any Governmental Authority binding
on any Credit Party, or result in a breach of, or require termination of, any
Contractual Obligation of any Credit Party or (ii) constitute (with due notice
or lapse of time or both) a default under any such Contractual Obligation or
(iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)           No Default or Event of Default has occurred and is continuing.

 

SECTION 8.05.       Action.  Borrower and each Restricted Subsidiary has all
necessary corporate or other organizational power, authority and legal right to
execute, deliver and perform its obligations under each Credit Document or
Transaction Agreement to which it is a party and to consummate the transactions
herein and therein contemplated; the execution, delivery and performance by
Borrower and each Restricted Subsidiary of each Credit Document or Transaction
Agreement to which it is a party and the consummation of the transactions herein
and therein contemplated have been duly authorized by all necessary corporate,
partnership or other organizational action on its part; and this Agreement has
been duly and validly executed and delivered by each Credit Party and
constitutes, and each of the Credit Documents or Transaction Agreements to which
it is a party when executed and delivered by such Credit Party (and, in the case
of any Transaction Agreement, for so long as such Transaction Agreement is in
effect) will constitute, its legal, valid and binding obligation, enforceable
against each Credit Party in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

SECTION 8.06.       Approvals.  No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower or
any Restricted Subsidiary of the Credit Documents or Transaction Agreements to
which it is a party or for the legality, validity or enforceability hereof or
thereof or for the consummation of the Transactions, except for:
(i) authorizations, approvals or consents of, and filings or registrations with
any Governmental Authority or any securities exchange previously obtained, made,
received or issued, (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (iii) the filing of executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date
with the Mississippi Gaming Commission within thirty (30) days after the Closing
Date, (iv) the filing of executed copies of this Agreement, the Security
Agreement and the Notes executed on the Closing Date with the Pennsylvania
Gaming Control Board within ten (10) days after the Closing Date and with the
Pennsylvania Horse Racing Commission promptly after the Closing Date, (v) the
filing of executed copies of this Agreement, the Security Agreement and any
Notes executed and delivered on the Closing Date with the Massachusetts Gaming
Commission promptly upon their availability, (vi) the delivery of executed
copies of this Agreement, the Security Agreement and the Notes executed on the
Closing Date to the Indiana Gaming Commission, (vii) the filing of the executed
copies of this Agreement, the Security Agreement and the Notes executed on the
Closing Date with the Illinois Gaming Board promptly upon their availability,
(viii) the delivery to the Ohio Casino Control Commission of (x) executed copies
of this Agreement, the Security Agreement and the Notes executed on the Closing
Date within ten (10) days of the Closing Date and (y) a list of Persons who are
Lenders and/or holders of the Senior Unsecured Notes as of the Closing Date
within fifteen (15) days of the Closing Date, (ix) the filings referred to in
Section 8.14, (x) waiver by the Gaming Authorities of any qualification
requirement on the part of the Lenders who do not otherwise qualify and are not
banks or licensed

 

116

--------------------------------------------------------------------------------


 

lending institutions, (xi) prior approval of the Transactions by the Gaming
Authorities, which approval has been obtained on or prior to the Closing Date,
(xii) consents, authorizations and filings that have been obtained or made and
are in full force and effect or the failure of which to obtain would not
reasonably be expected to have a Material Adverse Effect, (xiii) any required
approvals (including prior approvals) of the requisite Gaming Authorities that
any Agent, Lender or participant is required to obtain from, or any required
filings with, requisite Gaming Authorities to exercise their respective rights
and remedies under this Agreement and the other Credit Documents (as set forth
in Section 13.13), (xiv) prior approval from the Nevada Gaming Commission of the
Security Agreement and the pledge of any Pledged Nevada Gaming Interests (as
defined in the Security Agreement), (xv) the delivery of executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date to
the West Virginia Lottery Commission and (xvi) filings of Credit Documents with
other Governmental Authorities, including Gaming Authorities.

 

SECTION 8.07.       ERISA and Foreign Employee Benefit Matters.

 

(a)           Except as set forth on Schedule 8.07, no ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.  Except as set
forth on Schedule 8.07, as of the Closing Date, no member of the ERISA Group
maintains or contributes to any Pension Plan.  Except as set forth on Schedule
8.07, each ERISA Entity is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Employee Benefit Plan
(other than to the extent such failure to comply would not reasonably be
expected to have a Material Adverse Effect).  Except as disclosed on Schedule
8.07, using actuarial assumptions and computation methods consistent with Part 1
of Subtitle E of Title IV of ERISA, the aggregate liabilities of any ERISA
Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan that precedes the Closing Date, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)           Each Foreign Plan is in compliance with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Foreign Plan (other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect).  The
aggregate of the liabilities to provide all of the accrued benefits under any
funded Foreign Plan (based on reasonable assumptions used by such Foreign Plan)
does not as of the most recent valuation report (or as of the end of the most
recent plan year if there is no recent valuation report) exceed the current fair
market value of the assets held in the trust or other funding vehicle for such
Foreign Plan by an amount that would reasonably be expected to have a Material
Adverse Effect.  Other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect, with respect to any
unfunded Foreign Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Foreign Plan is maintained.  There
are no actions, suits or claims (other than routine claims for benefits) pending
or to the knowledge of any Responsible Officer of Borrower, threatened against
Borrower or any of its Restricted Subsidiaries or any ERISA Entity with respect
to any Foreign Plan that would reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 8.08.       Taxes.  Except as set forth on Schedule 8.08 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all tax returns, statements, reports and forms or other
documents (including estimated Tax or information returns and including any
required, related or supporting information) (collectively, the “Tax Returns”)
required to be filed with any taxing authority by, or with respect to, Borrower
and each of its Restricted Subsidiaries have been timely filed in accordance
with all applicable laws (taking into account all lawful extensions of due
dates); (ii) Borrower and each of its Restricted Subsidiaries has timely paid or
made provision for payment of all Taxes shown as due and payable on Tax Returns
that have been so filed or that are otherwise due and payable (other than Taxes
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP and such
proceedings operate to suspend collection of the contested Taxes and enforcement
of a Lien in respect thereof) and each Tax Return is accurate and complete in
all material respects; and (iii) Borrower and each of its Restricted

 

117

--------------------------------------------------------------------------------


 

Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary for which no Tax Return has
yet been filed.  Neither Borrower nor any of its Restricted Subsidiaries has
received written notice of any proposed or pending tax assessment, audit or
deficiency against Borrower or such Restricted Subsidiary that would in the
aggregate reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, there are no material Tax sharing agreements or similar
arrangements (including Tax indemnity arrangements) with respect to or involving
Borrower or any of its Restricted Subsidiaries other than between or among
Borrower and its Restricted Subsidiaries.

 

SECTION 8.09.       Investment Company Act; Other Restrictions.  Neither
Borrower nor any of its Restricted Subsidiaries is an “investment company,” or a
company “controlled” by an “investment company” required to be regulated under
the Investment Company Act of 1940, as amended.

 

SECTION 8.10.       Environmental Matters.  Except as set forth on Schedule 8.10
or as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect:  (i) each of Borrower and its Restricted
Subsidiaries and each of their businesses, operations and Real Property is and
in the last five years has been in material compliance with, and each has no
liability under any Environmental Law; (ii) each of Borrower and its Restricted
Subsidiaries has obtained all Permits material to, and required for, the conduct
of their businesses and operations, and the ownership, operation and use of
their assets, all as currently conducted, under any Environmental Law, all such
Permits are valid and in good standing and, under the currently effective
business plans of Borrower and its Restricted Subsidiaries, no material
expenditures or operational adjustments would reasonably be expected to be
required during the next five years in order to renew or modify such Permits;
(iii) there has been no Release or threatened Release of Hazardous Material on,
at, under or from any real property or facility presently or formerly owned,
leased, operated or, to the knowledge of any Responsible Officer of Borrower or
any of its Restricted Subsidiaries, used for waste disposal by Borrower or any
of its Restricted Subsidiaries, or any of their respective predecessors in
interest that would reasonably be expected to result in liability to Borrower or
any of its Restricted Subsidiaries under any Environmental Law; (iv) there is no
Environmental Action pending or, to the knowledge of any Responsible Officer of
Borrower or any of its Restricted Subsidiaries, threatened, against Borrower or
any of its Restricted Subsidiaries, relating to real property currently or
formerly owned, leased, operated or, to the knowledge of any Responsible Officer
of Borrower or any of its Restricted Subsidiaries, used for waste disposal, by
Borrower or any of its Restricted Subsidiaries or relating to the operations of
Borrower or its Restricted Subsidiaries; (v) none of Borrower or any of its
Restricted Subsidiaries is obligated to perform any action or otherwise incur
any expense under any Environmental Law pursuant to any legally binding order,
decree, judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of Borrower or any of its Restricted Subsidiaries is
conducting or financing any Response Action pursuant to any Environmental Law
with respect to any location; (vi) no circumstances exist that would reasonably
be expected to (a) form the basis of an Environmental Action against Borrower or
any of its Restricted Subsidiaries, or any of their Real Property, facilities or
assets or (b) cause any such Real Property, facilities or assets to be subject
to any restriction on ownership, occupancy, use or transferability under any
Environmental Law; (vii) no real property or facility presently or formerly
owned, operated or leased by Borrower or any of its Restricted Subsidiaries and,
to the knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, no real property or facility presently or formerly used for waste
disposal by Borrower or any of its Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower or any of its Restricted
Subsidiaries and, to the knowledge of any Responsible Officer of Borrower or any
of its Restricted Subsidiaries, no real property or facility formerly leased or
operated by Borrower or any of its Restricted Subsidiaries is listed on the
Comprehensive Environmental Response, Compensation, and Liability Information
System promulgated pursuant to CERCLA as potentially requiring future Response
Action; (ix) no Lien has been recorded or, to the knowledge of any Responsible
Officer of Borrower or any of its Restricted Subsidiaries, threatened under any
Environmental Law with respect to any Real Property or other assets of Borrower
or any of its Restricted Subsidiaries; and (x) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not affect the validity or require the transfer of any
Permit held by

 

118

--------------------------------------------------------------------------------


 

Borrower or any of its Restricted Subsidiaries under any Environmental Law, and
will not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements with respect to each of Borrower and its Restricted
Subsidiaries or any of their respective predecessors in interest.

 

SECTION 8.11.       Use of Proceeds.

 

(a)           Borrower will use the proceeds of:

 

(i)         Term A Facility Loans and Term B Facility Loans made on the Closing
Date (which for this purpose shall include the proceeds of any Term A Facility
Refinancing Loans and Term B Facility Refinancing Loans made pursuant to the
Second Amendment) to finance the Transactions and for general corporate
purposes,

 

(ii)        Revolving Loans made on the Closing Date to finance the
Transactions, for working capital, capital expenditures, Permitted Acquisitions
(and other Acquisitions not prohibited hereunder) and general corporate purposes
and for any other purposes not prohibited by this Agreement; and

 

(iii)       Revolving Loans and Term Loans made after the Closing Date for
working capital, capital expenditures, Permitted Acquisitions (and other
Acquisitions not prohibited hereunder) and general corporate purposes and for
any other purposes not prohibited by this Agreement.

 

(b)           Neither Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock.  No part of the proceeds of any extension of credit
(including any Loans and Letters of Credit) hereunder will be used directly or
indirectly and whether immediately, incidentally or ultimately to purchase or
carry any Margin Stock or to extend credit to others for such purpose or to
refund Indebtedness originally incurred for such purpose or for any other
purpose, in each case, that entails a violation of, or is inconsistent with, the
provisions of Regulation T, Regulation U or Regulation X.  The pledge of any
Equity Interests by any Credit Party pursuant to the Security Agreement does not
violate such regulations.

 

SECTION 8.12.       Subsidiaries.

 

(a)           Schedule 8.12(a) sets forth a true and complete list of the
following:  (i) all the Subsidiaries of Borrower as of the Closing Date;
(ii) the name and jurisdiction of incorporation or organization of each such
Subsidiary as of the Closing Date; and (iii) as to each such Subsidiary, the
percentage and number of each class of Equity Interests of such Subsidiary owned
by Borrower and its Subsidiaries as of the Closing Date.

 

(b)           Schedule 8.12(b) sets forth a true and complete list of all the
Immaterial Subsidiaries as of the Closing Date.

 

(c)           Schedule 8.12(c) sets forth a true and complete list of all the
Unrestricted Subsidiaries as of the Closing Date.

 

SECTION 8.13.       Ownership of Property; Liens.

 

(a)           Except as set forth on Schedule 8.13(a), (a) Borrower and each of
its Restricted Subsidiaries has good and valid title to, or a valid (with
respect to Real Property and Vessels) leasehold interest in (or subleasehold
interest in or other right to occupy), all material assets and Property
(including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens.  All of the assets and Property owned by, leased to or

 

119

--------------------------------------------------------------------------------


 

used by Borrower and each of its Restricted Subsidiaries in its respective
businesses are in good operating condition and repair in all material respects
(ordinary wear and tear and casualty and force majeure excepted) except in each
case where the failure of such asset to meet such requirements would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Schedule 8.13(b) sets forth a true, complete and correct list of
each of the Vessels owned, leased, used or occupied by Borrower or a Restricted
Subsidiary as of the Closing Date, including the owner of the Vessel, the name
of the Vessel, the official number (if any) of the Vessel and the location where
such Vessel is docked or stored.

 

SECTION 8.14.       Security Interest; Absence of Financing Statements; Etc.

 

(a)           The Security Documents, once executed and delivered, will create,
in favor of Collateral Agent for the benefit of the Secured Parties, as security
for the obligations purported to be secured thereby, a valid and enforceable
security interest in and Lien upon all of the Collateral (subject to any
applicable provisions set forth in the Security Documents with respect to
limitations or exclusions from the requirement to perfect the security interests
and Liens on the collateral described therein), and upon (i) filing, recording,
registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), (ii) the taking of possession or control by Collateral Agent
of the Pledged Collateral with respect to which a security interest may be
perfected only by possession or control which possession or control shall be
given to Collateral Agent to the extent possession or control by Collateral
Agent is required by the Security Agreement and (iii) delivery of the applicable
documents to Collateral Agent in accordance with the provisions of the
applicable Security Documents, for the benefit of the Secured Parties, such
security interest shall be a perfected security interest in and Lien upon all of
the Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein)
superior to and prior to the rights of all third Persons and subject to no Liens
other than Permitted Liens.

 

(b)           Each Ship Mortgage, once executed and delivered, will create, upon
filing and recording in the National Vessel Documentation Center of the United
States Coast Guard, in favor of Collateral Agent for the benefit of the Secured
Parties a legal, valid and enforceable preferred mortgage upon the applicable
Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code,
subject to no Liens other than Permitted Liens.

 

SECTION 8.15.       Licenses and Permits.  Except as set forth on Schedule 8.15,
Borrower and each of its Restricted Subsidiaries hold all material governmental
permits, licenses, authorizations, consents and approvals necessary for Borrower
and its Restricted Subsidiaries to own, lease, and operate their respective
Properties and to operate their respective businesses as now being conducted
(collectively, the “Permits”), except for Permits the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect.  None of the
Permits has been modified in any way since the Closing Date that would
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.15, all Permits are in full force and effect except where the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.  Except as set forth on Schedule 8.15, neither
Borrower nor any of its Restricted Subsidiaries has received written notice that
any Gaming Authority has commenced proceedings to suspend, revoke or not renew
any such Permits where such suspensions, revocations or failure to renew would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.16.       Disclosure.  The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party
to any Secured Party in connection with this Agreement and the other Credit
Documents or included or delivered pursuant thereto, but in each case excluding
all projections and general industry or economic data, whether prior to or after
the date of this Agreement, when taken as a whole and giving effect to all
supplements and updates, do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements herein
or therein, in light of the circumstances under which they were made, not
materially misleading.  The projections and pro forma financial information
furnished at any

 

120

--------------------------------------------------------------------------------


 

time by any Credit Party to any Secured Party pursuant to this Agreement have
been prepared in good faith based on assumptions believed by Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and no Credit Party, however, makes any representation as to the
ability of any Company to achieve the results set forth in any such projections.

 

SECTION 8.17.       Solvency.  As of each Funding Date, immediately prior to and
immediately following (i) with respect to representations made as of the Closing
Date, the consummation of the Transactions and (ii) with respect to
representations made following the Closing Date, the extensions of credit to
occur on such Funding Date, Borrower (on a consolidated basis with its
Restricted Subsidiaries) is and will be Solvent (after giving effect to
Section 6.07).

 

SECTION 8.18.       EEA Financial Institutions.  No Credit Party is an EEA
Financial Institution.

 

SECTION 8.19.       Intellectual Property.  Except as set forth on Schedule
8.19, Borrower and each of its Restricted Subsidiaries owns or possesses
adequate licenses or otherwise has the right to use all of the patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, trade secrets, know-how and processes
(collectively, “Intellectual Property”) (including, as of the Closing Date, all
Intellectual Property listed in Schedules 9(a), 9(b) and 9(c) to the Initial
Perfection Certificate) that are necessary for the operation of its business as
presently conducted except where failure to own or have such right would not
reasonably be expected to have a Material Adverse Effect and, as of the Closing
Date, all registrations listed in Schedules 9(a), 9(b) and 9(c) to the Initial
Perfection Certificate are valid and in full force and effect, except where the
invalidity of such registrations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.19, as of the Closing Date, no claim is pending or, to the
knowledge of any Responsible Officer of Borrower, threatened to the effect that
Borrower or any of its Restricted Subsidiaries infringes or conflicts with the
asserted rights of any other Person under any material Intellectual Property,
except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.19, as of the Closing Date, no claim is pending or, to the
knowledge of any Responsible Officer of Borrower, threatened to the effect that
any such material Intellectual Property owned or licensed by Borrower or any of
its Restricted Subsidiaries or which Borrower or any of its Restricted
Subsidiaries otherwise has the right to use is invalid or unenforceable, except
for such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 8.20.       [Reserved].

 

SECTION 8.21.       Regulation H.  Except for the fee-owned Real Property listed
on Schedule 8.21 attached hereto, as of the Closing Date, no Mortgage encumbers
improved fee-owned real property which is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

 

SECTION 8.22.       Insurance.  Borrower and each of its Restricted Subsidiaries
are insured by insurers of recognized financial responsibility (determined as of
the date such insurance was obtained) against such losses and risks (other than
wind and flood damage) and in such amounts as are prudent and customary in the
businesses in which it is engaged, except to the extent that such insurance is
not available on commercially reasonable terms.  Borrower and each of its
Restricted Subsidiaries maintain all insurance required by Flood Insurance Laws
(but shall not, for the avoidance of doubt, be required to obtain insurance with
respect to wind and flood damage unless and to the extent required by such Flood
Insurance Laws).

 

121

--------------------------------------------------------------------------------


 

SECTION 8.23.       Real Estate.

 

(a)           Schedule 8.23(a) sets forth a true, complete and correct list of
all material Real Property owned and all material Real Property leased by
Borrower or any of its Restricted Subsidiaries as of the Closing Date, including
a brief description thereof, including, in the case of leases, the street
address (to the extent available) and landlord name.  Borrower has delivered to
Collateral Agent true, complete and correct copies of all such leases other than
the Master Lease.

 

(b)           Except as set forth on Schedule 8.23(b), as of the Closing Date,
to the best of knowledge of any Responsible Officer of Borrower no Taking has
been commenced or is contemplated with respect to all or any portion of the Real
Property of Borrower and its Restricted Subsidiaries or for the relocation of
roadways providing access to such Real Property that either individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.24.       Leases.

 

(a)           Borrower has delivered to Administrative Agent a true, complete
and correct copy of the Master Lease, as in effect on the Closing Date.

 

(b)           So long as the Master Lease is then in effect, Borrower and its
Restricted Subsidiaries have paid all material payments required to be made by
it under (i) the Master Lease and (ii) all other leases of Real Property where
any of the Collateral is or may be located from time to time (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Borrower or such Restricted Subsidiary,
as the case may be, and any amounts that are due but not yet delinquent), except
where failure to make such payments would not reasonably be expected to have a
Material Adverse Effect.

 

(c)           The Master Lease and each of the other leases of Real Property
listed on Schedule 8.23(a) (as amended, restated, replaced, supplemented or
otherwise modified by Schedule 6(b) to the Perfection Certificates that have
been delivered pursuant to Section 9.04(h)(ii)) is, in full force and effect and
will be or is, as applicable, legal, valid, binding and enforceable against the
Credit Party party thereto, in accordance with its terms, in each case, except
as such enforceability may be limited by (x) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (y) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
except in the case of clause (ii) as would not reasonably be expected to have a
Material Adverse Effect.

 

(d)           None of the leases of Real Property set forth on Schedule
8.23(a) (other than the Master Lease and as amended, restated, replaced,
supplemented or otherwise modified by Schedule 6(b) to the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) have been
amended, modified or assigned in any manner that would reasonably be expected to
result in a Material Adverse Effect.  Borrower has not received written notice
from GLP Capital of any existing breach, default, event of default or, to the
best of knowledge of any Responsible Officer of Borrower, event that, with or
without notice or lapse of time or both, would constitute a breach, default or
an event of default by any Credit Party party to any of the leases of Real
Property set forth on Schedule 8.23(a) (other than the Master Lease and as
amended, restated, replaced, supplemented or otherwise modified by Schedule
6(b) to each of the Perfection Certificates that have been delivered pursuant to
Section 9.04(h)(ii)) that would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.25.       Mortgaged Real Property.  Except as set forth on Schedule
8.25(a) or as would not reasonably be expected to have a Material Adverse
Effect, with respect to each Mortgaged Real Property, as of the Closing Date
(a) there has been issued a valid and proper certificate of occupancy or other
local equivalent, if any, for the use then being made of such Mortgaged Real
Property to the extent required by applicable Requirements of Law and there is
no outstanding citation, notice of violation or similar notice indicating that
the Mortgaged Real Property contains conditions which are not in compliance with
local codes or ordinances relating to building or fire

 

122

--------------------------------------------------------------------------------


 

safety or structural soundness and (b) except as set forth on Schedule 8.25(b),
there are no material disputes regarding boundary lines, location, encroachment
or possession of such Mortgaged Real Property and no Responsible Officer of
Borrower has actual knowledge of any state of facts existing which could give
rise to any such claim other than those that would not reasonably be expected to
have a Material Adverse Effect; provided, however, that with respect to any
Mortgaged Real Property in which Borrower or a Restricted Subsidiary has a
leasehold estate, the foregoing certifications shall be to Borrower’s knowledge
only.

 

SECTION 8.26.       Material Adverse Effect.  Since December 31, 2015, there
shall not have occurred any event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 8.27.       Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 

(a)           No Credit Party and, to the knowledge of any Responsible Officer
of Borrower, none of its Affiliates, directors, officers, employees or agents is
in violation of any Requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

 

(b)           No Credit Party and, to the knowledge of any Responsible Officer
of Borrower, no Affiliate, director, officer, employee, broker or other agent of
any Credit Party acting or benefiting in any capacity in connection with the
Loans is any of the following:

 

(i)         a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

(ii)        a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

(iii)       a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)       a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v)        a Person that is named as a “specially designated national and
blocked Person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

(c)           No Credit Party and, to the knowledge of any Responsible Officer
of Borrower, no Affiliate, director, officer, employee, broker or other agent of
any Credit Party acting in any capacity in connection with the Loans (excluding
any Secured Party or any Affiliate thereof) (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person (to its knowledge, with respect to customers and
patrons of, and visitors to, any Gaming Facility) described in Section 8.27(b),
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(d)           Neither Borrower, nor any of its Subsidiaries, nor, to the
knowledge of Borrower and its Subsidiaries, any director, officer, employee,
agent, Affiliate or representative thereof, is an individual or entity

 

123

--------------------------------------------------------------------------------


 

currently the subject of any Sanctions, nor is Borrower or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

 

(e)           Borrower has implemented and maintains in effect policies and
procedures reasonably designed to promote material compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents (in
each case, acting in their capacities on behalf of Borrower and/or its
Subsidiaries) with Anti-Corruption Laws, and Borrower, its Subsidiaries and, to
the knowledge of Borrower, its Affiliates, officers, directors and employees,
are in compliance with Anti-Corruption Laws in all material respects.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or any applicable
Sanctions.

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 9.01.       Existence; Business Properties.

 

(a)           Borrower and each of its Restricted Subsidiaries shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except (i) in a transaction permitted by
Section 10.05 (provided, that in any event the Borrower shall maintain its legal
existence as a Person incorporated, organized or formed in the United States or
any state or territory thereof or the District of Columbia) or (ii) in the case
of any Restricted Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Borrower and each of its Restricted Subsidiaries shall (i) do or
cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect; (ii) comply with all applicable Requirements of Law (including any and
all Gaming Laws and any and all zoning, building, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; and (iii) at all times maintain and preserve all of its property
and keep such property in good repair, working order and condition (ordinary
wear and tear and casualty and force majeure excepted) except where the failure
to do so individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect; provided, however, that nothing in this
Section 9.01(b) shall prevent (i) sales, conveyances, transfers or other
dispositions of assets, consolidations or mergers by or involving any Company or
any other transaction in accordance with Section 10.05; (ii) the withdrawal by
any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, permits, authorizations, copyrights, trademarks, trade
names, franchises, licenses and patents that such Company reasonably determines
are not useful to its business.

 

SECTION 9.02.       Insurance.

 

(a)           Borrower and its Restricted Subsidiaries shall (i) maintain with
insurers of recognized financial responsibility (determined at the time such
insurance is obtained) not Affiliates of Borrower insurance on its

 

124

--------------------------------------------------------------------------------


 

Property in at least such amounts and against at least such risks as are
customarily insured against by companies engaged in the same or a similar
business and operating similar properties in localities where Borrower or the
applicable Restricted Subsidiary operates; and (ii) furnish to Administrative
Agent, upon written request, information as to the insurance carried; provided
that Borrower and its Restricted Subsidiaries shall not be required to maintain
insurance with respect to wind and flood damage on any property for any
insurance coverage period unless, and to the extent, such insurance is required
by an applicable Requirement of Law.  Subject to Section 9.14, Collateral Agent
shall be named as an additional insured on all third-party liability insurance
policies of Borrower and each of its Restricted Subsidiaries (other than
directors and officers liability insurance, insurance policies relating to
employment practices liability, crime or fiduciary duties, kidnap and ransom
insurance policies, and insurance as to fraud, errors and omissions), and
Collateral Agent shall be named as mortgagee/loss payee on all property
insurance policies of each such Person.

 

(b)           Borrower and each of its Restricted Subsidiaries shall deliver to
Administrative Agent on behalf of the Secured Parties, (i) on or prior to the
Closing Date, a certificate dated on or prior (but close) to the Closing Date
showing the amount and types of insurance coverage as of such date,
(ii) promptly following receipt of any notice from any insurer of cancellation
of a material policy or material change in coverage from that existing on the
Closing Date, a copy of such notice (or, if no copy is available, notice
thereof), and (iii) promptly after such information has been received in written
form by Borrower or any of its Restricted Subsidiaries, information as to any
claim for an amount in excess of $25.0 million with respect to any property and
casualty insurance policy maintained by Borrower or any of its Restricted
Subsidiaries.

 

(c)           If any portion of any Mortgaged Real Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.

 

(d)           In the event that the proceeds of any insurance claim are paid
after Collateral Agent has exercised its right to foreclose after an Event of
Default, such proceeds shall be paid to Collateral Agent to satisfy any
deficiency remaining after such foreclosure.  Collateral Agent shall retain its
interest in the policies required to be maintained pursuant to this Section 9.02
during any redemption period.

 

SECTION 9.03.       Taxes.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Borrower
and each of its Restricted Subsidiaries shall timely file all Tax Returns
required to be filed by it and pay and discharge promptly when due all Taxes,
before the same shall become delinquent or in default; provided, however, that
such payment and discharge shall not be required with respect to any such Tax so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested Tax and,
in the case of Liens on the Collateral, enforcement of such Lien.

 

SECTION 9.04.       Financial Statements, Etc.  Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):

 

(a)           Quarterly Financials.  As soon as available and in any event
within 45 days after the end of each of the first three quarterly fiscal periods
of each fiscal year beginning with the fiscal quarter ending March 31, 2017,
consolidated statements of operations, cash flows and stockholders’ equity of
Consolidated Companies for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related

 

125

--------------------------------------------------------------------------------


 

consolidated balance sheet of Consolidated Companies as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated statements of operations, cash flows and stockholders’ equity for
the corresponding period in the preceding fiscal year to the extent such
financial statements are available, accompanied by a certificate of a
Responsible Officer of Borrower, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments and
except for the absence of footnotes);

 

(b)           Annual Financials.  As soon as available and in any event within
90 days after the end of each fiscal year beginning with the fiscal year ending
December 31, 2016, consolidated statements of operations, cash flows and
stockholders’ equity of Consolidated Companies for such year and the related
consolidated balance sheet of Consolidated Companies as at the end of such year,
setting forth in each case in comparative form the corresponding information as
of the end of and for the preceding fiscal year to the extent such financial
statements are available, and, in the case of such consolidated financial
statements, accompanied by an opinion, without a going concern or similar
qualification or exception as to scope (other than any going concern or similar
qualification or exception related to the maturity or refinancing of
Indebtedness or prospective compliance with the financial maintenance
covenants), thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing which opinion shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies as at the end of, and for, such fiscal year in conformity
with GAAP, consistently applied (except as noted therein);

 

(c)           Auditor’s Certificates; Compliance Certificate.  (i) Concurrently
with the delivery of the financial statements referred to in Section 9.04(b), a
certificate (which certificate may be limited or eliminated to the extent
required by accounting rules or guidelines or to the extent not available on
commercially reasonable terms as determined in consultation with the
Administrative Agent) of the independent certified public accountants reporting
on such financial statements stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default relating to the
Financial Maintenance Covenants, except as specified in such certificate; and
(ii) at the time it furnishes each set of financial statements pursuant to
Section 9.04(a) or Section 9.04(b), a certificate of a Responsible Officer of
Borrower in substantially the form of Exhibit V hereto (each such certificate, a
“Compliance Certificate”) (I) to the effect that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail and describing the action that the Companies have
taken and propose to take with respect thereto) and (II) setting forth in
reasonable detail the computations necessary to determine whether Borrower and
its Restricted Subsidiaries are in compliance with Section 10.08 as of the end
of the respective fiscal quarter or fiscal year;

 

(d)           Notice of Default.  Promptly after any Responsible Officer of any
Credit Party knows that any Default has occurred, a notice of such Default,
breach or violation describing the same in reasonable detail and a description
of the action that the Companies have taken and propose to take with respect
thereto, a copy of which shall be promptly provided to the West Virginia Lottery
Commission;

 

(e)           Environmental Matters.  Written notice of any claim, release of
Hazardous Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(f)            Annual Budgets.  Unless a Lender declines to accept, beginning
with the fiscal year of Borrower commencing on January 1, 2016, as soon as
practicable and in any event within 10 days after the approval thereof by the
board of directors of Borrower (but not later than 90 days after the beginning
of each fiscal year of Borrower), a consolidated plan and financial forecast for
such fiscal year, including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Consolidated
Companies for such fiscal year and for each quarter of such fiscal year,
together with an Officer’s Certificate containing an explanation of the
assumptions on which such forecasts are based and stating that such plan and
projections have been prepared

 

126

--------------------------------------------------------------------------------


 

using assumptions believed in good faith by management of Borrower to be
reasonable at the time made (it being recognized by the Lenders that such plan
and projections are not to be viewed as fact and that actual results during the
period or periods covered by such plan and projections may differ from the
forecasted results set forth therein by a material amount and no Company makes
any representation as to the ability of any Company to achieve the results set
forth in any such plan or projections);

 

(g)           Auditors’ Reports.  Promptly upon receipt thereof, copies of all
annual, interim or special reports issued to Borrower or any Restricted
Subsidiary by independent certified public accountants in connection with each
annual, interim or special audit of Borrower’s or such Restricted Subsidiary’s
books made by such accountants, including any management letter commenting on
Borrower’s or such Restricted Subsidiary’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;

 

(h)           Lien Matters; Casualty and Damage to Collateral.

 

(i)         Prompt written notice of (i) the incurrence of any Lien (other than
a Permitted Lien (but excluding Liens incurred pursuant to Section 10.02(l))) on
the Collateral or any part thereof, (ii) any Casualty Event or other insured
damage to any material portion of the Collateral or (iii) the occurrence of any
other event that in Borrower’s judgment is reasonably likely to materially
adversely affect the aggregate value of the Collateral; and

 

(ii)        Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 9.04(b), a
certificate of a Responsible Officer of Borrower setting forth the information
required pursuant to Schedules 1(a), 1(b), 1(c), 2, 3(a), 3(b), 5, 6(a), 6(b),
6(c), 7, 8, 9(a), 9(b), 9(c) and 10 to the Perfection Certificate or confirming
that there has been no change in such information since the date of the Initial
Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section 9.04(h)(ii);

 

(i)            Notice of Material Adverse Effect.  Written notice of the
occurrence of any event or occurrence that has had or would reasonably be
expected to have a Material Adverse Effect;

 

(j)            Notice of Amendment or Modification to, or Default under, Master
Lease.  Written notice of (i) any amendment or modification of the Master Lease
and (ii) receipt of a written notice from GLP Capital of a “Default” or “Event
of Default” under and as defined in, the Master Lease or notice of termination
of the Master Lease;

 

(k)           ERISA Information.  Promptly after the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect, a written
notice specifying the nature thereof, what action the Companies or other ERISA
Entity have taken, are taking or propose to take with respect thereto, and, when
known, any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto; and

 

(l)            Miscellaneous.  Promptly, such financial information, reports,
documents and other information with respect to Borrower or any of its
Restricted Subsidiaries as Administrative Agent or the Required Lenders may from
time to time reasonably request

 

; provided that, notwithstanding the foregoing, nothing in this Section 9.04
shall require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.

 

127

--------------------------------------------------------------------------------


 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide the compliance certificate required by
Section 9.04(c)(ii) to Administrative Agent in the form of an original paper
copy or a .pdf or facsimile copy of the original paper copy.

 

Concurrently with the delivery of financial statements pursuant to Sections
9.04(a) and 9.04(b) above,  in the event that, in the aggregate, the
Unrestricted Subsidiaries account for greater than 7.5% of the Consolidated
EBITDA of Borrower and its Subsidiaries on a consolidated basis with respect to
the Test Period ended on the last day of the period covered by such financial
statements, Borrower shall provide revenues, net income, Consolidated EBITDA
(including the component parts thereof), Consolidated Net Indebtedness and cash
and Cash Equivalents on hand of Borrower and its Restricted Subsidiaries, on the
one hand, and (y) the Unrestricted Subsidiaries, on the other hand (with
Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries).

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided however, that to the extent
such Borrower Materials constitute information of the type subject to
Section 13.10, they shall be treated as set forth in Section 13.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 9.05.       Maintaining Records; Access to Properties and Inspections. 
Borrower and its Restricted Subsidiaries shall keep proper books of record and
account in which entries true and correct in all material respects and in
material conformity with GAAP and all material Requirements of Law are made. 
Borrower and its Restricted Subsidiaries will, subject to applicable Gaming
Laws, permit any representatives designated by Administrative Agent or any
Lender to visit and inspect the financial records and the property of Borrower
or such Restricted Subsidiary at reasonable times, upon reasonable notice and as
often as reasonably requested, and permit any representatives designated by
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Restricted Subsidiaries with the officers thereof and
independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender)

 

128

--------------------------------------------------------------------------------


 

shall be permitted in any fiscal year (and such inspection shall be at
Administrative Agent and/or such Lenders’ expense, as applicable). 
Notwithstanding anything to the contrary in this Agreement, no Company will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any document, information or other matter that (i) in respect
of which disclosure to Administrative Agent (or its designated representative)
or any Lender is then prohibited by law or contract or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

SECTION 9.06.       Use of Proceeds.  Borrower shall use the proceeds of the
Loans only for the purposes set forth in Section 8.11.

 

SECTION 9.07.       Compliance with Environmental Law.  Borrower and its
Restricted Subsidiaries shall (a) comply with Environmental Law, and will keep
or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect; (b) in the event of any Hazardous
Material at, on, under or emanating from any Real Property which could result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or cause any of their respective tenants or occupants to undertake, at no
cost or expense to Administrative Agent, Collateral Agent or any Lender, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; and (c) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent, Collateral Agent or any Lender,
an environmental site assessment (including, without limitation, the results of
any soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer period as may be approved by Administrative Agent, in its
reasonable discretion), Administrative Agent may but is under no obligation to
conduct the same, and Borrower or its Restricted Subsidiary shall grant and
hereby grants to Administrative Agent and its agents, advisors and consultants
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent and its agents, advisors
and consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender.  Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

 

SECTION 9.08.       Pledge or Mortgage of Real Property and Vessels.

 

(a)           Subject to compliance with applicable Gaming Laws, if, after the
Closing Date any Credit Party shall acquire any Property (other than any Real
Property, any Vessel or Replacement Vessel (other than leasehold interests in
any Vessel or Replacement Vessel) or any Property that is subject to a Lien
permitted under Section 10.02(i) or Section 10.02(k) to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Property and to
the extent such prohibition is not superseded by the applicable provisions of
the UCC), including, without limitation, pursuant to any Permitted Acquisition,
or as to which Collateral Agent, for the benefit of the Secured Parties, does
not have a perfected Lien and as to which the Security Documents are intended to
cover, such Credit Party shall (subject to any

 

129

--------------------------------------------------------------------------------


 

applicable provisions set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or Pledged
Collateral and limitations or exclusions from the requirement to perfect Liens
on such assets or Pledged Collateral) promptly (i) execute and deliver to
Collateral Agent such amendments to the Security Documents or such other
documents as Collateral Agent deems necessary or advisable in order to grant to
Collateral Agent, for the benefit of the Secured Parties, security interests in
such Property and (ii) take all actions necessary or advisable to grant to
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (except to the extent limited by applicable
Requirements of Law (including, without limitation, any Gaming Laws)), subject
to no Liens other than Permitted Liens, in each case, to the extent such actions
are required by the Security Agreement; provided, that notwithstanding the
foregoing, the Credit Parties shall not be required to take such actions with
respect to (i) any leasehold interest in any Vessel or Replacement Vessel (other
than any such Vessel or Replacement Vessel constituting Leased Property) entered
into after the date hereof that has a fair market value (including the
reasonably anticipated fair market value of the Gaming Facility or other
improvements to be developed thereon) of less than $250.0 million or a remaining
term (including options to extend) of less than 10 years or (ii) any leasehold
interest in any Vessel or Replacement Vessel (other than any such Vessel or
Replacement Vessel constituting Leased Property) acquired as part of a Permitted
Acquisition or other Acquisition permitted hereunder, in either case, if after
the exercise of commercially reasonable efforts by the Credit Parties (which
shall not include the payment of consideration other than reasonable attorneys’
fees and other expenses incidental thereto), the landlord under such lease has
not consented to the granting of a such security interest.

 

(b)           If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee or
leasehold interest in Real Property located in the United States which Real
Property has a fair market value in excess of $25.0 million, (y) develops a
Gaming Facility on any fee or leasehold interest in Real Property located in the
United States which Real Property (including the reasonably anticipated fair
market value of the Gaming Facility or other improvements to be developed
thereon) has a fair market value in excess of $25.0 million, determined on an
as-developed basis, or (z) acquires a leasehold interest in any Real Property
that constitutes Leased Property, in each case, with respect to which a Mortgage
was not previously entered into in favor of Collateral Agent (in each case
(except with respect to Property described in clause (z) above), other than to
the extent such Real Property is subject to a Lien permitted under
Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long
as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Real Property),
such Credit Party shall promptly (and, in any event, at least forty-five (45)
days (or in the case of Leased Property, at least ten (10) days) prior to the
date on which a Mortgage is entered into with respect to such Real Property (in
each case, or such shorter period that is reasonably acceptable to
Administrative Agent)) notify Collateral Agent and, if requested by the Required
Lenders or Collateral Agent (provided that no such request from Collateral Agent
or Required Lenders shall be necessary in the case of any Leased Property),
within ninety (90) days of such request (or in the case of Leased Property,
within fifteen (15) Business Days following the addition of such Leased Property
to the Master Lease) (in each case, or such longer period that is reasonably
acceptable to Administrative Agent), (i) take such actions and execute such
documents as Collateral Agent shall reasonably require to confirm the Lien of an
existing Mortgage, if applicable, or to create a new Mortgage on such additional
Real Property and (ii) cause to be delivered to Collateral Agent, for the
benefit of the Secured Parties, all documents and instruments reasonably
requested by Collateral Agent or as shall be necessary in the opinion of counsel
to Collateral Agent to create on behalf of the Secured Parties a valid,
perfected, mortgage Lien, subject only to Permitted Liens, including the
following:

 

(1)           a Mortgage in favor of Collateral Agent, for the benefit of the
Secured Parties, in form for recording in the recording office of the
jurisdiction where such Mortgaged Real Property is situated, together with such
other documentation as shall be required to create a valid mortgage Lien under
applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be effective to create in favor of
Collateral Agent for the benefit of the Secured Parties a valid, perfected,
Mortgage Lien on such Mortgaged Real Property subject to no Liens other than
Permitted Liens;

 

130

--------------------------------------------------------------------------------


 

(2)           a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each additional fee-owned
Mortgaged Real Property (or to the extent required by law, any other Mortgaged
Real Property) for which a Mortgage is granted pursuant to this
Section 9.08(b) on or before the date the related Mortgage is delivered to
Administrative Agent (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Credit Party relating thereto and evidence of all insurance required
with respect to such Real Properties by Flood Insurance Laws (if any));

 

(3)           with respect to each Mortgage and each Mortgaged Real Property,
(x) to the extent reasonably requested by the Required Lenders or Collateral
Agent, each of the items set forth in Section 9.14(a)(i)(2) and (y) an
environmental assessment questionnaire in form and substance satisfactory to
Collateral Agent and, if reasonably requested by Collateral Agent based on
Borrower’s responses to such questionnaire, a Phase I environmental assessment
report from an environmental consulting firm of nationally recognized standing,
which report shall identify existing and potential environmental concerns and
shall quantify related costs and liabilities, associated with such Mortgaged
Real Properties; and

 

(3)           with respect to each Mortgage and each Mortgaged Real Property,
fixture filings, title insurance policies, surveys, consents, estoppels,
Governmental Real Property Disclosure Requirements, certificates, affidavits,
instruments, returns and other documents delivered in connection with the
Existing Credit Agreement substantially in the form delivered thereunder with
such changes thereto as shall be necessary to reflect the Transactions and all
of the foregoing shall be reasonably satisfactory to Administrative Agent in
form and substance;

 

provided, that notwithstanding the foregoing, except for any Property
constituting Leased Property, the Credit Parties shall not be required to grant
a Mortgage on (i) any leasehold interest in any Real Property entered into after
the date hereof that has a fair market value (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) of less than $250.0 million or a remaining term (including
options to extend) of less than 10 years or (ii) any leasehold interest in any
Real Property acquired as part of a Permitted Acquisition or other Acquisition
permitted hereunder, in either case, if after the exercise of commercially
reasonable efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(b) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(c)           If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee
interest in any Vessel or a Replacement Vessel with a fair market value in
excess of $25.0 million located or otherwise maintained in the United States and
registered with the United States Coast Guard or (y) develops a Gaming Facility
with a fair market value in excess of $25.0 million, determined on an
as-developed basis, on any fee interest in a Vessel or a Replacement Vessel
located or otherwise maintained in the United States and registered with the
United States Coast Guard, in each case, with respect to which a Ship Mortgage
was not previously entered into in favor of Collateral Agent (other than to the
extent such other Vessel or Replacement Vessel is subject to a Lien permitted
under Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Vessel or
Replacement Vessel), such Credit Party shall promptly notify Collateral Agent
and, if requested by the Required Lenders or Collateral Agent, within ninety
(90) days of such request (or such longer period that is reasonably acceptable
to Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Ship Mortgage, if applicable, or to create a new Ship Mortgage on such other
Vessel or Replacement Vessel and (ii) cause to be delivered to Collateral Agent,
for the benefit of the Secured Parties, all documents and instruments reasonably
requested by Collateral Agent or as shall be necessary in the opinion of counsel
to Collateral Agent to

 

131

--------------------------------------------------------------------------------


 

create on behalf of the Secured Parties a legal, valid and enforceable first
preferred ship mortgage under Chapter 313 of Title 46 of the United States Code
subject to Permitted Liens, including the following:

 

(1)           a Ship Mortgage reasonably satisfactory to Collateral Agent,
granting in favor of Collateral Agent for the benefit of the Secured Parties a
legal, valid and enforceable first preferred ship mortgage on each such other
Vessel or Replacement Vessel under Chapter 313 of Title 46 of the United States
Code subject to Permitted Liens, executed and delivered by a duly authorized
officer of the appropriate Credit Party, together with such certificates,
affidavits and instruments as shall be reasonably required in connection with
filing or recordation thereof and to grant a Lien on each such other Vessel or
Replacement Vessel; and

 

(2)           with respect to each Ship Mortgage and each such other Vessel or
Replacement Vessel, in each case to the extent reasonably requested by the
Required Lenders or Collateral Agent, certificates of insurance as required by
each Ship Mortgage, which certificates shall comply with the insurance
requirements contained in Section 9.02 and the applicable Ship Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(d)           Notwithstanding anything contained in Sections 9.08(a),
9.08(b) and 9.08(c) to the contrary (except with respect to Property
constituting Leased Property, as to which this Section 9.08(d) shall not apply),
in each case, it is understood and agreed that no Lien(s), Mortgage(s) and/or
Ship Mortgage(s) in favor of Collateral Agent on any after acquired Property of
the applicable Credit Party shall be required to be granted or delivered at such
time as provided in such Sections (as applicable) as a result of such Lien(s),
Mortgage(s) and/or Ship Mortgage(s) being prohibited by (i) the applicable
Gaming Authorities or applicable Law; provided, however, that Borrower has used
its commercially reasonable efforts to obtain such approvals or (ii) Contractual
Obligation (except to the extent invalidated by the applicable provisions of the
UCC), provided, that such Contractual Obligation (A) is in existence on the
Closing Date or (B) except with respect to Mortgages, Ship Mortgages and liens
on leaseholds of Vessels or Replacement Vessels, in each case, required pursuant
to this Section 9.08, is not prohibited under Section 10.10.

 

(e)           With respect to Lien(s), Mortgage(s) and/or Ship
Mortgage(s) relating to any Property acquired (or leased) by any Credit Party
after the Closing Date or any Property of any Additional Credit Party or with
respect to any Guarantee of any Additional Credit Party, in each case that were
not granted or delivered pursuant to Section 9.08(d) or to the second paragraph
in Section 9.11, as the case may be, at such time as Borrower reasonably
believes such prohibition no longer exists, Borrower shall (and with respect to
any items requiring approval from Gaming Authorities, Borrower shall use
commercially reasonable efforts to seek the approval from the applicable Gaming
Authorities for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee
and, if such approval is so obtained), comply with Sections 9.08(a),
9.08(b) and/or 9.08(c) or with Section 9.11, as the case may be.

 

(f)            If, at any time after the Closing Date, Borrower or any
Restricted Subsidiary enters into a lease of real property as tenant which is
required to be subject to a Mortgage or obtains knowledge of or receives written
notice from a lessor under a lease with respect to which Borrower or any
Restricted Subsidiary has granted a Mortgage on its interest thereunder that a
fee mortgage is encumbering the fee interest underlying such lease, to the
extent such lease is subordinate to such fee mortgage, Borrower will, and will
cause each applicable Restricted Subsidiary to, use its commercially reasonable
efforts (which shall not include the payment of consideration (other than
attorneys’ fees and other expenses reasonably incidental thereto)) to obtain a
duly executed and delivered subordination, non-disturbance and attornment
agreements by the lessor and/or fee mortgagee, as applicable.

 

132

--------------------------------------------------------------------------------


 

SECTION 9.09.       Security Interests; Further Assurances.

 

(a)           Each Credit Party shall, promptly, upon the reasonable request of
Collateral Agent, and so long as such request (or compliance with such request)
does not violate any Gaming Law or, if necessary, is approved by the Gaming
Authority (which Borrower hereby agrees to use commercially reasonable efforts
to obtain), at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by Collateral Agent reasonably
necessary or desirable to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered or
purported to be covered thereby (subject to any applicable provisions set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of Pledged Collateral and limitations or exclusions
from the requirement to perfect Liens on such Pledged Collateral and any
applicable Requirements of Law including, without limitation, any Gaming Laws)
subject to no Liens other than Permitted Liens; provided that, notwithstanding
anything to the contrary herein or in any other Credit Document, in no event
shall any Company be required to enter into control agreements with respect to
its deposit accounts, securities accounts or commodity accounts.  In the case of
the exercise by Collateral Agent or the Lenders or any other Secured Party of
any power, right, privilege or remedy pursuant to any Credit Document following
the occurrence and during the continuation of an Event of Default which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, Borrower and each of its Restricted Subsidiaries shall
use commercially reasonable efforts to execute and deliver all applications,
certifications, instruments and other documents and papers that Collateral Agent
or the Lenders may be so required to obtain.  If Collateral Agent reasonably
determines that it is required by applicable Requirement of Law to have
appraisals prepared in respect of the Real Property of any Credit Party
constituting Collateral, Borrower shall provide to Collateral Agent appraisals
that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA.

 

(b)           Without limiting the generality of Section 9.09(a), it is the
intent of the parties hereto that all Leased Property be subject to a valid,
enforceable and perfected Lien in favor of Collateral Agent within the periods
required hereunder (including Sections 9.08 and 9.14). Administrative Agent,
Collateral Agent and Borrower agree to cooperate in causing the Leased Property
to be subject to such Liens, and Borrower agrees to execute such Security
Documents and amendments or supplements thereto, and take such other actions, as
may be reasonably necessary, or reasonably requested by Collateral Agent, to
subject the Leased Property to a valid, enforceable and perfected Lien in favor
of Collateral Agent within such time periods.

 

SECTION 9.10.       Master Lease.

 

(a)           Borrower will cause each sublease and each use agreement entered
into between Tenant and any other Credit Party with respect to Real Property
that is leased from GLP Capital pursuant to the Master Lease to at all times
during the term of the Master Lease to be subject and subordinate to the Master
Lease (and to all matters to which the Master Lease is subject and subordinate).

 

(b)           Borrower will (i) use commercially reasonable efforts (including,
in the event the acknowledgment referred to in this Section 9.10(b)(i) is not
promptly received from GLP Capital, such commercially reasonable efforts as may
be mutually and reasonably agreed upon in good faith by Borrower and
Administrative Agent) to obtain from GLP Capital an executed and notarized
acknowledgement pursuant to the Master Lease in substantially the form of
Exhibit U hereto (or such other form as is agreed to by Administrative Agent in
its sole discretion) in respect of each Mortgage and each Mortgage Amendment
entered into on or after the Closing Date in respect of Real Property that is
leased from GLP Capital pursuant to the Master Lease and, if such
acknowledgement is received by Borrower or Tenant, promptly upon receipt (and,
in any event, within one  (1) Business Day of receipt thereof by Borrower or
Tenant), Borrower shall deliver a copy of the same to Administrative Agent
(which delivery may be by electronic mail) and (ii) deliver written notice to
GLP Capital that this Agreement is designated as a “Debt Agreement” pursuant to
the definition of the term “Debt Agreement” under the Master Lease.

 

133

--------------------------------------------------------------------------------


 

SECTION 9.11.       Additional Credit Parties.  Upon (i) any Credit Party
creating or acquiring any Subsidiary that is a Wholly Owned Restricted
Subsidiary (other than any Excluded Subsidiary) after the Closing Date, (ii) any
Wholly Owned Restricted Subsidiary of a Credit Party ceasing to be an Excluded
Subsidiary (including, without limitation, an Immaterial Subsidiary being
designated pursuant to Section 9.13 as an Excluded Immaterial Subsidiary) or
(iii) any Revocation that results in an Unrestricted Subsidiary becoming a
Wholly Owned Restricted Subsidiary (other than any Excluded Subsidiary) of a
Credit Party (such Wholly Owned Restricted Subsidiary referenced in clause (i),
(ii) or (iii) above, an “Additional Credit Party”), such Credit Party shall,
assuming and to the extent that it does not violate any Gaming Law or assuming
and to the extent it obtains the approval of the Gaming Authority to the extent
such approval is required by applicable Gaming Laws (which Borrower hereby
agrees to use commercially reasonable efforts to obtain), (A) cause each such
Wholly Owned Restricted Subsidiary to promptly (but in any event within 45 days
(or 95 days, in the event of any Discharge of any Indebtedness in connection
with the acquisition of any such Subsidiary) after the later of such event
described in clause (i), (ii) or (iii) above or receipt of such approval (or
such longer period of time as Administrative Agent may agree to in its sole
discretion), execute and deliver all such agreements, guarantees, documents and
certificates (including Joinder Agreements, any amendments to the Credit
Documents and a Perfection Certificate)) as Administrative Agent may reasonably
request in order to have such Wholly Owned Restricted Subsidiary become a
Guarantor and (B) promptly (I) execute and deliver to Collateral Agent such
amendments to or additional Security Documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent for the benefit of
the Secured Parties, a perfected security interest in the Equity Interests of
such new Wholly Owned Restricted Subsidiary which are owned by any Credit Party
and required to be pledged pursuant to the Security Agreement, (II) deliver to
Collateral Agent the certificates (if any) representing such Equity Interests
together with in the case of such Equity Interests, undated stock powers
endorsed in blank, (III) cause such new Wholly Owned Restricted Subsidiary to
take such actions necessary or advisable (including executing and delivering a
Joinder Agreement) to grant to Collateral Agent for the benefit of the Secured
Parties, a perfected security interest in the collateral described in (subject
to any requirements set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or Pledged
Collateral and limitations or exclusions from the requirement to perfect Liens
on such Pledged Collateral and excluding acts with respect to perfection of
security interests and Liens not required under, or excluded from the
requirements under, the Security Agreement) the Security Agreement and all other
Property (limited, in the case of Foreign Subsidiaries, to 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests of such Foreign
Subsidiaries) of such Wholly Owned Restricted Subsidiary in accordance with the
provisions of Section 9.08 hereof with respect to such new Wholly Owned
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested relating to the matters described above covering matters similar to
those covered in the opinions delivered on the Closing Date with respect to such
Guarantor; provided, however, that Borrower shall use its commercially
reasonable efforts to obtain such approvals for any Mortgage(s), Ship
Mortgage(s) and Lien(s) (including pledge of the Equity Interests of such
Subsidiary) to be granted by such Wholly Owned Restricted Subsidiary and for the
Guarantee of such Wholly Owned Restricted Subsidiary as soon as reasonably
practicable.  All of the foregoing actions shall be at the sole cost and expense
of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that (except with respect to Property constituting Leased
Property, as to which this paragraph shall not apply), no Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee of the applicable Additional Credit Party
shall be required to be granted or delivered at such time as provided in the
paragraph above in this Section 9.11 as a result of such Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee being prohibited (i) by the applicable Gaming
Authorities, any other applicable Governmental Authorities or applicable Law;
provided, however, that Borrower has used its commercially reasonable efforts to
obtain such approvals for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC), provided, that such Contractual
Obligation (A) is in existence on the Closing Date or, in the case of a Person
who will become an Additional Credit Party, is in existence on the date of such
acquisition or (B) except with respect to Mortgages, Ship Mortgages and liens on
leaseholds of Vessels and Replacement Vessels, in each case, required pursuant
to this Section 9.11, is not prohibited by Section 10.10.

 

134

--------------------------------------------------------------------------------


 

SECTION 9.12.       Limitation on Designations of Unrestricted Subsidiaries.

 

(a)           Borrower may, on or after the Closing Date, designate any
Subsidiary of Borrower (other than a Subsidiary of Borrower which owns one or
more Principal Assets) as an “Unrestricted Subsidiary” under this Agreement (a
“Designation”) only if:

 

(i)      no Default or Event of Default shall have occurred and be continuing at
the time of or immediately after giving effect to such Designation;

 

(ii)     Borrower would be permitted under this Agreement to make an Investment
at the time of Designation (assuming the effectiveness of such Designation) in
an amount (the “Designation Amount”) equal to the sum of (A) the fair market
value of the Equity Interest of such Subsidiary owned by Borrower and/or any of
the Restricted Subsidiaries on such date and (B) the aggregate amount of
Indebtedness of such Subsidiary owed to Borrower and the Restricted Subsidiaries
on such date;

 

(iii)    after giving effect to such Designation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date; and

 

(iv)    such Subsidiary is not Tenant and does not own, operate or manage any
Principal Asset.

 

Upon any such Designation after the Closing Date, Borrower and its Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal to the Designation Amount.

 

(b)           Borrower may revoke any Designation of a Subsidiary as an
Unrestricted Subsidiary (a “Revocation”), whereupon such Subsidiary shall then
constitute a Restricted Subsidiary, if:

 

(i)      no Default or Event of Default shall have occurred and be continuing at
the time and immediately after giving effect to such Revocation;

 

(ii)     after giving effect to such Revocation, Borrower shall be in compliance
with the Financial Maintenance Covenants on a Pro Forma Basis as of the most
recent Calculation Date; and

 

(iii)    all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.

 

(c)           All Designations and Revocations occurring after the Closing Date
must be evidenced by an Officer’s Certificate of Borrower delivered to
Administrative Agent with the Responsible Officer so executing such certificate
certifying compliance with the foregoing provisions of Section 9.12(a) (in the
case of any such Designations) and of Section 9.12(b) (in the case of any such
Revocations).

 

(d)           If Borrower designates a Guarantor as an Unrestricted Subsidiary
in accordance with this Section 9.12, the Obligations of such Guarantor under
the Credit Documents shall terminate and be of no further force and effect and
all Liens granted by such Guarantor under the applicable Security Documents
shall terminate and be released and be of no further force and effect, and all
Liens on the Equity Interests and debt obligations of such Guarantor shall be
terminated and released and of no further force and effect, in each case,
without any action required by Administrative Agent or Collateral Agent.  At
Borrower’s request, Administrative Agent and Collateral Agent will execute and
deliver any instrument evidencing such termination and Collateral Agent shall
take all actions appropriate in order to effect such termination and release of
such Liens and without recourse or warranty by Collateral Agent (including the
execution and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release).  Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.

 

135

--------------------------------------------------------------------------------


 

SECTION 9.13.       Limitation on Designation of Immaterial Subsidiaries.

 

(a)           If for any reason the aggregate fair market value of the assets of
all the Immaterial Subsidiaries exceeds the Immaterial Subsidiary Threshold
Amount, then, promptly after the occurrence of such event that causes the
aggregate fair market value of all Immaterial Subsidiaries to exceed the
Immaterial Subsidiary Threshold Amount, Borrower shall designate (an “Excluded
Designation”) one or more Immaterial Subsidiaries as no longer constituting
Immaterial Subsidiaries for all purposes of this Agreement (an “Excluded
Immaterial Subsidiary”) as may be necessary to ensure that the Immaterial
Subsidiary Threshold is satisfied.  Borrower may redesignate (a “Redesignation”)
an Excluded Immaterial Subsidiary as constituting an Immaterial Subsidiary for
purposes of this Agreement so long as such redesignated Excluded Immaterial
Subsidiary is in compliance with the requirements of the definition of
Immaterial Subsidiary and such Redesignation does not cause or otherwise result
in the aggregate fair market value of the assets of all Immaterial Subsidiaries
(after giving effect to the Redesignation of the Excluded Immaterial Subsidiary
as an Immaterial Subsidiary) to exceed the Immaterial Subsidiary Threshold
Amount.  For purposes of this Section 9.13(a), fair market value shall be
determined as of the most recent Calculation Date.

 

(b)           Any such Excluded Designation or Redesignation must be evidenced
by an Officer’s Certificate of Borrower delivered to Administrative Agent with
the Responsible Officer executing such certificate certifying compliance with
the foregoing provisions of Section 9.13(a).

 

(c)           If Borrower redesignates an Excluded Immaterial Subsidiary as an
Immaterial Subsidiary in accordance with this Section 9.13, so long as no
Default or Event of Default exists, the Obligations of such Excluded Immaterial
Subsidiary (as a Guarantor) under the Credit Documents shall terminate and be of
no further force and all Liens granted by such Excluded Immaterial Subsidiary
(as a Guarantor) under the applicable Security Documents shall terminate and be
released and be of no further force and effect, in each case, without any action
required by Administrative Agent or Collateral Agent.  At Borrower’s request,
Administrative Agent and Collateral Agent will execute and deliver any
instrument evidencing such termination and Collateral Agent shall take all
actions appropriate in order to effect the termination and release of such Lien
and without recourse or warranty by Collateral Agent (including the execution
and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release).  Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.14.       Post-Closing Matters.  Borrower will cause to be delivered
or performed, as applicable, each of the following:

 

(a)           Mortgage Matters.  On or before the date that is 120 days after
the Closing Date (or such later date as is permitted by Administrative Agent in
its sole discretion):

 

(i)         Mortgaged Real Property.  Administrative Agent shall have received
with respect to each Mortgaged Real Property identified on Schedule 1.01(D):
(1) either amendments to the existing Mortgages (the “Mortgage Amendments”), or
new Mortgages, reasonably satisfactory to Administrative Agent and in proper
form for recording in the recording office of each political subdivision where
each such Mortgaged Real Property is situated, (2) with respect to each of the
Mortgage Amendments (or new Mortgages), legal opinions, each of which shall be
addressed to Administrative Agent, Collateral Agent and the Lenders, dated the
effective date of such Mortgage Amendment (or new Mortgage) and covering such
matters as covered pursuant to the legal opinions issued in connection with the
Mortgages granted under the Existing Credit Agreement and evidence that Borrower
has taken all actions required by Section 9.10(b)(i) with respect to such
Mortgage Amendment (or new Mortgage) and (3) with respect to each Mortgaged Real
Property, a new ALTA mortgage title insurance policy or one or more endorsements
to the existing ALTA mortgagee title insurance policies insuring the
Administrative Agent with respect to each Mortgaged Real Property reasonably
satisfactory to Administrative Agent in form and substance.

 

(ii)        Ship Mortgages.  Administrative Agent shall have received with
respect to each Mortgaged Vessel, if any, identified on Schedule 8.13(b): (1) a
Ship Mortgage granting in favor of

 

136

--------------------------------------------------------------------------------


 

Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first preferred ship mortgage on such Mortgaged Vessel under
Chapter 313 of Title 46 of the United States Code subject to Permitted
Collateral Liens, executed and delivered by a duly authorized officer of the
appropriate Credit Party, in each case, together with such certificates,
affidavits and instruments as shall be reasonably required in connection with
filing or recordation thereof and to grant a Lien on each such Mortgaged Vessel,
(2) with respect to each Ship Mortgage, legal opinions, each of which shall be
addressed to Administrative Agent, Collateral Agent and the Lenders, dated the
effective date of such Ship Mortgage and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type and (3)  certificates of insurance as required by each
Ship Mortgage, which certificates shall comply with the insurance requirements
contained in Section 9.02 and the applicable Ship Mortgage, and all of the
foregoing shall be reasonably satisfactory to Administrative Agent.

 

(b)           Additional Post-Closing Deliverables. Each of the documents and
other agreements set forth on Schedule 9.14 shall be delivered or performed, as
applicable, within the respective time frames specified therein.

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 10.01.     Indebtedness.  Borrower and its Restricted Subsidiaries will
not incur any Indebtedness, except:

 

(a)           Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)           Indebtedness under any Swap Contracts (including, without
limitation, any Interest Rate Protection Agreements); provided that such Swap
Contracts are entered into for bona fide hedging activities and not for
speculative purposes;

 

(d)           intercompany Indebtedness of Borrower and the Restricted
Subsidiaries to Borrower or other Restricted Subsidiaries;

 

(e)           Indebtedness in respect of the Borrower 2021 Notes; provided that
such Indebtedness has been Discharged;

 

(f)            Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety, appeal or similar bonds,
completion guarantees and letters of credit provided by Borrower or any of its
Restricted Subsidiaries in the ordinary course of its business (including to
support Borrower’s or any of its Restricted Subsidiaries’ applications for
Gaming Licenses or for the purposes referenced in this clause (f));

 

(g)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

 

137

--------------------------------------------------------------------------------


 

(h)           Indebtedness (other than Indebtedness referred to in
Section 10.01(b)) in respect of Purchase Money Obligations and Capital Lease
Obligations and refinancings or renewals thereof, in an aggregate principal
amount not to exceed at any time outstanding, $100.0 million;

 

(i)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

 

(j)            guarantees by Borrower or Restricted Subsidiaries of Indebtedness
otherwise permitted to be incurred by Borrower or any Restricted Subsidiary
under this Section 10.01;

 

(k)           Indebtedness of a Person that becomes a Subsidiary of Borrower or
any of its Restricted Subsidiaries after the date hereof in connection with a
Permitted Acquisition or other Acquisition permitted hereunder; provided,
however, that such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation or contemplation thereof, and
Permitted Refinancings thereof;

 

(l)            (i) Permitted Unsecured Indebtedness and Permitted Second Lien
Indebtedness, so long as (x) Borrower and its Restricted Subsidiaries shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis as
of the most recent Calculation Date and (y) no Event of Default shall have
occurred and be continuing after giving effect thereto and (ii) Permitted
Refinancings of any Indebtedness incurred pursuant to clause (i) so long as
(x) in the case of Permitted Refinancings of Permitted Second Lien Indebtedness,
such Permitted Refinancings qualify as either Permitted Second Lien Indebtedness
or Permitted Unsecured Indebtedness or (y) in the case of Permitted Refinancings
of Permitted Unsecured Indebtedness, such Permitted Refinancings qualify as
Permitted Unsecured Indebtedness;

 

(m)          (i) Permitted First Lien Indebtedness, so long as (w) the
Consolidated Senior Secured Net Leverage Ratio shall not exceed 1.75 to 1.00 on
a Pro Forma Basis as of the most recent Calculation Date, (x) Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date, (y) no
Event of Default shall have occurred and be continuing after giving effect
thereto, and (z) in the reasonable judgment of Borrower, the terms of such
Indebtedness, when taken as a whole, are not materially more restrictive than
the terms of this Agreement and (ii) Permitted Refinancings of any Indebtedness
incurred pursuant to clause (i) so long as such Permitted Refinancings qualify
as Permitted First Lien Indebtedness, Permitted Second Lien Indebtedness or
Permitted Unsecured Indebtedness;

 

(n)           unsecured Indebtedness of the kind described in clause (d) of the
definition of “Indebtedness” so long, in the case of any such Indebtedness other
than earn-out obligations, at the time of incurrence thereof, (i) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date;

 

(o)           Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt and Permitted Second Priority Refinancing Debt;

 

(p)           Indebtedness of Borrower under the Senior Unsecured Notes, and
Permitted Refinancings thereof;

 

(q)           unsecured Indebtedness of Borrower or any Restricted Subsidiary in
an aggregate principal amount not to exceed $100.0 million outstanding at any
time;

 

(r)            Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business; and

 

(s)            Investments under Section 10.04(k), 10.04(l), 10.04(m),
10.04(s) and 10.04(t) consisting of guarantees in an aggregate amount not to
exceed $500.0 million at any time;

 

138

--------------------------------------------------------------------------------


 

(t)            (A)          Indebtedness of Borrower in respect of one or more
series of senior unsecured notes or loans, senior secured first lien or junior
lien notes or loans or subordinated notes or loans that may be secured by the
Collateral on a pari passu or junior basis with the Obligations, that are issued
or made in lieu of New Revolving Commitments and/or New Term Loan Commitments
pursuant to an indenture, a loan agreement or a note purchase agreement or
otherwise (any such Indebtedness, “Incremental Equivalent Debt”); provided that
(i) the aggregate principal amount of all Incremental Equivalent Debt issued or
incurred pursuant to this Section 10.01(t) shall not, together with any
Incremental Revolving Commitments, New Term Loan Commitments (and, without
duplication, New Term Loans), Incremental Term A Loan Commitments (and, without
duplication, Incremental Term A Loans), and/or Incremental Term B Loan
Commitments (and, without duplication, Incremental Term B Loans) issued or
incurred (but excluding any such Incremental Term Loan Commitments that have
been terminated prior to such date without being funded) on or prior to such
date exceed the Incremental Loan Amount (with the Incremental Loan Amount to be
determined as if any Incremental Equivalent Debt is senior secured indebtedness
even if such Incremental Equivalent Debt is unsecured); (ii) no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence or issuance; provided that, with respect to any
Incremental Equivalent Debt the proceeds of which are used primarily to fund a
Permitted Acquisition or other Acquisition substantially concurrently upon the
receipt thereof (including repayment of Indebtedness of the Person acquired, or
that is secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), the absence of an Event of Default shall not constitute a
condition to the issuance or incurrence of such Incremental Equivalent Debt;
(iii) Borrower shall be in compliance with the Financial Maintenance Covenants
on a Pro Forma Basis as of the most recent Calculation Date (provided that, for
such purpose, (w) to the extent such Incremental Equivalent Debt is or is to be
used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance shall be determined on a Pro
Forma Basis as of the Calculation Date immediately preceding the date on which a
binding contract with respect to such Permitted Acquisition or other Acquisition
is entered into between Borrower or a Restricted Subsidiary and the seller with
respect thereto, giving effect to such Incremental Equivalent Debt and such
Permitted Acquisition or other Acquisition as if incurred and consummated on the
first day of the applicable period, (x) Consolidated Net Indebtedness shall not
take into account any cash or cash equivalents constituting proceeds of any
Incremental Commitments to be provided on such date or any cash or cash
equivalents of any Incremental Equivalent Debt to be issued or incurred on such
date that may otherwise reduce the amount of Consolidated Net Indebtedness and
(y) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any New Revolving Loans, Revolving Loans under Incremental
Revolving Commitments and any loans under any Incremental Equivalent Debt
consisting of a revolving credit facility, in each case, to the extent actually
made on such date, but any proposed Incremental Revolving Commitments or
Incremental Equivalent Debt to be incurred on such date consisting of a
revolving credit facility shall not otherwise be treated as drawn); (iv) if such
Incremental Equivalent Debt is (x) secured on a pari passu basis with the
Obligations, such Incremental Equivalent Debt shall have a maturity date and
Weighted Average Life to Maturity (without giving effect to prepayments that
reduce scheduled amortization) no shorter than any then-existing Tranche of Term
Loans or (y) secured on a second lien (or other junior basis) or is unsecured,
such Incremental Equivalent Debt shall satisfy the definition of Permitted
Junior Debt Conditions; (v) if such Incremental Equivalent Debt is secured
(x) on pari passu basis with the Obligations, the holders of such Indebtedness
(or their representative) and Administrative Agent shall be party to the Pari
Passu Intercreditor Agreement or (y) or second lien (or other junior) basis to
the Obligations, the holders of such Indebtedness (or their representative)
shall be party to the Second Lien Intercreditor Agreement (as “Second Priority
Debt Parties”) with the Administrative Agent; (vi) except as set forth in
clauses (i) — (v) of this paragraph (t), the terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions) of
such Incremental Equivalent Debt are (as determined by Borrower in good faith),
taken as a whole, not materially more restrictive than the terms set forth in
this Agreement; and (B) any Permitted Refinancing in respect thereof that
satisfies clause (A)(v) and (A)(vi) above;

 

(u)           Indebtedness used to finance, or incurred or issued for the
purpose of financing, Expansion Capital Expenditures or Development Projects
(including Permitted Refinancings thereof) in an aggregate principal amount not
to exceed $600.0 million at any time outstanding so long as no Event of Default
shall have occurred and be continuing after giving effect thereto;

 

139

--------------------------------------------------------------------------------


 

(v)           Indebtedness of Restricted Subsidiaries that are Foreign
Subsidiaries in an aggregate amount not to exceed $100.0 million at any time
outstanding, so long as such Indebtedness is not guaranteed by any Credit Party;
and

 

(w)          Indebtedness in an aggregate amount not to exceed $100.0 million at
any time outstanding consisting of loans advanced by a Landlord or one of its
Affiliates for the purpose of funding capital expenditures with respect to
gaming facilities and related assets, in each case, so long as (i) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) immediately after giving effect to such Indebtedness Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may, in its sole discretion,
divide, classify or reclassify, and/or later divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) and only be required to
include the amount and type of such Indebtedness in one or more of such clauses,
at its election; provided that Indebtedness incurred under this Agreement on the
Closing Date shall be deemed incurred pursuant to Section 10.01(a) and may not
be reclassified.

 

In addition, for purposes of determining compliance with Section 10.01. (A) with
respect to any Indebtedness otherwise permitted pursuant to this Section 10.01,
(x) any increase in the amount of such Indebtedness in connection with any
accrual of interest, the accretion of accreted value, the unionization of
original issue discount. the payment of interest in the form of additional
Indebtedness, the accretion of original issue discount or liquidation preference
shall be permitted, and (y) increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall be
permitted, and (B) if the proceeds of any incurrence. issuance or assumption of
Indebtedness are to be used to fund the refinancing of any then-outstanding
Indebtedness, then such refinancing shall be deemed to have occurred
substantially simultaneously with such incurrence, issuance or assumption so
long as (1) such refinancing occurs on the same Business Day as such incurrence.
issuance or assumption, (2) if such proceeds will be offered (through a tender
offer or otherwise) to the holders of such Indebtedness to be refinanced. the
proceeds thereof are deposited with a trustee, agent or other representative for
such holders pending the completion of such offer on the same Business Day as
such incurrence. issuance or assumption (and such proceeds are ultimately used
in the consummation of such offer or otherwise used to refinance Indebtedness),
(3) if such proceeds will be used to fund the redemption, discharge or
defeasance of such Indebtedness to be refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such Indebtedness
pending such redemption. discharge or defeasance on the same Business Day as
such incurrence, issuance or assumption or (4) the proceeds thereof are
otherwise set aside to fund such refinancing pursuant to procedures reasonably
agreed with Administrative Agent.

 

SECTION 10.02.     Liens.  Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except (the “Permitted Liens”):

 

(a)           Liens for Taxes not yet due and payable or delinquent and Liens
for  Taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP;

 

(b)           Liens in respect of property of Borrower or any Restricted
Subsidiary imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlord’s and mechanics’ liens, maritime liens
and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue for a period of sixty (60) days or (ii) for amounts that
are overdue for a period in excess of sixty (60) days that are being contested
in good faith by appropriate proceedings (inclusive of amounts that remain
unpaid as a result of bona fide disputes with contractors, including where the
amount unpaid is greater than the amount in dispute), so long as adequate
reserves have been established in accordance with GAAP;

 

140

--------------------------------------------------------------------------------


 

(c)           Liens securing Indebtedness incurred pursuant to
Section 10.01(b) and listed on Schedule 10.02; provided, however, that (i) such
Liens do not encumber any Property of Borrower or any Restricted Subsidiary
other than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof, and (ii) the amount
of Indebtedness secured by such Liens does not increase, except as contemplated
by Section 10.01(b);

 

(d)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(e)           Liens arising out of judgments or awards not resulting in an Event
of Default;

 

(f)            Liens (other than any Lien imposed by ERISA) (i) imposed by law
or deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for Taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;

 

(g)           Leases with respect to the assets or properties of any Credit
Party or its respective Subsidiaries, in each case entered into in the ordinary
course of such Credit Party’s or Subsidiary’s business so long as each of the
Leases entered into after the date hereof with respect to Real Property
constituting Collateral are subordinate in all respects to the Liens granted and
evidenced by the Security Documents and do not, individually or in the
aggregate, (x) interfere in any material respect with the ordinary conduct of
the business of the Credit Parties and their respective Subsidiaries, taken as a
whole, or (y) materially impair the use (for its intended purposes) or the value
of the Properties of the Credit Parties and their respective Subsidiaries, taken
as a whole; provided that upon the request of Borrower, the Collateral Agent
shall enter into a customary subordination and non-disturbance and attornment
agreement in connection with any such Lease;

 

(h)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by
Borrower or such Restricted Subsidiary in the ordinary course of business;

 

(i)            Liens arising pursuant to Purchase Money Obligations or Capital
Lease Obligations (and refinancings or renewals thereof), in each case, incurred
pursuant to Section 10.01(h); provided, however, that (i) the Indebtedness
secured by any such Lien (including refinancings thereof) does not exceed 100%
of the cost of the property being acquired, constructed, improved or leased at
the time of the incurrence of such Indebtedness (plus, in the case of
refinancings, accrued interest on the Indebtedness refinanced and fees and
expenses relating thereto) and (ii) any such Liens attach only to the property
being financed pursuant to such Purchase Money Obligations or Capital Lease
Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation or Capital Lease

 

141

--------------------------------------------------------------------------------


 

Obligation, whether drawn at one time or from time to time and that all such
Indebtedness of a single lender may be cross-collateralized);

 

(j)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, however, that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(k)           Liens on assets of a Person (or its Subsidiaries) existing at the
time such Person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements and attachments thereon, accessions thereto and proceeds
thereof) and are no more favorable to the lienholders than the existing Lien;

 

(l)            in addition to Liens otherwise permitted by this Section 10.02,
other Liens incurred with respect to any Indebtedness or other obligations of
Borrower or any of its Subsidiaries; provided, however, that (x) the aggregate
principal amount of such Indebtedness secured by such Liens shall not exceed
$50.0 million at any time outstanding, and (y) any such Liens on Collateral
shall be junior or otherwise subordinated in all respects to any Liens in favor
of Collateral Agent on any of the Collateral to the reasonable satisfaction of
Administrative Agent;

 

(m)          (i) licenses of Intellectual Property to GLPI or one of its
Subsidiaries for use in connection with its ownership and operation of the TRS
Properties, and (ii) licenses of Intellectual Property granted by Borrower or
any Restricted Subsidiary in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(n)           Liens pursuant to the Credit Documents, including, without
limitation, Liens related to Cash Collateralizations;

 

(o)           Permitted Vessel Liens;

 

(p)           Liens arising under applicable Gaming Laws; provided, however,
that no such Lien constitutes a Lien securing repayment of Indebtedness for
borrowed money;

 

(q)           (i) Liens pursuant to the Master Lease, any Additional Lease and
similar leases entered into for the purpose of, or with respect to, operating or
managing gaming facilities and related assets, which Liens are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;

 

(r)            Liens to secure Indebtedness incurred pursuant to
Section 10.01(v); provided that such Liens do not encumber any Property of
Borrower or any Restricted Subsidiary other than any Foreign Subsidiary;

 

(s)            Prior Mortgage Liens with respect to the applicable Mortgaged
Real Property;

 

(t)            Liens on cash and Cash Equivalents deposited to Discharge, redeem
or defease Indebtedness that was permitted to so be repaid;

 

142

--------------------------------------------------------------------------------


 

(u)           Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business;

 

(v)           Liens on the Collateral securing (i) Permitted First Lien
Indebtedness permitted under Section 10.01(m) or Permitted First Priority
Refinancing Debt and, in each case, subject to the Pari Passu Intercreditor
Agreement or (ii) Permitted Second Lien Indebtedness permitted under Sections
10.01(l) or 10.01(m) or Permitted Second Priority Refinancing Debt and, in each
case, subject to the Second Lien Intercreditor Agreement (as “Second Priority
Liens”);

 

(w)          Liens on the Collateral securing Incremental Equivalent Debt, and
Permitted Refinancings thereof, in each case, permitted under 10.01(t) and
subject to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement (in the case of Liens intended to be subordinated to the
Liens securing the Obligations, as “Second Priority Liens”), as and to the
extent applicable;

 

(x)           Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of a Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement;

 

(y)           in the case of any non-Wholly Owned Subsidiary or Joint Venture,
any put and call arrangements or restrictions on disposition related to its
Equity Interests set forth in its organizational documents or any related joint
venture or similar agreement;

 

(z)           Liens arising in connection with transactions relating to the
selling or discounting of accounts receivable in the ordinary course of
business;

 

(aa)         licenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Borrower and its
Subsidiaries taken as a whole;

 

(bb)         any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement;

 

(cc)         Liens created by the applicable Transfer Agreement;

 

(dd)         Liens securing obligations of any Person in respect of employee
deferred compensation and benefit plans in connection with “rabbi trusts” or
other similar arrangements; and

 

(ee)         Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(u).

 

In connection with the granting of Liens of the types described in clauses (c),
(g), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower of
any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

 

SECTION 10.03.     Master Lease.  Neither Borrower nor Tenant will terminate or
allow or consent to the termination of the Master Lease or will enter into any
amendment, waiver or modification to the Master Lease if (i) such amendment,
waiver or modification could reasonably be expected to have a Material Adverse
Effect or (ii) after giving pro forma effect to such amendment, waiver or
modification, Borrower will not be in compliance with the provisions of
Section 10.08; provided that neither Borrower nor Tenant will allow any
amendment, waiver or modification of the Master Lease that (i) shortens the term
of the Master Lease to less than twenty (20) years (including extension or
renewal options) from the date of such amendment, waiver or modification,
(ii) tightens the financial covenants applicable to Tenant (other than technical
amendments to the definitions of such financial terms so long as such amendments
do not materially affect Tenant’s ability to comply with such financial
covenants), (iii)

 

143

--------------------------------------------------------------------------------


 

amends, waives or modifies Articles XIV (Insurance Proceeds), XV (Condemnation),
XVII (Leasehold Mortgagees), XXII (Assignments) or XXXVI (Organized Sale
Process) of the Master Lease (including by amendment of the defined terms used
therein) in a manner materially adverse to the interests of the Secured Parties
or (iv) amends, waives or modifies Article XI (Liens) of the Master Lease to the
extent adversely impacting the ability of the Secured Parties to obtain or
maintain a Lien on the Properties of Borrower or its Restricted Subsidiaries, in
each case, without the consent of the Required Lenders.  Tenant shall not
transfer its rights or obligations under the Master Lease to any Person other
than to Borrower or a Guarantor (or a Person that becomes a Guarantor in
connection with such transaction); provided, however, that no such transfer
shall be permitted hereunder unless expressly permitted under the Master Lease
or consented to in writing by GLP Capital.

 

SECTION 10.04.     Investments, Loans and Advances.  Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:

 

(a)           Investments and commitments to make Investments outstanding on the
Closing Date and identified on Schedule 10.04 and any Investments received in
respect thereof without the payment of additional consideration (other than
through the issuance of or exchange of Qualified Capital Stock);

 

(b)           Investments in cash and Cash Equivalents (including any
Investments that were Cash Equivalents at the time made);

 

(c)           Borrower may enter into Swap Contracts to the extent permitted by
Section 10.01(c);

 

(d)           Investments (i) by Borrower in any Restricted Subsidiary, (ii) by
any Restricted Subsidiary in Borrower, (iii) by a Restricted Subsidiary in
another Restricted Subsidiary and (iv) by Borrower or any Restricted Subsidiary
in any other Company (provided that Investments pursuant to this clause
(iv) shall not exceed $100.0 million in the aggregate outstanding at any time);
provided that, in each case, any intercompany loan (it being understood and
agreed that intercompany receivables or advances made in the ordinary course of
business do not constitute loans) in excess of $10.0 million individually shall
be evidenced by a promissory note and, to the extent that the payee, holder or
lender of such intercompany loan is a Credit Party, such promissory note shall
be pledged (and delivered) by such Credit Party to Collateral Agent on behalf of
the Secured Parties;

 

(e)           Borrower and its Restricted Subsidiaries may sell or transfer
assets to the extent permitted by Section 10.05;

 

(f)            Investments in securities of trade creditors or customers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;

 

(g)           Investments made by Borrower or any Restricted Subsidiary as a
result of consideration received in connection with an Asset Sale made in
compliance with Section 10.05;

 

(h)           Investments consisting of moving, entertainment and travel
expenses, drawing accounts and similar expenditures made to officers, directors
and employees in the ordinary course of business not to exceed $10.0 million in
the aggregate at any time outstanding;

 

(i)            Permitted Acquisitions;

 

(j)            extensions of trade credit (including to gaming customers) in the
ordinary course of business;

 

(k)           in addition to Investments otherwise permitted by this
Section 10.04, other Investments by Borrower or any of its Restricted
Subsidiaries; provided that the amount of such Investments to be made pursuant
to this Section 10.04(k), plus the Outstanding Investment Amount (which, for the
avoidance of duplication, shall be

 

144

--------------------------------------------------------------------------------


 

calculated for such purpose without including the amount of such Investment
proposed to be made pursuant to this Section 10.04(k)) as of such date, do not
exceed the sum of (i) $500 million plus (ii) the Aggregate Existing Investment
Returns as of such date and, provided further, that (x) at the time of making
such Investment and after giving effect thereto, no Event of Default shall have
occurred and be continuing, (y) immediately after giving effect to such
Investment Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date and
(z) Borrower shall designate each such Investment as having been made pursuant
to this Section 10.04(k) in the Compliance Certificate for the fiscal quarter in
which such Investment is made;

 

(l)            in addition to Investments otherwise permitted by this
Section 10.04, Investments by Borrower or any of its Restricted Subsidiaries;
provided that (i) the amount of such Investments to be made pursuant to this
Section 10.04(l) do not exceed the Available Amount determined at the time such
Investment is made, (ii) immediately before and after giving effect thereto, no
Event of Default has occurred and is continuing and (iii) immediately after
giving effect thereto Borrower shall be in compliance on a Pro Forma Basis with
the Financial Maintenance Covenants as of the most recent Calculation Date;

 

(m)          additional Investments so long as, at the time such Investment is
made and after giving effect thereto, (x) no Event of Default has occurred and
is continuing and (y) the Consolidated Senior Secured Net Leverage Ratio is less
than or equal to 1.75 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date;

 

(n)           payments with respect to any Qualified Contingent Obligations, so
long as, at the time such Qualified Contingent Obligation was incurred or, if
earlier, the agreement to incur such Qualified Contingent Obligations was
entered into, such Investment was permitted under this Agreement;

 

(o)           Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged or consolidated with or into Borrower or a Restricted
Subsidiary, in each case in accordance with the terms of this Agreement to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 

(p)           Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;

 

(q)           Investments in Unrestricted Subsidiaries in an amount not to
exceed $75.0 million outstanding at any time; provided that, the amount of such
Investments outstanding shall be deemed to equal the aggregate amount, in each
case, valued at fair market value at the time each such Investment was made, of
such Investments minus (x) Specified Unrestricted Subsidiaries Investment
Returns received on or prior to such date, and (y) reductions in the amount of
such Investments as provided in the definition of “Investment”.

 

(r)            the occurrence of a Reverse Trigger Event under any applicable
Transfer Agreement;

 

(s)            so long as immediately before and after giving effect thereto no
Event of Default has occurred and is continuing and after giving effect thereto
Borrower will be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date, Borrower and its
Restricted Subsidiaries may make Investments in an amount not to exceed $150.0
million outstanding at any time minus the aggregate amount of Restricted
Payments made pursuant to Section 10.06(i)(i) and the aggregate amount of Junior
Prepayments made pursuant to Section 10.09(a)(i); provided that, the amount of
such Investments outstanding shall be deemed to equal the aggregate amount, in
each case, valued at fair market value at the time each such Investment was
made, of such Investments minus (x) Specified General Investment Returns
received on or prior to such date, and (y) reductions in the amount of such
Investments as provided in the definition of “Investment”; and

 

(t)            Borrower and its Restricted Subsidiaries may make Investments in
an amount not to exceed $150.0 million outstanding at any time minus the
aggregate amount of Restricted Payments made pursuant to

 

145

--------------------------------------------------------------------------------


 

Section 10.06(j) and the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(b); provided that, the amount of such Investments outstanding
shall be deemed to equal the aggregate amount, in each case, valued at fair
market value at the time each such Investment was made, of such Investments
minus (x) Specified Additional General Investment Returns received on or prior
to such date, and (y) reductions in the amount of such Investments as provided
in the definition of “Investment”.

 

In the event that any Investment meets more than one of the categories set forth
above in this Section 10.04, Borrower may, in its sole discretion, divide,
classify or reclassify, and/or later divide, classify or reclassify, such
Investment (or any portion thereof) and only be required to include the amount
and type of such Investment in one or more of such clauses, at its election.

 

SECTION 10.05.     Mergers, Consolidations and Sales of Assets.  Neither
Borrower nor any Restricted Subsidiary will wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (other than
solely to change the jurisdiction of organization or type of organization (to
the extent in compliance with the applicable provisions of the Security
Agreement)), or convey, sell, lease or sublease (as lessor or sublessor),
transfer or otherwise dispose of any substantial part of its business, property
or assets, except for:

 

(a)           Capital Expenditures by Borrower and the Restricted Subsidiaries;

 

(b)           Sales or dispositions of used, worn out, obsolete or surplus
Property or Property no longer useful in the business of Borrower by Borrower
and the Restricted Subsidiaries in the ordinary course of business and the
abandonment or other sale of Intellectual Property that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of Borrower and its Restricted Subsidiaries taken
as a whole; and the termination or assignment of Contractual Obligations (other
than the Master Lease) to the extent such termination or assignment does not
have a Material Adverse Effect;

 

(c)           Asset Sales by Borrower or any Restricted Subsidiary; provided
that (i) at the time of such Asset Sale, no Event of Default then exists or
would arise therefrom, (ii) Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of (x) cash or Cash
Equivalents or (y) Permitted Business Assets (in each case, free and clear of
all Liens at the time received other than Permitted Liens) (it being understood
that for the purposes of clause (c)(ii)(x), the following shall be deemed to be
cash:  (A) any liabilities (as shown on Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable Asset Sale and for
which all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred and eighty (180) days following the closing of the
applicable disposition, (C) any Designated Non-Cash Consideration received in
respect of such disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of $100.0
million, with the fair market value of each item of Designated Non-Cash
Consideration being measured at such date of receipt or such agreement, as
applicable, and without giving effect to subsequent changes in value) and
(iii) the Net Available Proceeds therefrom shall be applied as specified in
Section 2.10(a)(iii);

 

(d)           Liens permitted by Section 10.02, Investments may be made to the
extent permitted by Sections 10.04 and Restricted Payments may be made to the
extent permitted by Section 10.06;

 

(e)           Borrower and the Restricted Subsidiaries may dispose of cash and
Cash Equivalents;

 

(f)            Borrower and the Restricted Subsidiaries may lease (as lessor or
sublessor) real or personal property to the extent permitted under
Section 10.02;

 

146

--------------------------------------------------------------------------------


 

(g)           (i) licenses of Intellectual Property to GLPI or any of its
Subsidiaries for use in connection with the ownership and operation of the TRS
Properties and (ii) licenses and sublicenses by Borrower or any of its
Restricted Subsidiaries of software and Intellectual Property in the ordinary
course of business shall be permitted;

 

(h)           (A) Borrower or any Restricted Subsidiary may transfer or lease
property to or acquire or lease property from Borrower or any Restricted
Subsidiary; provided that the sum of (x) the aggregate fair market value of all
Property transferred by Borrower and Domestic Subsidiaries of Borrower that are
Restricted Subsidiaries to Foreign Subsidiaries of Borrower under this clause
(A) plus (y) all lease payments made by Borrower and Domestic Subsidiaries of
Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower in
respect of leasing of property by Borrower and Domestic Subsidiaries of Borrower
that are Restricted Subsidiaries from Foreign Subsidiaries shall not exceed
$100.0 million in any fiscal year of Borrower; (B) any Restricted Subsidiary may
merge or consolidate with or into Borrower (as long as Borrower is the surviving
Person) or any Guarantor (as long as the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor);
(C) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary (so long as, if either Restricted Subsidiary is a
Guarantor, the surviving Person is, or becomes substantially concurrently with
such merger or consolidation, a Guarantor); and (D) any Restricted Subsidiary
may be voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so
long as any such liquidation or winding up does not constitute or involve an
Asset Sale to any Person other than to Borrower or any other Restricted
Subsidiary or any other owner of equity interests in such Restricted Subsidiary
unless such Asset Sale is otherwise permitted pursuant to this Section 10.05);
provided, however, that, in each case with respect to clauses (A), (B) and
(C) of this Section 10.05(h) (other than in the case of a transfer to a Foreign
Subsidiary permitted under clause (A) above), the Lien on such property granted
in favor of Collateral Agent under the Security Documents shall be maintained in
accordance with the provisions of this Agreement and the applicable Security
Documents;

 

(i)            voluntary terminations of Swap Contracts and other assets or
contracts in the ordinary course of business;

 

(j)            conveyances, sales, leases, transfers or other dispositions which
do not constitute Asset Sales;

 

(k)           any taking by a Governmental Authority of assets or property, or
any part thereof, under the power of eminent domain or condemnation;

 

(l)            Borrower and its Restricted Subsidiaries may make sales,
transfers or other dispositions of property subject to a Casualty Event;

 

(m)          Borrower and its Restricted Subsidiaries may make sales, transfers
or other dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

 

(n)           Borrower and its Restricted Subsidiaries may make sales, transfers
or other dispositions (including, without limitation, sales, transfers or other
dispositions of Equity Interests and other Property) in connection with a
Spin-Off permitted under Section 10.06(k);

 

(o)           any transfer of Equity Interests of any Restricted Subsidiary or
any Gaming Facility in connection with the occurrence of a Trigger Event; and

 

(p)           transfers, sales or dispositions of Real Property and related
assets to a Landlord or one of its Affiliates (including, without limitation, in
connection with any Specified Sale Leaseback Transaction), to the extent
Borrower or its Restricted Subsidiaries will lease such real property and
related assets; provided that (i) at the time of such transfer, sale or
disposition, no Event of Default then exists or would arise therefrom,
(ii) Borrower or any of its Restricted Subsidiaries shall receive not less than
50% of such consideration in the form of cash or Cash Equivalents (free and
clear of all Liens at the time received other than Permitted Liens) (it being
understood that for

 

147

--------------------------------------------------------------------------------


 

the purposes of clause (p)(ii), the following shall be deemed to be cash: 
(A) any liabilities (as shown on Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of Borrower
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable transfer, sale or disposition and for
which all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within one hundred and eighty (180) days following the
closing of the applicable disposition) and (iii) the Net Available Proceeds
therefrom shall be applied as specified in Section 2.10(a)(iii).

 

Notwithstanding anything contained in this Agreement to the contrary, in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, so
long as no Event of Default exists, such Collateral (unless sold to Borrower or
a Guarantor) shall, except as set forth in the proviso to Section 10.05(h), be
sold, transferred or otherwise disposed of free and clear of the Liens created
by the Security Documents, and Collateral Agent shall take all actions
appropriate or reasonably requested by Borrower in order to effect the foregoing
at the sole cost and expense of Borrower and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and such other instruments and releases as may be
necessary and appropriate to effect such release).  To the extent any such sale,
transfer or other disposition results in a Guarantor no longer constituting a
Subsidiary of Borrower, so long as no Event of Default exists, the Obligations
of such Guarantor and all obligations of such Guarantor under the Credit
Documents shall terminate and be of no further force and effect, and each of
Administrative Agent and Collateral Agent shall take such actions, at the sole
expense of Borrower, as are appropriate or requested by Borrower in connection
with such termination.

 

SECTION 10.06.     Restricted Payments.  Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication, (a) Borrower or any
Restricted Subsidiary may make Restricted Payments to the extent permitted
pursuant to Section 2.09(b)(ii), (b) any Restricted Subsidiary of Borrower may
declare and make Restricted Payments to Borrower or any Wholly Owned Subsidiary
of Borrower which is a Restricted Subsidiary, (c) any Restricted Subsidiary of
Borrower, if such Restricted Subsidiary is not a Wholly Owned Subsidiary, may
declare and make Restricted Payments in respect of its Equity Interests to all
holders of such Equity Interests generally so long as Borrower or its respective
Restricted Subsidiary that owns such Equity Interest or interests in the Person
making such Restricted Payments receives at least its proportionate share
thereof (based upon its relative ownership of the subject Equity Interests and
the terms thereof), (d) Borrower and its Restricted Subsidiaries may engage in
transactions to the extent permitted by Section 10.04 and Section 10.05,
(e) Borrower and its Restricted Subsidiaries may make Restricted Payments in
respect of Disqualified Capital Stock issued in compliance with the terms
hereof, (f) Borrower may repurchase common stock or common stock options from
present or former officers, directors or employees (or heirs of, estates of or
trusts formed by such Persons) of any Company upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $10.0 million in any fiscal year of Borrower, (g) Borrower and its
Restricted Subsidiaries may (i) repurchase Equity Interests to the extent deemed
to occur upon exercise of stock options, warrants or rights in respect thereof
to the extent such Equity Interests represent a portion of the exercise price of
such options, warrants or rights in respect thereof and (ii) make payments in
respect of withholding or similar taxes payable or expected to be payable by any
present or former member of management, director, officer, employee, or
consultant of Borrower or any of its Subsidiaries or family members, spouses or
former spouses, heirs of, estates of or trusts formed by such Persons in
connection with the exercise of stock options or grant, vesting or delivery of
Equity Interests, (h) Borrower and its Restricted Subsidiaries may make
Restricted Payments to allow the payment of cash in lieu of the issuance of

 

148

--------------------------------------------------------------------------------


 

fractional shares upon the exercise of options or, warrants or rights or upon
the conversion or exchange of or into Equity Interests, or payments or
distributions to dissenting stockholders pursuant to applicable law, (i) so long
as immediately before and after giving effect thereto no Event of Default has
occurred and is continuing and after giving effect thereto Borrower will be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, Borrower and its Restricted Subsidiaries may
make Restricted Payments in an aggregate amount not to exceed (i) $150.0
million, minus the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(a)(i) and the aggregate amount of Investments made pursuant to
Section 10.04(s), plus (ii) the Available Amount, plus (iii) such additional
amount so long as the Consolidated Senior Secured Net Leverage Ratio is less
than or equal to 1.75 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date, (j) Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed $150.0 million, minus
the aggregate amount of Junior Prepayments made pursuant to Section 10.09(b) and
the aggregate amount of Investments made pursuant to Section 10.04(t), (k) so
long as immediately before and after giving effect thereto no Event of Default
has occurred and is continuing and after giving effect thereto Borrower will be
in compliance on a Pro Forma Basis with the Financial Maintenance Covenants as
of the most recent Calculation Date, Borrower and its Restricted Subsidiaries
may consummate a Spin-Off and (l) to the extent constituting Restricted
Payments, Borrower may make payments to counterparties under Swap Contracts
entered into in connection with the issuance of convertible or exchangeable
debt.

 

In the event that any Restricted Payment meets more than one of the categories
set forth above in this Section 10.06, Borrower may, in its sole discretion,
divide, classify or reclassify, and/or later divide, classify or reclassify,
such Restricted Payment (or any portion thereof) and only be required to include
the amount and type of such Restricted Payment in one or more of such clauses,
at its election.

 

SECTION 10.07.     Transactions with Affiliates.  Neither Borrower nor any of
its Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary) unless such
transaction is upon fair and reasonable terms, taken as a whole, no less
favorable to Borrower or such Restricted Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate (as determined by Borrower or such Restricted Subsidiary in good
faith); provided, however, that notwithstanding the foregoing, Borrower and its
Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees, (ii) may
enter into the transactions described in Borrower’s SEC filings prior to the
Closing Date, (iii) may make Investments and Restricted Payments permitted
hereunder, (iv) may enter into the Transaction Agreements (in each case,
including any amendment, restatement, replacement or other modification thereof,
so long as such amendment, restatement, replacement or other modification is not
materially adverse to the Lenders) and the transactions contemplated thereby,
(v) may enter into the transactions contemplated by each applicable Transfer
Agreement, (vi) may enter into transactions related to any Spin-Off and any
related agreements, (vii) may enter into transactions with Unaffiliated Joint
Ventures and Wholly Owned Subsidiaries of Unaffiliated Joint Ventures, in each
case, relating to the provision of management services, overhead, sharing of
customer lists and customer loyalty programs, (viii) may enter to transactions
with persons who have entered into an agreement, contract or arrangement with
Borrower or any of its Restricted Subsidiaries to manage, own or operate a
Gaming Facility because Borrower and its Restricted Subsidiaries have not
received the requisite Gaming Approvals or are otherwise not permitted to
manage, own or operate such Gaming Facility under applicable Gaming Laws;
provided that such transactions shall have been approved by a majority of the
disinterested members of Borrower’s board of directors (or by the audit
committee or any committee of the board of directors consisting of disinterested
members of the board of directors) and determined by them to be in the best
interests of Borrower; (ix) may enter into transactions with any Person, which
is an Affiliate solely due to a director or directors of such Person (or a
parent company of such Person) also being a director or directors of Borrower;
provided, however, that such director or directors abstains from voting as a
director of Borrower on any matter involving such other Person and
(x) transactions with a Person who is not an Affiliate immediately before the
consummation of such transaction that becomes an Affiliate as a result of such
transaction.

 

149

--------------------------------------------------------------------------------


 

SECTION 10.08.     Financial Covenants.

 

(a)           Maximum Consolidated Total Net Leverage Ratio.  Borrower shall not
permit the Consolidated Total Net Leverage Ratio as of the last day of any
fiscal quarter of Borrower commencing with (i) the first complete fiscal quarter
ending after the Closing Date through the fiscal quarter ending September 30,
2017 to exceed 5.25 to 1.00, (ii) the fiscal quarter ending December 31, 2017
and each fiscal quarter thereafter through the fiscal quarter ending
September 30, 2018 to exceed 4.75 to 1.00 and (iii) the fiscal quarter ending
December 31, 2018 and each fiscal quarter thereafter to exceed 4.25 to 1.00.

 

(b)           Maximum Consolidated Senior Secured Net Leverage Ratio.  Borrower
shall not permit the Consolidated Senior Secured Net Leverage Ratio as of the
last day of any fiscal quarter of Borrower commencing with (i) the first
complete fiscal quarter ending after the Closing Date through the fiscal quarter
ending September 30, 2017 to exceed 3.25 to 1.00, (ii) the fiscal quarter ending
December 31, 2017 and each fiscal quarter thereafter through the fiscal quarter
ending September 30, 2018 to exceed 2.75 to 1.00 and (iii) the fiscal quarter
ending December 31, 2018 and each fiscal quarter thereafter to exceed 2.50 to
1.00.

 

(c)           Minimum Interest Coverage Ratio.  Borrower shall not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter of Borrower
commencing with the first complete fiscal quarter ending after the Closing Date
to be less than 2.50 to 1.00.

 

SECTION 10.09.     Certain Payments of Indebtedness. None of Borrower or any of
its Restricted Subsidiaries will, nor will they permit any Restricted Subsidiary
to voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled principal and interest shall be permitted) any
Disqualified Capital Stock or Other Junior Indebtedness or make any payment in
violation of any subordination terms or intercreditor agreement applicable to
any such Indebtedness (such payments, “Junior Prepayments”), except (a) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and after giving effect thereto Borrower will be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date, Borrower and the Restricted Subsidiaries may make Junior
Prepayments in an aggregate amount not to exceed (i) $150.0 million, minus the
aggregate amount of Restricted Payments made pursuant to Section 10.06(i)(i) and
the aggregate amount of Investments made pursuant to Section 10.04(s), plus
(ii) the Available Amount, plus (iii) any additional or other amount (regardless
of whether the amounts referenced in clause (i) or (ii) have been utilized) so
long as the Consolidated Senior Secured Net Leverage Ratio is less than or equal
to 1.75 to 1.00 on a Pro Forma Basis as of the most recent Calculation Date,
(b) Borrower and the Restricted Subsidiaries may make Junior Prepayments in an
aggregate amount not to exceed (i) $150.0 million, minus the aggregate amount of
Restricted Payments made pursuant to Section 10.06(j) and the aggregate amount
of Investments made pursuant to Section 10.04(t), (c) a Permitted Refinancing of
any such Indebtedness (including through exchange offers and similar
transactions), (c) the conversion of any such Indebtedness to Equity Interests
(or exchange of any such Indebtedness for Equity Interests) of Borrower or any
direct or indirect parent of Borrower (other than Disqualified Capital Stock),
(d) with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof, (e) exchanges of Indebtedness
issued in private placements and resold in reliance on Regulation S or Rule 144A
for Indebtedness having substantially equivalent terms pursuant to customary
exchange offers, (f) prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement, (g) Junior Prepayments made
pursuant to Section 2.09(b)(ii), (h) Junior Prepayments in respect of
intercompany Indebtedness owing to Borrower or its Restricted Subsidiaries will
be permitted, (i) prepayments, redemptions, purchases, defeasance or
satisfaction of Disqualified Capital Stock with the proceeds of any issuance of
Disqualified Capital Stock permitted to be issued hereunder or in exchange for
Disqualified Capital Stock or other Equity Interests permitted to be issued
hereunder and (j) the Borrower 2021 Notes Redemption, including the purchase or
redemption of any Borrower 2021 Notes that were Discharged in such Borrower 2021
Notes Redemption following the Closing Date.

 

150

--------------------------------------------------------------------------------


 

SECTION 10.10.     Limitation on Certain Restrictions Affecting Subsidiaries. 
None of Borrower or any of its Restricted Subsidiaries shall, directly or
indirectly, create any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary (other than any Foreign Subsidiary or Immaterial
Subsidiary) of Borrower to (a) pay dividends or make any other distributions on
such Restricted Subsidiary’s Equity Interests or any other interest or
participation in its profits owned by Borrower or any of its Restricted
Subsidiaries, or pay any Indebtedness or any other obligation owed to Borrower
or any of its Restricted Subsidiaries, (b) make Investments in or to Borrower or
any of its Restricted Subsidiaries, (c) transfer any of its Property to Borrower
or any of its Restricted Subsidiaries or (d) in the case of any Guarantor,
guarantee the Obligations hereunder or, in the case of any Credit Party, subject
its portion of the Collateral to the Liens securing the Obligations in favor of
the Secured Parties, except that each of the following shall be permitted:
(i) any such encumbrances or restrictions existing under or by reason of
(x) applicable Law (including any Gaming Law and any regulations, order or
decrees of any Gaming Authority or other applicable Governmental Authority) or
(y) the Credit Documents, (ii) restrictions on the transfer of Property, or the
granting of Liens on Property, in each case, subject to Permitted Liens,
(iii) customary restrictions on subletting or assignment of any lease or
sublease governing a leasehold interest of any Company, (iv) restrictions on the
transfer of any Property, or the granting of Liens on Property, subject to a
contract with respect to an Asset Sale or other transfer, sale, conveyance or
disposition permitted under this Agreement, (v) restrictions contained in the
existing Indebtedness listed on Schedule 10.01 and Permitted Refinancings
thereof, provided, that the restrictive provisions in any such Permitted
Refinancing, taken as a whole, are not materially more restrictive than the
restrictive provisions in the Indebtedness being refinanced, (vi) restrictions
contained in Indebtedness of Persons acquired pursuant to, or assumed in
connection with, Permitted Acquisitions or other Acquisitions not prohibited
hereunder after the Closing Date and Permitted Refinancings thereof, provided,
that the restrictive provisions in any such Permitted Refinancing, taken as a
whole, are not materially more restrictive than the restrictive provisions in
the Indebtedness being refinanced and such restrictions are limited to the
Persons or assets being acquired and of the Subsidiaries of such Persons and
their assets, (vii) with respect to clauses (a), (b) and (c) above, restrictions
contained in any Permitted Unsecured Indebtedness and Permitted Refinancings
thereof, or any Permitted Second Lien Indebtedness and Permitted Refinancings
thereof, or any other Indebtedness permitted hereunder, in each case, taken as a
whole, to the extent not materially more restrictive than those contained in
this Agreement, (viii) with respect to clauses (a), (b) and (c) above,
restrictions contained in any Incremental Equivalent Debt and Permitted
Refinancings thereof, or any other Indebtedness permitted hereunder, in each
case, taken as a whole, to the extent not materially more restrictive than those
contained in this Agreement, (ix) customary restrictions in joint venture
arrangements or management contracts; provided, that such restrictions are
limited to the assets of such joint ventures and the Equity Interests of the
Persons party to such joint venture arrangements or the assignment of such
management contract, as applicable, (x) customary non-assignment provisions or
other customary restrictions arising under licenses, leases and other contracts
entered into in the ordinary course of business; provided, that such
restrictions are limited to the assets subject to such licenses, leases and
contracts and the Equity Interests of the Persons party to such licenses and
contracts, (xi) restrictions contained in Indebtedness of Foreign Subsidiaries
incurred pursuant to Section 10.01 and Permitted Refinancings thereof; provided
that such restrictions apply only to the Foreign Subsidiaries incurring such
Indebtedness and their Subsidiaries (and the assets thereof), (xii) restrictions
contained in Indebtedness used to finance, or incurred for the purpose of
financing, Expansion Capital Expenditures and/or Development Projects and
Permitted Refinancings thereof, provided, that such restrictions apply only to
the asset (or the Person owning such asset) being financed pursuant to such
Indebtedness, (xiii) restrictions contained in subordination provisions
applicable to intercompany debt owed by the Credit Parties; provided, that such
intercompany debt is subordinated to the Obligations on terms at least as
favorable to the Lenders as the subordination of such intercompany debt to any
other obligations, (xiv) restrictions contained in the documentation governing
the Senior Unsecured Notes on the Closing Date and Permitted Refinancings
thereof (so long as the restrictions in any such Permitted Refinancing, taken as
a whole, are not materially more restrictive than those in the Senior Unsecured
Notes on the Closing Date), (xv) limitations contained in any Transaction
Agreement on the assignment of such Transaction Agreement and (xvi) encumbrances
or restrictions set forth in any agreements with respect to a Spin-Off with
respect to the Subsidiaries, assets or operations subject thereto.

 

151

--------------------------------------------------------------------------------


 

SECTION 10.11.     Limitation on Lines of Business.  Neither Borrower nor any
Restricted Subsidiary shall directly or indirectly engage to any material extent
(determined on a consolidated basis) in any line or lines of business activity
other than Permitted Business.

 

SECTION 10.12.     Limitation on Changes to Fiscal Year.  Neither Borrower nor
any Restricted Subsidiary shall change its fiscal year end to a date other than
December 31 of each year (provided that any Restricted Subsidiary acquired or
formed, or Person designated as an Unrestricted Subsidiary, in each case, after
the Closing Date may change its fiscal year to match the fiscal year of
Borrower).

 

SECTION 10.13.     Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws.  No
Credit Party and, Borrower shall use commercially reasonable efforts to ensure
that no broker or other agent of any Credit Party acting in any capacity in
connection with the Loans (excluding any Secured Party or any Affiliate
thereof), (i) shall conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person (to
its knowledge, with respect to customers and patrons of, and visitors to, any
Gaming Facility) described in Section 8.27(b), (ii) shall deal in, or otherwise
engage in, any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or (iii) shall engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law or Anti-Corruption Law.

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.     Events of Default.  If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

 

(a)           any representation or warranty made or deemed made by or on behalf
of Borrower or any other Credit Party pursuant to any Credit Document or the
borrowings or issuances of Letters of Credit hereunder, or any representation,
warranty or statement of fact made or deemed made by or on behalf of Borrower or
any other Credit Party in any report, certificate, financial statement or other
instrument furnished pursuant to any Credit Document, shall prove to have been
false or misleading (i) in any material respect, if such representation and
warranty is not qualified as to “materiality,” “Material Adverse Effect” or
similar language, or (ii) in any respect, if such representation and warranty is
so qualified, in each case when such representation or warranty is made, deemed
made or furnished;

 

(b)           default shall be made in the payment of (i) any principal of any
Loan or the reimbursement with respect to any Reimbursement Obligation when and
as the same shall become due and payable (whether at the stated maturity, upon
prepayment or repayment or by acceleration thereof or otherwise) or (ii) any
interest on any Loans when and as the same shall become due and payable, and
such default under this clause (ii) shall continue unremedied for a period of
three (3) Business Days;

 

(c)           default shall be made in the payment of any fee or any other
amount (other than an amount referred to in (b) above) due under any Credit
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five (5) Business Days;

 

(d)           default shall be made in the due observance or performance by
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 9.01(a) (with respect to Borrower only), 9.04(d), 9.06 or
in Article X;

 

(e)           default shall be made in the due observance or performance by
Borrower or any of its Restricted Subsidiaries of any covenant, condition or
agreement contained in any Credit Document (other than those specified

 

152

--------------------------------------------------------------------------------


 

in Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such default has been
waived, such default shall continue unremedied for a period of thirty (30) days
after written notice thereof from Administrative Agent to Borrower;

 

(f)            Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness or any event or
condition occurs, if the effect of any failure or occurrence referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice but
giving effect to applicable grace periods) to cause, such Indebtedness (other
than Qualified Contingent Obligations) to become due, or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made prior to its
stated maturity; provided, however, that (x) clauses (i) and (ii) shall not
apply to any offer to repurchase, prepay or redeem Indebtedness of a Person
acquired in an Acquisition permitted hereunder, to the extent such offer is
required as a result of, or in connection with, such Acquisition, (y) any event
or condition causing or permitting the holders of any Indebtedness to cause such
Indebtedness to be converted into Qualified Capital Stock (including any such
event or condition which, pursuant to its terms may, at the option of Borrower,
be satisfied in cash in lieu of conversion into Qualified Capital Stock) shall
not constitute an Event of Default pursuant to this paragraph (f) and (z) it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $100.0 million at any one time;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction in either case
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, in each case seeking (i) relief in
respect of Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary), or of a substantial part of the property or assets of
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary); (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)           Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in Section 11.01(g);
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, or similar law; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);

 

(i)            one or more judgments for the payment of money in an aggregate
amount in excess of $100.0 million (to the extent not covered by third party
insurance) shall be rendered against Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action (to the
extent such action is not effectively stayed) shall be legally taken by a
judgment creditor to levy upon assets or properties of Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

 

153

--------------------------------------------------------------------------------


 

(j)            an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect;

 

(k)           with respect to any material Collateral, any security interest and
Lien purported to be created by the applicable Security Document shall cease to
be in full force and effect, or shall cease to give Collateral Agent, for the
benefit of the Secured Parties, the first priority Liens and rights, powers and
privileges in each case purported to be created and granted under such Security
Document in favor of Collateral Agent, or shall be asserted by any Credit Party
or any Affiliate thereof not to be a valid, perfected (except as otherwise
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby, in each case, other than as a result of
an act of the Administrative Agent, the Collateral Agent or any other Secured
Party;

 

(l)            any Guarantee shall cease to be in full force and effect or any
of the Guarantors or Affiliates thereof repudiates, or attempts to repudiate,
any of its obligations under any of the Guarantees (except to the extent such
Guarantee ceases to be in effect in connection with any transaction permitted
pursuant to Sections 9.12 or 10.05);

 

(m)          any Credit Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party shall repudiate or
deny that it has any liability or obligation for the payment of principal or
interest purported to be created under any Credit Document;

 

(n)           there shall have occurred a Change of Control;

 

(o)           there shall have occurred a License Revocation by any Gaming
Authority in one or more jurisdictions in which Borrower or any of its
Restricted Subsidiaries owns or operates Gaming Facilities, which License
Revocation (in the aggregate with any other License Revocations then in
existence) relates to operations of Borrower and/or the Restricted Subsidiaries
that in the most recent Test Period accounted for ten percent (10%) or more of
the gross revenues of Borrower and its Restricted Subsidiaries on a consolidated
basis; provided, however, that such License Revocation continues for at least
thirty (30) consecutive days after the earlier of (x) the date of cessation of
the affected operations as a result of such License Revocation and (y) the date
that none of Borrower, nor any of its Restricted Subsidiaries nor the Lenders
receive the net cash flows generated by any such operations;

 

(p)           the Master Lease shall terminate or otherwise cease to be
effective, other than upon the expiration or termination thereof with respect to
any particular property or properties pursuant to Sections 1.4, 8.2, 14.5, 15.5
or 33.4 of the Master Lease or pursuant to an amendment, waiver or modification
of the Master Lease not prohibited by Section 10.03 of this Agreement, or an
“Event of Default” (as defined in the Master Lease) shall have occurred and be
continuing under Section 16.1(a), 16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the
Master Lease, or GLP Capital shall have given Tenant notice of termination of
the Master Lease following an “Event of Default” as defined in the Master Lease
or GLP Capital has issued a “Termination Notice” pursuant to Section 17.1(d) of
the Master Lease; or

 

(q)           the provisions of any Pari Passu Intercreditor Agreement or Second
Lien Intercreditor Agreement shall, in whole or in part, following such Pari
Passu Intercreditor Agreement or Second Lien Intercreditor Agreement being
entered into, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against the Persons party thereto, except in accordance
with its terms;

 

then, and in every such event (other than an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower), and at any time
thereafter during the continuance of such event, Administrative Agent, at the
request of the Required Lenders, shall, by notice to Borrower, take any or all
of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any

 

154

--------------------------------------------------------------------------------


 

unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document (other than Swap Contracts
and Cash Management Agreements), shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, anything contained herein or in any other
Credit Document (other than Swap Contracts and Cash Management Agreements) to
the contrary notwithstanding; (iii) exercise any other right or remedy provided
under the Credit Documents or at law or in equity and (iv) direct Borrower to
pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower, to pay) to Collateral Agent at the Principal
Office such additional amounts of cash, to be held as security by Collateral
Agent for L/C Liabilities then outstanding, equal to the aggregate L/C
Liabilities then outstanding; and in any event described in Section 11.01(g) or
11.01(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
any other Credit Document to the contrary notwithstanding.

 

Notwithstanding the foregoing, (i) Administrative Agent shall provide GLP
Capital with copies of notices issued by Administrative Agent or the Lenders of
any event or occurrence under the Credit Documents that enables or permits the
Lenders (or Administrative Agent) to accelerate the maturity of the Indebtedness
outstanding under the Credit Documents and (ii) in the event of a default by
Borrower or any of its Restricted Subsidiaries in the performance of any of
their respective obligations under any of the Credit Documents, including,
without limitation, any default in the payment of any sums payable under any
such agreement, then, in each and every such case, subject to applicable Gaming
Regulations (as defined in the Master Lease) and the terms of the Master Lease,
GLP Capital shall have the right, but not the obligation, to cure or remedy the
default or defaults or cause the default or defaults to be cured or remedied (to
the extent susceptible to cure or remedy) prior to the end of any applicable
notice and cure periods set forth in such Credit Documents, and any such tender
of payment or performance by GLP Capital shall be accepted by Administrative
Agent, Collateral Agent and Lenders and shall constitute payment and/or
performance by the applicable Company for purposes of the Credit Documents.

 

SECTION 11.02.     Application of Proceeds.  The proceeds received by Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by Collateral Agent of
its remedies, or otherwise received after acceleration of the Loans, shall be
applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Administrative Agent and Collateral Agent and their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by Administrative Agent or Collateral Agent in connection therewith and all
amounts for which Administrative Agent or Collateral Agent, as applicable is
entitled to indemnification pursuant to the provisions of any Credit Document;

 

(b)           Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization and of any receiver of any part of
the Collateral appointed pursuant to the applicable Security Documents including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith;

 

(c)           Third, without duplication of amounts applied pursuant to
clauses (a) and (b) above, to the indefeasible payment in full in cash, pro
rata, of the Obligations;

 

(d)           Fourth, to the Administrative Agent for the account of the L/C
Lenders, to Cash Collateralize that portion of L/C Liabilities comprised of the
aggregate undrawn amount of Letters of Credit; and

 

155

--------------------------------------------------------------------------------


 

(e)           Fifth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Credit Party or its successors or assigns) or
as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be. 
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of
Article XII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE XII.

 

AGENTS

 

SECTION 12.01.     Appointment.  Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Credit Documents (including as
“trustee” or “mortgage trustee” under the Ship Mortgages), and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent or the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto, including, the execution and filing
of a “Corporate Securities and Finance Compliance Affidavit” with the Missouri
Gaming Commission pursuant to 11 CSR 45-10.040 and other regulatory requirements
of any Gaming Authority consistent with the intents and purposes of this
Agreement and the other Credit Documents.  Bank of America is hereby appointed
Auction Manager hereunder, and each Lender hereby authorizes the Auction Manager
to act as its agent in accordance with the terms hereof and of the other Credit
Documents; provided, that Borrower shall have the right to select and appoint a
replacement Auction Manager from time to time by written notice to
Administrative Agent, and any such replacement shall also be so authorized to
act in such capacity.  Each Lender agrees that the Auction Manager shall have
solely the obligations in its capacity as the Auction Manager as are
specifically described in this Agreement and shall be entitled to the benefits
of Article XII, as applicable.  Each of the Lenders hereby irrevocably authorize
each of the Agents (other than the Administrative Agent, Collateral Agent and
the Auction Manager) to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Agents and the Lenders, and neither Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of the
provisions of this Article XII, except to the extent set forth in this
Section 12.01, Section 12.06 and Section 12.07(b).  It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  Each references in this Article XII to the
Collateral Agent shall include the Collateral Agent in its capacity as “trustee”
or “mortgage trustee” under the Ship Mortgages.

 

SECTION 12.02.     Rights as a Lender.  Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial

 

156

--------------------------------------------------------------------------------


 

advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

 

SECTION 12.03.     Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, no Agent:

 

(a)           shall be subject to any fiduciary or other implied duties with
respect to any Credit Party, any Lender or any other Person, regardless of
whether a Default has occurred and is continuing;

 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)           shall, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

157

--------------------------------------------------------------------------------


 

SECTION 12.04.     Reliance by Agents.   Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 12.05.     Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent.  Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent.  No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

 

SECTION 12.06.     Resignation of Administrative Agent and Collateral Agent.

 

(a)           The Administrative Agent and Collateral Agent may at any time give
notice of their resignation to the Lenders and Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
prior written consent of Borrower (unless an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower has occurred and is continuing)) (the “Resignation Effective
Date”), then the retiring Administrative Agent and Collateral Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent and Collateral Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)           If the Person serving as Administrative Agent and Collateral Agent
is a Defaulting Lender pursuant to clause (iii) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and Collateral Agent and, in consultation with Borrower, appoint a successor. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent or Collateral Agent on
behalf of the Secured Parties under any of the Credit

 

158

--------------------------------------------------------------------------------


 

Documents, the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent and Collateral Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent and
Collateral Agent pursuant to this Section shall also constitute its resignation
as L/C Lender and Swingline Lender.  If an L/C Lender resigns as an L/C Lender,
it shall retain all the rights, powers, privileges and duties of an L/C Lender
hereunder with respect to all of its Letters of Credit outstanding as of the
effective date of its resignation as L/C Lender and all L/C Liability with
respect thereto, including the right to require the Revolving Lenders to make
ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Sections 2.03(e) and (f).  If any Swingline Lender resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Revolving Lenders
to make ABR Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.01(e)(iv).  Upon the appointment by Borrower of a
successor L/C Lender or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Lender or Swingline Lender, as applicable, (b) the
retiring L/C Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor L/C Lender shall issue letters of credit in substitution
for the Letters of Credit of the retiring L/C Lender, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Lender to effectively assume the obligations of the retiring L/C Lender with
respect to such Letters of Credit.

 

SECTION 12.07.     Nonreliance on Agents and Other Lenders.

 

(a)           Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

(b)           Each Lender acknowledges that in connection with Borrower Loan
Purchases, (i) Borrower may purchase or acquire Term Loans hereunder from the
Lenders from time to time, subject to the restrictions set forth in the
definition of Eligible Assignee and in Section 13.05(d), (ii) Borrower currently
may have, and later may come

 

159

--------------------------------------------------------------------------------


 

into possession of, information regarding such Term Loans or the Credit Parties
hereunder that is not known to such Lender and that may be material to a
decision by such Lender to enter into an assignment of such Loans hereunder
(“Excluded Information”), (iii) such Lender has independently and without
reliance on any other party made such Lender’s own analysis and determined to
enter into an assignment of such Loans and to consummate the transactions
contemplated thereby notwithstanding such Lender’s lack of knowledge of the
Excluded Information and (iv) Borrower shall have no liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Borrower, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information;
provided, however, that the Excluded Information shall not and does not affect
the truth or accuracy of the representations or warranties of Borrower in the
Standard Terms and Conditions set forth in the applicable assignment agreement. 
Each Lender further acknowledges that the Excluded Information may not be
available to Administrative Agent, Auction Manager or the other Lenders
hereunder.

 

SECTION 12.08.     Indemnification.  The Lenders agree to reimburse and
indemnify each Agent in its capacity as such ratably according with its
“percentage” as used in determining the Required Lenders at such time or, if the
Commitments have terminated and all Loans have been repaid in full, as
determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by Borrower or any of its Subsidiaries; provided, however, that no
Lender shall be liable to any Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting primarily from the gross negligence,
or willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.  The agreements in this Section 12.08 shall
survive the payment of all Obligations.

 

SECTION 12.09.     No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Syndication
Agents, Joint Lead Arrangers or Joint Physical Bookrunners shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, an L/C Lender, the Swingline Lender, the Auction
Manager or a Lender hereunder.

 

SECTION 12.10.     Holders.  Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with Administrative Agent.  Any request, authority
or consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

SECTION 12.11.     Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Liability shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

 

160

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Liabilities and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties under Sections 2.03, 2.05 and 13.03) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.               Collateral Matters.

 

(a)                                 Each Lender (and each other Secured Party by
accepting the benefits of the Collateral) authorizes and directs Collateral
Agent to enter into the Security Documents for the benefit of the Secured
Parties and to hold and enforce the Liens on the Collateral on behalf of the
Secured Parties.  Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.  The Lenders hereby
authorize Collateral Agent to take the actions set forth in Section 13.04(g). 
Upon request by Administrative Agent at any time, the Lenders will confirm in
writing Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.12.

 

(b)                                 Collateral Agent shall have no obligation
whatsoever to the Lenders, the other Secured Parties or any other Person to
assure that the Collateral exists or is owned by any Credit Party or is cared
for, protected or insured or that the Liens granted to Collateral Agent pursuant
to the applicable Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Collateral Agent in Section 12.01
or in this Section 12.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral or any part thereof, or
any act, omission or event related thereto, Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given Collateral Agent’s
own interest in the Collateral or any part thereof as one of the Lenders and
that Collateral Agent shall have no duty or liability whatsoever to the Lenders
or the other Secured Parties, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 12.13.               Secured Cash Management Agreements and Swap
Contracts.  Except as otherwise expressly set forth herein or in any Security
Document, no Cash Management Bank or Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or

 

161

--------------------------------------------------------------------------------


 

under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Credit Documents.  Notwithstanding any other provision of this Article XII
to the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Swap
Contracts unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Swap Provider, as
the case may be.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.               Waiver.  No failure on the part of Administrative
Agent, Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 13.02.               Notices.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile or electronic mail).  All such
written notices shall be mailed certified or registered mail, faxed or delivered
to the applicable address, telecopy or facsimile number or (subject to
Section 13.02(b) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                  if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature
pages hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided, however, that
the foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

162

--------------------------------------------------------------------------------


 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Change of Address, Etc.  Each Credit Party,
each Agent, each L/C Lender and the Swingline Lender may change its respective
address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to Borrower, Administrative Agent, each L/C Lender and the Swingline
Lender.

 

(d)                                 Reliance by Agents and Lenders.  Agents and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Letter of Credit Requests) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify each
Indemnitee from all Losses resulting from the reliance by such Indemnitee on
each notice purportedly given by or on behalf of Borrower (except to the extent
resulting from such Indemnitee’s own gross negligence, bad faith or willful
misconduct or material breach of any Credit Document as determined by a court of
competent jurisdiction by final and nonappealable judgment) and believed by such
Indemnitee in good faith to be genuine.  All telephonic notices to and other
communications with Administrative Agent or Collateral Agent may be recorded by
Administrative Agent or Collateral Agent, as the case may be, and each of the
parties hereto hereby consents to such recording.

 

(e)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of their respective Affiliates
and their and their Affiliates’ respective directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Agent Parties”) have any liability to Borrower, any other
Credit Party, any Lender, any L/C Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of, or material breach of any
Credit Document by, such Agent Party; provided however, that in no event shall
any Agent Party have any liability to Borrower, any other Credit Party, any
Lender, any L/C Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

SECTION 13.03.               Expenses, Indemnification, Etc.

 

(a)                                 The Credit Parties, jointly and severally,
agree to pay or reimburse:

 

163

--------------------------------------------------------------------------------


 

(i)                  Agents for all of their reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of one primary counsel and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;

 

(ii)               each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document, (3) the enforcement of this Section 13.03
and (4) any documentary taxes; and

 

(iii)            Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                                 The Credit Parties, jointly and severally,
hereby agree to indemnify each Agent, each Lender and their respective
Affiliates and their and their Affiliates’ respective directors, trustees,
officers, employees, representatives, advisors, partners and agents (each, an
“Indemnitee”) from, and hold each of them harmless against, any and all Losses
incurred by, imposed on or asserted against any of them directly or indirectly
arising out of or by reason of or relating to the negotiation, execution,
delivery, performance, administration or enforcement of any Credit Document, any
of the transactions contemplated by the Credit Documents (including the
Transactions), any breach by any Credit Party of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or Letters
of Credit, the issuance of or performance under any Letter of Credit or, the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding (i) any such Losses relating
to matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy
in respect of matters referred to therein), (ii) any such Losses arising from
the gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision) and (iii) any such Losses relating to any dispute
between and among Indemnitees that does not involve an act or omission by any

 

164

--------------------------------------------------------------------------------


 

Company (other than any claims against Administrative Agent, Collateral Agent,
any other agent or bookrunner named on the cover page hereto, Swingline Lender
or any L/C Lender, in each case, acting in such capacities or fulfilling such
roles). For purposes of this Section 13.03(b), a “Related Indemnified Person” of
an Indemnitee means (1) any controlling person or controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled Affiliates and
(3) the respective agents of such Indemnitee or any of its controlling persons
or controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, such controlling person or such controlled
Affiliate; provided that each reference to a controlled Affiliate or controlling
person in this sentence pertains to a controlled Affiliate or controlling person
involved in the performance of the Indemnitee’s obligations under the
facilities.

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder).  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

165

--------------------------------------------------------------------------------


 

SECTION 13.04.               Amendments and Waiver.

 

(a)                                 Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be amended, modified, changed or
waived, unless such amendment, modification, change or waiver is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(or Administrative Agent with the consent of the Required Lenders); provided,
however, that no such amendment, modification, change or waiver shall (and any
such amendment, modification, change or waiver set forth below in clauses
(i) through (vi) of this Section 13.04(a) shall only require the approval of the
Agents and/or Lenders whose consent is required therefor pursuant to such
clauses):

 

(i)                                     extend the date for any scheduled
payment of principal on any Loan or Note or extend the stated maturity of any
Letter of Credit beyond any R/C Maturity Date (unless such Letter of Credit is
required to be Cash Collateralized or otherwise backstopped (with a letter of
credit on customary terms) to the Administrative Agent’s and applicable L/C
Lender’s reasonable satisfaction or the participations therein are required to
be assumed by Lenders that have Revolving Commitments which extend beyond such
R/C Maturity Date) or extend the termination date of any of the Commitments, or
reduce the rate or extend the time of payment of interest (other than as a
result of any waiver of the applicability of any post-default increase in
interest rates) or fees thereon, or forgive or reduce the principal amount
thereof, without the consent of each Lender directly affected thereby (it being
understood that (x) any amendment or modification to the financial definitions
in this Agreement or with respect to the time for delivery of financials and/or
any compliance certificate under Section 9.04 shall not constitute a reduction
in any rate of interest or fees for purposes of this clause (i), notwithstanding
the fact that such amendment or modification may actually result in such a
reduction and (y) waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the total
Commitments or Total Revolving Commitments (other than on the applicable
maturity date) or a waiver of a mandatory prepayment shall not constitute an
extension of the termination date of any of the Commitments);

 

(ii)                                  release (x) all or substantially all of
the Collateral (except as provided in the Security Documents) under all the
Security Documents or (y) all or substantially all of the Guarantors from the
Guarantees, without the consent of each Lender;

 

(iii)                               amend, modify, change or waive (x) any
provision of Section 11.02 or this Section 13.04 without the consent of each
Lender, (y) any other provision of any Credit Document or any other provision of
this Agreement that expressly provides that the consent of all Lenders or the
consent of all affected Lenders is required, without the consent of each Lender
or (z) any provision of any Credit Document that expressly provides that the
consent of the Required Tranche Lenders of a particular Tranche or Required
Revolving Lenders is required, without the consent of the Required Tranche
Lenders of each Tranche or the Required Revolving Lenders, as the case may be
(in each case, except for technical amendments with respect to additional
extensions of credit (including Extended Term Loans or Extended Revolving Loans)
pursuant to this Agreement which afford the benefits or protections to such
additional extensions of credit of the type provided to the Term Loans and/or
the Revolving Commitments and Revolving Loans, as applicable);

 

(iv)                              (x) reduce the percentage specified in the
definition of Required Lenders or Required Tranche Lenders or otherwise amend
the definition of Required Lenders or Required Tranche Lenders without the
consent of each Lender or (y) reduce the percentage specified in the definition
of Required Revolving Lenders or otherwise amend the definition of Required
Revolving Lenders without the consent of each Revolving Lender (provided that,
(x) no such consent shall be required for technical amendments with respect to
additional extensions of credit (including Extended Term Loans and Extended
Revolving Loans) pursuant to this Agreement, and (y) with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders, Required Tranche
Lenders and/or Required Revolving Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date);

 

166

--------------------------------------------------------------------------------


 

(v)                                 amend, modify, change or waive Section 4.02
or Section 4.07(b) in a manner that would alter the pro rata sharing of payments
required thereby, without the consent of each Lender directly affected thereby
(except for technical amendments with respect to additional extensions of credit
(including Extended Term Loans or Extended Revolving Loans) pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable); or

 

(vi)                              impose any greater restriction on the ability
of any Lender under a Tranche to assign any of its rights or obligations
hereunder without the written consent of the Required Tranche Lenders for such
Tranche;

 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments (other than on the applicable maturity date) or a waiver of a
mandatory prepayment shall not constitute an increase of the Commitment of any
Lender), (B) without the consent of each L/C Lender, amend, modify, change or
waive any provision of Section 2.03 or alter such L/C Lender’s rights or
obligations with respect to Letters of Credit, (C) without the consent of the
Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, (D) without the consent of any applicable Agent, amend, modify, change or
waive any provision as same relates to the rights or obligations of such Agent,
(E) amend, modify, change or waive Section 2.10(b) in a manner that by its terms
adversely affects the rights in respect of prepayments due to Lenders holding
Loans of one Tranche differently from the rights of Lenders holding Loans of any
other Tranche without the prior written consent of the Required Tranche Lenders
of each adversely affected Tranche (such consent being in lieu of the consent of
the Required Lenders required above in this Section 13.04(a)) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement (including Extended Term Loans or Extended Revolving Loans) so
that such additional extensions may share in the application of prepayments (or
commitment reductions) with any Tranche of Term Loans or Revolving Loans, as
applicable); provided, however, the Required Lenders may waive, in whole or in
part, any prepayment so long as the application, as between Tranches, of any
portion of such prepayment which is still required to be made is not altered or
(F) amend or modify the definition of “Alternate Currency” or Section 1.05
without the prior written consent of all the Revolving Lenders (such consent
being in lieu of the consent of the Required Lenders required above in this
Section 13.04(a)).  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender (it being understood that (1) any
amendment or modification to the financial definitions in this Agreement or with
respect to the time for delivery of financials and/or any compliance certificate
under Section 9.04 shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (x), notwithstanding the fact that such
amendment or modification may actually result in such a reduction and
(2) waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the total Commitments or Total
Revolving Commitments (other than on the applicable maturity date) or a waiver
of a mandatory prepayment shall not constitute an extension for the date of any
scheduled payment) and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender (other than in the case of a consent by the
Administrative Agent to permit Borrower and its Subsidiaries to purchase
Revolving Commitments (and Revolving Loans made pursuant thereto) of Defaulting
Lenders in excess of the amount permitted pursuant to Section 13.04(h)).

 

167

--------------------------------------------------------------------------------


 

(b)                                 If, in connection with any proposed
amendment, modification, change or waiver of or to any of the provisions of this
Agreement, the consent of the Required Lenders (or in the case of a proposed
amendment, modification, change or waiver affecting a particular Class or
Tranche, the Lenders holding a majority of the Loans and Commitments with
respect to such Class or Tranche) is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either:

 

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
 provided, further, that (i) at the time of any such replacement, the
Replacement Lender shall enter into one or more Assignment Agreements (and with
all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or, at the option of Borrower if the respective Lender’s
consent is required with respect to less than all Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being acquired and (C) all accrued, but theretofore unpaid, fees and other
amounts owing to the Lender with respect to the Loans being so assigned and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (ii) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by the Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement.  Upon the execution of the respective
Assignment Agreement, the payment of amounts referred to in clauses (i),
(ii) and (iii) above, as applicable, the receipt of any consents that would be
required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within one (1) Business Day after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment; or

 

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon one (1) Business Day’s
prior written notice to Administrative Agent at the Principal Office (which
notice Administrative Agent shall promptly transmit to each of the Lenders). 
Any such prepayment of the Loans or termination of the Commitments of such
Lender shall be made together with accrued and unpaid interest, fees and other
amounts owing to such Lender (including all amounts, if any, owing pursuant to
Section 5.05) (or if the applicable consent requires approval of all Lenders of
a particular Tranche but not all Lenders, then Borrower shall terminate all

 

168

--------------------------------------------------------------------------------


 

Commitments and/or repay all Loans, in each case together with payment of all
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) under such
Tranche), so long as (i) in the case of the repayment of Revolving Loans of any
Lender pursuant to this Section 13.04(b)(B), (A) the Revolving Commitment of
such Lender is terminated concurrently with such repayment and (B) such Lender’s
R/C Percentage of all outstanding Letters of Credit is Cash Collateralized or
otherwise backstopped by Borrower in a manner reasonably satisfactory to
Administrative Agent and the L/C Lenders.  Immediately upon any repayment of
Loans by Borrower pursuant to this Section 13.04(b)(B), such Loans repaid or
acquired pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided,
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans for any purpose hereunder (except for purposes of
Section 2.09(c))), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document; provided, however, that, unless the Commitments which are
terminated and Loans which are repaid pursuant to this clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must consent thereto), then, in the case of any action
pursuant to this clause (B), the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto.

 

(c)                                  Administrative Agent and Borrower may
(without the consent of Lenders) amend any Credit Document to the extent (but
only to the extent) necessary to reflect the existence and terms of Incremental
Revolving Commitments (and the related Incremental Revolving Loans), Incremental
Term Loans, Other Term Loans, Other Revolving Commitments (and the related Other
Revolving Loans), Extended Term Loans and Extended Revolving Commitments (and
the related Extended Revolving Loans).  Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Credit Document.  In addition, upon the
effectiveness of any Refinancing Amendment, Administrative Agent, Borrower and
the Lenders providing the relevant Credit Agreement Refinancing Indebtedness may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments).  Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment.  Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, Administrative Agent and Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans (or any Tranche thereof in the
case of additional Term Loans) and the Revolving Commitments (and related
Revolving Loans) (or any Tranche of Revolving Commitments (and related Revolving
Loans) in the case of additional Revolving Commitments (and related Revolving
Loans)) and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders, Required Tranche Lenders and/or Required Revolving
Lenders.

 

169

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
herein, (i) any Credit Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to effect
administrative changes that are not adverse to any Lender or to correct
administrative errors or omissions or to cure an ambiguity, defect or error
(including, without limitation, to revise the legal description of any Mortgaged
Real Property based on surveys), or to grant a new Lien for the benefit of the
Secured Parties or extend an existing Lien over additional property or to make
modifications which are not materially adverse to the Lenders and are requested
or required by Gaming Authorities or Gaming Laws and (ii) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) to permit any changes requested or required by any
Governmental Authority that are not materially adverse to the Lenders (including
any changes relating to qualifications as a permitted holder of debt, licensing
or limits on Property that may be pledged as Collateral or available remedies). 
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall enter into the Pari Passu Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted First Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
First Priority Refinancing Debt, Permitted First Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted First Lien
Indebtedness)  or Incremental Equivalent Debt (and Permitted Refinancings
thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))), and
(C) Collateral Agent shall enter into the Second Lien Intercreditor Agreement
upon the request of Borrower in connection with the incurrence of Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any
amendments and supplements thereto in connection with the incurrence of
additional Permitted Second Priority Refinancing Debt, Permitted Second Lien
Indebtedness (and Permitted Refinancings thereof that qualify as Permitted
Second Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))).

 

(f)                                   Notwithstanding anything to the contrary
herein, the applicable Credit Party or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any new agreement or instrument, without
the consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

 

(g)                                  Notwithstanding anything to the contrary
herein, Administrative Agent and Collateral Agent shall (A) release any Lien
granted to or held by Administrative Agent or Collateral Agent upon any
Collateral (i) upon Payment in Full of the Obligations (other than
(x) obligations under any Swap Contracts as to which acceptable arrangements
have been made to the satisfaction of the relevant counterparties and
(y) obligations under Cash Management Agreements not yet due and payable),
(ii) upon the sale, transfer or other disposition of Collateral to the extent
required pursuant to the last paragraph in Section 10.05 (and Administrative
Agent or Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Credit Party upon its reasonable request without further
inquiry) to any Person other than a Credit Party, (iii) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders to the
extent required by Section 13.04(a)), (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guarantee pursuant to Section 6.08, (v) constituting Equity Interests
in or property of an Unrestricted Subsidiary, (vi) subject to Liens permitted
under Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the

 

170

--------------------------------------------------------------------------------


 

relevant Security Documents, and (B) consent to and enter into (and execute
documents permitting the filing and recording, where appropriate) the grant of
easements and covenants and subordination rights with respect to real property,
conditions, restrictions and declarations on customary terms, and subordination,
non-disturbance and attornment agreements on customary terms reasonably
requested by Borrower with respect to leases entered into by Borrower and its
Restricted Subsidiaries, to the extent requested by Borrower and not materially
adverse to the interests of the Lenders and, with respect to the Master Lease or
any Additional Lease, to the extent requested by  GLP Capital under the Master
Lease in substantially the form attached thereto or to the extent reasonably
requested by the Landlord under any Additional Lease.

 

(h)                                 If any Lender is a Defaulting Lender,
Borrower shall have the right to terminate such Defaulting Lender’s Revolving
Commitment and repay the Loans related thereto as provided below so long as
Borrower Cash Collateralizes or otherwise backstops such Defaulting Lender’s
applicable R/C Percentage of the L/C Liability to the reasonable satisfaction of
the L/C Lender and the Administrative Agent; provided that such terminations of
Revolving Commitments shall not exceed 20.0% of the sum of (x) the initial
aggregate principal amount of the Revolving Commitments on the Closing Date plus
(y) the initial aggregate principal amount of all Incremental Revolving
Commitments incurred after the Closing Date and prior to such date of
determination; provided, further, that Borrower and its Subsidiaries may
terminate additional Revolving Commitments and repay the Loans related thereto
pursuant to this Section 13.04(h) with the consent of the Administrative Agent. 
At the time of any such termination and/or repayment, and as a condition
thereto, the Replaced Lender shall receive an amount equal to the sum of (A) the
principal of, and all accrued interest on, all outstanding Loans of such Lender
provided pursuant to such Revolving Commitments, (B) all Reimbursement
Obligations (expressed in Dollars in the amount of the Dollar Equivalent thereof
in the case of a Letter of Credit denominated in the Alternate Currency) owing
to such Lender, together with all then unpaid interest with respect thereto at
such time, in the event Revolving Loans or Revolving Commitments owing to such
Lender are being repaid and terminated or acquired, as the case may be, and
(C) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being so repaid, as the case may be and
all other obligations of Borrower owing to such Replaced Lender (other than
those relating to Loans or Commitments not being terminated or repaid) shall be
paid in full to such Defaulting Lender concurrently with such termination.  At
such time, unless the respective Lender continues to have outstanding Loans or
Commitments hereunder, such Lender shall no longer constitute a “Lender” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including, without limitation, Sections 4.02, 5.01, 5.03, 5.05, 5.06
and 13.03), which shall survive as to such repaid Lender.  Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(h), such Loans
repaid pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided,
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document.

 

SECTION 13.05.               Benefit of Agreement; Assignments; Participations.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, no Credit Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document (it being understood that a merger or consolidation not
prohibited by this Agreement shall not constitute an assignment or transfer)
without the prior written consent of all of the Lenders and provided, further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments, Loans or
related Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,

 

171

--------------------------------------------------------------------------------


 

that no Lender shall transfer, assign or grant any participation (x) to a
natural person, (y) to a Person that is a Disqualified Lender as of the
applicable Trade Date (unless consented to by Borrower in writing) or (z) under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be Cash Collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating.  In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto).  Borrower agrees that each participant shall be entitled to the
benefits of Sections 5.01 and 5.06 (subject to the obligations and limitations
of such Sections, including the requirements under Section 5.06(c) (it being
understood that the documentation required under Section 5.06(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 13.05; provided that such participant (i) agrees to be subject to
the provisions of Sections 2.11 and 5.06(g) as if it were an assignee under
paragraph (b) of this Section 13.05 and (ii) shall not be entitled to receive
any greater payment under Section 5.01 or 5.06, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 4.07(a) as though it were a Lender;
provided that such participant agrees to be subject to Section 4.07(b).  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(b)                                 No Lender (or any Lender together with one
or more other Lenders) may assign all or any portion of its Commitments, Loans
and related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Loans and Obligations) hereunder,
except to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee) with the consent of (x) Administrative
Agent, (y)  so long as no Event of Default pursuant to Section 11.01(b) or
11.01(c), or, with respect to Borrower, 11.01(g) or 11.01(h), has occurred and
is continuing, Borrower and (z) in the case of an assignment of Revolving Loans
or Revolving Commitments, the consent of the Swingline Lender and each L/C
Lender (each such consent not to be unreasonably withheld or delayed); provided
that (x) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and Loans under the applicable Tranche at the
time owing to it, the aggregate amount of the Commitments or Loans subject to
such

 

172

--------------------------------------------------------------------------------


 

assignment shall not be less than $1.0 million; (y) no such consent shall be
necessary in the case of (i) an assignment of Revolving Loans or Revolving
Commitments by a Revolving Lender to another Revolving Lender and (ii) an
assignment of Term A Facility Loans or Term B Facility Loans by a Lender to
(A) its parent company and/or any Affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) one or more other Lenders or
any Affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
Affiliate that is at least 50% owned by such other Lender or its parent company
for the purposes of this sub-clause (x)(ii)(B)), or (C) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor, and (z) Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof; provided, further, that so long as Goldman Sachs
Lending Partners LLC is not a Defaulting Lender or a Disqualified Lender,
Goldman Sachs Bank USA shall be permitted to assign any Commitments and/or Loans
held by it to Goldman Sachs Lending Partners LLC without the consent of any
other Person. Notwithstanding the foregoing, so long as no Event of Default
pursuant to Section 11.01(b) or 11.01(c), or, with respect to Borrower,
11.01(g) or 11.01(h), has occurred and is continuing, no assignment will be
permitted to any Lender that will result in such Lender holding, collectively
with its Affiliates (including any Person deemed to be an Affiliate for purposes
of sub-clause (x)(ii)(B) above), Loans and Commitments having an aggregate
principal amount of $100.0 million, or greater, without the prior written
consent of Borrower (such consent not to be unreasonably withheld, conditioned
or delayed); provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after a Responsible Officer
has received notice thereof.  Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that
(I) Administrative Agent shall, unless it otherwise agrees in its sole
discretion, receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
(II) no such transfer or assignment will be effective until recorded by
Administrative Agent on the Register pursuant to Section 2.08, and (III) such
assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations).  To the extent of any assignment permitted pursuant to
this Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment). 
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to Borrower and Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable, a
Foreign Lender Certificate) as described in Section 5.06(c).  To the extent that
an assignment of all or any portion of a Lender’s Commitments, Loans and related
outstanding Obligations pursuant to Section 2.11, Section 13.04(b)(B) or this
Section 13.05(b) would, under the laws in effect at the time of such assignment,
result in increased costs under Section 5.01, 5.03 or (subject to clause (c) in
the definition of Excluded Taxes as it relates to assignments pursuant to
Section 2.11(a)) 5.06 from those being charged by the respective assigning
Lender prior to such assignment, then Borrower shall not be obligated to pay
such increased costs (although Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, after the date of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging or assigning a security interest in its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment of a security interest to a Federal Reserve Bank or other central
banking authority.  No pledge pursuant to this Section 13.05(c) shall release
the transferor Lender from any of its obligations hereunder or permit the
pledgee to become a lender hereunder without otherwise complying with
Section 13.05(b).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement,
Borrower and its Subsidiaries may, but shall not be required to, purchase
outstanding Term Loans

 

173

--------------------------------------------------------------------------------


 

pursuant to (x) the Auction Procedures established for each such purchase in an
auction managed by Auction Manager and (y) through open market purchases,
subject solely to the following conditions:

 

(i)                                     (x) with respect to any Borrower Loan
Purchase pursuant to the Auction Procedures, at the time of the applicable
Purchase Notice (as defined in Exhibit O), no Event of Default has occurred and
is continuing or would result therefrom, and (y) with respect to any Borrower
Loan Purchase consummated through an open market purchase, at the time of the
applicable assignment, no Event of Default has occurred and is continuing or
would result therefrom;

 

(ii)                                  immediately upon any Borrower Loan
Purchase, the Term Loans purchased pursuant thereto shall be cancelled for all
purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided; that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or Article IV) for any
purpose hereunder), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document;

 

(iii)                               with respect to each Borrower Loan Purchase,
Administrative Agent shall receive (x) if such Borrower Loan Purchase is
consummated pursuant to the Auction Procedures, a fully executed and completed
Borrower Assignment Agreement effecting the assignment thereof, and (y) if such
Borrower Loan Purchase is consummated pursuant to an open market purchase, a
fully executed and completed Open Market Assignment and Assumption Agreement
effecting the assignment thereof;

 

(iv)                              open market purchases of Term Loans by
Borrower and its Subsidiaries shall not in the aggregate exceed 15% of the sum
of (A) the initial aggregate principal amount of the Term Loans on the Closing
Date plus (B) the initial aggregate principal amount of all Incremental Term
Loans incurred after the Closing Date and prior to such date of determination;
and

 

(v)                                 Borrower may not use the proceeds of any
Revolving Loan to fund the purchase of outstanding Loans pursuant to this
Section 13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                                  Within forty-five (45) days after the
effectiveness of any assignment with respect to which Borrower has consented to
pursuant to this Section 13.05, Borrower shall provide notice of such assignment
to the West Virginia Lottery Commission.

 

(f)                                   (i)  No assignment or participation shall
be made to any Person that was a Disqualified Lender as of the date (the “Trade
Date”) on which the applicable Lender entered into a binding agreement to sell
and assign or participate all or a portion of its rights and obligations under
this Agreement to such Person (unless Borrower has consented to such assignment
as otherwise contemplated by this Section 13.05 and in the definition of
“Eligible Assignee”, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment or participation, as
applicable).  For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Lender”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender or participant and (y) the execution by Borrower of an
Assignment Agreement with respect to such assignee will not by itself result in
such assignee no

 

174

--------------------------------------------------------------------------------


 

longer being considered a Disqualified Lender. Any assignment in violation of
this clause (f)(i) shall not be void, but the other provisions of this clause
(f) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Lender without Borrower’s prior consent in violation of
clause (f)(i) above, or if any Person becomes a Disqualified Lender after the
applicable Trade Date, Borrower may, at its sole expense and effort, upon notice
to the applicable Disqualified Lender and Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Lender and repay all obligations
of Borrower owing to such Disqualified Lender in connection with such Revolving
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, prepay such Term Loans by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Credit Documents and/or (C) require such Disqualified Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 13.05), all of its interest, rights and obligations
under this Agreement and related Credit Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and under
the other Credit Documents; provided that, in the case of this clause (C),
(i) unless waived by Administrative Agent in its discretion, Borrower shall have
paid to Administrative Agent the assignment fee (if any) specified in
13.05(b) and (ii) such assignment does not conflict with applicable Laws.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
Borrower, Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any Credit Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

(iv)                              Administrative Agent shall have the right, and
Borrower hereby expressly authorizes and directs Administrative Agent, to
(A) post the list of Disqualified Lenders provided by Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

SECTION 13.06.               Survival.  The obligations of the Credit Parties
under Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each
Guarantor under Section 6.03, and the obligations of the Lenders under Sections
5.06 and 12.08, in each case shall survive the repayment of the Loans and the
other Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.  In addition,
each representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive

 

175

--------------------------------------------------------------------------------


 

the execution and delivery of this Agreement and the Notes and the making of any
extension of credit hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that Administrative Agent or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty.

 

SECTION 13.07.               Captions.  The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

 

SECTION 13.08.               Counterparts; Interpretation; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, constitute the entire contract among the parties
thereto relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when the Closing Date shall have
occurred, and this Agreement shall have been executed and delivered by the
Credit Parties and when Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment Agreements, amendments or other Notice
of Borrowing, Notices of Continuation/Conversion, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (it being understood and agreed that
documents signed manually but delivered in “.pdf” or “.tif” format (or other
similar formats specified by Administrative Agent) shall not constitute
electronic signatures).

 

SECTION 13.09.               Governing Law; Submission to Jurisdiction; Waivers;
Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR
IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
ADVISORS OF THE FOREGOING IN

 

176

--------------------------------------------------------------------------------


 

ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

SECTION 13.10.               Confidentiality.  Each Agent and each Lender agrees
to keep information obtained by it pursuant to the Credit Documents or in
connection with the Transactions confidential in accordance with such Agent’s or
such Lender’s customary practices and agrees that it will only use such
information in connection with the transactions contemplated hereby and not
publish, disclose or otherwise divulge any of such information other than (a) to
such Agent’s or such Lender’s respective Affiliates and their and their
Affiliates’ respective employees, representatives, directors, officers,
attorneys, auditors, agents, professional advisors or trustees who are advised
of the confidential nature thereof and instructed to keep such information
confidential (it being understood and agreed that such Agent or such Lender, as
applicable, shall be responsible for any breach of confidentiality by any Person
described in this clause (a) to which such Agent or Lender discloses such
information to), (b) to any direct or

 

177

--------------------------------------------------------------------------------


 

indirect creditor or contractual counterparty in swap agreements or such
creditor’s or contractual counterparty’s professional advisor (so long as such
creditor or contractual counterparty, or professional advisor to such creditor
or contractual counterparty, as applicable, agrees in writing to be bound by the
provision of this Section 13.10), (c) to the extent such information presently
is or hereafter becomes available to such Agent or such Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or such
Lender not known to such Agent or such Lender to be violating a confidentiality
obligation by such disclosure, (d) to the extent disclosure is required by any
Law, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to Borrower prior to such
disclosure to the extent practicable and legally permitted) or requested or
required by bank, securities, insurance or investment company regulations or
auditors or any administrative body or commission (including any self-regulatory
body (including, without limitation, the Securities Valuation Office of the
NAIC)) to whose jurisdiction such Agent or such Lender is subject (provided
that, other than in connection with an audit or examination by bank accountants
or any regulatory authority exercising examination or regulatory authority,
notice of such requirement or order shall be promptly furnished to Borrower
prior to such disclosure to the extent practicable and legally permitted),
(e) to any rating agency to the extent required in connection with any rating to
be assigned to such Agent or such Lender; provided that prior notice thereof is
furnished to Borrower, (f) to pledgees under Section 13.05(c), assignees,
participants, prospective assignees or prospective participants, in each case,
that are not Disqualified Lenders, in each case who agree in writing to be bound
by the provisions of this Section 13.10 (it being understood that any
electronically recorded agreement from any Person listed above in this clause
(f) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (f)), (g) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document (provided, that notice of such disclosure shall be promptly
furnished to Borrower prior to disclosure to the extent practicable and legally
permitted) or (h) with Borrower’s prior written consent.

 

SECTION 13.11.               Independence of Representations, Warranties and
Covenants.  The representations, warranties and covenants contained herein shall
be independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.               Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

 

SECTION 13.13.               Gaming Laws.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, this Agreement and the other Credit
Documents are subject to the Gaming Laws and the laws involving the sale,
distribution and possession of alcoholic beverages and/or tobacco, as applicable
(the “Liquor Laws”).  Without limiting the foregoing, Administrative Agent, each
other Agent, each Lender and each participant acknowledges that (i) it is the
subject of being called forward by any Gaming Authority or any Governmental
Authority enforcing the Liquor Laws (the “Liquor Authority”), in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and the possession or control
of gaming equipment, alcoholic beverages or a gaming or liquor license, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

178

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, Administrative Agent, each other
Agent, each Lender and each participant agrees to cooperate with each Gaming
Authority and each Liquor Authority (and, in each case, to be subject to
Section 2.11) in connection with the administration of their regulatory
jurisdiction over Borrower and the other Credit Parties, including, without
limitation, the provision of such documents or other information as may be
requested by any such Gaming Authorities and/or Liquor Authorities relating to
Administrative Agent, any other Agent, any of the Lenders or participants,
Borrower and its Subsidiaries or to the Credit Documents.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, to the extent any provision of this
Agreement or any other Credit Document excludes any assets from the scope of the
Pledged Collateral, or from any requirement to take any action to make effective
or perfect any security interest in favor of Collateral Agent or any other
Secured Party in the Pledged Collateral, the representations, warranties and
covenants made by Borrower or any Restricted Subsidiary in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of Collateral Agent or any other Secured Party
(including, without limitation, Article VIII of this Agreement) shall be deemed
not to apply to such assets.

 

SECTION 13.14.               USA Patriot Act.  Each Lender that is subject to
the Act (as hereinafter defined) to the extent required hereby, notifies
Borrower and the Guarantors that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower and the Guarantors, which information includes the name and address of
Borrower and the Guarantors and other information that will allow such Lender to
identify Borrower and the Guarantors in accordance with the Act, and Borrower
and the Guarantors agree to provide such information from time to time to any
Lender.

 

SECTION 13.15.               Judgment Currency.

 

(a)                                 Borrower’s obligations hereunder and under
the other Credit Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by Administrative Agent, Collateral Agent, the
respective L/C Lender or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to Administrative Agent, Collateral
Agent, such L/C Lender or such Lender under this Agreement or the other Credit
Documents.  If, for the purpose of obtaining or enforcing judgment against
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent thereof and, in the case of other currencies the rate of exchange (as
quoted by Administrative Agent or if Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due by Borrower, Borrower covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)                                  For purposes of determining the Dollar
Equivalent or any other rate of exchange for this Section 13.15, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

179

--------------------------------------------------------------------------------


 

SECTION 13.16.               Waiver of Claims.  Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase.

 

SECTION 13.17.               No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Syndication Agents, the Joint
Physical Bookrunners, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent, the Syndication Agents, the Joint Physical Bookrunners, the
Joint Lead Arrangers and the Lenders, on the other hand, (B) each of Borrower
and the other Credit Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) Borrower and
each other Credit Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents; (ii) (A) the Administrative Agent, the Collateral
Agent, the Syndication Agents, the Joint Physical Bookrunners, the Joint Lead
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Credit Party or any of their respective Affiliates, or any other Person
(except as expressly set forth in an any engagement letters between the
Administrative Agent, the Collateral Agent, the Syndication Agents, such Joint
Physical Bookrunner, such Joint Lead Arranger or such Lender and Borrower or
such Credit Party or Affiliate thereof) and (B) neither the Administrative
Agent, the Collateral Agent, the Syndication Agents, the Joint Physical
Bookrunners, the Joint Lead Arrangers nor any Lender has any obligation to
Borrower, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents or in other written
agreements between the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers or
any Lender on one hand and Borrower, any other Credit Party or any of their
respective Affiliates on the other hand; and (iii) the Administrative Agent, the
Collateral Agent, the Joint Physical Bookrunners, the Syndication Agents, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, or conflict with, those of Borrower, the other Credit Parties and their
respective Affiliates, and neither the Administrative Agent, the Collateral
Agent, the Syndication Agents, the Joint Physical Bookrunners, the Joint Lead
Arrangers, nor any Lender has any obligation to disclose any of such interests
to Borrower, any other Credit Party or any of their respective Affiliates.  Each
Credit Party agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers and
the Lenders, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other.  To the fullest extent permitted by law, each of
Borrower and each other Credit Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby (other
than any agency or fiduciary duty expressly set forth in an any engagement
letter referenced in clause (ii)(A)).

 

SECTION 13.18.               Lender Action.  Each Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Credit Party or any other obligor under any of the
Credit Documents or the Swap Contracts or (with respect to the exercise of
rights against the collateral) Cash Management Agreements (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any

 

180

--------------------------------------------------------------------------------


 

remedial procedures, with respect to any Collateral or any other property of any
such Credit Party, without the prior written consent of Administrative Agent. 
The provisions of this Section 13.18 are for the sole benefit of the Agents and
Lenders and shall not afford any right to, or constitute a defense available to,
any Credit Party.

 

SECTION 13.19.               Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Credit Document, the interest paid or agreed to
be paid under the Credit Documents (collectively, the “Charges”) shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.  To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.  Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate.  If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made.  If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 13.20.               Payments Set Aside.  To the extent that any payment
by or on behalf of Borrower is made to any Agent, any L/C Lender or any Lender,
or any Agent, any L/C Lender or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  In such
event, each Credit Document shall be automatically reinstated (to the extent
that any Credit Document was terminated) and Borrower shall take (and shall
cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement.

 

SECTION 13.21.               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Solely to the extent any Lender or L/C Issuer that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or L/C Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is

 

181

--------------------------------------------------------------------------------


 

unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Lender that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                  a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 13.22.               Effect of this Agreement. This Agreement amends and
restates in its entirety the Existing Credit Agreement as amended by the Second
Amendment.  It is the intention of each of the parties hereto that this
Agreement not constitute a novation or termination of the Indebtedness and
Obligations existing under the Existing Credit Agreement as amended by the
Second Amendment after giving effect to the loans made and commitments provided
under the Second Amendment.

 

[Signature Pages Follow]

 

182

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

 

 

 

Address for Notices for Credit Parties:

 

 

 

Penn National Gaming, Inc.

 

825 Berkshire Boulevard

 

Suite 200

 

Wyomissing, Pennsylvania 19610

 

 

 

Contact Person: Carl Sottosanti

 

Facsimile No.: (610) 373-4966

 

Telephone No.: (610) 373-2400

 

Email: Carl.Sottosanti@pngaming.com

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

SOKC, LLC

 

 

 

 

By :

Penn National Gaming, Inc.,

 

 

as sole member or sole manager of each of the foregoing entities

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ALTON CASINO, LLC

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRC HOLDINGS, INC.

 

DAYTON REAL ESTATE VENTURES, LLC

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HWCC-TUNICA, LLC

 

ILLINOIS GAMING INVESTORS LLC

 

INDIANA GAMING COMPANY, LLC

 

LVGV, LLC

 

MARYLAND GAMING VENTURES, INC.

 

MASSACHUSETTS GAMING VENTURES LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PRAIRIE STATE AMUSEMENTS LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SDGV STAFFING, LLC

 

ST. LOUIS GAMING VENTURES, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

THE SHOPS AT TROPICANA LAS VEGAS, LLC

 

TOLEDO GAMING VENTURES, LLC

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

TROPICANA LAS VEGAS INTERMEDIATE HOLDINGS, INC.

 

TROPICANA LAS VEGAS, INC.

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

PLAINVILLE GAMING AND REDEVELOPMENT, LLC

 

 

By :

Massachusetts Gaming Ventures, LLC,

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

 

 

 

 

HOLLYWOOD CASINOS, LLC

 

 

 

 

 

 

By :

CRC Holdings, Inc.,

 

 

 

as its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

 

 

 

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

PENN NJ OTW, LLC

 

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

Vice President

 

 

 

 

 

PENN ADW, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Vice President

 

 

 

 

 

 

 

PENN ADW, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent

 

 

 

 

 

By:

/s/ Christine Trotter

 

 

Name: Christine Trotter

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Notices (other than Requests for Extensions of Credit):

 

 

 

Bank of America, N.A.

 

Darlees DiGrazia

 

900 W. Trade Street

 

Mail Code NC1-026-06-03

 

Charlotte, NC 28555-0001

 

Electronic Mail: Darleen.digrazia@baml.com

 

Telephone: 980-388-5001

 

Facsimile: 704-409-0645

 

 

 

Requests for Extensions of Credit:

 

Bank of America, N.A.

 

James Hood III

 

900 W. Trade Street

 

Mail Code NC1-026-06-03

 

Charlotte, NC 28555-0001

 

Electronic Mail: james.p.hood_iii@baml.com

 

Telephone: 980-386-4308

 

Facsimile: 704-409-0599

 

 

 

Notices as L/C Lender:

 

Bank of America, N.A.

 

Diane Dycus

 

901 Main Street

 

Dallas, TX 75202

 

Electronic Mail: diane.dycus@baml.com

 

Telephone: 214-209-0935

 

Facsimile: 214-290-9468

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Swingline Lender, L/C
Lender and a Lender

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

 

 

 

Address for Notices:

 

 

 

Notices (other than Requests for Extensions of Credit):

 

Bank of America, N.A.

 

Darlees DiGrazia

 

900 W. Trade Street

 

Mail Code NC1-026-06-03

 

Charlotte, NC 28555-0001

 

Electronic Mail: Darleen.digrazia@baml.com

 

Telephone: 980-388-5001

 

Facsimile: 704-409-0645

 

 

 

Requests for Extensions of Credit:

 

Bank of America, N.A.

 

James Hood III

 

900 W. Trade Street

 

Mail Code NC1-026-06-03

 

Charlotte, NC 28555-0001

 

Electronic Mail: james.p.hood_iii@baml.com

 

Telephone: 980-386-4308

 

Facsimile: 704-409-0599

 

 

 

Notices as L/C Lender:

 

Bank of America, N.A.

 

Diane Dycus

 

901 Main Street

 

Dallas, TX 75202

 

Electronic Mail: diane.dycus@baml.com

 

Telephone: 214-209-0935

 

Facsimile: 214-290-9468

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
as an L/C Lender and a Lender

 

 

 

By:

/s/ James Perry

 

 

Name: James Perry

 

 

Title: Vice President

 

 

 

 

Address for Notices:

 

 

 

333 S. Grand Ave

 

10th Floor, Suite 1000

 

Los Angeles, CA 90071

 

 

 

Contact Person: Don Schubert

 

Facsimile No.: 212-253-7307

 

Telephone No.: 213-253-7309

 

Email: Donald.schubert@wellsfargo.com

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jaime Gitler

 

 

Name: Jaime Gitler

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

JPM — Bangalore Loan Operations

 

Prestige Tech Park, Floor 4

 

Sarjapur Outer Ring Road, Vathur Hobli

 

Bangalore, India 560 087

 

 

 

Contact Person: Deepak Krishna

 

Facsimile No.: 201-244-3885

 

Telephone No.: (+91-80) 66765334 Ext. 65334

 

Email: NA_CPG@JPMORGAN.COM

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Richard Arendale

 

 

Name: Richard Arendale

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

3344 Peachtree Rd

 

NE Suite 900

 

Atlanta, GA 30326

 

 

 

Contact Person: Andy Tessema

 

Facsimile No.: 404-816-5187

 

Telephone No.: 404-279-4570

 

Email: andy.tessema@53.com

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sean McWhinnie

 

 

Name: Sean McWhinnie

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

CITIZENS BANK OF PA

 

2 N. SECOND ST. 12TH FLOOR

 

HARRISBURG, PA 17101

 

 

 

Contact Person: JOAN HOOVER

 

Facsimile No.: 877-571-5767

 

Telephone No.: 717-777-3353

 

Email: joan.hoover@citizensbank.com

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Chad T. Orrock

 

 

Name: Chad T. Orrock

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

U.S. Bank

 

1 East Liberty Street Suite 111

 

Reno, NV 89501

 

 

 

Contact Person: Romney McDonald

 

Facsimile No.: 775-688-3572

 

Telephone No.: 775-688-6829

 

Email: romney.mcdonald@usbank.com

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Thomas M. Manning

 

 

Name: Thomas M. Manning

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Goldman, Sachs @ Co.

 

30 Hudson Street, 4th Floor

 

Jersey City, NJ 07302

 

 

 

Contact Person: Thierry Le Jouan

 

Facsimile No.: 917-777-3275

 

Telephone No.: 212-357-4280

 

Email: thierry.lejouan@gs.com

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS & TRADERS TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Paul Delmonte

 

 

Name: Paul Delmonte

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

One MTC

 

Buffalo, NY 14203

 

 

 

 

 

Contact Person: Agent Banking

 

Facsimile No.: 888-285-5880

 

Telephone No.: 716-848-3368

 

Email: participations@mtb.com

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Tesha Winslow

 

 

Name: Tesha Winslow

 

 

Title: Director

 

 

 

 

Address for Notices:

 

 

 

3333 Pechtree Rd NE

 

6th Floor, Mail Code GA-ATL 2013

 

Atlanta, Georgia 30326

 

 

 

Contact Person: Tesha Winslow

 

Facsimile No.: 404.439.7327

 

Telephone No.: 404.439.7325

 

Email: tesha.winslow@suntrust.com

 

--------------------------------------------------------------------------------


 

 

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ M. Bernadette Collins

 

 

Name: M. Bernadette Collins

 

 

Title: SVP

 

 

 

 

 

 

 

Address for Notices:

 

 

 

222 Bay Street

 

Ernst & Young Tower, 15th Flr

 

Toronto ON M5K 1A2

 

 

 

Contact Person: Sosin Arnin

 

Facsimile No.: (705) 797-6913

 

Telephone No.: (416) 307-6309

 

Email: sosin.arnin@tdsecurities.com

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Craig Person

 

 

Name: Craig Person

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

600 Washington Blvd.

 

9th Floor

 

Stamford, CT 06901

 

 

 

Contact Person: Loan Administration Team

 

Facsimile No.: 203-719-3888

 

Telephone No.: 212-882-5052

 

Email: UBSAgency@ubs.com

 

--------------------------------------------------------------------------------


 

 

UNITED BANK, INC., as a Lender

 

 

 

 

 

By:

/s/ Devin McCreery

 

 

Name: Devin McCreery

 

 

Title: Market President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

United Bank, Inc.

 

113 North Street

 

Ripley, WV 25271

 

 

 

Contact Person: Brandon Boldman

 

Facsimile No.: 304-373-2540

 

Telephone No.: 304-373-2553

 

Email: LoantechSupport@bankwithunited.com

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

Bank of America, N.A.

 

$

94,500,000

 

JPMorgan Chase Bank, N.A.

 

$

80,500,000

 

Fifth Third Bank

 

$

80,500,000

 

Citizens Bank, N.A.

 

$

80,500,000

 

U.S. Bank National Association

 

$

80,500,000

 

Wells Fargo Bank, National Association

 

$

80,500,000

 

Manufacturers & Traders Trust Company

 

$

57,750,000

 

SunTrust Bank

 

$

57,750,000

 

Goldman Sachs Bank USA

 

$

42,000,000

 

TD Bank, N.A.

 

$

28,000,000

 

UBS AG, Stamford Branch

 

$

8,750,000

 

United Bank, Inc.

 

$

8,750,000

 

Total Revolving Commitments:

 

$

700,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

TERM A FACILITY REFINANCING LOANS

 

Lender

 

Term A Facility Refinancing
Loans

 

Bank of America, N.A.

 

$

40,500,000

 

JPMorgan Chase Bank, N.A.

 

$

34,500,000

 

Fifth Third Bank

 

$

34,500,000

 

Citizens Bank, N.A.

 

$

34,500,000

 

U.S. Bank National Association

 

$

34,500,000

 

Wells Fargo Bank, National Association

 

$

34,500,000

 

Manufacturers & Traders Trust Company

 

$

24,750,000

 

SunTrust Bank

 

$

24,750,000

 

Goldman Sachs Bank USA

 

$

18,000,000

 

TD Bank, N.A.

 

$

12,000,000

 

UBS AG, Stamford Branch

 

$

3,750,000

 

United Bank, Inc.

 

$

3,750,000

 

Total Term A Facility Refinancing Loans:

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX A-3

 

TERM B FACILITY COMMITMENTS

 

Lender

 

Term B Facility
Commitment

 

Bank of America, N.A.

 

$

257,059,458.33

 

Total Term B Facility Commitments:

 

$

257,059,458.33

 

 

TERM B FACILITY REFINANCING LOANS

 

Lender

 

Term B Facility Refinancing
Loans

 

Bank of America, N.A.

 

$

242,940,541.67

 

Total Term B Facility Refinancing Loans:

 

$

242,940,541.67

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

APPLICABLE FEE PERCENTAGE AND

APPLICABLE MARGIN FOR REVOLVING LOANS,
SWINGLINE LOANS AND TERM A FACILITY LOANS

 

 

 

 

 

Applicable Margin

 

 

 

Pricing

 

Consolidated Total Net

 

Revolving Loans
and Swingline Loans

 

Term A Facility Loans

 

Applicable
Fee

 

Level

 

Leverage Ratio

 

LIBOR

 

ABR

 

LIBOR

 

ABR

 

Percentage

 

Level I

 

Greater than 3.50 to 1.00

 

3.00

%

2.00

%

3.00

%

2.00

%

0.50

%

Level II

 

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

2.50

%

1.50

%

2.50

%

1.50

%

0.40

%

Level III

 

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

 

2.25

%

1.25

%

2.25

%

1.25

%

0.35

%

Level IV

 

Less than or equal to 2.50 to 1.00 but greater than 2.25 to 1.00

 

2.00

%

1.00

%

2.00

%

1.00

%

0.30

%

Level V

 

Less than or equal to 2.25 to 1.00 but greater than 2.00 to 1.00

 

1.75

%

0.75

%

1.75

%

0.75

%

0.25

%

Level VI

 

Less than or equal to 2.00 to 1.00 but greater than 1.75 to 1.00

 

1.50

%

0.50

%

1.50

%

0.50

%

0.20

%

Level VII

 

Less than or equal to 1.75 to 1.00

 

1.25

%

0.25

%

1.25

%

0.25

%

0.20

%

 

--------------------------------------------------------------------------------


 

ANNEX C

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

 

 

 

 

June 30, 2017

 

$

3,750,000

 

September 30, 2017

 

$

3,750,000

 

December 31, 2017

 

$

3,750,000

 

March 31, 2018

 

$

3,750,000

 

June 30, 2018

 

$

3,750,000

 

September 30, 2018

 

$

3,750,000

 

December 31, 2018

 

$

3,750,000

 

March 31, 2019

 

$

3,750,000

 

June 30, 2019

 

$

5,625,000

 

September 30, 2019

 

$

5,625,000

 

December 31, 2019

 

$

5,625,000

 

March 31, 2020

 

$

5,625,000

 

June 30, 2020

 

$

7,500,000

 

September 30, 2020

 

$

7,500,000

 

December 31, 2020

 

$

7,500,000

 

March 31, 2021

 

$

7,500,000

 

June 30, 2021

 

$

7,500,000

 

September 30, 2021

 

$

7,500,000

 

December 31, 2021

 

$

7,500,000

 

The date that is the fifth anniversary of the Closing Date

 

Entire remaining outstanding principal amount

 

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING NOTE

 

THIS REVOLVING NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS REVOLVING NOTE AND THE LOANS EVIDENCED HEREBY MAY BE
TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON THE
REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON BEHALF
OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).

 

REVOLVING NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the [  ](1) Revolving Loans (the “Applicable Tranche Revolving Loans”) made
by Lender to Borrower under the Credit Agreement, in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each Applicable Tranche Revolving Loan made by Lender
to Borrower, at such office, in like money and funds, for the period commencing
on the date of such Applicable Tranche Revolving Loan until, but excluding, the
date on which such Applicable Tranche Revolving Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Applicable Tranche Revolving Loan made by Lender to Borrower
and each payment made on account of the principal thereof, shall be recorded by
Lender on its books, loan accounts or other records.  The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Applicable Tranche Revolving Loans and payments with respect
thereto.

 

This Revolving Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement, dated as of January 19, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America,

 

--------------------------------------------------------------------------------

(1)  Identify applicable Tranche.

 

Exhibit A-1-1

 

--------------------------------------------------------------------------------


 

N.A., as Administrative Agent and as Collateral Agent, and the other parties
party thereto, and evidences certain Revolving Loans made by Lender thereunder. 
Terms used but not defined in this Revolving Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Revolving Note upon the occurrence of certain events, for
prepayments of the Applicable Tranche Revolving Loans and for the amendment or
waiver of certain provisions of the Credit Agreement, each upon the terms and
conditions specified therein.

 

Except as permitted by Section 13.05 of the Credit Agreement, this Revolving
Note may not be assigned by Lender to any other Person.

 

This Revolving Note is issued pursuant to and entitled to the benefits of the
Credit Agreement and the other Credit Documents, and is secured and guaranteed
as provided in the Credit Agreement and the Security Documents.  Reference is
hereby made to the Credit Agreement and the other Credit Documents for a more
complete statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are to be repaid and a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Revolving Note in respect thereof.

 

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS REVOLVING NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-1-2

 

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-1-1

 

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Revolving Note evidences Applicable Tranche Revolving Loans made by Lender,
continued or converted under the within-described Credit Agreement to Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the payments, continuations, conversions and prepayments of
principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1-2

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TERM A FACILITY NOTE

 

THIS TERM A FACILITY NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS TERM A FACILITY NOTE AND THE LOANS EVIDENCED HEREBY
MAY BE TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON
THE REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON
BEHALF OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT
(AS DEFINED HEREIN).

 

TERM A FACILITY NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Term A Facility Loans made by Lender to Borrower under the Credit
Agreement, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
Term A Facility Loan made by Lender to Borrower, at such office, in like money
and funds, for the period commencing on the date of such Term A Facility Loan
until, but excluding, the date on which such Term A Facility Loan shall be paid
in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term A Facility Loan made by Lender to Borrower and each
payment made on account of the principal thereof, shall be recorded by Lender on
its books, loan accounts or other records.  The Lender may also attach schedules
to this Term A Facility Note and endorse thereon the date, amount and maturity
of its Term A Facility Loans and payments with respect thereto.

 

This Term A Facility Note is one of the Term A Facility Notes referred to in the
Amended and Restated Credit Agreement, dated as of January 19, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto, and evidences Term A Facility Loans made by Lender thereunder.  Terms
used but not

 

Exhibit A-2-1

 

--------------------------------------------------------------------------------


 

defined in this Term A Facility Note have the respective meanings assigned to
them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Term A Facility Note upon the occurrence of certain events, for
prepayments of the Term A Facility Loans and for the amendment or waiver of
certain provisions of the Credit Agreement, each upon the terms and conditions
specified therein.

 

Except as permitted by Section 13.05 of the Credit Agreement, this Term A
Facility Note may not be assigned by Lender to any other Person.

 

This Term A Facility Note is issued pursuant to and entitled to the benefits of
the Credit Agreement and the other Credit Documents, and is secured and
guaranteed as provided in the Credit Agreement and the Security Documents. 
Reference is hereby made to the Credit Agreement and the other Credit Documents
for a more complete statement of the terms and conditions under which the Term A
Facility Loans evidenced hereby were made and are to be repaid and a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and guarantees, the terms and conditions upon
which the security interest and each guarantee was granted and the rights of the
holder of this Term A Facility Note in respect thereof.

 

THIS TERM A FACILITY NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS TERM A FACILITY NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-2-2

 

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-2-1

 

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM A FACILITY LOAN

 

This Term A Facility Note evidences the Term A Facility Loan made by Lender,
continued or converted under the within-described Credit Agreement to Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the payments, continuations, conversions and prepayments of
principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2-2

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF TERM B FACILITY NOTE

 

THIS TERM B FACILITY NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS TERM B FACILITY NOTE AND THE LOANS EVIDENCED HEREBY
MAY BE TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON
THE REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON
BEHALF OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT
(AS DEFINED HEREIN).

 

TERM B FACILITY NOTE

 

$[         ]

 

[Date]

 

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Term B Facility Loans made by Lender to Borrower under the Credit
Agreement, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
Term B Facility Loan made by Lender to Borrower, at such office, in like money
and funds, for the period commencing on the date of such Term B Facility Loan
until, but excluding, the date on which such Term B Facility Loan shall be paid
in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term B Facility Loan made by Lender to Borrower and each
payment made on account of the principal thereof, shall be recorded by Lender on
its books, loan accounts or other records.  The Lender may also attach schedules
to this Term B Facility Note and endorse thereon the date, amount and maturity
of its Term B Facility Loans and payments with respect thereto.

 

This Term B Facility Note is one of the Term B Facility Notes referred to in the
Amended and Restated Credit Agreement, dated as of January 19, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party

 

Exhibit A-3-1

 

--------------------------------------------------------------------------------


 

thereto, and evidences Term B Facility Loans made by Lender thereunder.  Terms
used but not defined in this Term B Facility Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Term B Facility Note upon the occurrence of certain events, for
prepayments of the Term B Facility Loans and for the amendment or waiver of
certain provisions of the Credit Agreement, each upon the terms and conditions
specified therein.

 

Except as permitted by Section 13.05 of the Credit Agreement, this Term B
Facility Note may not be assigned by Lender to any other Person.

 

This Term B Facility Note is issued pursuant to and entitled to the benefits of
the Credit Agreement and the other Credit Documents, and is secured and
guaranteed as provided in the Credit Agreement and the Security Documents. 
Reference is hereby made to the Credit Agreement and the other Credit Documents
for a more complete statement of the terms and conditions under which the Term B
Facility Loans evidenced hereby were made and are to be repaid and a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and guarantees, the terms and conditions upon
which the security interest and each guarantee was granted and the rights of the
holder of this Term B Facility Note in respect thereof.

 

THIS TERM B FACILITY NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS TERM B FACILITY NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-3-2

 

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-3-1

 

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM B FACILITY LOANS

 

This Term B Facility Note evidences the Term B Facility Loans made by Lender,
continued or converted under the within-described Credit Agreement to Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the payments, continuations, conversions and prepayments of
principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-3-2

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

FORM OF SWINGLINE NOTE

 

THIS SWINGLINE NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS SWINGLINE NOTE AND THE LOANS EVIDENCED HEREBY MAY BE
TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON THE
REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON BEHALF
OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).

 

SWINGLINE NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Swingline Loans made by Lender to Borrower under the Credit Agreement,
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each Swingline
Loan made by Lender to Borrower, at such office, in like money and funds, for
the period commencing on the date of such Swingline Loan until, but excluding,
the date on which such Swingline Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount and interest rate of each Swingline Loan made by Lender to
Borrower and each payment made on account of the principal thereof, shall be
recorded by Lender on its books, loan accounts or other records.  The Lender may
also attach schedules to this Swingline Note and endorse thereon the date,
amount and maturity of its Swingline Loans and payments with respect thereto.

 

This Swingline Note is the Swingline Note referred to in the Amended and
Restated Credit Agreement, dated as of January 19, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto,  Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto, and evidences

 

Exhibit A-4-1

 

--------------------------------------------------------------------------------


 

Swingline Loans made by Lender thereunder.  Terms used but not defined in this
Swingline Note have the respective meanings assigned to them in the Credit
Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Swingline Note upon the occurrence of certain events, for
prepayments of the Swingline Loans and for the amendment or waiver of certain
provisions of the Credit Agreement, each upon the terms and conditions specified
therein.

 

Except as permitted by Sections 13.05 and 12.06 of the Credit Agreement, this
Swingline Note may not be assigned by Lender to any other Person.

 

This Swingline Note is issued pursuant to and entitled to the benefits of the
Credit Agreement and the other Credit Documents, and is secured and guaranteed
as provided in the Credit Agreement and the Security Documents.  Reference is
hereby made to the Credit Agreement and the other Credit Documents for a more
complete statement of the terms and conditions under which the Swingline Loans
evidenced hereby were made and are to be repaid and a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Swingline Note in respect thereof.

 

THIS SWINGLINE NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS SWINGLINE NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-4-2

 

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-4-1

 

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Swingline Note evidences the Swingline Loans made by Lender under the
within-described Credit Agreement to Borrower, on the dates, in the principal
amounts and bearing interest at the rates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date
Made

 

Principal
Amount
of Loan

 

Interest
Rate

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4-2

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Date:  [            ]

 

To:    Administrative Agent under the Amended and Restated Credit Agreement,
dated as of January 19, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Penn
National Gaming, Inc. (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.

 

Ladies and Gentlemen:

 

The undersigned Borrower, referring to the Credit Agreement (the terms defined
therein, being used herein as defined therein), hereby gives you
[irrevocable](2) notice pursuant to [Sections 2.01(e)](3), 2.02,
[2.03(e)](4) and 4.05 of the Credit Agreement that Borrower desires to make a
borrowing (the “Proposed Borrowing”) under the Credit Agreement, and in
connection therewith sets forth below the information relating to the Proposed
Borrowing:

 

(A)                               Proposed Borrowing:

 

(i)                                     The Business Day of the Proposed
Borrowing is [         ] (the “Borrowing Date”).

 

(ii)                                  The aggregate amount of the Proposed
Borrowing is $[               ].

 

(iii)                               The Proposed Borrowing shall consist of:

 

1.                                      [$[          ](5) of Revolving Loans
that shall initially be [ABR Loans][LIBOR Loans] [,such Revolving Loans are
requested to have an Interest Period of [   ] month[s], commencing on the
Borrowing Date](6) [.][,][and]

 

--------------------------------------------------------------------------------

(2)                                 To be included unless notice is conditioned
on the occurrence of another transaction, including, without limitation, an
acquisition, sale, incurrence of indebtedness or issuance of equity interests.

 

(3)                                 To be included for borrowings of Swingline
Loans only.

 

(4)                                 To be included for borrowings in respect of
Letter of Credit reimbursement only.

 

(5)                                 Borrowings of Revolving Loans shall be made
pro rata across all outstanding Tranches of Revolving Commitments.

 

(6)                                 To be included for borrowings of LIBOR Loans
only.

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

2.                                      [$[          ] of Term [A][B] Facility
Loans that shall initially be [ABR Loans][LIBOR Loans] [,such Term [A][B] Loans
are requested to have an Interest Period of [   ] month[s], commencing on the
Borrowing Date](7)[.][and],

 

3.                                      [a $[          ] Swingline Loan, which
shall be an ABR Loan].

 

(iv)                              The proceeds of the Proposed Borrowing are to
be deposited into [the account or accounts described in the letter attached
hereto and in the respective amounts set forth therein][the following account:

 

Bank:

 

[                          ]

 

 

 

Account Name:

 

[                          ]

 

 

 

Account #:

 

[                          ]

 

 

 

ABA:

 

[                          ]]

 

(B)                               Borrower hereby represents and warrants that
both immediately before and immediately after giving effect to the Proposed
Borrowing and the intended use thereof:

 

(i)                                     [Each of the representations and
warranties made by the Credit Parties in Article VIII of the Credit Agreement
and by each Credit Party in each other Credit Document to which it is a party is
true and correct in all material respects on and as of the Borrowing Date with
the same force and effect as if made on and as of such date (it being understood
and agreed that any such representation or warranty which by its terms is made
as of an earlier date is true and correct in all material respects only as such
earlier date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on the applicable date);](8)

 

(ii)                                  [No Default or Event of Default has
occurred and is continuing; and](9)

 

(iii)                               The sum of the aggregate amount of the
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans, plus the aggregate outstanding L/C Liabilities does not exceed
the Total Revolving Commitments then in effect.

 

[(C)                           This Notice of Borrowing is conditioned upon
[     ].](10)

 

--------------------------------------------------------------------------------

(7)                                 To be included for borrowings of LIBOR Loans
only.

 

(8)                                 This clause shall not apply to any
extensions of credit pursuant to an Incremental Term Loan to the extent provided
by Section 2.12 of the Credit Agreement and the applicable Incremental Joinder
Agreement.

 

(9)                                 This clause shall not apply to any
extensions of credit pursuant to an Incremental Term Loan to the extent provided
by Section 2.12 of the Credit Agreement and the applicable Incremental Joinder
Agreement.

 

Exhibit B-2

 

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(10)                          Describe the applicable acquisition, sale,
incurrence of indebtedness, issuance of equity interests or other transaction.

 

Exhibit B-3

 

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

Date:  [          ]

 

To:  Administrative Agent under the Credit Agreement referred to below.

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement;” capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement), among Penn National Gaming, Inc. (“Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto, 
Bank of America, N.A., as Administrative Agent and as Collateral Agent, and the
other parties party thereto.

 

Borrower hereby gives notice pursuant to Sections 2.09(a) and 4.05 of the Credit
Agreement that it requests a continuation or conversion of one or more Loans
outstanding under the Credit Agreement, and in connection therewith sets forth
below the terms on which such continuation or conversion is requested to be
made:

 

(A)                               Date of [continuation] [conversion](11)

 

(B)                               Aggregate Amount of [LIBOR]

 

[ABR] Loans of

 

[identify applicable Tranche of Loans]

 

to be [continued] [converted]

 

(C)                               The [LIBOR] [ABR] Loans are to be [continued
as] [converted into] [ABR] [LIBOR] Loans.

 

(D)                               [The duration of the Interest Period for the
LIBOR Loans being continued is a [           ] period.](12)

 

(E)                                [The duration of the Interest Period for such
LIBOR Loans being converted is a [           ] period.](13)

 

--------------------------------------------------------------------------------

(11)                          Must be a Business Day.

 

(12)                          Applicable if this is a Continuation of the
Interest Period of outstanding LIBOR Loans.

 

(13)                          Applicable if this is a Conversion to a LIBOR
Loan.

 

Exhibit C-1

 

--------------------------------------------------------------------------------


 

[(F)                             This Notice of Continuation/Conversion is
conditioned upon [   ].](14)

 

Borrower hereby certifies that no Event of Default has occurred and is
continuing, or would result from the [conversion] [continuation].

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(14)                          Describe the applicable acquisition, sale,
incurrence of indebtedness, issuance of Equity Interests or other transaction.

 

Exhibit C-2

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the L/C Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (“Administrative
Agent”), Bank of America, N.A., as Collateral Agent, and the other parties party
thereto.

 

Pursuant to the provisions of Section 5.06(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

Exhibit D-1-1

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the L/C Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (“Administrative
Agent”), Bank of America, N.A., as Collateral Agent, and the other parties party
thereto.

 

Pursuant to the provisions of Section 5.06(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

Exhibit D-2-1

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the L/C Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (“Administrative
Agent”), Bank of America, N.A., as Collateral Agent, and the other parties party
thereto.

 

Pursuant to the provisions of Section 5.06(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

Exhibit D-3-1

 

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the L/C Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (“Administrative
Agent”), Bank of America, N.A., as Collateral Agent, and the other parties party
thereto.

 

Pursuant to the provisions of Section 5.06(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

Exhibit D-4-1

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Reserved]

 

Exhibit E-1

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Reserved]

 

Exhibit F-1

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

January 19, 2017

 

I, the undersigned, a Responsible Officer of Penn National Gaming, Inc., a
Pennsylvania corporation (“Borrower”), do hereby certify that:

 

1.                                      This certificate (“Certificate”) is
furnished to Administrative Agent on behalf of the Lenders pursuant to
Section 7.01(p) of the Amended and Restated Credit Agreement, dated the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto,  Bank
of America, N.A., as Administrative Agent and as Collateral Agent, and the other
parties party thereto.  Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.

 

2.                                      Solely in my capacity as [             ]
of Borrower, I hereby certify that:

 

(a)                                 I am familiar with the financial condition
of Borrower and the Restricted Subsidiaries; and

 

(b)                                 For purposes of this Certificate, I am
familiar with and have considered information regarding the fair value of the
Property of Borrower and the fair salable value of the assets of Borrower (in
each case, on a consolidated basis with its Restricted Subsidiaries) and the
probable liabilities and obligations of Borrower (in each case, on a
consolidated basis with its Restricted Subsidiaries), contingent or otherwise,
to creditors, in each case after giving effect to the Transactions and the
extensions of credit to be provided thereunder, and I have made a reasonable
inquiry with respect to, and made reasonable estimate of, the contingent
liabilities of Borrower (on a consolidated basis with its Restricted
Subsidiaries).

 

3.                                      Based on and subject to the foregoing, I
hereby certify that, immediately before and immediately after giving effect to
the consummation of the Transactions and the extensions of credit to be provided
thereunder as of the date hereof, it is my opinion that:

 

(a)                                 the fair value of the Property of Borrower
(on a consolidated basis with its Restricted Subsidiaries) is greater than the
total amount of its liabilities, including, without limitation, contingent
liabilities;

 

(b)                                 the present fair salable value of the assets
of Borrower (on a consolidated basis with its Restricted Subsidiaries) is not
less than the amount that will be required to pay the probable liability of
Borrower (on a consolidated basis with its Restricted Subsidiaries) on its debts
as they become absolute and matured;

 

(c)                                  Borrower (on a consolidated basis with its
Restricted Subsidiaries) does not intend to, and does not believe that it will,
incur debts and liabilities beyond its ability to pay as such debts and
liabilities mature;

 

(d)                                 Borrower (on a consolidated basis with its
Restricted Subsidiaries) is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which its Property would
constitute an unreasonably small capital; and

 

Exhibit G-1

 

--------------------------------------------------------------------------------


 

(e)                                  Borrower (on a consolidated basis with its
Restricted Subsidiaries) is able to pay its debts as they become due and
payable.

 

For purposes of this Certificate, the amount of contingent liabilities at any
time has been computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

[Signature page follows]

 

Exhibit G-2

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereto set my hand on the date first written above,
in my official (and not individual) capacity and without personal liability.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-3

 

--------------------------------------------------------------------------------


 

 

EXHIBIT H

 

FORM OF

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

made by

 

PENN NATIONAL GAMING, INC.,

 

and

 

THE GUARANTORS PARTY HERETO,
as Pledgors,

 

in favor of

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of January 19, 2017

 

 

Exhibit H-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

2

 

 

 

SECTION 1.1

Definitions

2

SECTION 1.2

Interpretation

11

SECTION 1.3

Resolution of Drafting Ambiguities

11

SECTION 1.4

Effect of this Agreement

11

 

 

 

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

11

 

 

 

SECTION 2.1

Grant of Security Interest

11

SECTION 2.2

Security Interest

13

SECTION 2.3

No Release

14

 

 

 

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL

14

 

 

 

SECTION 3.1

Delivery of Certificated Pledged Securities

14

SECTION 3.2

Perfection of Uncertificated Pledged Securities

15

SECTION 3.3

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

15

SECTION 3.4

Other Actions

16

SECTION 3.5

Joinder of Additional Guarantors

16

SECTION 3.6

Use and Pledge of Pledged Collateral

16

 

 

 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

17

 

 

 

SECTION 4.1

Defense of Claims; Transferability of Pledged Collateral

17

SECTION 4.2

Other Financing Statements

17

SECTION 4.3

Chief Executive Office; Change of Name; Jurisdiction of Organization

17

SECTION 4.4

Due Authorization and Issuance

18

 

 

 

ARTICLE V CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES

18

 

 

 

SECTION 5.1

Pledge of Additional Pledged Securities

18

SECTION 5.2

Voting Rights; Distributions; etc

18

SECTION 5.3

Defaults, etc. Relating to Pledged Securities

19

SECTION 5.4

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests

20

 

 

 

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

20

 

 

 

SECTION 6.1

Grant of License

20

SECTION 6.2

Protection of Collateral Agent’s Security

20

SECTION 6.3

After-Acquired Property

21

SECTION 6.4

Litigation

21

 

Exhibit H-2

--------------------------------------------------------------------------------


 

ARTICLE VII CERTAIN PROVISIONS CONCERNING RECEIVABLES

22

 

 

 

SECTION 7.1

Maintenance of Records

22

SECTION 7.2

Legend

22

 

 

 

ARTICLE VIII REMEDIES

22

 

 

 

SECTION 8.1

Remedies

22

SECTION 8.2

Notice of Sale

24

SECTION 8.3

Waiver of Notice and Claims

24

SECTION 8.4

Certain Sales of Pledged Collateral

25

SECTION 8.5

No Waiver; Cumulative Remedies

26

SECTION 8.6

Certain Additional Actions Regarding Intellectual Property

26

SECTION 8.7

Special Gaming Requirements

26

 

 

 

ARTICLE IX APPLICATION OF PROCEEDS

28

 

 

ARTICLE X MISCELLANEOUS

28

 

 

 

SECTION 10.1

Concerning Collateral Agent

28

SECTION 10.2

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

29

SECTION 10.3

Representations, Warranties and Covenants

29

SECTION 10.4

Continuing Security Interest

30

SECTION 10.5

Termination; Release

30

SECTION 10.6

Modification in Writing

30

SECTION 10.7

Notices

30

SECTION 10.8

GOVERNING LAW

30

SECTION 10.9

SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

31

SECTION 10.10

Severability of Provisions

32

SECTION 10.11

Counterparts; Interpretation; Effectiveness

32

SECTION 10.12

Business Days

32

SECTION 10.13

No Credit for Payment of Taxes or Imposition

32

SECTION 10.14

No Claims Against Collateral Agent

32

SECTION 10.15

Obligations Absolute

32

SECTION 10.16

Application of Gaming Laws

33

SECTION 10.17

Missouri Gaming Law Specific Provisions

33

SECTION 10.18

Indiana Gaming Law Specific Provisions

34

SECTION 10.19

[Reserved]

35

SECTION 10.20

Illinois Gaming Law Specific Provisions

35

SECTION 10.21

Ohio Gaming Law Specific Provisions

35

SECTION 10.22

Nevada Gaming Law Specific Provisions

36

SECTION 10.23

Texas Gaming Law Specific Provisions

37

 

SCHEDULE 1

Certificated Securities

 

EXHIBIT 1

Form of Issuers Acknowledgment

 

EXHIBIT 2

Form of Security Agreement Pledge Amendment

 

 

Exhibit H-3

--------------------------------------------------------------------------------


 

EXHIBIT 3

Form of Joinder Agreement

 

 

Exhibit H-4

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of January 19, 2017, is made by PENN NATIONAL GAMING, INC., a Pennsylvania
corporation, (“Borrower”), and THE SUBSIDIARIES OF BORROWER FROM TIME TO TIME
PARTY HERETO, collectively, the “Guarantors” and, together with Borrower, the
“Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (as hereinafter
defined) (in such capacity and together with any successors in such capacity,
“Collateral Agent”).

 

R E C I T A L S:

 

A.                                    Borrower, the Guarantors (as defined in
the Existing Credit Agreement (as hereinafter defined)) from time to time party
thereto, the Lenders (as defined in the Existing Credit Agreement) from time to
time party thereto, Bank of America, N.A., in its capacity as administrative
agent and collateral agent, and the other agents, arrangers and financial
institutions party thereto are party to that certain Credit Agreement, dated as
of October 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”).

 

B.                                    In connection with the Existing Credit
Agreement, Borrower and certain of its Subsidiaries entered into that certain
Security Agreement, dated as of October 30, 2013 (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Security Agreement”), in favor of Collateral Agent (as defined in the
Existing Security Agreement).

 

C.                                    Pursuant to (i) that certain Second
Amendment and Refinancing Agreement, dated as of the date hereof (the “Second
Amendment”), by and among the Borrower, the subsidiaries of the Borrower party
thereto as guarantors, Bank of America, N.A., as administrative agent and
collateral agent, the lenders party thereto and the other parties thereto and
(ii) that certain Amended and Restated Credit Agreement, dated as of the date
hereof, by and among Borrower, the Guarantors from time to time party thereto,
the Lenders (as defined in the Credit Agreement) from time to time party
thereto, Bank of America, N.A., in its capacity as administrative agent,
Collateral Agent and the other parties party thereto (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), such parties have agreed to amend and restate in its entirety the
Existing Credit Agreement.

 

D.                                    Each Guarantor has, or will have, as the
case may be, among other things, fully and unconditionally guaranteed the
obligations of Borrower under the Credit Agreement and of the other Credit
Parties (other than the obligations of such Guarantor) under the Credit Swap
Contracts and Secured Cash Management Agreements (other than any Excluded Swap
Obligations (as defined in the Credit Agreement) with respect to such
Guarantor).

 

E.                                     Each Guarantor will receive substantial
benefits from the execution, delivery and performance of the obligations of
(i) Borrower under the Credit Agreement and the other Credit Documents and
(ii) the Credit Parties under the Credit Swap Contracts and Secured Cash
Management Agreements and is, therefore, willing to enter into this Agreement,
which amends and restates in its entirety the Existing Security Agreement.

 

F.                                      Collateral Agent has been authorized and
directed to enter into this Agreement pursuant to the Second Amendment and the
Credit Agreement.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

G.                                    It is a condition precedent to (i) the
obligations of the Lenders to make, continue and/or convert Loans under the
Credit Agreement, (ii) the obligations of the L/C Lenders to issue, continue
and/or convert Letters of Credit under the Credit Agreement, (iii) the
obligations of the applicable Swap Providers to provide financial accommodations
under the Credit Swap Contracts and (iv) the obligations of the applicable Cash
Management Banks to provide financial accommodations under the Secured Cash
Management Agreements that each Pledgor execute and deliver the applicable
Credit Documents, including this Agreement.

 

H.                                   This Agreement is made by each Pledgor in
favor of Collateral Agent for the benefit of the Secured Parties to secure the
payment and performance of all of the Secured Obligations (as hereinafter
defined).

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and Collateral Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1                                        Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Credit Agreement, terms used herein that are defined in the UCC (as hereinafter
defined) shall have the meanings assigned to them in the UCC, including the
following that are capitalized herein:

 

“Accounts”; “Bank”; “Chattel Paper”; “Certificated Security”; “Commercial Tort
Claim”; “Documents”; “Electronic Chattel Paper”; “Equipment”; “Fixtures”;
“Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of Credit”; “Money”;
“Payment Intangibles”; “Proceeds”; “Records”; “Securities Account”; “State”;
“Supporting Obligations”; and “Tangible Chattel Paper”.

 

(b)                                 Capitalized terms used but not otherwise
defined herein that are defined in the Credit Agreement shall have the meanings
given to them in the Credit Agreement.

 

(c)                                  The following terms shall have the
following meanings:

 

“Agreement” shall have the meaning assigned to such term in the preamble hereof.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereof.

 

“Casino Rama Management Contract” shall mean the Interim Operating Agreement,
dated as of August 1, 2011, among Ontario Lottery and Gaming Corporation, Casino
Rama Services Inc., CRC Holdings, Inc., and CHC Casinos Canada Limited,as
amended by (i) that certain letter agreement, dated May 31, 2012, between
Ontario Lottery and Gaming Corporation, CHC Casinos Canada Limited, Casino Rama
Services Inc. and CRC Holdings, Inc. and (ii) that certain letter agreement,
dated June 26, 2014, among Ontario Lottery and Gaming, CHC Casinos Canada
Limited, Casino Rama Services Inc. and CRC Holdings, Inc.

 

Exhibit H-2

--------------------------------------------------------------------------------


 

“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s liens and other claims arising by operation of
law) against, all or any portion of the Pledged Collateral.

 

“Charles Town Facility” means the Gaming Facility commonly known as Hollywood
Casino at Charles Town Races.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Contracts” shall mean, collectively, with respect to each Pledgor, all
contracts and agreements, including, without limitation, all sale, service,
performance, equipment or property lease contracts and agreements, to which such
Pledgor is a party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

“Copyright License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Pledgor of any right to use any Copyright, including
without limitation, any of the foregoing referred to in Schedule 9(c) to the
applicable Perfection Certificate.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 9(c) to the applicable Perfection Certificate), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereof.

 

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, all
“deposit accounts” as such term is defined in Article 9 of the UCC and shall
also include any sub-accounts relating to any of the foregoing deposit accounts.

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

“Excluded Property” shall mean, with respect to any Pledgor:

 

(i)                                         any fee-owned real property with a
fair market value of less than $25 million and any leasehold rights and
interests in real property (except to the extent any such property is, or such
rights or interests are, required to be subject to a Lien in favor of the
Secured Parties pursuant to Sections 9.08, 9.11 or 9.14 of the Credit
Agreement);

 

(ii)                                      Letter-of-Credit Rights, other than
Supporting Obligations, to the extent a security interest therein cannot be
perfected by the filing of a UCC financing statement;

 

Exhibit H-3

--------------------------------------------------------------------------------


 

(iii)                                   motor vehicles and other assets subject
to certificates of title, in each case, to the extent a security interest
therein cannot be perfected by the filing of a UCC financing statement;

 

(iv)                                  any Money, Deposit Accounts and other
assets specifically requiring perfection through control agreements, in each
case, to the extent a security interest therein cannot be perfected by the
filing of a UCC financing statement;

 

(v)                                     any permit, lease, license, contract or
other agreement to which such Pledgor is a party (or any assets, property,
rights or interests of a Pledgor subject thereto), including, without
limitation, (A) the Casino Rama Management Contract, (B) the Gaming Licenses
(including, without limitation (I) the West Virginia Racing License, (II) the
West Virginia Race Track Video Lottery License; (III) the West Virginia
Racetrack Table Games License; and (IV) any Gaming License issued by the
Missouri Gaming Commission, the Nevada Gaming Commission, the Indiana Gaming
Commission, the Illinois Gaming Board, the Ohio Casino Control Commission, the
Ohio State Racing Commission, the Massachusetts Gaming Commission, the Ohio
Lottery Commission or the State of Ohio to, and held by, such Pledgor); (C) the
Skrmetta Lease; and (D) the Jamul Management Contract, in each case, to the
extent and for so long as the grant of a security interest hereunder (a) is
prohibited (x) by or is a violation of any applicable law, rule or regulation
(including, without limitation, any Gaming Laws) or (y) except with respect to
(A) assets, property, rights or interests required to be subject to Mortgages or
Ship Mortgages pursuant to Section 9.08, 9.11 or 9.14 of the Credit Agreement
and (B) leaseholds of Vessels and Replacement Vessels, by any agreement,
instrument or other undertaking that is not prohibited by Section 10.10 of the
Credit Agreement to which such Pledgor is a party or by which it or any of its
property or assets is bound; (b) requires consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority) unless such consent, approval, license or authorization
has been received and is in effect; (c) except with respect to (A) assets,
property, rights or interests required to be subject to Mortgages or Ship
Mortgages pursuant to Section 9.08, 9.11 or 9.14 of the Credit Agreement and
(B) leaseholds of Vessels and Replacement Vessels, requires the consent of any
Person (other than Borrower or any of its Wholly Owned Restricted Subsidiaries)
unless such consent has been received and is in effect (provided, that this
clause (c) shall not apply to the extent that such consent is required by an
agreement, contract or other undertaking which is prohibited by Section 10.10 of
the Credit Agreement); or (d) shall constitute or would result in (1) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Pledgor therein or (2) a breach or termination pursuant to the terms of, or
a default under, any such permit, lease, license, contract or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however,
that such security interest shall attach immediately at such time as the legal
or contractual provisions referred to above shall no longer be applicable or the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and, to the extent severable, shall attach immediately to any portion
of such permit, lease, license, contract, property rights or agreement that does
not result in any of the consequences specified in clauses (a) through (d) above
(unless such permit, lease, license, contract, property right or agreement
otherwise constitutes Excluded Property);

 

(vi)                    except with respect to (A) assets, property, rights or
interests required to be subject to Mortgages or Ship Mortgages pursuant to
Section 9.08, 9.11 or 9.14 of the Credit Agreement and (B) leaseholds of Vessels
and Replacement Vessels, any lease, license or other agreement or any property
or rights of such Pledgor subject to a purchase money security interest, capital
lease obligation or similar arrangements, in each case, to the extent permitted
under the Credit Documents, if and for so long as the agreement pursuant to
which such Lien is granted (or the document providing such capital lease or
similar arrangements) prohibits, or requires the consent of any Person (other
than Borrower or any of its

 

Exhibit H-4

--------------------------------------------------------------------------------


 

Wholly Owned Restricted Subsidiaries) as a condition to, the creation of any
other Lien with respect to such lease, license, other agreement, property or
rights unless such consent has been received and is in effect;

 

(vii)                               any United States applications for
trademarks filed in the United States Patent and Trademark Office pursuant to 15
U.S.C. § 1051 Section 1(b) unless and until evidence of use of the trademark in
interstate commerce is submitted to the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(c) or Section 1(d);

 

(viii)                            any Equity Interests or any other right or
interest in any limited partnership, general partnership, limited liability
company or joint venture as to which such Pledgor is a partner, member or the
equivalent to the extent and for so long as prohibited by, or creating an
enforceable right of termination in favor of, any Person (other than Borrower or
any of its Wholly Owned Restricted Subsidiaries), under the terms of any
applicable Organizational Documents, joint venture agreement or shareholders’
agreement, without the consent of any Person (other than Borrower or any of its
Wholly Owned Restricted Subsidiaries), in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity;

 

(ix)                                  the Equity Interests of any Foreign
Subsidiary in excess of 65% of the issued and outstanding Equity Interests of
such Foreign Subsidiary entitled to vote in the election of directors (or
similar governing body of such Foreign Subsidiary);

 

(x)                                     the Equity Interests of any Unrestricted
Subsidiary;

 

(xi)                                  with respect to the Charles Town Facility
(and any other Gaming Facility operated by a Pledgor in West Virginia), (v) all
monies and other funds on account of purses, taxes and breeders funds
distributable from pari-mutual commissions as a result of wagering on live
racing, simulcast or export signals, (w) all monies and other funds on account
of pension contributions, host fees, association’s shares, all governmental
entities’ shares and simulcast transmission fees and transmission costs, (x) all
taxes owing to the West Virginia Lottery Commission from the operation of West
Virginia Lottery Table Games, (y) all monies payable to customers with respect
to outstanding winning tickets and (z) all monies from video lottery due to the
thoroughbred and greyhound development funds, regular purse accounts, racing
commission, employees’ pension funds and all other recipients of video lottery
monies;

 

(xii)                               if (and only to the extent that and for so
long as) the pledge or assignment thereof, or grant of a security interest
therein, would constitute a violation of any applicable Requirements of Law
(including any Gaming Law) or regulation, permit, order or decree of any
Governmental Authority (including any Gaming Authority), (1) all funds,
revenues, monies or other amounts derived from the operation of Gaming
Facilities in the Commonwealth of Pennsylvania and owing to any Governmental
Authority on or with respect to gaming revenues under the Pennsylvania Race
Horse Development and Gaming Act, any rules or regulations promulgated
thereunder or any successor statute, rule or regulation and (2) all accounts
established for, or for the benefit of, the Commonwealth of Pennsylvania into
which monies, funds or other amounts from the operation of Gaming Facilities are
paid in order to satisfy obligations with respect to gaming revenue owing to the
Commonwealth of Pennsylvania under the Pennsylvania Race Horse Development and
Gaming Act, any rules or regulations promulgated thereunder or any successor
statute, rule or regulation;

 

(xiii)                            with respect to such Pledgor’s Gaming
Facilities in the State of Ohio, if (and only to the extent that) the pledge or
assignment thereof, or grant of a security interest therein, would constitute

 

Exhibit H-5

--------------------------------------------------------------------------------


 

a violation of any applicable Requirements of Law (including any Gaming Law) or
regulation, permit, order or decree of any Governmental Authority (including any
Gaming Authority), (A) all funds, monies or other amounts derived from or in
anticipation of the operation of Gaming Facilities in the State of Ohio that are
owed to the state, county, municipality, political subdivision or any other
governmental agency or instrumentality pursuant to applicable law, rule,
regulation or other authority, including, but not limited to, taxes, fees,
license payments and revenue sharing, (B) all funds, monies or other amounts
derived from the operation of Gaming Facilities in the State of Ohio that are
payable or owed to customers, including, but not limited to, customers with
winning wagers and (C) any Gaming License issued to such Pledgor for any Gaming
Facility Located in the State of Ohio;

 

(xiv)                           with respect to any such Pledgor’s Gaming
Facilities in the State of Nevada, if (and only to the extent that and for so
long as) the pledge or assignment thereof, or grant of a security interest
therein, would constitute a violation of any applicable Requirements of Law
(including any Gaming Law) or regulation, permit, order or decree of any
Governmental Authority (including any Gaming Authority), (A) all cash on hand
(i.e. cage cash and similar amounts that are not held in deposit accounts or
other bank accounts) of such Pledgor, (B) all withholding tax, fiduciary and
other deposit accounts of such Pledgor required to be maintained by applicable
Gaming Law, but only so long as the funds on deposit therein or credited thereto
are not greater than the amount required by applicable Gaming Law, and (C) any
Gaming License issued to such Pledgor for any Gaming Facility located in the
State of Nevada;

 

(xv)                              with respect to any such Pledgor’s Gaming
Facilities in the State of Illinois, if (and only to the extent that and for so
long as) the pledge or assignment thereof, or grant of a security interest
therein, would constitute a violation of any applicable Requirements of Law
(including any Gaming Law) or regulation, permit, order or decree of any
Governmental Authority (including any Gaming Authority), (A) all cash on hand
(i.e. cage cash and similar amounts that are not held in deposit accounts or
other bank accounts) of such Pledgor, (B) all withholding tax, fiduciary and
other deposit accounts of such Pledgor required to be maintained by applicable
Gaming Law, but only so long as the funds on deposit therein or credited thereto
are not greater than the amount required by applicable Gaming Law, and (C) any
Gaming License issued to such Pledgor for any Gaming Facility located in the
State of Illinois;

 

(xvi)                           any proceeds, property or assets to the extent,
and for so long as, the granting of a Lien on such property or assets is not
permitted under Gaming Laws of any applicable jurisdiction, including as a
result of interpretations of such Gaming Laws by the applicable Gaming
Authorities in any applicable jurisdiction;

 

(xvii)                        all monies and other funds held on behalf of
customers, including, without limitation, front money deposits and safekeeping
deposits held in any casino cage;

 

(xviii)                     Cash Collateral provided by such Pledgor pursuant to
the Credit Agreement; and

 

(xix)                           any other assets of such Pledgor if, in the
reasonable judgment of Borrower, and agreed to by the Collateral Agent, the
burden, cost or other consequences (including any adverse tax consequences) of
creating, perfecting or maintaining the pledge of, or security interest in, such
assets is excessive in view of the benefits to be obtained by the Lenders
therefrom under the Credit Documents;

 

provided, however, that, in any event, “Excluded Property” shall not include the
Certificated Securities set forth on Schedule 1 of this Agreement.

 

Exhibit H-6

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the foregoing, neither the Master
Lease nor any rights of any Pledgor therein or in the Leased Property shall
constitute Excluded Property.

 

Notwithstanding anything to the contrary in the foregoing, all Proceeds and
rights to Proceeds of all of the foregoing Excluded Property shall not
constitute Excluded Property except to the extent that such Proceeds or rights
to Proceeds independently constitute Excluded Property.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereof.

 

“Existing Security Agreement” shall have the meaning assigned to such term in
the recitals hereof.

 

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in Article 9 of the UCC.

 

“Guarantors” shall have the meaning assigned to such term in the preamble
hereof.

 

“Instruments” shall mean all “instruments”, as such term is defined in Article 9
of the UCC.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, arising under
United States laws, including, without limitation, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, the Trade Secrets, technology, know-how and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Collateral” shall mean all Intellectual Property included
in the Pledged Collateral.

 

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes that are issued in favor of such Pledgor by another Company and each note
hereafter acquired by such Pledgor that is issued in favor of such Pledgor by
another Company and all certificates, instruments or

 

Exhibit H-7

--------------------------------------------------------------------------------


 

agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

 

“Investment Property” shall mean all “investment property”, as such term is
defined in Article 9 of the UCC.

 

“Issuer” shall mean any corporation, company, limited liability company, general
partnership, limited partnership, limited liability partnership or other entity
that is a Wholly Owned Restricted Subsidiary of Borrower.

 

“Jamul Management Agreement” shall mean that certain Management Agreement, dated
as of September 26, 2016, among the Jamul Indian Village of California, the
Jamul Indian Village Development Corporation and San Diego Gaming Ventures, LLC.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form
attached hereto as Exhibit 3.

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Pledgor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 9(a) to the applicable
Perfection Certificate.

 

“Patents” shall mean (i) all letters patent of the United States, and all
reissues and extensions thereof, including, without limitation, any of the
foregoing referred to in Schedule 9(a) to the applicable Perfection Certificate,
(ii) all applications for letters patent of the United States and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 9(a) to the applicable Perfection
Certificate, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

 

“Permitted Liens” shall mean Liens permitted under the Credit Agreement.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1.

 

“Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1.

 

“Pledged Nevada Gaming Interests” shall have the meaning assigned to such term
in Section 10.22(b).

 

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(a) all issued and outstanding Equity Interests owned by each Pledgor (other
than directors’ qualifying shares) in any Person, including, without limitation,
all issued and outstanding Equity Interests of each Person set forth on Schedule
5 to the applicable Perfection Certificate as being owned by such Pledgor and
all options, warrants, rights and additional Equity Interests of whatever class
of any such Person acquired by such Pledgor (including by issuance), together
with all rights, privileges, authority and powers of such Pledgor relating to
such Equity Interests in each such Person or under any limited liability company
operating agreement or any partnership agreement of each such Person, and the
certificates, instruments and agreements representing such Equity Interests,
(b) all Equity Interests of any Person, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, and additional Equity Interests of whatever class of any such Person
acquired by such Pledgor (including by issuance or distribution), together with
all rights, privileges, authority and powers of such Pledgor relating to such
Equity Interests or under any limited liability company operating agreement or
any partnership agreement of any such Person, and the certificates, instruments
and agreements representing such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (c) all Equity

 

Exhibit H-8

--------------------------------------------------------------------------------


 

Interests issued in respect of the Equity Interests referred to in clause (a) or
(b) above in this definition upon any consolidation or merger of any Person of
such Equity Interests other than, in each case, to the extent such Equity
Interests, options, warrants, rights and agreements cease to be owned or
otherwise held by a Pledgor pursuant to a transaction not prohibited by the
Credit Documents; provided, however, that in no event shall “Pledged Securities”
include any Excluded Property.

 

“Pledgor” shall have the meaning assigned to such term in the preamble hereof.

 

“Receivables” shall mean (i) all Accounts, (ii) all Chattel Paper, (iii) all
Payment Intangibles, (iv) all Instruments and (v) all other rights to payment,
whether or not earned by performance for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or
evidenced by any General Intangible, and all Supporting Obligations related to
any of the foregoing; provided, however, that Receivables shall not include any
Investment Property.

 

“Responsible Officer” shall mean, with respect to any Pledgor, the chief
executive officer, the president, any senior or executive vice president, the
chief financial officer, the chief accounting officer, senior financial officer
or the treasurer of such Pledgor.

 

“Sale Proceeds” means (i) the proceeds from the sale of Borrower or one or more
of the other Pledgors, as a going concern or from the sale of any Pledgor’s
business as a going concern, (ii) the proceeds from another sale or disposition
of any assets of the Pledgors that includes any gaming or racing license, permit
or approval or benefits from any gaming or racing license, permit or approval or
where the assets sold have the benefit of any gaming or racing license, permit
or approval or (iii) any other economic value (whether in the form of cash or
otherwise) received or distributed (whether pursuant to any bankruptcy or
insolvency proceeding, liquidation proceeding or otherwise) that is associated
with the gaming or racing licenses, permits or approvals.

 

“Secured Obligations” shall mean all obligations (whether or not constituting
future advances, obligatory or otherwise) of Borrower and any and all of the
Guarantors from time to time arising under or in respect of this Agreement, the
Credit Agreement and the other Credit Documents, the Credit Swap Contracts and
the Secured Cash Management Agreements (including, without limitation, the
obligations to pay principal, interest and all other charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of the obligations contained in this Agreement, the Credit
Agreement and the other Credit Documents, the Credit Swap Contracts or the
Secured Cash Management Agreements), in each case whether (i) direct or
indirect, joint or several, absolute or contingent, due or to become due whether
at stated maturity, by acceleration or otherwise, (ii) arising in the regular
course of business or otherwise and/or (iii) now existing or hereafter arising
(including, without limitation, interest and other obligations arising or
accruing after the commencement of any bankruptcy, insolvency, reorganization or
similar proceeding with respect to any Pledgor or any other Person, or which
would have arisen or accrued but for the commencement of such proceeding, even
if such obligation or the claim therefor is not enforceable or allowable in such
proceeding); provided, however, that with respect to any Guarantor, if in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the Secured Obligations of such Guarantor would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its Secured Obligations, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Secured Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or

 

Exhibit H-9

--------------------------------------------------------------------------------


 

proceeding; provided, further, that, in no event shall “Secured Obligations”
include Excluded Swap Obligations.

 

“Secured Parties” shall mean Collateral Agent, Administrative Agent, the other
Agents, the Lenders, any Swap Provider that is a party to a Credit Swap Contract
and any Cash Management Bank that is a party to a Secured Cash Management
Agreement.

 

“Skrmetta Lease” shall mean the Ground Lease, dated as of October 19, 1993, by
and between Raphael Skrmetta, as landlord, and BTN, LLC (successor-in-interest
to BTN, Inc., in turn, as successor-in-interest to Mississippi I Gaming, L.P.),
as tenant, as the same may be amended.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Pledgor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 9(b) to the
applicable Perfection Certificate.

 

“Trademarks” shall mean (i) all United States or State trademarks, trade names,
organizational names, company names, business names, fictitious business names,
trade styles, service marks, logos and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any political subdivision thereof, and all common-law rights related thereto
arising under the laws of the United States or any State thereof, including,
without limitation, any of the foregoing referred to in Schedule 9(b) to the
applicable Perfection Certificate, and (ii) the right to obtain all renewals
thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the perfection or priority of Collateral
Agent’s security interest in any item or portion of the Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect on the date hereof in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions relating to such provisions.

 

“United States” shall mean the United States of America.

 

“West Virginia Lottery Table Games” shall mean any game played with cards, dice
or any mechanical, electromechanical or electronic device or machine for money,
credit or any representative of value expressly authorized by rule of the West
Virginia Lottery Commission.

 

“West Virginia Race Track Table Games License” shall mean (a) the license
granted by the West Virginia Lottery Commission to PNGI Charles Town Gaming, LLC
and (b) any other license granted by the West Virginia Lottery Commission to a
Subsidiary of Borrower, in each case, that permits the operation of West
Virginia Lottery Table Games.

 

“West Virginia Race Track Video Lottery License” shall mean (a) the race track
video lottery license granted by the West Virginia Lottery Commission to PNGI
Charles Town Gaming, LLC

 

Exhibit H-10

--------------------------------------------------------------------------------


 

and (b) any other the race track video lottery license granted by the West
Virginia Lottery Commission to Borrower or a Subsidiary of Borrower.

 

“West Virginia Racing License” shall mean (a) the horse racing license granted
by the West Virginia Racing Commission to PNGI Charles Town Gaming, LLC and
(b) any other horse racing license granted by the West Virginia Racing
Commission to Borrower or a Subsidiary of Borrower.

 

SECTION 1.2                                        Interpretation.  The rules of
construction set forth in Section 1.04 of the Credit Agreement shall be
applicable to this Agreement mutatis mutandis.

 

SECTION 1.3                                        Resolution of Drafting
Ambiguities.  Each party hereto acknowledges and agrees that it was represented
by counsel in connection with the execution and delivery hereof, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof.

 

SECTION 1.4                                        Effect of this Agreement.  
This Agreement amends and restates in its entirety the Existing Security
Agreement.  Other than with respect to liens granted by any Exiting Pledgor (as
defined in the Second Amendment), nothing in this Agreement is intended by any
party, or may be construed by any party, to affect the continuing priority of
the liens granted under the Existing Security Agreement, as amended and restated
by this Agreement, with respect to the Pledged Collateral.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1                                        Grant of Security Interest.
As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby reaffirms the security interest granted
pursuant to the Existing Security Agreement and also hereby pledges and grants
to Collateral Agent for the benefit of the Secured Parties, a lien on and
security interest in and to all of the right, title and interest of such Pledgor
in, to and under the following property, in each case wherever located and
whether now owned or existing or hereafter owned, arising or acquired from time
to time (collectively, the “Pledged Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Equipment, Goods, Inventory and
Fixtures;

 

(iii)                               all Documents, Instruments and Chattel
Paper;

 

(iv)                              all Letters of Credit and Letter of Credit
Rights;

 

(v)                                 all Pledged Securities;

 

(vi)                              all Investment Property;

 

(vii)                           the Commercial Tort Claims described in Schedule
8 to any Perfection Certificate;

 

(viii)                        all Intellectual Property;

 

Exhibit H-11

--------------------------------------------------------------------------------


 

(ix)                              all General Intangibles;

 

(x)                                 all Deposit Accounts;

 

(xi)                              all Money;

 

(xii)                           all Supporting Obligations;

 

(xiii)                        all Sale Proceeds;

 

(xiv)                       all books and records relating to the items
described in clauses (i) through (xiii) above; and

 

(xv)                          to the extent not covered by clauses (i) through
(xiv) above of this Section 2.1(a), all other personal property of such Pledgor,
whether tangible or intangible and all Proceeds and products of any of the
foregoing and all accessions to, substitutions of and replacements for, and
rents, profits and products of, each of the foregoing, and any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to such Pledgor from
time to time with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, the security interest created by this Agreement shall not attach to,
and the term “Pledged Collateral” shall not include, any Excluded Property;
provided, however, that if any portion of any property ceases to constitute
“Excluded Property” then, immediately upon such cessation, the term “Pledged
Collateral” shall also include such portion of property and such security
interest and lien in favor of Collateral Agent created by this Agreement shall
attach to such portion of property; and provided, further, that Proceeds and the
right to Proceeds shall constitute Pledged Collateral hereunder except to the
extent that such Proceeds or right to Proceeds independently constitutes
Excluded Property hereunder.

 

For the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement or any other Credit Document, the Pledgors shall not be required to,
and Collateral Agent is not authorized to and hereby agrees not to, (i) perfect
the security interests granted by this Agreement by any means other than by
(A) filings pursuant to the UCC in the office of the Secretary of State (or
similar central filing office) of the relevant State(s) and filings in the
applicable real estate records with respect to mortgages of real property
interests, (B) filings in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to Intellectual
Property Collateral and/or (C) except as provided in Section 10.22, delivery to
Collateral Agent, to be held in its possession, of Pledged Collateral consisting
of certificated Pledged Securities, Chattel Paper or Instruments to the extent
expressly required herein, together with duly executed instruments of transfer
or assignment in blank; (ii) enter into any deposit account control agreement,
securities account control agreement or any other control agreement with respect
to any deposit account, securities account or any other Pledged Collateral that
requires perfection by “control,”; (iii) establish Collateral Agent’s “control”
over any Electronic Chattel Paper; (iv) establish the Agent’s “control” (within
the meaning of Section 16 of the Uniform Electronic Transactions Act as in
effect in the applicable jurisdiction (the “UETA”)) over any “transferable
records” (as defined in UETA); (v) take any action (other than the actions
listed in clause (i)(A) and (i)(C) above) with respect to any assets located
outside of the United States; or (vi) perfect in any assets subject to a
certificate of title statute.

 

Exhibit H-12

--------------------------------------------------------------------------------


 

SECTION 2.2                                        Security Interest.

 

(a)                                 Each Pledgor hereby irrevocably authorizes
Collateral Agent at any time and from time to time to file in any filing office
and/or recording or registration office in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Pledged Collateral, including, without limitation,
(i) whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to such Pledgor, (ii) any financing
or continuation statements or other documents without the signature of such
Pledgor where permitted by law and (iii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Pledged Collateral relates.  Such financing
statements may describe the Pledged Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as Collateral Agent may determine is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Pledged Collateral granted to Collateral Agent herein,
including, without limitation, describing such property as “all assets whether
now owned or hereafter acquired” or “all personal property whether now owned or
hereafter acquired” or words of similar import.  Each Pledgor agrees to provide
all information described in clauses (i) through (iii) above in this
Section 2.2(a) to Collateral Agent promptly upon request.  Collateral Agent
shall provide reasonable notice to Borrower of all such financing statement
filings made by Collateral Agent on or about the Closing Date, and, upon
Borrower’s request, any subsequent filings or amendments, supplements or
terminations of existing filings, made from time to time thereafter.

 

(b)                                 Each Pledgor hereby further authorizes
Collateral Agent to file filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office), including
this Agreement, any trademark, patent or copyright security agreement in form
and substance reasonably satisfactory to Borrower and Collateral Agent, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Pledgor hereunder, without the
signature of such Pledgor, and naming such Pledgor, as debtor, and Collateral
Agent, as secured party.  Collateral Agent shall provide reasonable notice to
Borrower of all such filings made by Collateral Agent on or about the Closing
Date, and, upon Borrower’s request, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

 

Exhibit H-13

--------------------------------------------------------------------------------


 

SECTION 2.3                                        No Release.  Nothing set
forth in this Agreement or any other Credit Document shall relieve any Pledgor
from the performance of any term, covenant, condition or agreement on such
Pledgor’s part to be performed or observed under or in respect of any of the
Pledged Collateral (except to the extent any Pledged Collateral consisting of a
contract or agreement has been assigned to the Collateral Agent or any Secured
Party following an exercise of remedies by the Collateral Agent) or from any
liability to any Person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement, any Credit Swap Contract, Secured Cash Management Agreement or the
other Security Documents, or under or in respect of the Pledged Collateral or
made in connection herewith or therewith.  The obligations of each Pledgor
contained in this Section 2.3 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement and the other
Credit Documents.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

 

SECTION 3.1                                        Delivery of Certificated
Pledged Securities.  Each Pledgor represents and warrants, as of the date
hereof, that all certificates representing or evidencing the Pledged Securities
in existence on the date hereof are set forth on Schedule 1 hereof and have been
delivered to Collateral Agent (or will be so delivered on the date hereof) in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that Collateral Agent has a
perfected first priority security interest therein, except to the extent such
delivery and perfection is prohibited by any applicable Requirements of Law
(including, without limitation, any Gaming Laws) or Section 10.22.  Each Pledgor
hereby agrees that all certificates or instruments representing or evidencing
Pledged Securities acquired by such Pledgor after the date hereof shall
promptly, but in any event within thirty (30) days (or such longer period of
time as Collateral Agent may agree in its sole discretion) upon receipt thereof
by such Pledgor (or, in the case of any such Pledged Securities, within the time
periods set forth in Section 9.11 of the Credit Agreement to the extent such
Section is applicable thereto), be delivered to Collateral Agent, and shall be
accompanied by such instruments of transfer or assignment duly executed in
blank, all in form and substance reasonably satisfactory to Collateral Agent (it
being understood and agreed that prior to such delivery, during such period
Pledgor acquires any such certificates or instruments such Pledgor shall hold
such certificates or instruments in trust for the benefit of Collateral Agent),
except to the extent such delivery and perfection is prohibited by any
applicable Requirements of Law (including, without limitation, any Gaming Laws)
or Section 10.22.  Except as set forth in Section 10.22 or to the extent
prohibited by applicable Requirements of Law (including, without limitation, any
Gaming Laws), Collateral Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of Collateral Agent
or any of its nominees, or endorse for negotiation, any or all of the Pledged
Securities, without any indication that such Pledged Securities are subject to
the security interest hereunder.  Until the release of any Pledged Collateral as
contemplated by any of the Credit Documents (whether upon a sale, transfer or
other disposition or otherwise), Collateral Agent shall (or through one or more
of its agents shall), to the extent required by any Gaming Laws, retain
possession of all Pledged Securities delivered to it at a location designated to
the applicable Gaming Authority.

 

Exhibit H-14

--------------------------------------------------------------------------------


 

SECTION 3.2                                        Perfection of Uncertificated
Pledged Securities.  Each Pledgor represents and warrants, as of the date
hereof, that Collateral Agent, upon the filing of UCC financing statements in
the applicable filing offices, shall have a perfected first priority (subject to
Permitted Liens) security interest for the benefit of the Secured Parties in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof, to the extent such security interests can be perfected by
filing such UCC financing statements.  If any Pledged Securities now owned or
hereafter acquired by any Pledgor (other than Pledged Securities issued by other
Pledgors) are uncertificated and are issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall promptly, but in any event
within thirty (30) days (or such longer period of time as Collateral Agent may
agree in its sole discretion), notify Collateral Agent thereof.  Each Pledgor
hereby agrees (a) to the extent it is an issuer of Pledged Securities, that to
the extent permitted under applicable Requirements of Law (including, without
limitation, any Gaming Laws), (i) it will promptly note on its books the
security interests granted to Collateral Agent and confirmed under this
Agreement, (ii) it will comply with instructions of Collateral Agent with
respect to such Pledged Securities without further consent by the applicable
Pledgor pledging such Pledged Securities, and (iii) it will notify Collateral
Agent upon obtaining knowledge of any interest in favor of any Person in the
applicable Pledged Securities that is adverse to the interest of Collateral
Agent therein and (b) that if any issuer of any Pledged Securities (other than
another Pledgor) is organized in a jurisdiction that does not permit the use of
certificates to evidence equity ownership, or if any of the Pledged Securities
(other than Pledged Securities issued by another Pledgor) are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable Requirements of Law (including, without
limitation, any Gaming Laws) and as required by Section 9.11 of the Credit
Agreement, (i) use commercially reasonable efforts to (x) if not previously
executed and delivered by such issuer, cause the issuer of such Pledged
Securities to execute and deliver to Collateral Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 annexed
hereto or such other form that is reasonably satisfactory to Collateral Agent
and (y) cause such pledge to be recorded on the equityholder register or the
books of such issuer, (ii) execute any customary pledge forms or other documents
necessary to complete the pledge and (iii) give Collateral Agent the right to
transfer such Pledged Securities at the times and to the extent permitted by
this Agreement.

 

SECTION 3.3                                        Financing Statements and
Other Filings; Maintenance of Perfected Security Interest.

 

Each Pledgor agrees that, at the sole cost and expense of the Pledgors, (i) such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected, continuing security interest therein (subject
to any applicable provisions set forth in this Agreement with respect to
limitations on perfections of Liens on Pledged Collateral and to any applicable
Requirements of Law (including, without limitation, any Gaming Laws)), prior to
all Liens except for Permitted Liens, and (ii) at any time and from time to
time, upon the written request of Collateral Agent, such Pledgor shall promptly
and, to the extent necessary or appropriate, duly execute and deliver such
further financing statements, assignments, instruments and documents and take
such further action as Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the Uniform Commercial Code (or other similar laws) in effect in
any United States jurisdiction with respect to the security interest created
hereby, all in form reasonably satisfactory to Collateral Agent and in such
United States offices (including the United States Patent and Trademark Office
and the United States Copyright Office) wherever required by law to perfect,
continue and maintain a valid, enforceable, first priority (subject to Permitted
Liens) security interest in the Pledged Collateral as provided herein and to
preserve the other rights and interests granted to Collateral Agent hereunder,
as against third parties, with respect to the Pledged Collateral.

 

Exhibit H-15

--------------------------------------------------------------------------------


 

SECTION 3.4                                        Other Actions.

 

(a)                                 Instruments and Tangible Chattel Paper. As
of the date hereof, each Pledgor hereby represents and warrants that (i) no
amount in excess of $20.0 million individually or $100.0 million in the
aggregate payable under or in connection with any of the Pledged Collateral is
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 7 to the Initial
Perfection Certificate and any such Instruments and Tangible Chattel Paper that
constitute Excluded Property, and (ii) each Instrument and each item of Tangible
Chattel Paper listed in Schedule 7 to the Initial Perfection Certificate (other
than any such Instrument or Chattel Paper that constitutes Excluded Property)
has been properly endorsed, assigned and delivered to Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank, all
in form and substance reasonably acceptable to Collateral Agent.  If any amount
then payable under or in connection with any of the Pledged Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper (other than any
Intercompany Notes or any such Instrument or Chattel Paper that constitutes
Excluded Property), and such amount, together with all amounts payable evidenced
by any Instrument or Tangible Chattel Paper (other than any Intercompany Notes
or any such Instrument or Chattel Paper that constitutes Excluded Property) not
previously delivered to Collateral Agent exceeds $20.0 million individually or
$100.0 million in the aggregate, the Pledgor acquiring such Instrument or
Tangible Chattel Paper shall promptly notify Collateral Agent and, upon written
request of Collateral Agent shall promptly (but in any event within thirty (30)
days (or such longer period of time as Collateral Agent may agree in its sole
discretion)) after any such request of Collateral Agent, shall endorse, assign
and deliver the same to Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably acceptable to Collateral Agent; provided, however, that so long as no
Event of Default shall have occurred and be continuing, Collateral Agent shall
return any such Instrument or Tangible Chattel Paper to such Pledgor from time
to time promptly upon demand of such Pledgor, to the extent necessary or
advisable (in the reasonable judgment of such Pledgor) for collection in the
ordinary course of such Pledgor’s business.

 

(b)                                 Commercial Tort Claims.  As of the date
hereof, each Pledgor hereby represents and warrants that it holds no Commercial
Tort Claims other than those listed in Schedule 8 to the Initial Perfection
Certificate having a value in excess of $15.0 million.

 

SECTION 3.5                                        Joinder of Additional
Guarantors.  The Pledgors shall cause each Restricted Subsidiary of Borrower
that, from time to time, after the date hereof shall be required to pledge any
assets to Collateral Agent for the benefit of the Secured Parties pursuant to
Section 9.11 of the Credit Agreement, to execute and deliver to Collateral Agent
(i) a Joinder Agreement substantially in the form of Exhibit 3 annexed hereto or
other form reasonably acceptable to Collateral Agent and (ii) a Perfection
Certificate, in each case, within the period of time provided in Section 9.11 of
the Credit Agreement for the delivery of the documents and agreements referred
to therein, and upon such execution and delivery, such Restricted Subsidiary
shall constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with
the same force and effect as if originally named as a Guarantor and Pledgor
herein, except to the extent not permitted pursuant to any applicable Gaming
Laws.  The execution and delivery of such Joinder Agreement shall not require
the consent of any existing Pledgor hereunder.  The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any Person as a Guarantor and a Pledgor as a party to this
Agreement.

 

SECTION 3.6                                        Use and Pledge of Pledged
Collateral.  Unless an Event of Default shall have occurred and be continuing,
Collateral Agent shall from time to time execute and deliver, upon written
request of any Pledgor and at the sole cost and expense of the Pledgors, any and
all instruments, certificates or other documents, in a form reasonably requested
by such Pledgor, necessary or appropriate in the reasonable judgment of such
Pledgor to enable such Pledgor to continue to exploit, license, use,

 

Exhibit H-16

--------------------------------------------------------------------------------


 

enjoy and protect the Pledged Collateral in accordance with the terms hereof and
of the Credit Agreement.  The Pledgors and Collateral Agent acknowledge that
this Agreement is intended to grant to Collateral Agent for the benefit of the
Secured Parties a security interest in and lien on all of the right, title and
interest of each Pledgor in the Pledged Collateral and shall not constitute or
create a present assignment of any of the Pledged Collateral.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Pledgor represents, warrants and covenants as follows:

 

SECTION 4.1                                        Defense of Claims;
Transferability of Pledged Collateral.  Each Pledgor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to Collateral Agent and the
priority thereof against any and all claims and demands of all Persons, at its
own cost and expense, at any time claiming any interest therein materially
adverse to Collateral Agent or any other Secured Party other than Permitted
Liens and as otherwise permitted by the Credit Documents.

 

SECTION 4.2                                        Other Financing Statements. 
There is no valid or effective financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) covering or
purporting to cover any interest of any kind in the Pledged Collateral other
than financing statements (or similar statements or instruments of registration
under the law of any jurisdiction) relating to Permitted Liens.  No Pledgor
shall execute, or authorize the filing in any public office of, any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to any Pledged Collateral, except
financing statements (or similar statements or instruments of registration under
the law of any jurisdiction) relating solely to Permitted Liens.

 

SECTION 4.3                                        Chief Executive Office;
Change of Name; Jurisdiction of Organization.

 

(a)                                 As of the date hereof, (i) the exact legal
name, type of organization, jurisdiction of organization, and organizational
identification number (if any) of such Pledgor is indicated next to its name in
Schedule 1(a) of the Initial Perfection Certificate, and (ii) the chief
executive office of such Pledgor is indicated next to its name in Schedule 2 to
the Initial Perfection Certificate.

 

(b)                                 Borrower agrees to notify Collateral Agent
in writing of any change in any Pledgor’s (1) legal name, (2) chief executive
office location, (3) type of organization, (4) organizational identification
number (if any) or (5) jurisdiction of organization (in each case, including,
without limitation, by merging or consolidating with or into any other entity,
reorganizing, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction), in the case of clauses (1) — (4), within ten (10) days of
such change and in the case of clause (5) at least ten (10) days prior to such
change (in each case, or such other period as Collateral Agent shall agree) and
to provide Collateral Agent such other information in connection therewith as
Collateral Agent may reasonably request in writing.

 

(c)                                  Each Pledgor agrees to promptly take all
action reasonably requested by Collateral Agent to maintain the perfection and
priority of the security interest of Collateral Agent for the benefit of the
Secured Parties in the Pledged Collateral intended to be granted hereunder, in
each case to the extent required hereunder and/or pursuant to Section 9.09 of
the Credit Agreement (subject to Permitted Liens and any applicable provisions
set forth in this Agreement with respect to limitations on perfections of Liens
on Pledged Collateral).

 

Exhibit H-17

--------------------------------------------------------------------------------


 

(d)                                 If any Pledgor fails to provide information
to Collateral Agent about the changes referred to in this Section 4.3 on a
timely basis, Collateral Agent shall not be liable or responsible to any party
for any failure to maintain a perfected security interest in such Pledgor’s
property constituting Pledged Collateral, for which Collateral Agent needed to
have information relating to such changes.  Collateral Agent shall have no duty
to inquire about such changes if any Pledgor does not inform Collateral Agent of
such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

 

SECTION 4.4                                        Due Authorization and
Issuance.  All of the Pledged Securities existing on the date hereof have been
duly authorized and validly issued and (other than Pledged Securities consisting
of limited liability company interests or partnership interests, to the extent
they cannot be fully paid or non-assessable) are fully paid and non-assessable.

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES

 

SECTION 5.1                                        Pledge of Additional Pledged
Securities.  Each Pledgor shall, upon obtaining any (a) Intercompany Notes
(other than Excluded Property) required, pursuant to Section 10.04(d) of the
Credit Agreement, to be delivered to Collateral Agent, or (b) Pledged Securities
of any Person, accept the same in trust for the benefit of Collateral Agent and
promptly (but in any event within the time periods set forth in Section 9.11 of
the Credit Agreement), subject to Section 10.22, deliver to Collateral Agent a
pledge amendment, duly executed by such Pledgor, in substantially the form of
Exhibit 2 annexed hereto (each, a “Pledge Amendment”), and, subject to
Section 10.22, the certificates and other documents required under Sections 3.1
and 3.2 in respect of such Pledged Securities and/or Intercompany Notes, as
applicable, and confirming the attachment of the Liens hereby created on and in
respect of such Pledged Securities and/or Intercompany Notes, as applicable. 
Each Pledgor hereby authorizes Collateral Agent to attach each Pledge Amendment
to this Agreement and agrees that all Pledged Securities and/or Intercompany
Notes, as applicable, listed on any Pledge Amendment delivered to Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral, except
for Excluded Property.

 

SECTION 5.2                                        Voting Rights; Distributions;
etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, and Collateral Agent has not issued the written
demand contemplated in clause (b) below:

 

(i)                                     Each Pledgor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose not
inconsistent with the terms or purposes hereof or the Credit Agreement, the
other Credit Documents or any other document evidencing the Secured Obligations;
provided, however, that no Pledgor shall in any event exercise such rights in
any manner which would have a Material Adverse Effect.

 

(ii)                                  Each Pledgor shall be entitled to receive
and retain any and all Distributions, to the extent and in any manner not
prohibited by the Credit Agreement; provided, however, that, subject to
Section 10.22, any and all Distributions consisting of rights or interests in
the form of securities (other than Excluded Property) shall be forthwith
delivered to the Collateral Agent to hold as Pledged Collateral (to the extent
required to be pledged hereunder) and shall, if received by any Pledgor, be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Pledgor and be promptly (but in any event
with thirty (30) days

 

Exhibit H-18

--------------------------------------------------------------------------------


 

after receipt thereof) delivered to the Collateral Agent as Pledged Collateral
(with any necessary endorsement), accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.

 

(iii)                               Collateral Agent shall be deemed without
further action or formality to have granted to each Pledgor all necessary
consents relating to voting rights and shall, upon written request of any
Pledgor and at the sole cost and expense of the Pledgors, from time to time
execute and deliver (or cause to be executed and delivered) to such Pledgor all
such instruments and other documents as such Pledgor may reasonably request in
order to permit such Pledgor to exercise the voting and/or other rights which it
is entitled to exercise pursuant to Section 5.2(a)(i) and to receive the
Distributions which it is authorized to receive and retain pursuant to
Section 5.2(a)(ii).

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default:

 

(i)                                     Upon written demand by Collateral Agent,
all rights of each Pledgor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to Section 5.2(a)(i) shall
immediately cease, and, subject to Section 10.22 and any applicable Requirement
of Law (including, without limitation, any Gaming Law), all such rights shall
thereupon become vested in Collateral Agent, which shall thereupon have the sole
right to exercise such voting and other consensual rights.

 

(ii)                                  Upon written demand by Collateral Agent,
all rights of each Pledgor to receive Distributions which it would otherwise be
authorized to receive and retain pursuant to Section 5.2(a)(ii) shall
immediately cease, and, subject to Section 10.22 and any applicable Requirement
of Law (including, without limitation, any Gaming Law), all such rights shall
thereupon become vested in Collateral Agent, which shall thereupon have the sole
right to receive and hold as Pledged Collateral such Distributions.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, each Pledgor shall, at its sole cost and
expense, from time to time execute and deliver to Collateral Agent appropriate
instruments as Collateral Agent may request in order to permit Collateral Agent
to exercise, subject to Section 10.22 and any applicable Requirement of Law
(including, without limitation, any Gaming Law), the voting and other rights
which it may be entitled to exercise pursuant to Section 5.2(b)(i) and to
receive all Distributions which it may be entitled to receive under
Section 5.2(b)(ii).  Any and all Distributions paid over to or received by
Collateral Agent pursuant to the provisions of this Section 5.2(c) shall be
retained by Collateral Agent in an account to be established by Collateral Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Article IX. After all Events of Default have been cured
or waived, Collateral Agent shall promptly repay to each applicable Pledgor or
its designee (without interest) all Distributions that such Pledgor would
otherwise be permitted to retain pursuant to the terms of
Section 5.2(a)(ii) that have not been applied in accordance with the provisions
of Article IX.

 

(d)                                 All Distributions which are received by any
Pledgor contrary to the provisions of Section 5.2(b)(ii) shall be received in
trust for the benefit of Collateral Agent, shall be segregated from other funds
of such Pledgor and shall promptly (but in any event, with five (5) Business
Days after receipt thereof (or such longer period as Collateral Agent may
agree)) be paid over to Collateral Agent as Pledged Collateral in the same form
as so received (with any necessary endorsement).

 

SECTION 5.3                                        Defaults, etc. Relating to
Pledged Securities.  As of the date hereof, such Pledgor is not in material
default in the payment of any portion of any mandatory capital contribution, if
any, required to be made under any agreement to which such Pledgor is a party
relating to

 

Exhibit H-19

--------------------------------------------------------------------------------


 

the Pledged Securities pledged by it, and such Pledgor is not as of the date
hereof in material violation of any other material provisions of any such
agreement to which such Pledgor is a party.  As of the date hereof, none of the
Pledged Securities pledged by such Pledgor is subject to any defense, offset or
counterclaim, nor, to the knowledge of such Pledgor, have any of the foregoing
been asserted or alleged in writing against such Pledgor by any Person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates and instruments representing such Pledged Securities
that have been delivered to Collateral Agent) which evidence any Pledged
Securities of such Pledgor, other than certificates and instruments with respect
to which such delivery is prohibited pursuant to any applicable Requirement of
Law (including, without limitation, any Gaming Law).

 

SECTION 5.4                                        Certain Agreements of
Pledgors As Issuers and Holders of Equity Interests.

 

(a)                                 In the case of each Pledgor that is an
issuer of Pledged Securities, such Pledgor agrees to be bound by the terms of
this Agreement relating to the Pledged Securities issued by it and will comply
with such terms insofar as such terms are applicable to it.

 

(b)                                 In the case of each Pledgor that is a
shareholder, partner or member in a corporation, partnership, limited liability
company or other entity, such Pledgor hereby consents to the extent required by
the applicable Organizational Document to the pledge by each other Pledgor,
pursuant to the terms hereof, of the Pledged Securities in such corporation,
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Securities to Collateral Agent or its nominee and to the substitution of
Collateral Agent or its nominee as a substituted shareholder, partner or member
in such corporation, partnership, limited liability company or other entity with
all the rights, powers and duties of a shareholder, general partner, limited
partner or member, as the case may be.

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

SECTION 6.1                                        Grant of License.  For the
purpose of enabling Collateral Agent to exercise rights and remedies under
Article VIII at such time as Collateral Agent shall be lawfully entitled to
exercise, upon the occurrence and during the continuance of an Event of Default,
such rights and remedies, and for no other purpose, each Pledgor hereby grants
to Collateral Agent, to the extent assignable, and to the extent not resulting
in a breach, violation or termination of any Intellectual Property Collateral an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Pledgor) to use, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof; provided
that such use is consistent with the use of such Intellectual Property
Collateral employed by the Pledgors in the ordinary conduct of their business
and, with respect to Trademarks owned by a Pledgor and used by Collateral Agent
under this Section 6.1, such Pledgor shall have rights of quality control and
inspection that are reasonably necessary to maintain the validity and
enforceability of such Trademarks.

 

SECTION 6.2                                        Protection of Collateral
Agent’s Security.  On a continuing basis, each Pledgor shall, at its sole cost
and expense, (i) promptly following any Responsible Officer of such Pledgor
obtaining knowledge thereof, notify Collateral Agent of (A) any materially
adverse determination

 

Exhibit H-20

--------------------------------------------------------------------------------


 

in any proceeding in the United States Patent and Trademark Office or the United
States Copyright Office with respect to any material Patent, Trademark or
Copyright or (B) the institution of any proceeding or any adverse determination
in any federal, state or local court or administrative body regarding such
Pledgor’s claim of ownership in or right to use any of the Intellectual Property
Collateral material to the use and operation of the Pledged Collateral or
Mortgaged Real Property, its right to register such Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect, in each case, in a manner that would, individually or in the aggregate,
have a Material Adverse Effect, (ii) upon any Responsible Officer of such
Pledgor obtaining knowledge thereof, promptly notify Collateral Agent in writing
of any event which may be reasonably expected to materially and adversely affect
the value or utility of the Intellectual Property Collateral or any portion
thereof material to the use and operation of the Pledged Collateral or Mortgaged
Real Property, the ability of such Pledgor or Collateral Agent to dispose of the
Intellectual Property Collateral or any material portion thereof or the rights
and remedies of Collateral Agent in relation thereto including, without
limitation, a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any portion thereof, in each case, in a
manner that would, individually or in the aggregate, have a Material Adverse
Effect, (iii) not license the Intellectual Property Collateral (or amend or
permit the amendment of any licenses of Intellectual Property Collateral) other
than licenses (or amendments) entered into by such Pledgor in, or incidental to,
the ordinary course of business or Permitted Liens, in each case, in a manner
that would, individually or in the aggregate, have a Material Adverse Effect,
without the consent of Collateral Agent, and (iv) until Collateral Agent
exercises its rights to make collection as permitted under this Agreement,
diligently keep adequate records respecting the Intellectual Property
Collateral.

 

SECTION 6.3                                        After-Acquired Property.  If
any Pledgor shall, at any time before the Secured Obligations have been Paid in
Full, (i) obtain any rights to any additional Intellectual Property Collateral
or (ii) become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation or continuation-in-part of any Intellectual Property Collateral, or
any improvement on any Intellectual Property Collateral, the provisions hereof
shall automatically apply thereto and any such item enumerated in clause (i) or
(ii) above of this Section 6.3 with respect to such Pledgor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and shall be
subject to the Liens and security interests created by this Agreement without
further action by any party.  Upon the written request of the Collateral Agent,
following delivery of any Perfection Certificate pursuant to
Section 9.04(h)(ii) of the Credit Agreement, such Pledgor shall, within thirty
(30) days (or such longer period of time as Collateral Agent may agree in its
sole discretion) execute and deliver such documents as are reasonably requested
by Collateral Agent to evidence the attachment of the Liens and security
interests created by this Agreement to any rights described in clauses (i) and
(ii) of the immediately preceding sentence of this Section 6.3.

 

SECTION 6.4                                        Litigation.  Unless there
shall occur and be continuing any Event of Default, and Collateral Agent has
provided written notice to Borrower thereof, each Pledgor shall have the right
to commence and prosecute in its own name, as the party in interest, for its own
benefit and at the sole cost and expense of the Pledgors, such applications for
protection of the Intellectual Property Collateral and suits, proceedings or
other actions to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value or other damage as are necessary to protect the
Intellectual Property Collateral or any part thereof.  Upon the occurrence and
during the continuance of any Event of Default and upon delivery of written
notice of the termination of such rights from Collateral Agent to Borrower, but
subject to the last sentence of this Section 6.4, each Pledgor’s right provided
in the immediately preceding sentence shall cease immediately.  Upon the
occurrence and during the continuance of any Event of Default, Collateral Agent
shall have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or, bring suit in the

 

Exhibit H-21

--------------------------------------------------------------------------------


 

name of any Pledgor, Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder.  In the event of
such suit, upon the occurrence and during the continuance of any Event of
Default, each Pledgor shall, at the reasonable request of Collateral Agent, do
any and all lawful acts and execute any and all documents reasonably requested
by Collateral Agent in aid of such enforcement, and the Pledgors shall promptly
reimburse and indemnify Collateral Agent, as the case may be, for all costs and
expenses incurred by Collateral Agent in the exercise of its rights under this
Section 6.4 in accordance with Section 13.03 of the Credit Agreement.  In the
event that Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of Collateral Agent, and upon the occurrence and during the continuance of any
Event of Default, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by others and for that
purpose agrees to diligently maintain any suit, proceeding or other action
against any Person so infringing necessary to prevent such infringement.

 

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

SECTION 7.1                                        Maintenance of Records.  Each
Pledgor shall, at such Pledgor’s sole cost and expense, upon Collateral Agent’s
written demand made at any time when an Event of Default has occurred and is
continuing, deliver all tangible evidence of Receivables, including, without
limitation, all documents evidencing Receivables and any books and records
relating thereto to Collateral Agent or to its representatives (provided that
copies of such documents and books and records may be retained by such
Pledgor).  Upon the occurrence and during the continuance of any Event of
Default, Collateral Agent may transfer a full and complete copy of any Pledgor’s
books, records, credit information, reports, memoranda and all other writings
relating to the Receivables to and for the use by any Person that has acquired
or is contemplating acquisition of an interest in the Receivables or Collateral
Agent’s security interest therein without the consent of any Pledgor.

 

SECTION 7.2                                        Legend.  Upon the occurrence
and during the continuance of an Event of Default, each Pledgor shall, upon
written request of Collateral Agent, after the occurrence and during the
continuance of an Event of Default, legend, in form and manner reasonably
satisfactory to Collateral Agent, the Receivables and the other books, records
and documents of such Pledgor evidencing or pertaining to the Receivables with
an appropriate reference to the fact that the Receivables have been assigned to
Collateral Agent for the benefit of the Secured Parties and that Collateral
Agent has a security interest therein.

 

ARTICLE VIII

 

REMEDIES

 

SECTION 8.1                                        Remedies.  If any Event of
Default has occurred and is continuing, Collateral Agent shall have the right to
exercise any and all rights afforded to a secured party on default with respect
to the Secured Obligations under the UCC or other applicable law or in equity
and without limiting the foregoing may:

 

(a)                                 Enter and occupy any premises owned or, to
the extent lawful and permitted, leased by any of the Pledgors where the Pledged
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without

 

Exhibit H-22

--------------------------------------------------------------------------------


 

obligation to such Pledgor in respect of such occupation; provided that
Collateral Agent shall provide the applicable Pledgor with notice thereof prior
to or promptly after such occupancy;

 

(b)                                 Demand, sue for, collect or receive any
money or property at any time payable or receivable in respect of the Pledged
Collateral including, without limitation, instructing the obligor or obligors on
any agreement, instrument or other obligation constituting part of the Pledged
Collateral to make any payment required by the terms of such agreement,
instrument or other obligation directly to Collateral Agent, and in connection
with any of the foregoing, compromise, settle, extend the time for payment and
make other modifications with respect thereto; provided, however, that in the
event that any such payments are made directly to any Pledgor prior to receipt
by any such obligor of such instruction, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of Collateral Agent
and shall promptly (but in no event later than five (5) Business Days after
receipt thereof) pay such amounts to Collateral Agent;

 

(c)                                  Subject to mandatory requirements of
applicable law and, if applicable, the notice requirements set forth in
Section 8.2, sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;

 

(d)                                 Take possession of the Pledged Collateral or
any part thereof, by directing any Pledgor in writing to assemble all or part of
such Pledged Collateral and make it available to Collateral Agent at a place and
time to be designated by Collateral Agent that is reasonably convenient to both
parties at such Pledgor’s own expense;

 

(e)                                  Withdraw all moneys, instruments,
securities and other property in any bank, financial securities, deposit or
other account of any Pledgor constituting Pledged Collateral for application to
the Secured Obligations as provided in Article IX hereof;

 

(f)                                   Retain and apply the Distributions to the
Secured Obligations as provided in Article IX;

 

(g)                                  Exercise any and all rights as beneficial
and legal owner of the Pledged Collateral, including, without limitation, but
subject to Section 10.22, perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral;

 

(h)                                 Subject to mandatory requirements of
applicable law and, if applicable, the notice requirements set forth in
Section 8.2, sell, assign or grant a license to use the Pledged Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of Collateral Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and at such price or prices and upon
such other terms as Collateral Agent may deem commercially reasonable. 
Collateral Agent or any other Secured Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of the Pledged
Collateral or any part thereof at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Collateral sold, assigned or licensed at such
sale, to use and apply any of the Secured Obligations owed to such Person as a
credit on account of the purchase price of the Pledged Collateral or any part
thereof payable by such Person at such sale.  Each purchaser, assignee, licensee
or recipient at any such sale shall acquire the property sold, assigned or
licensed absolutely free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives, to the fullest extent permitted by law, all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under

 

Exhibit H-23

--------------------------------------------------------------------------------


 

any rule of law or statute now existing or hereafter enacted.  Collateral Agent
shall not be obligated to make any sale of the Pledged Collateral or any part
thereof regardless of notice of sale having been given.  Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Pledgor hereby waives, to
the fullest extent permitted by law, any claims against Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.  Collateral Agent may sell any
Pledged Collateral without giving any warranties as to the Pledged Collateral
and may specifically disclaim any warranties of title, merchantability or the
like; and

 

(i)                                     Subject to Ohio Revised Code Chapter
2735 (Receivership) and applicable Gaming Laws, Collateral Agent shall be
entitled forthwith as a matter of right, concurrently or independently of any
other right or remedy hereunder either before or after declaring the Secured
Obligations or any part thereof to be due and payable, to the appointment of a
receiver without giving notice to any party and without regard to the adequacy
or inadequacy of any security for the Secured Obligations or the solvency or
insolvency of any Person or entity then legally or equitably liable for the
Secured Obligations or any portion thereof.  The Pledgors hereby consent to the
appointment of such receiver.  Notwithstanding the appointment of any receiver,
Collateral Agent shall be entitled as pledgee to the possession and control of
any cash, deposits or instruments at the time held by it or payable or
deliverable under the terms of this Agreement, the Credit Agreement or any other
Credit Document.

 

SECTION 8.2                                        Notice of Sale.  Each Pledgor
acknowledges and agrees that, to the extent notice of sale or other disposition
of the Pledged Collateral or any part thereof shall be required by law, ten
(10) days’ prior written notice to the applicable Pledgor of the time and place
of any public sale or of the time after which any private sale or other intended
disposition is to take place shall be commercially reasonable notification of
such matters.  No notification need be given to any Pledgor if it has signed,
after the occurrence of an Event of Default, a statement renouncing or modifying
any right to notification of sale or other intended disposition.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as Collateral Agent may fix and state in the notice
of such sale.

 

SECTION 8.3                                        Waiver of Notice and Claims. 
Each Pledgor hereby waives, following the occurrence and during the continuance
of an Event of Default, to the fullest extent permitted by applicable law,
notice or judicial hearing in connection with Collateral Agent’s taking
possession or Collateral Agent’s disposition of the Pledged Collateral or any
part thereof, including, without limitation, any and all prior notice and
hearing for any prejudgment remedy or remedies and any such right which such
Pledgor would otherwise have under law, and each Pledgor hereby further waives,
to the fullest extent permitted by applicable law, following the occurrence and
during the continuance of an Event of Default:  (a) all damages occasioned by
such taking of possession; (b) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of
Collateral Agent’s rights hereunder; and (c) all rights of redemption,
appraisal, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law.  Collateral Agent shall not be liable for any
incorrect or improper payment made pursuant to Article VIII in the absence of
Collateral Agent’s gross negligence, bad faith or willful misconduct or a
material breach by Collateral Agent of this Agreement, in each case, as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Subject to Sections 10.22, any sale of, or the grant of options
to purchase, or any other realization upon, any Pledged Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Pledgor therein and thereto, and shall be a perpetual
bar both at

 

Exhibit H-24

--------------------------------------------------------------------------------


 

law and in equity against such Pledgor and against any and all Persons claiming
or attempting to claim the Pledged Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under such Pledgor.

 

SECTION 8.4                                        Certain Sales of Pledged
Collateral.

 

(a)                                 Each Pledgor recognizes that, by reason of
certain prohibitions contained in law, rules, regulations or orders of any
Governmental Authority, Collateral Agent may be compelled, with respect to any
sale of all or any part of the Pledged Collateral, to limit purchasers to those
who meet the requirements of such Governmental Authority.  Each Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall not be deemed to have not been made in a commercially
reasonable manner solely as a result of such restrictions and that, except as
may be required by applicable law, Collateral Agent shall have no obligation to
engage in public sales.

 

(b)                                 Each Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act, and applicable state
securities laws, Collateral Agent may be compelled, with respect to any sale of
all or any part of the Pledged Securities, to limit purchasers to Persons who
will agree, among other things, to acquire such Pledged Securities for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to Collateral Agent than those obtainable through a
public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Securities Act),
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have not been made in a commercially reasonable manner solely
as a result of such restrictions and that Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Pledged Securities for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would agree to do so.

 

(c)                                  Notwithstanding the foregoing, each Pledgor
shall, if an Event of Default has occurred and is continuing, at the reasonable
request of Collateral Agent, for the benefit of Collateral Agent, cause any
registration, qualification under or compliance with any federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Securities as soon as practicable and at the sole cost and expense of
the Pledgors.  Each Pledgor will use its commercially reasonable efforts to
cause such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested if it would permit or
facilitate the sale and distribution of such Pledged Securities including,
without limitation, registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state securities laws and appropriate compliance with all other
requirements of any Governmental Authority.  Each applicable Pledgor shall use
commercially reasonable efforts to cause Collateral Agent to be kept advised in
writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, shall furnish to Collateral Agent
such number of prospectuses, offering circulars or other documents incident
thereto as Collateral Agent from time to time may reasonably request and shall
indemnify and shall cause the issuer of the Pledged Securities to indemnify
Collateral Agent and all others participating in the distribution of such
Pledged Securities against all claims, losses, damages and liabilities caused by
any untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

Exhibit H-25

--------------------------------------------------------------------------------


 

(d)                                 If Collateral Agent determines to exercise
its right to sell any or all of the Pledged Securities, upon written request,
the applicable Pledgor shall from time to time furnish to Collateral Agent all
such information as Collateral Agent may request in order to determine the
number of securities included in the Pledged Securities which may be sold by
Collateral Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

 

SECTION 8.5                                        No Waiver; Cumulative
Remedies.

 

(a)                                 No failure or delay on the part of
Collateral Agent to exercise, and no course of dealing with respect to, any
right, power, privilege or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, power, privilege or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power, privilege or remedy; nor shall Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties.  All rights and remedies herein provided are cumulative and are not
exclusive of any rights and remedies provided by law or otherwise available.

 

(b)                                 In the event that Collateral Agent shall
have instituted any proceeding to enforce any right, power, privilege or remedy
under this Agreement or any other Credit Document by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to Collateral Agent, then and in
every such case, the Pledgors, Collateral Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of Collateral Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

 

SECTION 8.6                                        Certain Additional Actions
Regarding Intellectual Property.  If any Event of Default shall have occurred
and be continuing, upon the written demand of Collateral Agent, each Pledgor
shall execute and deliver to Collateral Agent an assignment or assignments of
the registered Intellectual Property Collateral and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.

 

SECTION 8.7                                        Special Gaming Requirements. 
Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent and each Secured Party hereby acknowledges
and agrees that, as long as any applicable Pledgor, any Issuer of Pledged
Securities or any other entity in which a Pledgor, directly or indirectly, holds
an ownership interest is licensed by any Gaming Authorities during the term of
this Agreement:

 

(a)                                 the pledge of the Pledged Securities by any
applicable Pledgor, and any restrictions on the transfer of and agreements not
to encumber the Pledged Securities or other equity securities of such Pledgor,
may require approval by the Gaming Authorities in order to remain in full force
and effect.  This Agreement may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Collateral Agent (without the consent of any other Secured Party or any
other Person) to permit any changes requested or required by Gaming Authorities
or Gaming Laws that are not materially adverse to the Secured Parties (including
any changes relating to qualifications as a permitted holder of debt, licensing
or limits on Property that may be pledged as Pledged Collateral or available
remedies).

 

(b)                                 the pledge of any Equity Interests or other
assets by any applicable Pledgor, and any restrictions on the transfer of and
agreements not to encumber such Equity Interests or other assets, may
(i) require approval by the Gaming Authorities in order to remain in full force
and effect, and this Agreement may be amended to include additional references
to such regulatory requirements pursuant to

 

Exhibit H-26

--------------------------------------------------------------------------------


 

an agreement or agreements in writing entered into by the Borrower and the
Collateral Agent (without the consent of any other Secured Party or any other
Person); provided that such amendment or amendments are requested or required by
Gaming Authorities or Gaming Laws and are not materially adverse to the Secured
Parties (including any changes relating to qualifications as a permitted holder
of debt, licensing or limits on Property that may be pledged as Pledged
Collateral or available remedies) or (ii) be prohibited by applicable
Requirements of Law (including, without limitation, any Gaming Laws), and this
Agreement may be amended to expressly exclude such Equity Interests and other
assets from the Lien granted to the Collateral Agent hereunder pursuant to an
agreement or agreements entered into by the Borrower and the Collateral Agent
(without the consent of any other Secured Party or any other Person); provided
that such amendment or amendments are requested or required by Gaming
Authorities or Gaming Laws and are not materially adverse to the Secured Parties
(including any changes relating to qualifications as a permitted holder of debt,
licensing or limits on Property that may be pledged as Pledged Collateral or
available remedies);

 

(c)                                  any foreclosure or transfer of the
possessory security interest in the Pledged Securities or any other Pledged
Collateral (except back to such Pledgor), and before any other resort to the
Pledged Securities or any other Pledged Collateral or other enforcement of the
security interests in the Pledged Securities or any other Pledged Collateral,
may require the prior approval of the Gaming Authorities and the licensing of
Collateral Agent, unless such licensing requirement is waived by the Gaming
Authorities upon application of Collateral Agent;

 

(d)                                 the exercise by Collateral Agent of any of
its remedies set forth in Article VIII with respect to any Pledged Securities or
any other Pledged Collateral, and of any of the voting and consensual rights
afforded Collateral Agent thereunder may require the prior approval of the
Gaming Authorities, including, without limitation, any separate prior approvals
required in connection with the sale, transfer or other disposition of the
Pledged Securities or any other Pledged Collateral; and

 

(e)                                  Collateral Agent may be required to
maintain the Pledged Securities or any other Pledged Collateral at all times at
a location required (to the extent so required) by the applicable Gaming
Authority, and shall make the Pledged Collateral (including, without limitation,
the certificate(s) or instrument(s) representing or evidencing the Pledged
Securities) available for inspection by agents or employees of such Gaming
Authority promptly (or where required by a Gaming Law or Gaming Authority,
immediately) upon request of such Gaming Authority.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent expressly acknowledges and agrees that its
exercise of its rights and remedies hereunder is subject, in all events, to all
applicable Gaming Laws and to the mandatory provisions of all federal, state and
local laws, rules and regulations relating to gaming at or from any of the
properties of any applicable Pledgor, any Issuer of Pledged Securities or any
other entity in which a Pledgor, directly or indirectly, holds an ownership
interest.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent expressly acknowledges and agrees that in no
event shall Collateral Agent’s exercise of its rights and remedies hereunder
result in Collateral Agent (or any other Person) obtaining an interest, directly
or indirectly, in any Gaming License, unless any necessary Gaming Approvals have
been obtained and are in effect and then, only in compliance with all applicable
Gaming Laws.  Without limiting any of the foregoing, Collateral Agent
acknowledges that any foreclosure, possession, sale, transfer or disposition of
certain gaming equipment and machinery or any other Pledged Collateral is
subject to compliance with applicable Gaming Laws which may be proscriptive or
require prior consent or approval by applicable Gaming Authorities to such
foreclosure, possession, sale, transfer or disposition.

 

Exhibit H-27

--------------------------------------------------------------------------------


 

ARTICLE IX

 

APPLICATION OF PROCEEDS

 

The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Pledged Collateral
pursuant to the exercise by Collateral Agent of its remedies as a secured
creditor as provided in Article VIII shall be applied, together with any other
sums then held by Collateral Agent pursuant to this Agreement, in the manner as
provided in Section 11.02 of the Credit Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.1                                 Concerning Collateral Agent.

 

(a)                                 Collateral Agent has been appointed as
collateral agent pursuant to the Credit Agreement.  The actions of Collateral
Agent hereunder are subject to the provisions of the Credit Agreement and this
Agreement.  Collateral Agent shall have the right hereunder to make demands, to
give notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including, without limitation, the release or
substitution of the Pledged Collateral), in accordance with this Agreement and
the Credit Agreement.  The rights, duties, privileges, immunities and
indemnities of the Collateral Agent under the Credit Agreement shall apply
hereto.  Collateral Agent may employ agents (or sub-agents) and/or
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any agents (or sub-agents) and/or attorneys-in-fact
selected by it with reasonable care.  Collateral Agent may resign and a
successor Collateral Agent may be appointed in the manner provided in the Credit
Agreement and shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement. 
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was Collateral Agent.

 

(b)                                 Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which Collateral Agent, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that neither Collateral Agent nor any of the
Secured Parties shall have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Pledged Securities, whether or not Collateral Agent or
any other Secured Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Pledged Collateral.

 

(c)                                  Collateral Agent shall be entitled to rely
upon any written notice, statement, certificate, order or other document or any
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and, with respect to all
matters pertaining to this Agreement and its duties hereunder, upon advice of
legal counsel selected by it.

 

(d)                                 If any item of Pledged Collateral also
constitutes collateral granted to Collateral Agent under any other deed of
trust, mortgage, security agreement, pledge or instrument of any type, in the
event of any conflict between the provisions hereof and the provisions of such
other deed of trust, mortgage, security agreement, pledge or instrument of any
type in respect of such collateral, Collateral Agent, in its sole discretion,
shall select which provision or provisions shall control.

 

Exhibit H-28

--------------------------------------------------------------------------------


 

SECTION 10.2                                 Collateral Agent May Perform;
Collateral Agent Appointed Attorney-in-Fact.  If any Pledgor shall fail to
perform any covenants contained in this Agreement after notice from Collateral
Agent (including, without limitation, such Pledgor’s covenants to (i) pay the
premiums in respect of all insurance policies required pursuant to Section 9.02
of the Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge
Liens (other than Permitted Liens) or (v) pay or perform any obligations of such
Pledgor with respect to any Pledged Collateral) or if any representation or
warranty on the part of any Pledgor contained herein shall be breached and, in
each case, such failure or breach constitutes an Event of Default and such Event
of Default is continuing, Collateral Agent may reasonably (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, Lien,
imposition or other obligation which such Pledgor fails to pay or perform as and
when required hereby and which such Pledgor does not contest in accordance with,
and permitted pursuant to, the provisions of the Credit Agreement.  Any and all
reasonable amounts so expended by Collateral Agent shall be paid by the Pledgors
in accordance with the provisions of Section 13.03 of the Credit Agreement. 
Neither the provisions of this Section 10.2 nor any action taken by Collateral
Agent pursuant to the provisions of this Section 10.2 shall prevent any such
failure to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default.  Each Pledgor
hereby appoints Collateral Agent its attorney-in-fact (to the extent such action
is permitted by any applicable law), effective while an Event of Default is
continuing, with full authority in the place and stead of such Pledgor and in
the name of such Pledgor, or otherwise, from time to time in Collateral Agent’s
reasonable discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Security Documents that Collateral Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof in accordance with the terms hereof
(but Collateral Agent shall not be obligated to, and shall have no liability to
any Pledgor or any third party for failure to, take such action).  The foregoing
grant of authority is a power of attorney coupled with an interest, and such
appointment shall be irrevocable for the term hereof.  Each Pledgor hereby
ratifies all that such attorney shall lawfully do, or cause to be done, in
accordance with the Credit Documents, by virtue hereof.  The foregoing power of
attorney described in this Section 10.2 shall terminate when all of the Secured
Obligations are Paid in Full.

 

SECTION 10.3                                 Representations, Warranties and
Covenants.

 

Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, (a) to the extent any provision of this Agreement or the Credit
Agreement or any other Credit Document or (except with respect to Leased
Property) any applicable Requirement of Law (including, without limitation, any
Gaming Law) excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to perfect any security interest in
favor of Collateral Agent or any other Secured Party in the Pledged Collateral,
the representations, warranties and covenants made by any relevant Pledgor in
this Agreement or any other Credit Document with respect to the creation,
perfection or priority (as applicable) of the security interest granted in favor
of Collateral Agent or any other Secured Party (including, without limitation,
Article IV of this Agreement, or Articles VIII or IX of the Credit Agreement)
shall be deemed not to apply to such excluded assets to the extent so excluded
or, to the extent relating to perfection, to the extent not required to be
perfected and (b) the representations, warranties and covenants made by any
relevant Pledgor in this Agreement or any other Credit Document with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article IV of this Agreement, or Articles VIII or IX of the
Credit Agreement) shall be deemed not to apply to Sale Proceeds unless such Sale
Proceeds would otherwise constitute Pledged Collateral without regard to the
specific inclusion of Sale Proceeds in the granting clauses hereof.

 

Exhibit H-29

--------------------------------------------------------------------------------


 

SECTION 10.4                                 Continuing Security Interest.  This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall (i) be binding upon the Pledgors, their respective successors and
assigns and (ii) inure, together with the rights and remedies of Collateral
Agent hereunder, to the benefit of Collateral Agent and the other Secured
Parties and each of their respective permitted successors, transferees and
assigns.  No other Persons (including, without limitation, any other creditor of
any Pledgor) shall have any interest herein or any right or benefit with respect
hereto.

 

SECTION 10.5                                 Termination; Release. 
Notwithstanding anything to the contrary herein or in any other Credit Document,
upon the Secured Obligations being Paid in Full, this Agreement shall
terminate.  Upon termination of this Agreement, the Pledged Collateral shall be
automatically released from the Lien granted pursuant to this Agreement.  Upon
such release or any release of Pledged Collateral in accordance with the
provisions of the Credit Agreement (including Section 10.05 thereof or in
connection with a waiver of such Section 10.05 by the Required Lenders),
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to such Pledgors or their designee,
against receipt and without recourse to or warranty by Collateral Agent, such of
the Pledged Collateral to be released as may be in possession of Collateral
Agent and as shall not have been sold or otherwise applied by the Collateral
Agent pursuant to the terms hereof, and, with respect to any other Pledged
Collateral, proper documents and instruments (including, without limitation, UCC
termination statements or releases, releases of any Intellectual Property
grants, mortgage terminations and such other instruments and releases as may be
necessary or reasonably requested by a Pledgor to effect such release and, to
the extent necessary or reasonably requested by such Pledgor, shall authorize
the delivery and/or filing of any such documents or instruments) acknowledging
the termination hereof or the release of such Pledged Collateral, as the case
may be.

 

SECTION 10.6                                 Modification in Writing.  No
amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Pledgor therefrom, shall
be effective unless the same shall be made in accordance with the terms of the
Credit Agreement and unless in writing and signed by Collateral Agent and, in
the case of any amendment or modification, the Pledgors; provided that, any
amendment or modification of the type described or referred to in
Section 8.7(a) or Section 8.7(b) may be entered into in a writing signed by
Collateral Agent and Borrower (without the consent of any other Secured Party or
other Person), provided that such amendment or modification is requested or
required by Gaming Authorities or Gaming Laws and is not materially adverse to
the Secured Parties (including any changes relating to qualifications as a
permitted holder of debt, licensing or limits on Property that may be pledged as
Pledged Collateral or available remedies).  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement or any other document evidencing the Secured Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

 

SECTION 10.7                                 Notices.  Unless otherwise provided
herein or in the Credit Agreement, any notice or other communication herein
required or permitted to be given shall be given in the manner and become
effective as set forth in the Credit Agreement, as to any Pledgor, addressed to
it at the address of Borrower set forth in the Credit Agreement and as to
Collateral Agent, addressed to it at the address set forth in the Credit
Agreement, or in each case at such other address as shall be designated by such
party pursuant to the Credit Agreement.

 

SECTION 10.8                                 GOVERNING LAW.  THIS AGREEMENT AND
ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS

 

Exhibit H-30

--------------------------------------------------------------------------------


 

AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT
WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

SECTION 10.9                                 SUBMISSION TO JURISDICTION; WAIVER
OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                 SUBMISSION TO JURISDICTION.  EACH PLEDGOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COLLATERAL
AGENT, ANY SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)                                 WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(c)                                  SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(d)                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS

 

Exhibit H-31

--------------------------------------------------------------------------------


 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.10                          Severability of Provisions.  Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Agreement.

 

SECTION 10.11                          Counterparts; Interpretation;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Credit Documents constitute the entire
contract among the parties thereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
when the Closing Date shall have occurred, and this Agreement shall have been
executed and delivered by the Credit Parties and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.12                          Business Days.  In the event any time
period or any date provided in this Agreement ends or falls on a day other than
a Business Day, then such time period shall be deemed to end and such date shall
be deemed to fall on the next succeeding Business Day, and performance herein
may be made on such Business Day, with the same force and effect as if made on
such other day.

 

SECTION 10.13                          No Credit for Payment of Taxes or
Imposition.  No Pledgor shall be entitled to any credit against the principal,
premium, if any, or interest payable under the Credit Agreement, and no Pledgor
shall be entitled to any credit against any other sums which may become payable
under the terms thereof or hereof, by reason of the payment of any Tax on the
Pledged Collateral or any part thereof.

 

SECTION 10.14                          No Claims Against Collateral Agent. 
Nothing contained in this Agreement shall constitute any consent or request by
Collateral Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Liens
hereof.

 

SECTION 10.15                          Obligations Absolute.  All obligations of
each Pledgor hereunder shall be absolute and unconditional irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Pledgor;

 

Exhibit H-32

--------------------------------------------------------------------------------


 

(b)                                 any lack of validity or enforceability of
the Credit Agreement, any Swap Contract, any Cash Management Agreement, any
Letter of Credit or any other Credit Document, or any other agreement or
instrument relating thereto;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any Swap Contract, any Letter of Credit or any other Credit Document,
or any other agreement or instrument relating thereto;

 

(d)                                 any pledge, exchange, release or
non-perfection of any other collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;

 

(e)                                  any exercise, non-exercise or waiver of any
right, remedy, power or privilege under or in respect hereof, the Credit
Agreement, any other Credit Document, any Swap Contract or any Cash Management
Agreement except as specifically set forth in a waiver granted pursuant to the
provisions of Section 10.6; or

 

(f)                                   any other circumstances which might
otherwise constitute a defense available to, or a discharge of, any Pledgor
(other than payment or other satisfaction of the Secured Obligations).

 

Without limiting the foregoing, the provisions of Section 6.02 of the Credit
Agreement shall apply hereto, mutatis mutandis as if fully set forth herein.

 

SECTION 10.16                          Application of Gaming Laws. 
Notwithstanding anything to the contrary contained herein, the terms and
provisions of this Agreement, including, but not limited to all rights and
remedies of Collateral Agent and the other Secured Parties and powers of
attorney and appointment, are expressly subject to all Gaming Laws, which may
include, but not be limited to, the necessity for Collateral Agent and the other
Secured Parties to obtain the prior approval of the applicable Gaming
Authorities before taking any action hereunder and to be licensed by such Gaming
Authorities before exercising any rights and remedies hereunder.

 

SECTION 10.17                          Missouri Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Agreement or the other Credit Documents to the contrary, (i) no transfer in any
way of an ownership interest, or exercise of a material right of an ownership
interest, in the Borrower or any Subsidiary of the Borrower which holds a
license issued by the Missouri Gaming Commission shall occur unless at least
thirty (30) days’ prior written notice of such transfer or exercise is provided
to the Missouri Gaming Commission and (ii) the Collateral Agent shall not
foreclose, take possession or otherwise exercise ownership or possessory rights
of any slot machine (as defined in 11 CSR 45-10.055) located or to be located in
the State of Missouri unless the Collateral Agent (1) holds the applicable valid
license issued by the Missouri Gaming Commission or, in the alternative,
(2) uses a different mechanism that is in compliance with applicable Missouri
laws and is acceptable to the Missouri Gaming Commission (which mechanism could
include, subject to the Missouri Gaming Commission’s approval, the sale,
transfer or disposition by any Pledgor of such slot machine to a Person which
holds the applicable valid license issued by the Missouri Gaming Commission,
provided that such Person is acting on its own behalf and not as an agent of any
party not licensed by the Missouri Gaming Commission to own or possess slot
machines).  The Collateral Agent, for itself and the other Secured Parties,
hereby waives its statutory rights set forth in Section 8.1 hereof to the extent
necessary to comply with and give effect to the Missouri Gaming Commission
requirements set forth in this Section 10.17.

 

Exhibit H-33

--------------------------------------------------------------------------------


 

(b)                                 Collateral Agent hereby acknowledges that
Missouri law does not presently allow, and the security interest granted in this
Agreement does not authorize, any pledge, hypothecation or transfers of gaming
licenses (or any interest therein) issued under the Missouri Riverboat Gambling
Act or any security interest attached to any such license.  The Collateral Agent
hereby further acknowledges that Missouri law does not presently permit, and the
security interest granted in this Agreement does not authorize, the Collateral
Agent to foreclose, take possession or otherwise exercise ownership or
possessory rights of any slot machine (as defined in 11 CSR 45-10.055) located
or to be located in the State of Missouri without the Collateral Agent holding a
valid license issued by the Missouri Gaming Commission or, in the alternative,
the creation of a different mechanism that is in compliance with applicable
Missouri laws and is acceptable to the Missouri Gaming Commission (which
mechanism could include, subject to the Missouri Gaming Commission’s approval,
the sale, transfer or disposition by any Pledgor of such slot machine to a
Person which holds a license issued by the Missouri Gaming Commission provided
that such Person is acting on its own behalf and not as an agent of any party
not licensed by the Missouri Gaming Commission to own or possess slot machines).

 

SECTION 10.18                          Indiana Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Agreement or the other Credit Documents to the contrary, (i) no transfer in any
way of an ownership interest, or exercise of a material right of an ownership
interest, in any Pledgor or any Subsidiary of a Pledgor which holds a license
issued by the Indiana Gaming Commission shall occur unless prior written
application is made to the Indiana Gaming Commission seeking its approval for
the same and the Indiana Gaming Commission has granted such approval, and
(ii) Collateral Agent shall not foreclose, take possession or otherwise exercise
ownership or possessory rights of any gaming equipment (as defined in Title 68,
Article 1, Rule 1, Section 43 of the Indiana Administrative Code (68 IAC
1-1-43)) located or to be located in the State of Indiana unless Collateral
Agent (1) holds the applicable valid license issued by the Indiana Gaming
Commission or, in the alternative, (2) uses a different mechanism that is in
compliance with applicable Indiana laws and is acceptable to the Indiana Gaming
Commission (which mechanism could include, subject to the Indiana Gaming
Commission’s approval, the sale, transfer or disposition by any Pledgor of such
gaming equipment to a Person which holds the applicable valid license issued by
the Indiana Gaming Commission; provided that such Person is acting on its own
behalf and not as an agent of any party not licensed by the Indiana Gaming
Commission to own or possess gaming equipment).  Collateral Agent, for itself
and the other Secured Parties, hereby waives its statutory rights set forth in
Article VIII to the extent necessary to comply with and give effect to the
Indiana Gaming Commission requirements set forth in this Section 10.18(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Indiana law does not presently allow, and the security interest granted in this
Agreement does not authorize or create, any pledge, lease, hypothecation or
borrowing or loaning of money against gaming licenses (or any interest therein)
issued under the Indiana Riverboat Gambling Act or any security interest
attached to any such license.  Collateral Agent hereby further acknowledges that
Indiana law does not presently permit, and the security interest granted in this
Agreement does not grant authority to, Collateral Agent to foreclose, take
possession or otherwise exercise ownership or possessory rights of any gaming
equipment (as defined in 68 IAC 1-1-43) located or to be located in Indiana
without Collateral Agent holding a valid license issued by the Indiana Gaming
Commission or, in the alternative, the creation of a different mechanism that is
in compliance with applicable Indiana laws and is acceptable to the Indiana
Gaming Commission (which mechanism could include, subject to the Indiana Gaming
Commission’s approval, the sale, transfer or disposition by any Pledgor of such
gaming equipment to a Person which holds a license issued by the Indiana Gaming
Commission provided that such Person is acting on its own behalf and not as an
agent of

 

Exhibit H-34

--------------------------------------------------------------------------------


 

any party not licensed or otherwise permitted to lawfully possess gaming
equipment in a manner approved by the Indiana Gaming Commission to own or
possess gaming equipment).

 

(c)                                  To the extent that any provision in this
Agreement, the Credit Agreement, and/or any other Credit Document is
inconsistent with the provisions of this Section 10.18, the provisions of this
Section 10.18 shall control.

 

SECTION 10.19                          [Reserved].

 

SECTION 10.20                          Illinois Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Agreement or the other Credit Documents to the contrary, (i) no transfer in any
way of an ownership interest, or exercise of a material right of an ownership
interest, in any Pledgor or any Subsidiary of a Pledgor which holds a license
issued by the Illinois Gaming Board shall occur unless prior written application
is made to the Illinois Gaming Board seeking its approval for the same and the
Illinois Gaming Board has granted such approval, and (ii) Collateral Agent shall
not foreclose, take possession or otherwise exercise ownership or possessory
rights of any gaming equipment or gaming devices located or to be located in the
State of Illinois unless Collateral Agent (1) holds the applicable valid license
issued by the Illinois Gaming Board or, in the alternative, (2) uses a different
mechanism that is in compliance with applicable Illinois laws and is acceptable
to the Illinois Gaming Board (which mechanism could include, subject to the
Illinois Gaming Board’s approval, the sale, transfer or disposition by any
Pledgor of such gaming equipment to a Person which holds the applicable valid
license issued by the Illinois Gaming Board; provided that such Person is acting
on its own behalf and not as an agent of any party not licensed by the Illinois
Gaming Board to own or possess gaming equipment).  Collateral Agent, for itself
and the other Secured Parties, hereby waives its statutory rights set forth in
Article VIII to the extent necessary to comply with and give effect to the
Illinois Gaming Board requirements set forth in this Section 10.20(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Illinois law does not presently allow, and the security interest granted in this
Agreement does not authorize, any pledge, hypothecation or transfers of gaming
licenses (or any interest therein) issued under the Illinois Riverboat Gambling
Act or any security interest attached to any such license.  Collateral Agent
hereby further acknowledges that Illinois law does not presently permit, and the
security interest granted in this Agreement does not authorize, Collateral Agent
to foreclose, take possession or otherwise exercise ownership or possessory
rights of any gaming equipment or gaming devices located or to be located in
Illinois without Collateral Agent holding a valid license issued by the Illinois
Gaming Board or, in the alternative, the creation of a different mechanism that
is in compliance with applicable Illinois laws and is acceptable to the Illinois
Gaming Board (which mechanism could include, subject to the Illinois Gaming
Board’s approval, the sale, transfer or disposition by any Pledgor of such
gaming equipment to a Person which holds a license issued by the Illinois Gaming
Board provided that such Person is acting on its own behalf and not as an agent
of any party not licensed by the Illinois Gaming Board to own or possess gaming
equipment).

 

SECTION 10.21                          Ohio Gaming Law Specific Provisions

 

(a)                                 Notwithstanding anything contained in this
Agreement or the other Credit Documents to the contrary, (i) no transfer in any
way of an ownership interest, or exercise of a material right of an ownership
interest, in any Pledgor or any Subsidiary of a Pledgor which holds, or will
hold, a license or a permit issued by the Ohio Casino Control Commission, the
Ohio Lottery Commission or the Ohio State Racing Commission, shall occur unless
prior written application is made to the respective Ohio Casino Control
Commission, Ohio Lottery Commission or Ohio State Racing Commission seeking its
approval for the same and the respective Ohio Casino Control Commission, Ohio
Lottery Commission

 

Exhibit H-35

--------------------------------------------------------------------------------


 

or the Ohio State Racing Commission has granted such approval, and
(ii) Collateral Agent shall not foreclose, take possession or otherwise exercise
ownership or possessory rights of any gaming equipment or gaming devices located
or to be located in the State of Ohio unless Collateral Agent (1) holds the
applicable valid license or permit issued by the Ohio Casino Control Commission,
the Ohio Lottery Commission or the Ohio State Racing Commission or, in the
alternative, (2) uses a different mechanism that is in compliance with
applicable Ohio laws and is acceptable to the Ohio Casino Control Commission,
the Ohio Lottery Commission or the Ohio State Racing Commission (which mechanism
could include, subject to the Ohio Casino Control Commission, the Ohio Lottery
Commission or the Ohio State Racing Commission’s approval, the sale, transfer or
disposition by any Pledgor of such gaming equipment to a Person which holds the
applicable valid license or permit issued by the Ohio Casino Control Commission,
the Ohio Lottery Commission, or the Ohio State Racing Commission; provided that
such Person is acting on its own behalf and not as an agent of any party not
licensed or permitted by the Ohio Casino Control Commission, the Ohio Lottery
Commission or the Ohio State Racing Commission to own or possess gaming
equipment). Collateral Agent, for itself and the other Secured Parties, hereby
waives its statutory rights set forth in Article VIII to the extent necessary to
comply with and give effect to the Ohio Casino Control Commission, the Ohio
Lottery Commission and the Ohio State Racing Commission requirements set forth
in this Section 10.21(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Ohio law does not presently allow, and the security interest granted in this
Agreement does not authorize, any pledge, hypothecation or transfers of gaming
licenses or permits (or any interest therein) issued, or that will be issued,
under the Ohio Revised Code Chapters 3769, 3770, and 3772 or any security
interest attached to any such license or permit. Collateral Agent hereby further
acknowledges that Ohio law does not presently authorize, and the security
interest granted in this Agreement does not authorize, Collateral Agent to
foreclose, take possession or otherwise exercise ownership or possessory rights
of any gaming equipment or gaming devices located or to be located in the State
of Ohio without Collateral Agent holding a valid license or permit issued by the
Ohio Casino Control Commission, the Ohio Lottery Commission or the Ohio State
Racing Commission, or, in the alternative, the creation of a different mechanism
that is in compliance with applicable Ohio laws and is acceptable to the Ohio
Casino Control Commission, the Ohio Lottery Commission, or the Ohio State Racing
Commission (which mechanism could include, subject to the Ohio Casino Control
Commission, the Ohio Lottery Commission, or the Ohio State Racing Commission’s
approval, the sale transfer or disposition by any Pledgor of such gaming
equipment to a Person which holds a license or permit issued by the Ohio Casino
Control Commission, the Ohio Lottery Commission or the Ohio State Racing
Commission provided that such Person is acting on its own behalf and not as an
agent of any party not licensed by the Ohio Casino Control Commission, the Ohio
Lottery Commission, or the Ohio State Racing Commission to own or possess gaming
equipment).

 

(c)                                  Notwithstanding anything contained in this
Agreement or the other Credit Documents to the contrary, the Collateral Agent,
the other Secured Parties and any other noteholder agree that all Liens, claims,
and interests in the assets and property of any Pledgor subject to regulation by
the Ohio Casino Control Commission in favor of the State of Ohio have priority
over any Lien, claim, or interest in favor of the Collateral Agent, the other
Secured Parties and any other noteholder and any of their heirs, executors,
affiliates (e.g., entities under common ownership directly or indirectly),
administrators, legal representatives, predecessors, successors, and assigns in
the assets and property of any such Pledgor.

 

SECTION 10.22                          Nevada Gaming Law Specific Provisions. 
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document:

 

(a)                                 Any amendment or other modification of this
Agreement may require the approval of the Nevada Gaming Authorities in order to
be effective.

 

Exhibit H-36

--------------------------------------------------------------------------------


 

(b)                                 The Equity Interests of any Person that is
subject to the jurisdiction of the Nevada Gaming Authorities as a licensee or
registered company under the Nevada Gaming Laws (the “Pledged Nevada Gaming
Interests”) (i) shall not, nor shall they be deemed to, constitute Pledged
Securities or Pledged Collateral, and (ii) such Pledged Nevada Gaming Interests
shall not, nor shall they be deemed to be, pledged or granted as security for
the Secured Obligations, in the case of both clauses (i) and (ii), until such
pledge or grant has been approved by the Nevada Gaming Commission, and any lien
on and security interest in personal property gaming collateral located in the
State of Nevada granted to Collateral Agent by any Pledgor or on the Pledged
Nevada Gaming Interests, as approved by the Nevada Gaming Commission, may not be
enforced or foreclosed upon by Collateral Agent or any other Secured Party until
such enforcement or foreclosure has been approved by the Nevada Gaming
Commission.

 

(c)                                  If this Agreement and the pledge or grant
of security interests in the Pledged Nevada Gaming Interests has been approved
by the Nevada Gaming Commission and the Pledged Nevada Gaming Interests are or
become certificated, the physical location of each certificate evidencing one or
more of the Pledged Nevada Gaming Interests, must at all times remain within the
territory of the State of Nevada at a location disclosed to the Nevada State
Gaming Control Board.  No such certificate shall be delivered to the
Administrative Agent, Collateral Agent or its custodial agent until such
approval has been obtained.  Each certificate shall be made available for
inspection by the Nevada State Gaming Control Board agents or Nevada Gaming
Commission agents immediately upon request during normal business hours. 
Neither the Collateral Agent nor any agent thereof shall surrender possession of
such certificates to any Person other than the Pledgor pledging the same without
the prior approval of the Nevada Gaming Authorities or as otherwise permitted by
applicable Nevada Gaming Laws.

 

(d)                                 In the event that Collateral Agent or any
Secured Party exercises one or more of the remedies set forth in this Agreement
with respect to the Pledged Nevada Gaming Interests, including without
limitation, foreclosure or transfer of any interest in the Pledged Nevada Gaming
Interests (except back to the applicable Pledgor), the exercise of voting and
consensual rights, and any other resort to or enforcement of the security
interest in such Pledged Nevada Gaming Interests, such action will require the
separate and prior approval of the applicable Nevada Gaming Authorities unless
such licensing requirement is waived by the applicable Nevada Gaming
Authorities.

 

(e)                                  In the event that Collateral Agent or any
Secured Party exercises any of its remedies with respect to Pledged Collateral
consisting of gaming devices, cashless wagering systems, mobile gaming systems
or interactive gaming systems (as those terms are defined in the applicable
Nevada Gaming Laws) located in Nevada, including the transfer, sale,
distribution or other disposition of such Pledged Collateral, such exercise may
require the separate and prior approval of the Nevada Gaming Authorities or the
licensing of the Collateral Agent, Secured Party or any transferee thereof.

 

SECTION 10.23                          Texas Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Agreement or the other Credit Documents to the contrary, (i) no acquisition or
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest, in any entity that holds an ownership interest in an
Association (as that term is defined by Vernon’s Texas Civil Statutes Art. 179e,
§ 1.03(2)) licensed by the Texas Racing Commission shall occur unless prior
written application is made to the Texas Racing Commission seeking its approval
for the same and the Texas Racing Commission has granted such approval, and
(ii) Collateral Agent shall not foreclose, take possession or otherwise exercise
ownership or possessory rights of any gambling device, equipment, or
paraphernalia (as those terms are defined by Texas Penal Code § 47.01) located
or to be located in the State of Texas unless such foreclosure, possession, or
exercise of rights is authorized under the Texas Racing Act, Vernon’s Texas
Civil Statutes Art. 179e.  Collateral Agent, for itself and the other Secured
Parties, hereby waives its statutory rights set

 

Exhibit H-37

--------------------------------------------------------------------------------


 

forth in Article VIII to the extent necessary to comply with and give effect to
the Texas Racing Commission requirements set forth in this Section 10.23(a).

 

(b)           Collateral Agent hereby acknowledges that Texas law does not
presently allow, and the security interest granted in this Agreement does not
authorize, any transfers of licenses (or any interest therein) issued under the
Texas Racing Act.  Collateral Agent hereby further acknowledges that Texas law
does not presently permit, and the security interest granted in this Agreement
does not authorize, Collateral Agent to foreclose, take possession or otherwise
exercise ownership or possessory rights of any gambling device, equipment, or
paraphernalia (as those terms are defined by Texas Penal Code § 47.01) located
or to be located in the State of Texas unless such foreclosure, possession, or
exercise of rights is authorized under the Texas Racing Act, Vernon’s Texas
Civil Statutes Art. 179e.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-38

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and Collateral Agent have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.

 

 

BORROWER AND PLEDGOR:

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer and President

 

Exhibit H-39

 

--------------------------------------------------------------------------------


 

 

GUARANTORS AND PLEDGORS:

 

 

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

SOKC, LLC

 

 

 

 

 

By :

Penn National Gaming, Inc.,

 

 

 

as sole member of each of the foregoing
entities

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

 

 

 

 

ALTON CASINO, LLC

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRC HOLDINGS, INC.

 

DAYTON REAL ESTATE VENTURES, LLC

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HWCC-TUNICA, LLC

 

ILLINOIS GAMING INVESTORS LLC

 

INDIANA GAMING COMPANY, LLC

 

LVGV, LLC

 

MARYLAND GAMING VENTURES, INC.

 

MASSACHUSETTS GAMING VENTURES, LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PRAIRIE STATE AMUSEMENTS LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SDGV STAFFING, LLC

 

ST. LOUIS GAMING VENTURES, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

THE SHOPS AT TROPICANA LAS VEGAS, LLC

 

TOLEDO GAMING VENTURES, LLC

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

TROPICANA LAS VEGAS INTERMEDIATE HOLDINGS INC.

 

TROPICANA LAS VEGAS, INC.

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

Exhibit H-40

 

--------------------------------------------------------------------------------


 

 

ZIA PARK LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

President

 

Exhibit H-41

 

--------------------------------------------------------------------------------


 

 

PLAINVILLE GAMING AND REDEVELOPMENT,
LLC

 

 

 

 

 

By: Massachusetts Gaming Ventures, LLC,

 

 

its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

 

 

HOLLYWOOD CASINOS, LLC

 

 

 

 

 

By: CRC Holdings, Inc.,

 

 

its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

By:

 

 

Name:

John V. Finamore

 

Title:

Senior Vice President

 

 

 

 

 

PENN NJ OTW, LLC

 

 

 

 

 

 

By:

 

 

Name:

John V. Finamore

 

Title:

Vice President

 

Exhibit H-42

 

--------------------------------------------------------------------------------


 

 

PENN ADW, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher Rogers

 

Title:

Secretary

 

 

 

 

 

 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher Rogers

 

Title:

Vice President

 

Exhibit H-43

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H-44

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CERTIFICATED SECURITIES

 

[attached]

 

Exhibit H-45

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ISSUERS’ ACKNOWLEDGMENT

 

The undersigned hereby (a) acknowledges receipt of a copy of that certain
Amended and Restated Security Agreement, dated as of January 19, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), made by PENN NATIONAL GAMING, INC., a Pennsylvania corporation, and
the GUARANTORS from time to time party thereto in favor of BANK OF AMERICA,
N.A., as collateral agent (in such capacity and together with any successors in
such capacity, “Collateral Agent”), and (b) to the extent permitted under
applicable Requirements of Law (including, without limitation, any Gaming Laws),
(i) agrees promptly to note on its books the security interests granted to
Collateral Agent and confirmed under the Security Agreement, (ii) agrees that it
will comply with instructions of Collateral Agent with respect to the applicable
Pledged Securities without further consent by the applicable Pledgor,
(iii) agrees to notify Collateral Agent upon obtaining knowledge of any interest
in favor of any Person in the applicable Pledged Securities that is adverse to
the interest of Collateral Agent therein and (iv) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Pledged Securities thereunder in the
name of Collateral Agent or its nominee or the exercise of voting rights by
Collateral Agent or its nominee.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-46

 

--------------------------------------------------------------------------------


 

 

[                  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H-47

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

SECURITY AGREEMENT PLEDGE AMENDMENT

 

This Security Agreement Pledge Amendment, dated as of [     ], 20[   ], is
delivered pursuant to Section 5.1 of the Amended and Restated Security
Agreement, dated as of January 19, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), made by PENN NATIONAL
GAMING, INC., a Pennsylvania corporation, the undersigned, and the GUARANTORS
from time to time party thereto in favor of BANK OF AMERICA, N.A., as collateral
agent (in such capacity and together with any successors in such capacity,
“Collateral Agent”).  The undersigned hereby agrees that this Security Agreement
Pledge Amendment may be attached to the Security Agreement and that the Pledged
Securities and/or Intercompany Notes listed on this Security Agreement Pledge
Amendment shall be deemed to be and shall become part of the Pledged Collateral
and shall secure all Secured Obligations, except to (i) the extent constituting
Excluded Property or (ii) to the extent not permitted under any applicable
Gaming Laws.

 

PLEDGED SECURITIES

 

ISSUER

 

CLASS
OF STOCK
OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S). (IF
ANY)

 

NUMBER
OF SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL EQUITY
INTERESTS OF
ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERCOMPANY NOTES

 

ISSUER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST
RATE

 

MATURITY
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-48

 

--------------------------------------------------------------------------------


 

 

[                 ],

 

as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit H-49

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

[FORM OF JOINDER AGREEMENT]

 

[Name of New Pledgor]
[Address of New Pledgor]

 

[       ], 20[  ]

 


Bank of America, N.A.,
    as Collateral Agent
900 W. Trade Street

Mail Code NC1-026-06-03

Charlotte, NC 28255-0001

 

Attention:  [            ]

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Security Agreement, dated as of
January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), made by PENN NATIONAL GAMING, INC., a Pennsylvania
corporation (“Borrower”), and each of the GUARANTORS from time to time party
thereto in favor of BANK OF AMERICA, N.A., as collateral agent (in such capacity
and together with any successors in such capacity, the “Collateral Agent”).

 

This joinder agreement (“Joinder Agreement”) supplements the Security Agreement
and is delivered by the undersigned, [              ], a [        ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement.  The New Pledgor
hereby agrees to be bound as a Guarantor and as a Pledgor by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the execution date of the Security Agreement and without limiting
the generality of the foregoing, hereby grants and pledges to Collateral Agent
for the benefit of the Secured Parties, as collateral security for the full,
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, a Lien on
and security interest in, all of its right, title and interest in, to and under
the Pledged Collateral and expressly assumes all obligations and liabilities of
a Guarantor and Pledgor thereunder, except to the extent not permitted pursuant
to any applicable Gaming Law.  Notwithstanding anything to the contrary in this
Joinder Agreement or any other Credit Document, the security interest created by
this Joinder Agreement and the Security Agreement shall not attach to, and the
term “Pledged Collateral” shall not include, any Excluded Property (other than
Proceeds and the right to Proceeds of Excluded Property except to the extent
such Proceeds or right to Proceeds independently constitutes Excluded Property);
provided, however, that if any portion of any property ceases to constitute
“Excluded Property” then, immediately upon such cessation, the term “Pledged
Collateral” shall also include such portion of property and such security
interest and lien in favor of Collateral Agent created by this Agreement shall
attach to such portion of property.

 

Exhibit H-50

 

--------------------------------------------------------------------------------


 

The New Pledgor hereby makes each of the representations and warranties and
agrees to each of the covenants applicable to the Pledgors contained in the
Security Agreement as of the date hereof.

 

Attached hereto are supplements to each of the applicable schedules to the
Perfection Certificate with respect to the New Pledgor.  Such supplements shall
be deemed to be part of the Security Agreement and the Perfection Certificate.

 

The New Pledgor hereby irrevocably authorizes Collateral Agent at any time and
from time to time to file in any filing office and/or recording or registration
office in any relevant jurisdiction any financing statements (including fixture
filings) and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Pledged
Collateral, including, without limitation, (i) whether such New Pledgor is an
organization, the type of organization and any organizational identification
number issued to such New Pledgor, (ii) any financing or continuation statements
or other documents without the signature of such New Pledgor where permitted by
law and (iii) in the case of a financing statement filed as a fixture filing or
covering Pledged Collateral constituting minerals or the like to be extracted or
timber to be cut, a sufficient description of the real property to which such
Pledged Collateral relates.  Such financing statements may describe the Pledged
Collateral in the same manner as described in the Security Agreement or may
contain an indication or description of collateral that describes such property
in any other manner as Collateral Agent may determine is necessary, advisable or
prudent to ensure the perfection of the security interest in the Pledged
Collateral granted to Collateral Agent herein, including, without limitation,
describing such property as “all assets whether now owned or hereafter acquired”
or “all personal property whether now owned or hereafter acquired” or words of
similar import.  The New Pledgor agrees to provide all information described in
clauses (i) through (iii) above in this paragraph to Collateral Agent promptly
upon request.  Collateral Agent shall provide reasonable notice to Borrower of
all such financing statement filings made by Collateral Agent on or about the
Closing Date, and, upon Borrower’s request, any subsequent filings or
amendments, supplements or terminations of existing filings, made from time to
time thereafter.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS JOINDER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-51

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[                  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

AGREED TO AND ACCEPTED:

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Schedules to be attached]

 

Exhibit H-52

 

--------------------------------------------------------------------------------

 


 

EXHIBIT I

 

FORM OF

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT,
FINANCING STATEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES,
RENTS AND SECURITY DEPOSITS

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS, dated as
of [·] (this “Security Instrument”), by [Penn Tenant, LLC, having an address at
825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610, as grantor
(“Tenant”)][TO BE UPDATED FOR OTHER MORTGAGORS AS APPLICABLE], in favor of
[(a) (i) [Maine Trustee and Address] (“Maine Trustee”) as to the Maine Property
(as defined in Section 1 below), (ii) [Massachusetts Trustee and Address]
(“Massachusetts Trustee”) as to the Massachusetts Property (as defined in
Section 1 below), (iii) [Mississippi Trustee and Address] (“Mississippi
Trustee”) as to the Mississippi Property (as defined in Section 1 below),
(iv) [Missouri  Trustee and Address] (“Missouri Trustee”) as to the Missouri
Property (as defined in Section 1 below), (v) [Nevada Trustee and Address]
(“Nevada Trustee”) as to the Nevada Property (as defined in Section 1 below),
(vi) [New Mexico Trustee and Address] (“New Mexico Trustee”) as to the New
Mexico Property (as defined in Section 1 below), and (vii) [West Virginia
Trustee and Address] (“West Virginia Trustee” and, together with Maine Trustee,
Massachusetts Trustee, Mississippi Trustee, Missouri Trustee, Nevada Trustee 
and New Mexico Trustee, the “Trustees”, or individually, with respect to the
applicable real property, each a “Trustee”) as to the West Virginia Property (as
defined in Section 1 below and, together with the Maine Property, the
Massachusetts Property, the Mississippi Property, the Missouri Property, the
Nevada Property, the New Mexico Property and West Virginia Property,
collectively, the “DOT Properties”), and, in the case of each of clauses
(i) through (vii) above, for the benefit of Bank of America, N.A., a national
banking association,  having an address at 900 W. Trade Street, Mail Code
NC1-026-06-03, Charlotte, NC 28255-0001 (in each case in its capacity as
collateral agent for the benefit of the Secured Parties, and together with its
successors and assigns in such capacity, “Collateral Agent”), and (b) Collateral
Agent, for the benefit of the Secured Parties, as to the Illinois Property, the
Indiana Property, the Ohio Property and the Pennsylvania Property (each as
defined in Section 1 below and, collectively, the “Mortgage Properties” and
together with the DOT Properties, the “Properties”).]  [TO BE SPLIT INTO
SEPARATE DEED OF TRUSTS AND MORTGAGES.]  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
defined below).

 

RECITALS

 

WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 19, 2017 (together with all amendments,
amendments and restatements, supplements and other modifications thereto, the
“Credit Agreement”), by and among Penn National Gaming, Inc., a Pennsylvania
corporation, as borrower (“Borrower”), Tenant and the other subsidiaries of
Borrower which are party thereto as guarantors, Bank of America, N.A., as
administrative agent, Collateral Agent, the lenders from time to time party
thereto (the “Lenders”) and the other agents and arrangers party thereto and
pursuant to which the Lenders have agreed to make certain loans and issue
letters of credit (collectively, the “Loan”) in the maximum principal amount of
$[1,500,000,000] (the “Principal Amount”) as may be evidenced by the Notes
(together with all amendments, replacements and supplements,

 

Exhibit I-1

--------------------------------------------------------------------------------


 

the “Note”) dated the date hereof and finally due and payable on the Maturity
Date, made by Borrower, as maker or as provided in the Credit Agreement;

 

WHEREAS, Tenant is the tenant under the Master Lease, dated November 1, 2013, by
and between GLP Capital, L.P., a Pennsylvania limited partnership, as lessor
(“Landlord”) and Tenant, as lessee, as amended by (a) the First Amendment to
Master Lease, dated March 5, 2014, (b) the Second Amendment to Master Lease and
First Amendment to Access Agreement, dated April 18, 2014, and (c) the Third
Amendment to Master Lease, dated September 20, 2015 (collectively, and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Master Lease”), and the holder of the leasehold estates
created thereby in and to the Properties (the “Leasehold Estate”), which
Leasehold Estate forms a portion of the Collateral described below;[TO BE
REVISED IF MORTGAGE IS BEING ENTERED INTO IN RESPECT OF A DIFFERENT LEASEHOLD]

 

WHEREAS, Tenant is a wholly owned subsidiary of Borrower, is a direct or
indirect beneficiary of the Loan and will derive substantial benefits from the
making of the Loan and other accommodations of Lenders and the other Secured
Parties as set forth in the Credit Agreement and the other Financing Documents
and may receive advances therefrom, whether or not Tenant is a party to the
Credit Agreement or the other Financing Documents;

 

WHEREAS, the Loan shall constitute a single indebtedness payable in accordance
with the terms of the Credit Agreement and the other Credit Documents; and

 

WHEREAS, Tenant and Collateral Agent intend these Recitals to be a material part
of this Security Instrument.

 

SECURED INDEBTEDNESS

 

NOW, THEREFORE, in consideration of the Loan and the other financial
accommodations under the Financing Documents and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant hereby agrees as follows:

 

TO SECURE, the full and timely:

 

(i)                                     payment and performance of the Secured
Obligations (as defined in the Security Agreement); and

 

(ii)                                  without limiting the foregoing, payment of
all indebtedness, liabilities, costs, expenses, and amounts from time to time
incurred by Collateral Agent or the Secured Parties pursuant to the Notes, this
Security Instrument, the Credit Agreement or such other Financing Documents in
accordance with the terms of such agreement or document, even if the aggregate
amount of the monetary obligation outstanding at any one time exceeds the face
amount of the Loan (all of the foregoing indebtedness, monetary liabilities and
obligations set forth in clause (i) above and this clause (ii), collectively,
the “Indebtedness”).

 

Exhibit I-2

--------------------------------------------------------------------------------


 

GRANTING CLAUSES

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness pursuant to and as provided in the
Credit Agreement, this Security Instrument and the other Financing Documents
MORTGAGES, WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES, CONFIRMS,
CONVEYS, PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS OVER (x) IN
TRUST WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, the DOT Properties
to each applicable Trustee and its successors or assigns, for the benefit and
use of Collateral Agent and its successors and assigns, for the benefit of the
Secured Parties, forever, and (y) the Mortgage Properties  to Collateral Agent,
TO HAVE AND TO HOLD for the benefit of the Secured Parties, directly, all its
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

(i)                                     the Master Lease and the Leasehold
Estate; [NOTE — TO THE EXTENT MORTGAGE IS ENTERED INTO IN RESPECT OF FEE OWNED
PROPERTY, DESCRIPTION OF SUCH PROPERTY TO BE INSERTED AND APPROPRIATE CHANGES TO
BE MADE THROUGHOUT]

 

(ii)                                  all additional lands, estates and
development rights hereafter acquired by Tenant for use in connection with the
Properties and/or the Leasehold Estate and the development of the Properties
and/or the Leasehold Estate and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Security Instrument;

 

(iii)                               all of Tenant’s right, title and interest in
and to the buildings, foundations, structures, improvements and fixtures now or
hereafter located or erected on the Properties and/or the Leasehold Estate (the
“Improvements”);

 

(iv)                              all of Tenant’s right, title and interest in
and to (A) all streets, avenues, roads, alleys, passages, places, sidewalks,
strips and gores of land and ways, existing or proposed, public or private,
adjacent to the Properties, and all reversionary rights with respect to the
vacation of said streets, avenues, roads, alleys, passages, places, sidewalks
and ways in the land lying thereunder; (B) all air, light, lateral support,
development, drainage, oil, gas and mineral rights, options to purchase or
lease, waters, water courses and riparian rights now or hereafter pertaining to
or used in connection with the Leasehold Estate, the Properties and/or the
Improvements; (C) all and singular, the tenements, hereditaments, rights of way,
easements, appendages and appurtenances and property now or hereafter belonging
or in any way appertaining to the Leasehold Estate, the Properties and/or the
Improvements; and (D) all estate, right, title, claim or demand whatsoever,
either at law or in equity, in possession or

 

Exhibit I-3

--------------------------------------------------------------------------------


 

                                                expectancy, of, in and to the
Leasehold Estate, the Properties and/or the Improvements (collectively, the
“Appurtenances”);

 

(v)                                 all of Tenant’s right, title and interest in
and to the machinery, appliances, apparatus, equipment, fittings, fixtures,
furniture, materials, articles of personal property and goods of every kind and
nature whatsoever used in connection with the Leasehold Estate, the Properties
and/or the Improvements and all additions to and renewals and replacements
thereof, and all substitutions therefor, now or hereafter affixed to, attached
to, placed upon or located upon or in the Leasehold Estate, the Properties
and/or the Improvements, or any part thereof, and used in connection with the
use, ownership, management, maintenance, enjoyment or operation of the Leasehold
Estate, the Properties and/or the Improvements in any present or future
occupancy or use thereof and now owned or leased (to the extent permitted by the
applicable Lease) or hereafter owned or leased by Tenant, including, but without
limiting the generality of the foregoing, all heating, lighting, laundry,
cooking, incinerating, loading, unloading and power equipment, boilers, dynamos,
engines, pipes, pumps, tanks, motors, conduits, switchboards, plumbing, lifting,
cleaning, fire prevention, fire extinguishing, refrigerating, ventilating and
communications apparatus, air cooling and air conditioning apparatus, building
materials and equipment, elevators, escalators, carpeting, shades, draperies,
awnings, screens, doors and windows, blinds, furnishings (other than equipment
and personal property of tenants or guests of, the Leasehold Estate, the
Properties and/or the Improvements, or any part thereof) (collectively,
“Building Equipment”);

 

(vi)                              all of Tenant’s right, title and interest as
lessor, sublandlord or licensor, as the case may be, in, to and under all
leases, subleases, underlettings, concession agreements and licenses of the
Properties or any parts thereof now existing or hereafter entered into by
Tenant, including, without limitation, any cash and securities deposited
(individually, each a “Lease” and collectively, the “Leases”), the grant of such
cash and securities hereunder being expressly subject to the provisions of the
applicable Leases and all of Tenant’s right, title and interest, subject to the
provisions of Section 4, in the right to receive and collect the revenues,
income, rents, issues, profits, royalties and other benefits payable under any
of the Leases (collectively, “Rents”), and all revenues, income, rents, issues
and profits otherwise arising from the use or enjoyment of all or any portion of
the Properties;

 

(vii)                           all right, title and interest of Tenant in and
to all extensions, improvements, betterments, renewals, substitutes and
replacements of, and all additions and Appurtenances to, the Properties,
hereafter acquired by or released to Tenant or constructed, assembled or placed
by Tenant on the Properties, and all conversions of the security constituted
thereby; immediately upon such acquisition, release, construction, assembling,

 

Exhibit I-4

--------------------------------------------------------------------------------


 

                                                placement or conversion, as the
case may be, and in each such case, to the extent permitted by law, without any
further mortgage, conveyance, assignment or other act by Tenant, all such
extensions, improvements, betterments, renewals, substitutes and replacements
shall become subject to the Lien of this Security Instrument as fully and
completely, and with the same effect, as though now owned by Tenant and
specifically described herein;

 

(viii)                        all of Tenant’s right, title and interest in, to
and under, to the extent the same may be encumbered or assigned by Tenant
pursuant to the terms thereof without occurrence of a breach or default
thereunder and to the extent permitted by applicable law, and without impairment
of the validity or enforceability thereof, (A) all plans and specifications for
the construction of the Improvements, including, without limitation,
installations of curbs, sidewalks, gutters, landscaping, utility connections and
all fixtures and equipment necessary for the construction, operation and
occupancy of the Improvements; and (B) all such other contracts and agreements
(other than the Leases) from time to time executed by Tenant relating to the
ownership, leasing, construction, maintenance, operation, occupancy or sale of
the Properties, together with all rights of Tenant to compel performance of the
terms of such contracts and agreements;

 

(ix)                              all right, title and interest of Tenant in and
to all other contracts and agreements in any way relating to, executed in
connection with, or used in, the development, construction, use, occupancy,
operation, maintenance, enjoyment, acquisition, management or ownership of the
Properties and/or Improvements or the sale of goods or services produced in or
relating to the Properties and/or Improvements (together with any and all
modifications, renewals, extensions and substitutions of the foregoing, the
“Property Agreements”), including all right, title and interest of Tenant in, to
and under (a) to the extent assignable, all construction contracts, architects’
agreements, engineers’ contracts, utility contracts, letters of credit, escrow
agreements, maintenance agreements, management, leasing and related agreements,
parking agreements, equipment leases, service contracts, operating leases,
catering and restaurant leases and agreements, agreements for the sale, lease or
exchange of goods or other property, agreements for the performance of services,
permits, variances, licenses, certificates and entitlements, (b) to the extent
assignable, applicable business licenses, variances, entitlements, certificates,
state health department licenses, liquor licenses, food service licenses,
licenses to conduct business, certificates of need and all other permits,
licenses and rights obtained from any Governmental Authority or private Person,
(c) all rights of Tenant to receive monies due and to become due under or
pursuant to the Property Agreements, (d) all claims of Tenant for damages
arising out of or for breach of or default under the Property Agreements,
(f) all rights of Tenant to terminate, amend, supplement, modify or waive
performance under the Property Agreements, to compel performance and

 

Exhibit I-5

--------------------------------------------------------------------------------


 

                                                otherwise to exercise all
remedies thereunder, and, with respect to Property Agreements that are letters
of credit, to make any draws thereon, and (g) to the extent not included in the
foregoing, all cash and non-cash proceeds, products, offspring, rents, revenues,
issues, profits, royalties, income, benefits, additions, renewals, extensions,
substitutions, replacements and accessions of and to any and all of the
foregoing;

 

(x)                                 subject to the rights of Tenant hereunder or
under the Financing Documents, all insurance policies, unearned premiums
therefor and proceeds from such policies, including the right to receive and
apply the proceeds of any insurance, judgments or settlements made in lieu
thereof, covering any of the above property now or hereafter acquired by Tenant;

 

(xi)                              all right, title and interest of Tenant in and
to all goods, accounts, general intangibles, instruments, documents, accounts
receivable, chattel paper, investment property, securities accounts and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC, now owned or hereafter acquired by
Tenant and including all such property now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Properties
and/or the Improvements or that may be used in or relating to the planning,
development, financing or operation of the Properties and/or the Improvements,
including furniture, furnishings, equipment, machinery, money, insurance
proceeds, condemnation awards, accounts, contract rights, trademarks, goodwill,
chattel paper, documents, trade names, licenses and/or franchise agreements,
rights of Tenant under leases of Building Equipment or other personal property
or equipment, inventory, all refundable, returnable or reimbursable fees,
deposits or other funds or evidences of credit or indebtedness deposited by or
on behalf of Tenant with any governmental authorities, boards, corporations,
providers of utility services, public or private, including specifically, but
without limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs and all refunds, rebates or
credits in connection with a reduction in real estate taxes and assessments
against the Land and/or Improvements as a result of tax certiorari or any
applications or proceedings for reduction (the “Personalty”);

 

(xii)                           all of Tenant’s right, title and interest in and
to any awards, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any Governmental Authority pertaining
to the Leasehold Estate, the Properties, Improvements, Building Equipment or
Personalty;

 

(xiii)                        all of Tenant’s rights to assume, reject and/or
terminate the Master Lease under or pursuant to Section 365 of the Bankruptcy
Code; and

 

Exhibit I-6

--------------------------------------------------------------------------------


 

(xiv)                       all of Tenant’s right, title and interest in all
proceeds, both cash and noncash, of the foregoing.

 

Notwithstanding the foregoing or anything to the contrary contained herein, to
the extent and so long as prohibited by applicable law, any Gaming License held
by or to which Tenant or one of its Subsidiaries is a party and any interest of
Tenant and its Subsidiaries in any Gaming License shall not constitute
Collateral; provided, that the proceeds of any such Gaming License shall
constitute part of the Collateral unless such proceeds independently constitute
Excluded Property (as defined in the Security Agreement).

 

UPON CONDITION that, until the occurrence of an Event of Default (as hereinafter
defined), Tenant shall be permitted to possess and use the Collateral in
accordance with and pursuant to the Master Lease, and to use the rents, issues,
profits, revenues and other income of the Collateral as provided in this
Security Instrument, the Master Lease, the Credit Agreement and the other
Financing Documents and, accordingly, from and after the occurrence of and
during the continuance of an Event of Default the license herein granted is
terminated.

 

Exhibit I-7

--------------------------------------------------------------------------------


 

ASSIGNMENT OF LEASES AND RENTS

 

NOW, THEREFORE, THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, as additional
security for the payment and performance in full of all the Indebtedness and
subject to the provisions of Section 4 hereof, absolutely, presently,
unconditionally and irrevocably pledges, grants, sells, conveys, delivers,
hypothecates, assigns, transfers and sets over to the applicable Trustee, for
the benefit of the Collateral Agent, with respect to the DOT Properties and to
the Collateral Agent with respect to the Mortgage Properties, in each case for
the benefit of the Secured Parties, all of the Tenant’s estate, right, title,
interest, claim and demand, as landlord, under any and all Leases including,
without limitation, the following (such assigned rights, other than any Excluded
Property (as defined in the Security Agreement), the “Assignment of Leases”):

 

(i)                                     the immediate and continuing right to
receive and collect Rents payable  pursuant to the Leases by the subtenants
thereunder;

 

(ii)                                  all claims, rights, powers, privileges and
remedies of the Tenant, whether provided for in the Leases or arising by statute
or at law or in equity or otherwise, consequent on any failure on the part of
the subtenants under the Leases to perform or comply with any term of the
Leases, including damages or other amounts payable to the Tenant as a result of
such failure;

 

(iii)                               all rights to take all actions upon the
happening of a default under the Leases as shall be permitted by the Leases or
by law including, without limitation, the commencement, conduct and consummation
of proceedings at law or in equity; and

 

(iv)                              the full power and authority, in the name of
the Tenant or otherwise, to enforce, collect, receive and receipt for any and
all of the foregoing and to take all other actions whatsoever which the Tenant,
as landlord, is or may be entitled to take under the Leases.

 

1.                                      DEFINITIONS.  Wherever used in this
Security Instrument, the following terms, and the singular and plural thereof,
shall have the following meanings.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Appurtenances:  Shall have the meaning provided in the provision entitled
Granting Clause (iv).

 

Assignment of Leases:  Shall have the meaning provided in the provision entitled
Assignment of Leases and Rents.

 

Closing Date:  Shall mean the date of this Security Instrument.

 

Collateral:  Shall have the meaning provided in the recitals to the provision
entitled Granting Clause.

 

Collateral Agent:  Shall have the meaning provided in the Recitals.

 

Exhibit I-8

--------------------------------------------------------------------------------


 

Credit Agreement:  Shall have the meaning provided in the Recitals.

 

DOT Properties:  Shall have the meaning provided in the Introductory Paragraph.

 

Financing Documents:  Shall mean the Credit Documents, together with any Swap
Contract or Cash Management Agreement, to the extent that the obligations under
such Swap Contract or Cash Management Agreements constitute Guaranteed
Obligations.

 

Illinois Property:  Shall mean the land described in Exhibit A-I attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Improvements:  Shall have the meaning provided in Granting Clause (iii).

 

Indebtedness:  Shall have the meaning provided in the Recitals.

 

Indiana Property:  Shall mean the land described in Exhibit A-II attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Individual Property:  Shall mean, individually, the Illinois Property, the
Indiana Property, the Maine Property, the Massachusetts Property, the
Mississippi Property, the Missouri Property, the Nevada Property, the New Mexico
Property, the Ohio Property, the Pennsylvania Property and the West Virginia
Property, as applicable.

 

Landlord:  Shall have the meaning provided in the Recitals.

 

Leasehold Estate:  Shall have the meaning provided in the Recitals.

 

Leases:  Shall have the meaning provided in Granting Clause (vi).

 

Licenses:  Shall mean all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required of Tenant for the legal use, occupancy and operation of the Leasehold
Estate for retail and ancillary purposes.

 

Loan:  Shall have the meaning provided in the Recitals.

 

Maine Property:  Shall mean the land described in Exhibit A-IV attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Maine Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

Massachusetts Property: Shall mean the land described in Exhibit A-III attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Exhibit I-9

--------------------------------------------------------------------------------


 

Massachusetts Trustee: Shall have the meaning provided in the Introductory
Paragraph.

 

Master Lease:  Shall have the meaning provided in the Recitals.

 

Maturity Date:  Shall mean   , 20

 

Mississippi Property:  Shall mean the land described in Exhibit A-V attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Mississippi Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Missouri Property:  Shall mean the land described in Exhibit A-VI attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Missouri Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Mortgage Properties:  Shall have the meaning provided in the Introductory
Paragraph.

 

Nevada Property:  Shall mean the land described in Exhibit A-VII attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Nevada Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

New Mexico Property:  Shall mean the land described in Exhibit A-VIII attached
hereto and made a part hereof, including the Improvements situated thereon.

 

New Mexico Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Ohio Property:  Shall mean the land described in b attached hereto and made a
part hereof, including the Improvements situated thereon.

 

Pennsylvania Property:  Shall mean the land described in Exhibit A-X attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Principal Amount:  Shall have the meaning provided in the Recitals.

 

Properties:  Shall have the meaning provided in the Introductory Paragraph.

 

Rents:  Shall have the meaning provided in Granting Clause (vi).

 

Tenant:  Shall have the meaning provided in the Introductory Paragraph.

 

Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

Exhibit I-10

--------------------------------------------------------------------------------


 

West Virginia Property:  Shall mean the land described in Exhibit A-XI attached
hereto and made a part hereof, including the Improvements situated thereon.

 

West Virginia Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Security Instrument shall refer to this Security Instrument as a
whole and not to any particular provision of this Security Instrument, and
section, schedule and exhibit references are to this Security Instrument unless
otherwise specified.  The words “includes” and “including” are not limiting and
mean “including without limitation.”  The word “or” is inclusive.

 

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

 

The word “Trustee” when used in this Security Instrument shall mean “the
applicable Trustee, for the benefit of the Collateral Agent, with respect to the
DOT Properties, for the benefit of the Secured Parties”.  The words “Trustee
and/or Collateral Agent” and words of similar import when used in this Security
Instrument shall refer to Trustee and/or Collateral Agent, as applicable.

 

References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto executed in writing by all
of the parties thereto and, if Collateral Agent’s consent was required for the
original of any such document, consented to by Collateral Agent.  All references
in this Security Instrument to the plural of any document described herein shall
mean all of such documents collectively.

 

References to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, or replacing the
statute or regulation.

 

The captions and headings of this Security Instrument are for convenience of
reference only and shall not affect the construction of this Security
Instrument.

 

2.                                      WARRANTY.  Tenant represents and
warrants to, and covenants and agrees with, Trustee and/or Collateral Agent as
follows:

 

(a)                                 Title.  Tenant owns good, marketable and
insurable leasehold title to the Properties and owns the Collateral free and
clear of any liens, claims or interest, except for the Permitted Liens
(including, without limitation, any lien arising from Landlord’s fee interest in
the Properties in existence on the date hereof).  This Security Instrument, upon
its due execution and proper recordation, is and will remain a valid and
enforceable (and, with respect to all personalty as to which security interests
are governed by the UCC, upon proper recordation and the filing of a financing
statement) perfected first Lien on and security interest on Tenant’s right,
title and interest in and to the Collateral subject to Permitted Liens

 

Exhibit I-11

--------------------------------------------------------------------------------


 

(including, without limitation, any lien on Landlord’s fee interest in the
Properties).

 

(b)                                 All Property.  The Collateral constitutes
all of the material real property, personal property, equipment and fixtures
currently (i) owned or leased by Tenant or (ii) used and required in and for the
full operation of the business located on the Properties, other than any Gaming
License or any items owned or leased by any landlord, any tenants or any third
party service providers or any Excluded Property (as defined in the Security
Agreement).

 

(c)                                  Enforceability of Security Instrument. 
This Security Instrument is the legal, valid and binding obligation of Tenant,
enforceable against Tenant in accordance with its terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

3.                                      COVENANTS.

 

(a)                                 Payment of Indebtedness.  Tenant shall
promptly pay when due the Indebtedness, all in lawful money of the United States
of America in accordance with the Financing Documents, and shall further perform
fully and in a timely manner all Indebtedness in accordance with the Financing
Documents.  All sums payable by Tenant hereunder shall be paid without demand,
counterclaim (other than mandatory counterclaims), offset, deduction (except as
required by law) or defense.  Tenant waives all rights now or hereafter
conferred by statute or otherwise to any such demand, counterclaim (other than
mandatory counterclaims), setoff, deduction or defense.

 

(b)                                 Performance and Observance of Covenants. 
Tenant will duly perform, observe and comply with all of its affirmative and
negative covenants, agreements and obligations to be performed, observed and
complied with by Tenant, and all of the other terms and conditions applicable to
Tenant, under the terms of the Credit Agreement, as if each such covenant,
agreement, obligation, term and condition were expressly set forth herein in
full.  Without limiting the generality of the foregoing, Tenant will maintain
the Collateral, pay Taxes and Other Taxes, obtain, pay and maintain insurance,
keep the Collateral free of Liens (other than Permitted Liens), pay the utility
charges for the Properties, perform alterations and repairs in respect of the
Properties, cause the Properties to comply with all Requirements of Law, restore
the Properties upon any casualty or Taking, and lease the Properties, as
permitted by the Credit Agreement, all in accordance with and subject to all of
the applicable terms and conditions of the Master Lease, this Security
Instrument, the Credit Agreement and the other Financing Documents.

 

(c)                                  Maintenance of Validity and Recording.

 

(i)                                     Tenant covenants that it will forthwith
after the execution and delivery of this Security Instrument and thereafter as
necessary from time to time

 

Exhibit I-12

--------------------------------------------------------------------------------


 

cause this Security Instrument and the other Financing Documents and any
continuation statement or similar instrument relating to any property subject
thereto or to any property intended to be encumbered, granted, conveyed,
transferred and assigned by this Security Instrument to be filed, registered and
recorded in such manner and in such places as may be required by law in order to
publish notice of and fully to protect the validity thereof or the grant thereby
of the property subject thereto and the interest and rights of Trustee and/or
Collateral Agent therein.  Tenant covenants that it has paid or will pay or
cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
federal or state stamp taxes or other charges arising out of or in connection
with the execution and delivery of such instruments.

 

(ii)                                  Tenant shall maintain the validity,
perfection, priority and effectiveness of this Security Instrument and the other
Financing Documents.  Unless otherwise permitted in this Security Instrument or
the other Financing Documents, Tenant will not take any action, will not permit
action to be taken by others and will not omit to take any action, nor will
Tenant give any notice, approval or consent or exercise, waive or modify any
rights under or in respect of Permitted Liens, which action, omission, notice,
approval, consent or exercise, waiver or modification of rights would release
Tenant from, or reduce any of Tenant’s obligations or liabilities under, or
would result in the termination, surrender or assignment of, or the amendment or
modification of, any of the Financing Documents, or would impair the validity of
this Security Instrument or any of the other Financing Documents, or would have
a Material Adverse Effect, without Collateral Agent’s consent, and any attempt
to do any of the foregoing without such consent shall be of no force and effect.

 

(iii)                               Tenant, at its expense, will execute,
acknowledge and deliver all such instruments and take all such actions as
Collateral Agent from time to time reasonably may request or as may be
reasonably necessary or proper for the better assuring to Collateral Agent of
the Properties and rights now or hereafter subject to the Lien hereof or
intended so to be.

 

(d)                                 Transfers.  Tenant covenants and agrees
that, without Collateral Agent’s prior written consent, Tenant shall not
Transfer or lease all or any part of the Property or any interest therein,
except as permitted in the other Credit Documents.

 

4.                                      LICENSE TO COLLECT RENTS.  To the
fullest extent permitted under applicable law, Trustee and/or Collateral Agent
and Tenant hereby confirm that for so long as no Event of Default shall have
occurred and is continuing, Trustee and/or Collateral Agent has granted to
Tenant a revocable license to (a) collect, receive, use and enjoy the Rents as
they become due and payable in accordance with the provisions of the Credit
Agreement and the provision hereof entitled Assignment of Leases, and
(b) otherwise deal with and enjoy the rights of lessor under

 

Exhibit I-13

--------------------------------------------------------------------------------


 

the Leases; provided that the existence of such right shall not operate to
subordinate the provision hereof entitled Assignment of Leases to any subsequent
assignment, in whole or in part by Tenant, and any such subsequent assignment
shall be subject to Trustee’s and/or Collateral Agent’s rights under this
Security Instrument.  Tenant further agrees to execute and deliver such
assignments of Leases and Rents as Collateral Agent may from time to time
reasonably request in order to better assure, transfer and confirm to Collateral
Agent and/or Trustee the rights intended to be granted hereunder to Trustee
and/or Collateral Agent with respect thereto.  In accordance with the provisions
of the provision hereof entitled Assignment of Leases, upon the occurrence and
during the continuance of an Event of Default (1) Tenant agrees that Collateral
Agent may, but shall not be obligated to, assume the management of the Property,
and collect the Rents, applying the same upon the Indebtedness, and (2) Tenant
hereby authorizes and directs all tenants, purchasers or other Persons
occupying, utilizing or acquiring any interest in any part of the Property to
pay all Rents to Collateral Agent upon Trustee’s and/or Collateral Agent’s
request.  Upon the occurrence and during the continuance of an Event of Default,
Trustee and/or Collateral Agent shall have and hereby expressly reserves the
right and privilege (but assumes no obligation), to demand, collect, sue for,
receive and recover the Rents, or any part thereof, now existing or hereafter
made, and apply the same in accordance with this Security Instrument, the
provision hereof entitled Assignment of Leases, and applicable law.

 

5.                                      SECURITY AGREEMENT.  This Security
Instrument constitutes a security agreement on that portion of the Personalty
constituting personal property within the UCC and, to the extent required under
the UCC because portions of the Collateral may constitute fixtures, this
Security Instrument also constitutes a fixture filing under the Uniform
Commercial Code as in effect in each state in which a Property is located and is
to be filed in the office where a mortgage or deed of trust, as applicable, for
the Properties would be recorded.  In addition, Tenant hereby authorizes
Collateral Agent to file one or more financing statements to evidence more
effectively the security interest of Trustee and/or Collateral Agent in the
Personalty.  Collateral Agent also shall be entitled to proceed against all or
portions of the Property in accordance with the rights and remedies available
under the UCC.  Tenant is, for the purposes of this Security Instrument, deemed
to be the “Debtor”, and Collateral Agent is deemed to be the “Secured Party”, as
those terms are defined and used in the UCC.  Tenant agrees that the
Indebtedness of Tenant  secured by this Security Instrument are further secured
by security interests in all of Tenant’s right, title and interest in and to the
Personalty.  In furtherance of the foregoing, in order to secure the
Indebtedness Tenant hereby grants to Collateral Agent a valid and effective
first priority security interest in all of Tenant’s right, title and interest in
and to the Personalty except for the Excluded Property (as defined in the
Security Agreement), together with all replacements, additions, and proceeds. 
In each case, such security interest shall be first priority, subject to
Permitted Liens.  Except for Permitted Liens, Tenant agrees that, without the
written consent of Collateral Agent, no other security interest will be created
under the provisions of the UCC and no lease will be entered into with respect
to any Personalty now attached to or used or to be attached to or used in
connection with the Properties except as otherwise permitted hereunder or under
the Credit Documents.  Tenant agrees that all property of every nature and
description covered by the Lien and charge of this Security Instrument together
with all such property and interests covered by this Security Instrument are
encumbered as a unit, and upon the occurrence and during the continuance of an
Event of Default by Tenant, all of the Personalty, at Collateral Agent’s option,
may be foreclosed upon or sold in the same or different proceedings or at the
same or different time, subject to the provisions of applicable law.  The filing
of any financing statement relating

 

Exhibit I-14

--------------------------------------------------------------------------------


 

to any such property or rights or interests shall not be construed to diminish
or alter any of Trustee’s and/or Collateral Agent’s rights or priorities under
this Security Instrument.  For purposes of filing this Security Instrument as a
fixture filing, the real estate to which the fixtures are or are to become
attached is the Tenant’s interest in the Properties.  The record owner of such
real estate or interest herein is Landlord.  To the extent there are any
inconsistencies between this Section 5 and the Security Agreement, the Security
Agreement shall control.

 

6.                                      PROTECTION OF SECURITY.  If an Event of
Default occurs and is continuing, then Trustee and/or Collateral Agent, upon
reasonable notice to Tenant, may, but without obligation to do so and without
releasing Tenant from any obligation hereunder, make such appearances, disburse
such reasonable sums and take such action as Trustee and/or Collateral Agent
reasonably deems necessary or appropriate to protect Trustee’s and/or Collateral
Agent’s interest in the Collateral, including, but not limited to, disbursement
of reasonable attorneys’ fees, entry upon the Properties to make repairs or take
other action to protect the security hereof, and payment, purchase, contest or
compromise of any encumbrance, charge or lien which in the reasonable judgment
of Trustee and/or Collateral Agent appears to be prior or superior hereto.

 

7.                                      REMEDIES.  Subject to applicable law,
upon the occurrence and during the continuation of an Event of Default, Trustee
and/or Collateral Agent may take such actions against Tenant, subject to
Section 10 hereof, and/or against the Collateral or any portion thereof as
Trustee and/or Collateral Agent determines is necessary to protect and enforce
its rights hereunder, without notice or demand except as set forth below or as
required under applicable law.  Any such actions taken by Trustee and/or
Collateral Agent shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Trustee and/or Collateral Agent may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Trustee and/or Collateral
Agent permitted by law, equity or contract or as set forth herein or in the
other Financing Documents.  Trustee’s and/or Collateral Agent’s determination of
appropriate action may be based on an appropriate real estate or other
consultant and/or counsel, and Trustee and/or Collateral Agent may rely
conclusively on such advice.  Solely upon the occurrence and during the
continuance of an Event of Default, such actions shall include all rights and
remedies available at law or in equity and shall also include, without
limitation, the following:

 

(a)                                 Acceleration.  Subject to any applicable
provisions of the Credit Agreement and the other Credit Documents, Collateral
Agent may declare all or any portion of the unpaid principal balance of the
Loan, together with all accrued and unpaid interest thereon, and all other
unpaid Indebtedness, to be immediately due and payable.

 

(b)                                 Entry.  Subject to the provisions and
restrictions of applicable law (including any Gaming Laws) and the Master Lease,
Trustee and/or Collateral Agent, personally, or by its agents or attorneys, at
Trustee’s and/or Collateral Agent’s election, may enter into and upon all or any
part of the Collateral  (including, but not limited to, the Properties or the
Improvements and any part thereof), and may exclude Tenant, its agents and
servants therefrom (but such entry shall be subject to any non-disturbance
agreements then in effect); and Trustee and/or Collateral Agent, having and
holding the same, may use, operate, manage and control the Collateral

 

Exhibit I-15

--------------------------------------------------------------------------------


 

or any part thereof and conduct the business thereof, either personally or by
its superintendents, managers, agents, servants, attorneys or receiver.  Upon
every such entry, Trustee and/or  Collateral Agent may, at the reasonable
expense of the Collateral and/or Tenant and subject to the provisions and
restrictions of applicable law (including any Gaming Laws) and the Master Lease,
from time to time, either by purchase, repair or construction, maintain and
restore the Collateral or any part thereof, and may insure and reinsure the same
in such amount and in such manner as may seem to them to be advisable. 
Similarly, from time to time, Trustee and/or Collateral Agent may, at the
reasonable expense of Tenant (which amounts may be disbursed by Collateral Agent
from the Collateral on behalf of Tenant), make all necessary or proper repairs,
renewals, replacements, alterations, additions, betterments and improvements to
and on the Collateral or any part thereof as it may deem reasonably advisable. 
Subject to the provisions and restrictions of applicable law (including any
Gaming Laws) and the Master Lease, Trustee and/or Collateral Agent or its
designee shall also have the right to manage and operate the Collateral or any
part thereof and to carry on the business thereof and exercise all rights and
powers of Tenant with respect thereto, either in the name of Tenant or
otherwise, as may seem to them to be advisable.  In confirmation of the grant
made in Granting Clause (vi) hereof, but subject to applicable laws (including
any Gaming Laws) and the Master Lease, in the case of the occurrence and
continuation of an Event of Default, Collateral Agent shall be entitled to
collect and receive all Rents to be applied in the order of priorities and
amounts as shall be provided for in Section 8 hereof.  Collateral Agent shall be
liable to account only for Rents and other proceeds actually received by
Collateral Agent.  Collateral Agent, shall be liable to account only for rents,
issues and profits and other proceeds actually received by Collateral Agent.

 

(c)                                  Foreclosure.  Subject to the Master Lease:

 

(i)                                     Trustee and/or Collateral Agent, with or
without entry, personally or by its agents or attorneys, insofar as applicable,
and in addition to any and every other remedy, may (i) sell to the extent
permitted by law and pursuant to the power of sale granted herein, all and
singular, the Collateral, and all estate, right, title and interest, claim and
demand of Tenant therein, and any applicable right of redemption thereof, at one
or more sales, as an entirety or in parcels, and at such times and places as
required or permitted by law and as are customary in the county in which the
Collateral is located and upon such terms as Collateral Agent may fix and
specify in the notice of sale to be given to Tenant (and on such other notice
published or otherwise given as provided by law), or as may be required by law;
(ii) institute proceedings for the complete or partial foreclosure of this
Security Instrument under the provisions of the laws of the jurisdiction or
jurisdictions in which the Collateral or any part thereof is located, or under
any other applicable provision of law; or (iii) take all steps to protect and
enforce the rights of Trustee and/or Collateral Agent, whether by action, suit
or proceeding in equity or at law (for the specific performance of any covenant,
condition or agreement contained in this

 

Exhibit I-16

--------------------------------------------------------------------------------


 

Security Instrument, or in aid of the execution of any power herein granted, or
for any foreclosure hereunder, or for the enforcement of any other appropriate
legal or equitable remedy), or otherwise, as Trustee and/or Collateral Agent
being advised by counsel and its financial advisor, shall deem most advisable to
protect and enforce any of their rights or duties hereunder.

 

(ii)                                  Trustee and/or Collateral Agent may
conduct any number of sales from time to time.  The power of sale, if any, shall
not be exhausted by any one or more such sales as to any part of the Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold.

 

(iii)                               Upon taking title to the Collateral (whether
by foreclosure, deed in lieu or otherwise) by Collateral Agent or any other
purchaser or assignee of the Collateral after an Event of Default, Tenant shall
assign and transfer all of its right, title and interest in and to the
Collateral to Collateral Agent.  Tenant hereby irrevocably appoints Collateral
Agent (or Trustee, if required by law) as its attorney-in-fact to execute all
documents and take all actions necessary to effectuate such assignment and
transfer, provided that such power may only be exercised by Collateral Agent
while an Event of Default exists and is continuing.

 

(d)                                 Specific Performance.  Trustee and/or
Collateral Agent, may institute an action, suit or proceeding at law or in
equity for the specific performance of any covenant, condition or agreement
contained herein, or in aid of the execution of any power granted hereunder or
for the enforcement of any other appropriate legal or equitable remedy.

 

(e)                                  Sale of Property.

 

(i)                                     Trustee and/or Collateral Agent may
postpone any sale of all or any part of the Collateral to be made under or by
virtue of this Section 7 by public announcement at the time and place of such
sale, or by publication, if required by law, and, from time to time, thereafter,
may further postpone such sale by public announcement made at the time of sale
fixed by the preceding postponement to the extent not prohibited by applicable
law.

 

(ii)                                  Upon the completion of any sale made by
Trustee and/or Collateral Agent under or by virtue of this Section 7, Trustee
and/or Collateral Agent shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient deed or deeds or other appropriate instruments,
conveying, assigning and transferring all its estate, right, title and interest
in and to the property and rights so sold.  Trustee and/or Collateral Agent is
hereby appointed the true and lawful irrevocable attorney-in-fact of Tenant in
its name and stead or in the name of Trustee and/or Collateral Agent to make all
necessary conveyances, assignments, transfers and deliveries of the property and
rights so sold, and, for that purpose, Trustee and/or Collateral

 

Exhibit I-17

--------------------------------------------------------------------------------


 

Agent may execute all necessary deeds and other instruments of assignment and
transfer, and may substitute one or more persons with like power, Tenant hereby
ratifying and confirming all that such attorney or attorneys or such substitute
or substitutes shall lawfully do by virtue hereof; provided, however, that such
power of attorney shall be effective only for so long as an Event of Default
shall exist and be continuing.  Tenant shall, nevertheless, if so requested in
writing by Trustee and/or Collateral Agent, ratify and confirm any such sale or
sales by executing and delivering to Trustee and/or Collateral Agent or to such
purchaser or purchasers all such instruments as may be advisable, in the
judgment of Trustee and/or Collateral Agent, for such purposes and as may be
designated in such request.  Any such sale or sales made under or by virtue of
this Section 7 shall operate to divest all the estate, right, title, interest,
claim and demand, whether at law or in equity, of Tenant in and to the
Collateral and rights so sold, and shall be a perpetual bar, at law and in
equity, against Tenant, its successors and assigns and any Person claiming
through or under Tenant and its successors and assigns.

 

(iii)                               The receipt of Trustee and/or Collateral
Agent for the purchase money paid as a result of any such sale shall be a
sufficient discharge therefor to any purchaser of the property or rights, or any
part thereof, so sold.  No such purchaser, after paying such purchase money and
receiving such receipt, shall be bound to see to the application of such
purchase money upon or for any trust or purpose of this Security Instrument, or
shall be answerable, in any manner, for any loss, misapplication or
non-application of any such purchase money or any part thereof, nor shall any
such purchaser be bound to inquire as to the authorization, necessity,
expediency or regularity of such sale.

 

(iv)                              Upon any sale made under or by virtue of this
Section 7, to the extent not prohibited by applicable law, Trustee and/or
Collateral Agent may bid for and acquire the Collateral or any part thereof and,
in lieu of paying cash therefor, may make settlement for the purchase price by
crediting upon the Indebtedness secured by this Security Instrument the net
proceeds of sale, after deducting therefrom the expense of the sale and the
costs of the action and any other sums which Trustee and/or Collateral Agent is
authorized to deduct under this Security Instrument.  The person making such
sale shall accept such settlement without requiring the production of this
Security Instrument, and there shall be deemed credited to the Indebtedness
under this Security Instrument the net proceeds of such sale.  Trustee and/or
Collateral Agent, upon acquiring the Collateral or any part thereof, shall be
entitled to own, hold, lease, rent, operate, manage or sell the same in any
manner permitted by applicable laws.

 

(f)                                   Voluntary Appearance; Receivers.  Upon the
occurrence, and during the continuance of, any Event of Default, and immediately
upon commencement of (i) any action, suit or other legal proceeding by Trustee
and/or Collateral Agent to

 

Exhibit I-18

--------------------------------------------------------------------------------


 

obtain judgment for the Indebtedness and any other sums required to be paid
pursuant to this Security Instrument, or (ii) any action, suit or other legal
proceeding by Trustee and/or Collateral Agent of any other nature in aid of the
enforcement of the Financing Documents or any of them, Tenant will (a) enter its
voluntary appearance in such action, suit or proceeding, and (b) if required by
Collateral Agent, consent to the appointment, of one or more receivers of the
Collateral and all of the Rents.  After the occurrence of any Event of Default,
or upon the filing of a bill in equity or similar document to foreclose this
Security Instrument or to enforce the specific performance hereof or in aid
thereof, or upon the commencement of any other judicial proceeding to enforce
any right of Trustee and/or Collateral Agent, Trustee and/or Collateral Agent
shall be entitled, as a matter of right, if it shall so elect, without notice to
any other party and without regard to the adequacy of the security of the
Collateral, forthwith, either before or after declaring the principal of, and
interest on, the Loan and all other Indebtedness to be due and payable, to the
appointment of such a receiver or receivers.  Any receiver or receivers so
appointed shall have such powers as a court or courts shall confer, which may
include, without limitation, any or all of the powers which Trustee and/or
Collateral Agent is authorized to exercise by the provisions of this Section 7,
and shall have the right to incur such obligations and to issue such
certificates therefor as the court shall authorize.  Notwithstanding the
foregoing, Trustee and/or Collateral Agent as a matter of right may appoint or
secure the appointment of a receiver, trustee, liquidator or similar official of
the Collateral or any portion thereof, and Tenant hereby irrevocably consents
and agrees to such appointment, without notice to Tenant and without regard to
the value of the Collateral or adequacy of the security for the Indebtedness and
without regard to the solvency of the Tenant or any other Person liable for the
payment of the Indebtedness, and such receiver or other official shall have all
rights and powers permitted by applicable law and such other rights and powers
as the court making such appointment may confer, but the appointment of such
receiver or other official shall not impair or in any manner prejudice the
rights of Trustee and/or Collateral Agent to receive the Rents pursuant to this
Security Instrument or the provisions hereof entitled Assignment of Leases.

 

(g)                                  UCC Remedies.  Trustee and/or Collateral
Agent may exercise any or all of the remedies available to a secured party under
the UCC, specifically including, without limitation, the right to recover the
reasonable attorneys’ fees and disbursements and other expenses incurred by
Trustee and/or Collateral Agent in the enforcement of this Security Instrument
or in connection with Tenant’s redemption of the Improvements or Building
Equipment.  Trustee and/or Collateral Agent may exercise its rights under this
Security Instrument independently of any other collateral or guaranty that
Tenant may have granted or provided to the applicable Trustee and/or Collateral
Agent in order to secure payment and performance of the Indebtedness, and the
applicable Trustee and/or Collateral Agent shall be under no obligation or duty
to foreclose or levy upon any other collateral given by Tenant to secure any
Indebtedness or to proceed against any guarantor before enforcing its rights
under this Security Instrument.

 

Exhibit I-19

--------------------------------------------------------------------------------


 

(h)                                 Leases.  The applicable Trustee and/or
Collateral Agent may, at its option, before any proceeding for the foreclosure
(or partial foreclosure) or enforcement of this Security Instrument, treat any
Lease which is subordinate by its terms to the Lien of this Security Instrument
(and with respect to which a non-disturbance agreement exists and is in full
force and effect without any default on the part of the Tenant thereunder or
under the Lease relating thereto beyond the expiration of applicable notice and
cure periods), as either subordinate or superior to the Lien of this Security
Instrument; provided that each such Lease shall be subject and subordinated to
the Master Lease at least to the extent of this Security Instrument as set forth
in Section 14.

 

(i)                                     Other Rights.  Trustee and/or Collateral
Agent may pursue against Tenant any other rights and remedies of Trustee and/or
Collateral Agent permitted by law, equity or contract or as set forth herein or
in the other Financing Documents.

 

(j)                                    Retention of Possession.  Notwithstanding
the appointment of any receiver, liquidator or trustee of Tenant, or any of its
property, or of the Collateral or any part thereof, Trustee and/or Collateral
Agent, to the extent permitted by law, shall be entitled to retain possession
and control of all property now or hereafter granted to or held by Trustee
and/or Collateral Agent under this Security Instrument.

 

(k)                                 Suits by Trustee or Collateral Agent.  All
rights of action under this Security Instrument may be enforced by Trustee
and/or Collateral Agent without the production of this Security Instrument at
any trial or other proceeding relative thereto.  Any such suit or proceeding
instituted by Trustee and/or Collateral Agent shall be brought in the name of
Trustee, for the benefit of Collateral Agent, and/or Collateral Agent, in each
case for the benefit of the Secured Parties and any recovery of judgment shall
be subject to the rights of Collateral Agent for the benefit of the Secured
Parties.

 

(l)                                     Remedies Cumulative.  No remedy herein
conferred upon or reserved to Trustee and/or Collateral Agent shall exclude any
other remedy, and each such remedy shall be cumulative and in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity. 
No delay or omission of Trustee and/or Collateral Agent to exercise any right or
power accruing upon any Event of Default shall impair any such right or power,
or shall be construed to be a waiver of any such Event of Default or an
acquiescence therein.  Every power and remedy given to Trustee and/or Collateral
Agent by this Security Instrument or any other Financing Document may be
exercised from time to time and as often as Trustee and/or Collateral Agent as
each may deem expedient.  Nothing in this Security Instrument shall affect
Tenant’s obligations to pay the principal of, and interest on, the Loan in the
manner and at the time and place expressed in the Credit Agreement.

 

(m)                             WAIVER OF RIGHTS.  TENANT AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, IT WILL NOT AT ANY TIME, (1) INSIST

 

Exhibit I-20

--------------------------------------------------------------------------------


 

UPON, PLEAD OR CLAIM OR TAKE ANY BENEFIT OR ADVANTAGE OF ANY STAY, EXTENSION OR
MORATORIUM LAW, WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, WHICH
MAY AFFECT THE COVENANTS AND TERMS OF PERFORMANCE OF THIS SECURITY INSTRUMENT,
(2) CLAIM, TAKE OR INSIST UPON ANY BENEFIT OR ADVANTAGE OF ANY LAW, NOW OR AT
ANY TIME HEREAFTER IN FORCE, PROVIDING FOR VALUATION OR APPRAISAL OF THE
PROPERTY, OR ANY PART THEREOF, PRIOR TO ANY SALE OR SALES THEREOF WHICH MAY BE
MADE PURSUANT TO ANY PROVISION HEREIN CONTAINED, OR PURSUANT TO THE DECREE,
JUDGMENT OR ORDER OF ANY COURT OF COMPETENT JURISDICTION OR (3) AFTER ANY SUCH
SALE OR SALES, CLAIM OR EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE OR
HEREAFTER ENACTED BY THE UNITED STATES OR ANY STATE OR OTHERWISE TO REDEEM THE
PROPERTY AND RIGHTS SOLD PURSUANT TO SUCH SALE OR SALES OR ANY PART THEREOF. 
TENANT HEREBY EXPRESSLY WAIVES ALL BENEFITS AND ADVANTAGES OF SUCH LAWS, AND
COVENANTS, TO THE FULLEST EXTENT PERMITTED BY LAW, NOT TO HINDER, DELAY OR
IMPEDE THE EXECUTION OF ANY POWER HEREIN GRANTED OR DELEGATED TO TRUSTEE AND/OR
COLLATERAL AGENT, BUT WILL SUFFER AND PERMIT THE EXECUTION OF EVERY POWER AS
THOUGH NO SUCH LAWS HAD BEEN MADE OR ENACTED.  TENANT FOR ITSELF AND ALL WHO
MAY CLAIM THROUGH OR UNDER IT, WAIVES, TO THE EXTENT IT LAWFULLY MAY DO SO, ANY
AND ALL HOMESTEAD RIGHTS AND, ANY AND ALL RIGHTS TO REINSTATEMENT, ANY AND ALL
RIGHT TO HAVE THE PROPERTY COMPRISING THE PROPERTY MARSHALED UPON ANY
FORECLOSURE OF THE LIEN HEREOF.

 

(n)                                 Joint and Several Grants of Property.  It is
intended that the grants of the security interests in the Leasehold Estate with
respect to each Individual  Property contained herein shall each be construed
and treated as a separate, distinct grant for the purpose of securing the entire
Indebtedness secured hereunder in the same manner as though each of the
Individual Property was mortgaged and transferred to (i) the applicable Trustee
with respect to each of the DOT Properties, for the benefit of the Collateral
Agent, or  (ii) Collateral Agent, with respect to the Mortgage Properties, in
each case for the benefit of the Secured Parties and in each case by a separate
and distinct mortgage or deed of trust (as applicable) and security agreement,
so that if it should at any time appear or be held that this Security Instrument
fails to transfer to Trustee and/or Collateral Agent the leasehold interest to
any of the Individual Property, or any part thereof, as against creditors of
Tenant, other than Trustee and/or Collateral Agent or otherwise, such failure
shall not operate to affect in any way the transfer of leasehold interest to any
other Individual Property or any part thereof; but nothing herein contained
shall be construed as requiring Trustee and/or Collateral Agent to resort to any
leasehold interest in any Individual Property for the satisfaction of the
Indebtedness hereby secured in preference or priority to any leasehold interest
in

 

Exhibit I-21

--------------------------------------------------------------------------------


 

any other Individual Property or the remainder of the Collateral hereby
conveyed, but Trustee and/or Collateral Agent may seek satisfaction out of all
of the Collateral or any part thereof, in its absolute discretion.

 

8.                                      APPLICATION OF PROCEEDS.

 

(a)                                 Sale Proceeds.  The proceeds of any sale or
foreclosure of the Collateral or any portion thereof shall be applied in
accordance with Section 11.02 of the Credit Agreement unless otherwise required
by applicable law.

 

(b)                                 Other Proceeds.  All other proceeds or other
amounts collected by Trustee and/or Collateral Agent following an Event of
Default shall be applied in accordance with Section 11.02 of the Credit
Agreement unless otherwise required by applicable law.

 

9.                                      MISCELLANEOUS.

 

(a)                                 CERTAIN WAIVERS.  TO INDUCE THE SECURED
PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS SECURITY INSTRUMENT
AND THE OTHER FINANCING DOCUMENTS, AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED,
EACH OF COLLATERAL AGENT AND TENANT EXPRESSLY AND IRREVOCABLY HEREBY, IN
ADDITION TO AND NOT IN DEROGATION OF ALL OTHER WAIVERS CONTAINED IN THE OTHER
FINANCING DOCUMENTS, THIS SECURITY INSTRUMENT AND THE OTHER FINANCING DOCUMENTS,
WAIVE AND SHALL WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY, OR
COUNTERCLAIM ASSERTED BY ANY SECURED PARTY WHICH ACTION, PROCEEDING OR
COUNTERCLAIM ARISES OUT OF OR IS CONNECTED WITH THIS SECURITY INSTRUMENT OR ANY
OTHER CREDIT DOCUMENT.

 

(b)                                 Notices.  Any notice, election, request,
demand, report or statement which by any provision of this Security Instrument
is required or permitted to be given or served hereunder shall be in writing and
shall be given or served in the manner and to the Persons required by
Section 13.02 of the Credit Agreement.

 

(c)                                  No Oral Modification.  This Security
Instrument may not be waived, altered, amended, modified, changed, discharged or
terminated orally but only by a written agreement signed by the party against
which enforcement is sought.

 

(d)                                 Partial Invalidity.  In the event any one or
more of the provisions contained in this Security Instrument shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, but each shall be construed as if such invalid, illegal or unenforceable
provision had never been included hereunder.

 

Exhibit I-22

--------------------------------------------------------------------------------


 

(e)                                  Successors and Assigns.  All covenants of
Tenant contained in this Security Instrument are imposed solely and exclusively
for the benefit of Trustee, for the benefit of Collateral Agent, and/or
Collateral Agent, in each case including its successors and assigns and in each
case for the benefit of the Secured Parties, and no other Person shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Trustee and/or Collateral Agent at any time
if in its sole discretion it deems it advisable to do so.  All such covenants of
Tenant shall run with the land and bind Tenant, the successors and assigns of
Tenant (and each of them) and all subsequent owners, encumbrances and Tenants of
the Property, and shall inure to the benefit of Trustee, for the benefit of
Collateral Agent, and/or Collateral Agent, in each case including its successors
and assigns and in each case for the benefit of the Secured Parties.

 

(f)                                   GOVERNING LAW.

 

(i)                                     THE PROVISIONS OF THIS SECURITY
INSTRUMENT REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE IN WHICH THE APPLICABLE PROPERTY IS
LOCATED.  ALL OTHER PROVISIONS OF THIS SECURITY INSTRUMENT, ANY CLAIM OR
CONTROVERSY ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE, AND THE RIGHTS AND OBLIGATIONS OF TENANT,
TRUSTEE AND COLLATERAL AGENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), TO THE EXTENT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY, AND FURTHER, NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO ANY PERSONAL PROPERTY INCLUDED IN THE “PROPERTY”, THE
CREATION OF THE SECURITY INTEREST THEREIN SHALL BE GOVERNED BY THE
UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK FROM TIME TO TIME AND
THE PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION AND PRIORITY OF SUCH
SECURITY INTEREST SHALL BE GOVERNED IN ACCORDANCE WITH THE MANDATORY CHOICE OF
LAW RULES SET FORTH IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW
YORK FROM TIME TO TIME.

 

Exhibit I-23

--------------------------------------------------------------------------------


 

(ii)                                  EACH OF TENANT AND COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY:  (I) SUBMITS FOR ITSELF AND THE PROPERTIES IN
ANY PROCEEDING RELATING TO THIS SECURITY INSTRUMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS THEREOF; (II) CONSENTS THAT ANY SUCH PROCEEDING MAY BE
BROUGHT IN ANY SUCH COURT; (III) AGREES THAT SERVICE OF PROCESS IN ANY SUCH
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH
COLLATERAL AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND (IV) AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.

 

(g)                                  No Waiver.  No failure by Trustee and/or
Collateral Agent to insist upon the strict performance of any term hereof or to
exercise any right, power or remedy consequent upon a breach thereof shall
constitute a waiver of any such term or right, power or remedy or of any such
breach.  No waiver of any breach shall affect or alter this Security Instrument,
which shall continue in full force and effect, or shall affect or alter the
rights of Trustee and/or Collateral Agent with respect to any other then
existing or subsequent breach.

 

(h)                                 Further Assurances.  Tenant, at its own
expense, will execute, acknowledge and deliver all such reasonable further
documents or instruments including, without limitation, (i) security agreements
on any Building Equipment included or to be included in the Collateral, and
(ii) such other documents as Collateral Agent from time to time may reasonably
request to better assure, transfer and confirm unto Collateral Agent the rights
now or hereafter intended to be granted to Trustee and/or Collateral Agent under
this Security Instrument or the other Financing Documents.  Tenant shall notify
Collateral Agent in writing no less than thirty (30) days prior to a change of
address.

 

(i)                                     Counterparts.  This Security Instrument
may be executed in one or more counterparts, each of which shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

 

(j)                                    Merger, Conversion, Consolidation or
Succession to Business of Collateral Agent.  Any Person who becomes the
Collateral Agent pursuant to Section 12.06 of the

 

Exhibit I-24

--------------------------------------------------------------------------------


 

Credit Agreement, shall be the successor of Collateral Agent hereunder, without
the execution or filing of any paper or any further act on the part of any of
the parties hereto except as otherwise required by applicable law.

 

(k)                                 Multistate Real Estate Transaction.  Tenant
acknowledges that this Security Instrument is one of the Security Documents (for
purposes of this article, collectively the “Other Security Documents”) that
collectively secure the Indebtedness.  Tenant agrees that the lien of this
Security Instrument shall be absolute and unconditional and shall not  in any
manner be affected or impaired by any acts or omissions whatsoever of Trustee
and/or Collateral Agent and, without limiting the generality of the foregoing,
the lien hereof shall not be impaired by any acceptance by Trustee and/or
Collateral Agent of any security for or guarantee upon any of the Indebtedness
or by any failure, neglect or omission on the part of Trustee and/or Collateral
Agent to realize upon or protect any of the Indebtedness or any collateral
security therefor including the Other Security Documents, except to the extent
otherwise provided by law.  The lien hereof shall not in any manner be impaired
or affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or any disposition of any of the Indebtedness or any of
the collateral security therefor, including the Other Security Documents or of
any guarantee therefor.  To the extent not prohibited by applicable law, Trustee
and/or Collateral Agent may, at its discretion, foreclose, exercise any power of
sale, or exercise any other remedy available to it under any or all of the Other
Security Documents without first exercising or enforcing any of its rights and
remedies hereunder, or may foreclose, exercise any power of sale, or exercise
any other right available under this Security Instrument without first
exercising or enforcing any of its rights or remedies under any or all of the
Other Security Documents.  To the extent not prohibited by applicable law, such
exercise of Trustee’s and/or Collateral Agent’s rights and remedies under any or
all of the Other Security Documents shall not in any manner impair the
Indebtedness or the lien of this Security Instrument, and any exercise of the
rights or remedies of Trustee and/or Collateral Agent hereunder shall not impair
the lien of any of the Other Security Documents or any of Trustee’s and/or
Collateral Agent’s rights and remedies thereunder.  Tenant specifically consents
and agrees that Trustee and/or Collateral Agent may exercise its rights and
remedies hereunder and under the Other Security Documents separately or
concurrently and in any order that it may deem appropriate, except to the extent
otherwise provided by law.

 

10.                               SUBSTITUTE OR SUCCESSOR TRUSTEE.  Trustee may
resign by an instrument in writing addressed to Collateral Agent, or Trustee may
be removed at any time with or without cause by Collateral Agent.  In case of
death, resignation, removal or disqualification of Trustee or if for any reason
Collateral Agent shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Collateral Agent shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed and acknowledged by Collateral Agent and, if required by

 

Exhibit I-25

--------------------------------------------------------------------------------


 

applicable law to provide constructive notice, recorded in the county or
counties where the applicable Properties are located, and the authority hereby
conferred shall extend to the appointment of other successor and substitute
trustees successively until the indebtedness secured hereby has been paid in
full or until the Properties are sold hereunder.  Such appointment and
designation by Collateral Agent shall be full evidence of the right and
authority to make the same and of all facts therein recited.  If Collateral
Agent is a corporation or a nationally chartered bank and such appointment is
executed in its behalf by an officer of such corporation or nationally chartered
bank, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation.  Upon the making
of any such appointment and designation, all of the estate and title of Trustee
in the Collateral shall vest in the named successor or substitute trustee and he
shall thereupon succeed to and shall hold, possess and execute all the rights,
powers, privileges, immunities and duties herein conferred upon a Trustee
hereunder; but nevertheless, upon the written request of Collateral Agent or of
the successor or substitute trustee, Trustee ceasing to act shall execute and
deliver an instrument transferring to such successor or substitute trustee all
of the estate and title in the Property of Trustee so ceasing to act, together
with all rights, powers, privileges, immunities and duties herein conferred upon
Trustee, and shall duly assign, transfer and deliver any of the properties and
monies held by said Trustee hereunder to said successor or substitute trustee. 
All references herein to Trustee shall be deemed to refer to Trustee (including
any successor or substitute appointed and designated as herein provided) from
time to time acting hereunder.  Tenant hereby ratifies and confirms any and all
acts which the herein named Trustee or its successor or successors, substitute
or substitutes, in this trust, shall do lawfully by virtue hereof.

 

11.                               LIABILITY OF TRUSTEE.  Trustee shall not be
liable for any error of judgment or act done by Trustee in good faith, or be
otherwise responsible or accountable under any circumstances whatsoever, except
for Trustee’s unlawful acts, gross negligence, bad faith or willful misconduct
or material breach of this Security Instrument.  Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.  All monies received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from all other monies, and Trustee shall
be under no liability for interest on any monies received by him hereunder. 
Tenant will reimburse Trustee for, and indemnify and save Trustee harmless
against, any and all liability and expenses which may be incurred by Trustee in
the performance of its duties hereunder, except to the extent of any liabilities
or expenses incurred as a result of the Trustee’s unlawful acts gross
negligence, bad faith or willful misconduct or material breach of this Security
Instrument.  The Trustee shall not be required to join in the execution of any
amendment or modification of this Security Instrument.

 

12.                               COLLATERAL AGENT AND TRUSTEE.  Trustee accepts
the trusts hereby created and agrees to perform the duties herein required of
them upon the terms and conditions hereof.  The duties and obligations of
Trustee in respect of this Security Instrument shall be as set forth in this
Section 12.

 

(a)                                 Except upon the occurrence and during the
continuance of an Event of Default actually known to Collateral Agent:

 

Exhibit I-26

--------------------------------------------------------------------------------


 

(i)                                     Trustee shall undertake to perform such
duties and obligations and only such duties and obligations as are specifically
set forth in this Security Instrument or as otherwise directed by a letter of
direction from Collateral Agent, and no implied covenants or obligations shall
be read into this Security Instrument or the other Financing Documents against
such Trustee; and

 

(ii)                                  In the absence of unlawful acts, gross
negligence, bad faith or willful misconduct or material breach of this
agreement, Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to such Trustee and conforming to the requirements of this Security
Instrument and the other Financing Documents; but in the case of any such
certificates or opinions which by any provision hereof or thereof are
specifically required to be furnished to Collateral Agent, the Trustee shall be
under a duty to examine the same to determine whether or not they conform to the
requirements of this Security Instrument.

 

(iii)                               In case an Event of Default known to
Collateral Agent has occurred and is continuing, Trustee shall exercise the
rights and powers vested in such Trustee by this Security Instrument, with
reasonable care.

 

(iv)                              No provision of this Security Instrument shall
be construed to relieve Trustee from liability for its own unlawful acts, gross
negligence, bad faith or willful misconduct or material breach of this
agreement, except that:

 

(1)                                 This Section 12(a) hereof shall not be
construed to limit the effect of Section 12(b) hereof;

 

(2)                                 Such Trustee shall not be liable for any
error of judgment made in good faith by an officer of such Trustee, unless it
shall be proved that such Trustee or such officer were negligent in ascertaining
the pertinent facts; and

 

(3)                                 Such Trustee shall not be liable with
respect to any action taken or omitted to be taken in good faith in accordance
with the direction of Collateral Agent relating to the time, method and place of
conducting any proceeding for any remedy available to such Trustee, or
exercising any trust or power conferred upon such Trustee under this Security
Instrument.

 

(v)                                 Whether or not therein expressly so
provided, every provision of this Security Instrument relating to the conduct or
affecting the liability of or affording protection to Trustee shall be subject
to the provisions of this Section 12(a).

 

(vi)                              No provision of this Security Instrument shall
require Trustee to expend or risk their own funds or otherwise incur any
personal financial liability in

 

Exhibit I-27

--------------------------------------------------------------------------------


 

the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if such Trustee shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to them.

 

(b)                                 At any time or times for the purpose of
meeting the Requirements of Law of any jurisdiction in which any part of a
Property may at the time be located, Collateral Agent shall have the power to
appoint and, upon the written request of Collateral Agent, Tenant shall for such
purpose join with Collateral Agent in the execution, delivery and performance of
all instruments and agreements reasonably necessary or proper to appoint, one or
more Persons reasonably approved by Collateral Agent to act as trustee pursuant
to this Security Instrument in such jurisdiction for such portion of the
Property located in such jurisdiction with such powers as are provided in the
instrument of appointment which shall expressly designate the Collateral
affected and the capacity of the appointee as a “Trustee” hereunder, and to vest
in such Person or Persons in the capacity aforesaid, any property, title, right
or power deemed necessary or desirable, subject to the other provisions of this
Section 12; provided, however, that no instrument or document shall be signed on
Tenant’s behalf or required of Tenant that expressly creates personal liability
on the part of Tenant or requires Tenant to expend any funds.  If Tenant does
not join in such appointment within fifteen (15) days after the receipt by it of
a request so to do, or in case an Event of Default has occurred and is
continuing, Collateral Agent alone shall make such appointment; provided,
however, that no instrument or document shall be signed on Tenant’s behalf or
required of Tenant that expressly creates personal liability on the part of
Tenant or requires Tenant to expend any funds.  Should any written instrument
from Tenant be reasonably required by Trustee so appointed for more fully
confirming to such Trustee such property, title, right or power, any and all
such instruments shall, on request, be executed, acknowledged and delivered by
Tenant; provided, however, that no instrument or document shall be signed on
Tenant’s behalf or required of Tenant that expressly creates personal liability
on the part of Tenant or requires Tenant to expend any funds.

 

(i)                                     Every Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the terms set
forth in Section 12(b)(ii) hereof.

 

(ii)                                  To the extent permitted by law, but to
such extent only, Trustee is appointed herein subject to the following terms,
namely:

 

(1)                                 Subject to the terms hereof and to the
extent permitted by law, all rights, powers, duties and obligations under this
Security Instrument granted to or imposed upon Collateral Agent and such Trustee
shall be exercised solely by Collateral Agent.

 

(2)                                 The rights, powers, duties and obligations
hereby conferred or imposed upon Collateral Agent and such Trustee in respect of
any Property covered by such appointment shall be exercised or

 

Exhibit I-28

--------------------------------------------------------------------------------


 

performed by Collateral Agent separately, or at the election of Collateral Agent
by Collateral Agent and such Trustee jointly, except to the extent that
(i) under any law of any jurisdiction in which any particular act is to be
performed by Collateral Agent and/or such Trustee, Collateral Agent shall be
incompetent or unqualified to perform such act or (ii) Collateral Agent shall
deem it inconvenient or undesirable to perform such act, then in any such event
such rights, powers, duties and obligations shall be exercised and performed by
such Trustee at the written direction of Collateral Agent.

 

(3)                                 Collateral Agent at any time, by an
instrument in writing executed by it, may accept the resignation of or remove
Trustee.  Upon the written request of Collateral Agent, Tenant shall join with
Collateral Agent in the execution, delivery and performance of all instruments
and agreements reasonably necessary or proper to effectuate such resignation or
removal; provided that Tenant shall not be required to incur personal liability
or to expend any funds as a direct result thereof.  A successor to the Trustee
so resigned or removed may be appointed in the manner provided in this
Section 12.

 

(4)                                 Upon the resignation or removal of Trustee,
Collateral Agent shall have the power to appoint and, upon the written request
of Collateral Agent, Tenant shall, for such purpose, join with Collateral Agent
in the execution, delivery and performance of all instruments and agreements
reasonably necessary or proper to appoint one or more Persons reasonably
approved by Collateral Agent to act as successor Trustee together with
Collateral Agent of all or any part of the Property so designated, with such
power as provided for in this Section 12, and to vest in such Person or Persons
in the capacity aforesaid, any property, title, right or power deemed necessary
or desirable, subject to the other provisions of this Section 12; provided, that
Tenant shall not be required to enter into any instrument or agreement that
increases Tenant’s liabilities under this Security Instrument.  Tenant shall pay
all reasonable and customary costs and expenses associated with the appointment
of such successor Trustee.  If Tenant does not join in such appointment, within
fifteen (15) days after the receipt by it of a request so to do, or in case an
Event of Default has occurred and is continuing, Collateral Agent acting alone
shall make such appointment.  Should any written instrument from Tenant be
required by any successor Trustee so appointed for more fully confirming to such
trustee such property, title, right or power, any and all such instruments
shall, on request, be executed, acknowledged and delivered by Tenant; provided,
that Tenant shall

 

Exhibit I-29

--------------------------------------------------------------------------------


 

not be required to enter into any instrument that increases Tenant’s liabilities
under this Security Instrument.

 

(5)                                 No Trustee hereunder shall be personally
liable by reason of any act or omission of Collateral Agent or any other trustee
hereunder and Collateral Agent shall not be personally liable by reason of any
act or omission of the Trustee; neither shall knowledge of Collateral Agent be
imputed to the Trustee nor shall knowledge of the Trustee be imputed to
Collateral Agent.

 

(6)                                 Any notice delivered to Collateral Agent
shall be deemed to have been sufficiently delivered without any delivery to the
Trustee.

 

(7)                                 Any obligation of Tenant to file or give
notices, reports or information to Collateral Agent hereunder shall be satisfied
by the delivery thereof to Collateral Agent.

 

(8)                                 Any successor to Trustee (herein, called a
“Successor Trustee”) shall execute, acknowledge and deliver to its predecessor
(herein called a “Predecessor Trustee”), Collateral Agent and Tenant, an
instrument accepting such appointment.  Thereupon, the Successor Trustee shall,
without any further act, deed or conveyance, become vested with the estates,
properties, rights, powers, duties and trusts of the Predecessor Trustee in the
trusts created by this Security Instrument, with the same effect as if
originally named as Trustee.  At the written request of Tenant, Collateral Agent
or the Successor Trustee, the Predecessor Trustee shall execute and deliver an
instrument, in recordable form, transferring to the Successor Trustee, upon the
trusts herein expressed, the Property and shall duly assign transfer, deliver
and pay over to the Successor Trustee, any property and money subject to the
Lien hereof held by it.  If any written instrument from Tenant or Collateral
Agent be required by the Successor Trustee for more fully and certainly vesting
in and confirming to the Successor Trustee such estates, properties, rights,
powers and trusts, then, at the request of the Successor Trustee, all such
instruments shall be made, executed, acknowledged and delivered by Tenant or
Collateral Agent to the Successor Trustee; provided, that Tenant shall not be
required to enter into any instrument that increases Tenant’s liabilities under
this Security Instrument.

 

At any time or times, (i) for the purpose of meeting the Requirements of Law of
any jurisdiction in which any part of the Collateral may at the time be located
or (ii) if Collateral Agent deems it to be necessary or desirable for the
protection of its interests, Collateral Agent shall have the power to appoint,
and upon written request of Collateral Agent, Tenant shall for such purpose join
with Collateral Agent in the execution, delivery and performance of all
instruments and

 

Exhibit I-30

--------------------------------------------------------------------------------


 

agreements reasonably necessary or proper to appoint (provided, however, that no
such instruments or agreements shall be required of Tenant that expressly
creates personal liability on the part of Tenant), one or more Persons approved
by Collateral Agent either to act as co-trustee, jointly with Collateral Agent,
of all or any part of the Collateral, or to act as separate trustee of any such
property, in either case with such powers as may be provided in the instrument
of appointment which shall expressly designate the property affected and the
capacity of the appointee as either a co-trustee or separate trustee, and to
vest in such person or persons in the capacity aforesaid, any property, title,
right or power deemed necessary or desirable, subject to the other provisions of
this Section 12.  If Tenant does not join in such appointment within fifteen
(15) days after the receipt by it of a request so to do, or in case an Event of
Default has occurred and is continuing, Collateral Agent alone shall make such
appointment.

 

(c)                                  Should any written instrument from Tenant
be required by any co-trustee or separate trustee so appointed for more fully
confirming to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, by request, be executed, acknowledged
and delivered by Tenant; provided, that Tenant shall not be required to enter
into any instrument that increases Tenant’s liabilities under this Security
Instrument.

 

(d)                                 Every co-trustee or separate trustee shall,
to the extent permitted by law, but to such extent only, be appointed subject to
the same terms as hereinabove set forth for such Trustee.

 

(e)                                  Tenant and Collateral Agent intend that the
relationship created under this Security Instrument be solely that of mortgagor
and mortgagee.  Nothing herein is intended to create a joint venture,
partnership, tenancy-in-common or joint tenancy relationship between Tenant and
Collateral Agent.

 

13.                               APPLICATION OF GAMING LAWS.  Notwithstanding
anything to the contrary contained herein, the terms and provisions of this
Security Instrument, including, but not limited to all rights and remedies of
the Collateral Agent and the other Secured Parties and powers of attorney and
appointment, are expressly subject to all Gaming Laws and the laws involving the
sale, distribution and possession of alcoholic beverages (the “Liquor Laws”),
which may include, but not be limited to, the necessity for the Collateral Agent
and the other Secured Parties to obtain the prior approval of the applicable
Gaming Authority before taking any action hereunder and to be licensed by such
Gaming Authority before exercising any rights and remedies hereunder.

 

14.                               MASTER LEASE.  Notwithstanding anything to the
contrary contained herein, the lien of this Security Instrument is subject and
subordinate to the Master Lease (and to all matters to which the Master Lease is
subject and subordinate) and the exercise of remedies hereunder that would
affect the Leasehold Estate shall be subject to the terms of the Master Lease.

 

Exhibit I-31

--------------------------------------------------------------------------------


 

15.                               LEASE COVENANTS

 

(a)                                 Tenant shall (i) pay or cause to be paid all
rents, additional rents and other sums required to be paid by Tenant as tenant
under and pursuant to the provisions of the Master Lease on or before the date
on which such rent or other charge is payable, (ii) diligently perform and
observe all of the terms, covenants and conditions of the Master Lease, as
tenant thereunder, to be performed and observed prior to the expiration of any
applicable grace period therein provided, (iii) promptly notify Collateral Agent
of the giving of any notice by Landlord under the Master Lease to Tenant of any
default by Tenant as tenant thereunder, and promptly deliver to Collateral Agent
a true copy of each such notice.

 

(b)                                 Tenant shall keep the Master Lease in full
force and effect and not allow the Master Lease to lapse or be terminated or any
rights to renew the Master Lease to be forfeited or cancelled, and reasonably
cooperate with Administrative Agent in all respects to cure any such default in
accordance with the terms of the Credit Agreement.  Tenant hereby assigns to
Trustee and/or Collateral Agent, as further security for the payment and
performance of the Indebtedness and observance of the terms, covenants and
conditions of this Security Instrument, all of the rights, privileges and
prerogatives of Tenant, as tenant under the Master Lease including, without
limitation, the exercise of any renewal options thereunder, following the
occurrence and during the continuance of an Event of Default, to surrender the
Leasehold Estate or to terminate, cancel, modify, change, supplement, alter or
amend any of the Master Lease, and any such surrender of the Leasehold Estate or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Master Lease not permitted pursuant to the terms of the Credit
Agreement shall be void and of no force or effect.

 

(c)                                  If at any time after the occurrence and
during the continuance of an Event of Default, Tenant shall default in the
performance or observance of any term, covenant or condition of the Master Lease
to be performed or observed by Tenant, as tenant thereunder, then, without
limiting the generality of the other provisions of this Security Instrument, and
without waiving or releasing Tenant from any of its Indebtedness, Trustee and/or
Collateral Agent shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Master Lease on the part
of Tenant, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Tenant, to the end that the rights of Tenant
in, to and under the Master Lease shall be kept unimpaired and free from
default.  If Trustee and/or Collateral Agent shall make any payment or perform
any act or take action in accordance with the preceding sentence, Trustee and/or
Collateral Agent will notify Tenant thereof.  In any such event, upon the
occurrence and during the continuance of an Event of Default and subject to the
rights of other tenants, subtenants and other occupants under the Leases,
Trustee and/or Collateral Agent and any Person designated by Trustee and/or
Collateral Agent shall have, and are hereby granted, the right to enter upon the
applicable Properties at any time and from time to time for the purpose of

 

Exhibit I-32

--------------------------------------------------------------------------------


 

taking any such action.  If Landlord shall deliver to Trustee and/or Collateral
Agent a copy of any notice of default sent by Landlord to Tenant, as tenant
under the Master Lease, such notice shall constitute full protection to Trustee
and/or Collateral Agent for any action taken or omitted to be taken by Trustee
and/or Collateral Agent, in good faith, and in reliance thereon.

 

(d)                                 In the event that Tenant shall be the owner
and holder of the fee title to any portion of the Properties while any portion
of the Indebtedness remains unpaid or unsatisfied, the lien of this Security
Instrument shall be spread to cover such Person’s fee title to such portion of
the Properties and such fee title shall be deemed to be included in the
Collateral.  Tenant agrees, at its sole cost and expense, including any
reasonable attorneys’ fees and disbursements incurred by Trustee and/or
Collateral Agent, to (i) execute or cause to be executed any and all documents
or instruments necessary to subject Tenant’s fee title to the Properties to the
lien of this Security Instrument; and (ii) provide, at Tenant’s expense, a title
insurance policy in form and substance satisfactory to Trustee and/or Collateral
Agent that shall insure that the lien of this Security Instrument is a first
lien on Tenant’s or such Person’s fee title to applicable portion of the
Properties.

 

(e)                                  In the event of the bankruptcy,
reorganization or insolvency of Tenant, any attempt by Tenant to surrender the
Leasehold Estate, or any portion thereof, under the Master Lease, or any attempt
under such circumstances by Tenant to terminate, cancel or acquiesce in the
rejection of the Master Lease without the consent of Collateral Agent shall be
null and void.  Tenant hereby expressly releases, assigns, relinquishes and
surrenders unto Trustee and/or Collateral Agent all of its right, power and
authority to terminate, cancel, acquiesce in the rejection of, modify, change,
supplement, alter or amend the Master Lease in any respect, either orally or in
writing, in the event of the bankruptcy, reorganization or insolvency of Tenant,
and any attempt on the part of Tenant to exercise any such right without the
consent of Collateral Agent shall be null and void.  Tenant hereby irrevocably
appoints Trustee and/or Collateral Agent as its true and lawful attorney-in-fact
which power of attorney shall be coupled with an interest, for the purpose of
exercising its rights pursuant to Section 365(h) of the Bankruptcy Code or any
successor to such Section (i) to obtain for the benefit of Tenant or Trustee
and/or Collateral Agent a right to possession or statutory term of years derived
from or incident to the Master Lease, or (ii) to treat the Master Lease as
terminated.

 

(f)                                   Notwithstanding the rejection of the
Master Lease by Landlord, as debtor in possession, or by a trustee for Landlord,
pursuant to Section 365 of the Bankruptcy Code, neither the lien of this
Security Instrument nor Trustee’s and/or Collateral Agent’s rights with respect
to the Master Lease shall be affected or impaired by reason thereof and this
Security Instrument shall extend automatically to all of Tenant’s rights and
remedies with respect to the Master Lease arising at any time under or pursuant
to Section 365 of the Bankruptcy Code.  In the event that Tenant shall remain in
possession of the Properties following a rejection of the Master Lease by
Landlord, as debtor in possession, or

 

Exhibit I-33

--------------------------------------------------------------------------------


 

by a trustee for Landlord, Tenant agrees that it shall not exercise any right of
offset against the rent payable under the Master Lease, pursuant to
Section 365(h)(2) of the Bankruptcy Code, or otherwise, without the prior
consent of Collateral Agent thereto.

 

16.                               MISSOURI STATE SPECIFIC PROVISIONS(1)

 

(a)                                 No Oral Agreements.  This notice is provided
pursuant to Section 432.045, R.S.Mo. as amended.  As used herein, “creditor”
means Secured Parties or any party extending credit to the Credit Parties in
connection with this transaction and “this writing” means this Security
Instrument, the Notes, the Credit Agreement and all other Financing Documents
executed and delivered in connection with the Notes and the Credit Agreement and
transactions contemplated hereunder and thereunder.  ORAL OR UNEXECUTED
AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT YOU (TENANT) AND US (SECURED PARTIES) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

(b)                                 Force-Place Insurance.  The following notice
is given pursuant to Section 427.120 R.S.Mo., as amended.  Nothing contained in
such notice shall be deemed to limit or modify the terms of this Security
Instrument, the Notes, the Credit Agreement or any other Financing Documents. 
As used herein “you” or “your” shall mean Tenant and “we” or “us” means
Collateral Agent, the Secured Parties or any party extending credit to the
Credit Parties in connection with the transactions contemplated by the Credit
Agreement.  UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY
YOUR AND BORROWER’S AGREEMENTS WITH US, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT YOUR INTERESTS.  THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY
CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE
COLLATERAL.  YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED INSURANCE WHICH SATISFIES THE
REQUIREMENTS SET FORTH IN YOUR AND BORROWER’S AGREEMENTS WITH US.  IF WE
PURCHASE INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF

 

--------------------------------------------------------------------------------

(1)                                 State specific provisions to be reviewed by
applicable local counsel at the time of preparation for execution and delivery.

 

Exhibit I-34

--------------------------------------------------------------------------------


 

THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES
WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COST OF
THE INSURANCE MAY BE ADDED TO THE TOTAL OUTSTANDING BALANCE OF THE LOAN AND
CONSTITUTE INDEBTEDNESS.  THE COSTS OF THE INSURANCE OBTAINED BY US MAY BE MORE
THAN THE COSTS OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

 

(c)                                  Future Advances.  The parties intend for
this Security Instrument to be governed by the provisions of Section 443.055 of
the Revised Statutes of Missouri with respect to future advances and the maximum
aggregate principal amount of all indebtedness that is, or under any contingency
may be secured as of the date of this Security Instrument or at any time
thereafter by this Security Instrument is [$1,500,000,000], plus, to the extent
permitted by applicable law, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, insurance premiums and any
other costs incurred to protect the Collateral or the lien hereof, expenses
incurred by Collateral Agent by reason of any default by the Tenant under the
terms hereof, together with interest thereon, all of which amount shall be
secured hereby.  In the event any person legally entitled thereto shall at any
time deliver or cause to be delivered to Collateral Agent a notice pursuant to
subsections 6 or 8 of Section 443.055 of the Revised Statutes of Missouri
electing to terminate the operation of this Security Instrument as security for
future advances or future obligations made or incurred after the date of such
notice, then upon receipt of such notice Collateral Agent shall have no further
obligation under this Security Instrument or any other Credit Document or
otherwise to advance monies to or for the account of any of the Tenant. 
Moreover, any request by Tenant for an advance under any Credit Document or
otherwise shall constitute a certification that no such notice of termination
has been given.

 

17.                               WEST VIRGINIA STATE SPECIFIC PROVISIONS

 

(a)                                 Credit Line Deed of Trust.  This instrument
is a Credit Line Deed of Trust for the purposes of W. VA. Code Section 38-1-14,
and secures a maximum principal amount not to exceed [$1,500,000,000], and this
Security Instrument is also security for the payment of interest on such
principal sums, as described herein, and for taxes, insurance premiums and other
expenses or obligations incurred by the Secured Parties, Collateral Agent or
West Virginia Trustee pursuant to the provisions of this Security Instrument,
the Notes, the Credit Agreement and the other Financing Documents (the expenses
or obligations listed in clause (ii) above, collectively, “Future Advances”). 
This Security Instrument secures Future Advances, which are intended to be
obligatory unless Tenant is in default under this Security Agreement, the Notes
or the Credit Agreement.

 

Exhibit I-35

--------------------------------------------------------------------------------


 

(b)                                 Notices.  A copy of a notice of foreclosure
sale shall be served on the Tenant  by certified mail, return receipt requested,
directed to the address specified in Section 13.02 of the Credit Agreement or
such other address given to the Collateral Agent in writing.  A notice shall be
deemed complete when such notice is mailed to the aforesaid address,
notwithstanding the fact that such mail may be returned as refused or
undeliverable.  A copy of such notice shall be served by certified mail, at
least twenty (20) days prior to the sale, upon any subordinate lien holder who
has previously notified the Collateral Agent by certified mail of the existence
of a subordinate lien.  The address to which such notice to the Collateral Agent
shall be mailed is set forth in Section 13.02 of the Credit Agreement.  Further,
any notices to be given to the Collateral Agent pursuant to W. Va. Code
Section 38-1-14 shall be delivered to the address set forth in Section 13.02 of
the Credit Agreement for the Secured Parties.

 

(c)                                  Waiver of Service.  Tenant hereby waives
personal service of notice of any sale made hereunder, upon Tenant, its
devisees, agents, successors or assigns, and also waives the posting of notice
of sale at the courthouse.

 

(d)                                 Foreclosure and Sale.  Notwithstanding
anything to the contrary in Section 7 any foreclosure and sale of any or all
portions of the West Virginia Property shall be held in accordance with W. Va.
Code Sections 38-1-3, 4 and 5 and other applicable provisions of law.

 

(e)                                  Proceeds of Foreclosure Sale. 
Notwithstanding anything to the contrary in Section 8, the proceeds of
foreclosure sale by the West Virginia Trustee shall pay, first the costs and
expenses of executing this trust including the Collateral Agent’s, the Secured
Parties’ and the West Virginia Trustee’s legal fees and other expenses, but the
West Virginia Trustee shall be entitled to no commission; second, to the Secured
Parties and Collateral Agent all sums paid for taxes, insurance, repairs and all
other costs and expenses incurred or paid under the provisions of this Security
Instrument, together with interest thereon at the rate specified in the Credit
Agreement from the date of payment; third, to the Secured Parties the full
amount due and unpaid portion of the Indebtedness; and fourth, the balance, if
any, to the Tenant, its successors and assigns, upon delivery of and surrender
to the purchasers of possession of the West Virginia Property less the expense,
if any, of obtaining such possession.  If foreclosure proceedings are instituted
but not completed, the Secured Parties shall be reimbursed for all costs and
expenses incurred by the Secured Parties  in commencing such proceedings.  Any
sale may be adjourned from time to time by oral proclamation by the West
Virginia Trustee.

 

(f)                                   Secured Parties, Pursuant to W. Va. Code
Section 39-1-2, at the time of the execution and delivery of this Security
Instrument, the Secured Parties of the obligations secured hereby and its
address are as set out in the Credit Agreement.

 

Exhibit I-36

--------------------------------------------------------------------------------


 

18.          ILLINOIS STATE SPECIFIC PROVISIONS

 

(a)           Principles of Construction.  In the event of any inconsistencies
between the terms and conditions of this Section 18 and the other terms and
conditions of this Security Instrument, the terms and conditions of this
Section 18 shall control and be binding.

 

(b)           Maximum Principal Sum.  Notwithstanding anything herein to the
contrary, it is agreed that the maximum principal amount of the Indebtedness
secured by this Security Instrument, including all advancements, at any one time
shall not exceed One Billion Five Hundred Million Dollars [($1,500,000,000)].

 

(c)           Illinois Mortgage Foreclosure Law.  It is the intention of Tenant,
Collateral Agent and other Secured Parties that the enforcement of the terms and
provisions of this Security Instrument shall be accomplished in accordance with
all of the provisions of the Illinois Mortgage Foreclosure Law (735 ILCS
5/15-1101, et seq.), as amended from time to time (the “IMFL”) and, with respect
to thereto, Tenant agrees and covenants that:

 

(i)            Tenant, Collateral Agent and other Secured Parties shall have the
benefit of all of the provisions of the IMFL, including all amendments thereto
which may become effective from time to time after the date hereof.  In the
event any provision of the IMFL which is specifically referred to herein may be
repealed, Collateral Agent and other Secured Parties shall have the benefit of
such provision as most recently existing prior to such repeal, as though the
same were incorporated herein by express reference, to the extent not prohibited
by applicable law;

 

(ii)           Wherever provision is made in this Security Instrument, the
Notes, the Credit Agreement or the other Financing Documents for insurance
policies to bear mortgage clauses or other loss payable clauses or endorsements
in favor of Collateral Agent, or to confer authority upon Collateral Agent to
settle or participate in the settlement of losses under policies of insurance or
to hold and disburse or otherwise control use of insurance proceeds, from and
after the entry of judgment of foreclosure, all such rights and powers of
Collateral Agent shall continue in Collateral Agent as judgment creditor or
Collateral Agent until confirmation of sale;

 

(iii)          Subject to, and to the maximum extent allowed under, the IMFL,
all advances, disbursements and expenditures made or incurred by Collateral
Agent before and during a foreclosure, and before and after judgment of
foreclosure, and at any time prior to sale, and, where applicable, after sale,
and during the pendency of any related proceedings, of the type contemplated
under Subsection b(5) of Section 15-1302 of the IMFL (collectively “IMFL
Protective Advances”), shall have the benefit of all applicable provisions of
the IMFL.  To the maximum extent allowed under the IMFL, all IMFL Protective
Advances shall be additional indebtedness

 

Exhibit I-37

--------------------------------------------------------------------------------


 

secured by this Security Instrument, and shall become immediately due and
payable without notice and with interest thereon from the date of the advance
until paid at the rate of interest payable after default under the terms of the
Credit Agreement.  To the maximum extent allowed under the IMFL, this Security
Instrument shall be a lien for all IMFL Protective Advances as to subsequent
purchasers and judgment creditors from the time this Security Instrument is
recorded pursuant to Subsection (b)(5) of Section 15-1302 of the IMFL.  The
total amount outstanding at any one time which is secured by this Security
Instrument, excluding any interest and any amounts advanced by Collateral Agent
in accordance with the terms of this Security Instrument to (i) preserve or
restore the Illinois Property, (ii) preserve the lien of the Security Instrument
or the priority thereof, or (iii) enforce this Security Instrument, shall not
exceed two hundred percent (200%) of the sum of (i) the total face amount of the
Loan, plus (ii) the total interest which may hereafter accrue under the Loan on
such face amount.  Tenant covenants and agrees that the recording of this
Security Instrument in the Official Records of the County where the Illinois
Property is located shall also operate from the date of such recording as a
financing statement filed as a fixture filing in accordance with
Section 9-502(c) of the UCC.  The addresses of Tenant (debtor) and Collateral
Agent (secured party) are as set forth in Section 13.02 of the Credit Agreement;

 

(iv)          In addition to any provision of this Security Instrument
authorizing the Collateral Agent to take or be placed in possession of the
Illinois Property, or for the appointment of a receiver, Collateral Agent shall
have the right, in accordance with, and subject to, Sections 15-1701 and 15-1702
of the IMFL, to be placed in possession of the Illinois Property or at its
request to have a receiver appointed, and such receiver, or the Secured Parties,
if and when placed in possession, shall have, in addition to any other powers
provided in this Security Instrument, all rights, powers, immunities, and duties
as provided for in Sections 15-1701, 15-1703 and 15-1704 of the IMFL;

 

(v)           Tenant acknowledges that (i) the Illinois Property does not
constitute agricultural real estate, as said term is defined in Section 15-1201
of the IMFL or residential real estate as defined in Section 15-1219 of the IMFL
and (ii) the entire principal obligation secured hereby constitutes a “loan
secured by a mortgage on real estate” within the purview of the operation of 815
ILCS 205/4(1)(l).  To the fullest extent permitted by the IMFL and any other
applicable law, pursuant to Section 15-1601(b) of the IMFL, Tenant hereby waives
any and all right of redemption;

 

(vi)          In addition to the prior grant of a security interest set forth
above, Tenant hereby grants to Collateral Agent a continuing security interest
in all chattels and articles of personal property described in the GRANTING
CLAUSES of this Security Instrument, including all existing and future

 

Exhibit I-38

--------------------------------------------------------------------------------


 

equipment, general intangibles, accounts, instruments, chattel paper, documents,
and other items so included therein, now owed or hereafter acquired by Tenant or
in which Tenant has or shall acquire an interest in any way belonging, relating
or pertaining to, or used in connection with, or located on, the properties
referenced in the GRANTING CLAUSES, or placed on any part thereof, and in all
accessories, parts and accessions attached to or used in connection therewith
and in cash and in non-cash proceeds thereof;

 

(vii)         Without limiting the generality of the foregoing, all expenses
incurred by Collateral Agent to the extent reimbursable under Sections 15-1510
and 15-1512 of the IMFL, whether incurred before or after any decree or judgment
of foreclosure, and whether or not enumerated in this Security Instrument, shall
be added to the Indebtedness;

 

(viii)        During the existence of an Event of Default, Collateral Agent
shall, at its option and without notice or demand, be entitled to enter upon the
Illinois Property to take immediate possession of any personal property
belonging to Tenant.  Upon request, Tenant shall assemble and make such personal
property available to Collateral Agent at a place designated by Collateral Agent
which is reasonably convenient to both parties.  Collateral Agent may sell all
or any portion of such personal property at public or private sale in accordance
with the UCC or in accordance with the foreclosure sale provisions under this
Security Instrument.  Tenant agrees that a commercially reasonable manner of
disposition of such personal property upon the occurrence of an Event of Default
shall include, without limitation and at the option of Collateral Agent, the
sale of such personal property, in whole or in part, concurrently with a
foreclosure sale of the Property in accordance with the provisions of this
Security Instrument; and

 

(ix)          Except to the extent contrary to law, Tenant waives the benefit of
all laws now existing or that hereafter may be enacted providing for (i) any
valuation or appraisement before sale of any portion of the Illinois Property,
(ii) any exemption, under and by virtue of any statute of the State of Illinois
or the United States, (iii) the benefit of all laws that may be hereafter
enacted in any way extending the time for the enforcement and collection of the
Indebtedness or creating or extending a period of redemption from any sale made
in collecting the Indebtedness, and (iv) any rights and remedies which Tenant
may have or be able to assert by reason of (a) the laws of the State of Illinois
pertaining to the rights and remedies of sureties, (b) any statute of
limitations as a bar to the enforcement of the lien of this Security Instrument
or to any action brought to enforce the Loan or other obligations, or (c) any
rights, legal or equitable, to require marshaling of assets or to require
foreclosure sales in a particular order.  If any law now or hereafter in force
referred to in this paragraph of which Tenant or Tenant’s successor or
successors might take

 

Exhibit I-39

--------------------------------------------------------------------------------


 

advantage despite the provisions hereof, shall hereafter be repealed or cease to
be in force, such law shall not thereafter be deemed to constitute any part of
the contract herein contained or to preclude the operation or application of the
provisions of this paragraph.

 

Notwithstanding anything contained in this Security Instrument to the contrary,
if any provision in this Security Instrument shall be inconsistent with any
provision of the IMFL, the provisions of the IMFL shall take precedence over the
provisions of this Security Instrument with respect to such inconsistent
provision, but shall not invalidate or render unenforceable any other provision
of this Security Instrument that can be construed in a manner consistent with
the IMFL or in a manner otherwise not prohibited by the IMFL.

 

(d)           Use of Loan Proceeds.  Tenant covenants that the proceeds of the
loan evidenced by the Notes, the Credit Agreement and the other Credit Documents
and secured by this Security Instrument will be used for business purposes as
specified in 815 ILCS 205/4, as amended, and that the principal obligation
secured hereby constitutes a business loan which comes within the purview of
such Section.

 

(e)           Possession of the Property.  To the maximum extent permitted by
applicable law, Tenant hereby releases and waives any and all rights to retain
possession of the Illinois Property during the continuance of an Event of
Default and any and all rights of redemption from sale under any order or decree
of foreclosure, pursuant to rights therein granted, on behalf of Tenant, all
persons and entities interested in Tenant and each and every person (except
judgment creditors of Tenant) acquiring any interest in, or title to, the
Illinois Property subsequent to the date of this Security Instrument, and on
behalf of all other persons to the extent permitted by the provisions of 735
ILCS 5/15-1603, as amended.

 

(f)            Insurance Default.  In the event Tenant, at any time, fails to
provide Collateral Agent with evidence of the insurance coverage as required by
this Security Instrument or the other Credit Documents, Collateral Agent may
purchase the insurance coverage at Tenant’s expense to protect Collateral
Agent’s interests in the Illinois Property.  Pursuant to 815 ILCS 180/10, such 
insurance may, but need not, protect Tenant’s interests, and Collateral Agent
shall be under no obligation to so protect Tenant’s interests.  The insurance
coverage that Collateral Agent purchases on behalf of Tenant may not pay any
claim that Tenant makes or any claim that is made against Tenant in connection
with the Illinois Property.  Tenant may later cancel any insurance coverage
purchased by Collateral Agent, but only after providing Collateral Agent with
evidence that insurance coverage has been obtained as provided for in this
Security Instrument and the other Credit Documents.  In the event Collateral
Agent purchases all or any portion of the insurance coverage for the Illinois
Property or as otherwise required hereunder or in the other Credit Documents,
Tenant will be responsible for all costs and expenses of such insurance
coverage, including, but not limited to, interest and any other charges imposed
by Collateral Agent in connection with the purchase of the insurance coverage,
until the effective date of the cancellation or expiration of the insurance
coverage.  The costs and expenses of any insurance coverage

 

Exhibit I-40

--------------------------------------------------------------------------------


 

purchased by Collateral Agent shall be added to the Indebtedness secured
hereby.  Tenant acknowledges that the cost of the insurance coverage purchased
by Collateral Agent pursuant hereto may be more than the cost of insurance that
Tenant may be able to obtain on its own.

 

(g)           Stated Maturity Date.  The stated Maturity Date of the Loan is
[        ] as the same may be extended pursuant to the Credit Agreement.

 

(h)           Interest.  The Indebtedness shall bear interest as set forth in
the Credit Agreement.

 

(i)            Revolving Credit.  This Security Agreement is given to secure,
inter alia, a revolving credit facility and secures not only present
indebtedness but also future advances, whether such future advances are
obligatory or are to be made at the option of the Secured Parties, or otherwise
as are to be made within twenty (20) years of the date hereof.  The amount of
indebtedness secured hereby may increase or decrease from time to time, however
the principal amount of such indebtedness shall not at any time exceed the
amount of [$1,500,000,000] plus interest thereon, and other costs, amounts and
disbursements as provided herein and in the other Financing Documents.

 

19.          INDIANA STATE SPECIFIC PROVISIONS

 

(a)           State Specific Provisions.  In the event of any inconsistencies
between the terms and provisions of this Section 19 and the terms and provision
of the other Sections and Articles of this Security Instrument, the terms and
provisions of this Section 19 shall govern and control.

 

(b)           Definitions (State-Specific).  Terms used in this Section 19 that
are not otherwise defined are given the same meaning as set forth in this
Security Instrument.  The following terms and references (for purposes of this
Section 19 only) shall mean the following:

 

(i)            “Applicable State Law” means statutory and case law in the State
(as defined below), including, but not by way of limitation, Mortgages, Ind.
Code 32-29, Mortgage Foreclosure Actions, Ind. Code 32-30-10,
Receiverships, Ind. Code 32-30-5, as each of such statutes may be amended,
modified and/or recodified from time to time.

 

(ii)           “County” means the County in the State in which the Indiana
Property is located.

 

(iii)          “State” means the state in which the Indiana Property is located.

 

(iv)          “UCC” means the Uniform Commercial Code - Secured
Transactions, Ind. Code § 26-1-9.1 as amended, modified and/or recodified from
time to time; provided, however, if by reason of mandatory provisions of law,
the perfection, the effect of perfection or nonperfection, and the priority of a
security interests in any UCC collateral are governed by the Uniform

 

Exhibit I-41

--------------------------------------------------------------------------------


 

Commercial Code as in effect in a jurisdiction other than the State, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to perfection, effect of perfection
or non-perfection, and the priority of the security interests in any such UCC
collateral.

 

(c)           Document Construed as a Mortgage.  This Security Instrument shall
be construed as a mortgage and therefore, Tenant should be considered a
“mortgagor” and Collateral Agent should be considered a “mortgagee” and each
such party shall have all the rights and benefits of a mortgagor and mortgagee
as conferred herein and by Applicable State Law.

 

(d)           Granting Clause.  The portion of the Granting Clauses that reads:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness pursuant to and as provided in the
Credit Agreement, the Security Instrument and the other Financing Documents
MORTGAGES, WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES, CONFIRMS,
CONVEYS, PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS OVER (x) IN
TRUST WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, the DOT Properties
to each applicable Trustee and its successors or assigns, for the benefit and
use of Collateral Agent and its successors and assigns, for the benefit of the
Secured Parties, forever, and (y) the Mortgaged Properties  to Collateral Agent,
TO HAVE AND TO HOLD for the benefit of the Secured Parties, directly, all its
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

is hereby deleted and replaced with the following:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that to secure the full and timely payment
and performance of the Indebtedness pursuant to and as provided in the Credit
Agreement, this Security Instrument and the other Financing Documents and for
and in consideration of the sum of Ten and no/100 dollars ($10), and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, subject to the terms and provisions hereof, Tenant, as mortgagor,
hereby MORTGAGES, WARRANTS, GRANTS, PLEDGES AND ASSIGNS, AND GRANTS A SECURITY
INTEREST, to Collateral Agent, as mortgagee, its successors and assigns, TO HAVE
AND TO HOLD for the benefit of the Secured Parties, directly, all of Tenant’s
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

Exhibit I-42

--------------------------------------------------------------------------------


 

(e)           Maturity Date.  The Indebtedness hereby secured, if not earlier
accelerated, have a final maturity date of           , as the same may be
extended pursuant to the Credit Agreement.

 

(f)            Recitals.  The recitals set forth in this Security Instrument are
incorporated herein by reference and made a part of this Security Instrument as
if fully set forth herein and therein.

 

(g)           Future Advances.  Notwithstanding anything contained in this
Security Instrument or the Indebtedness to the contrary, this Security
Instrument shall secure:  (a) Indebtedness in the maximum principal amount of
[$1,500,000,000], exclusive of any items described in (b) below, including any
additional advances made from time to time after the date hereof pursuant to the
Indebtedness whether made as part of the obligations secured hereby, made at the
option of the Collateral Agent, made after a reduction to a zero (0) or other
balance, or made otherwise, (b) all other amounts payable by Borrower or
advanced by the Collateral Agent or other Secured Parties for the account, or on
behalf, of Borrower pursuant to the Credit Agreement or the other Financing
Documents, including amounts advanced with respect to the Indiana Property for
the payment of taxes, assessments, insurance premiums and other costs and
impositions incurred for the protection of the Indiana Property to the same
extent as if the future advances were made on the date of execution of this
Security Instrument; and (c) future modifications, extensions, and renewals of
any Indebtedness secured by this Security Instrument.  Pursuant to Ind. Code §
32-29-1-10, the lien of this Security Instrument with respect to any future
advances, modifications, extensions, and renewals referred to herein and made
from time to time shall have the same priority to which this Security Instrument
otherwise would be entitled as of the date this Security Instrument is executed
and recorded without regard to the fact that any such future advance,
modification, extension, or renewal may occur after this Security Instrument is
executed.  Notwithstanding anything to the contrary contained herein or in the
Credit Agreement, or the other Financing Documents, Tenant acknowledges and
agrees that the Collateral Agent and other Secured Parties are under no
obligation to make any additional advances following the initial advance
evidenced by the Notes or as otherwise provided for under the Credit Agreement
or the other Financing Documents.

 

(h)           Guaranteed Obligations.  The term “Guaranteed Obligations”, as
defined in the Credit Agreement, shall include, without limitation, any
judgment(s) or final decree(s) rendered to collect any money obligations of
Borrower and/or to enforce the performance or collection of all covenants,
agreements, other obligations and liabilities of the Tenant under this Security
Instrument or any or all of the other Financing Documents to which Tenant is a
party; provided, however, such Guaranteed Obligations shall not include any
judgment(s) or final decree(s) rendered in another jurisdiction, which
judgment(s) or final decree(s) would be unenforceable by a State Court pursuant
to Ind. Code § 34-54-3-4.  The obtaining of any judgment by Collateral Agent
(other than a judgment foreclosing this Security Instrument) and any levy of any
execution under any such judgment

 

Exhibit I-43

--------------------------------------------------------------------------------


 

upon the Indiana Property shall not affect in any manner or to any extent the
lien of this Security Instrument upon the Indiana Property or any part thereof,
or any liens, powers, rights and remedies of Collateral Agent, but such liens,
powers, rights and remedies shall continue unimpaired as before until the
judgment or levy is satisfied.

 

(i)            Rights and Remedies Under Applicable State Law.  Notwithstanding
anything in this Security Instrument, the Credit Agreement and the other
Financing Documents to the contrary, this Security Instruments shall be entitled
to all rights and remedies that a mortgagee would have under Applicable State
Law.  In the event of any inconsistency between the provisions of this Security
Instrument and the provisions of Applicable State Law, the provisions of
Applicable State Law shall take precedence over the provisions of this Security
Instrument, but shall not invalidate or render unenforceable any other
provisions of this Security Instrument that can be construed in a manner
consistent with Applicable State Law.  Conversely, if any provision of this
Security Instrument shall grant to Collateral Agent any rights or remedies upon
the occurrence of an Event of Default under this Security Instrument which are
more limited than the rights or remedies that would otherwise be vested in the
Collateral Agent under Applicable State Law in the absence of said provision,
Collateral Agent shall be vested with the rights and remedies granted under
Applicable State Law.  Notwithstanding any provision in this Security Instrument
relating to a power of sale or other provision for sale of the Indiana Property
upon an Event of Default other than under a judicial proceeding, any sale of the
Indiana Property pursuant to this Security Instrument will be made through a
judicial proceeding, except as otherwise may be permitted under the UCC.

 

(j)            Unenforceable Remedies.  To the extent Applicable State Law
limits:  (a) the availability of the exercise of any of the remedies set forth
in this Security Instrument, including without limitation the remedies involving
a power of sale on the part of Collateral Agent and the right of Collateral
Agent to exercise self-help in connection with the enforcement of the terms of
this Security Instrument, or (b) the enforcement of waivers and indemnities made
by Tenant, such remedies, waivers, or indemnities shall be exercisable or
enforceable, any provisions in this Security Instrument to the contrary
notwithstanding, if, and to the extent, permitted by the laws in force at the
time of the exercise of such remedies or the enforcement of such waivers or
indemnities without regard to whether such remedies, waivers or indemnities were
enforceable at the time of the execution and delivery of this Security
Instrument.

 

(k)           Incorporation By Reference.  To the extent necessary to interpret
this Security Instrument, the provisions of the Credit Agreement and the other
Financing Documents are hereby incorporated by reference into this Security
Instrument with the same effect as if set forth herein.  In the event that any
such incorporated provisions of the Credit Agreement and the other Financing
Documents are inconsistent with the provisions hereof, the provisions of the
Credit Agreement and the other Credit Documents shall govern and control to the
extent of the

 

Exhibit I-44

--------------------------------------------------------------------------------


 

inconsistency; provided, however, the provisions of this Section 19 shall govern
and control in all circumstances, anything in this Security Instrument, the
Credit Agreement and the other Financing Documents to the contrary
notwithstanding.  Notwithstanding anything contained in Credit Agreement and the
other Financing Documents to the contrary, the creation, validity, perfection,
priority and enforceability of the lien and security interests created by this
Security Instrument, all warranties of title contained herein with respect to
the Indiana Property and all provisions hereof relating to the realization of
the security covered hereby with respect to the Indiana Property shall be
governed by this Security Instrument and Applicable State Law.

 

(l)            Fixture Filing.  Part of the Indiana Property is or may become
fixtures as such term is defined in Ind. Code § 26-1-9.1-102(a)(41).  It is
intended that as to such fixtures, this Security Instrument shall be effective
as a continuously perfected financing statement filed pursuant to Ind. Code §
26-1-9.1-515 as a fixture filing from the date of the filing of this Security
Instrument for record with the Recorder of the County.  In order to satisfy Ind.
Code § 26-1-9.1-502(a) and Ind. Code § 26-19.1-502(b), the information required
to be set forth in a UCC financing statement is set forth as follows:

 

Name of Debtor:                                                       
Mailing Address of Debtor:                                               
Type of Organization:                                
Jurisdiction of Organization:                                        
Organizational ID#:                                            
Name of Secured Party:

 

Mailing Address of Secured Party:

 

Description of the type (or items) of collateral covered:  That portion of the
Indiana Property that is or is to become “fixtures” as defined in Ind. Code §
26-1-9.1-102(a)(41).

 

Description of real estate to which the collateral is attached or upon which it
is or will be located:  See Exhibit A attached to this Security Instrument.

 

Record owner of the Indiana Property:

 

(m)          Tenant’s Receipt of Fixture Filing.  Tenant hereby acknowledges
receipt of a copy of this Security Instrument in compliance with Collateral
Agent’s obligation to deliver a copy of the fixture filing to Tenant pursuant to
Section 9.1-502(f) of the UCC.

 

(n)           UCC Remedies.  Notwithstanding anything in this Security
Instrument to the contrary, if an Event of Default shall occur and be
continuing, Tenant further agrees, at Collateral Agent’s request, to assemble
the Collateral and make it available to Collateral Agent at a place designated
by Collateral Agent which is reasonably convenient to both Collateral Agent and
Tenant.  Any notice of sale,

 

Exhibit I-45

--------------------------------------------------------------------------------


 

disposition or other intended action by Collateral Agent with respect to the
Collateral sent to Tenant in accordance with the provisions of this Security
Instrument at least ten (10) days prior to such action, shall, except as
otherwise provided by Applicable State Law, constitute reasonable notice to
Tenant.

 

(o)           No Waiver of Right to Seek Deficiency.  Anything contained in Ind.
Code § 32-29-7-5 to the contrary notwithstanding, no waiver made by Tenant in
this Security Instrument or in any of the other terms and provisions of the
Credit Agreement and the other Financing Documents shall constitute the
consideration for or be deemed to be a waiver or release by Collateral Agent or
any judgment holder of the Indebtedness of the right to seek a deficiency
judgment against the Tenant or any other person or entity who may be personally
liable for the Indebtedness, which right to seek a deficiency judgment is hereby
reserved, preserved and retained by Collateral Agent for its own behalf and its
successors and assigns.

 

(p)           Application of Proceeds of Foreclosure Sale.  The proceeds of any
foreclosure sale of the Indiana Property shall be distributed and applied
pursuant to this Security Instrument, the Credit Agreement and the other Credit
Documents, to the extent permitted by Applicable State Law.

 

(q)           Consolidation of Actions Which Tenant is A Party.  If Collateral
Agent brings an action in the State to recover judgment under the Credit
Agreement or the other Financing Documents and during the pendancy of such
action brings a separate action in the State under this Security Instrument,
such actions shall be consolidated if and to the extent required pursuant to
Ind. Code § 32-30-10-10.

 

(r)            Business Purpose.  Tenant hereby represents and agrees that the
Indebtedness secured by this Security Instrument is being obtained for business
or commercial purposes, and the proceeds thereof will not be used for personal,
family, residential, household or agricultural purposes.

 

(s)            Satisfaction or Release.  The lien and security interest of this
Security Instrument shall be released from the Indiana Property as set forth in
the Credit Agreement and the other Credit Documents, and Collateral Agent, on
the written request and at the expense of Tenant, will execute and deliver such
proper instruments of release and satisfaction in recordable form as may
reasonably be requested to evidence such release.  Any such instrument, when
duly executed by Collateral Agent and duly recorded by Tenant in the place where
this Security Instrument is recorded, shall conclusively evidence the release of
this Security Instrument; provided, however, any of the terms and provisions of
this Security Instrument that are intended to survive, shall nevertheless
survive, to the extent permitted by Applicable State Law, the release or
satisfaction of this Security Instrument whether voluntarily granted by
Collateral Agent, as a result of a judgment upon judicial foreclosure of this
Security Instrument or in the event a deed in lieu of foreclosure is granted by
Tenant to Collateral Agent.

 

Exhibit I-46

--------------------------------------------------------------------------------


 

(t)                                    UCC Remedies.  It is the intention of the
parties hereto that this Security Instrument shall constitute a security
agreement within the meaning of the UCC.  If an Event of Default shall occur
under this Security Instrument, then in addition to having any other right or
remedy available at law or in equity, Collateral Agent shall have the option
pursuant to the UCC of either (a) proceeding under the UCC and exercising such
rights and remedies as may be provided to a secured party by the UCC with
respect to all or any portion of the Indiana Property that is not real property
(including, without limitation, taking possession of and selling such Indiana
Property) or (b) treating such Indiana Property as real property and proceeding
with respect to both the real and personal property constituting the Indiana
Property in accordance with Collateral Agent’s rights, powers and remedies under
Applicable State Law with respect to the real property (in which event the
default provisions of the UCC shall not apply).

 

(u)                                 Security Interest — Rents.  Without limiting
the scope of this Security Instrument, the assignment of Leases and Rents set
forth in this Security Instrument is made pursuant to, and includes, but is not
limited to, all rights conferred by Ind. Code 32-21-4-2 and 32-29-1-11, and this
Security Instrument hereby creates, and Tenant hereby grants, a security
interest and lien to Collateral Agent in the Leases and Rents that will be
perfected upon the recording of this Security Instrument.

 

(v)                                 Receivers.  Tenant agrees that Collateral
Agent shall be entitled to the appointment of a receiver, without notice or
consent, as a matter of right in accordance with Ind. Code § 32-30-5-1(4)(C) in
any action by Collateral Agent seeking to enforce this Security Instrument,
including without limitation, by foreclosure and subject to the terms and
provisions of this Security Instrument, any such receiver, when duly appointed,
shall have all of the powers and duties of receivers pursuant to Applicable
State Law.

 

(w)                               After-Acquired Property.  If, after the date
of this Security Instrument, Tenant acquires any property located on and used in
connection with the Indiana Property and that by the terms of this Security
Instrument is required or intended to be encumbered by this Security Instrument,
such property shall become subject to the lien and security interest of this
Security Instrument immediately upon its acquisition by Tenant and without any
further mortgage, conveyance, assignment or transfer.  Nevertheless, upon
Collateral Agent’s request at any time, Tenant will execute, acknowledge and
deliver any additional instruments and assurances of title and will do or cause
to be done anything further that is reasonably necessary for carrying out the
intent of this Security Instrument.

 

(x)                                 No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Security
Instrument.  In the event an ambiguity or question of intent or interpretation
arises, this Security Instrument shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any advisors of the
Collateral Agent.

 

Exhibit I-47

--------------------------------------------------------------------------------


 

(y)                                 Purchase by Collateral Agent.  Upon any
foreclosure sale or sales of all or any portion of the Indiana Property under
this Security Instrument and Applicable State Law, Collateral Agent may bid for
and purchase the Indiana Property and shall be entitled to apply all or any part
of the Indebtedness secured hereby as a credit to the purchase price.

 

(z)                                  Refunds and Rebates.  The definition of
Indiana Property shall include all refunds and rebates with respect to any tax
or utility payments, regardless of the time period to which they relate.

 

(aa)                          Fraudulent Transfer Laws.  Anything contained in
this Security Instrument to the contrary notwithstanding, the obligations of
Tenant hereunder shall be limited to a maximum aggregate amount equal to the
greatest amount that would not render Tenant’s obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the Title
11 of the United States Code or any provisions of applicable Indiana law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of Tenant, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws.

 

(bb)                          No Use of Any Tradenames.  Tenant warrants that
Tenant does business under no other names with respect to the Indiana Property. 
Tenant shall immediately notify Collateral Agent in writing of any change in the
name of and the use of any tradenames by, Tenant and, upon request of Collateral
Agent, shall execute any additional financing statements and other certificates
required to reflect any change in name or tradenames and shall execute and file
any assumed name certificate required by applicable laws including, without
limitation, Ind. Code § 23-15-1-1.

 

(cc)                            Authorization Granted Collateral Agent. 
Pursuant to its signature hereunder, and in connection with Collateral Agent’s
filing initial financing statements, filings, amendments, continuations and
terminations in all such jurisdictions and with all such governmental
authorities as Collateral Agent deems desirable (in order to evidence the lien
and security interests granted Collateral Agent hereunder), Tenant hereby
acknowledges, agrees and confirms that Collateral Agent is a person entitled to
file a record, and that Tenant has authorized all such filings, within the
meaning of Section 9.1-509 of the UCC.

 

(dd)                          Hazard Insurance.  Anything contained in this
Security Instrument, the Credit Agreement or the other Financing Documents to
the contrary notwithstanding, Collateral Agent or its assignee or representative
may not require Tenant, as a condition of receiving or maintaining this Security
Instrument, to obtain hazard insurance coverage against risks to Improvements on
the Land in an amount exceeding the replacement value of the Improvements in
violation of Applicable State Law.

 

Exhibit I-48

--------------------------------------------------------------------------------


 

20.          MISSISSIPPI STATE SPECIFIC PROVISIONS

 

Sale of the Mississippi Property shall be advertised for three (3) consecutive
weeks preceding the sale in a newspaper published in the county where the
Mississippi Property is situated, or if none is so published, then in some
newspaper having a general circulation therein, and by posting a notice for the
same time at the courthouse of the same county.  The notice and advertisement
shall disclose the name of Tenant as the original debtor in this Security
Instrument.  Tenant waives the provisions of Section 89-1-55 of the Mississippi
Code of 1972, as amended, if any, as far as this section restricts the right of
Trustee to offer at sale more than 160 acres at a time, and Trustee may offer
the Mississippi Property as a whole, regardless of how it is described.  If the
Mississippi Property is situated in two (2) or more counties, or in two
(2) judicial districts of the same county, the Trustee shall have full power to
select in which county, or judicial district, the sale of the Mississippi
Property is to be made, newspaper advertisement published and notice of sale
posted, and the Trustee’s selection shall be binding upon Tenant and Collateral
Agent.  Should the Collateral Agent be a corporation, limited liability company,
partnership, unincorporated association, or other entity, then any officer or
representative thereof may declare Tenant to be in default and request Trustee
to sell the Mississippi Property.  Trustee may sell all or any portion of the
Mississippi Property, together or in lots or parcels, and shall execute and
deliver to the purchaser or purchasers of such Mississippi Property good and
sufficient deeds of conveyance of fee simple title with covenants of general
warranty made on behalf of Tenant.  In no event shall Trustee be required to
exhibit, present or display at any such sale any of the personalty described
herein to be sold at such sale.  Payment of the purchase price to Trustee shall
satisfy the obligation of the purchaser at such sale therefor, and such
purchaser shall not be responsible for the application thereof.  The sale or
sales by Trustee of less than the whole of the Mississippi Property shall not
exhaust the power of sale herein granted, and Trustee is specifically empowered
to make successive sale or sales under such power until the whole of the
Mississippi Property shall be sold, and if the proceeds of such sale or sales of
less than the whole of the Mississippi Property shall be less than the aggregate
of all amounts owed pursuant to the Notes, Credit Agreement and all other
Financing Documents, and the expenses thereof, this Security Instrument and the
lien, security interest and assignment hereof shall remain in full force and
effect as to the unsold portion of the Mississippi Property just as though no
sale or sales had been made; provided, however, that Tenant shall never have any
right to require the sale or sales of less than the whole of the Mississippi
Property, but Collateral Agent shall have the right, at its sole election, to
request Trustee to sell less than the whole of the Mississippi Property.  If
default is made hereunder, the holder of the Indebtedness secured hereby or any
part thereof on which the payment is delinquent shall have the option to proceed
with foreclosure in satisfaction of such items either through judicial
proceedings or by directing Trustee to proceed under power of sale, conducting
the sale as herein provided without declaring the entire amount of the
Indebtedness due, and if sale is made because of default of an installment, or a
part of an installment, such sale may be made subject to the unmatured part of
the Indebtedness; and it is agreed that such sale, if so made, shall not in any
manner affect the unmatured part of the Indebtedness, but as to such unmatured
part this Security Instrument shall remain in full force and effect as though no
sale had been made under the provisions of this paragraph.  Several sales may be
made hereunder without exhausting the right of any sale for any unmatured part
of the Indebtedness.  At any such sale (i) Tenant hereby agrees, on its behalf
and on behalf of its heirs, executors, administrators, successors, personal
representatives and assigns, that any and all recitals made in any deed of
conveyance given by Trustee with respect to the identity of

 

Exhibit I-49

--------------------------------------------------------------------------------


 

Collateral Agent, the occurrence or existence of any default, the acceleration
of the maturity of any of the Indebtedness, the request to sell, the notice of
sale, the giving of notice to all debtors legally entitled thereto, the time,
place, terms, and manners of sale, and receipt, distribution and application of
the money realized therefrom, or the due and proper appointment of a substitute
Trustee, and, without being limited by the foregoing, with respect to any other
act or thing having been duly done by Collateral Agent or by Trustee hereunder,
shall be taken by all courts of law and equity as prime facie evidence that the
statements or recitals state facts and are without further question to be so
accepted, and Tenant hereby ratifies and confirms every act that Trustee or any
substitute Trustee hereunder may lawfully do in the premises by virtue hereof,
and (ii) the purchase may disaffirm any easement granted, or rental, lease or
other contract made, in violation of any provision of this Security Instrument,
and take immediate possession of the Mississippi Property free from, and despite
the terms of, such grant of easement and rental or lease contract, to the extent
allowed by Mississippi law.  Collateral Agent may bid and become the purchaser
of all or any part of the Mississippi Property at any Trustee’s or foreclosure
sale hereunder, and the amount of Collateral Agent’s successful bid may be
credited against the Indebtedness owed by Tenant.

 

21.          NEVADA STATE LAW PROVISIONS.  Notwithstanding anything herein or in
any of the Financing Documents to the contrary:

 

(a)                                 THIS INSTRUMENT IS TO BE RECORDED AND
INDEXED IN THE REAL ESTATE RECORDS OF CLARK COUNTY, NEVADA, AND IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS IN THE REAL ESTATE RECORDS OF CLARK
COUNTY, NEVADA UNDER THE NAMES OF PENN TENANT, LLC, A [         ] AS “DEBTOR”
AND BANK OF AMERICA, N.A., AS “COLLATERAL AGENT”.  GRANTOR’S ORGANIZATIONAL
NUMBER IS [            ] FILE NUMBER [           ].  INFORMATION CONCERNING THE
SECURITY INTEREST MAY BE OBTAINED FROM BANK OF AMERICA, N.A. AT THE ADDRESS SET
FORTH ABOVE.

 

(b)                                 THIS SECURITY INSTRUMENT SECURES FUTURE
ADVANCES.  THE MAXIMUM AMOUNT OF PRINCIPAL TO BE SECURED HEREBY IS
[$1,500,000,000.00].  THIS INSTRUMENT IS TO BE GOVERNED BY THE PROVISIONS OF
NEVADA REVISED STATUTES (“NRS”) 106.300 THROUGH 106.400, INCLUSIVE.

 

(c)                                  This Security Instrument shall also
constitute a “fixture filing” for the purposes of the UCC against all of the
Property which is or is to become fixtures.  For such purposes, (i) the “debtor”
is Tenant and its address is the address given for it in the initial paragraph
of this Security Instrument; (ii) the “Secured Party” is Collateral Agent, and
its address for the purpose of obtaining information is the address given for it
in the initial paragraph of this Security Instrument; (iii) the real estate to
which the fixtures are or are to become attached is Tenant’s interest in the
Properties and all easements and other beneficial interests described in herein;
and (d) the record owner of such real estate or interests therein is
[               ].

 

Exhibit I-50

--------------------------------------------------------------------------------


 

(d)                                 To the extent not inconsistent with the
other provisions of this Security Instrument or the other Financing Documents,
the following covenants, Nos. 1; 2 (as set forth in the Credit Agreement); 3; 4
(the default rate, as defined in the Credit Agreement); 5; 6; 7 (as set forth in
the Credit Agreement); 8 and 9 of NRS § 107.030 are hereby adopted and made a
part of this Security Instrument.

 

(e)                                  This Security Instrument is subject to the
provisions of the Uniform Assignment of Rents Act, NRS Chapter 107A, and the
Uniform Power of Attorney Act, NRS 162A.200, et. seq.

 

22.          OHIO STATE SPECIFIC PROVISIONS.

 

(a)                                 This Security Instrument is an “open-end
mortgage” under Ohio Revised Code Section 5301.232, and shall secure all loan
advances made by Lenders to Borrower including, without limitation, future loan
and other advances to be made after this Security Instrument is delivered to the
[         ] County, Ohio Recorder for record, with respect to or under the Notes
and the other Financing Documents and shall secure not only presently existing
indebtedness under the Notes and the other Financing Documents in connection
therewith, but also any and all other indebtedness which may hereafter be owing
by Borrower and Tenant to the Lenders and Collateral Agent under the Notes and
the other Financing Documents, however incurred, including future advances and
re-advances, pursuant to the Notes and the other Financing Documents, and any
extensions, refinancings, modifications or renewals of all such indebtedness,,
in each case, to the same extent as if such future advances were made on the
date of the execution of this Security Instrument. The maximum aggregate amount
of all indebtedness that is or under any contingency may be secured at the date
hereof or at any time hereafter by this Security Instrument, exclusive of
interest accrued thereon, is $[1,500,000,000].

 

(b)                                 In addition to any other debt or obligation
secured hereby, this Security Instrument shall also secure unpaid balances of
advances heretofore made with respect to the Collateral for the payment of
taxes, assessments, insurance premiums or costs incurred for the protection of
Collateral.

 

(c)                                  Without the prior written consent of the
Collateral Agent, there shall be no drilling or exploring for, or extraction,
removal, or production of minerals from the surface or subsurface of the
Property.  The term “minerals” as used herein shall include, without limitation,
oil, gas, casinghead gas, coal, lignite, hydrocarbons, methane, carbon dioxide,
helium, uranium and all other natural elements, compounds and substances,
including sand and gravel.  In addition, without the prior written consent of
the Collateral Agent, Tenant shall not enter into or knowingly permit to exist
any oil or gas lease, pipeline agreement, or other instrument related to the
production or sale of oil, natural gas or other minerals with respect to the
Property.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Exhibit I-51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Security Instrument has been duly executed by Tenant on
the date first hereinabove written.

 

 

 

TENANT:

 

 

 

 

 

[                                                                 ],

 

 

a [                                              ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

[                        ]

 

 

 

Title:

[                        ]

 

Exhibit I-52

--------------------------------------------------------------------------------


 

 

 

COLLATERAL AGENT:

 

 

 

 

 

[                                                       ],

 

 

a [                                ]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TRUSTEE:

 

 

 

 

 

[                                                       ], a [
                         ]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit I-53

--------------------------------------------------------------------------------


 

Multi-State LLC (by Individual) Execution and Acknowledgment:

 

County of

 

State of             :

 

On [               ]   , 201[ ], before me, the undersigned officer, personally
appeared                        , who acknowledged himself / herself to me (or
proved to me on the basis of satisfactory evidence) to be the
                    of the limited liability company (hereinafter, the “LLC”);
and that as such                    , being duly authorized to do so pursuant to
its bylaws or operating agreement, executed, subscribed and acknowledged the
foregoing instrument for the purposes therein contained, by signing the name of
the LLC by himself / herself in his / her authorized capacity as such
                    as his / her free and voluntary act and deed and the free
and voluntary act and deed of said LLC.  Witness my hand and official seal.

 

If this instrument was executed in NY or CA and affects real property outside NY
or CA, the following is the prescribed NY and CA statutory form of
acknowledgment and is supplemental to the foregoing acknowledgment, OR if this
instrument was executed in NY or CA and affects real property in NY or CA, the
following is the prescribed NY and CA statutory form of acknowledgment and
supersedes the foregoing acknowledgment, OR if this instrument was executed
outside NY or CA and affects real property inside NY or CA, the following is the
prescribed NY and CA statutory form of acknowledgment and is supplemental to the
foregoing acknowledgment:

 

On [              ]    , 201[ ], before me, the undersigned, a Notary Public in
and for said State, personally appeared                                       ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he / she / they executed the same in his / her /
their capacity(ies), and that by his / her / their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.  Witness my hand and official
seal.

 

 

 

 

 

Notary Public

 

 

 

Exhibit I-54

--------------------------------------------------------------------------------


 

[ADD STATE SPECIFIC COVER PAGES]

 

 

After recording return to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130-2071

Attention:  James Mann

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

from

 

 

[PENN TENANT LLC, as Tenant,]

 

having an address
825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

 

to

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

Dated as of [              ], 2017

 

[PROPERTY ADDRESS]

 

 

 

Exhibit I-55

--------------------------------------------------------------------------------


 

 

 

Space Above Line Reserved For Recorder’s Use

 

 

 

Title of Document:

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

 

Date of Document:

 

[                  ], 2017

 

 

 

Grantor:

 

[PENN TENANT LLC], a [                  ]

 

 

 

Grantor’s Address:

 

825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

Grantee:

 

BANK OF AMERICA, N.A., as Collateral Agent

Grantee’s Address:

 

900 W. Trade Street, Mail Code NC1-026-06-03, Charlotte, NC 28255-0001

 

 

 

Legal Description:

 

See attached page [   ] labeled Schedule 1.

 

 

 

Reference(s) to

 

 

Book(s) and Page(s):

 

Not Applicable

 

This cover page is attached solely for the purpose of complying with the
requirements stated in §§ 59.310.2; 59.313.2 RSMo.

 

THIS INSTRUMENT WAS PREPARED BY AND
AFTER RECORDING SHOULD BE RETURNED TO:

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130-2071
Attention:  James Mann

 

 

(MO Cover Page)

 

Exhibit I-56

--------------------------------------------------------------------------------


 

This Instrument prepared by, and record and return to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130-2071

Attention:  James Mann

(858) 523-5400

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

from

 

[PENN TENANT LLC, as Tenant,]

 

having an address
825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610
to

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of [            ], 2013

 

[PROPERTY ADDRESS]
Legal Description:  See attached page [   ] labeled Schedule 1

 

 

(IA Cover Page)

 

Exhibit I-57

--------------------------------------------------------------------------------


 

[This space reserved for Recorder’s Use]

 

Prepared by :

Return to:

Baker, Donelson, Bearman, Caldwell and Berkowitz, P.C.

Latham & Watkins LLP

Attn:  William S. Mendenhall

12670 High Bluff Drive

4268 I 55 North

San Diego, California 92130-2071

Meadowbrook Office Park

Attention:  James Mann

Jackson, Mississippi  39211

(858) 523-5400

(601) 351-2400

 

MS Bar #2869

 

 

INDEXING
INSTRUCTIONS:                                                                                         ,
                     County, Mississippi.

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST,
SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING,
AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

Grantor (Tenant)

[Penn Tenant, LLC]

825 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Phone:

 

Mississippi Trustee

 

 

 

Phone:

 

Secured Party (Collateral Agent)

Bank of America, N.A.

900 W. Trade Street

Mail Code NC1-026-06-03

Charlotte, NC 28255-0001

Phone:

 

This instrument secures a line of credit for commercial purposes.

 

 

(MS Cover Page)

 

Exhibit I-58

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

1

SECURED INDEBTEDNESS

 

2

GRANTING CLAUSES

 

3

ASSIGNMENT OF LEASES AND RENTS

 

8

1.

DEFINITIONS

 

8

2.

WARRANTY

 

11

3.

COVENANTS

 

12

4.

LICENSE TO COLLECT RENTS

 

13

5.

SECURITY AGREEMENT

 

14

6.

PROTECTION OF SECURITY

 

14

7.

REMEDIES

 

15

8.

APPLICATION OF PROCEEDS

 

22

9.

MISCELLANEOUS

 

22

10.

SUBSTITUTE OR SUCCESSOR TRUSTEE

 

25

11.

LIABILITY OF TRUSTEE

 

26

12.

COLLATERAL AGENT AND TRUSTEE

 

26

13.

APPLICATION OF GAMING LAWS

 

31

14.

MASTER LEASE

 

31

15.

LEASE COVENANTS

 

31

16.

MISSOURI STATE SPECIFIC PROVISIONS

 

34

17.

WEST VIRGINIA STATE SPECIFIC PROVISIONS

 

35

18.

ILLINOIS STATE SPECIFIC PROVISIONS

 

36

19.

INDIANA STATE SPECIFIC PROVISIONS

 

41

20.

MISSISSIPPI STATE SPECIFIC PROVISIONS

 

48

21.

NEVADA STATE LAW PROVISIONS

 

50

22.

OHIO STATE SPECIFIC PROVISIONS

 

51

 

 

Schedule I

 

Real Property Addresses

Exhibit A

 

Real Property

Exhibit A-I

 

Illinois Property

Exhibit A-II

 

Indiana Property

Exhibit A-III

 

Massachusetts Property

Exhibit A-IV

 

Maine Property

Exhibit A-V

 

Mississippi Property

Exhibit A-VI

 

Missouri Property

Exhibit A-VII

 

Nevada Property

Exhibit A-VIII

 

New Mexico Property

Exhibit A-IX

 

Ohio Property

Exhibit A-X

 

Pennsylvania Property

Exhibit A-XI

 

West Virginia Property

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SHIP MORTGAGE

 

For National Vessel Documentation Center Use

 

 

[vessel name] ([official number])

 

FIRST PREFERRED SHIP MORTGAGE

 

[shipowner] to

 

Bank of America, N.A.

 

as Ship Mortgage Trustee

 

FIRST PREFERRED SHIP MORTGAGE (as amended or supplemented from time to time,
this “Mortgage”) dated as of [date], made by

 

[shipowner], a [state] corporation having an address at [address] (the “Owner”),
to

 

BANK OF AMERICA, N.A., a national banking association having an address at
[address], not in its individual capacity, but solely as ship mortgage trustee
on behalf of the Secured Parties (as defined in the Credit Agreement (as defined
below)) (together with its successors and assigns, in such capacity, the
“Mortgagee”).

 

Statement required by 46 USC § 31321 (b)(3)

 

The MAXIMUM AMOUNT of the direct or contingent obligations that is or may become
secured by this Mortgage is the principal sum of [ONE BILLION FIVE HUNDRED
MILLION DOLLARS] ($[1,500,000,000.00]), excluding interest, expenses and fees.
The discharge amount is the same as the maximum amount.

 

Recitals

 

A.              The Owner is the sole owner of the whole (100%) of the [casino
vessel] [vessel name], Official Number [official number] (as further described
in

 

Exhibit J-1

--------------------------------------------------------------------------------


 

the granting clause below, the “Vessel”), documented in the name of the Owner
under the laws of the United States.

 

B.              The Owner is [a wholly owned subsidiary of] Penn National
Gaming, Inc., a Pennsylvania corporation (the “Borrower”). The [Borrower][Owner]
has entered into that certain Amended and Restated Credit Agreement, dated as of
January 19, 2017, with the[ Owner and the] [other] subsidiaries of the Borrower
party thereto from time to time, as guarantors, the lenders party thereto from
time to time, Bank of America, N.A., as administrative agent, Bank of America,
N.A., as collateral agent (which acting in such capacity, together with its
successors and assigns in such capacity, includes the Mortgagee) and the other
parties party thereto (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
the Lenders have made certain extensions of credit in the aggregate principal
amount of $[1,500,000,000.00], and the Owner has agreed to guaranty the
Guaranteed Obligations pursuant to the terms of the Credit Agreement.
Capitalized terms used but not defined in this Mortgage are defined in the
Credit Agreement.

 

C.              Pursuant to Article XII of the Credit Agreement, each of the
Lenders has appointed the Mortgagee as ship mortgage trustee to act on its
behalf under this Mortgage.

 

D.              A copy of the form of the Credit Agreement (without its exhibits
and schedules, except Exhibits A-1 through A-4, being the forms of the Notes) as
in effect on the date hereof, is attached hereto as Mortgage Exhibit “A”, and
incorporated herein by reference. In the event of a conflict between the terms
of this Mortgage and the Credit Agreement, the terms of the Credit Agreement
shall control.

 

IN ORDER TO SECURE the full and timely payment of the [Obligations and] the
Guaranteed Obligations (including the principal of and interest on the Loans)
according to their terms pursuant to the Credit Agreement, and the full and
timely payment of all other sums that may hereinafter be secured by this
Mortgage in accordance with the terms hereof or of any other Credit Document
(all of the foregoing being referred to herein as the “Secured Obligations”),
the Owner has duly authorized the execution and delivery of this first preferred
ship mortgage under and pursuant to Chapter 313 of Title 46 of the United States
Code, as at any time amended (“Chapter 313”) and the other applicable laws and
regulations of the United States of America.

 

NOW THEREFORE in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged, and
to

 

Exhibit J-2

--------------------------------------------------------------------------------


 

secure the full and timely payment and performance of the Secured Obligations,
the Owner does hereby mortgage, grant, pledge, assign and convey the whole
(100%) of the Vessel unto the Mortgagee and its successors and assigns, together
with (i) all of her masts, boilers, cables, bowsprits, sails, rigging, anchors,
chains, fittings, radar, sonar, navigational devices and supplies, engines,
machinery, tackle, apparel, boats, rigging, outfit, furniture, furnishings,
appliances, tools, spare and replacement parts, pumps, equipment, gaming
fixtures and related equipment and supplies, artwork, and all other
appurtenances thereunto appertaining or belonging, whether now owned or
hereafter acquired, whether on board or not, and all additions, accessories,
improvements and replacements hereafter made in or to the Vessel, or any part
thereof, or in or to any of the appurtenances aforesaid, (ii) leased equipment,
to the extent deemed part of the Vessel, and (iii) all earnings, freight,
sub-freights, charter hires and sub-charter hires of the Vessel.  All of the
foregoing set forth in subclauses (i), (ii) and (iii) of this paragraph shall be
included in the term “Vessel”;

 

TO HAVE AND TO HOLD the same unto the Mortgagee, and its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the full and
timely payment and performance of the Secured Obligations;

 

PROVIDED and the conditions of these presents are such, that upon payment and
performance in full of the Secured Obligations and the termination of all
commitments under the Credit Agreement and the other Credit Documents, subject
to and in accordance with the Credit Agreement, then this Mortgage and the
estate and rights hereby granted shall cease and be void, otherwise to remain in
full force and effect.

 

THE OWNER HEREBY AGREES with the Mortgagee and its permitted successors and
assigns that the Vessel shall be held subject to the further covenants,
conditions, terms and uses hereinafter set forth.

 

Article I
Representations, Warranties and Covenants of the Owner

 

The Owner represents and warrants to, and covenants and agrees with, the
Mortgagee as follows:

 

Section 1.01       The Owner was duly organized and is now validly existing as a
corporation under the laws of the State of [state], United States of America,
and shall so remain during the life of this Mortgage. The Owner is now, and
shall so remain until this Mortgage is discharged, a citizen of the United
States duly qualified to own and operate the Vessel under a certificate of
documentation with such endorsements as may be appropriate for the

 

Exhibit J-3

--------------------------------------------------------------------------------


 

service in which the Vessel is engaged from time to time. The Owner is duly
authorized to mortgage the Vessel, and all corporate action necessary and
required by law for the execution and delivery of this Mortgage has been duly
and effectively taken.

 

Section 1.02       The Owner’s obligations pursuant to the Credit Agreement are
and will be the legal, valid and binding obligations of the Owner, enforceable
in accordance with their terms.

 

Section 1.03       The Owner lawfully owns and is lawfully possessed of the
whole of the Vessel. The Vessel is free of any commitment for charter or sale or
use by any governmental authority, except as consented to in writing by the
Mortgagee. The Owner will warrant and defend its title to the Vessel and to
every part thereof as described herein, for the benefit of the Mortgagee and its
successors and assigns and against the claims and demands of all persons
whomsoever.

 

Section 1.04       The Vessel is free from any lien, charge, security interest
or encumbrance whatsoever, except for Liens expressly permitted by Section 10.02
of the Credit Agreement (the “Permitted Liens”).

 

Section 1.05       The Owner will comply with the provisions of Title 46 United
States Code, Chapter 313, and the regulations in 46 CFR Part 67, as at any time
amended, in order to establish and maintain this Mortgage as a first preferred
ship mortgage thereunder on the Vessel and on all renewals, improvements and
replacements made in or to the same, except to the extent that the failure to
comply therewith could not have a material adverse effect on the lien granted
pursuant hereto or the rights and remedies of the Secured Parties hereunder.

 

Section 1.06       The Owner will fully and timely pay the Secured Obligations
evidenced as aforesaid and interest thereon pursuant to the terms of the Credit
Agreement, and the Owner will fully and timely observe, perform and comply with
each and every one of the agreements, covenants, terms and conditions herein and
in the Credit Agreement and other Credit Documents, express or implied, on its
part to be observed, performed or complied with.

 

Section 1.07       The Owner shall insure the Vessel and maintain at all times
throughout the term of this Mortgage and at Owner’s sole expense, the policies
of insurance required to be maintained by the Owner pursuant to the terms of the
Credit Agreement. The insurance required hereby shall be in such amounts,
against such risks, in such form and with such insurers as responsible companies
engaged in similar businesses and owning similar

 

Exhibit J-4

--------------------------------------------------------------------------------


 

assets would maintain. In no event shall Mortgagee be responsible for the
payment of premiums to any insurer or any agent thereof, or the compliance with
warranties, conditions or representations in the policies. The insurance
maintained by Owner shall be primary without any right of contribution from
insurance which may be maintained by Mortgagee. The Owner shall furnish to the
Mortgagee a certificate or other evidence satisfactory to Mortgagee that such
insurance coverage is in effect, but the Mortgagee shall be under no duty to
ascertain the existence or adequacy of such insurance.

 

Section 1.08       The Owner will not cause or permit the Vessel to be operated
in any manner contrary to applicable law, will not abandon the Vessel, will not
engage in any unlawful trade or violate any law that will expose the Vessel to
penalty, forfeiture or seizure, and will not take, tolerate or permit any action
which might adversely affect the documentation of the Vessel under the laws of
the United States of America unless such action is the result of a change in
such laws or in Coast Guard policy.

 

Section 1.09       Neither the Owner, the Master of the Vessel, any charterer
nor any other person has or shall have the right, power or authority to
continue, create, incur or permit to be placed or imposed upon the Vessel, her
freights, profits or hire, any liens whatsoever, other than Permitted Liens.

 

Section 1.10       A certified copy of this Mortgage shall be carried with the
ship’s documents on board the Vessel, and shall, in compliance with the
provisions of Title 46 USC § 31324, be exhibited, on demand, to any person
having business with the Vessel, or to any representative of the Mortgagee. A
notice reading as follows, printed in clear bold type and substantially filling
an 8 1/2” x 11” page, shall be framed beneath glass and displayed prominently in
the office of the Vessel:

 

NOTICE OF FIRST PREFERRED SHIP MORTGAGE

 

This vessel is owned by [shipowner]. and is subject to a First Preferred Ship
Mortgage in favor of Bank of America, N.A. as mortgage trustee pursuant to the
laws of the United States of America. The Mortgage prohibits the owner, the
master of the vessel, any charterer or any other person from creating, incurring
or permitting to be placed upon the vessel any other lien whatsoever except for
certain limited “Permitted Liens” which are defined in Section 1.04 of the
Mortgage. A copy of the Mortgage is available on board and will be produced upon
demand for inspection by any person having business with this vessel.

 

The Mortgagee and its counsel are hereby jointly and severally authorized and
directed to jointly certify, on behalf of the Owner and the Mortgagee, a true
copy of this Mortgage, duly endorsed by the National Vessel Documentation Center
to show

 

Exhibit J-5

--------------------------------------------------------------------------------


 

its filing and recording data, to be carried on board the Vessel in compliance
with this section and 46 USC § 31324.

 

Section 1.11       Except for Permitted Liens, the Owner will not create or
suffer to be continued any security interest, lien, encumbrance or charge on the
Vessel or any income therefrom and in due course and, subject to any rights
granted to Owner under the Credit Agreement to contest such security interests,
liens, encumbrances or charges, and at Owner’s expense, promptly after the same
becomes due and payable will pay or cause to be discharged or make adequate
provision for the payment or discharge of all claims or demands which, if not
paid or discharged, might result in the creation of such a security interest,
lien, encumbrance or charge, and the Owner will cause the Vessel to be released
or discharged therefrom.

 

Section 1.12       If a notice of claim of lien, libel, complaint or similar
process of maritime arrest shall be filed against the Vessel, or if the Vessel
shall be attached, levied upon or taken into custody, or detained by any
proceedings in any court or tribunal or by any government or other authority,
the Owner shall promptly thereafter cause the Vessel to be released and any lien
thereon, other than the Permitted Liens, to be discharged, subject to any rights
granted to the Owner under the Credit Agreement to contest the same. The Owner
shall forthwith notify the Mortgagee by facsimile or email, confirmed by letter,
at the place specified in Section 3.02 below of any such action against the
Vessel and the response of the Owner thereto. The Owner will provide the
Mortgagee with all information and copies of documents relating to such action
as requested.

 

Section 1.13       The Owner will at all times and without cost or expense to
the Mortgagee maintain and preserve the Vessel in seaworthy condition and in
good running order and repair, and in any event in at least as good condition,
running order and repair as the Vessel is in at the date of this Mortgage, fair
wear and tear excepted.

 

Section 1.14       The Vessel shall, and the Owner covenants that it will, at
all times comply in all material respects with all applicable laws, treaties and
conventions of the United States of America, and applicable state laws, and the
rules and regulations issued thereunder.

 

Section 1.15       The Owner will at all times comply in all material respects
with the applicable requirements of the United States Coast Guard. To the extent
that it is possible to do so under applicable law and Coast Guard policy, the
Owner will keep the Vessel duly documented under the laws of the United

 

Exhibit J-6

--------------------------------------------------------------------------------


 

States. The Owner shall not transfer or change the flag or registry of the
Vessel without first receiving written approval thereof from the Mortgagee.

 

Section 1.16       The Mortgagee shall have the right at all times on reasonable
notice, to inspect the Vessel to ascertain her condition and to satisfy itself
that the Vessel is being properly maintained as required by this Mortgage
(provided that such inspections do not interfere with the normal commercial
operation of the Vessel), and the Owner shall cause to be made all such repairs,
without expense to the Mortgagee, as such inspection may show to be required to
maintain the Vessel in compliance with this Mortgage.

 

Section 1.17       Upon request by the Mortgagee, the Owner shall provide the
Mortgagee with copies of all documents and contracts relating to the Vessel,
whether on board or ashore.

 

Section 1.18       The Owner will pay and discharge, or cause to be paid and
discharged, when due and payable from time to time, all taxes, assessments,
governmental charges, fines and penalties lawfully imposed on the Vessel,
subject to any rights granted to the Owner under the Credit Agreement to contest
the same.

 

Section 1.19       Except as permitted under the Credit Agreement, the Owner
shall not (a) sell, mortgage, deliver or lease the Vessel, nor charter the
Vessel, nor in any manner transfer or agree to sell, mortgage, lease, charter,
deliver or otherwise transfer, to any person, any interest or control in the
Vessel, nor (b) merge or consolidate with any other person, firm or corporation,
or dissolve. Sections 1.09 and 1.10 hereof, and this Section 1.19, shall be
included in any charter party with respect to the Vessel.

 

Section 1.20       In the event that this Mortgage, the Credit Agreement, or any
other Credit Document or any document provided for therein, or any provisions
hereof or thereof, shall be deemed invalidated in whole or in part by reason of
any present or future law or any decision of any court of competent
jurisdiction, or if the documents at any time held by the Mortgagee be deemed
for any reason insufficient to carry out the true intent and spirit of this
Mortgage, the Credit Agreement, or any other Credit Document, then, from time to
time, the Owner will execute, on its own behalf, such other and further
assurances and documents as may be reasonably required more effectually to
subject the Vessel to the full and timely payment and performance of the Secured
Obligations, as in the Credit Agreement or any other Credit Document and as
herein provided, and to the

 

Exhibit J-7

--------------------------------------------------------------------------------


 

full and timely performance of the terms and provisions of the Credit Agreement,
this Mortgage and any other Credit Document.

 

Section 1.21       The Owner will reimburse the Mortgagee promptly, with
interest at a rate equal to the Default Rate, for all expenses which the
Mortgagee may from time to time incur in providing such protection in respect of
insurance, discharge of liens, taxes, dues, assessments, governmental charges,
fines and penalties lawfully imposed, repairs, attorneys’ fees and other matters
as the Owner is obligated herein to provide, but fails to provide. Such
obligation of the Owner to reimburse the Mortgagee shall be an additional
indebtedness due from it, secured by this Mortgage, and shall be payable by it
on demand. The Mortgagee, though privileged so to do, shall be under no
obligation to the Owner or any other person to make any such expenditures, nor
shall the making thereof relieve the Owner of any default in that respect.

 

Section 1.22       In the event that the Vessel suffers a Casualty Event which
shall include a total loss or a constructive total loss (whether actual or
agreed), or a compromised or arranged total loss, or is abandoned, or is
requisitioned for title, appropriated, confiscated, seized, or forfeited (any
such occurrence being an “Event of Loss”) then the Owner shall repay that
portion of the Secured Obligations as required by and in accordance with the
Credit Agreement, or any other Credit Document, subject to the terms thereof.

 

Section 1.23       The Owner shall immediately notify the Mortgagee of any
casualty or damage to the Vessel in an amount equal to or in excess of $500,000.

 

Section 1.24       Unless it shall have first received the written permission of
the Mortgagee, the Owner will not operate or permit the Vessel to be operated
outside of the territorial waters of the United States.

 

Article II
Events of Default and Remedies

 

Section 2.01       In case any one or more of the following events, each herein
termed an “Event of Default”, shall occur:

 

a.                 an Event of Default as defined in the Credit Agreement shall
occur; or

 

b.                 the Vessel shall be abandoned by the Owner;

 

THEN upon the occurrence and during the continuance of any such Event of Default
Mortgagee shall have the right to:

 

Exhibit J-8

--------------------------------------------------------------------------------


 

(1)  exercise all of the rights and remedies in foreclosure and otherwise given
to preferred mortgagees by the provisions of the laws of the United States of
America;

 

(2)  bring suit against the Owner to recover the debt, interest, or any other
obligation due hereunder or under the Credit Agreement or the other Credit
Documents;

 

(3)  take the Vessel, wherever the same may be, without legal process and
without being responsible for loss or damage, and the Owner or other person in
possession forthwith upon demand of the Mortgagee shall surrender to the
Mortgagee possession of the Vessel and the Mortgagee may hold, lay up, lease,
charter, operate or otherwise use the Vessel for such time and upon such terms
as it may deem to be for its best advantage, as permitted by the laws of the
United States (including, without limitation, 46 CFR § 221.19), accounting only
for the net profits, if any, arising from such use of the Vessel and charging
upon all receipts from the use of the Vessel or from any sale thereof or from
the exercise of any of the powers conferred by Subsection (4) next following,
all costs, expenses, charges or losses by reason of such use; and if at any time
the Mortgagee shall take the Vessel pursuant hereto, the Mortgagee shall have
the right to dock the Vessel for a reasonable time at any dock, pier or other
facility of the Owner without charge, or to dock same at any other place at the
cost and expense of the Owner;

 

(4)  without being responsible for loss or damage, sell the Vessel at any place
at such time as the Mortgagee may specify and in such manner as it deems
advisable, free from any claim by the Owner in admiralty, in equity, at law or
by statute, in the case of a public sale after first giving notice of the time
and place of sale with a general description of the property in the following
manner:

 

(a)  By publishing such notice for five (5) consecutive business days in some
newspaper of general circulation published in New York City, or in the
alternative, in Lloyd’s List, published in London; or in TradeWinds, or in the
Internet edition of any such newspaper;

 

(b)  by publication of a similar notice for five (5) consecutive business days
in a newspaper of general circulation or its Internet edition, if any, published
or available at or nearest the place of sale; and

 

(c)  by sending the text of the notice by registered mail, facsimile, overnight
courier service, or by hand delivery to the Owner not later than the day of
first publication; and

 

(5)  demand, collect, receive, compromise and sue for, in the name of the Owner
or otherwise, all freight, hire, earnings, issues, revenues, income and profits
of the

 

Exhibit J-9

--------------------------------------------------------------------------------


 

Vessel, all amounts due from underwriters under any insurance thereon as
payments of losses or as return premiums, or otherwise, all salvage awards and
recoveries, all recoveries in general average or otherwise and all other sums
due or to become due in respect of the Vessel, or in respect of any insurance
thereon, from any person whomsoever, and make, give and execute in the name of
the Owner acquittances, receipts, releases or other discharges for the same, and
to endorse and accept in the name of the Owner all checks, notes, drafts,
warrants, agreements and other instruments in writing with respect to the
foregoing, and the Owner does hereby irrevocably appoint the Mortgagee and its
agents, successors, and assigns the attorneys-in-fact of the Owner, upon the
happening and continuance of an Event of Default, to do all such things.

 

(a)  In the event that the Vessel shall be offered for private sale pursuant to
the exercise of the rights and remedies granted pursuant to this Article II, no
publication of notice shall be required, but the Mortgagee shall send a notice
of sale to the Owner at least ten (10) days prior to the date fixed for entering
into the contract of sale. The Mortgagee may, without notice or publication,
adjourn any public or private sale or cause such sale to be adjourned from time
to time by announcement at the time and place fixed for sale or for entering
into a contract of sale, and such sale or contract of sale may, without further
notice, be made at the time and place to which the sale or contract of sale was
so adjourned. The Mortgagee shall not be obligated to complete the sale of the
Vessel if it shall determine not to do so, regardless of whether or not a notice
of sale may have been published or given. Any private sale may be conducted
without bringing the Vessel to the place designated for such sale, and in such
manner as the Mortgagee may deem appropriate. The Owner agrees that any sale
made in accordance with this Section shall be deemed to have been made in a
commercially reasonable manner.

 

(b)  The Owner hereby appoints the Mortgagee or its agent as the
attorney-in-fact of the Owner with full power and authority to execute and
deliver to any purchaser aforesaid a good conveyance of the title to the Vessel
sold at private sale following an Event of Default.

 

Section 2.02       The Owner covenants and agrees that in addition to any and
all other rights, powers and remedies elsewhere in this Mortgage granted to and
conferred upon the Mortgagee, the Mortgagee in any suit to enforce any of its
rights, powers or remedies, if an Event of Default shall have occurred and shall
not have been cured, shall be entitled as a matter of right and not as a matter
of discretion (a) to the appointment of a receiver or receivers of the Vessel,
and any receiver so appointed shall have full rights and powers to use and
operate the Vessel or such other powers as the Court appointing such receiver
may prescribe, including but not limited to the power to pay

 

Exhibit J-10

--------------------------------------------------------------------------------


 

off the crew of the Vessel and repatriate the crew, if need be, and (b) to a
decree ordering and directing the sale and disposal of the Vessel, and the
Mortgagee may become the purchaser at any such sale and shall have the right to
credit on the purchase price any and all sums of money due under the Credit
Agreement and all other Credit Documents, or otherwise hereunder.

 

Section 2.03       In the event that the Vessel shall be arrested or detained by
a marshal or other officer of any court of law, equity or admiralty jurisdiction
or by any government authority and shall not be released from arrest or
detention, within twenty-one (21) days from the date of arrest or detention, the
Owner does hereby authorize and empower the Mortgagee, in the name of the Owner,
or its successors or assigns, to apply for and receive possession of and to take
possession of the Vessel with all the rights and powers that the Owner, or its
successors or assigns, might have or exercise in any such event; and this power
of attorney shall be irrevocable and may be exercised not only by the Mortgagee
but also by an appointee or appointees, with full power of substitution, to the
same extent as if the said appointee or appointees had been named as one of the
attorneys by express designation.

 

Section 2.04       The Owner authorizes and empowers the Mortgagee or its
appointees or any of them to appear in the name of the Owner, its successors or
assigns, in any court where a suit is pending against the Vessel because of or
on account of any alleged lien against the Vessel from which the Vessel has not
been released and to take such proceedings as to them or any of them may seem
proper towards the defense of such suit and the discharge of such lien, and all
expenditures made or incurred by them or any of them for the purpose of such
defense or discharge shall be a debt due from the Owner, its successors and
assigns, to the Mortgagee, and shall be secured by the lien of this Mortgage in
like manner and extent as if the amount and description thereof were written
herein.

 

a.                 Each and every power and remedy herein specifically given to
the Mortgagee or otherwise in this Mortgage shall be cumulative and shall be in
addition to every other power and remedy herein specifically given or now or
hereafter existing at law, in equity, in admiralty or by statute, and each and
every power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy.

 

Exhibit J-11

--------------------------------------------------------------------------------


 

b.                 No delay or omission by the Mortgagee in the exercise of any
right or power or in the pursuance of any remedy accruing upon any Event of
Default as above defined shall impair any such right, power or remedy or be
construed to be a waiver of such Event of Default or to be an acquiescence
therein; nor shall the acceptance by the Mortgagee of any security or of any
payment after an Event of Default be construed to be a waiver of any right to
take advantage of any future Event of Default or of any past Event of Default
not completely cured thereby.

 

c.                 To the fullest extent that it may lawfully do so, the Owner
agrees that it will not at any time assert, claim, plead, or take advantage of
any law relating to appraisement, valuation, stay, extension, moratorium or
redemption if as a consequence thereof the enforcement of this Mortgage would be
prevented, delayed or hindered, and the Owner hereby waives the benefit of all
such laws.

 

Section 2.05       In case the Mortgagee shall have proceeded to enforce any
right, power or remedy under this Mortgage by foreclosure, entry or otherwise
and such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Mortgagee, then and in every such
case the Owner and the Mortgagee shall be restored to their former positions and
rights hereunder with respect to the property subject to this Mortgage, and all
rights, remedies and powers of the Mortgagee shall continue as if no such
proceedings had been taken.

 

Section 2.06       The net proceeds of any judicial or other sale, and any
lease, charter, management, operation or other use of the Vessel by the
Mortgagee, of any claim for damages, of any judgment, and any insurance received
by the Mortgagee (except to the extent paid to the Owner or applied in payment
of repairs or otherwise for Owner’s benefit) shall be applied by the Mortgagee
in accordance with the Credit Agreement. The Mortgagee shall be entitled to
collect any deficiency from the Owner. The Owner shall be entitled to any
surplus, subject to setoff in favor of the Mortgagee or any Lender for any other
indebtedness of the Owner under the Credit Documents.

 

Section 2.07       Any right, power or authority granted to the Mortgagee in
this Mortgage may be exercised by the Mortgagee or such agent as the Mortgagee
shall appoint.

 

Section 2.08       Until an Event of Default shall occur, the Owner shall be
permitted to retain actual possession and use of the Vessel. Except as otherwise
expressly permitted in the Credit Agreement, Owner shall not permit or dispose
of free from the lien of this Mortgage any masts, boilers, cables, bowsprits,
sails, rigging, anchors, chains, fittings, radar, sonar,

 

Exhibit J-12

--------------------------------------------------------------------------------


 

navigational devices and supplies, engines, machinery, tackle, apparel, boats,
rigging, outfit, furniture, furnishings, appliances, tools, spare and
replacement parts, pumps, equipment, gaming fixtures and related equipment and
supplies, artwork and other appurtenances unless the same are no longer useful
or necessary in the operation of the Vessel, and first or simultaneously
replacing the same by new items of equal or better suitability and value to the
Owner, which shall forthwith become subject to the lien of this Mortgage as a
first preferred mortgage thereon.

 

Section 2.09       If at any time from and after an Event of Default and prior
to the actual sale of the Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Owner offers completely to cure all Events of
Default, with interest at the rate applicable to the Obligations at the time
(including default, penalty or other interest applicable at such time), and to
pay all expenses, advances and damages to the Mortgagee consequent on such
Events of Default, then the Mortgagee may, but shall not be obligated to, accept
such offer and payment and restore the Owner to its former position, but such
action, if taken, shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

 

Article III
Other Provisions

 

Section 3.01       Subject to compliance with the terms of the Credit Agreement,
the Mortgagee has the right to assign this Mortgage to any person or entity
without the Owner’s consent. The Owner may not assign this Mortgage to any
person or entity without the express written consent of the Mortgagee. All of
the covenants, stipulations and agreements of the Owner in this Mortgage shall
bind the Owner and its permitted successors and assigns and shall inure to the
benefit of the Mortgagee and its successors and assigns. In the event of an
assignment of this Mortgage by the Mortgagee, the term “Mortgagee”, as used
herein, shall be deemed to refer to such assignee.

 

Section 3.02       All notices, statements, reports and other communications
hereunder shall be given in accordance with Section 13.02 of the Credit
Agreement, with notices to the Owner being sent in care of the Borrower, and
notices to the Mortgagee being sent in care of the Administrative Agent.

 

Section 3.03       No amendment or waiver of any provision of this Mortgage
shall be effective unless the same shall be in writing and signed by the Owner
and the Mortgagee, and such amendment or waiver shall be effective only in the
specific instance and for the specific purpose for which given.

 

Exhibit J-13

--------------------------------------------------------------------------------


 

Section 3.04       [state-specific provision recognizing that certain remedial
provisions of the mortgage are subject to gaming laws, etc.]

 

Section 3.05       Unless an Event of Default shall have occurred and is
continuing, the Owner shall be permitted to retain actual possession and use of
the Vessel. Upon the payment and performance in full of the Secured Obligations
and the termination of all commitments under the Credit Agreement and the other
Credit Documents, subject to and in accordance with the Credit Agreement, the
Mortgagee agrees, at the expense of the Owner, to promptly submit for filing and
recording a release of this Mortgage with the United States Coast Guard National
Vessel Documentation Center.

 

Section 3.06       This Mortgage shall be governed by and construed in
accordance with the federal maritime laws and the general maritime law of the
United States of America, and (but only to the limited extent of matters not
within the scope of the foregoing) by the laws of the State of New York without
regard to conflicts of law principles that would permit or require the
application of the laws of another jurisdiction. Nothing herein shall be
construed to prevent or limit in any way the enforcement of this Mortgage in a
jurisdiction other than the United States of America, subject to the laws
(including conflicts of law principles) there in force.

 

IN WITNESS WHEREOF the Owner has executed this First Preferred Ship Mortgage as
of the day and year first above written.

 

 

 

 

[shipowner]

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

[name]

 

 

 

 

 

 

 

[title]

 

STATE OF NEW YORK

 

COUNTY OF NEW YORK

 

Exhibit J-14

--------------------------------------------------------------------------------


 

On [date], before me personally appeared [name], to me known, who being by me
duly sworn, did depose and say that his business address is [address]; that he
is the [title] of [shipowner], the [Corporation] described in and which executed
the foregoing instrument; and that he signed his name to the foregoing
instrument by authority of [the Board of Directors of the Corporation.]

 

 

 

 

 

Notary Public

 

Exhibit J-15

--------------------------------------------------------------------------------


 

Copy of the form of the Credit Agreement, excluding its
exhibits and schedules except Exhibits A-1 through A-4,
the form of the Notes (ref Recital D)

 

Mortgage Exhibit “A”

 

Exhibit J-16

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).  [It
is understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.]  Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement (as defined below).  The Standard Terms and Conditions for Assignment
and Assumption Agreement set forth in Annex 1 hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below (including, to the extent included in any
such Tranches, Letters of Credit and Swingline Loans) ([the] [each, an]
“Assigned Interest”).  [Each] [Such] sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment,
without representation or warranty by [the][any] Assignor.

 

[1.

Assignor:

 

 

 

 

2.

Assignee:

](15)

 

 

 

[1][3].

Credit Agreement:

Amended and Restated Credit Agreement, dated as of January 19, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Penn National Gaming, Inc. (“Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and as Collateral Agent,
and the other parties party thereto.

 

--------------------------------------------------------------------------------

(15)                          If the form is used for a single Assignor and
Assignee, items 1 and 2 should list the Assignor and the Assignee,
respectively.  In the case of an assignment to funds managed by the same or
related investment managers, or an assignment by multiple Assignors, the
Assignors and the Assignee(s) should be listed in the table under bracketed item
2 below.

 

Exhibit K-1

--------------------------------------------------------------------------------


 

[2.]                              Assigned Interest:(16)

 

Assignor

 

Assignee

 

Tranche
Assigned(17)

 

Aggregate Amount of
Commitment/Loans
under Relevant
Tranche for all
Lenders

 

Amount of
Commitment/Loans
under Relevant
Tranche
Assigned

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

 

[4.]                              Assigned Interest:(18)

 

Tranche Assigned

 

Aggregate Amount of
Commitment/Loans under Relevant
Tranche for all Lenders

 

Amount of
Commitment/Loans under
Relevant Tranche Assigned

[Insert Relevant Tranche]

 

$

 

 

$

 

[Insert Relevant Tranche]

 

$

 

 

$

 

 

Effective Date                , 20   .

 

Assignor[s] Information

 

Assignee[s] Information

 

 

 

Payment Instructions:

 

 

Payment Instructions:

 

 

 

--------------------------------------------------------------------------------

(16)                          Insert this chart if this Form of Assignment and
Assumption Agreement is being used for assignments to funds managed by the same
or related investment managers or for an assignment by multiple Assignors.
Insert additional rows as needed.

 

(17)                          For complex multi-tranche assignments a separate
chart for each tranche should be used for ease of reference.

 

(18)                          Insert this chart if this Form of Assignment and
Assumption Agreement is being used by a single Assignor for an assignment to a
single Assignee.

 

Exhibit K-2

--------------------------------------------------------------------------------


 

 

 

Reference:

 

 

Reference:

 

 

 

 

 

Notice Instructions:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

Reference:

 

Exhibit K-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR](19)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

[NAME OF ASSIGNEE](20)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(19)                          Add additional signature blocks, as needed, if
this Form of Assignment and Assumption Agreement is being used by funds managed
by the same or related investment managers.

 

(20)                          Add additional signature blocks, as needed, if
this Form of Assignment and Assumption Agreement is being used by funds managed
by the same or related investment managers.

 

Exhibit K-4

--------------------------------------------------------------------------------


 

[Consented to and](21) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to and Accepted:

 

 

 

 

 

[                                       ],

 

as Swingline Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

[                                       ],

 

as L/C Lender

 

 

 

By:

 

 

Name:

 

Title:](22)

 

 

 

 

 

[Consented to and Accepted:

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:] (23)

 

 

--------------------------------------------------------------------------------

(21)                          Insert only if required under Section 13.05(b) of
the Credit Agreement.

 

(22)                          Insert only if required under Section 13.05(b) of
the Credit Agreement.

 

(23)                          Insert only if required under Section 13.05(b) of
the Credit Agreement.

 

Exhibit K-5

--------------------------------------------------------------------------------


 

ANNEX I

 

PENN NATIONAL GAMING, INC.

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The] [Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the] [its]
Assigned Interest, (ii) [the] [its] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
to consummate the transactions contemplated hereby and (iv) it has received a
copy of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Assignment and to
sell and assign the Assigned Interest on the basis of which it has made such
decision; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with any Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, any other Credit Document or any other
instrument or document delivered pursuant thereto (other than this Assignment)
or any collateral thereunder, (iii) the financial condition of Borrower, any
Guarantor, any of their respective Subsidiaries or affiliates or any other
person obligated in respect of any Credit Document or (iv) the performance or
observance by Borrower, any Guarantor, any of their respective Subsidiaries or
affiliates or any other person of any of their respective obligations under any
Credit Document.

 

1.2.                            Assignee.  [The] [Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements applicable to such Assignee to be
an assignee (including to be an Eligible Assignee) under Section 13.05 of the
Credit Agreement (subject to such consents, if any, as may be required
thereunder), (iii) it is [a Revolving Lender (on the date hereof prior to giving
effect to this Assignment)](24) [(I) the parent company and/or an Affiliate of
the applicable Assignor which is at least 50% owned by such Assignor or its
parent company, (II) a Lender (on the date hereof prior to giving effect to this
Assignment) or an Affiliate of another Lender which is at least 50% owned by
such other Lender or its parent company (provided, that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an Affiliate that is at least 50% owned by such other Lender or its
parent company for the purposes of this sub-clause 1.2(a)(iii)(II)), or (III) if
the applicable Assignor is a fund that invests in loans, another fund that
invests in loans and is managed or advised by the same investment

 

--------------------------------------------------------------------------------

(24)                          Use for assignments of Revolving Commitments,
unless such representation is not applicable under the Credit Agreement

 

Exhibit K-6

--------------------------------------------------------------------------------


 

advisor of any Lender or by an Affiliate of such investment advisor],(25)
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of [the] [its] Assigned Interest, shall
have the obligations of a Lender thereunder, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase [the] [its]
Assigned Interest on the basis of which it has made such analysis and decision,
(vi) if it is organized under the laws of a jurisdiction outside the United
States, it has attached to this Assignment any tax documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it, [(vii) it was not a Disqualified Lender as of the Trade Date
applicable to this Assignment](26) and [(viii) such assignment does not result
in such Assignee holding, collectively with its Affiliates, Loans and
Commitments having an aggregate principal amount of $100 million, or
greater](27); (b) agrees that it will, independently and without reliance upon
the Administrative Agent, [the][each] Assignor, or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (c) appoints and authorizes each of the Agents to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to or otherwise
conferred upon such Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.

 

2.                                      Payment.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees,
commissions and other amounts) to [the][each] Assignor for amounts which have
accrued to such Assignor to but excluding the Effective Date and to [the] [each]
Assignee for amounts which have accrued to such Assignee from and after the
Effective Date.

 

3.                                      Effect of Assignment.  Upon the delivery
of a fully executed original hereof to the Administrative Agent, as of the
Effective Date, (i) [the] [each] Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment, have the rights and
obligations of a Lender thereunder and under the other Credit Documents and
(ii) [the] [each] Assignor shall, to the extent provided in this Assignment,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Credit Documents.

 

4.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy (or other electronic means) shall be effective as delivery of a
manually executed counterpart of this Assignment.

 

--------------------------------------------------------------------------------

(25)                          Use for assignments of Term A Facility Loans and
Term B Facility Loans, unless such representation is not applicable under the
Credit Agreement.

 

(26)                          Use for all assignments, unless Borrower is
expressly consenting herein to such Disqualified Lender being the Assignee.

 

(27)                          Use for all assignments, unless such
representation is not applicable under the Credit Agreement.

 

Exhibit K-7

--------------------------------------------------------------------------------


 

5.                                      THIS ASSIGNMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS ASSIGNMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

*                *                *

 

Exhibit K-8

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF LETTER OF CREDIT REQUEST

 

Bank of America, N.A.,
as Administrative Agent

Date:

900 W. Trade Street

Mail Code NC1-026-06-03

Charlotte, NC 28255-0001

Attention:  Darleen DiGrazia

, as L/C Lender(28)

 

[Address]

Attention:

 

 

Ladies and Gentlemen:

 

The undersigned, Penn National Gaming, Inc., a Pennsylvania corporation
(“Borrower”), refers to the Amended and Restated Credit Agreement, dated as of
January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and as Collateral Agent,
and the other parties party thereto.  For purposes of this Letter of Credit
Request, unless otherwise defined herein, all capitalized terms used herein
shall have the respective meanings provided in the Credit Agreement.

 

The undersigned hereby requests that                     (29), as L/C Lender
(the “L/C Lender”), issue a [standby] [commercial] Letter of Credit at the
request of Borrower for the account of           (30) on             , 20   (31)
(the “Date of Issuance”) in the aggregate Stated Amount of        (32).  The
requested Letter of Credit shall be denominated in [Dollars] [the Alternate
Currency].

 

--------------------------------------------------------------------------------

(28)                          Insert name of L/C Lender.

 

(29)                          Insert name of L/C Lender.

 

(30)                          Insert name of Borrower or its Subsidiary the
Letter of Credit is being issued on behalf of.

 

(31)                          Insert proposed issuance date (date must not be
beyond the fifth Business Day prior to the latest R/C Maturity Date in effect).

 

(32)                          Insert Stated Amount of Letter of Credit.

 

Exhibit L-1

--------------------------------------------------------------------------------


 

The beneficiary of the requested Letter of Credit will be             (33) and
the Letter of Credit will have a stated expiration date of              (34). 
The Letter of Credit will support                   (35).

 

The undersigned hereby certifies on behalf of Borrower and not in his individual
capacity that both immediately before and immediately after giving effect to the
issuance of the requested Letter of Credit:

 

(a)                                 each of the representations and warranties
made by the Credit Parties in Article VIII of the Credit Agreement and by each
Credit Party in each other Credit Document to which it is a party is true and
correct in all material respects on and as of the Date of Issuance with the same
force and effect as if made on and as of such date (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date is true and correct in all material respects only as such
earlier date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on the applicable date);

 

(b)                                 no Default or Event of Default shall has
occurred and is continuing;

 

(c)                                  the sum of the aggregate amount of the
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans, plus the aggregate outstanding L/C Liabilities does not exceed
the Total Revolving Commitments then in effect; and

 

(d)                                 the aggregate amount of all L/C Liabilities
does not exceed the L/C Sublimit.

 

Copies of documentation describing the proposed terms (including automatic
extension terms, if such terms are requested by Borrower), conditions and format
of the requested Letter of Credit[ and the L/C Lender’s form of application
(provided that such application does not contain any operating or financial
covenants or any provisions inconsistent with the Credit Agreement)](36) are
attached hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(33)                          Insert name and address of beneficiary.

 

(34)                          Insert the last date upon which drafts may be
presented which may not be later than the dates referred to in
Section 2.03(a)(v) of the Credit Agreement.

 

(35)                          Insert brief description of obligations to be
supported by the Letter of Credit.

 

(36)                          Include if requested by the L/C Lender as provided
in Section 2.03(b) of the Credit Agreement.

 

Exhibit L-2

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit L-3

--------------------------------------------------------------------------------

 


 

EXHIBIT M

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of [               ], [     ], made by
[                 ], ([the][each an] “Additional Credit Party”), in favor of
Bank of America, N.A., as administrative agent (in such capacity,
“Administrative Agent”) for the several banks and other financial institutions
(“Lenders”) from time to time party to the Amended and Restated Credit
Agreement, dated as of January 19, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
capitalized terms not defined herein have the same meanings given to them in the
Credit Agreement), among Penn National Gaming, Inc. (“Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto, 
Administrative Agent, Bank of America, N.A., as Collateral Agent, and the other
parties party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the parties to this Joinder Agreement wish to add [the][each]
Additional Credit Party as a Credit Party under the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises herein contained, the parties
hereto hereby agree as follows:

 

1.                                      [The][Each] undersigned Additional
Credit Party hereby acknowledges that it has received and reviewed a copy of the
Credit Agreement and acknowledges and agrees to:

 

(a)                                 join the Credit Agreement as a “Guarantor,”
as indicated with its signature below;

 

(b)                                 be bound by all covenants, agreements and
acknowledgments attributable to a Guarantor in the Credit Agreement; and

 

(c)                                  perform all obligations and duties required
of it by the Credit Agreement as a Guarantor.

 

2.                                      Without limiting the foregoing,
[the][each] Additional Credit Party, jointly and severally with Borrower and
each other Guarantor[ (including each other Additional Credit Party)], hereby
guarantees as primary obligor and not as surety to each Secured Party and its
successors and assigns, as provided in the Guarantee, prompt payment and
performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the Guaranteed Obligations strictly in accordance with
the terms thereof.

 

3.                                      [The][Each] Additional Credit Party
hereby represents and warrants that the representations and warranties required
to be made by it contained in Article VIII of the Credit Agreement and in each
of the other Credit Documents to which [the][each] Additional Credit Party is a
party, in each case, by virtue of this Joinder Agreement or otherwise, are true
and correct in all material respects (and in all respects with respect to any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language) on the date hereof as if made on and as of
the date hereof.

 

4.                                      The address and jurisdiction of
[organization] [incorporation] of [the][each] Additional Credit Party is set
forth below its name on the signature pages hereto.

 

Exhibit M-1

--------------------------------------------------------------------------------


 

5.                                      This Joinder Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page of this Joinder
Agreement by telecopy (or other electronic means) shall be effective as delivery
of a manually executed counterpart of this Joinder Agreement.

 

6.                                      THIS JOINDER AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS JOINDER AGREEMENT,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY
THE LAW OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

Exhibit M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [each of] the undersigned has caused this Joinder Agreement
to be duly executed and delivered by its proper and duly authorized officer as
of the date set forth below.

 

Dated:  [          ]

 

 

 

 

[                  ],

 

  as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Jurisdiction of [Organization] [Incorporation]:

 

Exhibit M-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit M-4

--------------------------------------------------------------------------------

 


 

EXHIBIT N

 

FORM OF

 

PERFECTION CERTIFICATE

 

                                           , 20   

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of January 19, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among (i) Penn
National Gaming, Inc., a Pennsylvania corporation (the “Borrower”), (ii) the
Guarantors from time to time party thereto, (iii) the Lenders from time to time
party thereto, (iv) Bank of America, N.A. as Administrative Agent, (v) Bank of
America, N.A. as Collateral Agent (in such capacity, the “Collateral Agent”) and
(vi) the other parties thereto.  Capitalized terms used but not defined herein
have the meanings assigned to them in the Credit Agreement.

 

As used in this Perfection Certificate, “Company” shall mean each of the
following:  Borrower and each Restricted Subsidiary of Borrower that is a Credit
Party or is otherwise required as of the date hereof to become a Credit Party
pursuant to the terms of the Credit Agreement (after giving effect to the
Transactions).  In this Perfection Certificate, unless the context clearly
requires otherwise, any reference in this Perfection Certificate to a Schedule
is to a Schedule to this Perfection Certificate and constituting a part of this
Perfection Certificate.

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement) of
the Borrower, hereby certifies, represents and warrants to the Collateral Agent
and each other Secured Party on behalf of the Borrower and each other Company as
follows, in each case as of the date hereof, after giving effect to the
Transactions:

 

1.                                      Names.

 

(a)                                 Schedule 1(a) sets forth (i) the exact legal
name of each Company as such name appears in its Organizational Document,
(ii) the type of organization of each Company, (iii) the jurisdiction of
organization of each Company and (iv) the organizational identification number,
if any, issued with respect to each Company.

 

(b)                                 Schedule 1(b) sets forth a list of all other
names (including, without limitation, other corporate or organizational names or
trade names or similar appellations) used by each Company, or any other business
or organization to which each Company became the successor by merger (other than
any merger with a Person that was a Credit Party prior to the consummation of
such merger), consolidation (other than any consolidation with a Person that was
a Credit Party prior to the consummation of such consolidation), acquisition
(other than (i) any acquisition from another Credit Party and (ii) any
acquisition involving amounts that are not material to the Companies taken as a
whole), change in form, nature or jurisdiction of organization or otherwise, now
or at any time during the past five years.

 

(c)                                  Except as set forth in Schedule 1(b), no
Company has changed its identity, organizational (i.e., corporate, partnership,
or limited liability company) structure or jurisdiction of organization in any
way during the past five years, including mergers (other than any merger with a
Person that was a Credit Party prior to the consummation of such merger),
consolidations (other than any consolidation with a Person that was a Credit
Party prior to the consummation of such consolidation) and acquisitions (other
than (i) any acquisition from a Person that was a Credit Party prior to the
consummation of such acquisition and (ii) any acquisition involving amounts that
are not material to the Companies taken as a

 

Exhibit N-1

--------------------------------------------------------------------------------


 

whole), as well as any change in the form or nature of organization.  If any
such change has occurred, include in Schedule 1(b) a brief statement of such
change and the name of each acquiree or constituent party to such merger,
consolidation or acquisition at the time of consummation of such merger,
consolidation or acquisition.

 

2.                                      Current Locations.

 

Schedule 2 sets forth the following:

 

(i)                                     the chief executive office (and, if
different, the mailing address) of each Company;

 

(ii)                                   all locations where each Company
maintains any books, records or documents relating to any of the Collateral; and

 

(iii)                                all the other places of business of each
Company.

 

3.                                      Prior Locations.

 

(a)                                 Schedule 3(a) sets forth all the information
required by Section 2(i) (other than  mailing address), 2(ii) or 2(iii) above
with respect to each location or place of business previously maintained by each
Company at any time during the past five years not previously identified in
Section 2(i), 2(ii) and 2(iii) with respect to such Company.

 

(b)                                 Schedule 3(b) sets forth all the information
required by Section 2(ii) or 2(iii) above with respect to each other location at
which, or other Person with which, any of the Collateral consisting of inventory
or equipment with a value in excess of $50.0 million has been previously held at
any time during the past five years.

 

4.                                      Reserved.

 

5.                                      Stock Ownership and Other Equity
Interests.

 

Schedule 5 sets forth a true and correct list of the following:

 

(i)                                     all the issued and outstanding Equity
Interests owned by each Company in any Person (other than directors’ qualifying
shares) (collectively, the “Owned Equity Interests”);

 

(ii)                                  the name of each issuer of such Equity
Interests;

 

(iii)                               the type of each such Owned Equity Interests
(e.g., corporation, partnership (general, limited or limited liability), limited
liability company or other entity);

 

(iv)                               the number of each certificate(s), if any,
representing or evidencing each such Owned Equity Interests;

 

(v)                                  the par values (if any) of each such Owned
Equity Interests;

 

(vi)                               the number and class (if any) of each such
Owned Equity Interests; and

 

Exhibit N-2

--------------------------------------------------------------------------------


 

(vii)                            the total ownership percentage in such issuer
such Owned Equity Interests represent.

 

6.                                      Real Property Locations.

 

(a)                                 Schedule 6(a) sets forth, with respect to
each Real Property owned by each Company, (i) the exact name of the Person that
owns such Real Property, (ii) in the case of any Mortgaged Real Property, if
different from the name identified pursuant to clause (i) above, the exact name
of the current owner of record of such Mortgaged Real Property reflected in the
records of the filing, registration or recording office for such Mortgaged Real
Property identified pursuant to the following clause, (iii) in the case of any
Mortgaged Real Property, the filing, registration or recording office in which a
Mortgage with respect to such Mortgaged Real Property must be filed, registered
or recorded in order for the Collateral Agent to obtain a perfected security
interest therein and (iv) the address (or, if there is not an address, a
description of the location) of such Real Property.

 

(b)                                 Schedule 6(b) sets forth, with respect to
each Real Property leased by each Company, (i) the exact name of the Person that
is the lessee and the lessor under the lease for such Real Property, (ii) in the
case of any Mortgaged Real Property, if a memorandum of said lease is of record
in the records of the filing, registration or recording office for such
Mortgaged Real Property identified pursuant to the following clause, if
different from the name identified pursuant to clause (i) above, the exact name
of the current lessee of record of such Mortgaged Real Property reflected in the
records of the filing, registration or recording office for such Mortgaged Real
Property identified pursuant to the following clause, (iii)  in the case of any
Mortgaged Real Property, the filing, registration or recording office in which a
Mortgage with respect to the lessee’s interest in such Mortgaged Real Property
must be filed, registered or recorded in order for the Collateral Agent to
obtain a perfected security interest therein, and (iv) the address (or, if there
is not an address, a description of the location) of such Real Property.

 

(c)                                  Schedule 6(c) sets forth any leases,
subleases, licenses or other use or occupancy arrangements of any Company as
landlord, tenant, subtenant, owner, lessor, sublessor or grantor with respect to
any Real Property not otherwise described on Schedule 6(a) or (b).

 

7.                                      Instruments, Chattel Paper, Etc.

 

Schedule 7 sets forth a true and correct list of all Instruments (other than
checks to be deposited in the ordinary course of business), transferable
records, Electronic Chattel Paper, Tangible Chattel Paper, and Intercompany
Notes held by each Company evidencing an amount in excess of $20.0 million
individually. Capitalized terms used in this paragraph 7 shall have the meanings
given to them in the Security Agreement.

 

8.                                      Commercial Tort Claims.

 

Schedule 8 sets forth a true and correct list of each Commercial Tort Claim (as
defined in the Security Agreement) held by each Company the value of which,
either individually or

 

Exhibit N-3

--------------------------------------------------------------------------------


 

when taken together with any other related Commercial Tort Claims, exceeds $15.0
million.

 

9.                                      Intellectual Property.

 

(a)                                 Schedule 9(a) sets forth all of each
Company’s issued and applied for Patents (as defined in the Security Agreement)
and material Patent Licenses (as defined in the Security Agreement), including
the name of the registered owner, the registration number and the issue date of
such Patent owned by such Company.

 

(b)                                 Schedule 9(b) sets forth all of each
Company’s registered and applied for Trademarks (as defined in the Security
Agreement) and material Trademark Licenses (as defined in the Security
Agreement), including the name of the registered owner, the registration number
and the registration date of such Trademark owned by such Company.

 

(c)                                  Schedule 9(c) sets forth all of each
Company’s registered Copyrights (as defined in the Security Agreement) and
material Copyright Licenses as defined in the Security Agreement) (excluding
licenses for commercially available software), including the name of the
registered owner, the registration number and the registration date of such
Copyright or Copyright license owned by such Company.

 

10.                               Vessels.

 

Schedule 10 sets forth, with respect to each vessel, barge or riverboat owned,
leased, used or occupied by each Company, (i) the registered or documented owner
of such vessel, barge or riverboat, (ii) the name of such vessel, barge or
riverboat, (iii) if the vessel, barge or riverboat is documented under the laws
of the United States, the official number of such vessel, barge or riverboat,
the trade endorsements on its current Certificate of Documentation, and the name
of the entity responsible for inspecting the vessel, barge or riverboat,
(iv) the location where such vessel, barge or riverboat is docked or stored and
(v) in the case of any vessel, barge or riverboat required, pursuant to the
Credit Agreement, to be subject to a preferred ship mortgage or other security
interest, the filing, registration or recording office in which such preferred
ship mortgage or other security interest with respect to such vessel, barge or
riverboat must be filed, registered or recorded in order for the Collateral
Agent to obtain a preferred mortgage lien or perfected security interest
therein.

 

[Signature Page Follows]

 

Exhibit N-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Perfection Certificate as of
the date first written above.

 

Penn National Gaming, Inc.

 

By:

 

 

Name:

Title:

 

Exhibit N-5

--------------------------------------------------------------------------------


 

SCHEDULE 1(a)

 

Legal Names, Etc.

 

Company Legal Name

 

Type of Organization

 

Jurisdiction of 
Organization

 

Organizational 
Identification Number (If 
Any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-6

--------------------------------------------------------------------------------


 

SCHEDULE 1(b)

 

Other Organizational Names

 

Company

 

Other Names Used
During Past Five Years

 

Action (by merger,
consolidation, significant
acquisition, change in form,
nature or jurisdiction of
organization)

 

Date of Action

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-7

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Locations of Offices and Collateral

 

Legal Name of 
Company

 

Chief Executive Office/ 
Location of Operating 
Facility

 

Locations of Books, 
Records or Documents 
Relating to Collateral

 

Other Places of 
Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-8

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)

 

Previously Maintained Locations, Etc.

 

Company

 

Previously Maintained 
Chief Executive Office

 

Previous Locations of 
Books, Records or 
Documents Relating to 
Collateral

 

Previously 
Maintained Other 
Place(s) of Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-9

--------------------------------------------------------------------------------


 

SCHEDULE 3(b)

 

Inventory and Equipment Previously Located

 

Company

 

Address(es) Where Inventory and Equipment
Was Previously Located

 

 

 

 

 

 

 

 

 

 

Exhibit N-10

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Stock Ownership and Other Equity Interests

 

Exhibit N-11

--------------------------------------------------------------------------------


 

SCHEDULE 6(a)

 

Owned Real Property

 

Property

 

Address/Location

 

Owner

 

Record
Owner* (if
different)

 

Filing,
Registration or
Recordation
Office*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  Mortgaged Property Only

 

Exhibit N-12

--------------------------------------------------------------------------------


 

SCHEDULE 6(b)

 

Leased Real Property

 

Property

 

Address/Location

 

Owner

 

Lessee

 

Sublessee

 

Record Owner*
(if different)

 

Filing, Registration or
Recordation Office*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Only for Mortgaged Real Property

 

Exhibit N-13

--------------------------------------------------------------------------------


 

SCHEDULE 6(c)

 

Licensed and Used Real Property

 

Property

 

Address / Location

 

Owner

 

Licensee/User

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-14

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Instruments, Chattel Paper, Etc.

 

Description

 

Original
Principal
Amount

 

Date of Issuance

 

Interest Rate

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-15

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Commercial Tort Claims

 

Exhibit N-16

--------------------------------------------------------------------------------


 

SCHEDULE 9(a)

 

Patents and Patent Licenses

 

Exhibit N-17

--------------------------------------------------------------------------------


 

SCHEDULE 9(b)

 

Trademarks and Trademarks Licenses

 

Exhibit N-18

--------------------------------------------------------------------------------


 

SCHEDULE 9(c)

 

Copyrights and Copyright Licenses

 

OWNER

 

TITLE

 

REGISTRATION 
NUMBER

 

REGISTRATION 
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-19

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

Vessels, Barges and Riverboats

 

 

OWNER

 

LESSEE

 

NAME

 

OFFICIAL
NUMBER
(IF ANY)

 

LOCATION
WHERE
DOCKED OR
STORED

 

FILING/REGISTRATION.
RECORDING OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-20

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF AUCTION PROCEDURES

 

This outline (“Outline”) is intended to summarize certain basic terms of the
Auction Procedures referred to in Section 13.05(d) of the Amended and Restated
Credit Agreement, dated as of January 19, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Penn National Gaming, Inc. (“Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent and as Collateral Agent, and the other
parties party thereto.  It is not intended to be a definitive list of all of the
terms and conditions of an auction conducted pursuant to 13.05(d) of the Credit
Agreement (an “Auction”) and all such terms and conditions shall be set forth in
the applicable Auction Procedures (which shall not set forth terms and
conditions inconsistent with this Outline that are materially adverse to
Borrower or any of its Subsidiaries without Borrower’s consent) set for such
Auction (the “Offer Documents”).  Administrative Agent, the Auction Manager, any
other Agent or any of their respective Affiliates may tender Return Bids and be
a participating Lender on the same terms and conditions set forth in this
Outline and the applicable Offer Document, and such participation shall not be
deemed a recommendation to any Lender to submit a Return Bid or to take part in
this or any other offer.  Capitalized terms used but not defined in this Outline
shall have the meanings assigned to them in the Credit Agreement.

 

1.                                      Summary.  Borrower or any of its
Subsidiaries (such Person, “Purchaser”) may conduct one or more Auctions in
order to purchase outstanding Term Loans in accordance with the terms of
Section 13.05(d) of the Credit Agreement and the applicable Auction Procedures,
which Auctions shall be conducted pursuant to the procedures described herein
and in the applicable Auction Procedures.

 

No Auction may be commenced if any other Auction has been previously commenced
and not yet completed, terminated or expired.  Two separate Auctions may not be
commenced on the same day.

 

2.                                      Notice Procedures.  In connection with
each Auction, Borrower (on behalf of Purchaser) will notify the Auction Manager
(for distribution to all Lenders) prior to 1:00 p.m. New York time on the date
on which Purchaser proposes to commence such Auction of the Term Loans that will
be the subject of the Auction pursuant to a notice in substantially the form of
Annex A hereto (a “Purchase Notice”).  Each Purchase Notice shall specify
(i) the Tranche and maximum principal face amount of Term Loans Purchaser is
willing to purchase in the Auction (the “Auction Amount”), which shall be no
less than $5,000,000 in the aggregate amount or an integral multiple of $500,000
in excess of thereof; (ii) the range of discounts to par (the “Discount Range”),
expressed as a range of prices per $1,000 (in increments of $5), at which
Purchaser would be willing to purchase such Term Loans in the Auction; and
(iii) the date on which the Auction will conclude, on which date Return Bids
(defined below) will be due by 1:00 p.m. New York time, as such date and time
may be extended (such time, the “Expiration Time”) for a period not exceeding
five (5) Business Days upon notice by Borrower (on behalf of Purchaser) to the
Auction Manager not less than 24 hours before the original Expiration Time;
provided, however, that only one extension per Auction shall be permitted.  An
Auction shall be regarded as a “Failed Auction” in the event that either
(x) Purchaser withdraws such Auction in accordance with the terms hereof or
(y) the Expiration Time occurs with no Return Bids having been received.  In the
event of a Failed Auction, Borrower shall not be permitted to deliver a new
Purchase Notice (on behalf of itself or any of its Subsidiaries) prior to the
date occurring three (3) Business Days after such withdrawal or Expiration Time,
as the case may be.

 

Exhibit O-1

--------------------------------------------------------------------------------


 

3.                                      Reply Procedures.  In connection with
any Auction, each Lender holding Term Loans of the Tranche identified in the
Purchase Notice wishing to participate in such Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation
which shall be in substantially the form of Annex B hereto (the “Return Bid”)
and which shall specify (i) a discount to par that must be expressed as a price
per $1,000 (in increments of $5) of Term Loans of such Tranche (the “Reply
Price”) (which, for the avoidance of doubt, shall be the discount to par
applicable to the outstanding principal amount of such Term Loans) within the
Discount Range and (ii) the principal amount of Term Loans of such Tranche, in
an amount not less than $1,000,000 (or such lesser amount as shall constitute
the aggregate amount of the Term Loans of such Tranche of the assigning Lender),
that such Lender is willing to offer for sale at its Reply Price (the “Reply
Amount”).  Lenders may only submit one Return Bid per Auction but each Return
Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid.  In addition to the Return Bid, the participating Lender must
execute and deliver, to be held by the Auction Manager, the Borrower Assignment
Agreement in the form included in the Offer Document.  Purchaser will not have
any obligation to purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price.  Any Lender that does not submit a Return Bid will be deemed to have
declined to participate in such Auction.

 

4.                                      Acceptance Procedures.  Based on the
Reply Prices and Reply Amounts received by the Auction Manager, the Auction
Manager, in consultation with Purchaser, will calculate the lowest Reply Price
(the “Applicable Threshold Price”), expressed as a price per $1,000 for Term
Loans of such Tranche, within the Discount Range received in the Auction that
will allow Purchaser to complete the Auction by purchasing the full Auction
Amount (or such lesser amount of Term Loans for which Purchaser has received
Return Bids within the Discount Range).  No Return Bid (or, if applicable, any
component bid thereof) will be accepted which specifies a Reply Price outside of
the applicable Discount Range.  Subject to Section 5 below, Purchaser shall
purchase Term Loans from each Lender whose Return Bid contains a Reply Price
that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”).  All principal amounts of Term Loans included in Return Bids
received at a Reply Price that is equal to or lower than the Applicable
Threshold Price will be purchased at the Applicable Threshold Price, subject to
proration as described below.

 

5.                                      Proration Procedures.  All Term Loans
offered in Return Bids (or, if applicable, any component bid thereof)
constituting Qualifying Bids at or lower than the Applicable Threshold Price
will be purchased at the Applicable Threshold Price; provided that if the
aggregate principal amount of all Term Loans for which Qualifying Bids have been
submitted in any given Auction at or lower than the Applicable Threshold Price
would exceed the Auction Amount, then Purchaser shall purchase the Term Loans
for which the Qualifying Bids submitted were at or lower than the Applicable
Threshold Price ratably based on the respective principal amounts offered and in
an aggregate amount up to the Auction Amount.  No Return Bids (or any component
thereof) will be accepted above the Applicable Threshold Price.

 

6.                                      Notification Procedures.  The Auction
Manager will calculate the Applicable Threshold Price and post the Applicable
Threshold Price and proration factor onto an internet site (including an
IntraLinks or such other electronic workspace reasonably acceptable to Borrower
(on behalf of Purchaser)) in accordance with the Auction Manager’s standard
dissemination practices promptly after the Return Bids were due.  The Auction
Manager will insert the amount of Term Loans to be assigned and the applicable
settlement date onto each applicable Borrower Assignment Agreement received in

 

Exhibit O-2

--------------------------------------------------------------------------------


 

connection with a Qualifying Bid.  Upon request of the submitting Lender, the
Auction Manager will promptly return any Borrower Assignment Agreement received
in connection with a Return Bid that is not a Qualifying Bid.

 

7.                                      Additional Procedures.  Once initiated
by a Purchase Notice, Purchaser (or if Borrower is not Purchaser, Borrower on
behalf of Purchaser) may withdraw an Auction only in the event that, as of such
time, no Return Bid has been received by the applicable Auction Manager. 
Furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will not have any withdrawal rights. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled by a Lender.  However, an Auction
may become void if the conditions to the purchase of Term Loans by Purchaser
required by the terms and conditions of Section 13.05(d) of the Credit Agreement
are not met.  The purchase price for the Term Loans purchased by Purchaser at an
Auction shall be paid directly by Purchaser, in each case directly to the
respective assigning Lender on a settlement date as determined by the Auction
Manager in consultation with Purchaser (which shall be no later than five
(5) Business Days after the date Return Bids are due).

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with Purchaser, and their determination will be final
and binding.  The Auction Manager’s interpretation of the terms and conditions
of the Offer Document, in consultation with Purchaser, will be final and
binding.

 

This Exhibit O shall not require Borrower or any of its Subsidiaries to initiate
any Auction.

 

Exhibit O-3

--------------------------------------------------------------------------------


 

ANNEX A TO EXHIBIT O

 

FORM OF PURCHASE NOTICE

 

Date:  [                          ]

 

To:  Auction Manager under the Amended and Restated Credit Agreement, dated as
of January 19, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto,  Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto. Capitalized terms used but not defined herein have the meanings given
to such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

Borrower hereby gives notice to the Lenders that it (or a Subsidiary thereof;
the Borrower or such Subsidiary, “Purchaser”) desires to conduct the following
auction of Term Loans pursuant to Section 13.05(d) of the Credit Agreement (the
“Auction”):

 

·                                          Auction Amount:  $[             ] of
[   ](37) Term [A][B] [Facility] Loans (“Applicable Tranche Term Loans”)

 

·                                          Discount Range:  Purchase price of
not less than $[        ] nor greater than $[        ] per $1,000 principal
amount of Applicable Tranche Term Loans.  Such purchase price is for the
principal of the outstanding Applicable Tranche Term Loans and excludes accrued
but unpaid interest with respect thereto prior to the applicable settlement
date.  Interest on such Applicable Tranche Term Loans accrued but unpaid through
the applicable settlement date shall be paid to the Lender that has assigned
such Applicable Tranche Term Loans to Purchaser on the next Interest Payment
Date.

 

Borrower acknowledges that this Purchase Notice may not be withdrawn other than
in accordance with the Auction Procedures.  The Auction shall be consummated in
accordance with the Auction Procedures with each return bid due by [     ]
p.m. (New York time) on [          ].

 

 

Very truly yours,

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(37)  Specify applicable Tranche.

 

Exhibit O-4

--------------------------------------------------------------------------------


 

ANNEX B TO EXHIBIT O

 

FORM OF RETURN BID

 

Date:  [                          ]

 

To:  The Auction Manager under the Amended and Restated Credit Agreement, dated
as of January [ · ], 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Penn
National Gaming, Inc. (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto,  Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto. Capitalized terms used but not defined herein have the meanings given
to such terms in the Credit Agreement or, if not defined therein, as defined in
the Purchase Notice to which this Return Bid relates.

 

Ladies and Gentlemen:

 

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid:(38)

 

 

 

Reply Price
(price per $1,000)

 

Reply Amount

 

Applicable Tranche Term Loans

 

US$

 

 

US$

 

 

Applicable Tranche Term Loans

 

US$

 

 

US$

 

 

Applicable Tranche Term Loans

 

US$

 

 

US$

 

 

 

The undersigned Lender acknowledges that interest on such Applicable Tranche
Term Loans accrued but unpaid through the applicable settlement date shall be
paid to the Lender that has assigned such Applicable Tranche Term Loans to
Purchaser on the next Interest Payment Date.

 

The purchase price of any Applicable Tranche Term Loans that are assigned
pursuant to a Borrower Assignment Agreement is requested to be disbursed to the
undersigned Lender’s account as follows:

 

Bank:

[                       ]

Account Name:

[                       ]

Acct#:

[                       ]

ABA#:

[                       ]

 

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Borrower Assignment Agreement, to be held in escrow by the
Auction Manager, obligates such

 

--------------------------------------------------------------------------------

(38)                          Lender may submit up to three component bids but
need not submit more than one.  The sum of Lender’s bid(s) may not exceed the
aggregate principal face amount of Applicable Tranche Term Loans held by it.

 

Exhibit O-5

--------------------------------------------------------------------------------


 

Lender to sell the entirety or its pro rata portion of the Reply Amount in
accordance with the Auction Procedures, as applicable, and that this Return Bid
is irrevocable.

 

 

Very truly yours,

 

 

 

[Name of Lender]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit O-6

--------------------------------------------------------------------------------


 

ANNEX C TO EXHIBIT O

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in Item 1 below (the “Assignor”) and the Assignee identified in Item
2 below (the “Assignee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement (as defined below) or,
if not defined therein, as defined in the Purchase Notice to which this
Assignment relates.  The Standard Terms and Conditions set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted below by
the Auction Manager as contemplated in the Auction Procedures, the interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the Applicable Tranche Term
Loans (the “Assigned Interest”).  Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and the
Credit Agreement, without representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                     
Assignee:                                                                                                                                            
                                             (39)

 

3.                                     
Borrower:                                                                                                                                         
PENN NATIONAL GAMING, INC.

 

4.                                      Administrative
Agent:                                                                        
BANK OF AMERICA, N.A.

 

5.                                      Credit
Agreement:                                                                                            
Amended and Restated Credit Agreement, dated as of January 19, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Penn National Gaming, Inc., the Guarantors from time
to time party thereto, the Lenders from time to time party thereto,  Bank of
America, N.A., as Administrative Agent and as Collateral Agent, and the other
parties party thereto.

 

6.                                      Assignor’s Interest in respect of
Applicable Tranche Term Loans under the Credit Agreement:

 

Facility

 

Aggregate Principal Face Amount of
Applicable Tranche Term Loans of Assignor

 

Applicable Tranche Term Loans

 

$

 

 

 

--------------------------------------------------------------------------------

(39)                          Insert applicable Purchaser.

 

Exhibit O-7

--------------------------------------------------------------------------------


 

7.                                      Assigned Interest:

 

List below the Applicable Tranche Term Loans to be assigned by Assignor to
Assignee subject to the terms and conditions of the Auction, including, without
limitation, the pro rata reduction procedures set forth in the Auction
Procedures.

 

Reply Price with
respect to
Applicable Tranche
Term Loans being
tendered to
Assignee (price per
$1,000 principal
amount)(40)

 

Reply Amount
(principal face
amount of
Applicable Tranche
Term Loans to be
Assigned to
Assignee at relevant
Reply Price)
(subject to pro rata
reduction)(41)

 

Applicable
Threshold Price
with respect to
Applicable Tranche
Term Loans
Assigned (price per
$1,000 principal
amount)(42)

 

Prorated Principal
Face Amount of
Applicable
Tranche Term
Loans Assigned(43)

 

Percentage
Assigned of
Applicable
Tranche
Term
Loans(44)

 

$

              

 

$

              

 

$

              

 

$

              

 

 

%

$

              

 

$

              

 

$

              

 

$

              

 

 

%

$

              

 

$

              

 

$

              

 

$

              

 

 

%

 

Effective Date:              , 20   [TO BE INSERTED BY AUCTION MANAGER AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

8.                                      Notice Instructions:

 

--------------------------------------------------------------------------------

(40)                          To be completed by Assignor.

 

(41)                          To be completed by Assignor.  The sum of Lender’s
Reply Amount(s) may not exceed the aggregate principal face amount of Applicable
Tranche Term Loans held by it.

 

(42)                          To be completed by the Auction Manager.

 

(43)                          To be completed by the Auction Manager, if
necessary, based on the proration procedures set forth in the Auction
Procedures.

 

(44)                          To be completed by the Auction Manager to at least
9 decimals as a percentage of the Applicable Tranche Term Loans of all Lenders
thereunder.

 

Exhibit O-8

--------------------------------------------------------------------------------


 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

with a copy to (which shall not constitute notice):

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

9.                                      The Assignor acknowledges and agrees
that (i) tenders of the Applicable Tranche Term Loans will constitute a binding
agreement between the Assignor and the Assignee in accordance with the terms and
conditions of the Auction Procedures and the Credit Agreement; (ii) validly
tendered Applicable Tranche Term Loans will be deemed to have been accepted by
the Assignee to the extent such Applicable Tranche Term Loans are part of a
Qualifying Bid upon notification by the Auction Manager to the Assignor that
such Applicable Tranche Term Loans are part of a Qualifying Bid (subject to
applicable proration in accordance with the terms and conditions of the Auction
Procedures); (iii) it does not have any withdrawal rights with respect to any
tender of its Applicable Tranche Term Loans and (iv) tenders of its Applicable
Tranche Term Loans pursuant to the Auction Procedures constitute the Assignor’s
acceptance of the terms and conditions (including the proration procedures)
contained in the Auction Procedures, the Credit Agreement and this Assignment.

 

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Applicable Tranche Term Loans to be assigned by the
Assignor to the Assignee, the Assignor hereby irrevocably constitutes and
appoints the Auction Manager as the true and lawful agent and attorney-in-fact
of the Assignor with respect to such Applicable Tranche Term Loans, with full
powers of substitution and revocation (such power of attorney being deemed to be
an irrevocable power coupled with an interest) to complete or fill-in the blanks
in this Assignment and deliver the completed Assignment to the Assignee and the
Assignor.

 

[Signature page follows]

 

Exhibit O-9

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted:

 

 

 

[                     ]

 

as Auction Manager

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit O-10

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is, and on the applicable Effective Date will be,
free and clear of any lien, encumbrance or other adverse claim; (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (iv) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own decision to enter
into this Assignment and to sell and assign the Assigned Interest on the basis
of which it has made such decision, (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document (other than by Assignor in this Assignment), (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document delivered pursuant thereto (other than this Assignment) or any
collateral thereunder, (iii) the financial condition of Borrower, any other
Credit Party, their respective Subsidiaries or affiliates or any other person
obligated in respect of any Credit Document or (iv) the performance or
observance by Borrower, any other Credit Party, their respective Subsidiaries or
affiliates or any other person of any of their respective obligations under any
Credit Document, (c) confirms and agrees that it has read and agrees to all of
the terms and conditions (including the proration procedures) of the Auction
Procedures set forth in the Offer Documents described in the Auction Procedures
and (d) acknowledges that (i) Assignee currently may have, and later may come
into possession of, information regarding the Applicable Tranche Term Loans or
the Credit Parties that is not known to it and that may be material to a
decision to enter into this Assignment (“Assignee Excluded Information”),
(ii) it has independently and without reliance on any other party made its own
analysis and determined to enter into this Assignment and to consummate the
transactions contemplated hereby notwithstanding its lack of knowledge of the
Assignee Excluded Information, (iii) the Assignee shall have no liability to it,
and Assignor hereby, to the extent permitted by law, waives and releases any
claims it may have against Assignee under applicable laws or otherwise, with
respect to the nondisclosure of the Assignee Excluded Information; provided that
the Assignee Excluded Information shall not and does not affect the truth or
accuracy of the representations or warranties set forth below in Section 1.2 of
these Standard Terms and Conditions and (iv) the Assignee Excluded Information
may not be available to the Administrative Agent, the Auction Manager or the
other Lenders.  The Assignor will, upon request, execute and deliver any
additional documents deemed by the Administrative Agent, the Auction Manager or
the Assignee to be reasonably necessary or desirable to complete the sale,
assignment and transfer of the Assigned Interest.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, and (ii) it will have transmitted

 

Exhibit O-11

--------------------------------------------------------------------------------


 

same day funds to the Assignor on the Effective Date; (b) acknowledges that
(i) Assignor currently may have, and later may come into possession of,
information regarding the Credit Documents or the Credit Parties that is not
known to it and that may be material to a decision to enter into this Assignment
(“Assignor Excluded Information”), (ii) it has independently and without
reliance on any other party made its own analysis and determined to enter into
this Assignment and to consummate the transactions contemplated hereby
notwithstanding its lack of knowledge of the Assignor Excluded Information and
(iii) Assignor shall have no liability to it, and Assignee hereby, to the extent
permitted by law, waives and releases any claims it may have against such
Assignor under applicable laws or otherwise, with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of Assignor as set forth in Section 1.1 of these
Standard Terms and Conditions; (c) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents; (d) agrees that, effective as of the
Effective Date, all of the Term Loans assigned to the Assignee pursuant to this
Assignment shall immediately and automatically be cancelled for all purposes and
no longer outstanding (and may not be resold, assigned or participated out by
the Assignee) for all purposes under the Credit Agreement and all of the other
Credit Documents and (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender until such time as the Loans assigned
to it hereunder are automatically cancelled on the Effective Date.

 

1.3                               No Violation of Laws.  Each of the Assignor
and Assignee acknowledges that, as of the date hereof and in relation to this
Assignment or the transactions contemplated herein, it has not violated any
applicable laws relating to this Assignment or the transactions contemplated
herein.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments of interest in respect of
the Assigned Interest (excluding payments of principal) to the Assignor for
amounts which have accrued but are unpaid to but excluding the Effective Date. 
No interest shall accrue with respect to the Assigned Interest from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy (or email) shall be effective as delivery of a manually executed
counterpart of this Assignment.  This Assignment and any claims, controversies,
disputes, or causes of action (whether arising under contract law, tort law or
otherwise) based upon or relating to this Assignment, shall be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice of law principles that would apply the law of another
jurisdiction.

 

Exhibit O-12

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF OPEN MARKET ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Open Market Assignment and Assumption Agreement (this “Assignment”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in Item 1 below (the “Assignor”) and the
Assignee identified in Item 2 below (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement (as defined below).  The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Tranches of Term Loans identified
below (the “Assigned Interest”).  Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and the
Credit Agreement, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

                                          (45)

 

 

 

3.

Borrower:

PENN NATIONAL GAMING, INC.

 

 

 

4.

Administrative Agent:

BANK OF AMERICA, N.A.

 

 

 

5.

Credit Agreement:

Amended and Restated Credit Agreement, dated as of January 19, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Penn National Gaming, Inc. (“the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and as Collateral Agent,
and the other parties party thereto.

 

 

 

6.

Assigned Interest:

 

 

Tranche of Term
Loans Assigned

 

Aggregate Amount of Term Loans under
Relevant Tranche for all Lenders

 

Amount of Term Loans under Relevant
Tranche Assigned

 

 

 

$

 

$

 

 

--------------------------------------------------------------------------------

(45)         Insert name of Borrower of applicable Subsidiary.

 

Exhibit P-1

--------------------------------------------------------------------------------


 

Effective Date:              , 20

 

8.             Notice Instructions:

 

ASSIGNOR:

ASSIGNEE:

 

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

Notices:

Notices:

 

 

 

 

Attention:

Attention:

Telecopier:

Telecopier:

 

 

with a copy to (which shall not constitute notice):

with a copy to (which shall not constitute notice):

 

 

 

 

Attention:

Attention:

Telecopier:

Telecopier:

 

[Signature page follows]

 

Exhibit P-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit P-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR OPEN MARKET

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is, and on the Effective Date will be, free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and to
consummate the transactions contemplated hereby and (iv) it has received a copy
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Assignment and to
sell and assign the Assigned Interest on the basis of which it has made such
decision; (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with any Credit Document
(other than by Assignor in this Assignment), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other  instrument or document
delivered pursuant thereto (other than this Assignment) or any collateral
thereunder, (iii) the financial condition of Borrower, any other Credit Party,
any of their respective Subsidiaries or affiliates or any other person obligated
in respect of any Credit Document or (iv) the performance or observance by
Borrower, any other Credit Party, any of their respective Subsidiaries or
affiliates or any other person of any of their respective obligations under any
Credit Document and (c) acknowledges that (i) Assignee currently may have, and
later may come into possession of, information regarding the Assigned Interest
or the Credit Parties that is not known to it and that may be material to a
decision to enter into this Assignment (“Assignee Excluded Information”),
(ii) it has independently and without reliance on any other party made its own
analysis and determined to enter into this Assignment and to consummate the
transactions contemplated hereby notwithstanding its lack of knowledge of the
Assignee Excluded Information, (iii) the Assignee shall have no liability to it,
and the Assignor hereby, to the extent permitted by law, waives and releases any
claims it may have against the Assignee under applicable laws or otherwise, with
respect to the nondisclosure of the Assignee Excluded Information; provided that
the Assignee Excluded Information shall not and does not affect the truth or
accuracy of the representations or warranties set forth below in Section 1.2 of
this Standard Terms and Conditions and (iv) the Assignee Excluded Information
may not be available to the Administrative Agent or the other Lenders.  The
Assignor will, upon request, execute and deliver any additional documents deemed
by the Administrative Agent or the Assignee to be reasonably necessary or
desirable to complete the sale, assignment and transfer of the Assigned
Interest.

 

1.2        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it will have transmitted same day funds to the Assignor on the
Effective Date; (b) acknowledges that the Assignor (i) currently may have, and
later may come into possession of, information regarding the Credit Documents or
the Credit Parties that is not known to it and that may be material to a
decision to enter into this Assignment (“Assignor Excluded Information”),
(ii) it has independently and without reliance on any other party made its own
analysis and determined to enter into this Assignment and to consummate the
transactions contemplated thereby notwithstanding its lack of knowledge of the
Assignor Excluded Information and (iii) the Assignor shall have no liability to
it, and the Assignee hereby, to the extent permitted by law, waives and releases
any claims it may have against such Assignor under applicable laws or otherwise,
with respect to the nondisclosure of the Assignor Excluded Information; provided
that the Assignor Excluded Information shall not and does not

 

Exhibit P-4

--------------------------------------------------------------------------------


 

affect the truth or accuracy of the representations or warranties of Assignor as
set forth above in Section 1.1 of this Standard Terms and Condition; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor, or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Documents; (d) agrees that,
effective as of the Effective Date, all of the Term Loans assigned to the
Assignee pursuant to this Assignment shall immediately and automatically be
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by the Assignee) for all purposes under the Credit
Agreement and all of the other Credit Documents and (e) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender until
such time as the Loans assigned to it hereunder are automatically cancelled on
the Effective Date.

 

1.3          No Violation of Laws.  Each of the Assignor and Assignee
acknowledges that, as of the date hereof and in relation to this Assignment or
the transactions contemplated herein, it has not violated any applicable laws
relating to this Assignment or the transactions contemplated herein.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments of interest in respect of the Assigned Interest
(excluding payments of principal) to the Assignor for amounts which have accrued
but are unpaid to but excluding the Effective Date.  No interest shall accrue
with respect to the Assigned Interest from and after the Effective Date.

 

3.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy (or other electronic means)
shall be effective as delivery of a manually executed counterpart of this
Assignment.

 

4.             THIS ASSIGNMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR
CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE)
BASED UPON OR RELATING TO THIS ASSIGNMENT, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

*              *              *

 

Exhibit P-5

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF TERM LOAN EXTENSION AMENDMENT

 

This form is intended to summarize certain basic terms of a Term Loan Extension
Amendment pursuant to and in accordance with the terms and conditions of
Section 2.13 of the Credit Agreement.  The following provisions may be modified
or deleted and additional provisions added as may be necessary or advisable, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of Section 2.13 of the Credit Agreement.

 

TERM LOAN EXTENSION AMENDMENT, dated as of              , 20[  ] (this
“Agreement”), by and among the Lenders party hereto (each, an “Extending Lender”
and, collectively, the “Extending Lenders”), PENN NATIONAL GAMING, INC., a
Pennsylvania corporation (“Borrower”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of January 19, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, Administrative Agent, Bank of America, N.A., as Collateral Agent,
and the other parties party thereto; capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request that all or a portion of the Term Loans of any Tranche be modified
to constitute another Tranche of Term Loans in order to extend the final
maturity date thereof, in each case, by, among other things, entering into one
or more Extension Amendments with Lenders of the applicable Term Loans.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Extending Lender hereby agrees to modify the Term Loans set forth on
Schedule A annexed hereto into Extended Term Loans (as defined in the Credit
Agreement), on the terms and subject to the conditions set forth below:(46)

 

1.                                      Term Loans Extended.  Upon the
effectiveness hereof, the Term [   ](47) Facility Loans of each Extending
Lender, in the aggregate principal amount specified on Schedule A hereto, shall
be modified into Term [         ](48) Facility Loans (the “Extended Term
Loans”).  Except as set forth

 

--------------------------------------------------------------------------------

(46)                          Insert items as applicable, with respect to the
Extended Term Loans, with such modifications as may be agreed to by the parties
hereto to the extent consistent with the Credit Agreement.

 

(47)                          Insert Tranche letter of Term Loans being
extended.

 

(48)                          Insert Tranche letter of Extended Term Loans.

 

Exhibit Q-1

--------------------------------------------------------------------------------


 

below or in the Credit Agreement, the Extended Term Loans shall have all of the
same terms as the Term Loans from which they were modified.

 

2.                                      Maturity Date.  The Extended Term Loans
shall mature on [          ], 20[  ].

 

3.                                      Interest Rates.  The Applicable Margin
with respect to the Extended Term Loans shall be (A) [     ]% per annum, in the
case of ABR Loans, and (B) [     ]% per annum, in the case of LIBOR Loans.(49)

 

4.                                      Amortization.  [The amortization
schedule set forth on Annex C of the Credit Agreement is hereby replaced in its
entirety with the amortization schedule set forth on Schedule B hereto, which
reflects](50) [The amortization schedule set forth in Section 3.01(c) of the
Credit Agreement is hereby amended as set forth on Schedule B hereto, which
amendment reflects](51)(i) the amortization schedule (including the principal
amounts payable pursuant thereto) of the Extended Term Loans and (ii) ratable
adjustments to the existing amortization schedule (including the principal
amounts payable pursuant thereto) of the Term Loans of the Existing Term Loan
Tranche to reflect the amount of the Extended Term Loans (it being understood,
for the avoidance of doubt, that such adjustments shall not reduce the amount of
any previously scheduled amortization payment payable to any Lender with respect
to Term Loans of the Existing Term Loan Tranche which are not extended pursuant
hereto).  In any event, the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche.

 

[5.                                  Financial Covenants.  The covenants set
forth in Section 10.08 are hereby modified as set forth on Schedule C hereto;
provided that such modifications shall become effective only after the Final
Maturity Date in effect immediately prior to giving effect to this
Agreement.](52)

 

[6.                                  Other Fees.  Borrower agrees to pay each
Extending Lender a fee equal to [   ]% of the aggregate principal amount of such
Lender’s Term Loans being extended hereby on [            , 20[  ]].](53)

 

7.                                      Credit Agreement.  The Credit Agreement
shall be deemed amended to reflect (x) the terms set forth in Sections 1 through
[5] of this Agreement and (y) the additional amendments set forth on Schedule D
hereto(54).  Except as set forth in this Agreement (including the Schedules
hereto), the

 

--------------------------------------------------------------------------------

(49)                          Insert pricing grid if applicable.

 

(50)                          Use for extension of Term A Facility Loans.

 

(51)                          Use for extension of Term B Facility Loans.

 

(52)                          Insert modifications to financial covenants, if
any.

 

(53)                          Insert fees to be paid to Extending Lenders, if
any.

 

(54)                          To include such amendments as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of Section 2.13 of the Credit Agreement (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of Administrative Agent and Borrower, to give effect
to the terms and provisions of the Extended Term Loans).

 

Exhibit Q-2

--------------------------------------------------------------------------------


 

Extended Term Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents.

 

8.                                      Borrower’s Certifications.  By its
execution of this Agreement, the undersigned officer, to the best of his or her
knowledge, and Borrower hereby certify that:

 

(i)                                     Both before and after giving effect to
this Agreement, the representations and warranties made by the Credit Parties in
Article VIII of the Credit Agreement and by each Credit Party in each other
Credit Document to which it is a party are true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) as of such earlier date).

 

(ii)                                  Both before and after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing.

 

9.                                      Borrower Covenants.  By its execution of
this Agreement and as a condition to the effectiveness hereof, Borrower hereby
covenants that Borrower shall deliver or cause to be delivered the following
documents: [           ], together with all other documents reasonably requested
by Administrative Agent in connection with this Agreement.

 

10.                               Recordation of the Extended Term Loans.  Upon
execution and delivery hereof, Administrative Agent will revise the Register to
reflect the modification of those Term Loans modified hereby into Extended Term
Loans as provided herein.

 

11.                               Amendment, Modification and Waiver.  Subject
to future amendments and other modifications to the Credit Agreement made
pursuant to the terms thereof, this Agreement may not be amended, modified or
waived except by an instrument or instruments in writing signed and delivered on
behalf of each of the parties hereto.

 

12.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

13.                               GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

14.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions

 

Exhibit Q-3

--------------------------------------------------------------------------------


 

of this Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Agreement in any other jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as would be enforceable.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy (or email) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[Signature Page Follows]

 

Exhibit Q-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Term Loan Extension Amendment as of the date
set forth above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit Q-5

--------------------------------------------------------------------------------


 

 

[NAME OF EXTENDING LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

Amount of Term [  ] Facility Loans

 

 

Held:

$

 

 

 

 

Amount of Term [  ] Facility Loans

 

 

Requested to be Extended:

$

 

Exhibit Q-6

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit Q-7

--------------------------------------------------------------------------------


 

SCHEDULE A
TO TERM LOAN EXTENSION AMENDMENT

 

Name of Extending Lender

 

Principal Amount
Extended

 

[                  ]

 

$

              

 

[                  ]

 

$

              

 

 

 

Total: $

         

 

 

Exhibit Q-8

--------------------------------------------------------------------------------


 

SCHEDULE B
TO TERM LOAN EXTENSION AMENDMENT

 

Amortization Schedule

 

Exhibit Q-9

--------------------------------------------------------------------------------


 

SCHEDULE C
TO TERM LOAN EXTENSION AMENDMENT

 

Financial Covenant Modifications

 

Exhibit Q-10

--------------------------------------------------------------------------------


 

SCHEDULE D
TO TERM LOAN EXTENSION AMENDMENT

 

Additional Amendments to Credit Agreement

 

Exhibit Q-11

--------------------------------------------------------------------------------


 

EXHIBIT R

 

FORM OF REVOLVING EXTENSION AMENDMENT

 

This form is intended to summarize certain basic terms of a Revolving Loan
Extension Amendment pursuant to and in accordance with the terms and conditions
of Section 2.13 of the Credit Agreement.  The following provisions may be
modified or deleted and additional provisions added as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of Section 2.13 of the Credit Agreement.

 

REVOLVING EXTENSION AMENDMENT, dated as of              , 20[  ] (this
“Agreement”), by and among the Lenders party hereto (each, an “Extending Lender”
and, collectively, the “Extending Lenders”), PENN NATIONAL GAMING, INC., a
Pennsylvania corporation (“Borrower”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of January 19, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, Administrative Agent, Bank of America, N.A., as Collateral Agent,
and the other parties party thereto; capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request that all or a portion of the Revolving Commitments of any Tranche be
modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof, in each case, by, among other things,
entering into one or more Extension Amendments with Lenders of the applicable
Revolving Commitments.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Extending Lender hereby agrees to modify the Revolving Commitments and
related Revolving Loans set forth on Schedule A annexed hereto into Extended
Revolving Commitments and Extended Revolving Loans, respectively, in each case,
on the terms and subject to the conditions set forth below:(55)

 

--------------------------------------------------------------------------------

(55)                          Insert items as applicable, with respect to the
Extended Revolving Commitments, with such modifications as may be agreed to by
the parties hereto to the extent consistent with the Credit Agreement.

 

Exhibit R-1

 

--------------------------------------------------------------------------------


 

1.                                      Revolving Commitments and Revolving
Loans Extended.  Upon the effectiveness hereof,  [   ](56) Revolving Commitments
and [   ] Revolving Loans of each Extending Lender, in the amounts specified on
Schedule A hereto, shall be modified into [   ](57) Revolving Commitments (the
“Extended Revolving Commitments”) and [   ] Revolving Loans (the “Extended
Revolving Loans”), respectively.  Except as set forth below or in the Credit
Agreement, the Extended Revolving Commitments and Extended Revolving Loans shall
have all of the same terms as the Revolving Commitments and Revolving Loans, as
applicable, from which they were modified.

 

2.                                      Termination Date/Maturity Date.  The
Extended Revolving Commitments and the Extended Revolving Loans shall terminate
or mature, as applicable, on [          ], 20[  ].

 

3.                                      Interest Rates.  The Applicable Margin
with respect to the Extended Revolving Loans shall be (A) [     ]% per annum, in
the case of ABR Loans, and (B) [     ]% per annum, in the case of LIBOR
Loans.(58)

 

[4.                                  Financial Covenants.  The covenants set
forth in Section 10.08 are hereby modified as set forth on Schedule B hereto;
provided that such modifications shall become effective only after the Final
Maturity Date in effect immediately prior to giving effect to this
Agreement](59)

 

5.                                      Applicable Fee Percentage.  The
Applicable Fee Percentage with respect to the Extended Revolving Commitments
shall be [     ]% per annum.(60)

 

[6.                                  Other Fees.  Borrower agrees to pay each
Extending Lender a fee equal to [   ]% of the aggregate amount of such Lender’s
Revolving Commitments being extended hereby on [            , 20[  ].]

 

7.                                      Credit Agreement.  The Credit Agreement
shall be deemed amended to reflect (x) the terms set forth in Sections 1 through
[5] of this Agreement and (y) the additional amendments set forth on Schedule C
hereto(61).  Except as set forth in this Agreement (including the Schedules
hereto), the

 

--------------------------------------------------------------------------------

(56)                          Insert Tranche of Revolving Commitments being
extended.

 

(57)                          Insert Tranche of Revolving Commitments being
extended.

 

(58)                          Insert pricing grid if applicable.

 

(59)                          Insert modifications to financial covenants, if
any.

 

(60)                          Insert pricing grid if applicable.

 

(61)                          To include such amendments as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of Section 2.13 of the Credit Agreement (including,
without limitation, (A) amendments to Section 2.04(b)(iii) and
Section 2.09(b)(i) of the Credit Agreement to permit reductions of Tranches of
Revolving Commitments (and prepayments of the related Revolving Loans) with an
R/C Maturity Date prior to the R/C Maturity Date applicable to the Extended
Revolving Commitments without a concurrent reduction of the Extended Revolving
Commitments and (B) such other technical amendments as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
give effect to the terms and provisions of the Extended Revolving Commitments or
the Extended Revolving Loans, as applicable).

 

Exhibit R-2

 

--------------------------------------------------------------------------------


 

Extended Revolving Commitments and Extended Revolving Loans shall otherwise be
subject to the provisions of the Credit Agreement and the other Credit
Documents.

 

8.                                      Borrower’s Certifications.  By its
execution of this Agreement, the undersigned officer, to the best of his or her
knowledge, and Borrower hereby certify that:

 

(i)                                     Both before and after giving effect to
this Agreement, the representations and warranties made by the Credit Parties in
Article VIII of the Credit Agreement and by each Credit Party in each other
Credit Document to which it is a party are true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) as of such earlier date).

 

(ii)                                  Both before and after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing.

 

9.                                      Borrower Covenants.  By its execution of
this Agreement and as a condition to the effectiveness hereof, Borrower hereby
covenants that Borrower shall deliver or cause to be delivered the following
documents: [           ], together with all other documents reasonably requested
by Administrative Agent in connection with this Agreement.

 

10.                               Recordation of the Extended Revolving
Commitments and the Extended Revolving Loans.  Upon execution and delivery
hereof, Administrative Agent will revise the Register to reflect the
modification of those Revolving Commitments and Revolving Loans modified hereby
into Extended Revolving Commitments and Extended Revolving Loans as provided
herein.

 

11.                               Amendment, Modification and Waiver.  Subject
to future amendments and other modifications to the Credit Agreement made
pursuant to the terms thereof, this Agreement may not be amended, modified or
waived except by an instrument or instruments in writing signed and delivered on
behalf of each of the parties hereto.

 

12.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

13.                               GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

14.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions

 

Exhibit R-3

 

--------------------------------------------------------------------------------


 

of this Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Agreement in any other jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as would be enforceable.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy (or email) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[Signature Page Follows]

 

Exhibit R-4

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Revolving Extension Amendment as of the date
set forth above.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit R-5

 

--------------------------------------------------------------------------------


 

 

[NAME OF EXTENDING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Notice Address:

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

Amount of [ ](62)

 

 

Revolving Commitments Held:

$

 

 

 

 

Amount of [ ]

 

 

Revolving Loans Held:

$

 

 

 

 

Amount of [ ](63)

 

 

 Revolving Commitments

 

 

Requested to be Extended:

$

 

 

 

 

Amount of [ ](64)

 

 

Revolving Loans

 

 

Requested to be Extended:

$

 

--------------------------------------------------------------------------------

(62)                          Insert Tranche of Revolving Commitments being
extended.

 

(63)                          Insert Tranche of Revolving Commitments being
extended.

 

(64)                          Insert Tranche of Revolving Commitments being
extended.

 

Exhibit R-6

 

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[[                 ],

 

as L/C Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](65)

 

 

 

 

 

[[                 ],

 

as Swingline Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](66)

 

 

 

--------------------------------------------------------------------------------

(65)                          Include if the L/C Lender’s consent is required
pursuant to Section 2.13(d) of the Credit Agreement.

 

(66)                          Include if the Swingline Lender’s consent is
required pursuant to Section 2.13(d) of the Credit Agreement.

 

Exhibit R-7

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO REVOLVING EXTENSION AMENDMENT

 

 

Name of
Extending Lender

 

Revolving Commitments
Extended

 

Revolving
Loans Extended(67)

 

[                  ]

 

$

              

 

$

               

 

[                  ]

 

$

              

 

$

               

 

 

 

Total: $         

 

Total: $         

 

 

--------------------------------------------------------------------------------

(67)                          To be in same proportion as Revolving Commitments
extended.

 

Exhibit R-8

 

--------------------------------------------------------------------------------


 

SCHEDULE B
TO TERM LOAN EXTENSION AMENDMENT

 

Financial Covenant Modifications

 

Exhibit R-9

 

--------------------------------------------------------------------------------


 

SCHEDULE C
TO TERM LOAN EXTENSION AMENDMENT

 

Additional Amendments to Credit Agreement

 

Exhibit R-10

 

--------------------------------------------------------------------------------


 

EXHIBIT S

 

FORM OF

 

PARI PASSU INTERCREDITOR AGREEMENT

 

dated as of

 

[               ], 20[   ]

 

Among

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent for the Credit Agreement Secured
Parties,

 

[                                       ],
as the Initial Other Authorized Representative,

 

[                                       ],
as the Initial Other Collateral Agent,

 

and

 

each additional Authorized Representative and Collateral Agent from time to time
party hereto

 

Exhibit S-1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

 

SECTION 1.01.

Certain Defined Terms

5

SECTION 1.02.

Terms Generally

13

 

 

 

ARTICLE II

 

 

 

 

Priorities and Agreements with Respect to Shared Collateral

 

 

 

 

SECTION 2.01.

Subordination

14

SECTION 2.02.

No Payment Subordination; Nature of Senior Lender Claims

14

SECTION 2.03.

Prohibition on Contesting Liens

15

SECTION 2.04.

No New Liens

15

SECTION 2.05.

Perfection of Liens

16

SECTION 2.06.

Certain Cash Collateral

16

 

 

 

ARTICLE III

 

 

 

 

 

Enforcement

 

 

 

 

 

SECTION 3.01.

Exercise of Remedies

16

SECTION 3.02.

Cooperation

19

SECTION 3.03.

Actions upon Breach

19

 

 

 

ARTICLE IV

 

 

 

 

 

Payments

 

 

 

 

 

SECTION 4.01.

Application of Proceeds

19

SECTION 4.02.

Payments Over

20

 

 

 

ARTICLE V

 

 

 

 

 

Other Agreements

 

 

 

 

 

SECTION 5.01.

Releases

20

SECTION 5.02.

Insurance and Condemnation Awards

22

 

Exhibit S-2

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.03.

Amendments to Second Priority Collateral Documents

22

SECTION 5.04.

Rights as Unsecured Creditors

23

SECTION 5.05.

Gratuitous Bailee for Perfection

24

SECTION 5.06.

When Discharge of Senior Obligations is Deemed Not to Have Occurred

25

SECTION 5.07.

Purchase Right

26

 

 

 

ARTICLE VI

 

 

 

 

 

Insolvency or Liquidation Proceedings

 

 

 

 

SECTION 6.01.

Financing Issues

27

SECTION 6.02.

Relief from the Automatic Stay

28

SECTION 6.03.

Adequate Protection

28

SECTION 6.04.

Preference Issues

29

SECTION 6.05.

Separate Grants of Security and Separate Classifications

29

SECTION 6.06.

No Waivers of Rights of Senior Secured Parties

30

SECTION 6.07.

Application

30

SECTION 6.08.

Other Matters

30

SECTION 6.09.

506(c) Claims

30

SECTION 6.10.

Reorganization Securities

30

 

 

 

ARTICLE VII

 

 

 

 

 

Reliance; etc.

 

 

 

 

 

SECTION 7.01.

Reliance

31

SECTION 7.02.

No Warranties or Liability

31

SECTION 7.03.

Obligations Unconditional

31

 

 

 

ARTICLE VIII

 

 

 

 

 

Miscellaneous

 

 

 

 

 

SECTION 8.01.

Conflicts

32

SECTION 8.02.

Continuing Nature of this Agreement; Severability

32

SECTION 8.03.

Amendments; Waivers

33

SECTION 8.04.

Information Concerning the Financial Condition of the Company and the
Subsidiaries

33

SECTION 8.05.

Subrogation

34

SECTION 8.06.

Application of Payments

34

SECTION 8.07.

Release of Grantors

34

SECTION 8.08.

Dealings with Grantors

34

SECTION 8.09.

Additional Debt Facilities

34

SECTION 8.10.

Consent to Jurisdiction; Waivers

35

SECTION 8.11.

Notices

36

 

Exhibit S-3

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.12.

Further Assurances

37

SECTION 8.13.

GOVERNING LAW; WAIVER OF JURY TRIAL

37

SECTION 8.14.

Binding on Successors and Assigns

37

SECTION 8.15.

Section Titles

37

SECTION 8.16.

Counterparts

37

SECTION 8.17.

Authorization

37

SECTION 8.18.

No Third Party Beneficiaries; Successors and Assigns

37

SECTION 8.19.

Effectiveness

38

SECTION 8.20.

Administrative Agent and Representative

38

SECTION 8.21.

Relative Rights

38

SECTION 8.22.

Survival of Agreement

38

 

Exhibit S-4

 

--------------------------------------------------------------------------------


 

PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of
[                  ], 20[  ], among BANK OF AMERICA, N.A., as administrative
agent and collateral agent for the Credit Agreement Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Administrative Agent”), [                                                  ],
as Authorized Representative for the Initial Other First Lien Secured Parties
(in such capacity and together with its successors in such capacity, the
“Initial Other Authorized Representative”), [                                 ],
as collateral agent for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Collateral Agent”) and each additional Authorized Representative and Collateral
Agent from time to time party hereto for the Other First Lien Secured Parties of
the Series with respect to which it is acting in such capacity.

 

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
January [ · ], 2017 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among PENN NATIONAL
GAMING, INC., a Pennsylvania corporation (the “Borrower”), each Subsidiary of
the Borrower party thereto from time to time, the Lenders party thereto from
time to time, the Administrative Agent and the other parties named therein and
(ii) the Amended and Restated Security Agreement, dated as of January [ · ],
2017 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Security Agreement”), among the Borrower, each Subsidiary of the
Borrower party thereto from time to time and the Administrative Agent.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Other Authorized Representative (for
itself and on behalf of the Initial Other First Lien Secured Parties), the
Initial Other Collateral Agent (for itself and on behalf of the Initial Other
First Lien Secured Parties) and each additional Authorized Representative and
Collateral Agent (for itself and on behalf of the Other First Lien Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01              Construction; Certain Defined Terms.

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the

 

Exhibit S-5

 

--------------------------------------------------------------------------------


 

same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.

 

(b)           Without limiting the provisions of Section 2.03, it is the
intention of the First Lien Secured Parties of each Series that the holders of
First Lien Obligations of such Series (and not the First Lien Secured Parties of
any other Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have a valid and perfected security interest
in any of the Collateral securing any other Series of First Lien Obligations
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of First Lien Obligations) on a basis
ranking prior to the security interest of such Series of First Lien Obligations
but junior to the security interest of any other Series of First Lien
Obligations or (ii) the existence of any Collateral for any other Series of
First Lien Obligations that is not Shared Collateral (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
First Lien Obligations, an “Impairment” of such Series); provided that the
existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations.  In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including, without limitation, the right to receive distributions
in respect of such Series of First Lien Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such First
Lien Obligations subject to such Impairment.  Additionally, in the event the
First Lien Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such First Lien Obligations or the Secured Credit
Documents governing such First Lien Obligations shall refer to such obligations
or such documents as so modified.

 

(c)           As used in this Agreement, the following terms have the meanings
specified below:

 

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

 

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

 

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

 

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

Exhibit S-6

 

--------------------------------------------------------------------------------


 

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative; provided, in each case, that if there
shall occur one or more Non-Controlling Authorized Representative Enforcement
Dates, the Applicable Authorized Representative shall be the Authorized
Representative that is the Major Non-Controlling Authorized Representative in
respect of the most recent Non-Controlling Authorized Representative Enforcement
Date.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Secured Parties, the Initial Other
Authorized Representative, and (iii) in the case of any other Series of Other
First Lien Obligations or Other First Lien Secured Parties that become subject
to this Agreement after the date hereof, the Person named as Authorized
Representative for such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now
constituted or hereafter amended.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign bankruptcy, insolvency, receivership or similar law for the relief of
debtors.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations, the Initial Other Collateral Agent, and (iii) in the case of any
other Series of Other First Lien Obligations or Other First Lien Secured Parties
that become subject to this Agreement after the date hereof, the Person named as
Collateral Agent for such Series in the applicable Joinder Agreement.

 

Exhibit S-7

 

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlling Secured Parties” means (i) at any time when the Administrative
Agent is the Applicable Collateral Agent, the Credit Agreement Secured Parties
and (ii) at any other time, the Series of First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative.

 

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

 

“Credit Agreement Collateral Documents” means the Security Agreement, the other
“Security Documents” (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Administrative Agent for the purpose of
securing any Credit Agreement Obligations.

 

“Credit Agreement Obligations” means all amounts owing to any lender, or agent
under any Credit Document or any affiliate thereof, pursuant to the terms of any
Credit Document, including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the Credit Agreement, whether or not such interest or fees are allowed claims
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts and including, without
limitation, the “Secured Obligations” as defined in the Security Agreement;
provided that Credit Agreement Obligations shall include obligations under Swap
Contracts or Cash Management Agreements secured under the Credit Agreement
Collateral Documents.

 

“Credit Agreement Secured Parties” means the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Credit Agreement.

 

“Credit Documents” mean the Credit Agreement, each Credit Agreement Collateral
Document and the other “Credit Documents” (as defined in the Credit Agreement).

 

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

 

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by, and
no longer required to be secured by, Shared Collateral.  The term “Discharged”
shall have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Administrative
Agent (under the Credit Agreement so Refinanced) or the Borrower to each Other
First Lien Collateral Agent and each other Authorized Representative as the
“Credit Agreement” for purposes of this Agreement.

 

Exhibit S-8

 

--------------------------------------------------------------------------------


 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

 

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Documents, and with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

 

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

 

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Grantors” means the Borrower and each Subsidiary of the Borrower which has
granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations.

 

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

 

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

 

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

 

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, the Initial Other Security Agreement and any security documents and
other operative agreements evidencing or governing the indebtedness and other
obligations thereunder, and the liens securing such indebtedness and other
obligations, including any agreement entered into for the purpose of securing
the Initial Other First Lien Obligations.

 

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.

 

Exhibit S-9

 

--------------------------------------------------------------------------------


 

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

 

“Initial Other Security Agreement” means the [Security Agreement dated as of
      among the Initial Other Authorized Representative and [       ], and each
other [       ] agreement entered into in favor of the [       ] for the purpose
of securing any Initial Other First Lien Obligations][described the security
agreement, collateral agreement or other document pursuant to which the Initial
Other First Lien Obligations are secured.].

 

“Insolvency or Liquidation Proceeding” means:

 

(i)            any case commenced by or against the Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(ii)           any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Borrower or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

(iii)          any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

 

“Joinder Agreement” means the document substantially in the form of Exhibit A to
this Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $100,000,000 that constitutes the
largest outstanding principal amount (including contingent reimbursement
agreements in respect of letters of credit) of any then outstanding Series of
First Lien Obligations; provided, however, that if there are two outstanding
Series of Other First Lien Obligations which have an equal outstanding principal
amount, the Series of Other First Lien Obligations with the earlier maturity
date shall be considered to have the larger outstanding principal amount for
purposes of this definition and if such Series of other First Lien Obligations
have the same existing principal amount, the Major Non-Controlling Authorized
Representative shall be determined by vote of the holders of such Series of
Other First Lien Obligations constituting a majority of the amount of such
Series of Other First Lien Obligations.

 

Exhibit S-10

 

--------------------------------------------------------------------------------


 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 150 days
(throughout which 150-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an “Event of Default” (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an “Event of Default” (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (A) at any time the
Applicable Authorized Representative has commenced and is diligently pursuing
any enforcement action with respect to Shared Collateral or (B) at any time the
Grantor that has granted a security interest in Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

 

“Other First Lien Agreement” means any indenture, including the Initial Other
First Lien Agreement and/or credit agreement (excluding the Credit Agreement) or
other agreement, document or instrument, pursuant to which any Grantor has or
will incur Other First Lien Obligations; provided that, in each case, the
indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

 

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Administrative Agent.

 

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the Initial Other First Lien Obligations or any Series of Additional
Senior Class Debt; provided that, in each case, the indebtedness thereunder
(other than the Initial Other First Lien Obligations) has been designated as
Other First Lien Obligations pursuant to Section 5.14 hereto.

 

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the Initial Other First Lien  Secured Party) pursuant
to the terms of any Other First Lien Agreement (including the Initial Other
First Lien Agreement), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest and fees accruing
subsequent to the

 

Exhibit S-11

 

--------------------------------------------------------------------------------


 

commencement of a Bankruptcy Case at the rate provided for in the respective
Other First Lien Agreement, whether or not such interest or fees are allowed
claims under any such proceeding or under applicable state, federal or foreign
law), penalties, fees, expenses, indemnifications, reimbursements, damages and
other liabilities, obligations under Swap Contracts or Cash Management
Agreements to the extent secured under Other First Lien Security Documents with
any Other First Lien Secured Party or affiliate thereof (or a person that was an
Other First Lien Secured Party or affiliate thereof at the time the applicable
Other First Lien Obligations were entered into), reimbursement obligations in
respect of letters of credit issued and subject to Other First Lien Documents
whether drawn or undrawn and guarantees of the foregoing amounts and including,
without limitation, the “Obligations” as defined in the Other First Lien
Security Documents; provided that the aggregate principal amount of Other First
Lien Obligations in excess of the amount of indebtedness permitted to be secured
on a pari passu basis with the Credit Agreement Obligations pursuant to the
Credit Agreement and any fees, interest and expenses related to such excess
amount pursuant to the applicable Other First Lien Agreement (such excess amount
together with the related fees, interest and expenses, the “Excess Other First
Lien Obligations”) shall not constitute Other First Lien Obligations or First
Lien Obligations for purposes of this Agreement.

 

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative and Collateral Agent with respect
thereto and shall include the Initial Other First Lien Secured Parties.

 

“Other First Lien Security Documents” means any security agreement, mortgage,
pledge or any other document now existing or entered into after the date hereof
that creates Liens on any assets or properties of any Grantor to secure the
Other First Lien Obligations.

 

“Permitted Credit Agreement Pari Passu Indebtedness” means any Indebtedness
referenced in clause (B) of Section 13.04(e) of the Credit Agreement.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise.  Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of any Collateral Agent under
the terms of the First Lien Security Documents.  All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meaning
assigned to them in the New York UCC.

 

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

Exhibit S-12

 

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, or the chief financial officer or
treasurer of Borrower.

 

“Restricted Assets” means all licenses, permits, franchises, approvals or other
authorizations from any Governmental Authority from time to time granted to or
otherwise held by the Borrower or any other Grantor to the extent the same
constitute “Excluded Property” under (and as defined in) any First Lien Security
Documents or are similarly carved out from the granting clause or the collateral
thereunder.

 

“Sale Proceeds” means (i) the proceeds from the sale of the Borrower or one or
more of the Grantors as a going concern or from the sale of the Restricted
Assets as a going concern, (ii) the proceeds from another sale or disposition of
(x) any assets of the Grantors that include any Restricted Assets or (y) any
assets of the Grantors that benefit from any Restricted Assets or (iii) any
other economic value (whether in the form of cash or otherwise) received or
distributed that is associated with the Restricted Assets.

 

“Secured Credit Document” means (i) the Credit Agreement and the “Credit
Documents” (as defined in the Credit Agreement), (ii) the Initial Other First
Lien Documents and (iii) the Other First Lien Documents.

 

“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.

 

“Senior Facilities” means the Credit Agreement and any indenture, credit
agreement or other governing agreement with respect to any Additional Senior
Class Debt.

 

“Series” means (i) with respect to the First Lien Secured Parties, each of
(A) the Credit Agreement Secured Parties (in their capacities as such), (B) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(C) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and
(ii) with respect to any First Lien Obligations, each of (A) the Credit
Agreement Obligations, (B) the Initial Other First Lien Obligations and (C) the
Other First Lien Obligations incurred pursuant to any Other First Lien Document,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Authorized Representative (in its capacity as such for such Other First
Lien Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid
security interest or Lien at such time; provided that collateral consisting of
cash and cash equivalents pledged to secure Credit Agreement Obligations
consisting of reimbursement obligations in respect of letters of credit or
otherwise held by the Administrative Agent pursuant to Section 2.03 of the
Credit Agreement (or any equivalent successor provision) or pledged to secure
similar obligations in any other First Lien Documents shall be applied as
specified in the Credit Agreement or other applicable First Lien Document and
will not constitute Shared Collateral.  If more than two Series of First Lien
Obligations are outstanding at any time and the holders of less than all
Series of First Lien Obligations hold a valid security interest or Lien in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of First Lien Obligations that hold a valid security interest
or Lien in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid security interest or Lien
in such Collateral at such time.

 

Exhibit S-13

 

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate option, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect the Borrower or any of its subsidiaries against
fluctuations in interest rates, currency exchange rates, commodity prices, or
similar risks.

 

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.01              Priority of Claims.

 

(a)           Anything contained herein or in any of the Secured Credit
Documents to the contrary notwithstanding (but subject to Section 1.01(b)), if
an Event of Default has occurred and is continuing, and the Applicable
Collateral Agent is taking action to enforce rights in respect of any Shared
Collateral, Restricted Assets or Sale Proceeds or any distribution is made in
respect of any Shared Collateral, Restricted Assets or Sale Proceeds in any
Bankruptcy Case of any Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral, , Restricted Assets or Sale Proceeds the
proceeds of any sale, collection or other liquidation of any such Shared
Collateral, Restricted Assets or Sale Proceeds by any First Lien Secured Party
or received by the Applicable Collateral Agent or any First Lien Secured Party
pursuant to any such intercreditor agreement with respect to such Shared
Collateral, Restricted Assets or Sale Proceeds and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Shared Collateral and all proceeds
of any such distribution being collectively referred to as “Proceeds”), shall be
applied by such Applicable Collateral Agent in the following order:

 

(i)            FIRST, to the payment of all reasonable costs and expenses
incurred by each Collateral Agent (in its capacity as such) in connection with
such collection or sale or otherwise in connection with this Agreement, any
other Secured Credit Documents or any of the First Lien Obligations, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Secured Credit
Documents;

 

Exhibit S-14

 

--------------------------------------------------------------------------------


 

(ii)                                  SECOND, subject to Section 1.01(b), to the
extent Proceeds remain after the application pursuant to preceding clause (i),
to the payment in full of the First Lien Obligations of each Series secured by
such Shared Collateral (the amounts so applied to be distributed among the First
Lien Secured Parties pro rata in accordance with the respective principal
amounts of such First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

 

(iii)                               THIRD, any balance of such Proceeds
remaining after the application pursuant to preceding clauses (i) and (ii), to
the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

If, despite the provisions of this Section 2.01(a), any First Lien Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Secured Party shall hold
such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

 

(b)                                 Notwithstanding the foregoing, with respect
to any Shared Collateral for which a third party (other than a First Lien
Secured Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists.

 

(c)                                  It is acknowledged that the First Lien
Obligations of any Series may, subject to the limitations set forth in the then
extant Secured Credit Documents, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, Refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the First Lien Secured Parties of any Series.

 

(d)                                 Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the First Lien Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.01(b)), (i) each First Lien Secured Party hereby agrees that the Liens
securing each Series of First Lien Obligations on any Shared Collateral shall be
of equal priority and (ii) the benefits and proceeds of the Shared Collateral
shall be shared among the First Lien Secured Parties as provided herein,
regardless of the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing any Series of First Lien Obligations, granted
on the Shared Collateral.

 

SECTION 2.02                                           Actions with Respect to
Shared Collateral, Restricted Assets or Sale Proceeds; Prohibition on Contesting
Liens.

 

(a)                                 With respect to any Shared Collateral,
Restricted Assets or Sale Proceeds, notwithstanding Section 2.01, only the
Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral, Restricted Assets or Sale Proceeds (including with respect to
any

 

Exhibit S-15

 

--------------------------------------------------------------------------------


 

intercreditor agreement with respect to any Shared Collateral, Restricted Assets
or Sale Proceeds).  At any time when the Administrative Agent is the Applicable
Collateral Agent, no Other First Lien Secured Party shall or shall instruct any
Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, Shared Collateral, Restricted Assets or
Sale Proceeds (including with respect to any intercreditor agreement with
respect to Shared Collateral, Restricted Assets or Sale Proceeds), whether under
any Other First Lien Security Document, applicable law or otherwise, it being
agreed that only the Administrative Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any remedies with respect to such Shared Collateral at such time.

 

(b)                                 With respect to any Shared Collateral at any
time when any Other First Lien Collateral Agent is the Applicable Collateral
Agent, (i) such Other First Lien Collateral Agent shall act only on the
instructions of the Applicable Authorized Representative, (ii) such Other First
Lien Collateral Agent shall not follow any instructions with respect to such
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral, Restricted Assets or Sale Proceeds) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, such Shared Collateral (including
with respect to any intercreditor agreement with respect to such Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only such Other First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Other First Lien Security Documents applicable to it, shall
be entitled to take any such actions or exercise any such remedies with respect
to such Shared Collateral.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First Lien Obligations, the Applicable Collateral
Agent (acting on the instructions of the Applicable Authorized Representative)
may deal with the Shared Collateral, Restricted Assets or Sale Proceeds as if
such Applicable Collateral Agent had a senior and exclusive Lien on such Shared
Collateral, Restricted Assets or Sale Proceeds.  No Non-Controlling Authorized
Representative or Non-Controlling Secured Party will contest, protest or object
to any foreclosure proceeding or action brought by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
or any other exercise by the Applicable Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party of any rights and
remedies relating to the Shared Collateral or to cause the Applicable Collateral
Agent to do so.  The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party, the Applicable Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral, Restricted Assets or Sale Proceeds.

 

(d)                                 Without limiting the provisions of
Section 4.02, each Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each First
Lien Security

 

Exhibit S-16

 

--------------------------------------------------------------------------------


 

Document with respect to Shared Collateral, Restricted Assets or Sale Proceeds
and to execute releases in connection therewith.

 

SECTION 2.03                                           No Interference; Payment
Over; Exculpatory Provisions.

 

(a)                                 Except, in each case, with respect to any
Excess Other First Lien Obligations or any Security Document or Lien securing
the Excess Other First Lien Obligations, to the extent of such Excess Other
First Lien Obligations, each First Lien Secured Party agrees that (i) it will
not challenge or question or support any other Person in challenging or
questioning, in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement (including in any
Insolvency or Liquidation Proceeding); provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any First Lien Secured
Party from challenging or questioning the validity or enforceability of any
First Lien Obligations constituting unmatured interest or the validity of any
Lien relating thereto pursuant to Section 502(b)(2) of the Bankruptcy Code;
(ii) it will not take or cause to be taken any action the purpose or intent of
which is, or could reasonably be expected, to interfere, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Applicable Collateral Agent or any other First Lien Secured Party to
exercise any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Applicable Collateral Agent or any other First Lien Secured
Party of any right, remedy or power with respect to any Shared Collateral,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Applicable Collateral Agent
or any other First Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Shared Collateral, (v) it will not seek, and hereby waives any right, to have
any Shared Collateral or any part thereof marshaled upon any foreclosure or
other disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Collateral Agent or any other First Lien Secured Party to enforce
this Agreement.

 

(b)                                 Each First Lien Secured Party hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any such Shared Collateral, pursuant to any
First Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding or through
any other exercise of remedies (including pursuant to any intercreditor
agreement), at any time prior to the Discharge of each of the First Lien
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other First Lien Secured Parties having a security interest in
such Shared Collateral and promptly transfer any such Shared Collateral,
proceeds or payment, as the case may be, to the Applicable Collateral Agent for
such Shared Collateral, to be distributed by such Applicable Collateral Agent in
accordance with the provisions of Section 2.01(a) hereof.

 

(c)                                  None of the Applicable Collateral Agent,
any Applicable Authorized Representative or any other First Lien Secured Party
shall be liable for any action taken or omitted to be taken by the Applicable
Collateral Agent, such Applicable Authorized Representative or other First Lien
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement

Exhibit S-17

 

--------------------------------------------------------------------------------


 

SECTION 2.04                                           Automatic Release of
Liens.

 

(a)                                 If, at any time any Shared Collateral is
transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement of Liens on the Shared Collateral by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

 

(b)                                 Each Collateral Agent and each Authorized
Representative agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the Applicable Collateral Agent to evidence and confirm any
release of Shared Collateral (or any guaranty) provided for in this Section.

 

SECTION 2.05                                           Certain Agreements with
Respect to Bankruptcy or Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any Insolvency or Liquidation
Proceeding by or against Borrower or any other Grantor or any of their
subsidiaries.

 

(b)                                 If any Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Secured Party (other than any Controlling
Secured Party or any Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Applicable 
Authorized Representative, shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the First
Lien Secured Parties as set forth in this Agreement (other than any Liens of the
First Priority Secured Parties constituting DIP Financing Liens), (C) if any
amount of such DIP Financing

 

Exhibit S-18

 

--------------------------------------------------------------------------------


 

or cash collateral is applied to repay any of the First Lien Obligations, such
amount is applied pursuant to Section 2.01(a) of this Agreement, and (D) if any
First Lien Secured Parties are granted adequate protection with respect to the
First Lien Obligations subject hereto, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection are applied pursuant to Section 2.01(a) of
this Agreement; provided that the First Lien Secured Parties of each
Series shall have a right to object to (x) the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral and (y) any aspect of a DIP Financing relating to
any provision or content of a plan of reorganization or any similar dispositive
restructuring plan other than to the extent such provision or content provides
for payment of the DIP Financing in full; and provided further that the First
Lien Secured Parties receiving adequate protection shall not object to any other
First Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First Lien Secured Parties in connection
with a DIP Financing or use of cash collateral; and provided further that the
First Lien Secured Parties receiving adequate protection shall not object to any
other First Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First Lien Secured Parties in connection
with a DIP Financing or use of cash collateral.

 

SECTION 2.06                                           Reinstatement.  In the
event that any of the First Lien Obligations shall be paid in full and such
payment or any part thereof shall subsequently, for whatever reason (including
an order or judgment for disgorgement of a preference under Title 11 of the
Bankruptcy Code, or any similar law, or the settlement of any claim in respect
thereof), be required to be returned or repaid, the terms and conditions of this
Article II shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash.

 

SECTION 2.07                                           Insurance.  As between
the First Lien Secured Parties, the Applicable Collateral Agent (acting at the
direction of the Applicable Authorized Representative), shall have the right
(but no obligation) to adjust or settle any insurance policy or claim covering
or constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral solely to the extent the Applicable Collateral Agent or
holders of the Series of First Lien Obligations represented by the Applicable
Collateral Agent possess such right in the First Lien Documents.

 

SECTION 2.08                                           Refinancings.  The First
Lien Obligations of any Series may be Refinanced, in whole or in part, in each
case, without notice to, or the consent (except to the extent a consent is
otherwise required to permit the Refinancing transaction under any Secured
Credit Document) of any First Lien Secured Party of any other Series, all
without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

 

SECTION 2.09                                           Possessory Collateral
Agent as Gratuitous Bailee for Perfection.

 

(a)                                 The Possessory Collateral shall be delivered
to the Administrative Agent and the Administrative Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section

 

Exhibit S-19

 

--------------------------------------------------------------------------------


 

2.09; provided that at any time the Administrative Agent is not the Applicable
Collateral Agent, the Administrative Agent shall, at the request of the
Applicable Collateral Agent, promptly deliver all Possessory Collateral to the
Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral).  The Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct or gross negligence.

 

(b)                                 Each Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

(c)                                  The duties or responsibilities of each
Collateral Agent under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other First Lien Secured Party for purposes of perfecting
the Lien held by such First Lien Secured Parties therein.

 

(d)                                 No Collateral Agent shall have any
obligation whatsoever to any First Lien Secured Party to ensure that the
Possessory Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 2.09. The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Possessory Collateral
constituting Shared Collateral or any other Shared Collateral in its possession
or control as gratuitous bailee in accordance with this Section 2.09 and
delivering the Possessory Collateral constituting Shared Collateral as provided
herein.

 

(e)                                  None of the Collateral Agents or any of the
First Lien Secured Parties shall have by reason of the Secured Credit Documents,
this Agreement or any other document a fiduciary relationship with respect to
the other Collateral Agents or any other First Lien Secured Party, and each
Collateral Agent and each First Lien Secured Party hereby waives and releases
the other Collateral Agents and First Lien Secured Parties from all claims and
liabilities arising pursuant to any Collateral Agent’s role under this
Section 2.09 as gratuitous bailee with respect to the Possessory Collateral
constituting Shared Collateral or any other Shared Collateral in its possession
or control.

 

SECTION 2.10                                           Amendments to First Lien
Security Documents.

 

(a)                                 Without the prior written consent of the
Administrative Agent, each Other First Lien Collateral Agent agrees that no
Other First Lien Security Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Other First Lien Security Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

 

(b)                                 Without the prior written consent of each
Other First Lien Collateral Agent, the Administrative Agent agrees that no
Credit Agreement Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Credit Agreement Collateral Document would
be prohibited by, or

 

Exhibit S-20

 

--------------------------------------------------------------------------------


 

would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

 

(c)                                  In determining whether an amendment to any
First Lien Security Document is permitted by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Borrower stating
that such amendment is permitted by this Section 2.10.

 

ARTICLE III

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower.  Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

 

ARTICLE IV

 

THE APPLICABLE COLLATERAL AGENT

 

SECTION 4.01                                              Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on any Applicable Collateral Agent to any Non-Controlling Secured Party or
give any Non-Controlling Secured Party the right to direct any Applicable
Collateral Agent, except that each Applicable Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof.

 

In furtherance of the foregoing, each Non-Controlling Secured Party acknowledges
and agrees that the Applicable Collateral Agent shall be entitled, for the
benefit of the First Lien Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties.  Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or

 

Exhibit S-21

 

--------------------------------------------------------------------------------


 

otherwise liquidate all or any portion of such Shared Collateral (or any other
Collateral securing any First Lien Obligations), in any manner that would
maximize the return to the Non-Controlling Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Non-Controlling
Secured Parties from such realization, sale, disposition or liquidation.  Each
of the First Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First Lien Obligations or any other First Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrower or any of
its Subsidiaries, as debtor-in-possession.  Notwithstanding any other provision
of this Agreement, the Applicable Collateral Agent shall not (i) accept any
Shared Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First Lien Obligations for whom such Collateral constitutes Shared Collateral or
(ii) “credit-bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

 

ARTICLE 4.02             Powers of Attorney.

 

Each Non-Controlling Authorized Representative and Collateral Agent that is not
the Applicable Collateral Agent, for itself and on behalf of the First Lien
Secured Parties of the Series for whom it is acting, hereby irrevocably appoints
the Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of such Non-Controlling Authorized
Representative, Collateral Agent or First Lien Secured Party, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purpose of this Agreement, including
the exercise of any and all remedies under each First Lien Security Document
with respect to Shared Collateral and the execution of releases in connection
therewith.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.01                                           Notices.  All notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

Exhibit S-22

 

--------------------------------------------------------------------------------


 

(a)                                 if to the Administrative Agent, to it at:

 

[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(b)                                 if to the Initial Other Collateral Agent, to
it at:

 

[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(c)                                  if to the Initial Other Authorized
Representative, to it at:

 

[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(d)                                 if to the Borrower or any Grantor, to the
Borrower at:

 

[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(e)                                  if to any other Authorized Representative
or Collateral Agent, to it at the address set forth in the applicable Joinder
Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01. 
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

Exhibit S-23

 

--------------------------------------------------------------------------------


 

SECTION 5.02                                           Waivers; Amendment;
Joinder Agreements.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative and each Collateral Agent (other
than any Authorized Representative and Collateral Agent with respect to any
Discharged Series of First Lien Obligations) (and with respect to any such
termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Borrower’s consent or
which increases the obligations or reduces the rights of the Borrower or any
other Grantor, with the consent of the Borrower).

 

(c)                                  Notwithstanding the foregoing, without the
consent of any First Lien Secured Party, any Authorized Representative may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.14 of this Agreement and upon such execution and
delivery, such Authorized Representative and the Other First Lien Secured
Parties and Other First Lien Obligations of the Series for which such Authorized
Representative is acting shall be subject to the terms hereof and the terms of
the Other First Lien Security Documents applicable thereto.

 

(d)                                 Notwithstanding the foregoing, without the
consent of any other Authorized Representative or First Lien Secured Party, the
Collateral Agents may effect amendments and modifications to this Agreement to
the extent necessary or advisable to reflect any incurrence of any Other First
Lien Obligations in compliance with the Credit Agreement and the other Secured
Credit Documents.

 

SECTION 5.03                                           Parties in Interest. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, as well as the other First
Lien Secured Parties, all of whom are intended to be bound by, and to be third
party beneficiaries of, this Agreement.

 

SECTION 5.04                                           Survival of Agreement. 
All covenants, agreements, representations and warranties made by any party in
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

 

SECTION 5.05                                           Counterparts.  This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

Exhibit S-24

 

--------------------------------------------------------------------------------


 

SECTION 5.06                                           Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 5.07                                           Governing Law.  This
Agreement and any claims, controversies, disputes, or causes of action (whether
arising under contract law, tort law or otherwise) based upon or relating to
this Agreement, shall be governed by, and construed in accordance with, the law
of the State of New York without giving effect to any choice of law principles
that would apply the law of another jurisdiction.

 

SECTION 5.08                                           Submission to
Jurisdiction; Waivers.  Each Collateral Agent and each Authorized
Representative, on behalf of itself and the First Lien Secured Parties of the
Series for whom it is acting, irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien
Security Documents, or for recognition and enforcement of any judgment in
respect thereof, to the general jurisdiction of the state and federal courts
located in New York County and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
Section 5.01;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First Lien Secured Party) to effect
service of process in any other manner permitted by law or shall limit the right
of any party hereto (or any First Lien Secured Party) to sue in any other
jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 5.09                                           WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES

 

Exhibit S-25

 

--------------------------------------------------------------------------------


 

HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

 

SECTION 5.10                                           Headings.  Article,
Section and Annex headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

SECTION 5.11                                           Conflicts.  In the event
of any conflict or inconsistency between the provisions of this Agreement and
the provisions of any of the other Secured Credit Documents or First Lien
Security Documents, the provisions of this Agreement shall control.

 

SECTION 5.12                                           Provisions Solely to
Define Relative Rights.  The provisions of this Agreement are and are intended
solely for the purpose of defining the relative rights of the First Lien Secured
Parties in relation to one another.  None of the Borrower, any other Grantor or
any other creditor thereof shall have any rights or obligations hereunder,
except as expressly provided in this Agreement and none of the Borrower or any
other Grantor may rely on the terms hereof (other than Sections 2.04, 2.05,
2.08, 2.09 and Article V).  Nothing in this Agreement is intended to or shall
impair the obligations of any Grantor, which are absolute and unconditional, to
pay the First Lien Obligations as and when the same shall become due and payable
in accordance with their terms.

 

SECTION 5.13                                           Integration.  This
Agreement together with the other Secured Credit Documents and the First Lien
Security Documents represents the entire agreement of each of the Grantors and
the First Lien Secured Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by any Grantor, the Administrative Agent, any or any other First Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First Lien Security
Documents.

 

SECTION 5.14                                           Other First Lien
Obligations.

 

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement or the Other First Lien Documents, the Borrower may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the liens securing the Credit Agreement Obligations and the
Other First Lien Obligations; provided, that, so long as the Discharge of Credit
Agreement Obligations has not occurred, such indebtedness qualifies as Permitted
Credit Agreement Pari Passu Indebtedness (such indebtedness referred to as
“Additional Senior Class Debt”).  Any such Additional Senior Class Debt may be
secured by a Lien on a ratable basis, in each case under and pursuant to the
Other First Lien Documents, if and subject to the condition that the Collateral
Agent and Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior
Class Debt Representative,” respectively), acting on behalf of the holders of
such Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior
Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iii) of the immediately succeeding
paragraph.

 

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

 

(i)                                     such Additional Senior Class Debt
Representative and such Additional Senior Class Debt Collateral Agent shall have
executed and delivered an instrument substantially in the

 

Exhibit S-26

 

--------------------------------------------------------------------------------


 

form of Exhibit A (with such changes as may be reasonably approved by each
Collateral Agent and such Additional Senior Class Debt Representative) pursuant
to which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, and such Additional Senior Class Debt Collateral Agent
becomes a Collateral Agent hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative and the related Additional Senior Class Debt Parties
become subject hereto and bound hereby;

 

(ii)                                  the Borrower shall have (x) if requested
by the Collateral Agents, delivered to each Collateral Agent true and complete
copies of each of the Other First Lien Documents relating to such Additional
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the Borrower and (y) identified in a certificate of an authorized officer the
obligations to be designated as Other First Lien Obligations and the initial
aggregate principal amount or face amount thereof; and

 

(iii)                               the Other First-Lien Documents, as
applicable, relating to such Additional Senior Class Debt shall provide that
each Additional Senior Class Debt Party with respect to such Additional Senior
Class Debt will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Additional Senior Class Debt.

 

For the avoidance of doubt, in the event any Additional Senior Class Debt is
incurred under a then-existing Senior Facility (and the Additional Senior
Class Debt Representative and Additional Senior Class Debt Collateral Agent with
respect to such Senior Facility is already party to this Agreement as an
Authorized Representative), then such Additional Senior Class Debt
Representative and Additional Senior Class Debt Collateral Agent, as applicable,
does not need to execute any of the Joinder Agreements referred to above and the
certificate and documents referred to in Section 5.14(ii) above are not required
to be delivered.

 

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Senior Debt Collateral Agent in
accordance with this Section 5.14, each other Authorized Representative and
Collateral Agent shall acknowledge such execution and delivery thereof, subject
to the terms of this Section 5.14.  Each Collateral Agent and each Authorized
Representative agrees to enter into an instrument substantially in the form of
Exhibit A hereto upon the request of the Borrower in connection with the
incurrence of any Additional Senior Class Debt; provided, however, that the
failure of any Collateral Agent, Authorized Representative to so acknowledge or
return shall not affect the status of such debt as Additional First Lien Debt if
the other requirements of this Section 5.14 are satisfied.

 

SECTION 5.15                                           Agent Capacities.  Except
as expressly provided herein, Bank of America, N.A. is acting in the capacity of
administrative agent and collateral agent solely for the Credit Agreement
Secured Parties.  Except as expressly provided herein, the Initial Other
Authorized Representative and the Initial Other Collateral Agent is acting in
the capacity of a collateral agent and authorized representative solely for the
Initial Other Secured Parties.

 

[Remainder of this page intentionally left blank]

 

Exhibit S-27

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                        ],

 

as Initial Other Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                         ],

 

as Initial Other Authorized Representative

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit S-28

 

--------------------------------------------------------------------------------


 

CONSENT OF GRANTORS

 

Dated:

 

Reference is made to the Pari Passu Intercreditor Agreement, dated as of
[       ], between BANK OF AMERICA, N.A., as Administrative Agent, [         ],
as Initial Other Authorized Representative and [          ], as Initial Other
Collateral Agent, as the same may be amended, restated, supplemented, waived, or
otherwise modified from time to time (the “Intercreditor Agreement”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.

 

Each Grantor has read the foregoing Intercreditor Agreement and consents
thereto.  Each Grantor agrees that it will not, and will cause each of its
Subsidiaries that are Grantors to not, take any action that would be contrary to
the express provisions of the foregoing Intercreditor Agreement, agrees to abide
by the requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no First Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement.  Each Grantor
confirms that the foregoing Intercreditor Agreement is for the sole benefit of
the First Lien Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

 

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Borrower and the other Grantors shall not have any right to consent to or
approve any amendment, modification or waiver of any provision of the
Intercreditor Agreement except as set forth therein or to the extent their
rights or obligations are adversely affected (in which case the Borrower shall
have the right to consent to or approve any such amendment, modification or
waiver).

 

Without limitation to the foregoing, each Grantor agrees to take, and to cause
each other of its Subsidiaries that are Grantors to take, such further action
and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Applicable Collateral Agent may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

 

This Consent and any claims, controversies, disputes, or causes of action
(whether arising under contract law, tort law or otherwise) based upon or
relating to this Consent, shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to any choice of
law principles that would apply the law of another jurisdiction.  Notices
delivered to the Grantors pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

 

Exhibit S-29

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[GRANTORS]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit S-30

 

--------------------------------------------------------------------------------


 

Exhibit A
to Intercreditor Agreement

 

[FORM OF] JOINDER NO. [       ] dated as of [              ], 20[   ] (the
“Joinder Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of
[         ], [  ], (the “Intercreditor Agreement”), among BANK OF AMERICA, N.A.,
as Administrative Agent, [         ], as Initial Other Authorized Representative
and [          ], as Initial Other Collateral Agent, and the additional
Authorized Representatives and additional Collateral Agents from time to time a
party thereto.(68)

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.            As a condition to the ability of the Borrower to incur Other First
Lien Obligations and to secure such Additional Senior Class Debt with the liens
and security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the Intercreditor Agreement.  Section 5.14 of the Intercreditor
Agreement provides that such Additional Senior Class Debt Representative may
become an Authorized Representative, such Additional Senior Class Debt
Collateral Agent may become a Collateral Agent, and such Additional Senior
Class Debt and such Additional Senior Class Debt Parties may become subject to
and bound by, the Intercreditor Agreement, pursuant to the execution and
delivery by the Additional Senior Class Debt Representative and the Additional
Senior Class Debt Collateral Agent of an instrument in the form of this Joinder
and the satisfaction of the other conditions set forth in Section 5.14 of the
Intercreditor Agreement.  The undersigned Additional Senior Class Debt
Representative (the “New Representative”) and Additional Senior Class Debt
Collateral Agent (the “New Collateral Agent”) are executing this Joinder
Agreement in accordance with the requirements of the Intercreditor Agreement and
the First Lien Security Documents.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.         In accordance with Section 5.14 of the Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as an Authorized
Representative or a Collateral Agent, respectively, and the New Representative
and the New Collateral Agent, on their behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agree to all the terms and provisions of the
Intercreditor Agreement applicable to them as Authorized Representative and
Collateral Agent, respectively, and to the Additional Senior Class Debt Parties
that they represent as Other First Lien Secured Parties.  Each reference to an
“Authorized Representative” in the Intercreditor Agreement shall be deemed to
include the New Representative, and each reference to a “Collateral Agent” in
the Intercreditor Agreement shall be deemed to include the New Collateral
Agent.  The Intercreditor Agreement is hereby incorporated herein by reference.

 

--------------------------------------------------------------------------------

(68)         In the event of the Refinancing of the Credit Agreement
Obligations, this Joinder will be revised to reflect joinder by a new Credit
Agreement Collateral Agent

 

Exhibit S-31

 

--------------------------------------------------------------------------------


 

SECTION 2.         Each of the New Representative and New Collateral Agent
represent and warrant to each Collateral Agent, each Authorized Representative
and the other First Lien Secured Parties, individually, that (a) it has full
power and authority to enter into this Joinder Agreement, in its capacity as
[agent] [trustee], (b) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (c) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the Intercreditor Agreement as
Other First Lien Secured Parties.

 

SECTION 3.         This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Joinder Agreement shall become
effective when each Collateral Agent shall have received a counterpart of this
Joinder Agreement that bears the signatures of the New Representative and the
New Collateral Agent.  Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.

 

SECTION 4.         Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5.         THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS JOINDER AGREEMENT, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF
ANOTHER JURISDICTION.

 

SECTION 6.         In case any one or more of the provisions contained in this
Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Exhibit S-32

 

--------------------------------------------------------------------------------


 

SECTION 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

 

[Signature Page Follows]

 

Exhibit S-33

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of [                        ],

 

   

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

Telecopy:

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

 

[          ] for the holders of [                        ],

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

Telecopy:

 

Exhibit S-34

 

--------------------------------------------------------------------------------


 

 

Acknowledged by:

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                                                  ],

 

as Initial Other Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                                ],

 

as Initial Other Authorized Representative

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[OTHER AUTHORIZED REPRESENTATIVES AND COLLATERAL AGENTS],

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit S-35

 

--------------------------------------------------------------------------------


 

EXHIBIT T

 

FORM OF

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

among

 

PENN NATIONAL GAMING, INC.,

 

the other Grantors party hereto,

 

BANK OF AMERICA, N.A.

as Senior Representative for the Credit Agreement Secured Parties,

 

[           ]

as the Initial Second Priority Representative

 

and

 

each additional Representative from time to time party hereto

 

dated as of [           ], 20[  ]

 

Exhibit T-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

 

SECTION 1.01.

Certain Defined Terms

5

SECTION 1.02.

Terms Generally

13

 

 

 

ARTICLE II

 

 

 

 

 

Priorities and Agreements with Respect to Shared Collateral

 

 

 

SECTION 2.01.

Subordination

14

SECTION 2.02.

No Payment Subordination; Nature of Senior Lender Claims

14

SECTION 2.03.

Prohibition on Contesting Liens

15

SECTION 2.04.

No New Liens

15

SECTION 2.05.

Perfection of Liens

16

SECTION 2.06.

Certain Cash Collateral

16

 

 

 

ARTICLE III

 

 

 

 

 

Enforcement

 

 

 

 

 

SECTION 3.01.

Exercise of Remedies

16

SECTION 3.02.

Cooperation

19

SECTION 3.03.

Actions upon Breach

19

 

 

 

ARTICLE IV

 

 

 

 

 

Payments

 

 

 

 

 

SECTION 4.01.

Application of Proceeds

19

SECTION 4.02.

Payments Over

20

 

 

 

ARTICLE V

 

 

 

 

 

Other Agreements

 

 

 

 

 

SECTION 5.01.

Releases

20

SECTION 5.02.

Insurance and Condemnation Awards

22

SECTION 5.03.

Amendments to Second Priority Collateral Documents

22

SECTION 5.04.

Rights as Unsecured Creditors

23

 

Exhibit T-2

--------------------------------------------------------------------------------


 

SECTION 5.05.

Gratuitous Bailee for Perfection

24

SECTION 5.06.

When Discharge of Senior Obligations is Deemed Not to Have Occurred

25

SECTION 5.07.

Purchase Right

26

 

 

 

ARTICLE VI

 

 

 

 

 

Insolvency or Liquidation Proceedings

 

 

 

 

SECTION 6.01.

Financing Issues

27

SECTION 6.02.

Relief from the Automatic Stay

28

SECTION 6.03.

Adequate Protection

28

SECTION 6.04.

Preference Issues

29

SECTION 6.05.

Separate Grants of Security and Separate Classifications

29

SECTION 6.06.

No Waivers of Rights of Senior Secured Parties

30

SECTION 6.07.

Application

30

SECTION 6.08.

Other Matters

30

SECTION 6.09.

506(c) Claims

30

SECTION 6.10.

Reorganization Securities

30

 

 

 

ARTICLE VII

 

 

 

 

 

Reliance; etc.

 

 

 

 

 

SECTION 7.01.

Reliance

31

SECTION 7.02.

No Warranties or Liability

31

SECTION 7.03.

Obligations Unconditional

31

 

 

 

ARTICLE VIII

 

 

 

 

 

Miscellaneous

 

 

 

 

 

SECTION 8.01.

Conflicts

32

SECTION 8.02.

Continuing Nature of this Agreement; Severability

32

SECTION 8.03.

Amendments; Waivers

33

SECTION 8.04.

Information Concerning the Financial Condition of the Company and the
Subsidiaries

33

SECTION 8.05.

Subrogation

34

SECTION 8.06.

Application of Payments

34

SECTION 8.07.

Release of Grantors

34

SECTION 8.08.

Dealings with Grantors

34

SECTION 8.09.

Additional Debt Facilities

34

SECTION 8.10.

Consent to Jurisdiction; Waivers

35

SECTION 8.11.

Notices

36

SECTION 8.12.

Further Assurances

37

SECTION 8.13.

GOVERNING LAW; WAIVER OF JURY TRIAL

37

SECTION 8.14.

Binding on Successors and Assigns

37

SECTION 8.15.

Section Titles

37

SECTION 8.16.

Counterparts

37

 

Exhibit T-3

--------------------------------------------------------------------------------


 

SECTION 8.17.

Authorization

37

SECTION 8.18.

No Third Party Beneficiaries; Successors and Assigns

37

SECTION 8.19.

Effectiveness

38

SECTION 8.20.

Administrative Agent and Representative

38

SECTION 8.21.

Relative Rights

38

SECTION 8.22.

Survival of Agreement

38

 

Exhibit T-4

--------------------------------------------------------------------------------


 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[  ] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among PENN NATIONAL GAMING, INC., a
Pennsylvania corporation (the “Company”), the other Grantors party hereto, BANK
OF AMERICA, N.A. (“BA”), as administrative agent and collateral agent for the
Credit Agreement Secured Parties (in such capacity, together with its
successors, in such capacity the “Administrative Agent”), [insert name and
capacity], as Representative for the Initial Second Priority Debt Parties (in
such capacity, together with its successors in such capacity, the “Initial
Second Priority Representative”), and each additional Second Priority
Representative and Senior Representative that from time to time becomes a party
hereto pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.           Certain Defined Terms.  Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement or,
if defined in the New York UCC, the meanings specified therein.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Additional Debt” means any Additional Second Priority Debt and any Additional
Senior Debt.

 

“Additional Debt Parties” means any Additional Second Priority Debt Parties and
any Additional Senior Debt Parties.

 

“Additional Second Priority Debt” means any Indebtedness that is incurred,
issued or guaranteed by the Company and/or any other Grantor (other than
Indebtedness constituting Initial Second Lien Priority Debt), which Indebtedness
and guarantees are secured by the Second Priority Collateral (or any portion
thereof) for which the applicable Additional Second Priority Debt Documents
provide that such Indebtedness and guarantees are to be secured by such Second
Priority Collateral on a subordinate basis to the liens on such Second Priority
Collateral securing Senior Debt Obligations; provided, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each then extant Senior Debt Document and Second Priority Debt Document and
(ii) unless already a party with respect to that Series of Additional Second
Priority Debt, the Representative for the holders of such Indebtedness shall
have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof.  Additional Second Priority Debt
shall include any Registered Equivalent Notes and guarantees thereof by the
Guarantors issued in exchange therefor.  The requirements of clause (i) of
Section 8.09(iv) shall be tested only as of (x) the date of execution of such
Joinder Agreement, if pursuant

 

Exhibit T-5

--------------------------------------------------------------------------------


 

to a commitment entered into at the time of such Joinder Agreement and (y) with
respect to any later commitment or amendment to those terms to permit such
Indebtedness, as of the date of such commitment and/or amendment.

 

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the loan agreements, the
promissory notes, indentures or other operative agreements evidencing or
governing such Indebtedness and the Second Priority Collateral Documents for
such series, issue or class of Additional Second Priority Debt.

 

“Additional Second Priority Debt Facility” means each indenture, loan agreement
or other governing agreement with respect to any Additional Second Priority
Debt.

 

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligation (including guarantee obligations) to pay principal,
interest (including interest that accrues after the commencement of a Bankruptcy
Case, regardless of whether such interest is an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts payable
by a Grantor under any Additional Second Priority Debt Document.

 

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Company or
any other Grantor under any related Additional Second Priority Debt Documents.

 

“Additional Senior Debt” means any Indebtedness that is incurred, issued or
guaranteed by the Company and/or any Guarantor (other than Indebtedness
constituting Credit Agreement Obligations) which Indebtedness and guarantees are
secured by the Senior Collateral (or a portion thereof) on a pari passu basis
(but without regard to control of remedies) with the Liens securing the Credit
Agreement Obligations or on a senior basis to the Liens securing the Second
Priority Debt; provided that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then extant Senior Debt Document
and Second Priority Debt Document and (ii) unless already a party with respect
to that Series of Additional Senior Debt, the Representative for the holders of
such Indebtedness shall have become party to (A) this Agreement pursuant to, and
by satisfying the conditions set forth in, Section 8.09 hereof and (B) the Pari
Passu Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.14 thereof; provided further that, if such Indebtedness will
be the initial Additional Senior Debt incurred by the Company after the date
hereof, then the Guarantors, the Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered the Pari Passu Intercreditor
Agreement.  Additional Senior Debt shall include any Registered Equivalent Notes
and guarantees thereof by the Guarantors issued in exchange therefor.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, credit
agreements or other operative agreements evidencing or governing such
Indebtedness, and the Senior Collateral Documents for such series, issue or
class of Additional Senior Debt.

 

Exhibit T-6

--------------------------------------------------------------------------------


 

“Additional Senior Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (i) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (ii) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (iii) any renewals or extensions of the
foregoing.

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
as provided in Article XII of the Credit Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“BA” has the meaning assigned to such term in the introductory paragraph of this
Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar United States federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign bankruptcy, insolvency, receivership or similar law for the relief of
debtors.

 

“Collateral” means the Senior Collateral and the Second Priority Collateral.

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
provided, that for purposes of Section 5.05 hereof “control” shall have the
meaning set forth in the New York UCC for the applicable Collateral. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of January 19, 2017, among the Company, each subsidiary of the Company
party thereto from time to time

 

Exhibit T-7

--------------------------------------------------------------------------------


 

as a guarantor, the lenders from time to time party thereto, BA, as
administrative agent and collateral agent, and the other financial institutions
party thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

“Credit Agreement Loan Documents” means the Credit Agreement and the other
“Credit Documents” as defined in the Credit Agreement.

 

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

 

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative with respect to the Second Priority Debt Parties holding
the largest outstanding principal amount of any then-outstanding Second Priority
Debt; provided, however, that, if there are two or more outstanding class of
Second Priority Debt that have an equal outstanding principal amount, the class
of Second Priority Debt with the earlier maturity date shall be considered to
have the larger outstanding principal amount of purposes of this definition
(and, if all of such classes have the same final maturity date, the holders of
such Second Priority Debt shall determine the Designated Second Priority
Representative by vote of the holders of a majority of such Second Priority
Debt, and, in each case, such Designated Second Priority Representative shall be
designated in a notice to the Designated Senior Representative and the Company
hereunder, as the “Designated Second Priority Representative” for purposes
hereof.

 

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the Pari Passu Intercreditor Agreement) at such
time.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or Second Priority Debt Obligations
thereunder, as the case may be, are no longer secured by, and no longer required
to be secured by, Shared Collateral pursuant to the terms of the documentation
governing such Debt Facility.  The term “Discharged” shall have a corresponding
meaning.

 

“Discharge of Senior Obligations” means the Discharge of all Senior Obligations
with respect to Shared Collateral; provided that the Discharge of Senior
Obligations shall not be deemed to have occurred in connection with a
Refinancing of any Senior Obligations of any Series with a Senior Facility
secured by Shared Collateral under one or more Senior Debt Documents which has
been designated in writing by the Senior Representative with respect to such
Senior Facility to the Designated Senior Representative (if the Designated
Senior Representative is not such Senior Representative) and the Designated
Second Priority Representative, as a Senior Facility for purposes of this
Agreement.

 

Exhibit T-8

--------------------------------------------------------------------------------


 

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

 

“Guarantors” means the “Guarantors” as defined in the Credit Agreement and any
other Subsidiaries of the Company that are guarantors of Senior Obligations.

 

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Documents” means that certain [[Indenture] [Credit
Agreement] dated as of [          ], 20[  ], among the Company, [the Guarantors
identified therein,] [     ], as [trustee] [administrative agent], and [     ],
as [paying agent, registrar and transfer agent]] and any notes, security
documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.

 

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

 

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(i)                                     any case commenced by or against the
Company or any other Grantor under any Bankruptcy Law, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of the Company or any other Grantor, any receivership or
assignment for the benefit of creditors relating to the Company or any other
Grantor or any similar case or proceeding relative to the Company or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

(ii)                                  any liquidation, dissolution, marshalling
of assets or liabilities or other winding up of or relating to the Company or
any other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(iii)                               any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Intercreditor Agreement” has the meaning assigned to such term in
Section 5.03(a).

 

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex I or Annex II hereof, as applicable, required to be delivered by a
Representative to the Designated Senior Representative and the Designated Second
Priority Representative (if any) pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for

 

Exhibit T-9

--------------------------------------------------------------------------------


 

the Senior Secured Parties or Second Priority Secured Parties, as the case may
be, under such Debt Facility.

 

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset and (ii) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“Pari Passu Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

 

“Purchase Date” has the meaning assigned to such term in Section 5.07.

 

“Purchase Event” has the meaning assigned to such term in Section 5.07.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

 

Exhibit T-10

--------------------------------------------------------------------------------


 

“Restricted Assets” means all licenses, permits, franchises, approvals or other
authorizations from any Governmental Authority from time to time granted to or
otherwise held by the Company or any other Grantor to the extent the same
constitute “Excluded Property” under (and as defined in) any Senior Debt
Documents and any Second Priority Debt Documents or are similarly carved out
from the granting clause or the collateral thereunder.

 

“Sale Proceeds” means (i) the proceeds from the sale of the Company or one or
more of the Grantors as a going concern or from the sale of the Restricted
Assets as a going concern, (ii) the proceeds from another sale or disposition of
(x) any assets of the Grantors that include any Restricted Assets or (y) any
assets of the Grantors that benefit from any Restricted Assets or (iii) any
other economic value (whether in the form of cash or otherwise) received or
distributed that is associated with the Restricted Assets.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Company or any other Grantor
with respect to which a Lien is granted, required to be granted or purported to
be granted pursuant to a Second Priority Collateral Document as security for any
Second Priority Debt Obligation.

 

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered from time to time by
the Company or any Grantor for purposes of providing collateral security for any
Second Priority Debt Obligation.

 

“Second Priority Debt” means the Initial Second Priority Debt and any Additional
Second Priority Debt.  Second Priority Debt shall include any Registered
Equivalent Notes and guarantees thereof by the Guarantors issued in exchange
therefor.

 

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and any Additional Second Priority Debt Documents.

 

“Second Priority Debt Facility” means each indenture, credit agreement or other
governing agreement with respect to any Second Priority Debt.

 

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and the Additional Second Priority Debt Obligations.

 

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and Additional Second Priority Debt Parties.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

 

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Facility covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Additional Second Priority Debt
Facility and the Additional Second Priority Debt Parties thereunder the trustee,

 

Exhibit T-11

--------------------------------------------------------------------------------


 

administrative agent, collateral agent, security agent or similar agent under
such Additional Second Priority Debt Facility that is named as the
Representative in respect of such Additional Second Priority Debt Facility in
the applicable Joinder Agreement.

 

“Second Priority Standstill Period” has the meaning assigned to such term in
Section 3.01(a).

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

 

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of January 19, 2017, among the Company, the other Grantors party
thereto and the Administrative Agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

 

“Senior Collateral” means any “Collateral” as defined in the Security Agreement
or any other Senior Debt Document or any other assets of the Company or any
other Grantor with respect to which a Lien is granted, required to be granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

 

“Senior Collateral Documents” means the Security Agreement and the other
“Security Documents” as defined in the Credit Agreement, the Pari Passu
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
from time to time by the Company or any other Grantor for purposes of providing
collateral security for any Senior Obligation.

 

“Senior Debt Documents” means (i) the Credit Agreement Loan Documents and
(ii) any Additional Senior Debt Documents.

 

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

 

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility in the applicable Joinder
Agreement.

 

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

 

Exhibit T-12

--------------------------------------------------------------------------------


 

“Series” means (i) with respect to any Senior Obligations, each of (A) the
Credit Agreement Obligations and (B) the Additional Senior Debt Obligation
incurred pursuant to any Additional Senior Debt Document, which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Senior
Representative (in its capacity as such) and (ii) with respect to any Second
Priority Debt Obligations (A) the Initial Second Priority Debt Obligations and
(B) the Additional Second Priority Debt Obligation incurred pursuant to any
Additional Senior Debt Document, which pursuant to any Joinder Agreement, are to
be represented hereunder by a common Senior Representative (in its capacity as
such).

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest or Lien at such time (or, in the
case of the Senior Facilities, are deemed pursuant to Article II to hold a
security interest).  If, at any time, any portion of the Senior Collateral under
one or more Senior Facilities does not constitute Second Priority Collateral
under one or more Second Priority Debt Facilities, then such portion of such
Senior Collateral shall constitute Shared Collateral only with respect to the
Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a security interest or Lien in such Collateral
at such time.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the New
York UCC.

 

SECTION 1.02.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

Exhibit T-13

--------------------------------------------------------------------------------


 

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.01.           Subordination.  (a) Notwithstanding the date, time,
manner or order of filing or recordation of any document or instrument or of
grant, attachment or perfection of any Liens granted to any Second Priority
Representative or any Second Priority Debt Parties on the Shared Collateral or
of any Liens granted to any Senior Representative or any other Senior Secured
Party on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable law, any
Second Priority Debt Document or any Senior Debt Document or any other
circumstance whatsoever, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that, unless and until the Discharge of Senior
Obligations: (i) any Lien on the Shared Collateral securing any Senior
Obligations now or hereafter held by or on behalf of any Senior Representative
or any other Senior Secured Party or other agent or trustee therefor or other
Person, regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the Shared Collateral securing any Second Priority Debt
Obligations and (ii) any Lien on the Shared Collateral securing any Second
Priority Debt Obligations now or hereafter held by or on behalf of any Second
Priority Representative, any Second Priority Debt Parties or any Second Priority
Representative or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Shared Collateral
securing any Senior Obligations.  All Liens on the Shared Collateral securing
any Senior Obligations shall be and remain senior in all respects and prior to
all Liens on the Shared Collateral securing any Second Priority Debt Obligations
for all purposes whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

 

SECTION 2.02.           No Payment Subordination; Nature of Senior Lender Claims
(a)  Except as otherwise set forth herein, the subordination of Liens securing
Second Priority Debt Obligations to Liens securing Senior Obligations set forth
in Section 2.01 affects only the relative priority of those Liens and does not
subordinate the Second Priority Debt Obligations in right of payment to the
Senior Obligations; provided that, for the avoidance of doubt, all payments and
other amounts as to which Section 4.01 applies shall be subject to
Section 4.01.  Except as otherwise set forth herein, nothing in this Agreement
will affect the entitlement of the Second Priority Debt Parties to receive and
retain required payments of interest, principal, and other amounts in respect of
Second Priority Debt Obligations unless the receipt is expressly prohibited by,
or results from the Second Priority Debt Parties’ breach of, this Agreement.

 

(b)  Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges that
(i) a portion of the Senior Obligations is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently re-borrowed, (ii) the terms of the Senior
Debt Documents, the Pari Passu Intercreditor Agreement and the Senior
Obligations may be amended, amended and restated, supplemented or otherwise
modified from time to time and (iii) the aggregate amount of the Senior
Obligations may be increased, in each case, without notice to or consent by the
Second Priority Representatives or the Second Priority Debt Parties and without
affecting the provisions hereof.  The Lien priorities provided for in
Section 2.01 shall not be altered or otherwise affected by any amendment,

 

Exhibit T-14

--------------------------------------------------------------------------------


 

supplement or other modification, or any Refinancing, of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof.  As
between the Company and the other Grantors and the Second Priority Debt Parties,
the foregoing provisions will not limit or otherwise affect the obligations of
the Company and the Grantors contained in any Second Priority Debt Document with
respect to the incurrence of additional Senior Obligations.  Refinancings of
Senior Obligations may be effectuated in accordance with this Agreement and any
such Refinancing into Indebtedness that constitutes Senior Obligations shall
have the benefit of this Agreement, whether such indebtedness constitutes Credit
Agreement Obligations or Additional Senior Debt Obligations.

 

SECTION 2.03.           Prohibition on Contesting Liens Each of the Second
Priority Representatives, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, extent, perfection, priority or enforceability of any Lien securing
any Senior Obligations held (or purported to be held) by or on behalf of any
Senior Representative or any of the other Senior Secured Parties or other agent
or trustee therefor in any Senior Collateral, and each Senior Representative,
for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any Second Priority Representative
or any of the Second Priority Debt Parties in the Second Priority Collateral. 
Notwithstanding the foregoing, (a) no provision in this Agreement shall be
construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01 and Section 3.01) or any of the Senior
Debt Documents or the Pari Passu Intercreditor Agreement, and (b) no provision
in this Agreement shall be construed to prevent or impair the rights of any
Second Priority Representative to enforce this Agreement.

 

SECTION 2.04.           No New Liens.  The parties hereto agree that, so long as
the Discharge of Senior Obligations has not occurred, (a) none of the Grantors
shall grant or permit any additional Liens on any asset or property of any
Grantor to secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to each Senior
Representative as security for all Senior Obligations for the benefit of the
Senior Secured Parties (but may retain a junior lien on such assets or property
subject to the terms hereof), (ii) until such assignment or such grant of a
similar Lien to each Senior Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Representative and the other
Senior Secured Parties as security for the Senior Obligations and (iii) agrees
that any amounts received or distributed to such Second Priority Representative
or such Second Priority Debt Party, as the case may be, pursuant to or as a
result of any Lien granted in contravention of this Agreement shall be subject
to Section 4.02.  In furtherance of the foregoing, the parties hereto agree that
the documents, agreements and instruments creating or evidencing the Second Lien
Collateral and the Second Priority Liens shall be in all material respects in
the same form as, and shall not cover any

 

Exhibit T-15

--------------------------------------------------------------------------------


 

Collateral that is not covered by, the documents, agreements and instruments
creating or evidencing the First Lien Collateral and the First Priority Liens,
other than with respect to the first priority and second priority nature of the
Liens created or evidenced thereunder, the identity of the secured parties that
are parties thereto or secured thereby and other matters contemplated by this
Agreement. For all purposes of this Agreement, until the Discharge of Senior
Obligations has occurred, the holders of Senior Obligations shall be deemed to
hold a security interest in all Second Lien Collateral, notwithstanding any
failure of the Senior Collateral Documents to grant or perfect such liens, or
any determination that any Senior Collateral Document is not enforceable.

 

SECTION 2.05.           Perfection of Liens.  Except for the limited agreements
of the Senior Representatives pursuant to Section 5.05 hereof, none of the
Senior Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties.  The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

 

SECTION 2.06.           Certain Cash Collateral.  Notwithstanding anything in
this Agreement or any other Senior Debt Documents or Second Priority Debt
Documents to the contrary, collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent pursuant to Section 2.03 of the Credit Agreement (or any
equivalent successor provision) or pledged to secure similar obligations in any
other Senior Debt Documents shall be applied as specified in the Credit
Agreement or other applicable Senior Debt Document and will not constitute
Shared Collateral.

 

ARTICLE III

 

ENFORCEMENT

 

SECTION 3.01.           Exercise of Remedies.

 

(a)                                 So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
(i) neither any Second Priority Representative nor any Second Priority Debt
Party will (x) exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Shared Collateral in respect of any Second Priority
Debt Obligations or any Restricted Assets, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral or
Restricted Assets by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral or Restricted Assets under the Senior Debt Documents or otherwise in

 

Exhibit T-16

--------------------------------------------------------------------------------


 

respect of the Senior Collateral, or (z) object to the forbearance by the Senior
Secured Parties from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations or Restricted Assets and (ii) so
long as a Discharge of Senior Obligations has not occurred, the Senior
Representatives and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Shared Collateral and Restricted Assets without
any consultation with or the consent of any Second Priority Representative or
any Second Priority Debt Party; provided, however, that the Second Priority
Representative or any Second Priority Debt Party may exercise any or all such
rights after the passage of a period of 180 days from the date of delivery of a
notice in writing to each Senior Representative of any Second Priority
Representative’s or Second Priority Debt Party’s intention to exercise its right
to take such actions which notice shall specify that an “Event of Default” as
defined in the applicable Second Priority Debt Documents has occurred and as a
result of such “Event of Default”, the principal and interest under such Second
Priority Debt Documents have become due and payable (the “Second Priority
Standstill Period”) unless (1) a Senior Representative has commenced and is
diligently pursuing remedies with respect to any material portion of the Shared
Collateral (or attempted to commence such exercise of remedies and is stayed by
applicable Insolvency and Liquidation Proceedings) or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding, then, in each case, such 180 day period shall toll
during (and shall be extended by) such time and, in the case of clause (2), if
the Second Priority Standstill Period has commenced prior to such time, the
Second Priority Standstill Period shall be stayed during such time; provided,
further, that (A)  the Second Priority Standstill Period shall not commence
unless an Event of Default (under and as defined in the applicable Second
Priority Debt Documents) has occurred and all outstanding principal under a
series of Second Priority Debt has become due and payable, (B) in any Insolvency
or Liquidation Proceeding commenced by or against the Company or any other
Grantor, any Second Priority Representative may file a proof of claim or
statement of interest, subject to Section 6.10(b), vote on a plan of
reorganization (including a vote to accept or reject a plan of partial or
complete liquidation, reorganization, arrangement, composition or extension),
and make other filings, arguments, and motions with respect to the Second
Priority Debt Obligations and the Shared Collateral under its Second Priority
Debt Facility, in each case in accordance with the terms of this Agreement,
(C) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Shared Collateral securing the Senior Obligations) in order
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Lien on, the Shared Collateral, (D) any
Second Priority Representative and the Second Priority Secured Parties may
exercise their rights and remedies as unsecured creditors, as provided in
Section 5.04, and (E) any Second Priority Representative may exercise the rights
and remedies provided for in Section 6.03.  In exercising rights and remedies
with respect to the Senior Collateral, the Senior Representatives and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion.

 

(b)                                 So long as the Discharge of Senior
Obligations has not occurred, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not, in the context of its role as secured
creditor, take or receive any Shared Collateral or any Proceeds of Shared
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Shared Collateral in respect of Second Priority Debt
Obligations.  Without limiting the generality of the foregoing, unless and until
the Discharge of Senior Obligations has occurred, except as expressly provided
in the proviso in clause (ii) of Section 3.01(a), the

 

Exhibit T-17

--------------------------------------------------------------------------------


 

sole right of the Second Priority Representatives and the Second Priority Debt
Parties with respect to the Shared Collateral is to hold a Lien on the Shared
Collateral in respect of Second Priority Debt Obligations pursuant to the Second
Priority Debt Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Obligations has occurred.

 

(c)                                  Except as and when specifically permitted
under Section 3.01(a), each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that neither such Second Priority Representative nor any such
Second Priority Debt Party will take any action that, notwithstanding the
expiration of the Second Priority Standstill Period, would hinder any exercise
of remedies undertaken by any Senior Representative or any Senior Secured Party
with respect to the Shared Collateral under the Senior Debt Documents, including
any sale, lease, exchange, transfer or other disposition of the Shared
Collateral, whether by foreclosure or otherwise, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, will not exercise and hereby waives to
the fullest extent permitted by law, any and all rights it or any such Second
Priority Debt Party may have as a junior lien creditor or otherwise to
(i) object to the manner in which the Senior Representatives or the Senior
Secured Parties seek to enforce or collect the Senior Obligations or the Liens
granted on any of the Senior Collateral, regardless of whether any action or
failure to act by or on behalf of any Senior Representative or any other Senior
Secured Party is adverse to the interests of the Second Priority Debt Parties or
(ii) demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law.

 

(d)                                 Each Second Priority Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Priority Debt Document shall be deemed to restrict in any way the
rights and remedies of the Senior Representatives or the Senior Secured Parties
with respect to the Senior Collateral as set forth in this Agreement.

 

(e)                                  Until the Discharge of Senior Obligations,
the Designated Senior Representative shall have the exclusive right to exercise
any right or remedy with respect to the Shared Collateral and shall have the
exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto available to the Designated Senior Representative with respect to such
Collateral; provided, however, that the Second Priority Representatives and the
Second Priority Debt Parties may exercise any of their rights or remedies with
respect to the Shared Collateral to the extent permitted by provisos to
Section 3.01(a).  Following the Discharge of Senior Obligations, the Designated
Second Priority Representative shall have the exclusive right to exercise any
right or remedy with respect to the Collateral, and the Designated Second
Priority Representative shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Debt Parties with respect
to the Collateral, or of exercising or directing the exercise of any trust or
power conferred on the Second Priority Representatives, or for the taking of any
other action authorized by the Second Priority Collateral Documents; provided,
however, that nothing in this Section shall impair the right of any Second
Priority Representative or other agent or trustee acting on behalf of the Second
Priority Debt Parties to take such actions with respect to the Collateral after
the Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Second Priority Debt
Parties or the Second Priority Debt Obligations.

 

Exhibit T-18

--------------------------------------------------------------------------------


 

SECTION 3.02.           Cooperation.  Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

 

SECTION 3.03.           Actions upon Breach.  Should any Second Priority
Representative or any Second Priority Debt Party, contrary to this Agreement, in
any way take, attempt to take or threaten to take any action with respect to the
Shared Collateral (including any attempt to realize upon or enforce any remedy
with respect to this Agreement) or fail to take any action required by this
Agreement, this Agreement shall create a rebuttable presumption and admission by
such Second Priority Debt Party that any Senior Representative or other Senior
Secured Party (in its or their own name or in the name of the Company or any
other Grantor) may obtain relief against such Second Priority Representative or
such Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief.  Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (a) agrees that the Senior Secured Parties’ damages from the actions of
the Second Party Representatives or any Second Priority Debt Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Company, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(b) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

 

ARTICLE IV

 

PAYMENTS

 

SECTION 4.01.           Application of Proceeds.  After an event of default
under any Senior Debt Document has occurred and until such event of default is
cured or waived, so long as the Discharge of Senior Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Shared Collateral
or Proceeds thereof, Restricted Assets or Proceeds thereof or Sale Proceeds
received in connection with the sale or other disposition of, or collection on,
such Shared Collateral upon the exercise of remedies with respect to Shared
Collateral shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents (and the Pari Passu Intercreditor Agreement) until the Discharge of
Senior Obligations has occurred.  Upon the Discharge of Senior Obligations, each
applicable Senior Representative shall deliver promptly to the Designated Second
Priority Representative any Shared Collateral or Proceeds, Restricted Assets or
Proceeds thereof or Sale Proceeds held by it in the same form as received, with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Designated Second Priority Representative
to the Second Priority Debt Obligations in such order as specified in the
relevant Second Priority Debt Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that no amount of any Sale
Proceeds will in any event be allocated to any Restricted Assets, and no Second
Priority Representative, Second Priority Collateral Agent or other Second
Priority Debt Party

 

Exhibit T-19

--------------------------------------------------------------------------------


 

will, in any forum (including in any Insolvency or Liquidation Proceeding),
assert that any amount of any Sale Proceeds should be allocated to any
Restricted Assets.

 

SECTION 4.02.           Payments Over.  Unless and until the Discharge of Senior
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
any Shared Collateral or Proceeds thereof, Restricted Assets or Proceeds thereof
or Sale Proceeds received by any Second Priority Representative or any Second
Priority Debt Party in connection with the exercise of any right or remedy
(including setoff) relating to the Shared Collateral or Proceeds thereof, the
Restricted Assets or any Proceeds thereof or Sale Proceeds in contravention of
this Agreement shall be segregated and held in trust for the benefit of and
forthwith paid over to the Designated Senior Representative for the benefit of
the Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  The
Designated Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party.  This authorization is coupled with an interest
and is irrevocable.

 

ARTICLE V

 

OTHER AGREEMENTS

 

SECTION 5.01.           Releases.

 

(a)                                 Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that: (1) if in connection with any exercise of
any Senior Representative’s rights or remedies in respect of the Shared
Collateral, in each case prior to the Discharge of Senior Obligations, such
Senior Representative, for itself or on behalf of any of the Senior Secured
Parties, releases any of its Liens on any part of the Shared Collateral or such
Senior Representative, for itself or on behalf of any of the Senior Secured
Parties releases any Grantor from its obligations under its guaranty of the
Senior Obligations, then the Liens, if any, of each Second Priority
Representative, for itself or for the benefit of the Second Priority Debt
Parties, on such Shared Collateral, and the obligations of such Grantor under
its guaranty of the Second Priority Debt Obligations, shall be automatically,
unconditionally and simultaneously released, (2) if in connection with any
exercise of any Senior Representative’s remedies, in each case prior to the
Discharge of Senior Obligations, the equity interests of any Person are
foreclosed upon or otherwise disposed of and such Senior Representative releases
its Lien on the property or assets of such Person, then the Liens of each Second
Priority Representative with respect to the property or assets of such Person
will be automatically released to the same extent as the Liens of such Senior
Representative and (3) in the event of a sale, transfer or other disposition of
any specified item of Shared Collateral (including all or substantially all of
the equity interests of any Subsidiary of the Company) other than a release
granted upon or following the Discharge of Senior Obligations, the Liens granted
to the Second Priority Representatives and the Second Priority Debt Parties upon
such Shared Collateral to secure Second Priority Debt Obligations shall
terminate and be released and any Grantor released from its obligations under
its guaranty of Senior Obligations released by a Senior Representative shall be
released under its guaranty of Second Priority Debt Obligations, automatically
and without any further action, concurrently with the termination and release of
all Liens granted upon such Shared Collateral to secure Senior Obligations or
the release of such Grantor under its guaranty of Senor Obligations, as
applicable; provided that, in the case of any such sale, transfer or other
disposition of Shared Collateral (other than any sale, transfer or other
disposition in connection with the enforcement or exercise of any rights or
remedies with respect to the Shared

 

Exhibit T-20

--------------------------------------------------------------------------------


 

Collateral), the Liens granted to the Second Priority Representatives and the
Second Priority Debt Parties shall not be so released if such sale, transfer or
other disposition is not expressly permitted under the terms of any Second
Priority Debt Document and, in the case of the release of any Grantor from its
guaranty of Second Priority Debt Obligations (other than any release in
connection with a sale, transfer or other disposition in connection with the
enforcement or exercise of any rights or remedies with respect to equity
interests in any Grantor which equity interests constitute Shared Collateral),
such guaranty shall not be so released if such release is not expressly
permitted under the applicable Second Priority Debt Documents.  Each Second
Priority Representative, for itself or on behalf of any Second Priority Debt
Parties represented by it, shall promptly execute and deliver to the Senior
Representatives and such Grantor such termination statements, releases and other
documents as any Senior Representative or such Grantor may request to
effectively confirm the foregoing releases referred to in clauses (1), (2) and
(3) of the first sentence of this clause (a). Nothing in this
Section 5.01(a) will be deemed to affect any agreement of a Second Priority
Representative, for itself and on behalf of the Second Priority Debt Parties
under its Second Priority Debt Facility, to release the Liens on the Second
Priority Collateral as set forth in the relevant Second Priority Debt Documents.

 

(b)                                 Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby irrevocably constitutes and appoints the Designated Senior
Representative and any officer or agent of the Designated Senior Representative,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Second
Priority Representative or such Second Priority Debt Party or in the Designated
Senior Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

(c)                                  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby consents to the application, whether prior to or after an event
of default under any Senior Debt Document of proceeds of Shared Collateral to
the repayment of Senior Obligations pursuant to the Senior Debt Documents,
provided that nothing in this Section 5.01(c) shall be construed to prevent or
impair the rights of the Second Priority Representatives or the Second Priority
Debt Parties to receive proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

 

(d)                                 Notwithstanding anything to the contrary in
any Second Priority Collateral Document, in the event the terms of a Senior
Collateral Document and a Second Priority Collateral Document each require any
Grantor (i) to make payment in respect of any item of Shared Collateral to,
(ii) to deliver or afford control over any item of Shared Collateral to, or
deposit any item of Shared Collateral with, (iii) to register ownership of any
item of Shared Collateral in the name of or make an assignment of ownership of
any Shared Collateral or the rights thereunder to, (iv) to obtain any deposit
account control agreement, securities account control agreement or commodities
account control agreement or cause any securities intermediary, commodity
intermediary or other Person acting in a similar capacity to agree to comply, in
respect of any item of Shared Collateral, with instructions or orders from, or
to treat, in respect of any item of Shared Collateral, as the entitlement
holder, (v) hold any item of Shared Collateral in trust for (to the extent such
item of Shared Collateral cannot be held in trust

 

Exhibit T-21

--------------------------------------------------------------------------------


 

for multiple parties under applicable law), (vi) obtain the agreement of a
bailee or other third party to hold any item of Shared Collateral for the
benefit of or subject to the control of or, in respect of any item of Shared
Collateral, to follow the instructions of or (vii) obtain the agreement of a
landlord with respect to access to leased premises where any item of Shared
Collateral is located or waivers or subordination of rights with respect to any
item of Shared Collateral in favor of, in any case, both the Designated Senior
Representative and any Second Priority Representative or Second Priority Debt
Party, such Grantor may, until the applicable Discharge of Senior Obligations
has occurred, comply with such requirement under the Second Priority Collateral
Document as it relates to such Shared Collateral by taking any of the actions
set forth above only with respect to, or in favor of, the Designated Senior
Representative.

 

SECTION 5.02.           Insurance and Condemnation Awards.  Unless and until the
Discharge of Senior Obligations has occurred, the Senior Representatives shall
have the sole and exclusive right, subject to the rights of the Grantors under
the Senior Debt Documents, (a) to be named as loss payee under any insurance
policies maintained from time to time by any Grantor and to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.  Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, but subject in all respects to
the right of the Grantors under the Senior Debt Documents, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents and the Pari Passu
Intercreditor Agreement, (ii) second, after the occurrence of the Discharge of
Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct.  Unless and until the Discharge of Senior Obligations has
occurred, if any Second Priority Representative or any Second Priority Debt
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this Agreement, it shall pay such proceeds
over to the Designated Senior Representative in accordance with the terms of
Section 4.02.

 

SECTION 5.03.           Amendments to Second Priority Collateral Documents.

 

(a)                                 Unless and until the Discharge of Senior
Obligations has occurred, without the prior written consent of the Senior
Representatives, no Second Priority Debt Document may be amended, amended and
restated, supplemented or otherwise modified, or entered into, and no
Indebtedness under the Second Priority Debt Documents may be Refinanced, to the
extent such amendment, amendment and restatement, supplement or modification or
Refinancing, or the terms of such new Second Priority Debt Document, would
contravene the provisions of this Agreement.  Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that each Second Priority
Collateral Document under its Second Priority Debt Facility shall include the
following language (or language to similar effect reasonably approved by the
Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including

 

Exhibit T-22

--------------------------------------------------------------------------------


 

liens and security interests granted to Bank of America, N.A., as collateral
agent (or its successors and assigns in such capacity), pursuant to or in
connection with the Amended and Restated Credit Agreement dated as of January
19, 2017 (as amended, amended and restated, supplemented or otherwise modified
from time to time), among Penn National Gaming, Inc., a Pennsylvania
corporation, the guarantors party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto, and (ii) the exercise of any right or remedy by
the [Second Priority Representative] hereunder is subject to the limitations and
provisions of the Second Lien Intercreditor Agreement dated as of
[               ], 20[  ] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among Bank
of America, N.A., Penn National Gaming, Inc., [                ] and the other
parties party thereto.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this [Agreement], the terms of the
Intercreditor Agreement shall govern.”

 

(b)                                 In the event that each applicable Senior
Representative and/or the Senior Secured Parties enter into any amendment,
waiver or consent in respect of any of the Senior Collateral Documents for the
purpose of adding to or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Collateral Document or changing in
any manner the rights of the Senior Representatives, the Senior Secured Parties,
the Company or any other Grantor thereunder (including the release of any Liens
in Senior Collateral) in a manner that is applicable to all Senior Facilities,
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each comparable Second Priority Collateral Document upon
delivery of the notice required by this clause (b) without the consent of any
Second Priority Representative or any Second Priority Debt Party and without any
action by any Second Priority Representative, the Company or any other Grantor;
provided, however, that (i) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Second Priority Collateral
Document (or releasing any Grantor from its guarantee of the applicable Second
Priority Obligations), except to the extent that a release of such Lien (or
guarantee, as applicable) is permitted by Section 5.01, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of (x) the
Second Priority Secured Parties disproportionately in regard to the Senior
Secured Parties shall not apply to the affected Second Priority Security
Documents without the consent of the applicable Second Priority Representative
or (y) any Second Priority Representative to a greater extent than any other
Senior Representative shall not apply such other Second Priority Representative
without the consent of such Second Priority Representative (in the case of
(x) and (y), without regard to the fact that the Senior Secured Parties have a
senior Lien on the Collateral) and (iii) written notice of such amendment,
waiver or consent shall be given to each Second Priority Representative within
ten (10) Business Days after the effectiveness of such amendment, waiver or
consent.

 

SECTION 5.04.           Rights as Unsecured Creditors.  Notwithstanding anything
to the contrary in this Agreement, the Second Priority Representatives and the
Second Priority Debt Parties may exercise rights and remedies as unsecured
creditors against the Company and any other Grantor in accordance with the terms
of the Second Priority Debt Documents and applicable law so long as such rights
and remedies do not violate any express provision of this Agreement.  Nothing in
this Agreement shall prohibit the receipt by any Second Priority Representative
or any Second Priority Debt Party of the required payments

 

Exhibit T-23

--------------------------------------------------------------------------------


 

of principal, premium, interest, fees and other amounts due under the Second
Priority Debt Documents so long as such receipt is not the direct or indirect
result of the exercise by a Second Priority Representative or any Second
Priority Debt Party of rights or remedies as a secured creditor in respect of
Shared Collateral.  In the event any Second Priority Representative or any
Second Priority Debt Party becomes a judgment lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Debt Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement.  Nothing in this
Agreement shall impair or otherwise adversely affect any rights or remedies the
Senior Representatives or the Senior Secured Parties may have with respect to
the Senior Collateral.

 

SECTION 5.05.           Gratuitous Bailee for Perfection.

 

(a)                                 Each Senior Representative acknowledges and
agrees that if it shall at any time hold a Lien securing any Senior Obligations
on any Shared Collateral that can be perfected by the possession or control of
such Shared Collateral or of any account in which such Shared Collateral is
held, and if such Shared Collateral or any such account is in fact in the
possession or under the control of such Senior Representative, or of agents or
bailees of such Person (such Shared Collateral being referred to herein as the
“Pledged or Controlled Collateral”), or if it shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, the applicable Senior
Representative shall also hold such Pledged or Controlled Collateral, or take
such actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent or gratuitous bailee for the relevant
Second Priority Representatives, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.05.

 

(b)                                 Except as otherwise specifically provided
herein, until the Discharge of Senior Obligations has occurred, the Senior
Representatives and the Senior Secured Parties shall be entitled to deal with
the Pledged or Controlled Collateral in accordance with the terms of the Senior
Debt Documents as if the Liens under the Second Priority Collateral Documents
did not exist.  The rights of the Second Priority Representatives and the Second
Priority Debt Parties with respect to the Pledged or Controlled Collateral shall
at all times be subject to the terms of this Agreement.

 

(c)                                  The Senior Representatives and the Senior
Secured Parties shall have no obligation whatsoever to the Second Priority
Representatives or any Second Priority Debt Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05.  The
duties or responsibilities of the Senior Representatives under this Section 5.05
shall be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Second Priority Representative
for purposes of perfecting the Lien held by such Second Priority Representative.

 

(d)                                 The Senior Representatives shall not have by
reason of the Second Priority Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Second Priority
Representative or any Second Priority Debt Party, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt

 

Exhibit T-24

--------------------------------------------------------------------------------


 

Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

 

(e)                                  Upon the Discharge of Senior Obligations,
each applicable Senior Representative shall, at the Grantors’ sole cost and
expense, without recourse, representation or warranty (x) deliver to the
Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements (such
endorsements shall be without recourse, representation or warranty) and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (y) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct.  The Company and the other Grantors
shall take such further action as is reasonably required to effectuate the
transfer contemplated hereby to the extent required under the Second Priority
Collateral Documents.  The Senior Representatives have no obligations to follow
instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

 

(f)                                   None of the Senior Representatives nor any
of the other Senior Secured Parties shall be required to marshal any present or
future collateral security for any obligations of the Company or any other
Grantor to any Senior Representative or any Senior Secured Party under the
Senior Debt Documents or any assurance of payment in respect thereof, or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

 

SECTION 5.06.           When Discharge of Senior Obligations is Deemed Not to
Have Occurred.  If, at any time substantially concurrently with or after the
Discharge of Senior Obligations has occurred, the Company or any Subsidiary
incurs any Senior Obligations (other than in respect of the payment of
indemnities surviving the Discharge of Senior Obligations), then such Discharge
of Senior Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Obligations) and the applicable agreement governing such
Senior Obligations shall automatically be treated as a Senior Debt Document for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Shared Collateral set forth herein and the agent,
representative or trustee for the holders of such Senior Obligations shall be
the Senior Representative for all purposes of this Agreement.  Upon receipt of
notice of such incurrence (including the identity of the new Senior
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements (at the expense of the Company), including amendments or supplements
to this Agreement, as the Company or such new Senior Representative shall
reasonably request in writing in order to provide the new Senior Representative
the rights of a Senior Representative contemplated hereby, in each case, that
are consistent with the terms of this Agreement, (b) deliver to such Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by such Second
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under

 

Exhibit T-25

--------------------------------------------------------------------------------


 

any landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to approve or receive insurance
proceeds as a loss payee or additional insured under the insurance policies of
any Grantor issued by such insurance carrier and (d) notify any governmental
authority involved in any condemnation or similar proceeding involving a Grantor
that the new Senior Representative is entitled to approve any awards granted in
such proceeding.

 

SECTION 5.07.           Purchase Right.  Without prejudice to the enforcement of
the Senior Secured Parties’ remedies, the Senior Secured Parties agree that
following the earliest to occur of: (a) a payment default under (i) the Senior
Facility represented by the Designated Senior Representative that has not been
cured or waived by the Credit Agreement Secured Parties or the Additional Senior
Debt Parties, as applicable, within sixty (60) days of the occurrence thereof,
(b) acceleration of (i) the Senior Facility represented by the Designated Senior
Representative in accordance with the terms of such Senior Facility or (c) the
commencement of an Insolvency or Liquidation Proceeding that constitutes an
event of default under any Senior Debt Document (each, a “Purchase Event”),
within thirty (30) days after the first date on which the Second Priority Debt
Parties receive written notification that a Purchase Event has occurred, one or
more of the Second Priority Debt Parties may request, and the Senior Secured
Parties hereby offer the Second Priority Debt Parties the option, to purchase
all, but not less than all, of the aggregate amount of outstanding Senior
Obligations outstanding at the time of purchase at par, plus any premium that
would be applicable upon prepayment of the Senior Obligations and accrued and
unpaid interest and fees, without warranty or representation or recourse (except
for, in the case of the Credit Agreement Obligations, representations and
warranties required to be made by assigning lenders pursuant to the Assignment
Agreement (as such term is defined in the Credit Agreement)); provided that if
the Company’s consent is required for such purchase under the Credit Agreement,
then no such offer shall be made without the consent of the Company (such
consent not to be unreasonably withheld or delayed).  Written notice of the
initial Purchase Event shall be given to the Second Priority Representatives by
the Designated Senior Representative promptly following the Designated Senior
Representative having obtained actual knowledge thereof.  Any Second Priority
Debt Parties electing to purchase such Senior Obligations pursuant to this
Section 5.07 shall exercise such right by delivering irrevocable written notice
within such thirty (30)-day period, which notice shall set forth the date on
which such Purchase Event shall occur (the “Purchase Date”) and shall
irrevocably obligate such Second Priority Debt Parties to make such purchase not
later than such Purchase Date (which shall be no later than fifteen (15)
Business Days of the date such Second Priority Debt Parties execute such
election).  If such right is exercised, the parties shall endeavor to close
promptly thereafter but in any event within fifteen (15) Business Days of the
written notice to the Designated Senior Representative pursuant to which such
right is exercised.  All Second Priority Debt Parties shall have the opportunity
to exercise such purchase right, on a ratable basis according to the amount of
Second Priority Obligations held by such Second Priority Debt Parties which make
such election, and if some Second Priority Debt Parties elect to make such
purchase on less than a ratable basis, other Second Priority Debt Parties may
purchase such excess in a proportionate manner among such other Second Priority
Debt Parties; provided that no Senior Obligations may be purchased unless all
Senior Obligations are purchased.  If one or more of the Second Priority Debt
Parties exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the Senior Representatives and the
applicable Second Priority Debt Representatives.  If none of the Second Priority
Debt Parties exercise such right, the Senior Secured Parties shall have no
further obligations pursuant to this Section 5.07 and may take any further
actions in their sole discretion in accordance with the Senior Debt Documents
and this Agreement.

 

Exhibit T-26

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

SECTION 6.01.           Financing Issues.  Unless and until the Discharge of
Senior Obligations has occurred, if the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and any Senior
Representative or any Senior Secured Party shall desire to consent (or not
object) to the sale, use or lease of cash or other collateral or to consent (or
not object) to the Company’s or any other Grantor’s obtaining financing under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law (“DIP Financing”), then, unless (a) the
Designated Senior Representative shall then oppose or object to such DIP
Financing, or (b) there are any Senior Obligations (other than Senior
Obligations that are rolled into such DIP Financing) with respect to which the
Liens securing such Senior Obligations are not subordinated to or pari passu
with such DIP Financing, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no (a) objection to and will not otherwise
contest such sale, use or lease of such cash or other collateral or such DIP
Financing and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement and (y) any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by the Designated Senior Representative, (c) objection to (and will not
otherwise contest) any lawful exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior
Collateral, (d) except as otherwise set forth in Section 5.04 hereof, objection
to (and will not otherwise contest) any other motion filed by the Senior
Representative in any such Insolvency or Liquidation Proceeding that is
otherwise consistent with the terms hereof or (e) objection to (and will not
otherwise contest or oppose) any order relating to a sale or other disposition
of assets of any Grantor (including pursuant to Section 363 of the Bankruptcy
Code) for which the Designated Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that (i) the Liens securing the Senior Obligations and the Second
Priority Debt Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement or (ii) the net proceeds of
such sale will be applied to the payment of Senior Obligations.  Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that (x) it will be deemed
to have consented under Section 363 of the Bankruptcy Code (and otherwise) to
any sale or other disposition of the Shared Collateral supported by the
Designated Senior Representative under Section 363 of the Bankruptcy Code and
(y) notice received two (2) Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such financing
shall be adequate notice; provided that the foregoing provisions of this
Section 6.01 shall not prevent any Second Priority Representative or any other
Second Priority Secured Party from objecting to any provision in any DIP
Financing that compels the Company or any other Grantor to seek confirmation of,
or results in a default under the DIP Financing or payment of additional fees or
interest or shortening or acceleration of maturity if the Company or any other
Grantor fails to obtain confirmation of, a particular plan of reorganization or
other plan of similar effect under any

 

Exhibit T-27

--------------------------------------------------------------------------------


 

Bankruptcy Law (provided the DIP Financing may require any plan of
reorganization or other plan of similar effect to provide for repayment of such
DIP Financing).

 

Notwithstanding any other provision hereof to the contrary, each Second Priority
Representative and each Second Priority Collateral Agent, for itself and on
behalf of the Second Priority Debt Parties represented by it, agrees that
(A) without the consent of the Senior Secured Parties, none of such Second
Priority Representative or such Second Priority Collateral Agent, the Second
Priority Debt Parties represented by it or any agent or the trustee on behalf of
any of them shall, for any purpose during any Insolvency or Liquidation
Proceeding or otherwise, support, endorse, propose or submit, whether directly
or indirectly, any valuation of any of the Grantors or their respective assets
that allocates or ascribes any value whatsoever to any of the Restricted Assets
and (B) without the consent of the First Lien Secured Parties, none of such
Second Priority Representative or such Second Priority Collateral Agent, the
Second Priority Debt Parties represented by it or any agent or trustee on behalf
of any of them shall for any purpose during any Insolvency or Liquidation
Proceeding or otherwise challenge, dispute or object, whether directly or
indirectly, to any valuation of any of the Grantors or their respective assets,
or otherwise take any position with respect to such valuation, that is proposed,
supported or otherwise arises in any Insolvency or Liquidation Proceeding, on
grounds that such valuation does not allocate or ascribe adequate or appropriate
value to any of the Restricted Assets.

 

SECTION 6.02.           Relief from the Automatic Stay.  Until the Discharge of
Senior Obligations has occurred, each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

 

SECTION 6.03.           Adequate Protection.  Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall object,
contest or support any other Person objecting to or contesting (a) any request
by any Senior Representative or any Senior Secured Parties for adequate
protection, (b) any objection by any Senior Representative or any Senior Secured
Parties to any motion, relief, action or proceeding based on any Senior
Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under
Section 506(b) or 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law.  Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or 364 of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy Law, then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, may seek or request adequate protection in the form of a replacement
Lien on such additional collateral, which Lien is subordinated to the Liens
securing all Senior Obligations and such DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to the Liens securing Senior
Obligations under this Agreement and (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of additional
collateral, then such Second Priority Representatives, for themselves and on
behalf of each Second Priority Debt Party under their Second Priority Debt
Facilities, agree that each

 

Exhibit T-28

--------------------------------------------------------------------------------


 

Senior Representative shall also be granted a senior Lien on such additional
collateral as security for the Senior Obligations and any such DIP Financing and
that any Lien on such additional collateral securing the Second Priority Debt
Obligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing the Second Priority
Debt Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement.

 

SECTION 6.04.           Preference Issues.  If any Senior Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay any amount to the estate of the Company or any other
Grantor (or any trustee, receiver or similar Person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts.  If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

SECTION 6.05.           Separate Grants of Security and Separate
Classifications.  Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges and agrees that (a) the grants of Liens pursuant to the Senior
Collateral Documents and the Second Priority Collateral Documents constitute
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Shared Collateral, the Second Priority Debt
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding.  To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
any claims of the Senior Secured Parties and the Second Priority Debt Parties in
respect of the Shared Collateral constitute a single class of claims (rather
than separate classes of senior and junior secured claims), then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, hereby acknowledges and agrees
that all distributions shall be made as if there were separate classes of senior
and junior secured claims against the Grantors in respect of the Shared
Collateral (with the effect being that, to the extent that the aggregate value
of the Shared Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Debt Parties), the Senior Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest (whether or not allowed or allowable) before any
distribution is made in respect of the Second Priority Debt Obligations, with
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Designated Senior Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if

 

Exhibit T-29

--------------------------------------------------------------------------------


 

such turnover has the effect of reducing the claim or recovery of the Second
Priority Debt Parties).  Nothing in the foregoing is intended to be construed to
require that all Senior Obligations constitute a single class in any Insolvency
or Liquidation Proceeding and it is acknowledged and agreed that the Senior
Obligations may constitute multiple classes, each of which classes shall be
separate and distinct from, and senior to, the Second Priority Debt Obligations
with respect to any Shared Collateral.

 

SECTION 6.06.           No Waivers of Rights of Senior Secured Parties.  Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the assertion by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.

 

SECTION 6.07.           Application.  This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy Law, shall be effective before, during and after the commencement of
any Insolvency or Liquidation Proceeding.  The relative rights as to the Shared
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to any court order approving the financing of, or
use of cash collateral by, any Grantor.  All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

 

SECTION 6.08.           Other Matters.  To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of each Senior
Representative, provided that if requested by any Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representatives (acting unanimously), including any
rights to payments in respect of such rights.

 

SECTION 6.09.           506(c) Claims.  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not assert or enforce any claim under
Section 506(c) of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law senior to or on a parity with the Liens securing the
Senior Obligations for costs or expenses of preserving or disposing of any
Shared Collateral.

 

SECTION 6.10.           Reorganization Securities.  If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the Senior Obligations and the Second Priority Debt Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Second Priority Debt Obligations are secured by Liens upon
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

Exhibit T-30

--------------------------------------------------------------------------------


 

ARTICLE VII

 

RELIANCE; ETC.

 

SECTION 7.01.           Reliance.  The consent by the Senior Secured Parties to
the execution and delivery of the Second Priority Debt Documents to which the
Senior Secured Parties have consented and all loans and other extensions of
credit made or deemed made on and after the date hereof by the Senior Secured
Parties to the Company or any Subsidiary shall be deemed to have been given and
made in reliance upon this Agreement.  Each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decision in taking or not taking any
action under the Second Priority Debt Documents or this Agreement.

 

SECTION 7.02.           No Warranties or Liability.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges and agrees that neither any
Senior Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon.  The Senior Secured Parties will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Debt Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate (the foregoing shall not be construed to
waive any rights of the Company under the applicable Senior Debt Documents), and
the Senior Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that the Second Priority
Representatives and the Second Priority Debt Parties have in the Shared
Collateral or otherwise, except as otherwise provided in this Agreement. 
Neither any Senior Representative nor any other Senior Secured Party shall have
any duty to any Second Priority Representative or Second Priority Debt Party to
act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of an event of default or default under any agreement
with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with.  Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

 

SECTION 7.03.           Obligations Unconditional.  All rights, interests,
agreements and obligations of the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties hereunder shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Debt Document or any Second Priority Debt Document;

 

Exhibit T-31

--------------------------------------------------------------------------------


 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the Senior Obligations or
Second Priority Debt Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of the Credit Agreement or any other Senior
Debt Document or of the terms of any Second Priority Debt Document;

 

(c)                                  any exchange of any security interest in
any Shared Collateral or any other collateral or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the Senior Obligations or Second Priority Debt Obligations or any
guarantee thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding in respect of the Company or any other Grantor; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, (i) the Company or
any other Grantor in respect of the Senior Obligations or (ii) any Second
Priority Representative or Second Priority Debt Party in respect of this
Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.           Conflicts.  Subject to Section 8.21, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern.  Notwithstanding the foregoing, the relative rights
and obligations of the Senior Representatives and the Senior Secured Parties (as
amongst themselves) with respect to any Senior Collateral shall be governed by
the terms of the Pari Passu Intercreditor Agreement and in the event of any
conflict between the Pari Passu Intercreditor Agreement and this Agreement, with
respect to the Senior Representatives and the Senior Secured Parties (as amongst
themselves), the provisions of the Pari Passu Intercreditor Agreement shall
control.

 

SECTION 8.02.           Continuing Nature of this Agreement; Severability. 
Subject to Section 6.04, this Agreement shall continue to be effective (a) among
the Senior Secured Parties and the Second Priority Secured Parties unless and
until the Discharge of Senior Obligations shall have occurred and (b) and, after
a Discharge of Senior Obligations, among the Second Priority Secured Parties
unless and until such time at which there is only one class or series of Second
Priority Debt.  This is a continuing agreement of Lien subordination, and the
Senior Secured Parties may continue, at any time and without notice to the
Second Priority Representatives or any Second Priority Debt Party, to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Company or any Subsidiary constituting Senior Obligations in reliance
hereon.  The terms of this Agreement shall survive and continue in full force
and effect in any Insolvency or Liquidation Proceeding.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such

 

Exhibit T-32

--------------------------------------------------------------------------------


 

Grantor as debtor and debtor in possession and any receiver, trustee or similar
person for the Company or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding.

 

SECTION 8.03.           Amendments; Waivers.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 This Agreement may be amended in writing
signed by each Representative (in each case, acting in accordance with the
documents governing the applicable Debt Facility); provided that any amendment,
amendment and restatement, supplement, waiver or other modification which by the
terms of this Agreement requires the Company’s consent or which increases the
obligations or reduces the rights of the Company or any Grantor, shall require
the consent of the Company.  Any such amendment, amendment and restatement,
supplement, waiver or other modification shall be in writing and shall be
binding upon the Senior Secured Parties and the Second Priority Debt Parties and
their respective successors and assigns.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party (and with respect to any amendment or modification
which by the terms of this Agreement requires the Company’s consent, with the
consent of the Company), any Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 8.09 of
this Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

 

SECTION 8.04.           Information Concerning the Financial Condition of the
Company and the Subsidiaries.  The Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the Subsidiaries and all endorsers or
guarantors of the Senior Obligations or the Second Priority Debt Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations.  The Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Secured Parties shall have no duty to advise any other
party hereunder of information known to it or them regarding such condition or
any such circumstances or otherwise.  In the event that any Senior
Representative, any Senior Secured Party, any Second Priority Representative or
any Second Priority Debt Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to any other party, it
shall be under no obligation to (i) make, and the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)

 

Exhibit T-33

--------------------------------------------------------------------------------


 

provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

SECTION 8.05.           Subrogation.  Each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, hereby waives any rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Senior Obligations has
occurred.

 

SECTION 8.06.           Application of Payments.  Except as otherwise provided
herein, all payments received by the Senior Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Senior
Obligations as the Senior Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the Senior Debt Documents and the Pari
Passu Intercreditor Agreement.  Except as otherwise provided herein, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

 

SECTION 8.07.           Release of Grantors.  In the event any Subsidiary that
is a Grantor hereunder is released from its Secured Obligations under the
Collateral Documents, such Subsidiary shall automatically cease to be a Grantor
hereunder and have no further rights or obligations hereunder.  The rights and
obligations of each continuing Grantor hereunder shall remain in full force and
effect notwithstanding the subtraction of any Grantor.

 

SECTION 8.08.           Dealings with Grantors.  Upon any application or demand
by the Company or any other Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement, the Company or such other
Grantor, as appropriate, shall furnish to such Representative a certificate of
an appropriate officer of the Company or such other Grantor ( an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or any applicable Collateral Document, as the case may be,
relating to the proposed action have been complied with, except that in the case
of any such application or demand as to which the furnishing of such documents
is specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

SECTION 8.09.           Additional Debt Facilities.

 

(a)                                 To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Additional Second Priority Debt and one or more series or classes of
Additional Senior Debt.  Any such additional class or series of Additional
Second Priority Debt may be secured by a second priority, subordinated Lien on
Shared Collateral, in each case under and pursuant to the relevant Second
Priority Collateral Documents for such Additional Second Priority Debt, if and
subject to the condition that the Representative of any such Additional Second
Priority Debt (each, an “Additional Second Priority Debt Representative”),
acting on behalf of the holders of such Additional Second Priority Debt,

 

Exhibit T-34

--------------------------------------------------------------------------------


 

becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of subsection (b) below.  Any such Additional Senior Debt may be
secured by a senior Lien on Shared Collateral, in each case under and pursuant
to the Senior Collateral Documents, if and subject to the condition that the
Representative of any such Senior Debt (each, an “Additional Senior Debt
Representative”; and the Additional Senior Debt Representatives and the
Additional Second Priority Debt Representatives, collectively, the “Additional
Debt Representatives”), acting on behalf of the holders of such Senior Debt,
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of subsection (b) below.

 

(b)                                 In order for an Additional Debt
Representative to become a party to this Agreement:

 

(i)                  such Additional Debt Representative shall have executed and
delivered a Joinder Agreement substantially in the form of Annex I (if such
Representative is an Additional Second Priority Debt Representative) or Annex II
(if such Representative is an Additional Senior Debt Representative) (with such
changes as may be reasonably approved by the Designated Senior Representative
and such Additional Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Additional Debt in respect of which such
Additional Debt Representative is the Representative and the related Additional
Debt Parties become subject hereto and bound hereby;

 

(ii)               the Company shall have delivered to the Designated Senior
Representative and the Designated Second Priority Representative an Officer’s
Certificate designating such Additional Debt as a Senior Facility or Second
Priority Debt Facility hereunder, certifying that the incurrence of such
Indebtedness and its designation as such hereunder is permitted by each Senior
Debt Document and Second Priority Debt Document and that the conditions set
forth in this Section 8.09 are satisfied with respect to such Additional Debt
and, if requested true and complete copies of each of the Second Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Additional
Debt, certified as being true and correct by appropriate officer of the Company;
and

 

(iii)            the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Additional Debt shall provide that each Additional
Second Priority Debt Party or Additional Senior Debt Party, as applicable, with
respect to such Additional Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Debt.

 

(c)                                  For the avoidance of doubt, in the event
any Additional Senior Debt or Additional Second Priority Debt is incurred under
a then-existing Senior Facility or Second Priority Facility, as applicable (and
the Representative with respect to such Senior Facility or Second Priority
Facility, as applicable, is already party to this Agreement as a Senior
Representative or Second Priority Representative, as applicable), then such
Representative does not need to execute any of the Joinder Agreements referred
to above and the certificate and documents referred to in Section
8.09(b)(ii) above are not required to be delivered.

 

SECTION 8.10.           Consent to Jurisdiction; Waivers.  Each Representative,
on behalf of itself and the Secured Parties of the Debt Facility for which it is
acting, irrevocably and unconditionally:

 

Exhibit T-35

--------------------------------------------------------------------------------


 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Collateral
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Representative) at the address referred to in Section 8.11;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.10 any special, exemplary, punitive
or consequential damages.

 

SECTION 8.11.           Notices.  All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:

 

(a)                                 if to the Company or any Grantor, to the
Company, at: [·], Attention of [·], telecopy [·], email [·];

 

(b)                                 if to the Initial Second Priority
Representative to it at: [·] Attention of [·], telecopy [·], email [·];

 

(c)                                  if to the Administrative Agent, to it at:
[·] Attention of [·], telecopy [·], email [·];

 

(d)                                 if to any other Representative, to it at the
address specified by it in the Joinder Agreement delivered by it pursuant to
Section 8.09.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.  As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

Exhibit T-36

--------------------------------------------------------------------------------


 

SECTION 8.12.           Further Assurances.  Each Senior Representative, on
behalf of itself and each Senior Secured Party under the Senior Debt Facility
for which it is acting, each Second Party Representative, on behalf of itself,
and each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

 

SECTION 8.13.           GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(A)                               THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER
JURISDICTION.

 

(B)                               EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 8.14.           Binding on Successors and Assigns.  This Agreement shall
be binding upon the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives, the Second Priority Debt Parties, the Company,
the other Grantors party hereto and their respective successors and assigns.

 

SECTION 8.15.           Section Titles.  The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.

 

SECTION 8.16.           Counterparts.  This Agreement may be executed in one or
more counterparts, including by means of facsimile, pdf or other electronic
method each of which shall be an original and all of which shall together
constitute one and the same document.  Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 8.17.           Authorization.  By its signature, each Person executing
this Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.  The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties.  The Initial Second Priority
Representative represents and warrants that this Agreement is binding upon the
Initial Second Priority Debt Parties.

 

SECTION 8.18.           No Third Party Beneficiaries; Successors and Assigns. 
The lien priorities set forth in this Agreement and the rights and benefits
hereunder in respect of such lien priorities shall inure solely to the benefit
of the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Debt Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any trustee, receiver, debtor-in-possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights.

 

Exhibit T-37

--------------------------------------------------------------------------------


 

SECTION 8.19.           Effectiveness.  This Agreement shall become effective
when executed and delivered by the parties hereto.

 

SECTION 8.20.           Administrative Agent and Representative.  It is
understood and agreed that (a) the Administrative Agent is entering into this
Agreement in its capacity as administrative agent and collateral agent under the
Credit Agreement and the provisions of Article XII of the Credit Agreement
applicable to the Agents (as defined therein) thereunder shall also apply to the
Administrative Agent hereunder and (b) [             ] is entering into this
Agreement in its capacity as [Trustee] [administrative agent] under [indenture]
[credit agreement] and the provisions of Article [  ] of such [indenture]
[credit agreement]  applicable to the [Trustee] [administrative agent]
thereunder shall also apply to the [Trustee]  [administrative agent] hereunder.

 

SECTION 8.21.           Relative Rights.  Notwithstanding anything in this
Agreement to the contrary (except to the extent contemplated by Section 5.01(a),
5.01(d) or 5.03(b)), nothing in this Agreement is intended to or will (a) amend,
waive or otherwise modify the provisions of the Credit Agreement, any other
Senior Debt Document or any Second Priority Debt Documents, or permit the
Company or any Grantor to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Documents, (b) change the relative priorities of the or the Liens
granted under the Senior Collateral Documents on the Shared Collateral (or any
other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Company or
any Grantor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Debt Document or any Second Priority Debt Document.

 

SECTION 8.22.           Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

Exhibit T-38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[          ],

 

as Initial Second Priority Representative

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit T-39

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit T-40

--------------------------------------------------------------------------------


 

ANNEX I

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [      ] (this
“Supplement”), 20[  ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[         ], 20[  ] (the “Second Lien Intercreditor Agreement”), among Penn
National Gaming, Inc., a Pennsylvania corporation (the “Company”), certain
subsidiaries of the Company (each a “Grantor”), Bank of America, N.A., as
administrative agent and collateral agent for the Credit Agreement Secured
Parties, [          ], as the Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Company to incur Additional
Second Priority Debt (and guarantees thereof) and to secure such Additional
Second Priority Debt (and guarantees thereof) with Second Priority Liens, in
each case under and pursuant to the applicable Additional Second Priority Debt
Documents and Additional Second Priority Collateral Documents, the Additional
Second Priority Debt Representative in respect of such Additional Second
Priority Debt is required to become a Representative under, and such Additional
Second Priority Debt and the Additional Second Priority Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement.  Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Additional Second Priority Debt Representative may
become a Representative under, and such Additional Second Priority Debt and such
Additional Second Priority Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
such Additional Second Priority Debt Representative of an instrument in the form
of this Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the Second Lien Intercreditor Agreement.  The undersigned
Additional Second Priority Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the applicable
Additional Senior Debt Documents and the Additional Second Priority Debt
Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.  In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Additional Second Priority Debt and
Additional Second Priority Debt Parties become subject to and bound by, the
Second Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such other Additional Second
Priority Debt Parties, hereby agrees to all the terms and provisions of the
Second Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Additional Second Priority Debt Parties that it
represents as Second Priority Debt Parties.  Each reference to a
“Representative” or “Second Priority Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative.  The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (a) it has full power
and authority to enter into this Supplement, in its capacity as [agent]
[trustee], (b) this Supplement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in

 

Exhibit T-41

--------------------------------------------------------------------------------


 

accordance with its terms and (c) the Second Priority Debt Documents relating to
such Additional Second Priority Debt provide that, upon the New Representative’s
entry into this Agreement, the Additional Second Priority Debt Parties in
respect of such Additional Second Priority Debt will be subject to and bound by,
and entitled to the benefits of,  the provisions of the Second Lien
Intercreditor Agreement as Second Priority Debt Parties.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Representative.  Delivery of an executed
signature page to this Supplement by facsimile transmission shall be effective
as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES
OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON
OR RELATING TO THIS SUPPLEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement. 
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

Exhibit T-42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

 

 

[NAME OF NEW REPRESENTATIVE],

 

 

as [          ] for the holders of [                                  ]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for notices:

 

 

                           

 

 

                          

 

 

attention of:                       

 

 

Telecopy:                           

 

 

 

 

[                                 ],

 

 

as Designated Senior Representative

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit T-43

--------------------------------------------------------------------------------


 

Acknowledged by:

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit T-44

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [  ] dated as of [            ], 20[  ]
(this “Supplement”) to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[         ], 20[  ] (the “Second Lien Intercreditor Agreement”), among Penn
National Gaming, Inc., a Pennsylvania corporation (the “Company”), certain
subsidiaries of the Company (each a “Grantor”), Bank of America, N.A., as
administrative agent and collateral agent for the Credit Agreement Secured
Parties, [          ], as the Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Second Lien Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Company to incur Additional Senior Debt (and guarantees thereof) after the date
of the Second Lien Intercreditor Agreement and to secure such Additional Senior
Debt (and guarantees thereof) with a Senior Lien, in each case under and
pursuant to the applicable Senior Debt Documents and the Senior Collateral
Documents, the Additional Senior Debt Representative in respect of such
Additional Senior Debt is required to become a Representative under, and such
Additional Senior Debt and the Additional Senior Debt Parties in respect thereof
are required to become subject to and bound by, the Second Lien Intercreditor
Agreement.  Section 8.09 of the Second Lien Intercreditor Agreement provides
that such Additional Senior Debt Representative may become a Representative
under, and such Additional Senior Debt and such Additional Senior Debt Parties
may become subject to and bound by, the Second Lien Intercreditor Agreement,
pursuant to the execution and delivery by the Additional Senior Debt
Representative of an instrument in the form of this Supplement and the
satisfaction of the other conditions set forth in Section 8.09 of the Second
Lien Intercreditor Agreement.  The undersigned Additional Senior Debt
Representative (the “New Representative”) is executing this Supplement in
accordance with the requirements of the applicable Senior Debt Documents and the
Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.  In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Additional Senior Debt and Additional
Senior Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such other Additional Senior Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Senior Representative and to the
Additional Senior Debt Parties that it represents as Senior Debt Parties.  Each
reference to a “Representative” or “Senior Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative.  The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (a) it has full power
and authority to enter into this Supplement, in its capacity as [agent]
[trustee], (b) this Supplement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms and (c) the Senior Debt Documents
relating to such Additional Senior Debt provide that, upon the New
Representative’s entry into this Agreement, the Additional Senior Debt Parties
in respect of such Additional Senior Debt will be subject to and bound by, and
entitled to the benefits of, the provisions of the Second Lien Intercreditor
Agreement as Senior Secured Parties.

 

Exhibit T-45

--------------------------------------------------------------------------------


 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Representative.  Delivery of an executed
signature page to this Supplement by facsimile transmission shall be effective
as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES
OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON
OR RELATING TO THIS SUPPLEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement. 
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

Exhibit T-46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

 

 

[NAME OF NEW REPRESENTATIVE],

 

 

as [         ] for the holders of [                                  ]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for notices:

 

 

 

                                          

 

 

 

                                          

 

 

 

attention of:                    

 

 

 

Telecopy:                        

 

 

 

 

[                             ],

 

 

as Designated Senior Representative

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Exhibit T-47

--------------------------------------------------------------------------------


 

Acknowledged by:

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit T-48

--------------------------------------------------------------------------------


 

EXHIBIT U

 

FORM OF

LANDLORD ACKNOWLEDGEMENT OF PERMITTED LEASEHOLD MORTGAGES

 

GLP Capital, L.P.

825 Berkshire Blvd., Suite 400

Wyomissing, PA 19610

 

[       ], [    ]

 

Bank of America, N.A.,

as Collateral Agent

900 W. Trade Street

Mail Code NC1-026-06-03

Charlotte, NC 28255-0001

Attention:  Darleen DiGrazia

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Master Lease, dated as of
November 1, 2013, by and between GLP Capital, L.P. (together with its permitted
successors and assigns, “Landlord”, “we” or “us”) and Penn Tenant, LLC (together
with its permitted successors and assigns, “Tenant”), as amended by (a) the
First Amendment to Master Lease, dated March 5, 2014, (b) the Second Amendment
to Master Lease and First Amendment to Access Agreement, dated April 18, 2014,
and (c) the Third Amendment to Master Lease, dated September 20, 2015
(collectively, and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Master Lease”), (ii) that certain
Notice of Permitted Leasehold Mortgages, dated [              ] (the “Notice”),
and delivered to us by Bank of America, N.A., as Collateral Agent (“Collateral
Agent”) and (iii) that certain Designation of Debt Agreement and Notice of
Mortgage Amendment, dated [              ] (the “Designation”) and delivered to
us by Tenant.

 

Pursuant to Section 17.1(b)(ii) of the Master Lease, we (on behalf of ourselves
and our successors and assigns) hereby (i) acknowledge receipt of the Notice,
(ii) confirm that the Notice constitutes the written agreement required by
Section 17.1(a) and the notice required by Section 17.1(b)(i)(1) of the Master
Lease with respect to the status of Collateral Agent, as leasehold mortgagee
(the “Designated Permitted Leasehold Mortgagee”), as a Permitted Leasehold
Mortgagee (as defined in the Master Lease) and (iii) confirm that the Designated
Permitted Leasehold Mortgagee is a Permitted Leasehold Mortgagee (as defined in
the Master Lease).  We (on behalf of

 

Exhibit U-1

--------------------------------------------------------------------------------


 

ourselves and our successors and assigns) hereby further confirm that the Credit
Agreement (as defined in the Notice) constitutes a “Debt Agreement” under the
Master Lease.

 

(Remainder of Page Intentionally Left Blank)

 

Exhibit U-2

--------------------------------------------------------------------------------


 

 

Landlord:

 

 

 

GLP Capital, L.P., a Pennsylvania limited partnership

 

 

 

By: Gaming and Leisure Properties, Inc. as its general partner

 

 

 

By:

 

 

Name

 

 

Title:

 

 

STATE OF              

)

 

 

 

)

ss.:

 

COUNTY OF            

)

 

 

 

On the      day of             , 20    before me, the undersigned, a Notary
Public in and for said State, personally appeared                         ,
the                     of GLP Capital, L.P., a Pennsylvania limited
partnership, on behalf of the limited partnership.  He/she is personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed above and acknowledged to me that he executed the same
in his capacity, and that by his signature on the instrument, the limited
partnership upon behalf of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

Exhibit U-3

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

                                          ,            

 

The undersigned, a Responsible Officer of Penn National Gaming, Inc., a
Pennsylvania corporation (“Borrower”), hereby certifies in such capacity (and
not in any individual capacity) to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

 

1.                                      This Compliance Certificate is delivered
to you pursuant to Section 9.04(c)(ii) of the Amended and Restated Credit
Agreement, dated as of January 19, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent, and the other parties party thereto. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.(1)

 

2.                                      I have reviewed, or caused to be
reviewed under my supervision, the consolidated statements of operations, cash
flows and stockholders’ equity and related consolidated balance sheet of the
Consolidated Companies dated as of                 and for the                
period[s] then ended [and such consolidated financial statements fairly present
in all material respects the consolidated financial condition, results of
operations and cash flows of Consolidated Companies in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments and except for the absence of footnotes)](2).

 

3.                                      As of the date hereof no Default has
occurred and is continuing [except,          ] (3).

 

4.                                      Set forth in Sections I, II and III of
Schedule 1 (and the annexes referred to therein) to this Compliance Certificate
are computations necessary to determine whether Borrower and its Restricted
Subsidiaries are in compliance with the financial covenants contained in
Section 10.08 of the Credit Agreement as of the end of the fiscal [quarter]
[year] ended                    .

 

--------------------------------------------------------------------------------

(1)                                 In the event of any conflict between the
terms of this Compliance Certificate and the Credit Agreement, the Credit
Agreement shall control, and any Schedule or Annex attached to this executed
Compliance Certificate shall be revised as necessary to conform in all respects
to the requirements of the Credit Agreement in effect as of the delivery of this
executed Compliance Certificate.

 

(2)                                 To be included for Compliance Certificate
delivered in connection with quarterly financial statements delivered pursuant
to Section 9.04(a).

 

(3)                                 If a Default has occurred and is continuing,
describe the Default and the actions that the Companies have taken and propose
to take with respect thereto.

 

Exhibit V-1

--------------------------------------------------------------------------------


 

[5.                                  The amounts set forth in Line IV.B of
Schedule 1 to this Compliance Certificate are hereby designated as New
Investment Returns.](4)

 

[6.                                  The amounts set forth in Line VI.B of
Schedule 1 to this Compliance Certificate are hereby designated as Specified
Additional General Investment Returns.](5)

 

[7.                                  The amounts set forth in Line VII.B of
Schedule 1 to this Compliance Certificate are hereby designated as Specified
General Investment Returns.](6)

 

[8.                                  The amounts set forth in Line VIII.B of
Schedule 1 to this Compliance Certificate are hereby designated as Specified
Unrestricted Subsidiaries Investment Returns.](7)

 

[9.                                  The amount of outstanding Indebtedness set
forth in Line (c)(i) of Annex I to Schedule 1 to this Compliance Certificate was
incurred after the Closing Date, and the proceeds of such Indebtedness are
pending application, and are required or intended to be used to fund
(i) Expansion Capital Expenditures of Borrower or any Restricted Subsidiary,
(ii) a Development Project or (iii) interest, fees or related charges with
respect to such Indebtedness.

 

The amount set forth in Line (c)(ii) of Annex I to Schedule 1 to this Compliance
Certificate has been spent after the Closing Date (whether funded with the
proceeds of Indebtedness, cash flow or otherwise) to fund, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness.](8)

 

[10.                           The savings, operating expense reductions and
synergies set forth in Schedule 2 to this Compliance Certificate are reasonably
expected to be realized within twelve (12) months of the taking of such
specified actions and are factually supportable in the good faith judgment of
Borrower.](9)

 

--------------------------------------------------------------------------------

(4)                                 If New Investment Returns were received
during the fiscal quarter, include brief description of the related investment
and amounts received.

 

(5)                                 If Specified Additional General Investment
Returns were received during the fiscal quarter, include brief description of
the related investment and amounts received.

 

(6)                                 If Specified General Investment Returns were
received during the fiscal quarter, include brief description of the related
investment and amounts received.

 

(7)                                 If Specified Unrestricted Subsidiaries
Investment Returns were received during the fiscal quarter, include brief
description of the related investment and amounts received.

 

(8)                                 Include as applicable if Development
Expenses are being deducted from Consolidated Net Indebtedness, subject to the
limitations provided in the definition of “Development Expenses” in the Credit
Agreement.

 

(9)                                 If cost savings, operating expense
reductions and synergies are included in Line (d) of Annex III of Schedule 1 to
this Compliance Certificate, include reasonable detail thereof as Schedule 2 to
this Compliance Certificate.

 

Exhibit V-2

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

Exhibit V-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit V-4

--------------------------------------------------------------------------------


 

Schedule 1

to

Compliance Certificate

 

For the Fiscal Quarter / Fiscal Year ended
                                                   (“Statement Date”)
($ in 000’s)

 

The “Applicable Test Period” is the four fiscal quarter period ending on the
Statement Date.

 

I.

 

Section 10.08(a) — Maximum Consolidated Total Net Leverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated Net Indebtedness (see Annex I) as of the Statement Date:

 

$         

 

 

 

 

 

B.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$         

 

 

 

 

 

C.

 

Consolidated Total Net Leverage Ratio (Line I.A ÷ Line I.B):

 

     to 1.00

 

 

 

 

 

 

 

Maximum permitted: For the first complete fiscal quarter ending after the
Closing Date through the fiscal quarter ending September 30, 2017, 5.25 to 1.00;
for the fiscal quarter ending December 31, 2017 and each fiscal quarter
thereafter through the fiscal quarter ending September 30, 2018, 4.75 to 1.00;
and for each fiscal quarter thereafter, 4.25 to 1.00.

 

 

 

 

 

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

II.

 

Section 10.08(b) — Maximum Consolidated Senior Secured Net Leverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated Net Indebtedness (see Annex I) of Borrower and its Restricted
Subsidiaries that is secured by Liens on property or assets of Borrower or its
Restricted Subsidiaries as of the Statement Date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement):

 

$         

 

 

 

 

 

B.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$         

 

 

 

 

 

C.

 

Consolidated Senior Secured Net Leverage Ratio (Line II.A ¸ Line II.B):

 

     to 1.00

 

 

 

 

 

 

 

Maximum permitted: For the first complete fiscal quarter ending after the
Closing Date through the fiscal quarter ending September 30, 2017, 3.25 to 1.00;
for the fiscal quarter ending December 31, 2017 and each fiscal quarter
thereafter through the

 

 

 

Exhibit V-5

--------------------------------------------------------------------------------


 

 

 

fiscal quarter ending September 30, 2018, 2.75 to 1.00; and for each fiscal
quarter thereafter, 2.50 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

III.

 

Section 10.08(c) — Minimum Interest Coverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$         

 

 

 

 

 

B.

 

Consolidated Cash Interest Expense (see Annex IV) for the Applicable Test
Period:

 

$         

 

 

 

 

 

C.

 

Interest Coverage Ratio (Line III.A ¸ Line III.B):

 

     to 1.00

 

 

 

 

 

 

 

Minimum required: 2.50 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

IV.

 

New Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “New Investment Returns” (Line IV.C of Schedule 1 to most recently
delivered Compliance Certificate):

 

$         

 

 

 

 

 

B.

 

Aggregate of all amounts received during the fiscal quarter ended on the
Statement Date by Borrower and its Restricted Subsidiaries with respect to
Investments made pursuant to Section 10.04(k) of the Credit Agreement on or
after the Closing Date(10) that Borrower hereby designates as “New Investment
Returns”:

 

$         

 

 

 

 

 

C.

 

Current total “New Investment Returns” (Line IV.A + Line IV.B):

 

$         

 

 

 

 

 

V.

 

Outstanding Investment Amount

 

 

 

 

 

 

 

A.

 

Aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) of the Credit Agreement on or after the Closing Date, in each
case, valued at fair market value at the time each such Investment was made:

 

$         

 

 

 

 

 

B.

 

New Investment Returns received on or prior to the Statement Date (Line IV.C):

 

$         

 

--------------------------------------------------------------------------------

(10)                          Including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

Exhibit V-6

--------------------------------------------------------------------------------


 

C.

 

All Existing Investment Returns(11) received on or prior to the Statement Date
(but only to the extent that on the date any such Existing Investment Return was
received, such Existing Investment Return was not larger than the Outstanding
Investment Amount as of such date (which Outstanding Investment Amount has been
determined without giving effect to such Existing Investment Return)):

 

$         

 

 

 

 

 

D.

 

Reductions in the amount of such Investments as of the Statement Date as
provided in the definition of “Investment”:

 

$         

 

 

 

 

 

E.

 

Current “Outstanding Investment Amount” (Line V.A - Line V.B — Line V.C — Line
V.D):

 

$         

 

 

 

 

 

VI.

 

Specified Additional General Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “Specified Additional General Investment Returns” (Line VI.C of Schedule 1
to most recently delivered Compliance Certificate):

 

$         

 

 

 

 

 

B.

 

The amounts received during the fiscal quarter ended on the Statement Date by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(t) of the Credit Agreement(12) that Borrower hereby
designates as “Specified Additional General Investment Returns”:

 

$

 

 

 

 

 

C.

 

Current total “Specified Additional General Investment Returns” (Line VI.A +
Line VI.B):

 

$

 

 

 

 

 

VII.

 

Specified General Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “Specified General Investment Returns” (Line VII.C of Schedule 1 to most
recently delivered Compliance Certificate):

 

$         

 

--------------------------------------------------------------------------------

(11)                          Which amount equals all amounts received by
Borrower and its Restricted Subsidiaries in respect of Investments listed on
Schedule 1.01(B) to the Credit Agreement to the extent such amounts constitute a
return of invested capital thereby reducing the amount of such Investment on the
balance sheet of Borrower or Restricted Subsidiary, as applicable (and, for the
avoidance of doubt, not amounts constituting income or returns on invested
capital).

 

(12)                          Including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

Exhibit V-7

--------------------------------------------------------------------------------


 

B.

 

The amounts received during the fiscal quarter ended on the Statement Date by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(s) of the Credit Agreement(13) that Borrower hereby
designates as “Specified General Investment Returns”:

 

$

 

 

 

 

 

C.

 

Current total “Specified General Investment Returns” (Line VII.A + Line VII.B):

 

$

 

 

 

 

 

VIII.

 

Specified Unrestricted Subsidiaries Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “Specified Unrestricted Subsidiaries Investment Returns” (Line VIII.C of
Schedule 1 to most recently delivered Compliance Certificate):

 

$         

 

 

 

 

 

B.

 

The amounts received during the fiscal quarter ended on the Statement Date by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(q) of the Credit Agreement(14) that Borrower hereby
designates as “Specified Unrestricted Subsidiaries Investment Returns”:

 

$

 

 

 

 

 

C.

 

Current total “Specified Unrestricted Subsidiaries Investment Returns” (Line
VIII.A + Line VIII.B):

 

$

 

--------------------------------------------------------------------------------

(13)                          Including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

(14)                          Including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

Exhibit V-8

--------------------------------------------------------------------------------


 

Annex I

 

Consolidated Net Indebtedness as of the Statement Date

 

(a)

 

The aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on the
Statement Date, in an amount that would be reflected on a balance sheet on such
date prepared on a consolidated basis in accordance with GAAP, consisting of
(a) Indebtedness for borrowed money, (b) obligations in respect of Capital
Leases, (c) purchase money Indebtedness, (d) all obligations of each such Person
issued or assumed as the deferred purchase price of property or services
(excluding (i) trade accounts payable and accrued obligations incurred in the
ordinary course of business, (ii) the financing of insurance premiums, (iii) any
such obligations payable solely through the issuance of Equity Interests and
(iv) any earn-out obligation, (e) Indebtedness evidenced by promissory notes and
similar instruments and (f) Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in the footnote
hereto)(15):

 

$[      ,     ,     ]

minus

 

 

 

 

 

 

 

 

 

(b)

 

Unrestricted Cash(16) as of the Statement Date:

 

$[      ,     ,     ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

Development Expenses (without duplication):

 

 

 

 

 

 

 

(i)

 

Outstanding Indebtedness incurred after the Closing Date, the proceeds of which,
at the Statement Date, are pending application and are required or intended to
be used to fund (i) Expansion Capital Expenditures of Borrower or any

 

 

 

--------------------------------------------------------------------------------

(15)                          The amount of a Contingent Obligation shall only
be included if and when such Contingent Obligation is demanded for payment from
Borrower or any of its Restricted Subsidiaries.

 

(16)                          Which amount equals means the aggregate amount of
unrestricted cash and cash equivalents (in each case free and clear of all
Liens, other than Permitted Liens that (i) do not restrict the application of
such cash and cash equivalents to the repayment of the Obligations or
(ii) secure the Obligations) of Borrower and its Restricted Subsidiaries as at
the Statement Date not to exceed the greater of (x) $300.0 million and (y) the
product of $15.0 million and the number of casinos, “racinos” and similar
facilities operated by Borrower and its Restricted Subsidiaries on the Statement
Date and which are owned by Borrower or its Restricted Subsidiaries or with
respect to which Borrower or its Restricted Subsidiaries are required to provide
working capital for the operation thereof.

 

Exhibit V-9

--------------------------------------------------------------------------------


 

 

 

Restricted Subsidiary, (ii) a Development Project or (iii) interest, fees or
related charges with respect to such Indebtedness:

 

$[      ,     ,     ]

 

 

 

 

 

(ii)

 

Amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund (i) Expansion Capital Expenditures
of Borrower or any Restricted Subsidiary, (ii) a Development Project or
(iii) interest, fees or related charges with respect to such Indebtedness:

 

$[      ,     ,     ]

 

 

 

 

 

(iii)

 

Amounts under (c)(i) and (c)(ii) that consist of Unrestricted Cash that was
deducted from Consolidated Net Indebtedness pursuant to Line (b) above, if any:

 

$[      ,     ,     ]

 

 

 

 

 

(iv)

 

Netted Development Expenses as of the Statement Date (lesser of (c)(i) +
(c)(ii) and $600.0 million) — (c)(iii):

 

$[      ,     ,     ]

 

 

 

 

 

Consolidated Net Indebtedness:(17)   Sum of (a) — (b) — (c)(iv), as adjusted
pursuant to footnote 17 hereto =

 

$[      ,     ,     ]

 

--------------------------------------------------------------------------------

(17)                          Consolidated Net Indebtedness shall not include
(A) Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder or (B) any obligations
of Borrower or its Restricted Subsidiaries in respect of Disqualified Capital
Stock.  The amount of Consolidated Net Indebtedness, in the case of Indebtedness
of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, shall be
reduced by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA was reduced (including through the calculation of
Consolidated Net Income) (A) in respect of such non-controlling interest in such
Restricted Subsidiary owned by a Person other than Borrower or any of its
Restricted Subsidiaries or (B) pursuant to clause (F) of the definition of
Consolidated EBITDA (provided that in the case of this clause (B), such
Indebtedness is not guaranteed by any Credit Party in an amount in excess of the
proportion of such Indebtedness that would not be so excluded).  The amount of
Consolidated Net Indebtedness, in the case of Indebtedness of a Restricted
Subsidiary of Borrower that is not a Guarantor and which Indebtedness is not
guaranteed by any Credit Party in an amount in excess of the proportion of such
Indebtedness that would not be so excluded, shall be reduced by an amount
directly proportional to the amount by which Consolidated EBITDA was reduced due
to the undistributed earnings of such Subsidiary being excluded from
Consolidated Net Income pursuant to clause (d) of the definition thereof.

 

Exhibit V-10

--------------------------------------------------------------------------------


 

Annex II

 

Consolidated Net Income for the Applicable Test Period

 

(a)

 

Aggregate of the net income of Borrower and its Restricted Subsidiaries for such
Test Period, on a consolidated basis, determined in accordance with
GAAP:(18)(19)

 

$[      ,     ,     ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

The sum of (without duplication, and to the extent deducted in calculating Line
(a) above):

 

 

 

 

 

 

 

(i)

 

Any loss (together with any related provision for taxes thereon) realized in
connection with (i) any asset sale (other than assets sales in the ordinary
course of business) or (ii) any disposition of any securities (other than
dispositions in the ordinary course of business) by such Person or any of its
Restricted Subsidiaries:

 

$[      ,     ,     ]

 

 

 

 

 

(ii)

 

Any extraordinary loss (together with any related provision for taxes thereon):

 

$[      ,     ,     ]

 

 

 

 

 

(iii)

 

Any goodwill or other asset impairment charges or other asset write-offs or
write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805:

 

$[      ,     ,     ]

 

 

 

 

 

(iv)

 

Any non-cash charges or expenses related to the repurchase of stock options to
the extent not prohibited by the Credit Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments:

 

$[      ,     ,     ]

 

 

 

 

 

(v)

 

Any loss due to the cumulative effect of a change in

 

 

 

--------------------------------------------------------------------------------

(18)                          The net income (or loss) of a Restricted
Subsidiary that is not a Wholly Owned Subsidiary shall be included in an amount
proportional to Borrower’s economic ownership interest therein.

 

(19)                          Consolidated Net Income shall be calculated by
deducting, without duplication of amounts otherwise deducted, rent, insurance,
property taxes and other amounts and expenses actually paid in cash under the
Master Lease or any Additional Lease in the Applicable Test Period and no
deductions in calculating Consolidated Net Income shall occur as a result of
imputed interest, amounts under the Master Lease or any Additional Lease not
paid in cash during the Applicable Test Period or other non-cash amounts
incurred in respect of the Master Lease or any Additional Lease; provided that
any “true-up” of rent paid in cash pursuant to the Master Lease or any
Additional Lease shall be accounted for in the fiscal quarter to which such
payment relates as if such payment were originally made in such fiscal quarter.

 

Exhibit V-11

--------------------------------------------------------------------------------


 

 

 

accounting principles:

 

$[      ,     ,     ]

 

 

 

 

 

(vi)

 

Any expenses or reserves for liabilities to the extent that Borrower or any of
its Restricted Subsidiaries is entitled to indemnification therefor under
binding agreements:

 

$[      ,     ,     ]

 

 

 

 

 

(vii)

 

Losses, to the extent covered by insurance and actually reimbursed, or, so long
as Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence, and expenses with respect to liability or casualty events or business
interruption:

 

$[      ,     ,     ]

 

 

 

 

 

(viii)

 

Losses resulting solely from fluctuations in currency values and the related tax
effects, and charges relating to Accounting Standards Codification Nos. 815 and
820:

 

$[      ,     ,     ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum of (without duplication, and to the extent included in calculating Line
(a) above):

 

 

 

 

 

 

 

(i)

 

Any gain (together with any related provision for taxes thereon) realized in
connection with (i) any asset sale (other than assets sales in the ordinary
course of business) or (ii) any disposition of any securities (other than
dispositions in the ordinary course of business) by such Person or any of its
Restricted Subsidiaries:

 

$[      ,     ,     ]

 

 

 

 

 

(ii)

 

Any extraordinary gain (together with any related provision for taxes thereon):

 

$[      ,     ,     ]

 

 

 

 

 

(iii)

 

The net income of any Person that (i) is not a Restricted Subsidiary, (ii) is
accounted for by the equity method of accounting, (iii) is an Unrestricted
Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted Subsidiary)
with respect to which a Trigger Event has occurred following the occurrence and
during the continuance of such Trigger Event:

 

$[      ,     ,     ]

 

 

 

 

 

(iv)

 

The undistributed earnings of any Subsidiary of Borrower that is not a Guarantor
to the extent that, on the Statement Date the payment of cash dividends or
similar cash distributions by such Subsidiary (or loans or advances by such
subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to

 

 

 

Exhibit V-12

--------------------------------------------------------------------------------


 

 

 

such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been waived:

 

$[      ,     ,     ]

 

 

 

 

 

(v)

 

Any gain due to the cumulative effect of a change in accounting principles:

 

$[      ,     ,     ]

 

 

 

 

 

(vi)

 

Gains resulting solely from fluctuations in currency values and the related tax
effects, and charges relating to Accounting Standards Codification Nos. 815 and
820:

 

$[      ,     ,     ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(d)

 

The amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary thereof in respect of the Applicable Test Period by the Persons
referred to in Line (c)(iii) above (or to the extent converted into cash):

 

$[      ,     ,     ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(e)

 

The amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary (not subject to a restriction described in Line (c)(iv) above)
thereof in respect of the Applicable Test Period by Subsidiaries referred to in
Line (c)(iv) above (or to the extent converted into cash):

 

$[      ,     ,     ]

 

 

 

 

 

minus

 

(without duplication)

 

 

 

 

 

 

 

(f)

 

The amount of any liabilities added back pursuant to Line (b)(vi) above during a
prior period for which it has been determined during the Applicable Test Period
that Borrower or any of its Restricted Subsidiaries is not actually indemnified
(to the extent such liabilities would otherwise reduce Consolidated Net Income
without giving effect to Line (b)(vi) above):

 

$[      ,     ,     ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(g)

 

The amount of any losses added back during a prior period pursuant to Line
(b)(vii) above that were not so reimbursed within 365 days:

 

$[      ,     ,     ]

 

 

 

 

 

Consolidated Net Income:  (a) + sum of (b)(i) through (b)(viii) — sum of
(c)(i) through (c)(vi) + (d) + (e) — (f) — (g) =

 

$[      ,     ,     ]

 

Exhibit V-13

--------------------------------------------------------------------------------


 

Annex III

 

Consolidated EBITDA for the Applicable Test Period

 

(a)

 

Consolidated Net Income for the Applicable Test Period (see Annex II):

 

$[   ,   ,   ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

The sum of (without duplication, and in each case to the extent deducted in
calculating Consolidated Net Income):

 

 

 

 

 

 

 

(i)

 

Provisions for taxes based on income or profits or capital gains, plus franchise
or similar taxes, of Borrower and its Restricted Subsidiaries for the Applicable
Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)

 

Consolidated Interest Expense (net of interest income (other than interest
income in respect of notes receivable and similar items)) of Borrower and its
Restricted Subsidiaries for the Applicable Test Period, whether paid or accrued
and whether or not capitalized (see Annex IV, Part I):

 

$[   ,   ,   ]

 

 

 

 

 

(iii)

 

Any cost, charge, fee or expense (including discounts and commissions, premiums
and penalties, original issue discount, debt issuance costs and deferred
financing costs and fees and charges incurred in respect of letters of credit or
bankers acceptance financings) (or any amortization or write-off of any of the
foregoing) associated with any issuance (or proposed issuance) of debt, or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification of any debt instrument:

 

$[   ,   ,   ]

 

 

 

 

 

(iv)

 

Depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior Test Period) and any other non-cash charges or expenses, including
any write off or write downs, reducing Consolidated Net Income (excluding (x)
any amortization of a prepaid cash expense that was paid in a prior Test Period
and (y) any non-cash charges and expenses that result in an accrual of a reserve
for cash charges in any future Test Period that Borrower elects not to add back
in the Applicable Test Period (it being understood that reserves may be charged
in the Applicable Test Period or when paid, as reasonably determined by
Borrower)) of Borrower and its Restricted Subsidiaries for the Applicable Test
Period:(20)

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(20)                          If any such non-cash charges or expenses represent
an accrual of a reserve for potential cash items in any future Test Period, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to the extent Borrower elected to previously add back
such amounts to Consolidated EBITDA.

 

Exhibit V-14

--------------------------------------------------------------------------------


 

(v)

 

Any Pre-Opening Expenses:

 

$[   ,   ,   ]

 

 

 

 

 

(vi)

 

The amount of any restructuring charges or reserve (including those relating to
severance, relocation costs and one-time compensation charges), costs incurred
in connection with any non-recurring strategic initiatives, other business
optimization expenses (including incentive costs and expenses relating to
business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business)):

 

$[   ,   ,   ]

 

 

 

 

 

(vii)

 

Any charges, fees and expenses (or any amortization thereof) (including, without
limitation, all legal, accounting, advisory or other transaction-related fees,
charges, costs and expenses and any bonuses or success fee payments related to
the Transactions) related to the Transactions, any Permitted Acquisition or
Investment (including any other Acquisition) or disposition (or any such
proposed acquisition, Investment or disposition) (including amortization or
write offs of debt issuance or deferred financing costs, premiums and prepayment
penalties), in each case, whether or not successful:

 

$[   ,   ,   ]

 

 

 

 

 

(viii)

 

Any losses resulting from mark to market accounting of Swap Contracts or other
derivative instruments:

 

$[   ,   ,   ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum of (without duplication, and in each case to the extent included in
calculating Consolidated Net Income):

 

$[   ,   ,   ]

 

 

 

 

 

(i)

 

Non-cash items increasing Consolidated Net Income for the Applicable Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)

 

The amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative

 

$[   ,   ,   ]

 

Exhibit V-15

--------------------------------------------------------------------------------


 

 

 

instruments:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)

 

Any unusual or non-recurring items of income or gain (including, without
limitation, gains on asset sales (other than asset sales in the ordinary course
of business)) to the extent increasing Consolidated Net Income for the
Applicable Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(d)

 

The amount of cost savings, operating expense reductions and synergies projected
by Borrower in good faith to be realized as a result of specified actions taken
or with respect to which steps have been initiated (in the good faith
determination of Borrower) during the Applicable Test Period (or with respect to
(x) the Transactions, are reasonably expected to be initiated within twelve (12)
months of the Closing Date, or (y) Specified Transactions, are reasonably
expected to be initiated within twelve (12) months of the closing date of the
Specified Transaction), including in connection with the Transactions or any
Specified Transaction (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the Applicable Test Period), net of the amount of actual benefits
realized during the Applicable Test Period from such actions:(21)(22)

 

$[   ,   ,   ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(e)

 

To the extent not included in Consolidated Net Income or, if otherwise excluded
from Consolidated EBITDA due to the operation of Line (c)(iii) above, the amount
of insurance

 

 

 

--------------------------------------------------------------------------------

(21)                          Provided, that, (i) such actions shall be taken
within (A) in the case of any such cost savings, operating expense reductions
and synergies in connection with the Transactions, twelve (12) months after the
Closing Date and (B) in all other cases, within twelve (12) months after the
consummation of such Specified Transaction, restructuring or implementation of
an initiative that is expected to result in such cost savings, expense
reductions or synergies, (ii) no cost savings, operating expense reductions and
synergies shall be added pursuant to this Line (d) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for the Applicable Test Period, and (iii)
projected amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this Line (d) to the extent more than twelve
(12) months have elapsed after the specified action taken in order to realize
such projected cost savings, operating expense reductions and synergies.

 

(22)                          The aggregate amount of additions made to
Consolidated EBITDA for the Applicable Test Period pursuant to this Line (d) and
Section 1.06(c) of the Credit Agreement shall not (i) exceed 15.0% of
Consolidated EBITDA for the Applicable Test Period (after giving effect to this
Line (d) and Section 1.06(c) of the Credit Agreement) or (ii) be duplicative of
one another.

 

Exhibit V-16

--------------------------------------------------------------------------------


 

 

 

proceeds received during the Applicable Test Period or after the Applicable Test
Period and on or prior to the Statement Date with respect to the Applicable Test
Period, attributable to any property which has been closed or had operations
curtailed for the Applicable Test Period:(23)

 

$[   ,   ,   ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(f)

 

Cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
the Applicable Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to Line (c)
above for any previous Test Period and not added back:

 

$[   ,   ,   ]

 

 

 

 

 

Consolidated EBITDA:(24) (a) + sum of (b)(i) through (b)(viii) – sum of (c)(i)
through (c)(iii) + (d) + (e) + (f) =

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(23)                          Such amount of insurance proceeds shall only be
included pursuant to this Line (e) to the extent of the amount of insurance
proceeds plus Consolidated EBITDA attributable to such property for the
Applicable Test Period (without giving effect to this Line (e)) does not exceed
Consolidated EBITDA attributable to such property during the most recently
completed four fiscal quarters for which financial results are available that
such property was fully operational (or if such property has not been fully
operational for four consecutive fiscal quarters for which financial results are
available prior to such closure or curtailment, the Consolidated EBITDA
attributable to such property during the Test Period prior to such closure or
curtailment (for which financial results are available) annualized over four
fiscal quarters).

(24)                          Consolidated EBITDA shall be further adjusted
pursuant to clauses (A) through (F) of the definition thereof in the Credit
Agreement.

 

Exhibit V-17

--------------------------------------------------------------------------------


 

Annex IV

 

Consolidated Cash Interest Expense for the Applicable Test Period

 

I.  Consolidated Interest Expense

 

(a)

 

Interest expense of Borrower and its Restricted Subsidiaries for the Applicable
Test Period as determined on a consolidated basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

To the extent deducted in arriving at Consolidated Net Income for the Applicable
Test Period and without duplication, the sum of:

 

$[   ,   ,   ]

 

 

 

 

 

(i)

 

The interest portion of payments on Capital Leases:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)

 

Amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)

 

Arrangement, commitment or upfront fees, original issue discount, redemption or
prepayment premiums:

 

$[   ,   ,   ]

 

 

 

 

 

(iv)

 

Commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing:

 

$[   ,   ,   ]

 

 

 

 

 

(v)

 

Interest with respect to Indebtedness that has been Discharged:

 

$[   ,   ,   ]

 

 

 

 

 

(vi)

 

The accretion or accrual of discounted liabilities during such period:

 

$[   ,   ,   ]

 

 

 

 

 

(vii)

 

Interest expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Contracts or other derivative instruments:

 

$[   ,   ,   ]

 

 

 

 

 

(viii)

 

Payments made under Swap Contracts relating to interest rates with respect to
the Applicable Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

(ix)

 

Any costs associated with breakage in respect of hedging agreements for interest
rates:

 

$[   ,   ,   ]

 

 

 

 

 

(x)

 

All interest expense consisting of liquidated damages for failure to timely
comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

(xi)

 

Fees and expenses associated with the consummation of the Transactions:

 

$[   ,   ,   ]

 

Exhibit V-18

--------------------------------------------------------------------------------


 

(xii)

 

Annual or quarterly agency fees paid to Administrative Agent:

 

$[   ,   ,   ]

 

 

 

 

 

(xiii)

 

Costs and fees associated with obtaining Swap Contracts and fees payable
thereunder:

 

$[   ,   ,   ]

 

 

 

 

 

Consolidated Interest Expense: (a) + sum of (b)(i) through (b)(xiii)  =

 

$[   ,   ,   ]

 

II.  Consolidated Cash Interest Expense

 

(a)

 

Consolidated Interest Expense (See Part I of this Annex IV) paid in cash with
respect to the Applicable Test Period, of Borrower and its Restricted
Subsidiaries for the Applicable Test Period as determined on a consolidated
basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(b)

 

Cash interest income (other than cash interest income in respect of notes
receivable and similar items) of Borrower and its Restricted Subsidiaries for
the Applicable Test Period as determined on a consolidated basis in accordance
with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum (without duplication) of the following with respect to the Applicable
Test Period, in each case that are deemed to be included in Consolidated
Interest Expense and paid in cash with respect to the Applicable Test Period:

 

 

 

 

 

 

 

(i)

 

Payments received under Swap Contracts relating to interest rates with respect
to the Applicable Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)

 

Arrangement, commitment or upfront fees and similar financing fees, original
issue discount, and redemption or prepayment premiums payable during or with
respect to the Applicable Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)

 

Interest payable during or with respect to the Applicable Test Period with
respect to Indebtedness that has been Discharged:

 

$[   ,   ,   ]

 

 

 

 

 

(iv)

 

Any cash costs associated with breakage or termination in respect of hedging
agreements for interest rates payable during the Applicable Test Period and
costs and fees associated with obtaining Swap Contracts and fees payable
thereunder:

 

$[   ,   ,   ]

 

 

 

 

 

(v)

 

Fees and expenses associated with the consummation of the Transactions:

 

$[   ,   ,   ]

 

Exhibit V-19

--------------------------------------------------------------------------------


 

(vi)

 

Interest expense in respect of Indebtedness that is excluded from Consolidated
Net Indebtedness by reason of clause (ii), (iii) or (iv) of the proviso to the
definition thereof in the Credit Agreement, to the extent of such exclusion:

 

$[   ,   ,   ]

 

 

 

 

 

(vii)

 

Interest expense in respect of Indebtedness not in excess of $600.0 million at
any one time outstanding, which constitutes Development Expenses, or the
proceeds of which were applied to fund Development Expenses (but only for so
long as such Indebtedness or such funded expenses, as the case may be,
constitute Development Expenses):

 

$[   ,   ,   ]

 

 

 

 

 

Consolidated Cash Interest Expense:(25) (a) — (b) — sum of (c)(i) through
(c)(vii) =

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(25)                          For purposes of determining Consolidated Cash
Interest Expense for any Test Period that includes any period ending prior to
the first anniversary of the Closing Date, Consolidated Cash Interest Expense
shall be an amount equal to actual Consolidated Cash Interest Expense from the
Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.

 

Exhibit V-20

--------------------------------------------------------------------------------


 

[Schedule 2

to

Compliance Certificate]

 

[To describe cost savings, operating expense reductions and synergies in
reasonable detail if applicable]

 

Exhibit V-21

--------------------------------------------------------------------------------